EXHIBIT 10.1

RESTATEMENT AGREEMENT No. 1 dated as of September 28, 2016 (this “Amendment”),
of the Original First Lien Credit Agreement (as defined below) among Cotiviti
Corporation, a Delaware corporation (the “Top Borrower”), Cotiviti Domestic
Holdings, Inc., a Delaware corporation (together with the Top Borrower, the
“Borrowers”), Cotiviti Intermediate Holdings, Inc., a Delaware corporation
(“Holdings”), the other Loan Parties party hereto, the Lenders party hereto and
JPMorgan Chase Bank, N.A., as Successor Agent (as defined below), and Goldman
Sachs Bank USA, as Resigning Agent (as defined below).

RECITALS

A.          Reference is made to that certain First Lien Credit Agreement, dated
as of May 14, 2014 (as amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Original First Lien Credit Agreement”)
by and among, inter alios, Cotiviti Corporation, the other borrowers party
thereto (collectively, the “Existing Borrowers”), Connolly Intermediate
Holdings, Inc., the lenders from time to time party thereto (the “Original
Lenders”) and Goldman Sachs Bank USA, as administrative agent and collateral
agent (the “Existing Administrative Agent”).

B.          Pursuant to the Original Credit Agreement, the Original Lenders have
extended term loans (the “Original Term Loans”) and provided revolving credit
commitments to the Existing Borrowers (the “Original Revolving Credit
Commitments” and any loans in respect thereof (“Original Revolving Loans”)).

C.          The Existing Borrowers and the Borrowers have requested that (i) the
New Lenders (as defined below) provide the New Loans and Commitments (as defined
below) to the Borrowers and (ii) simultaneously with the incurrence or
implementation, as applicable, of the New Loans and Commitments by the Borrowers
and the use of proceeds therefrom to consummate the Existing Debt Refinancing
and the other Transactions, the Original Credit Agreement be amended and
restated as set forth in Annex A (the “Amended Credit Agreement”), to, among
other things, (i) provide for the borrowing of the new term B loans (the “Term B
Loans”; the Persons making such Term B Loans (including any Term B Loans made
pursuant to the Term B Conversion (as defined below)), the “Term B Lenders”),
(ii) provide for the borrowing of the new term A loans (the “Term A Loans”; the
Persons making such Term A Loans, the “Term A Lenders”) and (iii) provide for
the issuance of new revolving commitments (the “Revolving Credit Commitments”
and together with the Term B Loans and the Term A Loans, the “New Loans and
Commitments” and the Persons providing such new Revolving Credit Commitments,
the “Revolving Lenders” and the Revolving Lenders, together with the Term B
Lenders and the Term A Lenders, the “New Lenders”). 

D.          On the Restatement Effective Date (as defined below), the proceeds
of the New Loans and Commitments will be used to consummate the Existing Debt
Refinancing and other Transactions.

E.          Subject to the terms and conditions set forth herein, on the
Restatement Effective Date, (A) each Term B Lender has agreed (i)(x) to provide
Term B Loans in the principal amount set forth on its signature page hereto or
(y) to convert all (or such lesser amount allocated to such Original Lender by
the Lead Arrangers (as defined below) (an “Allocation Reduction”)) of its
Original Term Loans in such principal amount into Term B Loans (such converted
Term B Loans, the “Converted Term B Loans”, any such conversion, a “Term B
Conversion” and such Original Lender, a “Converting Lender”)) and (ii) to
consent to and approve this Amendment, each Amended Document (as defined below),
each other Loan Document and each other document required to be delivered or
approved pursuant to this Amendment, the Amended Credit Agreement and any other
Amended Document and each of the other transactions contemplated hereby, and by
its signature page hereto, each Term B Lender that is a Converting Lender







--------------------------------------------------------------------------------

 



shall also have consented to and approved this Amendment in its capacity as an
Original Lender with respect to all of its Original Term Loans, (B) each Term A
Lender has agreed (i) to provide Term A Loans in the principal amount set forth
on its signature page hereto and (ii) to consent to and approve this Amendment,
each Amended Document, each other Loan Document and each other document required
to be delivered or approved pursuant to this Amendment, the Amended Credit
Agreement and any other Amended Document and each of the other transactions
contemplated hereby, and, to the extent such Term A Lender is an Original
Lender, by its signature page hereto, such Term A Lender shall also have
consented to and approved this Amendment in its capacity as an Original Lender
with respect to all of its Original Term Loans or Original Revolving Loans,
and/or any Original Revolving Credit Commitments as applicable, and (C) each
Revolving Lender has agreed (i) to provide the Revolving Credit Commitments in
the principal amount set forth on its signature page hereto and (ii) to consent
to and approve this Amendment, each Amended Document, each other Loan Document
and each other document required to be delivered or approved pursuant to this
Amendment, the Amended Credit Agreement and any other Amended Document.

F.          On the Restatement Effective Date, each Original Lender (other than
in respect of its Converted Term B Loans) shall have all of its outstanding
loans (as defined in the Original First Lien Credit Agreement) repaid in full
and/or Original Revolving Credit Commitments, as applicable, terminated, and the
Borrowers shall pay to each such Lender all fees, accrued and unpaid interest
and other amounts due on such Original Loans and Original Revolving Credit
Commitments.

G.          Goldman Sachs Bank USA hereby resigns as Administrative Agent and
Swingline Lender (in such capacities, the “Resigning Agent”) under the Original
Credit Agreement and the other Loan Documents pursuant to this Amendment and the
Resignation and Assignment Agreement dated the date hereof among the Resigning
Agent, the Successor Agent (as defined below), the Borrowers and the other Loan
Parties thereto (the “Resignation and Assignment Agreement”) and (ii) pursuant
to this Amendment and the Resignation and Assignment Agreement, JPMorgan Chase
Bank, N.A. hereby accepts its appointment as successor Administrative Agent and
Swingline Lender (in such capacities, the “Successor Agent”) under the Amended
Credit Agreement and the other Loan Documents.

H.          JPMorgan Chase Bank, N.A., SunTrust Robinson Humphrey, Inc., Goldman
Sachs Bank USA, Barclays Bank PLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Morgan Stanley Senior Funding, Inc. and Royal Bank of
Canada, will act as joint lead arrangers and joint bookrunners under the Amended
Credit Agreement and in connection with the New Loans and Commitments (in such
capacity, the “Lead Arrangers”).

AGREEMENTS

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrowers,
Holdings, the other Loan Parties, the Term A Lenders, the Term B Lenders, the
Revolving Lenders, the Resigning Agent and the Successor Agent hereby agree as
follows:

SECTION 1.         Defined Terms.  Capitalized terms used herein (including in
the recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Amended Credit Agreement.  The rules of
construction specified in Section 1.03 of the Amended Credit Agreement also
apply to this Amendment mutatis mutandis.

SECTION 2.         Commitments.

(a)          Subject to the terms and conditions set forth herein, on the
Restatement Effective Date:





2

--------------------------------------------------------------------------------

 



(i)          Each Term A Lender agrees (A) by its execution hereof, that it is
an Initial Term A Lender under the Amended Credit Agreement and (B) to fund Term
A Loans in the amount set forth on its signature page hereto in accordance with
the terms of this Amendment and the Amended Credit Agreement;

(ii)          JPMorgan Chase Bank, N.A. agrees (A) by its execution hereof, that
it is an Initial Term B Lender under the Amended Credit Agreement and (B) to
fund Term B Loans in an amount equal to the aggregate principal amount of Term B
Loans minus the aggregate principal amount of Converted Term B Loans in
accordance with Section 2.01(a) of the Amended Credit Agreement;

(iii)          Each Revolving Lender agrees (A) by its execution hereof, that it
is an Initial Revolving Lender under the Amended Credit Agreement and (B) to
provide an Initial Revolving Credit Commitment in the amount set forth on its
signature page hereto and make Initial Revolving Loans in accordance with
Section 2.01(a) of the Amended Credit Agreement;

(iv)          Each Converting Lender agrees (A) by its execution hereof, that it
is an Initial Term B Lender under the Amended Credit Agreement and (B) to
convert all (or such lesser amount allocated to such Original Lender by the Lead
Arrangers) of its Original Term Loans into Term B Loans, which conversion shall
satisfy its obligation to make Initial Term B Loans to the Borrowers under
Section 2.01(a) of the Amended Credit Agreement. 

(b)          Each New Lender (including any lender to whom the Initial Term B
Lender assigns its Term B Loans by way of an assignment or assumption or similar
agreement as part of the primary syndication thereof), by delivering its
signature page to this Amendment and funding or converting its Original Term
Loans into, Term B Loans and/or providing Revolving Commitments, as applicable,
shall be deemed to have acknowledged receipt of, and consented to and approved,
this Amendment, the Amended Credit Agreement, the other Amended Documents, the
Resignation and Assignment Agreement, each other Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Successor Agent, the Retiring Agent or any Lender. The commitments of the Term B
Lenders are several, and no Term B Lender shall be responsible for any other
Term B Lender’s failure to make Term B Loans.  The commitments of the Term A
Lenders are several, and no Term A Lender shall be responsible for any other
Term A Lender’s failure to make Term A Loans.  The commitments of the Revolving
Lenders are several, and no Revolving Lender shall be responsible for any other
Revolving Lender’s failure to make Revolving Loans; and

(c)          (i)  The Required Lenders (as defined in the Original First Lien
Credit Agreement) and the Top Borrower (as defined in the Original First Lien
Credit Agreement), by delivering their respective signature pages to this
Amendment, hereby (A) consent to the resignation of Goldman Sachs Bank USA as
Administrative Agent and Swingline Lender under the Loan Documents and (B) waive
the 10 day notice requirement set forth in Article 8 of the Original First Lien
Credit Agreement and (ii) the Required Lenders (as defined in the Original First
Lien Credit Agreement), the Top Borrower (as defined herein and in the Original
First Lien Credit Agreement) and the New Lenders hereby (A) consent to the
appointment of JPMorgan Chase Bank, N.A. as Administrative Agent and Swingline
Lender under the Loan Documents and (B) authorize and approve the Resignation
and Assignment Agreement and such other documents and instruments to be executed
and delivered and actions to be taken by the Resigning Agent to effect the
foregoing.





3

--------------------------------------------------------------------------------

 



SECTION 3.         Repayment of Loans and Termination of Commitments.

(a)          The Original Term Loans of each Original Lender (including any
Converting Lender) shall, immediately upon the Restatement Effective Date, be
repaid in full (together with any unpaid fees and accrued and unpaid  interest
and other amounts due thereon (including, with respect to Original Lenders that
are not Converting Lenders or who have not executed this Amendment, funding
losses payable pursuant to Section 2.16 of the Original First Lien Credit
Agreement)) with the proceeds of the Term B Loans, the Term A Loans and other
funds available to the Borrowers.

(b)          Each Term B Lender party hereto that is an Original Lender waives
(i) any right to compensation for losses, expenses or liabilities incurred by
such Term B Lender in respect of its Original Term Loans to which it may
otherwise be entitled pursuant to Section 2.16 of the Original First Lien Credit
Agreement in respect of the transactions contemplated hereby, and (ii) solely in
respect of the prepayment of Original Term Loans and the making of (or
conversion into) Term B Loans, as contemplated hereby.

(c)          Original Lenders constituting Required Lenders (as defined in the
Original First Lien Credit Agreement) solely in respect of (A) the prepayment of
Original Term Loans and the making of (or conversion into) Term B Loans, as
contemplated hereby and (B) the termination of the Initial Revolving Credit
Commitment and the prepayment of any Original Revolving Loans, compliance with
the requirements set forth in Sections 2.09(a), 2.11(a)(ii) and 2.11(a)(iii) of
the Original First Lien Credit Agreement that the Borrowers give prior notice of
a termination of the Initial Revolving Credit Commitment (as defined in the
Original First Lien Credit Agreement) or a voluntary prepayment of Original Term
Loans or Original Revolving Loans.

(d)          The Original Revolving Credit Commitments and any Original
Revolving Loans incurred thereunder shall be terminated and repaid in full
(together with any unpaid fees and accrued and unpaid interest due thereon and
any funding losses payable pursuant to Section 2.16 of the Original First Lien
Credit Agreement) with the proceeds of the Term B Loans, the Term A Loans and
other funds available to the Borrowers.

SECTION 4.         Amendments.  On the Restatement Effective Date:

(a)          (i) the Borrowers, Holdings, the other Loan Parties, the Resigning
Agent, the Successor Agent, (ii) the Term B Lenders, (iii) the Term A Lenders,
(iv) the Revolving Lenders and (v) Lenders (as defined in the Original First
Lien Credit Agreement) constituting the Required Lenders (as defined in the
Original First Lien Credit Agreement) agree that the Original First Lien Credit
Agreement shall be amended and restated as set forth in Exhibit A hereto,

(b)          (i) the Borrowers, Holdings, the other Loan Parties, the Resigning
Agent, the Successor Agent, (ii) the Term B Lenders, (iii) the Term A Lenders,
(iv) the Revolving Lenders and (v) Lenders (as defined in the Original First
Lien Credit Agreement) constituting the Required Lenders (as defined in the
Original First Lien Credit Agreement) agree that the Schedules to the Original
First Lien Credit Agreement shall be amended and restated as set forth in
Exhibit B hereto,

(c)          (i) the Borrowers, Holdings, the other Loan Parties, the Resigning
Agent, the Successor Agent, (ii) the Term B Lenders, (iii) the Term A Lenders,
(iv) the Revolving Lenders and (v) Lenders (as defined in the Original First
Lien Credit Agreement) constituting the Required Lenders (as defined in the
Original First Lien Credit Agreement) agree that that the Exhibits to the
Original First Lien Credit Agreement shall be amended and restated as set forth
in Exhibit C hereto,





4

--------------------------------------------------------------------------------

 



(d)          (i) the Borrowers, Holdings, the other Loan Parties, the Resigning
Agent, the Successor Agent, (ii) the Term B Lenders, (iii) the Term A Lenders,
(iv) the Revolving Lenders and (v) Lenders (as defined in the Original First
Lien Credit Agreement) constituting the Required Lenders (as defined in the
Original First Lien Credit Agreement) agree that the Security Agreement shall be
amended and restated as set forth in Exhibit D hereto (the “Amended and Restated
Security Agreement”),

(e)          (i) the Borrowers, Holdings, the other Loan Parties, the Resigning
Agent, the Successor Agent, (ii) the Term B Lenders, (iii) the Term A Lenders,
(iv) the Revolving Lenders and (v) Lenders (as defined in the Original First
Lien Credit Agreement) constituting the Required Lenders (as defined in the
Original First Lien Credit Agreement) agree that the Loan Guaranty shall be
amended and restated as set forth in Exhibit E hereto (the “Amended and Restated
Loan Guaranty”),

(f)          (i) the Borrowers, Holdings, the other Loan Parties, the Resigning
Agent, the Successor Agent, (ii) the Term B Lenders, (iii) the Term A Lenders,
(iv) the Revolving Lenders and (v) Lenders (as defined in the Original First
Lien Credit Agreement) constituting the Required Lenders (as defined in the
Original First Lien Credit Agreement) agree that each other Loan Document (as
defined in the Original First Lien Credit Agreement) may be amended, restated,
supplemented or otherwise modified in the reasonable discretion of the Successor
Agent and the Borrowers to affect any of the transactions contemplated hereby
(any such amended, restated, supplemented or modified Loan Document, together
with the Amended Credit Agreement, the Amended and Restated Security Agreement
and the Amended and Restated Loan Guaranty, the “Amended Documents”),

(g)          as used in the Amended Credit Agreement, the terms “Agreement”,
“this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of
similar import shall, unless the context otherwise requires, from and after the
Restatement Effective Date, mean or refer to the Amended Credit Agreement and

(h)          as used in any other Loan Document, all references to (i) the
“Credit Agreement” (and/or any exhibit or schedule thereto) in such Loan
Documents shall, unless the context otherwise requires, mean or refer to the
Amended Credit Agreement (or such exhibit or schedule, as amended and restated
in accordance with the terms hereof), (ii) the “Security Agreement” in such Loan
Document shall, unless the context otherwise requires, mean or refer to the
Amended and Restated Security Agreement and (iii) the “Loan Guaranty” in such
Loan Document shall, unless the context otherwise requires, mean or refer to the
Amended and Restated Loan Guaranty.

SECTION 5.         Amendment Effectiveness.  This Amendment, the Amended Credit
Agreement, and the other Amended Documents, and the obligation of the Term A
Lenders to fund Term A Loans, the obligation of the Term B Lenders to fund Term
B Loans or convert Original Term Loans into Term B Loans, and the obligation of
the Revolving Lenders to provide the Revolving Credit Commitments shall become
effective as of the date first written above (the “Restatement Effective Date”),
upon the satisfaction of the conditions described in Section 4.01 of the Amended
Credit Agreement and the additional following conditions:

(a)          The Successor Agent shall have received from (i) the Resigning
Agent, (ii) the Borrowers, Holdings and each other Loan Party, (iii) each Term B
Lender, each Term A Lender and each Revolving Lender, (iv) the Successor Agent
and (v) Lenders (as defined in the Original First Lien Credit Agreement)
constituting the Required Lenders (as defined in the Original First Lien Credit
Agreement), either (A) counterparts of this Amendment signed on behalf of such
parties





5

--------------------------------------------------------------------------------

 



or (B) written evidence satisfactory to the Successor Agent (which may include
facsimile or other electronic transmissions of signed signature pages) that such
parties have signed counterparts of this Amendment.

(b)          The Resigning Agent shall have received all fees and other amounts
owing to it in its capacity as Administrative Agent under the Original Credit
Agreement as of the Restatement Effective Date.

(c)          The Borrowers, Holdings, the Guarantors, the Successor Agent and
the Resigning Agent shall have executed and delivered the Successor Agency
Agreement.

(d)          Each Converting Lender shall have received payment on the
Restatement Effective Date of the accrued and unpaid interest owing to such
Converting Lender in respect of its Converted Term B Loans.

(e)          Any Original Revolving Loans incurred under the Original Revolving
Credit Commitments shall be repaid in full (together with any unpaid fees and
accrued and unpaid interest) with the proceeds of the Term B Loans, the Term A
Loans and other funds available to the Borrowers.

(f)          Each Original Lender that holds Original Term Loans shall have
received payment on the Restatement Effective Date of all of its outstanding
Original Term Loans (other than Converted Term B Loans) together with accrued
and unpaid interest owing to such Original Lender in respect of its Original
Term Loans (other than Converted Term B Loans).

SECTION 6.         Representations and Warranties.  By its execution of this
Amendment and to the extent applicable the Amended Document, each Loan Party
hereby certifies that:

(a)          The execution, delivery and performance of this Amendment and
Amended Document are within each applicable Loan Party’s corporate or other
organizational power and have been duly authorized by all necessary corporate or
other organizational action of such Loan Party.  This Amendment and each Amended
Document to which any Loan Party is a party have been duly executed and
delivered by such Loan Party and are legal, valid and binding obligations of
such Loan Party, enforceable in accordance with their respective terms, subject
to the Legal Reservations.

(b)          The representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all respects on and as of the
Restatement Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all respects as of such earlier date.

(c)          Immediately before and after giving effect to the borrowing of the
Term B Loans and the Term A Loans and the use of proceeds therefrom, the
effectiveness of the Revolving Credit Commitments, the consummation of the other
Transactions and the effectiveness of this Amendment and the Amended Documents,
no Default or Event of Default has occurred and is continuing.

SECTION 7.         Use of Proceeds.  The Borrowers covenant and agree that they
will use the proceeds of the Term B Loans and the Term A Loans as set forth in
Section 5.11 of the Amended Credit Agreement. 





6

--------------------------------------------------------------------------------

 



SECTION 8.         Acknowledgments.  Each Loan Party hereby expressly
acknowledges the terms of this Amendment and each other Amended Document and
reaffirms, as of the date hereof, (i) the covenants, guarantees, pledges, grants
of Liens and agreements or other commitments contained in each Loan Document to
which it is a party, including, in each case, such covenants, guarantees,
pledges, grants of Liens and agreements or other commitments as in effect
immediately after giving effect to this Amendment, the effectiveness of the
Amended Documents, and the transactions contemplated hereby, (ii) its guarantee
of the Secured Obligations (including, without limitation, the Term B Loans, the
Term A Loans and the Revolving Loans) under the Amended and Restated Loan
Guaranty, as applicable, (iii) its grant of Liens on the Collateral to secure
the Secured Obligations (including, without limitation, the Secured Obligations
with respect to the Term B Loans, the Term A Loans and the Revolving Loans)
pursuant to the Collateral Documents, and (iv) that (A) each Loan Document to
which it is a party shall continue to be in full force and effect and (B) all
guarantees, pledges, grants of Liens, covenants, agreements and other
commitments by such Loan Party under the Loan Documents shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties and
shall not be affected, impaired or discharged hereby or by the transactions
contemplated in this Amendment or the Amended Documents.

SECTION 9.         Amendment, Modification and Waiver.  This Amendment may not
be amended, modified or waived except pursuant to a writing signed by each of
the parties hereto.

SECTION 10.      Liens Unimpaired.  After giving effect to this Amendment and
the effectiveness of the Amended Documents, neither the modification of the
Original First Lien Credit Agreement or the other Loan Documents effected
pursuant to this Amendment and the Amended Documents nor the execution,
delivery, performance or effectiveness of this Amendment or the other Amended
Documents impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Secured Obligations, whether heretofore or
hereafter incurred; provided that it is understood and agreed that the lien,
security interest and assignment granted by Cotiviti International Holdings,
Inc. (formerly known as “Connolly International Holdings, Inc.”) under the
Security Agreement (as defined in the Original First Lien Credit Agreement) have
been terminated, released and discharged on the Restatement Effective Date in
accordance with Section 9.22 of the Amended Credit Agreement.

SECTION 11.      Entire Agreement.  This Amendment, the Amended Documents and
the other Loan Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties hereto with respect to the subject matter hereof.  Except as expressly
set forth herein, this Amendment and the Amended Documents shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of any party under, the Original First Lien
Credit Agreement or any other Loan Document, nor alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Original First Lien Credit Agreement or any of the Loan
Documents (as defined in the Original First Lien Credit Agreement), all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.  It is understood and agreed that this Amendment and each Amended
Document is a “Loan Document”.  For the avoidance of doubt, the Term B Lenders,
the Term A Lenders and the Revolving Lenders shall be Secured Parties under the
Loan Documents.

SECTION 12.      GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  SECTIONS 9.10 AND 9.11 OF
THE AMENDED CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
AMENDMENT AND SHALL APPLY HERETO.





7

--------------------------------------------------------------------------------

 



SECTION 13.      Severability.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 14.      Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by facsimile or
other electronic means of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

SECTION 15.      Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 16.      Amendment and Restatement.

(a)          The Agreement and the Amended Credit Agreement amends and restates
the Original First Lien Credit Agreement in its entirety, with the parties
hereby agreeing that (i) there is no novation of the Original First Lien Credit
Agreement and (ii) from and after the Restatement Effective Date, the rights and
obligations of the parties under the Original First Lien Credit Agreement shall
be subsumed and governed by the Amended Credit Agreement.

(b)          Each Loan Party that is party hereto hereby acknowledges that it
has reviewed the terms and provisions of this Agreement and the Amended
Documents and consents to the amendment and restatement of the Amended documents
effected pursuant to this Amendment.  Notwithstanding anything to the contrary
herein, each Loan Party that is party hereto acknowledges and agrees that (i) to
the extent not amended and restated in connection herewith, each Loan Document
to which it is a party or otherwise bound shall continue in full force and
effect in accordance with its terms, (ii) all of its obligations under such Loan
Documents shall be valid and enforceable and shall not be impaired or limited by
the execution or effectiveness of this Amendment, (iii) the Obligations (as
defined in the Original First Lien Credit Agreement) of the Borrowers and the
other Loan Parties under the Original First Lien Credit Agreement and the other
Loan Documents (in each case, as further amended from time to time) that remain
unpaid and outstanding as of the Closing Date shall continue to exist under and
be evidenced by the Amended Credit Agreement and the other Loan Documents, (iv)
all Letters of Credit existing immediately prior to the Restatement Effective
Date shall continue as “Existing Letters of Credit” under the Amended Credit
Agreement, (v) the Collateral and the Loan Documents shall continue to secure,
guarantee, support and otherwise benefit the Secured Obligations (as defined in
the Original First Lien Credit Agreement) and the Secured Obligations of the
Borrowers and the other Loan Parties under the Amended and Restated Credit
Agreement and the other Loan Documents, in each case, as amended hereby and (vi)
(A) any Person entitled to the benefits of Sections 2.15, 2.16, 9.03, 9.04 and
9.06 and Article 8 (in the case of Goldman Sachs Bank USA as the Administrative
Agent under the Original First Lien Credit Agreement) of the Original First Lien
Credit Agreement shall continue to be entitled to the benefits of the
corresponding provisions of the Amended and Restated Credit Agreement and (B)
any Person bound by Section 9.13 of the Original First Lien Credit Agreement
shall continue to be bound by the corresponding provisions of the Amended and
Restated Credit Agreement. It is understood and agreed that (1) Cotiviti
International Holdings, Inc. has been released from its obligations as a Loan
Party under the Original Credit Agreement,  (2) Cotiviti, LLC Domestic Holdings,
Inc. will be a “Borrower “and not a “Guarantor” under the Amended Credit
Agreement and the Amended Loan Documents and (3) Cotiviti, LLC will be a
“Guarantor” and not a “Borrower” under the Amended Credit Agreement and the
Amended Loan Documents.





8

--------------------------------------------------------------------------------

 



(c)          On and after the Closing Date, each reference to the “Credit
Agreement” in any other Loan Document shall mean and be a reference to the
Amended Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

 



9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized signatories as of the date first
above written.

 

 

COTIVITI CORPORATION, as the Top Borrower

 

 

 

 

 

 

 

By:

/s/ Jonathan Olefson

 

 

Name: Jonathan Olefson

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

COTIVITI DOMESTIC HOLDINGS, INC., as a Borrower

 

 

 

 

 

 

 

By:

/s/ Jonathan Olefson

 

 

Name: Jonathan Olefson

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

COTIVITI INTERMEDIATE HOLDINGS, INC., as Holdings

 

 

 

 

 

 

 

By:

/s/ Jonathan Olefson

 

 

Name: Jonathan Olefson

 

 

Title: Senior Vice President, General Counsel and Secretary

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

COTIVITI, LLC

 

COTIVITI SERVICES, LLC

 

COTIVITI USA, LLC

 

COTIVITI INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

/s/ Jonathan Olefson

 

 

Name: Jonathan Olefson

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Successor Agent

 

 

 

 

 

 

 

By:

/s/ Dawn Lee Lum

 

 

Name: Dawn Lee Lum

 

 

Title: Executive Director

 

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as Resigning Agent

 

 

 

 

 

 

 

By:

/s/ Elizabeth Fischer

 

 

Name: Elizabeth Fischer

 

 

Title: Authorized Signatory

 

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as a Revolving Lender, Term A Lender and Term B Lender

 

 

 

 

 

 

 

By:

/s/ Dawn Lee Lum

 

 

Name: Dawn Lee Lum

 

 

Title: Executive Director

 

 

 

 

 

Revolving Commitment: $17,075,000

 

 

 

 

 

Term A Loan Commitment: $101,075,000

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

BARCLAYS BANK PLC

 

as a Revolving Lender and Term A Lender

 

 

 

 

 

 

 

By:

/s/ Christopher Aitkin

 

 

Name: Christopher Aitkin

 

 

Title: Assistant Vice President

 

 

 

 

 

Revolving Commitment: $10,100,000

 

 

 

 

 

Term A Loan Commitment: $11,000,000

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CITIBANK, N.A.

 

as a Revolving Lender and Term A Lender

 

 

 

 

 

 

 

By:

/s/ Alvaro De Velasco

 

 

Name: Alvaro De Velasco

 

 

Title: Vice President

 

 

 

 

 

Revolving Commitment: $10,100,000

 

 

 

 

 

Term A Loan Commitment: $11,000,000

 

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Revolving Lender and Term A Lender

 

 

 

 

 

 

 

By:

/s/ Steven Bachman

 

 

Name: Steven Bachman

 

 

Title: Authorized Signatory

 

 

 

 

 

Revolving Commitment: $5,350,000

 

 

 

 

 

Term A Loan Commitment: $11,000,000

 

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as a Revolving Lender and Term A Lender

 

 

 

 

 

 

 

By:

/s/ Judith E. Smith

 

 

Name: Judith E. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Kelly Heimrich

 

 

Name: Kelly Heimrich

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

Revolving Commitment: $10,100,000

 

 

 

 

 

Term A Loan Commitment: $11,000,000

 

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

as a Revolving Lender and Term A Lender

 

 

 

 

 

 

 

By:

/s/ Annie Carr

 

 

Name: Annie Carr

 

 

Title: Authorized Signatory

 

 

 

 

 

Revolving Commitment: $10,100000.00

 

 

 

 

 

Term A Loan Commitment: $11,000,000.00

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

SUNTRUST BANK

 

as a Revolving Lender and Term A Lender

 

 

 

 

 

 

 

By:

/s/ Tyler Stephens

 

 

Name: Tyler Stephens

 

 

Title: Vice President

 

 

 

 

 

Revolving Commitment: $17,075,000

 

 

 

 

 

Term A Loan Commitment: $22,925,000

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as a Revolving Lender and Term A Lender

 

 

 

 

 

 

 

By:

/s/ Nehal Abdel Hakim

 

 

Name: Nehal Abdel Hakim

 

 

Title: Authorized Signatory

 

 

 

 

 

Revolving Commitment: $10.1MM

 

 

 

 

 

Term A Loan Commitment: $11.0MM

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Revolving Lender and Term A Lender

 

 

 

 

 

 

 

By:

/s/ Chris Droussiotis

 

 

Name: Chris Droussiotis

 

 

Title: Managing Director

 

 

 

 

 

Revolving Commitment: $10,000,000

 

 

 

 

 

Term A Loan Commitment: $25,000,000

 

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

FIRST MIDWEST BANK

 

as a Term A Lender

 

 

 

 

 

 

 

By:

/s/ James A. Goody

 

 

/s/ James A. Goody

 

 

Title: Senior Vice President

 

 

 

 

 

Term A Loan Commitment: $15,000,000

 





Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

STATE BANK OF INDIA, LOS ANGELES AGENCY

 

as a Term A Lender

 

 

 

 

 

 

 

By:

/s/ Manoranjan Panda

 

 

Name: Manoranjan Panda

 

 

Title: VP & Head (Credit Management Cell)

 

 

 

 

 

Term A Loan Commitment: $20,000,000

 

 

 



Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

CONSENT TO COTIVITI CORPORATION RESTATEMENT AGREEMENT NO. 1

CONSENT (this “Consent”) to Restatement Agreement No. 1 (“Amendment”) to the
CREDIT AGREEMENT, dated as of May 14, 2014 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof), by and among,
inter alias, Cotiviti Corporation., the other borrowers party thereto, Connolly
Intermediate, Inc., the lenders from time to time party thereto and Goldman
Sachs Bank USA, as administrative agent and collateral.

Capitalized terms used in this Consent but not defined in this Consent have the
meanings assigned to such terms in the Amendment.

Term B Lenders

The undersigned Lender hereby irrevocably and unconditionally approves the
Amendment and consents as follows (check ONE option):

Cashless Settlement Option

☐          to convert 100% of the outstanding principal amount of the Original
Term Loans under the Credit Agreement held by such Lender (or such lesser amount
allocated to such Lender by the Lead Arrangers) into Term B Loans under the
Amended Credit Agreement in a like principal amount.  In the event a lesser
amount of the new Term B Loans is allocated to you, the difference between your
current amount of Original Term Loans and the allocated amount of new Term B
Loans will be prepaid on the Restatement Effective Date.  

Post-Closing Settlement Option

☐          to have 100% of the outstanding principal amount of the Original Term
Loans under the Credit Agreement held by such Lender prepaid on the Restatement
Effective Date and purchase by assignment the principal amount of Term B Loans
under the Restated Credit Agreement committed to separately by the undersigned
(or such lesser amount allocated to such Lender by the Lead Arrangers).

,
as a Lender (type name of the legal entity)

 

 

By:

Name:
Title:

 

 

[If a second signature is necessary:]

 

 

By:

Name:
Title:

 

 

 



Signature Page to Restatement Agreement No. 1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Amended Credit Agreement 

 

 

 



Exhibit A-1

--------------------------------------------------------------------------------

 

 

 

,




THE OTHER BORROWER PARTY HERETO,

COTIVITI INTERMEDIATE HOLDINGS, INC.
as Holdings,

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Swingline Lender,

JPMORGAN CHASE BANK, N.A.,
SUNTRUST BANK,
as Issuing Bank

JPMORGAN CHASE BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.,
GOLDMAN SACHS BANK USA,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,


1,
as Joint Lead Arrangers and Joint Bookrunners


 





BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,








 

 

 

 

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

Dated as of September 28, 2016

among


COTIVITI CORPORATION,


as the Top Borrower,

THE OTHER BORROWER PARTY HERETO,

COTIVITI INTERMEDIATE HOLDINGS, INC.
as Holdings,

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Swingline Lender,

JPMORGAN CHASE BANK, N.A.,
SUNTRUST BANK,
as Issuing Bank

JPMORGAN CHASE BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.,
GOLDMAN SACHS BANK USA,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,


RBC CAPITAL MARKETS1,
as Joint Lead Arrangers and Joint Bookrunners


SUNTRUST BANK,

as Syndication Agent


GOLDMAN SACHS BANK USA,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,


RBC CAPITAL MARKETS


SUMITOMO MITSUI BANKING CORPORATION


As Co-Documentation Agents

--------------------------------------------------------------------------------

1 RBC Capital Markets is a marketing name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

 



 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS


1 

 

 

 

Section 1.01.

Defined Terms


1 

Section 1.02.

Classification of Loans and Borrowings


59 

Section 1.03.

Terms Generally


59 

Section 1.04.

Accounting Terms; GAAP


60 

Section 1.05.

Effectuation of Transactions


61 

Section 1.06.

Timing of Payment of Performance


61 

Section 1.07.

Times of Day


61 

Section 1.08.

Currency Equivalents Generally


61 

Section 1.09.

Cashless Rollovers


62 

Section 1.10.

Certain Calculations and Tests


62 

 

 

 

ARTICLE 2

THE CREDITS


63 

 

 

 

Section 2.01.

Commitments


63 

Section 2.02.

Loans and Borrowings


64 

Section 2.03.

Requests for Borrowings


65 

Section 2.04.

Swingline Loans


65 

Section 2.05.

Letters of Credit


67 

Section 2.06.

[Reserved]


72 

Section 2.07.

Funding of Borrowings


72 

Section 2.08.

Type; Interest Elections


73 

Section 2.09.

Termination and Reduction of Commitments


74 

Section 2.10.

Repayment of Loans; Evidence of Debt


74 

Section 2.11.

Prepayment of Loans


77 

Section 2.12.

Fees


82 

Section 2.13.

Interest


83 

Section 2.14.

Alternate Rate of Interest


84 

Section 2.15.

Increased Costs


85 

Section 2.16.

Break Funding Payments


86 

Section 2.17.

Taxes


86 

Section 2.18.

Payments Generally; Allocation of Proceeds; Sharing of Payments


90 

Section 2.19.

Mitigation Obligations; Replacement of Lenders


92 

Section 2.20.

Illegality


93 

Section 2.21.

Defaulting Lenders


94 

Section 2.22.

Incremental Credit Extensions


96 

Section 2.23.

Extensions of Loans and Revolving Commitments


100 

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES


103 

 

 

 

Section 3.01.

Organization; Powers


103 

Section 3.02.

Authorization; Enforceability


103 

Section 3.03.

Governmental Approvals; No Conflicts


104 

Section 3.04.

Financial Condition; No Material Adverse Effect


104 

Section 3.05.

Properties


104 

Section 3.06.

Litigation and Environmental Matters


104 

Section 3.07.

Compliance with Laws


105 

Section 3.08.

Investment Company Status


105 

 





i

--------------------------------------------------------------------------------

 

 

Table of Contents
(Cont.)

 

 

 

Page

 

 

 

Section 3.09.

Taxes


105 

Section 3.10.

ERISA


105 

Section 3.11.

Disclosure


105 

Section 3.12.

Solvency


106 

Section 3.13.

Capitalization and Subsidiaries


106 

Section 3.14.

Security Interest in Collateral


106 

Section 3.15.

Labor Disputes


106 

Section 3.16.

Federal Reserve Regulations


107 

Section 3.17.

OFAC; PATRIOT ACT and FCPA


107 

 

 

 

ARTICLE 4

CONDITIONS


107 

 

 

 

Section 4.01.

Closing Date


107 

Section 4.02.

Each Credit Extension


110 

 

 

 

ARTICLE 5

AFFIRMATIVE COVENANTS


110 

 

 

 

Section 5.01.

Financial Statements and Other Reports


111 

Section 5.02.

Existence


113 

Section 5.03.

Payment of Taxes


113 

Section 5.04.

Maintenance of Properties


114 

Section 5.05.

Insurance


114 

Section 5.06.

Inspections


114 

Section 5.07.

Maintenance of Book and Records


115 

Section 5.08.

Compliance with Laws


115 

Section 5.09.

Environmental


115 

Section 5.10.

Designation of Subsidiaries


116 

Section 5.11.

Use of Proceeds


116 

Section 5.12.

Covenant to Guarantee Obligations and Give Security


116 

Section 5.13.

Maintenance of Ratings


118 

Section 5.14.

Further Assurances


118 

Section 5.15.

Post-Closing Covenant


119 

 

 

 

ARTICLE 6

NEGATIVE COVENANTS


119 

 

 

 

Section 6.01.

Indebtedness


119 

Section 6.02.

Liens


124 

Section 6.03.

Reserved


128 

Section 6.04.

Restricted Payments; Restricted Debt Payments


128 

Section 6.05.

Burdensome Agreements


131 

Section 6.06.

Investments


133 

Section 6.07.

Fundamental Changes; Disposition of Assets


136 

Section 6.08.

Sale and Lease-Back Transactions


140 

Section 6.09.

Transactions with Affiliates


140 

Section 6.10.

Conduct of Business


142 

Section 6.11.

Amendments or Waivers of Organizational Documents


142 

Section 6.12.

Amendments of or Waivers with Respect to Restricted Debt


142 

Section 6.13.

Fiscal Year


142 

Section 6.14.

Permitted Activities of Holdings


143 

Section 6.15.

Financial Covenant


143 

 





ii

--------------------------------------------------------------------------------

 

 

 

Table of Contents
(Cont.)

 

 

 

Page

 

 

 

ARTICLE 7

EVENTS OF DEFAULT


145 

 

 

 

Section 7.01.

Events of Default


145 

 

 

 

ARTICLE 8

THE ADMINISTRATIVE AGENT


149 

 

 

 

ARTICLE 9

MISCELLANEOUS


156 

 

 

 

Section 9.01.

Notices


156 

Section 9.02.

Waivers; Amendments


159 

Section 9.03.

Expenses; Indemnity


165 

Section 9.04.

Waiver of Claim


166 

Section 9.05.

Successors and Assigns


167 

Section 9.06.

Survival


174 

Section 9.07.

Counterparts; Integration; Effectiveness


175 

Section 9.08.

Severability


175 

Section 9.09.

Right of Setoff


175 

Section 9.10.

Governing Law; Jurisdiction; Consent to Service of Process


176 

Section 9.11.

Waiver of Jury Trial


177 

Section 9.12.

Headings


177 

Section 9.13.

Confidentiality


177 

Section 9.14.

No Fiduciary Duty


178 

Section 9.15.

Several Obligations


178 

Section 9.16.

USA PATRIOT Act


178 

Section 9.17.

Disclosure of Agent Conflicts


178 

Section 9.18.

Appointment for Perfection


179 

Section 9.19.

Interest Rate Limitation


179 

Section 9.20.

Intercreditor Agreements


179 

Section 9.21.

Conflicts


179 

Section 9.22.

Release of Guarantors


179 

Section 9.23.

Joint and Several Liability


180 

Section 9.24.

Top Borrower


180 

Section 9.25.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


180 

 





iii

--------------------------------------------------------------------------------

 

 

SCHEDULES:

 

 

 

 

 

Schedule 1.01(a)

–

Commitment Schedule

Schedule 1.01(b)

–

Dutch Auction

Schedule 1.01(c)

–

Mortgages

Schedule 1.01(d)

–

Existing Letters of Credit

Schedule 3.05

–

Fee Owned Real Estate Assets

Schedule 3.13

–

Subsidiaries

Schedule 5.10

–

Unrestricted Subsidiaries

Schedule 6.01

–

Existing Indebtedness

Schedule 6.02

–

Existing Liens

Schedule 6.06

–

Existing Investments

Schedule 6.07

–

Certain Dispositions

Schedule 9.01

–

Borrower’s Website Address for Electronic Delivery

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A-1

–

Form of Assignment and Assumption

Exhibit A-2

–

Form of Affiliated Lender Assignment and Assumption

Exhibit B

–

Form of Borrowing Request

Exhibit C

–

Form of Compliance Certificate

Exhibit D

–

Form of Interest Election Request

Exhibit E

–

Form of Perfection Certificate

Exhibit F

–

Form of Perfection Certificate Supplement

Exhibit G

–

Form of Promissory Note

Exhibit H

–

Form of Amended and Restated First Lien Pledge and Security Agreement

Exhibit I

–

Form of Amended and Restated Guaranty Agreement

Exhibit J

–

Form of Intellectual Property Security Agreement

Exhibit K

–

Form of Letter of Credit Request

Exhibit L-1

–

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit L-2

–

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit L-3

–

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit L-4

–

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit M

–

Form of Solvency Certificate

Exhibit N

–

Form of Pari Passu Intercreditor Agreement

Exhibit O

–

Form of Second Lien Intercreditor Agreement

 

 

 



iv

--------------------------------------------------------------------------------

 

 

 

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT, dated as of September 28, 2016
(this “Agreement”), by and among Cotiviti Corporation (formerly known as
“Connolly Corporation”), a Delaware corporation (“Cotiviti Corp.”) and Cotiviti
Domestic Holdings, Inc., a Delaware corporation (“Cotiviti Domestic Holdings”),
as borrowers, Cotiviti Intermediate Holdings, Inc. (formerly known as “Connolly
Intermediate, Inc.”), a Delaware corporation (“Holdings”), the Lenders from time
to time party hereto, JPMorgan Chase Bank, N.A. (“JPM”), in its capacities as
the Swingline Lender and as administrative agent for the Lenders and collateral
agent for the Secured Parties (in its capacities as administrative agent and
collateral agent, the “Administrative Agent”) and as an Issuing Bank, SunTrust
Robinson Humphrey, Inc. (“SunTrust”), as a joint lead arranger, SunTrust Bank as
an Issuing Bank, Royal Bank of Canada (“RBC”), as an Issuing Bank, and JPM,
SunTrust, Goldman Sachs Bank USA, Barclays Bank PLC, Citigroup Global Markets
Inc., Credit Suisse Securities (USA) LLC, Morgan Stanley Senior Funding, Inc.
and RBC, as joint lead arrangers and joint bookrunners (in such capacity, the
“Arrangers”).

RECITALS

A.          The Borrowers have requested that the Lenders extend credit under
this Agreement in the form of (x) Initial Term A Loans in an original aggregate
principal amount equal to $250,000,000, (y) Initial Term B Loans in an original
aggregate principal amount equal to $550,000,000 and (z) an Initial Revolving
Facility with an available amount of $100,000,000, in each case, subject to
increase as provided herein.

B.          The Lenders are willing to extend such credit to the Borrowers on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:

ARTICLE 1DEFINITIONS

Section 1.01.          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“ACH” means automated clearing house transfers.

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of March 31, 2014, by and among, inter alios,  affiliates of Cotiviti Corp.
and iHealth Technologies, Inc..

“Additional Agreement” has the meaning assigned to such term in Article 8.

“Additional Commitment” means any commitment hereunder added pursuant to
Sections 2.22,  2.23 or 9.02(c).

“Additional Lender” has the meaning assigned to such term in Section 2.22(b).

“Additional Loans” means any Additional Revolving Loans and any Additional Term
Loans.

“Additional Revolving Credit Commitments” means any revolving credit commitment
added pursuant to Sections 2.22,  2.23 or 9.02(c)(ii).





1

--------------------------------------------------------------------------------

 

 

“Additional Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Additional Revolving
Loans of such Lender, plus the aggregate outstanding amount at such time of such
Lender’s LC Exposure and Swingline Exposure, in each case, attributable to its
Additional Revolving Credit Commitment.

“Additional Revolving Lender” means any Lender with an Additional Revolving
Credit Commitment or any Additional Revolving Credit Exposure.

“Additional Revolving Loans” means any revolving loan added hereunder pursuant
to Section 2.22,  2.23 or 9.02(c)(ii).

“Additional Term Lender” means any Lender with an Additional Term Loan
Commitment or an outstanding Additional Term Loan.

“Additional Term Loan Commitment” means any term commitment added pursuant to
Sections 2.22,  2.23 or 9.02(c)(i).

“Additional Term Loans” means any term loan added pursuant to Section 2.22,
 2.23 or 9.02(c)(i).

“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Questionnaire” means a customary administrative questionnaire in
the form provided by the Administrative Agent.

“Advent” means Advent International Corporation.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings, the Top Borrower or any of its Restricted
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claim), whether pending or, to
the knowledge of Holdings, the Top Borrower or any of their respective
Restricted Subsidiaries, threatened in writing, against or affecting Holdings,
the Top Borrower or any of its respective Restricted Subsidiaries or any
property of Holdings, the Top Borrower or any of its respective Restricted
Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.  No Person shall be an “Affiliate” solely because it is an unrelated
portfolio company of the Sponsor and none of the Administrative Agent, the
Arrangers, any Lender (other than any Affiliated Lender or any Debt Fund
Affiliate) or any of their respective Affiliates shall be considered an
Affiliate of Holdings or any subsidiary thereof.

“Affiliated Lender” means any Non-Debt Fund Affiliate, Holdings, the Top
Borrower and/or any subsidiary of the Top Borrower.

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 9.05) and accepted by the Administrative
Agent in the form of Exhibit A-2 or any other form approved by the
Administrative Agent and the Top Borrower.





2

--------------------------------------------------------------------------------

 

 

“Affiliated Lender Cap” has the meaning assigned to such term in Section
9.05(g)(iv).

“After Acquired Disregarded Domestic Person” means any direct or indirect
Domestic Subsidiary that (a) did not become a subsidiary of Holdings or the Top
Borrower until after the Closing Date, (b) is treated as a disregarded entity or
partnership for U.S. federal income tax purposes and (c) owns (directly or
through another After Acquired Disregarded Domestic Person) one or more Foreign
Subsidiaries that are CFCs.

“Agreement” has the meaning assigned to such term in the preamble to this
Amended and Restated First Lien Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the NYFRB Rate in effect on such day plus 0.50%, (b) to the extent
ascertainable, the Published LIBO Rate (which rate shall be calculated based
upon an Interest Period of one month and shall be determined on a daily basis)
plus 1.00%, (c) the Prime Rate and (d) solely with respect to Initial Term B
Loans, 1.75%.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Published LIBO Rate, as the case may be, shall
be effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Published LIBO Rate, as the case may be.

“Anti-Corruption Laws” means the FCPA and the Bribery Act 2010 of the United
Kingdom.

“Applicable Percentage” means, (a) with respect to any Term Lender of any Class,
a percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Term Loans and unused Additional Term Loan
Commitments of such Term Lender under the applicable Class and the denominator
of which is the aggregate outstanding principal amount of the Term Loans and
unused Term Commitments of all Term Lenders under the applicable Class and (b)
with respect to any Revolving Lender of any Class, the percentage of the
aggregate amount of the Revolving Credit Commitments of such Class represented
by such Lender’s Revolving Credit Commitment of such Class; provided that for
purposes of Section 2.21 and otherwise herein (except with respect to
Section 2.11(a)(ii)), when there is a Defaulting Lender, such Defaulting
Lender’s Revolving Credit Commitment shall be disregarded for any relevant
calculation.  In the case of clause (b), in the event that the Revolving Credit
Commitments of any Class have expired or been terminated, the Applicable
Percentage of any Revolving Lender of such Class shall be determined on the
basis of the Revolving Credit Exposure of such Revolving Lender attributable to
its Revolving Credit Commitment of such Class, giving effect to any assignment
thereof.

“Applicable Rate” means, for any day, (a) with respect to any Initial Term B
Loan, subject to the last paragraph of this definition, a percentage per annum
equal to 1.75% for ABR Loans and 2.75% for LIBO Rate Loans and (b) with respect
to (i) any Initial Term A Loan and/or (ii) any Initial Revolving Loan or
Swingline Loan, the rate per annum applicable to the relevant Class of Loans set
forth below under the caption “ABR Spread” or “LIBO Rate Spread”, as the case
may be, based upon the Secured Leverage Ratio set forth below; provided that
until the first Adjustment Date following the completion of at least one full
Fiscal Quarter ended after the Closing Date, the “Applicable Rate” for any
Initial Term A Loan, any Initial Revolving Loan or Swingline Loan shall be the
applicable rate per annum set forth below in Category 2:





3

--------------------------------------------------------------------------------

 

 

Revolving Loans and Initial Term A Loans

 

 

 

Secured Leverage Ratio

ABR Spread for Initial Term A Loans and Revolving Loans

LIBO Rate Spread for Initial Term A Loans and Revolving Loans

Category 1

 

 

Greater than 4.00 to 1.00

2.00%

3.00%

Category 2

 

 

Less than or equal to 4.00 to 1.00 and greater than 3.50 to 1.00

1.75%

2.75%

Category 3

 

 

Less than or equal to 3.50 to 1.00 and greater than 3.00 to 1.00

1.50%

2.50%

Category 4

 

 

Less than or equal to 3.00 to 1.00

1.25%

2.25%

The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Secured Leverage Ratio in accordance with the
table above; provided that if financial statements are not delivered when
required pursuant to Section 5.01(a) or (b), as applicable, the “Applicable
Rate” for any Initial Term A Loan and/or any Initial Revolving Loan or Swingline
Loan shall be the rate per annum set forth above in Category 1 until such
financial statements are delivered in compliance with Section 5.01(a) or (b), as
applicable.

Notwithstanding the foregoing, during the continuance of any Event of Default
under Section 7.01(a), (f) or (g), the “Applicable Rate” for any Initial Term A
Loan, any Initial Revolving Loan or Swingline Loan shall be the applicable rate
per annum set forth above in Category 1.  

If (a) the corporate credit rating of the Top Borrower from Moody’s is Ba3 or
better and (b) the corporate family rating of the Top Borrower from S&P is BB-
or better, the Applicable Rate in respect of the Initial Term B Loans shall be
reduced by 0.25% per annum for so long as such ratings are maintained (an
“Initial Term B Loan Rate Reduction”).  Each change in the Applicable Rate in
respect of the Initial Term B Loans resulting from a publicly announced change
in the rating of the Top Borrower shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. If an Event of
Default under Section 7.01(a), (f) or (g) has occurred and is continuing, any
Initial Term B Loan Rate Reduction (if applicable at such time) shall no longer
be effective until such time as such Event of Default has been cured or waived.

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Lender at any time, the percentage of the Total Revolving Credit Commitment at
such time represented by such Revolving Lender’s Revolving Credit Commitments at
such time; provided that for purposes of Section 2.21, when there is a
Defaulting Lender, any such Defaulting Lender’s Revolving Credit Commitment
shall be disregarded in the relevant calculations.  In the event that (a) the
Revolving Credit Commitments of any Class have expired or been terminated in
accordance with the terms hereof (other than pursuant to Article 7), the
Applicable Revolving Credit Percentage shall be recalculated without giving
effect to the Revolving Credit Commitments of such Class or (b) the Revolving
Credit Commitments of all Classes have terminated (or the Revolving Credit
Commitments of any Class have terminated pursuant to Article 7), the Applicable
Revolving Credit Percentage shall be determined based upon the Revolving Credit
Commitments (or the Revolving Credit Commitments of such Class) most recently in
effect, giving effect to any assignments thereof.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar





4

--------------------------------------------------------------------------------

 

 

extensions of credit in the ordinary course of its activities and is
administered, advised or managed by (a) such Lender, (b) any Affiliate of such
Lender or (c) any entity or any Affiliate of any entity that administers,
advises or manages such Lender.

“Arrangers” has the meaning assigned to such term in the preamble to this
Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and the Top
Borrower.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a)          the sum of:

(i)          the greater of $50,000,000 and 23% of Consolidated Adjusted EBITDA
as of the end of the most recently ended Test Period; plus

(ii)          for the period between May 14, 2014 through June 30, 2016, the
Retained Excess Cash Flow Amount (as defined in the Original First Lien Credit
Agreement) and (B) commencing January 1, 2017, the Retained Excess Cash Flow
Amount (provided that the Retained Excess Cash Flow Amount shall not be
available for (1) any Restricted Payment pursuant to Section 6.04(a)(iii)(A) or
(2) any Restricted Debt Payment pursuant to Section 6.04(b)(vi)(A) unless no
Event of Default under Sections 7.01(a),  (f) or (g) then exists);  plus

(iii)          the amount of any capital contribution or the proceeds of any
issuance of Qualified Capital Stock after the Original Closing Date (other than
any amounts (x) constituting a Cure Amount, a Contribution Indebtedness Amount
or an Available Excluded Contribution Amount or proceeds of an issuance of
Disqualified Capital Stock, (y) received from the Top Borrower or any Restricted
Subsidiary or (z) incurred from the proceeds of any loan or advance made
pursuant to Section 6.06(h)(ii)) received as Cash equity by the Top Borrower or
any of its Restricted Subsidiaries, plus the fair market value, as reasonably
determined by the Top Borrower, of Cash Equivalents, marketable securities or
other property received by the Top Borrower or any Restricted Subsidiary as a
capital contribution or in return for any issuance of Capital Stock (other than
any amounts (x) constituting a Cure Amount, a Contribution Indebtedness Amount
or an Available Excluded Contribution Amount or proceeds of any issuance of
Disqualified Capital Stock or (y) received from the Top Borrower or any
Restricted Subsidiary), in each case, during the period from and including the
day immediately following the Original Closing Date through and including such
time; plus

(iv)          the aggregate principal amount of any Indebtedness or Disqualified
Capital Stock, in each case, of the Top Borrower or any Restricted Subsidiary
issued after the Original Closing Date (other than Indebtedness or such
Disqualified Capital Stock issued to the Top Borrower or any Restricted
Subsidiary), which has been converted into or exchanged for Capital Stock of the
Top Borrower, any Restricted Subsidiary or any Parent Company that does not
constitute Disqualified Capital Stock, together with the fair market value of
any Cash Equivalents and the fair market value (as reasonably determined by the
Top Borrower) of any assets received by the Top Borrower or such Restricted
Subsidiary upon such exchange or conversion, in each case, during the period
from and





5

--------------------------------------------------------------------------------

 

 

including the day immediately following the Original Closing Date through and
including such time; plus

(v)          the net proceeds received by the Top Borrower or any Restricted
Subsidiary during the period from and including the day immediately following
the Original Closing Date through and including such time in connection with the
Disposition to any Person (other than the Top Borrower or any Restricted
Subsidiary) of any Investment made pursuant to Section 6.06(r)(i);  plus

(vi)          to the extent not already reflected as a return of capital with
respect to such Investment for purposes of determining the amount of such
Investment, the proceeds received by the Top Borrower or any Restricted
Subsidiary during the period from and including the day immediately following
the Original Closing Date through and including such time in connection with
cash returns, cash profits, cash distributions and similar cash amounts,
including cash principal repayments of loans, in each case received in respect
of any Investment made after the Original Closing Date pursuant to Section
6.06(r)(i) (in an amount not to exceed the original amount of such Investment);
plus

(vii)          an amount equal to the sum of (A) the amount of any Investments
by the Top Borrower or any Restricted Subsidiary pursuant to Section 6.06(r)(i)
in any Unrestricted Subsidiary (in an amount not to exceed the original amount
of such Investment) that has been re-designated as a Restricted Subsidiary or
has been merged, consolidated or amalgamated with or into, or is liquidated,
wound up or dissolved into, the Top Borrower or any Restricted Subsidiary and
(B) the fair market value (as reasonably determined by the Top Borrower) of the
assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed (in an amount not to exceed the original amount of the
Investment in such Unrestricted Subsidiary) to the Top Borrower or any
Restricted Subsidiary, in each case, during the period from and including the
day immediately following the Original Closing Date through and including such
time; plus

(viii)          the amount of any Declined Proceeds; minus

(b)        an amount equal to the sum of (i) Restricted Payments made pursuant
to Section 6.04(a)(iii)(A),  plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi)(A),  plus (iii) Investments made pursuant to Section
6.06(r)(i), in each case, after the Closing Date (or under the corresponding
provisions of the Original Credit Agreement, made after the Original Closing
Date and prior to the Closing Date) and prior to such time or contemporaneously
therewith.

“Available Excluded Contribution Amount” means the aggregate amount of Cash or
Cash Equivalents or the fair market value of other assets (as reasonably
determined by the Top Borrower, but excluding any Cure Amount and/or any
Contribution Indebtedness Amount) received by the Top Borrower or any of its
Restricted Subsidiaries after the Original Closing Date from:

(a)        contributions in respect of Qualified Capital Stock (other than any
amounts received from the Top Borrower or any of its Restricted Subsidiaries),
and

(b)        the sale of Qualified Capital Stock of the Top Borrower or any of its
Restricted Subsidiaries (other than (x) to the Top Borrower or any Restricted
Subsidiary of the Top Borrower, (y) pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or (z) with
the proceeds of any loan or advance made pursuant to Section 6.06(h)(ii)),





6

--------------------------------------------------------------------------------

 

 

in each case, designated as an Available Excluded Contribution Amount pursuant
to a certificate of a Responsible Officer on or promptly after the date the
relevant capital contribution is made or the relevant proceeds are received, as
the case may be, and which are excluded from the calculation of the Available
Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party (a) under any arrangement that was in effect on the Original
Closing Date between any Loan Party and a counterparty that is (or is an
Affiliate of) the Administrative Agent, any Lender or any Arranger as of the
Original Closing Date or (b) under any arrangement that was entered into after
the Original Closing Date by any Loan Party with any counterparty that is (or is
an Affiliate of) the Administrative Agent, any Lender or any Arranger at the
time such arrangement is entered into: commercial credit cards, stored value
cards, purchasing cards, treasury management services, netting services,
overdraft protections, check drawing services, automated payment services
(including depository, overdraft, controlled disbursement, ACH transactions,
return items and interstate depository network services), employee credit card
programs, cash pooling services and any arrangements or services similar to any
of the foregoing and/or otherwise in connection with Cash management and Deposit
Accounts.

“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), in connection with Banking Services, in
each case, that have been designated to the Administrative Agent in writing by
the Top Borrower as being Banking Services Obligations for the purposes of the
Loan Documents, it being understood that each counterparty thereto shall be
deemed (A) to appoint the Administrative Agent as its agent under the applicable
Loan Documents and (B) to agree to be bound by the provisions of Article 8,
 Section 9.03 and Section 9.10 and the Intercreditor Agreement as if it were a
Lender.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Bona Fide Debt Fund” means any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with (a) any
competitor of the Top Borrower and/or any of its subsidiaries or (b) any
Affiliate of such competitor, but with respect to which no personnel involved
with any investment in such Person (i) directly or indirectly makes, has the
right to make or participates with others in making any investment decisions
with respect to such debt fund, investment vehicle, regulated bank entity or
unregulated lending entity or (ii) has access to any information (other than
information that is publicly available) relating to Holdings, the Top Borrower
or its subsidiaries or any entity that forms a part of any of their respective
businesses; it being understood and agreed that the term “Bona Fide Debt Fund”
shall not include any Person that is separately identified to the Arrangers or
the Administrative Agent, as applicable, in accordance with clause (a) of the
definition of “Disqualified Institution” or any reasonably identifiable
Affiliate of any such Person.





7

--------------------------------------------------------------------------------

 

 

“Borrower Materials” has the meaning assigned to such term in Section 9.01(d).

“Borrowers” means (a) Cotiviti Corp. and (b) Cotiviti Domestic Holdings.

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit B or such other form that is reasonably acceptable to the Administrative
Agent and such Borrower.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Calculation Period” means an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as applicable.

“Capital Expenditures” means, with respect to the Top Borrower and its
Restricted Subsidiaries for any period, the aggregate amount, without
duplication, of (x) all expenditures (whether paid in cash or accrued as
liabilities and including in all events all amounts expended or capitalized
under Capital Leases) that would, in accordance with GAAP, be included as
additions to property, plant and equipment, (y) other capital expenditures of
such Person for such period (whether paid in cash or accrued as liabilities and
including in all events all amounts expended or capitalized under Capital
Leases) that are reported in the Top Borrower’s consolidated statement of cash
flows for such period and (z) other capital expenditures of such Person for such
period (whether paid in cash or accrued as liabilities and including in all
events all amounts expended or capitalized under Capital Leases).

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Top
Borrower that is subject to regulation as an insurance company (or any
Restricted Subsidiary thereof).

“Cash” means money, currency or a credit balance in any Deposit Account, in each
case determined in accordance with GAAP.

“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. government or (ii) issued by
any agency or instrumentality of the U.S. the obligations of which are backed by
the full faith and credit of the U.S., in each case maturing within one year
after such date and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (b) readily marketable direct obligations issued by
any state of the U.S. or any political subdivision of any such state or any
public





8

--------------------------------------------------------------------------------

 

 

instrumentality thereof or by any foreign government, in each case maturing
within one year after such date and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
and, in each case, repurchase agreements and reverse repurchase agreements
relating thereto; (c) commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency); (d) deposits,
money market deposits, time deposit accounts, certificates of deposit or
bankers’ acceptances (or similar instruments) maturing within one year after
such date and issued or accepted by any Lender or by any bank organized under,
or authorized to operate as a bank under, the laws of the U.S., any state
thereof or the District of Columbia or any political subdivision thereof and
that has capital and surplus of not less than $100,000,000 and, in each case,
repurchase agreements and reverse repurchase agreements relating thereto; (e)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank having capital
and surplus of not less than $100,000,000; (f) shares of any money market mutual
fund that has (i) substantially all of its assets invested in the types of
investments referred to in clauses (a) through (e) above, (ii) net assets of not
less than $250,000,000 and (iii) a rating of at least A-2 from S&P or at least
P-2 from Moody’s; and (g) solely with respect to any Captive Insurance
Subsidiary, any investment that such Captive Insurance Subsidiary is not
prohibited to make in accordance with applicable law.

“Cash Equivalents” shall also include (x) Investments of the type and maturity
described in clauses (a) through (g) above of foreign obligors, which
Investments or obligors (or the parent companies thereof) have the ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (y) other short-term Investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
Investments analogous to the Investments described in clauses (a) through (g)
and in this paragraph.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any direct or indirect Domestic Subsidiary that has no
material assets other than the Capital Stock or Indebtedness of one or more CFCs
or CFC Holdcos.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date (other
than any such request, guideline or directive to comply with any law, rule or
regulation that was in effect on the Closing Date).  For purposes of this
definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or U.S. regulatory
authorities, in each case pursuant to Basel III, shall in each case described in
clauses (a),  (b) and (c) above, be deemed to be a Change in Law, regardless of
the date enacted, adopted, issued or implemented.





9

--------------------------------------------------------------------------------

 

 

“Change of Control” means the earliest to occur of:

(a)          the acquisition (directly or indirectly) by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act), including any group acting for the purpose of acquiring, holding or
disposing of Securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, but excluding any employee benefit plan and/or Person acting as
the trustee, agent or other fiduciary or administrator therefor), other than one
or more Permitted Holders, of Capital Stock representing more than the greater
of (x) 35% of the total voting power of all of the outstanding voting stock of
Holdings and (y) the percentage of the total voting power of all of the
outstanding voting stock of Holdings owned, directly or indirectly, beneficially
by the Permitted Holders; and

(b)          the Top Borrower ceasing to be a direct or indirect Wholly-Owned
Subsidiary of Holdings.

“Charge” means any loss (as defined under GAAP), charge, expense, cost, accrual
or reserve of any kind.

“Charged Amounts” has the meaning assigned to such term in Section 9.19.

“Class”, when used with respect to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term A Loans,
Initial Term B Loans, Additional Term Loans of any series established as a
separate “Class” pursuant to Section 2.22,  2.23 or 9.02(c)(i), Initial
Revolving Loans or Additional Revolving Loans of any series established as a
separate “Class” pursuant to Section 2.22,  2.23 or 9.02(c)(ii) or Swingline
Loans, (b) any Commitment, refers to whether such Commitment is an Initial Term
A Loan Commitment, an Initial Term B Loan Commitment, an Additional Term Loan
Commitment of any series established as a separate “Class” pursuant to Section
2.22,  2.23 or 9.02(c)(i), an Initial Revolving Credit Commitment, an Additional
Revolving Credit Commitment of any series established as a separate “Class”
pursuant to Section 2.22,  2.23 or 9.02(c)(ii) or a commitment to make Swingline
Loans, (c) any Lender, refers to whether such Lender has a Loan or Commitment of
a particular Class and (d) any Revolving Credit Exposure, refers to whether such
Revolving Credit Exposure is attributable to a Revolving Credit Commitment of a
particular Class.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all property of any Loan Party subject (or purported
to be subject) to a Lien under any Collateral Document and any and all other
property of any Loan Party, now existing or hereafter acquired, that is or
becomes subject (or purported to be subject) to a Lien pursuant to any
Collateral Document to secure the Secured Obligations.

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in Section
5.12, the requirement that:

(a)         the Administrative Agent shall have received in the case of any
Restricted Subsidiary that is required to become a Loan Party after the Closing
Date (including by ceasing to be an Excluded Subsidiary):

(i)          (A) a joinder to the Loan Guaranty in substantially the form
attached as an exhibit thereto, (B) a supplement to the Security Agreement in
substantially the form





10

--------------------------------------------------------------------------------

 

 

attached as an exhibit thereto, (C) if the respective Restricted Subsidiary
required to comply with the requirements set forth in this definition pursuant
to Section 5.12 owns registrations of or applications for U.S. Patents,
Trademarks and/or Copyrights that constitute Collateral, an Intellectual
Property Security Agreement in substantially the form attached as Exhibit J
hereto, (D) a completed Perfection Certificate, (E) Uniform Commercial Code
financing statements in appropriate form for filing in such jurisdictions as the
Administrative Agent may reasonably request and (F) an executed joinder to any
applicable Intercreditor Agreement in substantially the form attached as an
exhibit thereto;

(ii)          each item of Collateral that such Restricted Subsidiary is
required to deliver under Section 4.02 of the Security Agreement (which, for the
avoidance of doubt, shall be delivered within the time periods set forth in
Section 5.12(a));

(b)          the Administrative Agent shall have received with respect to any
Material Real Estate Assets acquired after the Closing Date, a Mortgage and any
necessary UCC fixture filing in respect thereof, in each case together with, to
the extent customary and appropriate (as reasonably determined by the
Administrative Agent and the Top Borrower)):

(i)          evidence that (A) counterparts of such Mortgage have been duly
executed, acknowledged and delivered and such Mortgage and any corresponding UCC
or equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary in order to create a valid and subsisting Lien on such Material Real
Estate Asset in favor of the Administrative Agent for the benefit of the Secured
Parties, (B) such Mortgage and any corresponding UCC or equivalent fixture
filings have been duly recorded or filed, as applicable, and (C) all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(ii)          one or more fully paid policies of title insurance (the “Mortgage
Policies”) in an amount reasonably acceptable to the Administrative Agent (not
to exceed the fair market value of the Material Real Estate Asset covered
thereby (as reasonably determined by the Top Borrower)) issued by a nationally
recognized title insurance company in the applicable jurisdiction that is
reasonably acceptable to the Administrative Agent, insuring the relevant
Mortgage as having created a valid subsisting Lien on the real property
described therein with the ranking or the priority which it is expressed to have
in such Mortgage, subject only to Permitted Liens, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request to the extent the same are available in the applicable
jurisdiction;

(iii)          customary legal opinions of local counsel for the relevant Loan
Party in the jurisdiction in which such Material Real Estate Asset is located,
and if applicable, in the jurisdiction of formation of the relevant Loan Party,
in each case as the Administrative Agent may reasonably request; and

(iv)          surveys and appraisals (if required under the Financial
Institutions Reform Recovery and Enforcement Act of 1989, as amended) and
“Life-of-Loan” flood certifications and any required borrower notices under
Regulation H (together with evidence of federal flood insurance for any such
Flood Hazard Property located in a flood hazard area); provided that the
Administrative Agent may in its reasonable discretion accept any such existing
certificate, appraisal or survey so long as such existing certificate or
appraisal satisfies any applicable law requirements.





11

--------------------------------------------------------------------------------

 

 

“Collateral Documents” means, collectively, (i) the Security Agreement,
(ii) each Mortgage, (iii) each Intellectual Property Security Agreement,
(iv) any supplement to any of the foregoing delivered to the Administrative
Agent pursuant to the definition of “Collateral and Guarantee Requirement”,
(v) the Perfection Certificate (including any Perfection Certificate delivered
to the Administrative Agent pursuant to the definition of “Collateral and
Guarantee Requirement”) and any Perfection Certificate Supplement and (vi) each
of the other instruments and documents pursuant to which any Loan Party grants
(or purports to grant) a Lien on any Collateral as security for payment of the
Secured Obligations.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Top Borrower or any of its subsidiaries
in the ordinary course of business of such Person.

“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.

“Commitment” means, with respect to each Lender, such Lender’s Initial Term A
Loan Commitment, Initial Term B Loan Commitment, Initial Revolving Credit
Commitment and Additional Commitment, as applicable, in effect as of such time.

“Commitment Fee Rate” means, on any date (a) with respect to the Initial
Revolving Credit Commitments, the applicable rate per annum set forth below
based upon the Secured Leverage Ratio; provided that until the first Adjustment
Date following the completion of at least one full Fiscal Quarter after the
Closing Date, “Commitment Fee Rate” shall be the applicable rate per annum set
forth below in Category 1 and (b) with respect to Additional Revolving Credit
Commitments of any Class, the rate or rates per annum specified in the
applicable Refinancing Amendment, Incremental Facility Amendment or Extension
Amendment:

Secured Leverage Ratio

Commitment Fee Rate

Category 1

 

Greater than 4.00 to 1.00

0.50%

Category 2

 

Less than or equal to 4.00 to 1.00 and greater than 3.00 to 1.00

0.375%

Category 3

 

Less than or equal to 3.00 to 1.00

0.30%

The Commitment Fee Rate with respect to the Initial Revolving Cred`it Commitment
shall be adjusted quarterly on a prospective basis on each Adjustment Date based
upon the Secured Leverage Ratio in accordance with the table set forth above;
provided that if financial statements are not delivered when required pursuant
to Section 5.01(a) or (b), as applicable, the Commitment Fee Rate shall be the
rate per annum set forth above in Category 1 until such financial statements are
delivered in compliance with Section 5.01(a) or (b), as applicable.

Notwithstanding the foregoing, during the continuance of any Event of Default
under Section 7.01(a),  (f) or (g),  the “Commitment Fee Rate” for any Initial
Revolving Credit Commitment shall be the applicable rate per annum set forth
above in Category 1.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).





12

--------------------------------------------------------------------------------

 

 

 “Company Competitor” means (a) any competitor of the Top Borrower and/or any of
its subsidiaries and (b) any Affiliate of any such competitor (other than any
such Affiliate that is a Bona Fide Debt Fund).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confidential Information” has the meaning assigned to such term in Section
9.13.

“Consolidated Adjusted EBITDA” means, with respect to any Person on a
consolidated basis for any period, the sum of:

(a)          Consolidated Net Income for such period; plus

(b)          to the extent not otherwise included in the determination of
Consolidated Net Income for such period, the amount of any proceeds of any
business interruption insurance policy received during such period in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace; plus

(c)          without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted for:

(i)          Consolidated Interest Expense;

(ii)         reserved;

(iii)        Taxes paid and any provision for Taxes, including income, capital,
state, franchise and similar Taxes, property Taxes, foreign withholding Taxes
and foreign unreimbursed value added Taxes (including penalties and interest
related to any such Tax or arising from any Tax examination, and including
pursuant to any Tax sharing arrangement or as a result of any Tax distribution)
of such Person paid or accrued during such period;

(iv)          (A) depreciation, amortization (including, without limitation,
amortization of goodwill, software and other intangible assets), (B) impairment
of goodwill and other assets and (C) any asset write-off and/or write-down;

(v)          any earn-out obligation incurred in connection with any acquisition
and/or other Investment permitted under Section 6.06 which is paid or accrued
during such period and in connection with any similar acquisition or other
Investment completed prior to the Closing Date;

(vi)         any non-cash Charge, including the excess of GAAP rent expense over
actual cash rent paid during such period due to the use of straight line rent
for GAAP purposes (provided that to the extent that any such non-cash Charge
represents an accrual or reserve for any potential cash item in any future
period, (A) such Person may elect not to add back such non-cash Charge in the
current period and (B) to the extent such Person elects to add back such
non-cash Charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated Adjusted EBITDA to such extent);

(vii)        any non‑cash compensation Charge and/or any other non-cash Charge
arising from the granting of any stock option or similar arrangement (including
any profits





13

--------------------------------------------------------------------------------

 

 

interest), the granting of any stock appreciation right and/or similar
arrangement (including any repricing, amendment, modification, substitution or
change of any such stock option, stock appreciation right, profits interest or
similar arrangement);

(viii)        (A) Transaction Costs, (B) Charges incurred (1) in connection with
the consummation of any transaction (or any transaction proposed and not
consummated), whether or not permitted under this Agreement, including any
issuance or offering of Capital Stock, any Investment, any Disposition, any
recapitalization, any merger, consolidation or amalgamation, any option buyout
or any incurrence, repayment, refinancing, amendment or modification of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or any similar
transaction, and/or (2) in connection with the Initial Public Offering, (C) the
amount of any Charge that is actually reimbursed or reimbursable by third
parties pursuant to indemnification or reimbursement provisions or similar
agreements or insurance; provided that in respect of any Charge that is added
back in reliance on clause (C) above, the relevant Person in good faith expects
to receive reimbursement for such fee, cost, expense or reserve within the next
four Fiscal Quarters (it being understood that to the extent any reimbursement
amount is not actually received within such Fiscal Quarters, such reimbursement
amount shall be deducted in calculating Consolidated Adjusted EBITDA for such
Fiscal Quarters) and/or (D) Public Company Costs;

(ix)         the amount of any Charge or deduction that is associated with any
Restricted Subsidiary and attributable to any non-controlling interest and/or
minority interest of any third party;

(x)          without duplication of any amount referred to in clause (b) above,
the amount of (A) any expense to the extent that a corresponding amount is
received in cash by such Person from a Person other than such Person or any
Restricted Subsidiary of such Person under any agreement providing for
reimbursement of such expense or (B) any expense with respect to any liability
or casualty event, business interruption or any product recall, (i) so long as
such Person has submitted in good faith, and reasonably expects to receive
payment in connection with, a claim for reimbursement of such amounts under its
relevant insurance policy (with a deduction in the applicable future period for
any amount so added back to the extent not so reimbursed within the next four
Fiscal Quarters) or (ii) without duplication of amounts included in a prior
period under clause (B)(i) above, to the extent such expense is covered by
insurance proceeds received in cash during such period (it being understood that
if the amount received in cash under any such agreement in any period exceeds
the amount of expense paid during such period such excess amounts received may
be carried forward and applied against any expense in any future period);

(xi)          the amount of management, monitoring, consulting, transaction and
advisory fees and related expenses actually paid by or on behalf of, or accrued
by, such Person or any of its subsidiaries (A) to any Investor (and/or its
Affiliates or management companies) to the extent permitted under this Agreement
or (B) as permitted by Section 6.09(f);  

(xii)         any Charge attributable to the undertaking and/or implementation
of cost savings, operating expense reductions and/or synergies (including,
without limitation, in connection with any integration or transition, any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, any facility opening and/or pre-opening, any
inventory optimization program and/or any curtailment),





14

--------------------------------------------------------------------------------

 

 

any business optimization Charge, any restructuring Charge (including any Charge
relating to any Tax restructuring), any Charge relating to the closure or
consolidation of any facility (including but not limited to severance, rent
termination costs, moving costs and legal costs), any systems implementation
Charge, any Charge relating to entry into a new market, any Charge relating to
any strategic initiative, any consulting Charge, any signing Charge, any
retention or completion bonus, any expansion and/or relocation Charge, any
Charge associated with any modification to any pension and post-retirement
employee benefit plan, any Charge associated with new systems design, any
implementation Charge and/or any project startup Charge; plus

(xiii)          the amount of any Charge incurred or accrued in connection with
any single or one-time event, including, without limitation, in connection with
(A) any acquisition consummated after the Original Closing Date and/or (B) the
closing, consolidation or reconfiguration of any facility during such period;
plus

(d)          to the extent not included in Consolidated Net Income for such
period, cash actually received (or any netting arrangement resulting in reduced
cash expenditures) during such period so long as the non-cash gain relating to
the relevant cash receipt or netting arrangement was deducted in the calculation
of Consolidated Adjusted EBITDA pursuant to clause (f) below for any previous
period and not added back; plus

(e)          the amount of any expected cost savings, operating expense
reductions and synergies (net of actual amounts realized) that are reasonably
identifiable and factually supportable (in the good faith determination of such
Person, as certified by a Responsible Officer of such Person in the Compliance
Certificate required by Section 5.01(c) to be delivered in connection with the
financial statements for such period) related to (A) the Transactions and/or the
Original Closing Date Transactions and (B) any permitted Investment,
Disposition, operating improvement, restructuring, cost savings initiative, any
similar initiative and/or specified transaction; provided that, with respect to
the items described in clause (B), the relevant cost savings, operating expense
reductions and synergies must be reasonably expected to be realized within 24
months of the event giving rise thereto; minus

(f)          any amount which, in the determination of Consolidated Net Income
for such period, has been added for any non‑cash income or non‑cash gain, all as
determined in accordance with GAAP (provided that if any non-cash income or
non-cash gain represents an accrual or deferred income in respect of potential
cash items in any future period, such Person may determine not to deduct the
relevant non-cash gain or income in the then-current period); minus

(g)          the amount of any cash payment made during such period in respect
of any noncash accrual, reserve or other non‑cash Charge that is accounted for
in a prior period which was added to Consolidated Net Income to determine
Consolidated Adjusted EBITDA for such prior period and which does not otherwise
reduce Consolidated Net Income for the current period.

Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, the Secured Leverage Ratio and
the Interest Coverage Ratio for any period that includes the Fiscal Quarters
ended June 30, 2016, March 31, 2016, December 31, 2015 or September 30, 2015,
(i) Consolidated Adjusted EBITDA for the Fiscal Quarter ended June 30, 2016
shall be deemed to be $63,038,501, (ii) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended March 31, 2016 shall be deemed to be $50,594,066, (iii)
Consolidated Adjusted EBITDA for the Fiscal Quarter ended December 31, 2015
shall be deemed to be $56,442,381 and (iv) Consolidated Adjusted EBITDA for the
Fiscal Quarter





15

--------------------------------------------------------------------------------

 

 

ended September 30, 2015 shall be deemed to be $51,923,872, in each case, as
adjusted on a Pro Forma Basis, as applicable.

“Consolidated Interest Expense” means, with respect to any Person for any
Period, the sum of (a) consolidated total interest expense of such Person and
its Restricted Subsidiaries for such period, whether paid or accrued and whether
or not capitalized, (including, without limitation (and without duplication),
amortization of any debt issuance cost and/or original issue discount, any
premium paid to obtain payment, financial assurance or similar bonds, any
interest capitalized during construction, any non‑cash interest payment, the
interest component of any deferred payment obligation, the interest component of
any payment under any Capital Lease (regardless of whether accounted for as
interest expense under GAAP), any commission, discount and/or other fee or
charge owed with respect to any letter of credit and/or bankers’ acceptance, any
fee and/or expense paid to the Administrative Agent in connection with its
services hereunder, any other bank, administrative agency (or trustee) and/or
financing fee and any cost associated with any surety bond in connection with
financing activities (whether amortized or immediately expensed)) plus (b) any
cash dividend paid or payable in respect of Disqualified Capital Stock during
such period other than to such Person or any Loan Party, plus (c) any net losses
or obligations arising from any Hedge Agreement and/or other derivative
financial instrument issued by such Person for the benefit of such Person or its
subsidiaries, in each case determined on a consolidated basis for such
period.  For purposes of this definition, interest in respect of any Capital
Lease shall be deemed to accrue at an interest rate reasonably determined by
such Person to be the rate of interest implicit in such Capital Lease in
accordance with GAAP.

“Consolidated Net Income” means, in respect of any period and as determined for
any Person (the “Subject Person”) on a consolidated basis, an amount equal to
the sum of net income, determined in accordance with GAAP, but excluding:

(a)          (i) the income of any Person (other than a Restricted Subsidiary of
the Subject Person) in which any other Person (other than the Subject Person or
any of its Restricted Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or distributions or other payments (including any
ordinary course dividend, distribution or other payment) paid in cash (or to the
extent converted into cash) to the Subject Person or any of its Restricted
Subsidiaries by such Person during such period or (ii) the loss of any Person
(other than a Restricted Subsidiary of the Subject Person) in which any other
Person (other than the Subject Person or any of its Restricted Subsidiaries) has
a joint interest, other than to the extent that the Subject Person or any of its
Restricted Subsidiaries has contributed cash or Cash Equivalents to such Person
in respect of such loss during such period,

(b)          any gain or loss (less all fees and expenses chargeable thereto)
attributable to any asset Disposition (including asset retirement costs) or of
returned surplus assets outside the ordinary course of business,

(c)          (i) any gain or loss from (A) any extraordinary item and/or (B) any
nonrecurring or unusual item and/or (ii) any Charge associated with and/or
payment of any actual or prospective legal settlement, fine, judgment or order,

(d)          any net gain, Charge or loss with respect to (i) any disposed,
abandoned, divested and/or discontinued asset, property or operation (other
than, at the option of the Top Borrower, any asset, property or operation
pending the disposal, abandonment, divestiture and/or termination thereof), (ii)
any disposal, abandonment, divestiture and/or discontinuation of any asset,
property or operation and/or (iii) any facility that has been closed during such
period,





16

--------------------------------------------------------------------------------

 

 

(e)          any net income or loss (less all fees and expenses or charges
related thereto) attributable to the early extinguishment of Indebtedness (and
the termination of any associated Hedge Agreement),

(f)          (i) any Charge incurred pursuant to any management equity plan,
profits interest or stock option plan or any other management or employee
benefit plan or agreement, pension plan, any stock subscription or shareholder
agreement and/or any distributor equity plan or agreement and (ii) any Charge
incurred in connection with the rollover, acceleration or payout of Capital
Stock held by management of Holdings (or any other Parent Company), the Top
Borrower and/or any Restricted Subsidiary, in each case, to the extent that any
cash Charge is funded with net cash proceeds contributed to relevant Person as a
capital contribution or as a result of the sale or issuance of Qualified Capital
Stock,

(g)          any Charge that is established, adjusted and/or incurred, as
applicable, (i) within 12 months after the Closing Date and/or the closing date
of any acquisition or similar Investment consummated prior to or after the
Closing Date that is required to be established, adjusted or incurred, as
applicable, as a result of the Original Closing Date Transactions or any such
other acquisition or Investment in accordance with GAAP or (ii) as a result of
the adoption or modification of accounting principles and/or policies in
accordance with GAAP,

(h)          (A) the effects of purchase accounting adjustments (including the
effects of such adjustments pushed down to the relevant Person and its
subsidiaries) in component amounts required or permitted by GAAP (including in
the inventory, property and equipment, software, goodwill, intangible asset,
in-process research and development, deferred revenue, advanced billing and debt
line items thereof), resulting from the application of purchase accounting in
relation to the Transactions, the Original Closing Date Transactions or any
consummated acquisition or recapitalization accounting or the amortization or
write-off of any amounts thereof, net of Taxes, and (B) the cumulative effect of
changes in accounting principles or policies made in such period in accordance
with GAAP which affect Consolidated Net Income,

(i)          any write-off or amortization made in such period of any deferred
financing cost and/or premium paid or other Charge incurred directly in
connection with any early extinguishment of Indebtedness,

(j)          solely for purposes of calculating Excess Cash Flow, the income or
loss of any Person accrued prior to the date on which such Person becomes a
Restricted Subsidiary of such Person or is merged into or consolidated with such
Person or any Restricted Subsidiary of such Person or the date that such other
Person’s assets are acquired by such Person or any Restricted Subsidiary of such
Person,

(k)          (i) any realized or unrealized gain or loss in respect of (x) any
obligation under any Hedge Agreement as determined in accordance with GAAP
and/or (y) any other derivative instrument pursuant to, in the case of this
clause (y), Financial Accounting Standards Board’s Accounting Standards
Codification No. 815-Derivatives and Hedging and (ii) any unrealized foreign
currency exchange gain or loss (including any currency re-measurement of
Indebtedness, any net gain or loss resulting from Hedge Agreements for currency
exchange risk associated with the above or any other currency related risk and
any gain or loss resulting from intercompany Indebtedness) and





17

--------------------------------------------------------------------------------

 

 

(l)          any deferred Tax expense associated with any tax deduction or net
operating loss arising as a result of the Transactions or the Original Closing
Date Transactions, or the release of any valuation allowance related to any such
item.

“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on the Collateral.

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person at such
date.

“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party debt for borrowed money
(including LC Disbursements that have not been reimbursed within three Business
Days and the outstanding principal balance of all Indebtedness of such Person
represented by notes, bonds and similar instruments), Capital Leases and
purchase money Indebtedness (but excluding, for the avoidance of doubt, undrawn
letters of credit); provided that “Consolidated Total Debt” shall be calculated
(i) net of the Unrestricted Cash Amount and (ii) excluding any obligation,
liability or indebtedness of such Person if, upon or prior to the maturity
thereof, such Person has irrevocably deposited with the proper Person in trust
or escrow the necessary funds (or evidences of indebtedness) for the payment,
redemption or satisfaction of such obligation, liability or indebtedness, and
thereafter such funds and evidences of such obligation, liability or
indebtedness or other security so deposited are not included in the calculation
of Unrestricted Cash Amount.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contribution Indebtedness Amount” has the meaning assigned to such term in
Section 6.01(r).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Conversion” has the meaning assigned to such term in the Recitals of this
Agreement.

“Copyright” means the following:  (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing.

“Cotiviti Corp.” has the meaning assigned to such term in the preamble to this
Agreement.

“Cotiviti Domestic Holdings” has the meaning assigned to such term in the
preamble to this Agreement.





18

--------------------------------------------------------------------------------

 

 

“Cotiviti Holdings” means Cotiviti Holdings, Inc., a Delaware corporation.

“Credit Extension” means each of (i) the making of a Revolving Loan or Swingline
Loan or (ii) the issuance, amendment, modification, renewal or extension of any
Letter of Credit (other than any such amendment, modification, renewal or
extension that does not increase the Stated Amount of the relevant Letter of
Credit).

“Credit Facilities” means the Revolving Facility and any Term Facility.

“Cure Amount” has the meaning assigned to such term in Section 6.15(b).

“Cure Right” has the meaning assigned to such term in Section 6.15(b).

“Current Assets” means, at any date, all assets of the Top Borrower and its
Restricted Subsidiaries which under GAAP would be classified as current assets
(excluding any (i) cash or Cash Equivalents (including cash and Cash Equivalents
held on deposit for third parties by the Top Borrower and/or any Restricted
Subsidiary), (ii) permitted loans to third parties, (iii) deferred bank fees and
derivative financial instruments related to Indebtedness, (iv) the current
portion of current and deferred Taxes and (v) management fees receivables).

“Current Liabilities” means, at any date, all liabilities of the Top Borrower
and its Restricted Subsidiaries which under GAAP would be classified as current
liabilities, other than (i) current maturities of long term debt,
(ii) outstanding revolving loans and letter of credit exposure, (iii) accruals
of Consolidated Interest Expense (excluding Consolidated Interest Expense that
is due and unpaid), (iv) obligations in respect of derivative financial
instruments related to Indebtedness, (v) the current portion of current and
deferred Taxes, (vi) liabilities in respect of unpaid earnouts, (vii) accruals
relating to restructuring reserves, (viii) liabilities in respect of funds of
third parties on deposit with the Top Borrower and/or any Restricted Subsidiary,
(ix) management fees payables, (x) the current portion of any Capital Lease
Obligation and (xi) the current portion of any other long term liability for
borrowed money.

“Customary Bridge Loan” means a customary bridge loan with an initial maturity
date not longer than one year from the date of incurrence; provided that (a) the
Weighted Average Life to Maturity of any loan, note, security or other
Indebtedness which is exchanged for or otherwise replaces such bridge loans is
not shorter than the Weighted Average Life to Maturity of any Class of
then-existing Term B Loans and (b) the final maturity date of any loan, note,
security or other Indebtedness which is exchanged for or otherwise replaces such
bridge loans is not earlier than the Latest Term Loan Maturity Date with respect
to any Class of Term B Loans on the date of the issuance or incurrence thereof.

“Customary Term A Loan” means any term loan having no more than a 5-year
maturity and requiring annual amortization payments in excess of 2.50% per annum
(after giving effect to any grace period or initial period).

“Debt Fund Affiliate” means any Affiliate of Advent (other than a natural
Person) that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course and for which no personnel making investment decisions in respect of any
equity fund which has a direct or indirect equity investment in Holdings, the
Top Borrower or its Restricted Subsidiaries has the right to make investment
decisions.

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement,





19

--------------------------------------------------------------------------------

 

 

receivership, insolvency, reorganization or similar debtor relief laws of the
U.S. or other applicable jurisdictions from time to time in effect and affecting
the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).

“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.

“Defaulting Lender” means any Person that has (a) defaulted in (or is otherwise
unable to perform) its obligations under this Agreement, including its
obligations (x) to make a Loan within two Business Days of the date required to
be made by it hereunder or (y) to fund its participation in a Letter of Credit
or Swingline Loan required to be funded by it hereunder within two Business Days
of the date such obligation arose or such Loan, Letter of Credit or Swingline
Loan was required to be made or funded, unless, in the case of subclause (x)
above, such Person notifies the Administrative Agent in writing that such
failure is the result of such Person’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) notified the Administrative Agent,
any Issuing Bank or the Swingline Lender or the Top Borrower in writing that it
does not intend to satisfy or perform any such obligation or has made a public
statement to the effect that it does not intend to comply with its funding or
other obligations under this Agreement or under agreements in which it commits
to extend credit generally (unless such writing indicates that such position is
based on such Person’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan cannot be satisfied), (c) failed, within two Business Days after
the request of the Administrative Agent or the Top Borrower, to confirm in
writing that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit or Swingline Loans; provided that such Person shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent, (d) become (or any parent company
thereof has become) insolvent or been determined by any Governmental Authority
having regulatory authority over such Person or its assets, to be insolvent, or
the assets or management of which has been taken over by any Governmental
Authority or (e)(i) become (or any parent company thereof has become) either the
subject of (A) a bankruptcy or insolvency proceeding or (B) a Bail-In Action,
(ii) has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or (iii) has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment, unless in the case of any
Person subject to this clause (e), the Top Borrower and the Administrative Agent
have each determined that such Person intends, and has all approvals required to
enable it (in form and substance satisfactory to the Top Borrower and the
Administrative Agent), to continue to perform its obligations hereunder;
provided that no Person shall be deemed to be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Capital Stock in such Lender or
its parent by any Governmental Authority; provided that such action does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the U.S. or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contract or agreement to which such Person
is a party.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-





20

--------------------------------------------------------------------------------

 

 

rate swap, any forward foreign-exchange contract, any currency option, and any
other instrument linked to exchange rates that gives rise to similar credit
risks, (c) any equity derivative transaction, including any equity-linked swap,
any equity-linked option, any forward equity-linked contract, and any other
instrument linked to equities that gives rise to similar credit risk and (d) any
commodity (including precious metal) derivative transaction, including any
commodity-linked swap, any commodity-linked option, any forward commodity-linked
contract, and any other instrument linked to commodities that gives rise to
similar credit risks; provided, that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees, members of management, managers or consultants
of the Top Borrower or its subsidiaries shall be a Derivative Transaction.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Top Borrower in good faith) of non-Cash consideration received by the Top
Borrower or any Restricted Subsidiary in connection with any Disposition
pursuant to Section 6.07(h) and/or Section 6.08 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Top Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of Cash or Cash Equivalents received in connection with a
subsequent sale or conversion of such Designated Non-Cash Consideration to Cash
or Cash Equivalents).

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date shall constitute Disqualified Capital Stock), (b) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Capital Stock that would constitute Disqualified
Capital Stock, in each case at any time on or prior to 91 days following the
Latest Maturity Date at the time such Capital Stock is issued, (c) contains any
mandatory repurchase obligation or any other repurchase obligation at the option
of the holder thereof (other than for Qualified Capital Stock), in whole or in
part, which may come into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued (it being understood that if any
such repurchase obligation is in part, only such part coming into effect prior
to 91 days following the Latest Maturity Date shall constitute Disqualified
Capital Stock) or (d) provides for the scheduled payments of dividends in Cash
on or prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued; provided that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of any change of
control or any Disposition occurring prior to 91 days following the Latest
Maturity Date at the time such Capital Stock is issued shall not constitute
Disqualified Capital Stock if such Capital Stock provides that the issuer
thereof will not redeem any such Capital Stock pursuant to such provisions prior
to the Termination Date.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of Holdings, the Top Borrower or any
Restricted Subsidiary, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be





21

--------------------------------------------------------------------------------

 

 

repurchased by the issuer thereof in order to satisfy applicable statutory or
regulatory obligations, and (B) no Capital Stock held by any future, present or
former employee, director, officer, manager, member of management or consultant
(or their respective Affiliates or Immediate Family Members) of the Top Borrower
(or any Parent Company or any subsidiary) shall be considered Disqualified
Capital Stock because such stock is redeemable or subject to repurchase pursuant
to any management equity subscription agreement, stock option, stock
appreciation right or other stock award agreement, stock ownership plan, put
agreement, stockholder agreement or similar agreement that may be in effect from
time to time.

“Disqualified Institution” means:

(a)          (i) any Person identified in writing to the Arrangers and the
Administrative Agent prior to the Closing Date, (ii) any Person identified in
writing (and reasonably satisfactory) to the Administrative Agent on or after
the Closing Date (excluding, in each case, any Company Competitor) (the Persons
described in clauses (a)(i) through (a)(ii) above, the “Identified Disqualified
Lenders”) and (iii) any Affiliate of any Identified Disqualified Lender that is
identified in writing to the Administrative Agent as such,

(b)          any Affiliate of any Arranger (or any director (or equivalent
manager), officer or employee of any Arranger or any Affiliate thereof) that is
engaged as a principal primarily in private equity, mezzanine financing or
venture capital,

(c)          (i) any Person that is or becomes a Company Competitor and is
identified as such in writing to (A) prior to the Closing Date, the Arrangers
and the Administrative Agent or (B) on or after the Closing Date, the
Administrative Agent and (ii) any Affiliate of any Person described in clause
(i) above (other than a Bona Fide Debt Fund) that is identified in writing to
the Administrative Agent as such, and

(d)          any reasonably identifiable Affiliate of any Identified
Disqualified Lender or Company Competitor described in clauses (a) or (c) above
other than, in the case of clause (c) above, a Bona Fide Debt Fund;

it being understood and agreed that the identification of any Person as a
Disqualified Institution after the Closing Date shall not apply to retroactively
disqualify any Person that has previously acquired an assignment or
participation interest in any Loan or Commitment, subject to the provisions of
Section 9.05(f);  provided,  further, that any addition to the group of
Disqualified Institutions after the Closing Date shall not be effective until
the third Business Day after notice thereof by the Top Borrower to the
Administrative Agent.  Any update to the group of Disqualified Institutions
after the Closing Date required to be identified in writing to the
Administrative Agent shall be e-mailed to the Administrative Agent at
JPMDQcontact@JPMorgan.com in order for such update to be effective.

“Disqualified Person” has the meaning assigned to such term in Section
9.05(f)(ii).

“Dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.

“Dutch Auction” has the meaning assigned to such term on Schedule 1.01(b)
hereto.

“ECF Prepayment Amount” has the meaning assigned to such term in
Section 2.11(b)(i).





22

--------------------------------------------------------------------------------

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Top
Borrower in a manner consistent with generally accepted financial practices,
taking into account (a) interest rate margins, (b) interest rate floors (subject
to the proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) original issue discount and upfront or similar fees (based on an assumed
four-year average life to maturity or lesser remaining average life to
maturity), but excluding (i) any arrangement, commitment, structuring,
underwriting and/or amendment fees (regardless of whether any such fees are paid
to or shared in whole or in part with any lender) and (ii) any other fee that is
not paid or payable directly by any Borrower generally to all relevant lenders
ratably; provided,  however, that (A) to the extent that the Published LIBO Rate
(with an Interest Period of three months) or Alternate Base Rate (without giving
effect to any floor specified in the definition thereof) is less than any floor
applicable to the Term Loans in respect of which the Effective Yield is being
calculated on the date on which the Effective Yield is determined, the amount of
the resulting difference will be deemed added to the interest rate margin
applicable to the relevant Indebtedness for purposes of calculating the
Effective Yield and (B) to the extent that the Published LIBO Rate (for a period
of three months) or Alternate Base Rate (without giving effect to any floor
specified in the definition thereof) is greater than any applicable floor on the
date on which the Effective Yield is determined, the floor will be disregarded
in calculating the Effective Yield.

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any
Lender and (e) to the extent permitted under Section 9.05(g), any Affiliated
Lender or any Debt Fund Affiliate; provided that in any event, “Eligible
Assignee” shall not include (i) any natural person, (ii) any Disqualified
Institution or (iii) except as permitted under Section 9.05(g), the Top Borrower
or any of its Affiliates.

“Engagement Letter” means that certain Engagement Letter, dated as of September
12, 2016, by and among, inter alios, the Top Borrower, the Arrangers and the
Administrative Agent.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual





23

--------------------------------------------------------------------------------

 

 

or alleged Hazardous Materials Activity; or (c) in connection with any actual or
alleged damage, injury, threat or harm to the Environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
applicable requirements of Governmental Authorities and the common law relating
to (a) environmental matters, including those relating to any Hazardous
Materials Activity; or (b) the generation, use, storage, transportation or
disposal of or exposure to Hazardous Materials, in any manner applicable to the
Top Borrower or any of its Restricted Subsidiaries or any Facility.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the Environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Top Borrower or any Restricted Subsidiary and
is treated as a single employer within the meaning of Section 414 of the Code or
Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Top Borrower or any Restricted Subsidiary or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations at any facility of the Top Borrower or any
Restricted Subsidiary or any ERISA Affiliate as described in Section 4062(e) of
ERISA, in each case, resulting in liability pursuant to Section 4063 of ERISA;
(c) a complete or partial withdrawal by the Top Borrower or any Restricted
Subsidiary or any ERISA Affiliate from a Multiemployer Plan resulting in the
imposition of Withdrawal Liability on the Top Borrower or any Restricted
Subsidiary, notification of the Top Borrower or any Restricted Subsidiary or any
ERISA Affiliate concerning the imposition of Withdrawal Liability or
notification that a Multiemployer Plan is “insolvent” within the meaning of
Section 4245 of ERISA or is in “reorganization” within the meaning of Section
4241 of ERISA; (d) the filing of a notice of intent to terminate a Pension Plan
under Section 4041(c) of ERISA, the treatment of a Pension Plan amendment as a
termination under Section 4041(c) of ERISA, the commencement of proceedings by
the PBGC to terminate a Pension Plan or the receipt by the Top Borrower or any
Restricted Subsidiary or any ERISA Affiliate of notice of the treatment of a
Multiemployer Plan amendment as a termination under Section 4041A of ERISA or of
notice of the commencement of proceedings by the PBGC to terminate a
Multiemployer Plan; (e) the occurrence of an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Top
Borrower or any Restricted Subsidiary or ERISA Affiliates, with respect to the
termination of any Pension Plan; or (g) the conditions for imposition of a Lien
under Section 303(k) of ERISA have been met with respect to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Article 7.





24

--------------------------------------------------------------------------------

 

 

“Excess Cash Flow” means, for any Calculation Period, any amount (if positive)
equal to:

(a)          Consolidated Adjusted EBITDA for such Calculation Period (without
giving effect to clause (e) thereof); plus

(b)          (i) any extraordinary, unusual or non-recurring cash gain during
such Calculation Period (whether or not accrued in such Calculation Period), and
(ii) without duplication, any cash income or cash gain attributable to any
Disposition outside of the ordinary course of business that is permitted under
Section 7.05 (other than Section 7.05(h)) during such Calculation Period to the
extent not otherwise included in Consolidated Adjusted EBITDA; plus

(c)          foreign currency translation gains received in cash related to
currency remeasurements of Indebtedness (including any net cash gain resulting
from any Hedge Agreement for currency exchange risk), to the extent not
otherwise included in calculating Consolidated Adjusted EBITDA; plus

(d)          the decrease, if any, in Consolidated Working Capital from the
first day to the last day of such Calculation Period or, in the case of any
Excess Cash Flow Interim Period, from the first day to the last day of the most
recently ended Test Period, but excluding any such decrease in Consolidated
Working Capital arising from (i) the acquisition or Disposition of any Person by
the Top Borrower or any Restricted Subsidiary, (ii) the reclassification during
such period of current assets to long term assets and current liabilities to
long term liabilities, (iii) the application of purchase and/or recapitalization
accounting and/or (iv) the effect of any fluctuation in the amount of accrued
and contingent obligations under any Hedge Agreement; minus

(e)          the amount, if any, which, in the determination of Consolidated
Adjusted EBITDA for such Calculation Period, has been included in respect of
income or gain from any Disposition of the Top Borrower and/or any Restricted
Subsidiary to the extent the same is utilized to repay or prepay Loans pursuant
to Section 2.11(b) hereof; minus

(f)          cash payments actually made in respect of the following (without
duplication):

(i)          any Investment permitted by Section 6.06 and/or any Restricted
Payment permitted by Section 6.04(a) and actually made in cash during such
Calculation Period or, at the option of the Top Borrower, made prior to the date
the Top Borrower is required to make a payment of Excess Cash Flow in respect of
such Excess Cash Flow Period, (A) except to the extent the relevant Investment
and/or Restricted Payment is financed with long term Indebtedness (other than
revolving Indebtedness) and (B) without duplication of any amounts deducted from
Excess Cash Flow for a prior Calculation Period;

(ii)          foreign currency translation losses payable in cash related to
currency remeasurements of Indebtedness (including any net cash loss resulting
from Hedge Agreements for currency risk), to the extent included in calculating
Consolidated Adjusted EBITDA pursuant to clause (c) of the definition thereof;

(iii)          the aggregate amount of any extraordinary, unusual or
non-recurring cash Charge excluded in calculating Consolidated Net Income
pursuant to clause (c) of the definition thereof;

(iv)          consolidated Capital Expenditures actually made in cash during
such Calculation Period or, at the option of the Top Borrower, made prior to the
date the Top





25

--------------------------------------------------------------------------------

 

 

Borrower is required to make a payment of Excess Cash Flow in respect of such
Excess Cash Flow Period, (A) except to the extent financed with long term
Indebtedness (other than revolving Indebtedness) and (B) without duplication of
any amounts deducted from Excess Cash Flow for a prior Calculation Period;

(v)          any long-term liability, excluding the current portion of any such
liability (other than Indebtedness) of the Top Borrower and/or any Restricted
Subsidiary;

(vi)          any cash Charge added back in calculating Consolidated Adjusted
EBITDA pursuant to clause (c) of the definition thereof or excluded from the
calculation of Consolidated Net Income in accordance with the definition
thereof;

(vii)          the aggregate amount of expenditures actually made by the Top
Borrower and/or any Restricted Subsidiary during such Fiscal Year (including any
expenditure for the payment of financing fees) to the extent that such
expenditures are not expensed; minus

(g)          the aggregate principal amount of (i) all optional prepayments of
Indebtedness (other than any optional prepayment of (A) Indebtedness that is
deducted from the amount of any Excess Cash Flow payment in accordance with
Section 2.11(b)(i) or (B) revolving Indebtedness except to the extent any
related commitment is permanently reduced in connection with such repayment) and
(ii) all mandatory prepayments (other than any mandatory prepayment of
Indebtedness that is deducted from any Excess Cash Flow payment in accordance
with Section 2.11(b)(i)) and scheduled repayments of Indebtedness during such
Calculation Period; minus

(h)          Consolidated Interest Expense actually paid or payable in cash by
the Top Borrower and/or any Restricted Subsidiary during such Calculation
Period; minus

(i)          Taxes (inclusive of Taxes paid or payable under tax sharing
agreements or arrangements and/or in connection with any Tax distribution) paid
or payable by Top Borrower and/or any Restricted Subsidiary with respect to such
Calculation Period; minus

(j)          the increase, if any, in Consolidated Working Capital from the
first day to the last day of such Calculation Period or, in the case of any
Excess Cash Flow Interim Period, from the first day to the last day of the most
recently ended Test Period, but excluding any such increase in Consolidated
Working Capital arising from (i) the acquisition or Disposition of any Person by
the Top Borrower or any Restricted Subsidiary, (ii) the reclassification during
such period of current assets to long term assets and current liabilities to
long term liabilities, (iii) the application of purchase and/or recapitalization
accounting and/or (iv) the effect of any fluctuation in the amount of accrued
and contingent obligations under any Hedge Agreement; minus

(k)          the amount of any Tax obligation of the Top Borrower and/or any
Restricted Subsidiary that is estimated in good faith by the Top Borrower as due
and payable (but is not currently due and payable) by the Top Borrower and/or
any Restricted Subsidiary as a result of the repatriation of any dividend or
similar distribution of net income of any Foreign Subsidiary to the Top Borrower
or any Restricted Subsidiary; minus

(l)          without duplication of amounts deducted from Excess Cash Flow in
respect of a prior period, at the option of the Top Borrower, the aggregate
consideration (i) required to be paid in Cash by the Top Borrower or its
Restricted Subsidiaries pursuant to binding contracts entered into prior to or
during such period relating to Capital Expenditures, acquisitions or Investments
permitted by Section 6.06 and/or Restricted Payments described in clause (f)(i)
above and/or





26

--------------------------------------------------------------------------------

 

 

(ii) otherwise committed or budgeted to be made in connection with Capital
Expenditures, acquisitions or Investments and/or Restricted Payments described
in clause (f)(i) above (clauses (i) and (ii), the “Scheduled Consideration”)
(other than Investments in (A) Cash and Cash Equivalents and (B) the Top
Borrower or any of its Restricted Subsidiaries) to be consummated or made during
the period of four consecutive Fiscal Quarters of the Top Borrower following the
end of such period (except, in each case, to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)); provided that to the extent
the aggregate amount actually utilized to finance such Capital Expenditures,
acquisitions or Investments or Restricted Payments during such subsequent period
of four consecutive Fiscal Quarters is less than the Scheduled Consideration,
the amount of the resulting shortfall shall be added to the calculation of
Excess Cash Flow at the end of such subsequent period of four consecutive Fiscal
Quarters; minus

(m)          amounts added back under clauses (b),  (c)(viii)(C) and (c)(x) of
the definition of “Consolidated Adjusted EBITDA”; minus

(n)          cash payments (other than in respect of Taxes, which are governed
by clause (i) above) made during such Calculation Period for any liability the
accrual of which in a prior Calculation Period resulted in an increase in Excess
Cash Flow in such prior period (provided that there was no other deduction to
Consolidated Adjusted EBITDA or Excess Cash Flow related to such payment),
except to the extent financed with long-term Indebtedness (other than revolving
Indebtedness); minus

(o)          cash expenditures made in respect of any Hedge Agreement during
such period to the extent (i) not otherwise deducted in the calculation of
Consolidated Net Income or Consolidated Adjusted EBITDA and (ii) not financed
with long-term Indebtedness (other than revolving Indebtedness); minus

(p)          amounts paid in Cash (except to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)) during such period on account
of (i) items that were accounted for as non-Cash reductions of Consolidated Net
Income or Consolidated Adjusted EBITDA in a prior period and (ii) reserves or
amounts established in purchase accounting to the extent such reserves or
amounts are added back to, or not deducted from, Consolidated Net Income.

“Excess Cash Flow Interim Period” means during any Excess Cash Flow Period, any
one, two or three Fiscal Quarter period (i) commencing at the end of the
immediately preceding Excess Cash Flow Period and (ii) ending on the last day of
the most recently ended Fiscal Quarter (other than the last day of the Fiscal
Year) during such Excess Cash Flow Period for which financial statements have
been delivered pursuant to Section 5.01(a) or (b), as applicable.

“Excess Cash Flow Period” means each Fiscal Year of the Top Borrower, commencing
with the Fiscal Year of the Top Borrower ending on December 31, 2017.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

“Excluded Assets” means each of the following:

(a)          any asset the grant or perfection of a security interest in which
would (i) be prohibited by enforceable anti-assignment provisions set forth in
any contract that is permitted or otherwise not prohibited by the terms of this
Agreement, (ii) violate the terms of any contract relating to such asset that is
permitted or otherwise not prohibited by the terms of this Agreement





27

--------------------------------------------------------------------------------

 

 

or (iii) trigger termination of any contract relating to such asset that is
permitted or otherwise not prohibited by the terms of this Agreement pursuant to
any “change of control” or similar provision; it being understood that the term
“Excluded Asset” shall not include proceeds or receivables arising out of any
contract described in this clause (a) to the extent that the assignment of such
proceeds or receivables is expressly deemed to be effective under the UCC or
other applicable Requirements of Law notwithstanding the relevant prohibition,
violation or termination right,

(b)          the Capital Stock of any (i) Captive Insurance Subsidiary, (ii)
Unrestricted Subsidiary, (iii) not-for-profit subsidiary and/or (iv) special
purpose entity used for any securitization facility,

(c)          any intent-to-use (or similar) Trademark application prior to the
filing and acceptance of a “Statement of Use”, “Amendment to Allege Use” or
similar filing with respect thereto, only to the extent, if any, that, and
solely during the period if any, in which, the grant of a security interest
therein may impair the validity or enforceability of such intent-to-use
Trademark application under applicable federal Law,

(d)          any asset, the grant or perfection of a security interest in which
would (i) require any governmental consent, approval, license or authorization
that has not been obtained, (ii) be prohibited by enforceable anti-assignment
provisions of applicable Requirements of Law, except, in the case of this clause
(ii), to the extent such requirement or prohibition would be rendered
ineffective under the UCC or other applicable Requirements of Law
notwithstanding such requirement or prohibition; it being understood that the
term “Excluded Asset” shall not include proceeds or receivables arising out of
any asset described in clause (d)(i) or clause (d)(ii) to the extent that the
assignment of such proceeds or receivables is expressly deemed to be effective
under the UCC or other applicable Requirements of Law notwithstanding the
relevant requirement or prohibition or (iii) result in material adverse tax
consequences to any Loan Party as reasonably determined by the Top Borrower and
specified in a written notice to the Administrative Agent,

(e)          (i) any leasehold Real Estate Asset and (ii) any owned Real Estate
Asset that is not a Material Real Estate Asset,

(f)          any interest in any partnership, joint venture or non-Wholly-Owned
Subsidiary which cannot be pledged without (i) the consent of one or more third
parties other than Holdings, the Top Borrower or any of its Restricted
Subsidiaries (after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable Requirement of Law) or (ii) giving rise to a “right of
first refusal”, a “right of first offer” or a similar right permitted or
otherwise not prohibited by the terms of this Agreement that may be exercised by
any third party other than Holdings, the Top Borrower or any of its Restricted
Subsidiaries in accordance with the Organizational Documents (and/or
shareholders’ or similar agreement) of such partnership, joint venture or
non-Wholly-Owned Subsidiary,

(g)          any Margin Stock,

(h)          the Capital Stock of (i) any Foreign Subsidiary, (ii) any CFC
Holdco and (iii) any After Acquired Disregarded Domestic Person in excess of 65%
of the issued and outstanding voting Capital Stock and 100% of the issued and
outstanding non-voting Capital Stock of any such Person,

(i)          Commercial Tort Claims with a value (as reasonably estimated by the
Top Borrower) of less than $5,000,000,





28

--------------------------------------------------------------------------------

 

 

(j)          any Cash or Cash Equivalents maintained in or credited to any
Deposit Account or Securities Account that are comprised of (a) funds
specifically and exclusively used or to be used for payroll and payroll taxes
and other employee benefit payments to or for the benefit of any Loan Party’s
employees, (b) funds specifically and exclusively used or to be used to pay all
Taxes required to be collected, remitted or withheld (including U.S. federal and
state withholding Taxes (including the employer’s share thereof)) and (c) any
other funds which any Loan Party is permitted or otherwise not prohibited by the
terms of this Agreement to hold as an escrow or fiduciary for the benefit of
another Person,

(k)          any Capital Stock of iPS in excess of 65% of its issued and
outstanding voting Capital Stock and 100% of its issued and outstanding
non-voting Capital Stock, and

(l)          any asset with respect to which the Administrative Agent and the
relevant Loan Party have reasonably determined that the cost, burden, difficulty
or consequence (including any effect on the ability of the relevant Loan Party
to conduct its operations and business in the ordinary course of business) of
obtaining or perfecting a security interest therein outweighs the benefit of a
security interest to the relevant Secured Parties afforded thereby, which
determination is evidenced in writing.

“Excluded Subsidiary” means:

(a)          any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,

(b)          any Immaterial Subsidiary,

(c)          any Restricted Subsidiary that (i) is prohibited by (A) any
Requirement of Law or (B) any Contractual Obligation that, in the case of this
clause (B), exists on the Closing Date or at the time such Restricted Subsidiary
becomes a subsidiary (which Contractual Obligation was not entered into in
contemplation of such Restricted Subsidiary becoming a subsidiary) from
providing a Loan Guaranty or (ii) would require a governmental consent,
approval, license or authorization (including any regulatory consent, approval,
license or authorization) to provide a Loan Guaranty,

(d)          any not-for-profit subsidiary,

(e)          any Captive Insurance Subsidiary,

(f)          any special purpose entity used for any permitted securitization or
receivables facility or financing,

(g)          any Foreign Subsidiary,

(h)          (i) any CFC Holdco and/or (ii) any Domestic Subsidiary that is a
direct or indirect subsidiary of any Foreign Subsidiary that is a CFC,

(i)          any Unrestricted Subsidiary,

(j)          any Restricted Subsidiary acquired by the Top Borrower that, at the
time of the relevant acquisition, is an obligor in respect of assumed
Indebtedness permitted by Section 6.01 to the extent (and for so long as) the
documentation governing the applicable assumed Indebtedness prohibits such
subsidiary from providing a Loan Guaranty, and





29

--------------------------------------------------------------------------------

 

 

(k)          any other Restricted Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Top Borrower, the burden
or cost of providing a Loan Guaranty outweighs the benefits afforded thereby.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Swap Obligation (or any Loan Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder (determined
after giving effect to Section 3.20 of the Loan Guaranty and any other
“keepwell”, support or other agreement for the benefit of such Loan Guarantor)
at the time the Loan Guaranty of such Loan Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Loan Guaranty or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
Issuing Bank, or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party under any Loan Document, (a) Taxes imposed
on (or measured by) its net or overall gross income or franchise Taxes
(i) imposed as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, the taxing jurisdiction or (ii) that are Other
Connection Taxes, (b) any branch profits Taxes imposed under Section 884(a) of
the Code or any similar Tax imposed by any jurisdiction described in clause (a),
(c) any U.S. federal withholding tax that is imposed on amounts payable to the
relevant recipient pursuant to a Requirement of Law in effect at the time the
relevant recipient becomes a party to this Agreement (or designates a new
lending office), except (i) in the case of a recipient that became a recipient
pursuant to an assignment under Section 2.19 or a recipient that designates a
new lending office under Section 2.19 and (ii) to the extent that the relevant
recipient (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts from any Loan Party with respect to such withholding tax pursuant to
Section 2.17, (d) any tax imposed as a result of a failure by such Lender or
Issuing Bank to comply with Section 2.17(f) and (f) any U.S. federal withholding
tax under FATCA.

“Existing Debt Refinancing”  has the meaning assigned to such term in Section
4.01(f).

“Existing Letter of Credit” means any letter of credit previously issued that
(a) will remain outstanding on and after the Closing Date and (b) is listed on
Schedule 1.01(d) hereto.

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a).

“Extended Revolving Loans” has the meaning assigned to such term in Section
2.23(a).

“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (for purposes of giving effect to
Section 2.23) and the Top Borrower executed by each of (a) Holdings, the Top
Borrower and the Subsidiary Guarantors, (b) the Administrative Agent and





30

--------------------------------------------------------------------------------

 

 

(c) each Lender that has accepted the applicable Extension Offer pursuant hereto
and in accordance with Section 2.23.

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, hereof owned, leased, operated or used by the Top Borrower or any of
its Restricted Subsidiaries or any of their respective predecessors or
Affiliates.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreements implementing any
of the foregoing.

“FCPA” has the meaning assigned to such term in Section 3.17(c).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Federal Reserve Bank (“NYFRB”) based on such day’s federal funds
transactions by depositary institutions (as determined in such manner as the
NYFRB shall set forth on its public website from time to time,) and published on
the next succeeding Business Day by the NYFRB as the federal funds effective
rate.

“Fee Letter” means those certain Fee Letters, dated as of September 12, 2016, by
and among, inter alios, the Top Borrower, certain Arrangers and the
Administrative Agent, as applicable.

“Financial Covenant Standstill” has the meaning assigned to such term in Section
7.01(c).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to any
Intercreditor Agreement, such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Top Borrower ending December 31 of
each calendar year.

“Fixed Amounts” has the meaning assigned to such term in Section 1.10(c).

“Fixed Incremental Amount” means (a) the greater of $230,000,000 and 75% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period minus (b) the aggregate outstanding principal amount of all Incremental
Facilities and/or Incremental Equivalent Debt incurred or issued in reliance on
the Fixed Incremental Amount.

“Flood Hazard Property” means any parcel of any Material Real Estate Asset
subject to a Mortgage located in the U.S. in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

“Foreign Lender” means any Lender or Issuing Bank that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code.





31

--------------------------------------------------------------------------------

 

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“GAAP”  means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with the U.S., a foreign government or any political subdivision
thereof.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or monetary other obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness or other monetary obligation to obtain any such Lien);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition, Disposition or other transaction permitted
under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, limited or regulated under any
Environmental Law or by any Governmental Authority or which poses a hazard to
the Environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.





32

--------------------------------------------------------------------------------

 

 

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement and shall, for the avoidance of doubt, include any Successor Holdings.

“Identified Disqualified Lender” has the meaning assigned to such term in the
definition of “Disqualified Lender”.

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Top Borrower (a) the assets of which do not exceed 2.50% of Consolidated Total
Assets of the Top Borrower and its Restricted Subsidiaries and (b) the
contribution to Consolidated Adjusted EBITDA of which does not exceed 2.50% of
the Consolidated Adjusted EBITDA of the Top Borrower and its Restricted
Subsidiaries, in each case, as of the last day of the most recently ended Test
Period; provided that, the Consolidated Total Assets and Consolidated Adjusted
EBITDA (as so determined) of all Immaterial Subsidiaries shall not exceed 5.00%
of Consolidated Total Assets and 5.00% of Consolidated Adjusted EBITDA, in each
case, of the Top Borrower and its Restricted Subsidiaries as of the last day of
the most recently ended Test Period; provided further that, at all times prior
to the first delivery of financial statements pursuant to Section 5.01(a) or
(b), this definition shall be applied based on the pro forma consolidated
financial statements of the Top Borrower delivered pursuant to Section 4.01
hereof.

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator acting on its behalf), heirs or legatees or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Published LIBO Rate.”

“Incremental Cap” means:

(a)          the Fixed Incremental Amount, plus

(b)          in the case of any Incremental Facility that effectively extends
the Maturity Date with respect to any Class of Loans and/or Commitments
hereunder, an amount equal to the portion of the relevant Class of Loans or
Commitments that will be replaced by such Incremental Facility, plus

(c)          in the case of any Incremental Facility that effectively replaces
any Revolving Credit Commitment terminated in accordance with Section 2.19
hereof, an amount equal to the relevant terminated Revolving Credit Commitment,
plus





33

--------------------------------------------------------------------------------

 

 

(d)          (i) the amount of any optional prepayment of any Loan in accordance
with Section 2.11(a) and/or the amount of any permanent reduction of any
Revolving Credit Commitment and (ii) the amount paid in Cash in respect of any
reduction in the outstanding amount of any Term Loan resulting from such Term
Loan being assigned to and/or purchased by Holdings, the Top Borrower and/or any
Restricted Subsidiary so long as, in the case of any such optional prepayment,
the relevant prepayment or assignment and/or purchase was not funded (A) with
the proceeds of any long-term Indebtedness or (B) with the proceeds of any
Incremental Facility incurred in reliance on the Fixed Incremental Amount, plus

(e)          an unlimited amount so long as, in the case of this clause (e),
after giving effect to the relevant Incremental Facility, (1) if such
Incremental Facility is secured by a lien on the Collateral that is pari passu
with or junior to the lien securing the Secured Obligations hereunder, the
Secured Leverage Ratio does not exceed 4.50:1.00 or (2) if such Incremental
Facility is unsecured, either (A) the Total Leverage Ratio does not exceed
5.50:1.00 or (B) the Interest Coverage Ratio is not less than 2.00:1.00, in each
case described in this clause (e), calculated on a Pro Forma Basis, including
the application of the proceeds thereof (without “netting” the cash proceeds of
the applicable Incremental Facility on the consolidated balance sheet of the Top
Borrower), and in the case of any Incremental Revolving Facility, assuming a
full drawing of such Incremental Revolving Facility; provided that:

(i)          any Incremental Facility and/or Incremental Equivalent Debt may be
incurred under one or more of clauses (a) through (e) of this definition as
selected by the Top Borrower in its sole discretion (to the extent permitted to
be incurred thereunder); and

(ii)          if any Incremental Facility or Incremental Equivalent Debt is
intended to be incurred under clause (e) of this definition and any other clause
of this definition in a single transaction or series of related transactions,
(A) the incurrence of the portion of such Incremental Facility or Incremental
Equivalent Debt to be incurred or implemented under clause (e) of this
definition shall be calculated first without giving effect to any Incremental
Facilities or Incremental Equivalent Debt to be incurred under any other clause
of this definition, but giving full pro forma effect to the use of proceeds of
the entire amount of such Incremental Facility or Incremental Equivalent Debt
and the related transactions, and (B) the incurrence of the portion of such
Incremental Facility or Incremental Equivalent Debt to be incurred or
implemented under the other applicable clauses of this definition shall be
calculated thereafter.

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loan.

“Incremental Equivalent Debt” means Indebtedness in the form of pari passu or
junior secured notes or loans and/or unsecured notes or loans and/or commitments
in respect of any of the foregoing issued, incurred or implemented in lieu of
loans under an Incremental Facility; provided, that:

(a)          the aggregate outstanding amount thereof shall not exceed the
Incremental Cap,

(b)          except as otherwise agreed by the lenders or holders providing such
notes or loans, no Event of Default exists immediately prior to or after giving
effect to such notes or loans,

(c)          (i) the Weighted Average Life to Maturity of any Incremental
Equivalent Debt that consists of Customary Term A Loans shall be no shorter than
the remaining Weighted Average Life to Maturity of any then-existing tranche of
Term A Loans and (ii) the Weighted Average Life





34

--------------------------------------------------------------------------------

 

 

to Maturity of any Incremental Equivalent Debt that consist of notes or loans
that are (or are like) “term B loans” (other than any Customary Bridge Loan)
shall be no shorter than the remaining Weighted Average Life to Maturity of any
then-existing tranche of Term B Loans,

(d)          (i) the final maturity date with respect to any such loans that are
Customary Term A Loans is no earlier than the Latest Term Loan Maturity Date
applicable to the Term A Loans on the date of the issuance or incurrence, as
applicable, thereof and (ii) the final maturity date with respect to any such
notes or loans that are (or are like) “term B loans” (other than any Customary
Bridge Loan) is no earlier than the Latest Term Loan Maturity Date applicable to
the Term B Loans on the date of the issuance or incurrence, as applicable,
thereof,

(e)          in the case of any such Indebtedness in the form of “term B loans”
that are pari passu with the Initial Term B Loans in right of payment and with
respect to security (other than any Customary Bridge Loan (and excluding any
indebtedness into which such Customary Bridge Loans are converted)), the
Effective Yield applicable thereto will not be more than 0.50% per annum higher
than the Effective Yield in respect of the Initial Term B Loans unless the
Effective Yield with respect to the Initial Term B Loans is adjusted to be equal
to the Effective Yield applicable to such Indebtedness, minus, 0.50% per annum,

(f)          no such Indebtedness may be (x) guaranteed by any Person which is
not a Loan Party or (y) secured by any assets other than the Collateral, and

(g)          except as otherwise permitted herein (including with respect to
margin, pricing, maturity and fees), the terms of such notes or loans, taken as
a whole, must either (i) not be more favorable to the lenders in respect of such
notes or loans or (ii) otherwise be reasonably acceptable to the Administrative
Agent (it being agreed that terms contained in the documentation governing such
notes or loans (A) which are applicable only after the then-existing Latest Term
Loan Maturity Date and/or (B) that are more favorable to the lenders or the
agent of such Indebtedness than those contained in the Loan Documents and are
then conformed (or added) to the Loan Documents for the benefit of the Term
Lenders or the Administrative Agent, as applicable, pursuant to an amendment to
this Agreement effectuated in reliance on Section 9.02(d)(ii) shall be deemed to
be acceptable to the Administrative Agent for purposes of this clause (g)).

“Incremental Facilities” has the meaning assigned to such term in Section
2.22(a).

“Incremental Facility Amendment” means an amendment to this Agreement that is
reasonably satisfactory to the Administrative Agent (solely for purposes of
giving effect to Section 2.22) and the Top Borrower executed by each of (a)
Holdings and each Borrower, (b) the Administrative Agent and (c) each Lender
that agrees to provide all or any portion of the Incremental Facility being
incurred pursuant thereto and in accordance with Section 2.22.

“Incremental Loans” has the meaning assigned to such term in Section 2.22(a).

“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility.

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.





35

--------------------------------------------------------------------------------

 

 

“Incremental Revolving Loans” has the meaning assigned to such term in Section
2.22(a).

“Incremental Term A Facility” means any Incremental Term Facility consisting of
Incremental Term A Loans.

“Incremental Term A Loan” means any Incremental Term Loan that constitutes a
Customary Term A Loan.

“Incremental Term B Facility” means any Incremental Term Facility consisting of
Incremental Term B Loans.

“Incremental Term B Loans” means any Incremental Term Loan that constitutes a
“term B loans”.

“Incremental Term Facility” has the meaning assigned to such term in Section
2.22(a).

“Incremental Term Loans” has the meaning assigned to such term in Section
2.22(a).

“Incurrence-Based Amounts” has the meaning assigned to such term in Section
1.10(c).

“Indebtedness” as applied to any Person means, without duplication: 

(a)          all indebtedness for borrowed money;

(b)          that portion of obligations with respect to Capital Leases to the
extent recorded as a liability on a balance sheet (excluding the footnotes
thereto) of such Person prepared in accordance with GAAP;

(c)          all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments to the extent the same would appear as a liability
on a balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP;

(d)          any obligation owed for all or any part of the deferred purchase
price of property or services (excluding (i) any earn out obligation or purchase
price adjustment until such obligation (A) becomes a liability on the statement
of financial position or balance sheet (excluding the footnotes thereto) in
accordance with GAAP and (B) has not been paid within 30 days after becoming due
and payable, (ii) any such obligations incurred under ERISA, (iii) accrued
expenses and trade accounts payable in the ordinary course of business
(including on an inter-company basis) and (iv) liabilities associated with
customer prepayments and deposits), which purchase price is (A) due more than
six months from the date of incurrence of the obligation in respect thereof or
(B) evidenced by a note or similar written instrument);

(e)          all Indebtedness of others secured by any Lien on any asset owned
or held by such Person regardless of whether the Indebtedness secured thereby
have been assumed by such Person or is non-recourse to the credit of such
Person;

(f)          the face amount of any letter of credit issued for the account of
such Person or as to which such Person is otherwise liable for reimbursement of
drawings;

(g)         the Guarantee by such Person of the Indebtedness of another;

(h)         all obligations of such Person in respect of any Disqualified
Capital Stock and





36

--------------------------------------------------------------------------------

 

 

(i)          all net obligations of such Person in respect of any Derivative
Transaction, including any Hedge Agreement, whether or not entered into for
hedging or speculative purposes;

provided that (i) in no event shall obligations under any Derivative Transaction
be deemed “Indebtedness” for any calculation of the Total Leverage Ratio, the
Secured Leverage Ratio, the Interest Coverage Ratio or any other financial ratio
under this Agreement and (ii) the amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness and (B) the fair market value of
the property encumbered thereby as determined by such Person in good faith. 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any third person (including any partnership in which such Person
is a general partner and any unincorporated joint venture in which such Person
is a joint venture) to the extent such Person would be liable therefor under
applicable Requirements of Law or any agreement or instrument by virtue of such
Person’s ownership interest in such Person, (A) except to the extent the terms
of such Indebtedness provided that such Person is not liable therefor and (B)
only to the extent the relevant Indebtedness is of the type that would be
included in the calculation of Consolidated Total Debt; provided that
notwithstanding anything herein to the contrary, the term “Indebtedness” shall
not include, and shall be calculated without giving effect to, (x) the effects
of Accounting Standards Codification Topic 815 and related interpretations to
the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness (it being
understood that any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder) and (y) the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Agreement as a result of accounting for any embedded
derivative created by the terms of such Indebtedness (it being understood that
any such amounts that would have constituted Indebtedness under this Agreement
but for the application of this sentence shall not be deemed to be an incurrence
of Indebtedness under this Agreement).

“Indemnified Taxes” means all Taxes, other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Initial Lenders”  means the Arrangers and the affiliates of the Arrangers who
are party to this Agreement as Lenders on the Closing Date.

“Initial Public Offering” means the initial public offering of the Capital Stock
of Cotiviti Holdings that closed on June 1, 2016.

“Initial Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Initial Revolving Loans (and acquire
participations in Letters of Credit and Swingline Loans) hereunder as set forth
on the Commitment Schedule, or in the Assignment and Assumption pursuant to
which such Lender assumed its Initial Revolving Credit Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to Section
2.09 or 2.19, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.05  or (c) increased pursuant to
Section 2.22.  The aggregate amount of the Initial Revolving Credit Commitments
as of the Closing Date is $100,000,000.





37

--------------------------------------------------------------------------------

 

 

“Initial Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Initial Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure and Swingline Exposure, in each case, attributable to its Initial
Revolving Credit Commitment.

“Initial Revolving Credit Maturity Date” means the date that is five years after
the Closing Date.

“Initial Revolving Facility” means the Initial Revolving Credit Commitments and
the Initial Revolving Loans and other extensions of credit thereunder.

“Initial Revolving Lender” means any Lender with an Initial Revolving Credit
Commitment or any Initial Revolving Credit Exposure.

“Initial Revolving Loan” means any revolving loan made by the Initial Revolving
Lenders to the Borrowers (or any Borrower) pursuant to Section 2.01(a)(iii).

“Initial Term A Lender” means any Lender with an Initial Term A Loan Commitment
or an outstanding Initial Term A Loan.

“Initial Term A Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term A Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule, as the same may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Term A Lender pursuant to Section 9.05
or (ii) increased from time to time pursuant to Section 2.22.  The aggregate
amount of the Term Lenders’ Initial Term A Loan Commitments on the Closing Date
is $250,000,000.

“Initial Term A Loans” means the term loans made by the Initial Term A Lenders
to the Borrowers pursuant to Section 2.01(a)(i).

“Initial Term A Loan Maturity Date” means the date that is five years after the
Closing Date.

“Initial Term B Lender” means any Lender with an Initial Term B Loan Commitment
or an outstanding Initial Term B Loan.

“Initial Term B Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term B Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule, as the same may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Term Lender pursuant to Section 9.05
or (ii) increased from time to time pursuant to Section 2.22.  The aggregate
amount of the Term Lenders’ Initial Term  B Loan Commitments on the Closing Date
is $550,000,000.

“Initial Term B Loans” means the term loans made by the Initial Term B Lenders
to the Borrowers pursuant to Section 2.01(a)(ii).

“Initial Term B Loan Maturity Date” means the date that is seven years after the
Closing Date.

“Initial Term Lender” means any Initial Term A Lender and/or any Initial Term B
Lender.





38

--------------------------------------------------------------------------------

 

 

“Initial Term Loan Commitment” means any Initial Term A Loan Commitment and/or
any Initial Term B Loan Commitment.

“Initial Term Loans” means any Initial Term A Loan and/or any Initial Term B
Loan.

“Initial Unused Revolving Credit Commitment” of any Lender, at any time, means
the remainder of the Initial Revolving Credit Commitment of such Lender at such
time, if any, less the sum of (a) the aggregate Outstanding Amount of Initial
Revolving Loans made by such Lender and (b) such Lender’s LC Exposure at such
time.

“Intellectual Property Security Agreement” means any agreement executed on or
after the Original Closing Date confirming or effecting the grant of any Lien on
IP Rights owned by any Loan Party to the Administrative Agent, for the benefit
of the Secured Parties, in accordance with this Agreement and the Security
Agreement, including an Intellectual Property Security Agreement substantially
in the form of Exhibit J hereto.

“Intercreditor Agreement” means a Pari Passu Intercreditor Agreement, a Second
Lien Intercreditor Agreement, a Market Intercreditor Agreement or another
intercreditor agreement (which may consist of “waterfall” provisions) that is
reasonably satisfactory to the Administrative Agent and the Top Borrower.

“Interest Election Request” means a request by the relevant Borrower (or the Top
Borrower on behalf of the relevant Borrower) in the form of Exhibit D hereto or
another form reasonably acceptable to the Administrative Agent to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Adjusted EBITDA for the most recently ended Test Period to (b)
Ratio Interest Expense for such Test Period, in each case of the Top Borrower
and its Restricted Subsidiaries on a consolidated basis.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December (commencing December
31, 2016) and the Revolving Credit Maturity Date or the maturity date applicable
to such Loan and (b) with respect to any LIBO Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a LIBO Rate Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to all relevant affected Lenders, twelve months or
a shorter period) thereafter, as the relevant Borrower (or the Top Borrower on
behalf of the relevant Borrower) may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Published LIBO Rate)
determined by the Administrative Agent





39

--------------------------------------------------------------------------------

 

 

(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Published LIBO Rate for the longest period for which the Published LIBO
Rate is available) that is shorter than the Impacted Interest Period; and (b)
the Published LIBO Rate for the shortest period (for which that Published LIBO
Rate is available that exceeds the Impacted Interest Period, in each case, at
such time.

“Investment” means (a) any purchase or other acquisition by the Top Borrower or
any of its Restricted Subsidiaries of any of the Securities of any other Person
(other than any Loan Party), (b) the acquisition by purchase or otherwise (other
than any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or a substantial portion of
the business, property or fixed assets of any other Person or any division or
line of business or other business unit of any other Person and (c) any loan,
advance (other than any advance to any current or former employee, officer,
director, member of management, manager, consultant or independent contractor of
the Top Borrower, any Restricted Subsidiary, or any Parent Company for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Top Borrower or
any of its Restricted Subsidiaries to any other Person.  Subject to
Section 5.10, the amount of any Investment shall be the original cost of such
Investment, plus the cost of any addition thereto that otherwise constitutes an
Investment, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect thereto, but giving effect to
any repayments of principal in the case of any Investment in the form of a loan
and any return of capital or return on Investment in the case of any equity
Investment (whether as a distribution, dividend, redemption or sale but not in
excess of the amount of the relevant initial Investment).

“Investors” means (a) the Sponsor, (b) the Management Investors and (c) certain
other investors on the Original Closing Date.

“IP Rights” has the meaning assigned to such term in Section 3.05(c).

“iPS” means iHT Professional Services, LLC, a Delaware limited liability
company.

“IRS” means the U.S. Internal Revenue Service.

“Issuing Bank” means, as the context may require, (a) JPM, (b) SunTrust Bank,
(c) RBC, in its capacity as the issuer of any Existing Letter of Credit, (d) any
other Revolving Lender reasonably acceptable to the Top Borrower that agrees in
writing to be an Issuing Bank hereunder and (e) any other Revolving Lender that
is appointed as an Issuing Bank in accordance with Section 2.05(i) hereof.  
 Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by any Affiliate of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Junior Indebtedness” means any Indebtedness (other than Indebtedness among
Holdings, Top Borrower and/or its subsidiaries) of the Top Borrower or any of
its Restricted Subsidiaries that is expressly subordinated in right of payment
to the Obligations with an individual outstanding principal amount in excess of
the Threshold Amount.

“Junior Lien Indebtedness” means any Indebtedness (other than Indebtedness among
Holdings, the Top Borrower and/or its subsidiaries) that is secured by a
security interest on the Collateral that is expressly junior or subordinated to
the Lien securing the Credit Facilities on the Closing Date with an individual
outstanding principal amount in excess of the Threshold Amount.





40

--------------------------------------------------------------------------------

 

 

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any Term Loan,
Term Commitment, Revolving Loan or Revolving Credit Commitment.

“Latest Revolving Credit Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any Revolving Loan or
Revolving Credit Commitment hereunder at such time.

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any term loan or term
commitment hereunder at such time, including the latest maturity or expiration
date of any Term Loan or any Additional Term Loan Commitment.

“LC Collateral Account” has the meaning assigned to such term in Section
2.05(j).

“LC Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate principal
amount of all LC Disbursements that have not yet been reimbursed at such time.
The LC Exposure of any Revolving Lender at any time shall equal its Applicable
Percentage of the aggregate LC Exposure at such time.

“LC Obligations” means, at any time, the sum of (a) the amount available to be
drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referenced therein, plus (b) the aggregate principal
amount of all unreimbursed LC Disbursements.

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

“Lenders” means the Term Lenders, the Revolving Lenders, any lender with an
Additional Commitment or an outstanding Additional Loan and any other Person
that becomes a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit issued (or, in the case of any Existing Letter of Credit, deemed to be
issued) pursuant to this Agreement.

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

“Letter of Credit Sublimit” means $25,000,000, subject to increase in accordance
with Section 2.22  hereof; it being understood and agreed that, unless the
relevant Issuing Bank otherwise expressly agrees in writing (in its sole
discretion), (a) the outstanding face amount of Letters of Credit issued by JPM
shall not exceed $12,500,000 at any time and (b) the outstanding face amount of
Letters of Credit issued by SunTrust Bank shall not exceed $12,500,000 at any
time.

“LIBO Rate” means, the Published LIBO Rate, as adjusted to reflect applicable
reserves prescribed by governmental authorities; provided that (a) solely with
respect to the Initial Term B Loans, in no event shall the LIBO Rate be less
than 0.75% per annum and (b) solely with respect to the Initial Term A Loans and
Initial Revolving Loans, in no event shall the LIBO Rate be less than 0.00% per
annum.





41

--------------------------------------------------------------------------------

 

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.

“Loan Documents” means this Agreement, any Promissory Note, each Loan Guaranty,
the Collateral Documents, the Restatement Agreement, each Refinancing Amendment,
each Incremental Facility Amendment, each Extension Amendment and any other
document or instrument designated by the Top Borrower and the Administrative
Agent as a “Loan Document.”  Any reference in this Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto.

“Loan Guarantor” means Holdings and any Subsidiary Guarantor.

“Loan Guaranty” means the Amended and Restated First Lien Loan Guaranty,
substantially in the form of Exhibit I hereto, executed by each Loan Party
thereto and the Administrative Agent for the benefit of the Secured Parties, as
supplemented in accordance with the terms of Section 5.12 hereof.

“Loan Installment Date” means a Term A Loan Installment Date and/or a Term B
Loan Installment Date, as applicable.

“Loan Parties” means Holdings, each Borrower and each Subsidiary Guarantor.

“Loans” means any Initial Term Loan, any Additional Term Loan, any Revolving
Loan, any Swingline Loan or any Additional Revolving Loan.

“Management Investors” means the officers, directors, managers, employees and
members of management of the Top Borrower, any Parent Company and/or any
subsidiary of the Top Borrower.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Market Intercreditor Agreement” means an intercreditor agreement the terms of
which are consistent with market terms (as determined in good faith by the Top
Borrower and the Administrative Agent) governing security arrangements for the
sharing or subordination of liens or arrangements relating to the distribution
of payments, as applicable, at the time the applicable intercreditor agreement
is proposed to be established in light of the type of Indebtedness subject
thereto.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Holdings,
the Top Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the
rights and remedies (taken as a whole) of the Administrative Agent under the
applicable Loan Documents or (iii) the ability of the Loan Parties (taken as a
whole) to perform their payment obligations under the applicable Loan Documents.

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its bailee) pursuant to the Security Agreement.

“Material Real Estate Asset” means (a) on the Closing Date, each Real Estate
Asset listed on Schedule 1.01(c) and (b) any “fee-owned” Real Estate Asset
acquired by any Loan Party after the Closing





42

--------------------------------------------------------------------------------

 

 

Date having a fair market value (as reasonably determined by the Top Borrower
after taking into account any liabilities with respect thereto that impact such
fair market value) in excess of $10,000,000 as of the date of acquisition
thereof.

“Maturity Date” means (a) with respect to the Initial Revolving Facility, the
Initial Revolving Credit Maturity Date, (b) with respect to the Initial Term A
Loans, the Initial Term A Loan Maturity Date, (c) with respect to the Initial
Term B Loans, the Initial Term B Loan Maturity Date, (d) with respect to any
Replacement Term Loans or Replacement Revolving Facility, the final maturity
date for such Replacement Term Loans or Replacement Revolving Facility, as the
case may be, as set forth in the applicable Refinancing Amendment, (e) with
respect to any Incremental Facility, the final maturity date set forth in the
applicable Incremental Facility Amendment, and (f) with respect to any Extended
Revolving Credit Commitment or Extended Term Loans, the final maturity date set
forth in the applicable Extension Amendment.

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policies” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the relevant Secured Parties, on any Material Real
Estate Asset constituting Collateral.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA that is subject to the provisions of
Title IV of ERISA, and in respect of which the Top Borrower or any of its
Restricted Subsidiaries, or any of their respective ERISA Affiliates, makes or
is obligated to make contributions or with respect to which any of them has any
ongoing obligation or liability, contingent or otherwise.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Top Borrower
or any of its Restricted Subsidiaries (i) under any casualty insurance policy in
respect of a covered loss thereunder of any assets of the Top Borrower or any of
its Restricted Subsidiaries or (ii) as a result of the taking of any assets of
the Top Borrower or any of its Restricted Subsidiaries by any Person pursuant to
the power of eminent domain, condemnation or otherwise, or pursuant to a sale of
any such assets to a purchaser with such power under threat of such a taking,
minus (b) (i) any actual out-of-pocket costs incurred by the Top Borrower or any
of its Restricted Subsidiaries in connection with the adjustment, settlement or
collection of any claims of the Top Borrower or the relevant Restricted
Subsidiary in respect thereof, (ii) payment of the outstanding principal amount
of, premium or penalty, if any, and interest and other amounts on any
Indebtedness (other than the Loans, any Indebtedness secured by a Lien on the
Collateral that is pari passu with or expressly subordinated to the Lien on the
Collateral securing any Secured Obligation) that is secured by a Lien on the
assets in question and that is required to be repaid or otherwise comes due or
would be in default under the terms thereof as a result of such loss, taking or
sale, (iii) in the case of a taking, the reasonable out-of-pocket costs of
putting any affected property in a safe and secure position, (iv) any selling
costs and out-of-pocket expenses (including reasonable broker’s fees or
commissions, legal fees, transfer and similar Taxes and the Top Borrower’s good
faith estimate of income Taxes paid or payable (including pursuant to Tax
sharing arrangements or any Tax distribution)) in connection with any sale or
taking of such assets as described in





43

--------------------------------------------------------------------------------

 

 

clause (a) of this definition and (v) any amounts provided as a reserve in
accordance with GAAP against any liabilities under any indemnification
obligation or purchase price adjustments associated with any sale or taking of
such assets as referred to in clause (a) of this definition (provided that to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Insurance/Condemnation Proceeds).

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Top Borrower’s good faith estimate of income
Taxes paid or payable (including pursuant to Tax sharing arrangements or any Tax
distributions) in connection with such Disposition), (ii) amounts provided as a
reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustment associated with such
Disposition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds), (iii)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness (other than the Loans, any other Indebtedness secured by a Lien
on the Collateral that is pari passu with or expressly subordinated to the Lien
on the Collateral securing any Secured Obligation) which is secured by the asset
sold in such Disposition and which is required to be repaid or otherwise comes
due or would be in default and is repaid (other than any such Indebtedness that
is assumed by the purchaser of such asset) and (iv) Cash escrows (until released
from escrow to the Top Borrower or any of its Restricted Subsidiaries) from the
sale price for such Disposition; and (b) with respect to any issuance or
incurrence of Indebtedness or Capital Stock, the Cash proceeds thereof, net of
all Taxes and customary fees, commissions, costs, underwriting discounts and
other fees and expenses incurred in connection therewith.

“Non-Consenting Lender” has the meaning assigned to such term in Section
2.19(b).

“Non-Debt Fund Affiliate” means any Investor (which is an Affiliate of the Top
Borrower) and any Affiliate of any such Investor, other than any Debt Fund
Affiliate.

“Non-Loan Party Cap” means the greater of $100,000,000 and 44% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period.

“Notice of Intent to Cure” has the meaning assigned to such term in Section
6.15(b).

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided,  further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all LC Exposure, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and all other advances
to, debts, liabilities and obligations of any Loan Party to the Lenders or to
any Lender, the Administrative Agent, any Issuing Bank or any indemnified party
arising under the Loan Documents in respect of any Loan, Letter of Credit or
otherwise, whether direct or indirect (including those acquired by assumption),
absolute, contingent, due or to become due, now existing or hereafter arising.





44

--------------------------------------------------------------------------------

 

 

“OFAC” has the meaning assigned to such term in Section 3.17.

“Original Closing Date” means May 14, 2014.

“Original Closing Date Transactions” means the “Transactions” (as defined in the
Original First Lien Credit Agreement).

“Original First Lien Credit Agreement” means that certain First Lien Credit
Agreement, dated as of May 14, 2014, by and among, inter alios, Cotiviti Corp.
and the other borrowers party thereto, the lenders from time to time party
thereto and Goldman Sachs Bank USA, as administrative agent, as amended,
restated, amended and restated, supplemented or otherwise modified and in effect
on the Closing Date.

“Original Second Lien Credit Agreement” means that certain Second Lien Credit
Agreement, dated as of May 14, 2014, by and among, inter alios, Cotiviti Corp.
and the other borrowers party thereto, the lenders from time to time party
thereto and Royal Bank of Canada, as administrative agent, as amended, restated,
amended and restated, supplemented or otherwise modified and in effect on the
Closing Date.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws, (b)
with respect to any limited partnership, its certificate of limited partnership
and its partnership agreement, (c) with respect to any general partnership, its
partnership agreement, (d) with respect to any limited liability company, its
articles of organization or certificate of formation, and its operating
agreement, and (e) with respect to any other form of entity, such other
organizational documents required by local Requirements of Law or customary
under such jurisdiction to document the formation and governance principles of
such type of entity.  In the event that any term or condition of this Agreement
or any other Loan Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Applicable Indebtedness” has the meaning assigned to such term in Section
2.11(b)(i).

“Other Connection Taxes” means, with respect to any Lender, any Issuing Bank or
the Administrative Agent, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising solely from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary Taxes or
any intangible, recording, filing or other excise or property Taxes arising from
any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, but excluding,
for the avoidance of doubt, any Excluded Taxes.

“Outstanding Amount” means (a) with respect to any Term Loan, Revolving Loan
and/or Swingline Loan on any date, the amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Term Loan, Revolving Loan and/or Swingline Loan, as the
case may be, occurring on such date, (b) with respect to any Letter of
Credit, the aggregate amount available to be drawn under such Letter of Credit
after giving effect to any changes in the aggregate amount available to be drawn
under such Letter of Credit or the issuance or expiry of such Letter of Credit,
including as a result of any LC Disbursement and  (c) with respect to any LC
Disbursement on any date, the amount of the aggregate outstanding amount of such
LC Disbursement on such date after giving effect to any disbursements with
respect to any Letter of Credit occurring on such date and any other





45

--------------------------------------------------------------------------------

 

 

changes in the aggregate amount of such LC Disbursement as of such date,
including as a result of any reimbursements by any Borrower of such unreimbursed
LC Disbursement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent Company” means (a) Holdings and (b) any other Person of which the Top
Borrower is an indirect Wholly-Owned Subsidiary.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit N hereto, with any immaterial changes (as
determined in the Administrative Agent’s sole discretion) thereto as the Top
Borrower and the Administrative Agent may agree in their respective reasonable
discretion.

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

“Patent” means the following: (a) any and all patents and patent applications;
(b) all inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which the Top Borrower or any of its Restricted Subsidiaries, or any of
their respective ERISA Affiliates, maintains or contributes to or has an
obligation to contribute to, or otherwise has any liability, contingent or
otherwise.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.

“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization of each Loan Party, the filing of appropriate assignments
or notices with the U.S. Patent and Trademark Office and the U.S. Copyright
Office, the proper recording or filing, as applicable, of Mortgages and fixture
filings with respect to any Material Real Estate Asset constituting Collateral,
in each case in favor of the Administrative Agent for the benefit of the Secured
Parties and the delivery to the Administrative Agent of any stock certificate or
promissory note required to be delivered pursuant to the applicable Loan
Documents, together with instruments of transfer executed in blank.

“Permitted Acquisition” means any acquisition made by the Top Borrower or any of
its Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or of a majority of the outstanding Capital Stock of any Person who
is engaged in a Similar Business (and, in any event, including any Investment in
(x) any Restricted





46

--------------------------------------------------------------------------------

 

 

Subsidiary the effect of which is to increase the Top Borrower’s or any
Restricted Subsidiary’s equity ownership in such Restricted Subsidiary or (y)
any joint venture for the purpose of increasing the Top Borrower’s or its
relevant Restricted Subsidiary’s ownership interest in such joint venture);
provided that the total consideration paid by Persons that are Loan Parties
(a) for the Capital Stock of any Person that does not become a Loan Party or is
not a Loan Party, (b) with respect to Investments of the type referred to in
clauses (x) and (y) above after giving effect to which the relevant joint
venture is not, or does not become, a Loan Party, or (c) in the case of an asset
acquisition, assets that are not acquired by any Loan Party, when taken together
with the total consideration for all such Persons and assets so acquired after
the Closing Date, shall not exceed the sum of (i) the greater of $100,000,000
and 44% of Consolidated Adjusted EBITDA as of the end of the most recently ended
Test Period and (ii) amounts otherwise available under Section 6.06;  provided
that the limitation described in this proviso shall not apply to any acquisition
to the extent (A) any such consideration is financed with the proceeds of sales
of the Qualified Capital Stock of, or common equity capital contributions to,
the Top Borrower or any Restricted Subsidiary or (B) the Person so acquired (or
the Person owning the assets so acquired) becomes a Subsidiary Guarantor even
though such Person owns Capital Stock in Persons that are not otherwise required
to become Subsidiary Guarantors, if, in the case of this clause (B), at least
70.0% of the Consolidated Adjusted EBITDA of the Person(s) acquired in such
acquisition (or the Persons owning the assets so acquired) (for this purpose and
for the component definitions used in the definition of “Consolidated Adjusted
EBITDA”, determined on a consolidated basis for such Person(s) and their
respective Restricted Subsidiaries) is generated by Person(s) that will become
Subsidiary Guarantors (i.e., disregarding any Consolidated Adjusted EBITDA
generated by Restricted Subsidiaries of such Persons that are not (or will not
become) Subsidiary Guarantors).

“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investors
beneficially own more than 50% of the relevant voting stock beneficially owned
by the group.

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) maintained by the Top Borrower and/or any Restricted Subsidiary
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of its ERISA Affiliates, other than any Multiemployer
Plan.

“Prepayment Asset Sale” means any Disposition by the Top Borrower or its
Restricted Subsidiaries made pursuant to Section 6.07(g)(z),  Section 6.07(h)
and Section 6.07(s).

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Prime Rate” means (a) the rate of interest publicly announced, from time to
time, by the Administrative Agent at its principal office in New York City as
its “prime rate”, with the understanding that the “prime rate” is one of the
Administrative Agent’s base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto and is evidenced by the recording thereof
after its announcement in such internal publications as the Administrative Agent
may designate or (b) if the Administrative Agent has no “prime rate”, the rate
of interest last quoted by The Wall Street Journal as the “Prime Rate” in the
U.S. or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal





47

--------------------------------------------------------------------------------

 

 

Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as reasonably determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent).

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Total Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage
Ratio, Consolidated Adjusted EBITDA or Consolidated Total Assets (including
component definitions thereof) that:

(a)          (i) in the case of (A) any Disposition of all or substantially all
of the Capital Stock of any Restricted Subsidiary or any division and/or product
line of the Top Borrower, any Restricted Subsidiary or (B) any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary, income statement items
(whether positive or negative) attributable to the property or Person subject to
such Subject Transaction, shall be excluded as of the first day of the
applicable Test Period with respect to any test or covenant for which the
relevant determination is being made and (ii) in the case of any Permitted
Acquisition, Investment and/or designation of an Unrestricted Subsidiary as a
Restricted Subsidiary described in the definition of the term “Subject
Transaction”, income statement items (whether positive or negative) attributable
to the property or Person subject to such Subject Transaction shall be included
as of the first day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made; provided that any
pro forma adjustment described in this clause (a) may be applied to any such
test or covenant solely to the extent that such adjustment is consistent with
the definition of “Consolidated Adjusted EBITDA”,

(b)          any retirement or repayment of Indebtedness shall be deemed to have
occurred as of the first day of the applicable Test Period with respect to any
test or covenant for which the relevant determination is being made,

(c)          any Indebtedness incurred by the Top Borrower or any of its
Restricted Subsidiaries in connection therewith shall be deemed to have occurred
as of the first day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made; provided that, (x)
if such Indebtedness has a floating or formula rate, such Indebtedness shall
have an implied rate of interest for the applicable Test Period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness at the relevant date of determination (taking
into account any interest hedging arrangements applicable to such Indebtedness),
(y) interest on any obligation with respect to any Capital Lease shall be deemed
to accrue at an interest rate reasonably determined by a Responsible Officer of
the Top Borrower to be the rate of interest implicit in such obligation in
accordance with GAAP and (z) interest on any Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate or other rate shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen by the Top Borrower and

(d)          the acquisition of any assets included in calculating Consolidated
Total Assets and/or the amount of Cash or Cash Equivalents, whether pursuant to
any Subject Transaction or any Person becoming a subsidiary or merging,
amalgamating or consolidating with or into the Top Borrower or any of its
subsidiaries, or the Disposition of any assets included in calculating
Consolidated Total Assets described in the definition of “Subject Transaction”
shall be deemed to have occurred as of the last day of the applicable Test
Period with respect to any test or covenant for which such calculation is being
made.





48

--------------------------------------------------------------------------------

 

 

It is hereby agreed that for purposes of determining pro forma compliance with
Section 6.15(a) prior to the last day of the first Fiscal Quarter after the
Closing Date, the applicable level shall be the level cited in Section 6.15(a). 
Notwithstanding anything to the contrary set forth in the immediately preceding
paragraph, for the avoidance of doubt, when calculating the Secured Leverage
Ratio for purposes of the definitions of “Applicable Rate” and “Commitment Fee
Rate” and for purposes of Section 6.15(a) (other than for the purpose of
determining pro forma compliance with Section 6.15(a) as a condition to taking
any action under this Agreement), the events described in the immediately
preceding paragraph that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect.

“Projections” means the financial projections and pro forma financial statements
of the Top Borrower and its subsidiaries included in the “Private Side
Supplement” to the Lender Presentation dated September 13, 2016.

“Promissory Note” means a promissory note of the Borrowers payable to any Lender
or its registered assigns, in substantially the form of Exhibit G hereto,
evidencing the aggregate outstanding principal amount of Loans of the Borrowers
to such Lender resulting from the Loans made by such Lender.

“Public Company Costs” means Charges associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and, in each case, similar Requirements of Law under other
jurisdictions), as applicable to companies with equity or debt securities held
by the public, the rules of national securities exchange companies with listed
equity or debt securities, directors’ or managers’ compensation, fees and
expense reimbursement, Charges relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees and
listing fees.

“Published LIBO Rate” means, with respect to any Interest Period when used in
reference to any Loan or Borrowing, (a) the rate of interest (rounded upwards,
if necessary, to the nearest 1/100th) appearing on Reuters Screen LIBOR01 Page
(or on any successor or substitute page of such service, or any successor to
such service as determined by Administrative Agent) as the London interbank
offered rate for deposits in Dollars for a term comparable to such Interest
Period, at approximately 11:00 a.m. (London time) on the date which is two
Business Days prior to the commencement of such Interest Period (but if more
than one rate is specified on such page, the rate will be an arithmetic average
of all such rates) and (b) if such rate is not available at such time for any
reason, then the “Published LIBO Rate” for such Interest Period shall be the
interest rate per annum reasonably determined by the Administrative Agent in
good faith to be the rate per annum at which deposits in Dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the LIBO Rate Loan being made, continued or converted by
the Administrative Agent and with a term equivalent to such Interest Period
would be offered to the Administrative Agent by major banks in the London or
other offshore interbank market for Dollars at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; provided,  further, that if the Published LIBO Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) then the Published LIBO Rate shall be the Interpolated Rate; provided
that if any Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Ratio Interest Expense” means, with respect to any Person for any period, (a)
the sum of consolidated total interest expense of such Person and its Restricted
Subsidiaries for such period whether





49

--------------------------------------------------------------------------------

 

 

paid or accrued and whether or not capitalized, (i) including (A) the interest
component of any payment under any Capital Lease (regardless of whether
accounted for as interest expense under GAAP), (B) amortization of original
issue discount resulting from the issuance of Indebtedness at less than par, (C)
any commission, discount and/or other fee or charge owed with respect to any
letter of credit and/or bankers’ acceptance and (D) net payments arising under
any interest rate Hedge Agreement with respect to Indebtedness and (ii)
excluding (A) amortization of deferred financing fees, debt issuance costs,
discounted liabilities, commissions, fees and expenses, (B) any expense arising
from any bridge, commitment and/or other financing fee, (C) any expense
resulting from the discounting of Indebtedness in connection with the
application of recapitalization accounting or, if applicable, acquisition
accounting, (D) penalties and interest relating to Taxes and (E) for the
avoidance of doubt, any non-cash interest expense attributable to any movement
in the mark to market valuation of any obligation under any Hedge Agreement or
any other derivative instrument and/or any payment obligation arising under any
Hedge Agreement or derivative instrument other than any interest rate Hedge
Agreement or interest rate derivative instrument with respect to Indebtedness
minus (b) interest income for such period.  For purposes of this definition,
interest in respect of any Capital Lease shall be deemed to accrue at an
interest rate reasonably determined by such Person to be the rate of interest
implicit in such Capital Lease in accordance with GAAP.

“RBC” has the meaning assigned to such term in the preamble to this Agreement.

“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).

“Refinancing Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent and the Top Borrower executed by
(a) Holdings and each Borrower, (b) the Administrative Agent and (c) each Lender
that agrees to provide all or any portion of the Replacement Term Loans or the
Replacement Revolving Facility, as applicable, being incurred pursuant thereto
and in accordance with Section 9.02(c).

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Register” has the meaning assigned to such term in Section 9.05(b).

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation H” means Regulation H of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.





50

--------------------------------------------------------------------------------

 

 

“Related Funds” shall mean with respect to any Lender that is an Approved Fund,
any other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

“Replaced Revolving Facility” has the meaning assigned to such term in
Section 9.02(c)(ii).

“Replaced Term Loans” has the meaning assigned to such term in Section
9.02(c)(i).

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(c)(ii).

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c)(i).

“Reportable Event” means, with respect to any Pension Plan or Multiemployer
Plan, any of the events described in Section 4043(c) of ERISA or the regulations
issued thereunder, other than those events as to which the 30-day notice period
is waived under PBGC Reg. Section 4043.

“Representative” has the meaning assigned to such term in Section 9.13.

“Repricing Transaction”  means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Initial Term
B Loans substantially concurrently with the incurrence by any
Loan Party of any secured term loans (including any Replacement Term
Loans) having an  Effective Yield that is less than the  Effective Yield
applicable to the Initial Term B Loans so prepaid, repaid, refinanced,
substituted or replaced and (b) any amendment, waiver or other
modification to this Agreement that would have the effect of reducing the
 Effective Yield applicable to the Initial Term B Loans; provided that the
primary purpose of such prepayment, repayment, refinancing, substitution,
replacement, amendment, waiver or other modification was to reduce the Effective
Yield applicable to the Initial Term B Loans; provided,  further, that in no
event shall any such prepayment, repayment, refinancing, substitution,
replacement, amendment, waiver or other modification in connection with a Change
of Control, Permitted Acquisition or similar Investment (including any
Investment in a Similar Business) or dividend recapitalization transaction
constitute a Repricing Transaction.  Any determination by the Administrative
Agent of the Effective Yield for purposes of the definition shall be conclusive
and binding on all Lenders, and the Administrative Agent shall have no liability
to any Person with respect to such determination absent bad faith, gross
negligence or willful misconduct.

“Required Excess Cash Flow Percentage” means, as of any date of determination,
(a) if the Secured Leverage Ratio is greater than 3.00:1.00, 50%, (b) if the
Secured Leverage Ratio is less than or equal to 3.00:1.00 and greater than
2.50:1.00, 25% and (c) if the Secured Leverage Ratio is less than or equal to
2.50:1.00, 0%; it being understood and agreed that, for purposes of this
definition as it applies to the determination of the amount of Excess Cash Flow
that is required to be applied to prepay the Term Loans under Section 2.11(b)(i)
for any Excess Cash Flow Period, the Secured Leverage Ratio shall be determined
on the scheduled date of prepayment.





51

--------------------------------------------------------------------------------

 

 

“Required Lenders” means, at any time, Lenders having Loans or unused
Commitments representing more than 50% of the sum of the total Loans and such
unused commitments at such time.

“Required Pro Rata Lenders” means, at any time, Lenders having Initial Term A
Loans, Revolving Credit Exposure, unused Initial Term A Loan Commitments or
unused Revolving Credit Commitments representing more than 50% of the sum of the
total Initial Term A Loans, Revolving Credit Exposure and such unused
commitments at such time.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposure and unused Revolving Credit Commitments representing more than 50% of
the sum of the total Revolving Credit Exposure and such unused commitments at
such time.

“Required Term A Lenders” means, at any time, Lenders having Initial Term A
Loans and/or unused Initial Term A Loan Commitments representing more than 50%
of the sum of the total Initial Term A Loans and such unused commitments at such
time.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement, and, as to any document delivered on the
Closing Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of a Loan Party.  Any document delivered hereunder that is
signed by a Responsible Officer of any Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party, and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Top Borrower that such financial statements fairly
present, in all material respects, in accordance with GAAP, the consolidated
financial condition of the Top Borrower as at the dates indicated and its
consolidated income and cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

“Restatement Agreement” means the Restatement Agreement, dated as of September
28, 2016, among the Loan Parties, the Administrative Agent and the Lenders party
thereto.

“Restricted Amount” has the meaning set forth in Section 2.11(b)(iv).

“Restricted Debt” has the meaning set forth in Section 6.04(b).

“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).





52

--------------------------------------------------------------------------------

 

 

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Top Borrower, except a
dividend payable solely in shares of Qualified Capital Stock to the holders of
such class; (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value of any shares of any class of the
Capital Stock of the Top Borrower and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of the Capital Stock of the Top Borrower now or
hereafter outstanding.

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary.  Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Top Borrower.

“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount, not less than zero and determined on a cumulative basis, that is equal
to (a) the aggregate cumulative sum of the Excess Cash Flow that is not required
to be applied as a mandatory prepayment under Section 2.11(b)(i) of this
Agreement for all Excess Cash Flow Periods ending after January 1, 2017, and
prior to such date of determination, plus (b) for each Excess Cash Flow Interim
Period ended after January 1, 2017, and prior to such date of determination but
as to which the corresponding Excess Cash Flow Period has not ended (or no
Excess Cash Flow Period has then ended), an amount equal to the Retained Excess
Cash Flow Percentage of Excess Cash Flow of the Top Borrower and its Restricted
Subsidiaries for such Excess Cash Flow Interim Period.

“Retained Excess Cash Flow Percentage” means, with respect to any Excess Cash
Flow Interim Period, (a) 100% minus (b) the Required Excess Cash Flow Percentage
with respect to such Excess Cash Flow Interim Period.

“Revolving Credit Commitment” means any Initial Revolving Credit Commitments and
any Additional Revolving Credit Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate Outstanding Amount at such time of such Lender’s Initial Revolving
Credit Exposure and Additional Revolving Credit Exposure.

“Revolving Facility” means the Initial Revolving Facility, any Incremental
Revolving Facility, any Extended Revolving Facility and any Replacement
Revolving Facility.

“Revolving Lender” means any Initial Revolving Lender and any Additional
Revolving Lender.  Unless the context otherwise requires, the term “Revolving
Lenders” shall include the Swingline Lender.

“Revolving Loans” means any Initial Revolving Loans and any Additional Revolving
Loans.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Sanctions Authority.





53

--------------------------------------------------------------------------------

 

 

“Sanctions Authority” means (a) the U.S. government, OFAC or the U.S. Department
of State or (b) the European Union or Her Majesty’s Treasury of the United
Kingdom.

“Scheduled Consideration” has the meaning assigned to such term in the
definition of “Excess Cash Flow”.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit O hereto, with any immaterial changes (as
determined in the Administrative Agent’s sole discretion) thereto as the Top
Borrower and the Administrative Agent may agree in their respective reasonable
discretion.

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement that (a) is in effect on
the Closing Date between any Loan Party and a counterparty that is the
Administrative Agent, a Lender, an Arranger or any Affiliate of the
Administrative Agent, a Lender or an Arranger as of the Closing Date or (b) is
entered into after the Closing Date between any Loan Party and any counterparty
that is (or is an Affiliate of) the Administrative Agent, any Lender or any
Arranger at the time such Hedge Agreement is entered into, for which such Loan
Party agrees to provide security and in each case that has been designated to
the Administrative Agent in writing by the Top Borrower as being a Secured
Hedging Obligation for purposes of the Loan Documents, it being understood that
each counterparty thereto shall be deemed (A) to appoint the Administrative
Agent as its agent under the applicable Loan Documents and (B) to agree to be
bound by the provisions of Article 8,  Section 9.03 and Section 9.10 and any
Intercreditor Agreement as if it were a Lender.

“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of the last day of the Test Period then most
recently ended to (b) Consolidated Adjusted EBITDA for the Test Period then most
recently ended, in each case of the Top Borrower and its Restricted Subsidiaries
on a consolidated basis.

“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations.

“Secured Parties” means (i) the Lenders, (ii) each Issuing Bank, (iii) each
Swingline Lender, (iv) the Administrative Agent, (v) each counterparty to a
Hedge Agreement with a Loan Party the obligations under which constitute Secured
Hedging Obligations, (vi) each provider of Banking Services to any Loan Party
the obligations under which constitute Banking Services Obligations, (vii) the
Arrangers and (viii) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.





54

--------------------------------------------------------------------------------

 

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Security Agreement” means the Amended and Restated First Lien Pledge and
Security Agreement, substantially in the form of Exhibit H, among the Loan
Parties and the Administrative Agent for the benefit of the Secured Parties.

“Similar Business” means any Person the majority of the revenues of which are
derived from a business that would be permitted by Section 6.10 if the
references to “Restricted Subsidiaries” in Section 6.10 were read to refer to
such Person.

“SPC” has the meaning assigned to such term in Section 9.05(e).

“Sponsor” means, collectively, Advent, its controlled Affiliates and funds
managed or advised by any of them or any of their respective controlled
Affiliates.

“Standby Letter of Credit” means any Letter of Credit other than any Commercial
Letter of Credit.

“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (x) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.

“Subject Loans” has the meaning assigned to such term in Section 2.11(b)(ii).

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.

“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).

“Subject Term Loans” means a Class of Term Loans subject to an Extension Offer.

“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or any other Investment, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
any business line, unit or division of, any Person or of a majority of the
outstanding Capital Stock of any Person (and, in any event, including any
Investment in (x) any Restricted Subsidiary the effect of which is to increase
the Top Borrower’s or any Restricted Subsidiary’s respective equity ownership in
such Restricted Subsidiary or (y) any joint venture for the purpose of
increasing the Top Borrower’s or its relevant Restricted Subsidiary’s ownership
interest in such joint venture), in each case that is permitted by this
Agreement, (c) any Disposition of all or substantially all of the assets or
Capital Stock of any subsidiary (or any business unit, line of business or
division of the Top Borrower or a Restricted Subsidiary) not prohibited by this
Agreement, (d) the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 5.10 hereof, (e) any incurrence or repayment of
Indebtedness and/or (f) any other event that by the terms of the Loan Documents
requires pro forma compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a pro forma basis.

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency)





55

--------------------------------------------------------------------------------

 

 

to vote in the election of the Person or Persons (whether directors, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of such Person or a combination thereof; provided that (a) in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interests in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding and (b) notwithstanding the
foregoing, for purposes of the Loan Documents, all references to “subsidiaries”
of the Top Borrower will be deemed to exclude (i) DV Historic Tax Credit Fund
II, LLC, a Delaware limited liability company, and (ii) JJ Innovative
Enterprises, Inc., a Delaware corporation.  Unless otherwise specified,
“subsidiary” shall mean any subsidiary of the Top Borrower.

“Subsidiary Guarantor” means (x) on the Closing Date, each subsidiary of the Top
Borrower that is not a Borrower (other than any such subsidiary that is an
Excluded Subsidiary on the Closing Date) and (y) thereafter, each subsidiary of
the Top Borrower that becomes a guarantor of the Secured Obligations pursuant to
the terms of this Agreement, in each case, until such time as the relevant
subsidiary is released from its obligations under the Loan Guaranty in
accordance with the terms and provisions hereof.

“Successor Holdings” has the meaning assigned to such term in Section 6.14(c).

“Successor Top Borrower” has the meaning assigned to such term in Section
6.07(a).

“SunTrust” has the meaning assigned to such term in the preamble to this
Agreement.

“Swap Obligations” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall equal to its Applicable Revolving Credit
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” means JPM, in its capacity as lender of Swingline Loans
hereunder, or any successor lender of Swingline Loans hereunder.

“Swingline Loan” means any Loan made pursuant to Section 2.04.

“Target” has the meaning assigned to such term in the preamble to this
Agreement.

“Taxes” means all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Loan” means Term Loans that are Customary Term A Loans.

“Term A Loan Installment Date” has the meaning assigned to such term in Section
2.10(a)(i).

“Term B Loan” means Term Loans that are “term B loans”.

“Term B Loan Installment Date” has the meaning assigned to such term in Section
2.10(a)(ii).





56

--------------------------------------------------------------------------------

 

 

“Term Commitment” means any Initial Term Commitment and any Additional Term Loan
Commitment.

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrowers pursuant to the terms of this Agreement.

“Term Lender” means any Initial Term Lender and any Additional Term Lender.

“Term Loan” means the Initial Term Loans and, if applicable, any Additional Term
Loans.

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Test Period” means, as of any date, the period of four consecutive Fiscal
Quarters then most recently ended for which financial statements under Section
5.01(a) or Section 5.01(b), as applicable, have been delivered (or are required
to have been delivered); it being understood and agreed that prior to the first
delivery of financial statements of Section 5.01(a), “Test Period” means the
period of four consecutive Fiscal Quarters ending on June 30, 2016.

“Threshold Amount” means $50,000,000.

“Top Borrower” means Cotiviti Corp.

“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt outstanding as of the last day of the Test Period
then most recently ended to (b) Consolidated Adjusted EBITDA for the Test Period
then most recently ended, in each case of the Top Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments, as in effect at such time.

“Trademark” means the following:  (a) all trademarks (including service marks),
common law marks, trade names, trade dress, and logos, slogans and other indicia
of origin under the Requirements of Law of any jurisdiction in the world, and
the registrations and applications for registration thereof and the goodwill of
the business symbolized by the foregoing; (b) all renewals of the foregoing; (c)
all income, royalties, damages, and payments now or hereafter due or payable
with respect thereto, including, without limitation, damages, claims, and
payments for past and future infringements thereof; (d) all rights to sue for
past, present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (e) all
domestic rights corresponding to any of the foregoing.

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by Holdings and/or its subsidiaries in connection with the (a) the execution,
delivery and performance by the Loan Parties of the Loan Documents to which they
are a party and the Borrowing of Loans hereunder (and pursuant to the
Restatement Agreement) on the Closing Date or (b) the Existing Debt Refinancing
and, in each case, the transactions contemplated thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder (and pursuant to the Restatement Agreement) on the
Closing Date, (b) the Existing Debt Refinancing and (c) the payment of the
Transaction Costs.





57

--------------------------------------------------------------------------------

 

 

“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.

“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted Cash and Cash Equivalents of such Person whether
or not held in a Deposit Account pledged to secure the Secured Obligations and
(b) Cash and Cash Equivalents of such Person that are restricted in favor of the
Credit Facilities (which may also include Cash and Cash Equivalents securing
other Indebtedness that is secured by a pari passu or junior lien on the
Collateral).

“Unrestricted Subsidiary” means (a) any subsidiary of the Top Borrower that is
listed on Schedule 5.10 hereto or designated by the Top Borrower as an
Unrestricted Subsidiary after the Closing Date pursuant to Section 5.10 and (b)
any subsidiary of any entity described in clause (a) above.

“U.S.” means the United States of America.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Sanctions” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided that the effects of any prepayment or purchase by the Top
Borrower or any subsidiary made in respect of any such Indebtedness shall be
disregarded in making such calculation.

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by Requirements of Law to be owned by a resident of the relevant
jurisdiction) shall be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

“Withdrawal Liability” means the liability to any Multiemployer Plan as the
result of a “complete” or “partial” withdrawal by the Top Borrower or any
Restricted Subsidiary (or any ERISA Affiliate of any





58

--------------------------------------------------------------------------------

 

 

Borrower) from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Term Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Term Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”) or by
Class and Type (e.g., a “LIBO Rate Term Borrowing”).

Section 1.03.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein or in any Loan
Document (including any Loan Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified or extended, replaced
or refinanced (subject to any restrictions or qualifications on such amendments,
restatements, amendment and restatements, supplements or modifications or
extensions, replacements or refinancings set forth herein), (b) any reference to
any Requirement of Law in any Loan Document shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Requirement of Law, (c) any reference herein or in any Loan
Document to any Person shall be construed to include such Person’s successors
and permitted assigns, (d) the words “herein”, “hereof” and “hereunder”, and
words of similar import, when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
hereof, (e) all references herein or in any Loan Document to Articles, Sections,
clauses, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections, clauses and paragraphs of, and Exhibits and Schedules to,
such Loan Document, (f) in the computation of periods of time in any Loan
Document from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” mean “to but excluding” and the
word “through” means “to and including” and (g) the words “asset” and
“property”, when used in any Loan Document, shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including Cash, securities, accounts and contract rights.  For
purposes of determining compliance with Sections 6.01,  6.02,  6.04,  6.05,
 6.06,  6.07 and 6.09, in the event that any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition or Affiliate
transaction, as applicable, at any time meets the criteria of more than one of
the categories of transactions or items permitted pursuant to any clause of such
Sections 6.01 (other than Sections 6.01(a) and (z)), 6.02 (other than Sections
6.02(a) and (t)), 6.04,  6.05,  6.06,  6.07 and 6.09, the Top Borrower, in its
sole discretion, may, from time to time (including with retroactive effect; it
being understood and agreed that the retroactive reclassification of any
transaction will not be deemed to cure any Event of Default that arose on
account of such transaction), classify or reclassify such transaction or item
(or portion thereof) and will only be required to include the amount and type of
such transaction (or portion thereof) in any one category.  It is understood and
agreed that any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition and/or Affiliate transaction need not be permitted
solely by reference to one category of permitted Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition and/or Affiliate
transaction under Sections 6.01,  6.02,  6.04,  6.05,  6.06,  6.07 or 6.09,
respectively, but may instead be permitted in part under any combination
thereof.





59

--------------------------------------------------------------------------------

 

 

Section 1.04.          Accounting Terms; GAAP.    

(a)          All financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and,
except as otherwise expressly provided herein, all terms of an accounting or
financial nature that are used in calculating the Total Leverage Ratio, the
Secured Leverage Ratio, the Interest Coverage Ratio, Consolidated Adjusted
EBITDA or Consolidated Total Assets shall be construed and interpreted in
accordance with GAAP, as in effect from time to time; provided  that if the Top
Borrower notifies the Administrative Agent that the Top Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date of delivery of the financial statements described in
Section 3.04(a) in GAAP or in the application thereof (including the conversion
to IFRS as described below) on the operation of such provision (or if the
Administrative Agent notifies the Top Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change becomes effective
until such notice have been withdrawn or such provision amended in accordance
herewith; provided,  further, that if such an amendment is requested by the Top
Borrower or the Required Lenders, then the Top Borrower and the Administrative
Agent shall negotiate in good faith to enter into an amendment of the relevant
affected provisions (without the payment of any amendment or similar fee to the
Lenders) to preserve the original intent thereof in light of such change in GAAP
or the application thereof; provided,  further, that all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made without giving effect to (i)
any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Top Borrower or any subsidiary at “fair value”, as defined therein and (ii) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.  If the Top Borrower notifies the Administrative Agent
that the Top Borrower (or its applicable Parent Company) is required to report
under IFRS or has elected to do so through an early adoption policy, “GAAP”
shall mean international financial reporting standards pursuant to IFRS
(provided that after such conversion, the Top Borrower cannot elect to report
under GAAP).

(b)          Notwithstanding anything to the contrary herein, but subject to
Section 1.10 hereof, all financial ratios and tests (including the Total
Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio and the
amount of Consolidated Total Assets and Consolidated Adjusted EBITDA) contained
in this Agreement that are calculated with respect to any Test Period during
which any Subject Transaction occurs shall be calculated with respect to such
Test Period and such Subject Transaction on a Pro Forma Basis.  Further, if
since the beginning of any such Test Period and on or prior to the date of any
required calculation of any financial ratio or test (x) any Subject Transaction
has occurred or (y) any Person that subsequently became a Restricted Subsidiary
or was merged, amalgamated or consolidated with or into the Top Borrower or any
of its Restricted Subsidiaries or any joint venture since the beginning of such
Test Period has consummated any Subject Transaction, then, in each case, any
applicable financial ratio or test shall be calculated on a Pro Forma Basis for
such Test Period as if such Subject Transaction had occurred at the beginning of
the applicable Test Period (it being understood, for the avoidance of doubt,
that solely for purposes of (x) calculating quarterly compliance with Section
6.15(a) and (y) calculating the Secured Leverage Ratio for purposes of the
definitions of “Applicable Rate” and “Commitment Fee Rate”, in each case, the
date of the required calculation shall be the last day of the Test Period, and
no Subject Transaction occurring thereafter shall be taken into account).





60

--------------------------------------------------------------------------------

 

 

(c)          Notwithstanding anything to the contrary contained in paragraph (a)
above or in the definition of “Capital Lease”, in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute Capital Leases in conformity with GAAP on the date hereof shall
be considered Capital Leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

Section 1.05.          Effectuation of Transactions.  Each of the
representations and warranties contained in this Agreement (and all
corresponding definitions) is made after giving effect to the Transactions,
unless the context otherwise requires.

Section 1.06.          Timing of Payment of Performance.  When payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

Section 1.07.          Times of Day.  Unless otherwise specified herein, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable).

Section 1.08.          Currency Equivalents Generally. 

(a)              For purposes of any determination under Article 5,  Article 6
(other than Section 6.15(a) and the calculation of compliance with any financial
ratio for purposes of taking any action hereunder) or Article 7 with respect to
the amount of any Indebtedness, Lien, Restricted Payment, Restricted Debt
Payment, Investment, Disposition, Sale and Lease-Back Transaction, affiliate
transaction or other transaction, event or circumstance, or any determination
under any other provision of this Agreement, (any of the foregoing, a “specified
transaction”), in a currency other than Dollars, (i) the Dollar equivalent
amount of a specified transaction in a currency other than Dollars shall be
calculated based on the rate of exchange quoted by the Bloomberg Foreign
Exchange Rates & World Currencies Page (or any successor page thereto, or in the
event such rate does not appear on any Bloomberg Page, by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Top Borrower) for such foreign
currency, as in effect at 11:00 a.m. (London time) on the date of such specified
transaction (which, in the case of any Restricted Payment, shall be deemed to be
the date of the declaration thereof and, in the case of the incurrence of
Indebtedness, shall be deemed to be on the date first committed); provided, that
if any Indebtedness is incurred (and, if applicable, associated Lien granted) to
refinance or replace other Indebtedness denominated in a currency other than
Dollars, and the relevant refinancing or replacement would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
(and, if applicable, associated Lien granted) does not exceed an amount
sufficient to repay the principal amount of such Indebtedness being refinanced
or replaced, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable and customary
fees and expenses (including upfront fees and original issue discount) incurred
in connection with such refinancing or replacement, (y) any existing commitments
unutilized thereunder and (z) additional amounts permitted to be incurred under
Section 6.01 and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any specified transaction so long
as such specified transaction was permitted at the time incurred, made,
acquired, committed, entered or declared as set forth in clause (i).  For
purposes of Section 6.15(a) and the calculation of compliance with any financial
ratio for purposes of taking any action hereunder, on





61

--------------------------------------------------------------------------------

 

 

any relevant date of determination, amounts denominated in currencies other than
Dollars shall be translated into Dollars at the applicable currency exchange
rate used in preparing the financial statements delivered pursuant to Sections
5.01(a) or (b) (or, prior to the first such delivery, the financial statements
referred to in Section 3.04), as applicable, for the relevant Test Period and
will, with respect to any Indebtedness, reflect the currency translation
effects, determined in accordance with GAAP, of any Hedge Agreement permitted
hereunder in respect of currency exchange risks with respect to the applicable
currency in effect on the date of determination for the Dollar equivalent amount
of such Indebtedness.  Notwithstanding the foregoing or anything to the contrary
herein, to the extent that the Top Borrower would not be in compliance with
Section 6.15(a) if any Indebtedness denominated in a currency other than Dollars
were to be translated into Dollars on the basis of the applicable currency
exchange rate used in preparing the financial statements delivered pursuant to
Section 5.01(a) or (b), as applicable, for the relevant Test Period, but would
be in compliance with Section 6.15(a) if such Indebtedness that is denominated
in a currency other than in Dollars were instead translated into Dollars on the
basis of the average relevant currency exchange rates over such Test Period
(taking into account the currency translation effects, determined in accordance
with GAAP, of any Hedge Agreement permitted hereunder in respect of currency
exchange risks with respect to the applicable currency in effect on the date of
determination for the Dollar equivalent amount of such Indebtedness), then,
solely for purposes of compliance with Section 6.15(a), the Secured Leverage
Ratio as of the last day of such Test Period shall be calculated on the basis of
such average relevant currency exchange rates.

(b)              Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify with the Top Borrower’s consent to appropriately reflect a change
in currency of any country and any relevant market convention or practice
relating to such change in currency. 

Section 1.09.          Cashless Rollovers.  Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans with Incremental Loans, Replacement
Term Loans, Loans in connection with any Replacement Revolving Facility,
Extended Term Loans, Extended Revolving Loans or loans incurred under a new
credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in Dollars”, “in immediately available funds”, “in Cash” or any other
similar requirement.

Section 1.10.          Certain Calculations and Tests. 

(a)              Notwithstanding anything to the contrary herein, to the extent
that the terms of this Agreement require (i) compliance with any financial ratio
or test (including, without limitation, Section 6.15(a) hereof, any Secured
Leverage Ratio test, any Total Leverage Ratio test, any Interest Coverage Ratio
test) and/or any cap expressed as a percentage of Consolidated Adjusted EBITDA
or (ii) the absence of a Default or Event of Default (or any type of Default or
Event of Default) as a condition to (A) the consummation of any transaction in
connection with any acquisition or similar Investment (including the assumption
or incurrence of Indebtedness), (B) the making of any Restricted Payment and/or
(C) the making of any Restricted Debt Payment, the determination of whether the
relevant condition is satisfied may be made, at the election of the Top
Borrower, (1) in the case of any acquisition or similar Investment, at the time
of (or on the basis of the financial statements for the most recently ended Test
Period at the time of) either (x) the execution of the definitive agreement with
respect to such acquisition or Investment or (y) the consummation of such
acquisition or Investment, (2) in the case of any Restricted Payment, at the
time of (or on the basis of the financial statements for the most recently ended
Test Period at the time of) (x) the declaration of such Restricted Payment or
(y) the making of such Restricted Payment and (3) in the case of





62

--------------------------------------------------------------------------------

 

 

any Restricted Debt Payment, at the time of (or on the basis of the financial
statements for the most recently ended Test Period at the time of) (x) delivery
of irrevocable (which may be conditional) notice with respect to such Restricted
Debt Payment or (y) the making of such Restricted Debt Payment, in each case,
after giving effect to the relevant acquisition, Restricted Payment and/or
Restricted Debt Payment on a Pro Forma Basis.

(b)              For purposes of determining the permissibility of any action,
change, transaction or event that requires a calculation of any financial ratio
or test (including, without limitation, Section 6.15(a) hereof, any Secured
Leverage Ratio test, any Total Leverage Ratio test and/or any Interest Coverage
Ratio test and/or the amount of Consolidated Adjusted EBITDA or Consolidated
Total Assets), such financial ratio or test shall be calculated at the time such
action is taken (subject to clause (a) above), such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be.

(c)              Notwithstanding anything to the contrary herein, with respect
to any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that does not require compliance with
a financial ratio or test (including, without limitation, Section 6.15(a)
hereof, any Secured Leverage Ratio test, any Total Leverage Ratio test and/or
any Interest Coverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or test (including, without limitation,
Section 6.15(a) hereof, any Secured Leverage Ratio test, any Total Leverage
Ratio test and/or any Interest Coverage Ratio test) (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the Fixed Amounts
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence-Based Amounts.

(d)              The principal amount of any non-interest bearing Indebtedness
or other discount security constituting Indebtedness at any date shall be the
principal amount thereof that would be shown on a balance sheet of the Top
Borrower dated such date prepared in accordance with GAAP. 

(e)              The increase in any amount secured by any Lien by virtue of the
accrual of interest, the accretion of accreted value, the payment of interest or
a dividend in the form of additional Indebtedness (to the extent such
Indebtedness is otherwise permitted to be incurred), amortization of original
issue discount and/or any increase in the amount of Indebtedness outstanding
solely as a result of any fluctuation in the exchange rate of any applicable
currency will not be deemed to be the granting of a Lien for purposes of Section
6.02.  

ARTICLE 2     THE CREDITS

Section 2.01.          Commitments. 

(a)             Subject to the terms and conditions set forth herein, (i) each
Initial Term A Lender severally, and not jointly, agrees to make initial term A
loans to the Borrowers on the Closing Date in Dollars in a principal amount not
to exceed its Initial Term A Loan Commitment, (ii) each Initial Term B Lender
severally, and not jointly, agrees to make initial term B loans to the Borrowers
on the Closing Date in Dollars in a principal amount not to exceed its Initial
Term B Loan Commitment and (iii) each Initial Revolving Lender severally, and
not jointly, agrees to make Initial Revolving Loans to the Borrowers (or any
Borrower) in Dollars at any time and from time to time on and after the Closing
Date, and until the earlier of the Initial Revolving Credit Maturity Date and
the termination of the Initial Revolving Credit Commitment of such Initial
Revolving Lender in accordance with the terms hereof; provided that, after





63

--------------------------------------------------------------------------------

 

 

giving effect to any Borrowing of Initial Revolving Loans, the Outstanding
Amount of such Initial Revolving Lender’s Initial Revolving Credit Exposure
shall not exceed such Initial Revolving Lender’s Initial Revolving Credit
Commitment.  Within the foregoing limits and subject to the terms, conditions
and limitations set forth herein, the Borrowers may borrow, pay or prepay and
re-borrow Revolving Loans.  Amounts paid or prepaid in respect of the Initial
Term Loans may not be re-borrowed.

(b)             Subject to the terms and conditions of this Agreement and any
applicable Refinancing Amendment or Incremental Facility Amendment, each Lender
with an Additional Commitment of a given Class, severally and not jointly,
agrees to make Additional Loans of such Class to the Borrowers (or the relevant
Borrower), which Loans shall not exceed for any such Lender at the time of any
incurrence thereof the Additional Commitment of such Class of such Lender as set
forth in the applicable Refinancing Amendment or Incremental Facility Amendment.

Section 2.02.          Loans and Borrowings. 

(a)             Each Loan (other than a Swingline Loan) shall be made as part of
a Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  Each Swingline Loan shall be made in accordance with the terms and
procedures set forth in Section 2.04.

(b)             Subject to Section 2.01 and Section 2.14, each Borrowing shall
be comprised entirely of ABR Loans or LIBO Rate Loans as any Borrower (or the
Top Borrower on behalf of any Borrower) may request in accordance herewith;
provided that each Swingline Loan shall be an ABR Loan.  Each Lender at its
option may make any LIBO Rate Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that (i) any exercise of
such option shall not affect the obligation of the Borrowers to repay such Loan
in accordance with the terms of this Agreement, (ii) such LIBO Rate Loan shall
be deemed to have been made and held by such Lender, and the obligation of the
Borrowers to repay such LIBO Rate Loan shall nevertheless be to such Lender for
the account of such domestic or foreign branch or Affiliate of such Lender and
(iii) in exercising such option, such Lender shall use reasonable efforts to
minimize increased costs to the Borrowers resulting therefrom (which obligation
of such Lender shall not require it to take, or refrain from taking, actions
that it determines would result in increased costs for which it will not be
compensated hereunder or that it otherwise determines would be disadvantageous
to it and in the event of such request for costs for which compensation is
provided under this Agreement, the provisions of Section 2.15 shall apply);
provided,  further, that no such domestic or foreign branch or Affiliate of such
Lender shall be entitled to any greater indemnification under Section 2.17 in
respect of any U.S. federal withholding tax with respect to such LIBO Rate Loan
than that to which the applicable Lender was entitled on the date on which such
Loan was made (except in connection with any indemnification entitlement arising
as a result of any Change in Law after the date on which such Loan was made).

(c)             At the commencement of each Interest Period for any LIBO Rate
Borrowing, such LIBO Rate Borrowing shall comprise an aggregate principal amount
that is an integral multiple of $100,000 and not less than $500,000.  Each ABR
Borrowing when made shall be in a minimum principal amount of $100,000; provided
that an ABR Revolving Borrowing may be made in a lesser aggregate amount that is
(x) equal to the entire aggregate unused Revolving Credit Commitments or (y)
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 15 different Interest Periods in effect for LIBO Rate Borrowings at any time
outstanding (or such greater number of different Interest Periods as the
Administrative Agent may agree from time to time).





64

--------------------------------------------------------------------------------

 

 

(d)             Notwithstanding any other provision of this Agreement, no
Borrower shall, nor shall it be entitled to, request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable to the relevant Loans.

Section 2.03.          Requests for Borrowings.  Each Term Borrowing, each
Revolving Borrowing, each conversion of Term Loans or Revolving Loans from one
Type to the other, and each continuation of LIBO Rate Loans shall be made upon
irrevocable notice by the relevant Borrower (or the Top Borrower on behalf of
the relevant Borrower) to the Administrative Agent.  Each such notice must be in
in the form of a written Borrowing Request, appropriately completed and signed
by a Responsible Officer of the relevant Borrower (or the Top Borrower on behalf
of the relevant Borrower) or by telephone (and promptly confirmed by delivery of
a written Borrowing Request, appropriately completed and signed by a Responsible
Officer of the relevant Borrower (or the Top Borrower on behalf of the relevant
Borrower)) and must be received by the Administrative Agent (by hand delivery,
fax or other electronic transmission (including “.pdf” or “.tif”)) not later
than (i) 1:00 p.m. three Business Days prior to the requested day of any
Borrowing, conversion or continuation of LIBO Rate Loans (or one Business Day in
the case of any Borrowing of LIBO Rate Loans to be made on the Closing Date) and
(ii) 11:00 a.m. on the requested date of any Borrowing of ABR Loans (other than
Swingline Loans) (or, in each case, such later time as is acceptable to the
Administrative Agent); provided,  however, that if the relevant Borrower (or the
Top Borrower on behalf of the relevant Borrower) wishes to request LIBO Rate
Loans having an Interest Period of other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, (A) the applicable
notice from the relevant Borrower (or the Top Borrower on behalf of the relevant
Borrower) must be received by the Administrative Agent not later than 1:00 p.m.
four Business Days prior to the requested date of the relevant Borrowing (or
such later time as is acceptable to the Administrative Agent), conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
appropriate Lenders of such request and determine whether the requested Interest
Period is available to them and (B) not later than 12:00 p.m. three Business
Days before the requested date of the relevant Borrowing, conversion or
continuation, the Administrative Agent shall notify the relevant Borrower (or
the Top Borrower on behalf of the relevant Borrower) whether or not the
requested Interest Period is available to the appropriate Lenders.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested LIBO Rate Borrowing, then the relevant Borrower (or the
Top Borrower on behalf of the relevant Borrower) shall be deemed to have
selected an Interest Period of one month’s duration.  The Administrative Agent
shall advise each Lender of the details and amount of any Loan to be made as
part of the relevant requested Borrowing (x) in the case of any ABR Borrowing,
on the same Business Day of receipt of a Borrowing Request in accordance with
this Section or (y) in the case of any LIBO Rate Borrowing, no later than one
Business Day following receipt of a Borrowing Request in accordance with this
Section.

Section 2.04.          Swingline Loans. 

(a)             Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to any Borrower (or the Top
Borrower on behalf of any Borrower) from time to time on and after the Closing
Date and until the Latest Revolving Credit Maturity Date, in an aggregate
principal amount at any time outstanding not to exceed $20,000,000; provided
that (x) the Swingline Lender shall not be required to make any Swingline Loan
to refinance any outstanding Swingline Loan and (y) after giving effect to any
Swingline Loan, the aggregate Outstanding Amount of all Revolving Loans,
Swingline Loans and LC Obligations shall not exceed the Total Revolving Credit
Commitment.  Each Swingline Loan shall be in a minimum principal amount of not
less than $100,000 or such lesser amount as may be agreed by the Swingline
Lender; provided that, notwithstanding the foregoing, any Swingline Loan may be
in an aggregate amount that is (x) equal to the entire unused balance of the
aggregate unused





65

--------------------------------------------------------------------------------

 

 

Revolving Credit Commitments or (y) required to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(e).  Within the foregoing limits
and subject to the terms and conditions set forth herein, Swingline Loans may be
borrowed, prepaid and reborrowed.  To request a Swingline Loan, the relevant
Borrower (or the Top Borrower on behalf of the relevant Borrower) shall notify
the Swingline Lender (with a copy to the Administrative Agent) of such request
by telephone (confirmed by delivery of a written Borrowing Request,
appropriately completed and signed by a Responsible Officer of the relevant
Borrower (or the Top Borrower on behalf of the relevant Borrower), not later
than 2:00 p.m. on the day of a proposed Swingline Loan.  The Swingline Lender
shall make each Swingline Loan available to the relevant Borrower (or the Top
Borrower on behalf of the relevant Borrower) by means of a credit to the account
designated in the related Borrowing Request or otherwise in accordance with the
instructions of the relevant Borrower (or the Top Borrower on behalf of the
relevant Borrower) (including, in the case of a Swingline Loan made to finance
the reimbursement of any LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).

(b)             The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 p.m. on any Business Day require the
Revolving Lenders to purchase participations on the second Business Day
following receipt of such notice in all or a portion of the Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Revolving Lender’s Applicable Percentage
of such Swingline Loan or Swingline Loans.  Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by effecting a wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Revolving Loans made by
such Revolving Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this Section 2.04(b)),
and the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Revolving Lenders.  The Administrative Agent
shall notify the Top Borrower of any participation in any Swingline Loan
acquired pursuant to this Section 2.04(b), and thereafter payments in respect of
such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from any
Borrower (or any other Person on behalf of any Borrower) in respect of any
Swingline Loan after receipt by the Swingline Lender of the proceeds of any sale
of participations therein shall be promptly remitted by the Swingline Lender to
the Administrative Agent, and any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that have made their payments pursuant to this Section 2.04(b) and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or the
Administrative Agent, as the case may be, and thereafter to the relevant
Borrower (or the Top Borrower on behalf of the relevant Borrower), if and to the
extent such payment is required to be refunded to the relevant Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
Section 2.04(b) shall not relieve any Borrower of any default in the payment
thereof.

(c)             If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04 by the time specified in Section 2.04(b), the Swingline Lender
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on





66

--------------------------------------------------------------------------------

 

 

demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the greater of the Federal
Funds Effective Rate from time to time in effect and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  A certificate of the Swingline Lender submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (c) shall be conclusive absent manifest error.

(d)             Notwithstanding anything to the contrary contained herein, JPM
may, upon ten days’ prior written notice to the Top Borrower and the Lenders,
resign as Swingline Lender, which resignation shall be effective as of the date
referenced in such notice (but in no event less than ten days after the delivery
of such written notice).  In the event of any such resignation, the Top Borrower
shall be entitled to appoint any Revolving Lender that is willing to accept such
appointment as successor Swingline Lender hereunder. Upon the acceptance of any
such appointment, the successor Swingline Lender shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Swingline Lender, and the retiring Swingline Lender, as applicable, shall be
discharged from its duties and obligations in such capacity hereunder.  In the
event that the successor Swingline Lender resigns, the Borrowers shall promptly
repay all outstanding Swingline Loans on the effective date of such resignation
(which repayment may be effectuated with the proceeds of a Borrowing).

Section 2.05.          Letters of Credit. 

(a)             General.  Subject to the terms and conditions set forth herein,
(i) each Issuing Bank agrees, in each case in reliance upon the agreements of
the other Revolving Lenders set forth in this Section 2.05, (A) from time to
time on any Business Day during the period from the Closing Date to the fifth
Business Day prior to the Latest Revolving Credit Maturity Date, upon the
request of any Borrower (or the Top Borrower on behalf of any Borrower), to
issue Letters of Credit issued on sight basis only for the account of any
Borrower and/or any Restricted Subsidiary (provided that a Borrower will be the
applicant) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.05(b), and (B) to honor drafts under the Letters of
Credit, and (ii) the applicable Revolving Lenders severally agree to participate
in the Letters of Credit issued pursuant to Section 2.05(d).  On and after the
Closing Date, each Existing Letter of Credit shall be deemed to be a Letter of
Credit issued hereunder on the Closing Date for all purposes under this
Agreement and the other Loan Documents.  Notwithstanding anything herein to the
contrary, no Issuing Bank shall have any obligation hereunder to issue, and
shall not be required to issue, any Letter of Credit the proceeds of which would
be made available to any Person (i) to fund any activity or business of or with
any Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.

(b)             Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of any Letter of Credit, the relevant
Borrower (or the Top Borrower on behalf of the relevant Borrower) shall deliver
to the applicable Issuing Bank and the Administrative Agent, at least three
Business Days in advance of the requested date of issuance (or such shorter
period as is acceptable to the applicable Issuing Bank or, in the case of any
issuance to be made on the Closing Date, one Business Day prior to the Closing
Date), a request to issue a Letter of Credit, which shall specify that it is
being issued under this Agreement, in the form of Exhibit K attached hereto and
such Issuing Bank may assume that the conditions precedent to issuing a Letter
of Credit are satisfied unless it is notified in writing by the Top Borrower at
least one Business Day prior to such issuance that all such conditions will not
be satisfied on the date of such issuance.  To request an amendment, extension
or renewal of an outstanding Letter of Credit, (other than any automatic
extension of a Letter of Credit permitted under Section 2.05(c)) the relevant
Borrower (or the Top Borrower on behalf of the relevant Borrower) shall submit
such a request to the applicable Issuing Bank (with a copy to the Administrative
Agent) at least three Business Days in





67

--------------------------------------------------------------------------------

 

 

advance of the requested date of amendment, extension or renewal (or such
shorter period as is acceptable to the applicable Issuing Bank), identifying the
Letter of Credit to be amended, extended or renewed, and specifying the proposed
date (which shall be a Business Day) and other details of the amendment,
extension or renewal.  If requested by the applicable Issuing Bank in connection
with any request for any Letter of Credit, the relevant Borrower (or the Top
Borrower on behalf of the relevant Borrower) also shall submit a letter of
credit application on such Issuing Bank’s standard form.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Borrower (or the Top Borrower on behalf of any Borrower) to, or
entered into by any Borrower (or the Top Borrower on behalf of any Borrower)
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  No Letter of Credit, letter of
credit application or other document entered into by any Borrower (or the Top
Borrower on behalf of any Borrower) with any Issuing Bank relating to any Letter
of Credit shall contain any representations or warranties, covenants or events
of default not set forth in this Agreement (and to the extent inconsistent
herewith shall be rendered null and void (or reformed automatically without
further action by any Person to conform to the terms of this Agreement), and all
representations and warranties, covenants and events of default set forth
therein shall contain standards, qualifications, thresholds and exceptions for
materiality or otherwise consistent with those set forth in this Agreement (and,
to the extent inconsistent herewith, shall be deemed to automatically
incorporate the applicable standards, qualifications, thresholds and exceptions
set forth herein without action by any Person).  No Letter of Credit may be
issued, amended, extended or renewed unless (and on the issuance, amendment,
extension or renewal of each Letter of Credit the relevant Borrower (or the Top
Borrower on behalf of the relevant Borrower) shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, extension, or
renewal (i) (A) the LC Exposure of an Issuing Bank does not exceed the Letter of
Credit Sublimit of such Issuing Bank and (B) the aggregate LC Exposure does not
exceed the aggregate Letter of Credit Sublimit and (ii) (A) the aggregate amount
of the Initial Revolving Credit Exposure shall not exceed the aggregate amount
of the Initial Revolving Credit Commitments then in effect, (B) the aggregate
amount of the Additional Revolving Credit Exposure attributable to any Class of
Additional Revolving Credit Commitments does not exceed the aggregate amount of
the Additional Revolving Credit Commitments of such Class then in effect and (C)
if such Letter of Credit has a term extending beyond the Maturity Date
applicable to the Revolving Credit Commitments of any Class, the aggregate
amount of the LC Exposure attributable to Letters of Credit expiring after such
Maturity Date does not exceed the aggregate amount of the Revolving Credit
Commitments then in effect that are scheduled to remain in effect after such
Maturity Date.

(c)          Expiration Date. 

(i)          No Standby Letter of Credit shall expire later than the earlier of
(A) the date that is one year after the date of the issuance of such Standby
Letter of Credit and (B) the date that is five Business Days prior to the Latest
Revolving Credit Maturity Date; provided that, any Standby Letter of Credit may
provide for the automatic extension thereof for any number of additional periods
of up to one year in duration (which additional periods shall not extend beyond
the date referred to in the preceding clause (B) unless 100% of the
then-available face amount thereof is Cash collateralized or backstopped on or
before the date that such Letter of Credit is extended beyond the date referred
to in clause (B) above pursuant to arrangements reasonably satisfactory to the
relevant Issuing Bank).

(ii)          No Commercial Letter of Credit shall expire later than the earlier
to occur of (A) 180 days after the issuance thereof and (B) the date that is
five Business Days prior to the Revolving Credit Maturity Date.

(d)          Participations.  By the issuance of any Letter of Credit (or an
amendment to any Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable





68

--------------------------------------------------------------------------------

 

 

Issuing Bank or the Revolving Lenders, the applicable Issuing Bank hereby grants
to each other Revolving Lender, and each such Revolving Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Revolving Lender’s Applicable Revolving Credit Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Revolving Lender (other than the
applicable Issuing Bank) hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by any Borrower (or the Top Borrower on behalf of any
Borrower) on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to any Borrower for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. 

(e)          Reimbursement. 

(i)          If the applicable Issuing Bank makes any LC Disbursement in respect
of a Letter of Credit, the relevant Borrower (or the Top Borrower on behalf of
the relevant Borrower) shall reimburse such LC Disbursement by paying to the
Administrative Agent (or, in the case of Commercial Letters of Credit, the
applicable Issuing Bank) an amount equal to such LC Disbursement not later than
1:00 p.m. two Business Days immediately following the date on which the Top
Borrower receives notice of such LC Disbursement under paragraph (g) of this
Section; provided that the relevant Borrower (or the Top Borrower on behalf of
the relevant Borrower) may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the obligation of the relevant Borrower
(or the Top Borrower on behalf of the relevant Borrower) to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swingline Loan.  If the relevant Borrower (or the Top Borrower on behalf of the
relevant Borrower) fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the relevant Borrower in respect thereof and such
Revolving Lender’s Applicable Revolving Credit Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Revolving Credit Percentage of the payment
then due from the relevant Borrower, in the same manner as provided in Section
2.07 with respect to Loans made by such Revolving Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from any Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.

(ii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.05(e) by the time specified therein, such Issuing
Bank shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such





69

--------------------------------------------------------------------------------

 

 

Issuing Bank at a rate per annum equal to the greater of the Federal Funds
Effective Rate from time to time in effect and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  A certificate of the applicable Issuing Bank submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (ii) shall be conclusive absent manifest error.

(f)          Obligations Absolute.  The obligation of the Borrowers to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under any Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under any Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the obligations of the Borrowers hereunder.  Neither the
Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their respective Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank; provided that the foregoing shall not be
construed to excuse such Issuing Bank from liability to any Borrower to the
extent of any direct damages suffered by such Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of applicable Issuing
Bank (as finally determined by a court of competent jurisdiction), such Issuing
Bank shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of any Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g)          Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Top Borrower by telephone
(confirmed by electronic means) upon any LC Disbursement thereunder; provided
that no failure to give or delay in giving such notice shall relieve any
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

(h)          Interim Interest.  If any Issuing Bank makes any LC Disbursement,
unless any Borrower (or the Top Borrower on behalf of any Borrower) reimburses
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that any Borrower
(or the Top Borrower on behalf of any Borrower) reimburses such LC Disbursement
(or the date on which such LC Disbursement is reimbursed with the proceeds of
Loans, as applicable), at the rate per annum then applicable to Initial
Revolving Loans that are ABR Loans (or, to the extent of the participation in
such LC Disbursement by any Revolving Lender of another Class, the rate per
annum then applicable to the





70

--------------------------------------------------------------------------------

 

 

Revolving Loans of such other Class); provided that if the relevant Borrower (or
the Top Borrower on behalf of the relevant Borrower) fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(d) shall apply.  Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse such Issuing Bank shall be for the account of such
Revolving Lender to the extent of such payment and shall be payable on the date
on which the relevant Borrower is required to reimburse the applicable LC
Disbursement in full (and, thereafter, on demand).

(i)          Replacement or Resignation of an Issuing Bank or Designation of New
Issuing Banks. 

(i)          Any Issuing Bank may be replaced with the consent of the
Administrative Agent (not to be unreasonably withheld or delayed) at any time by
written agreement among the Top Borrower, the Administrative Agent and the
successor Issuing Bank.  The Administrative Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank.  At the time any such
replacement becomes effective, the relevant Borrower (or the Top Borrower on
behalf of the relevant Borrower) shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b)(ii).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the replaced Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
any Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.  The Top Borrower may, at any time and from time to time with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) and the relevant Revolving Lender, designate one or more
additional Revolving Lenders to act as an issuing bank under the terms of this
Agreement.  Any Revolving Lender designated as an issuing bank pursuant to this
paragraph (i) who agrees in writing to such designation shall be deemed to be an
“Issuing Bank” (in addition to being a Revolving Lender) in respect of Letters
of Credit issued or to be issued by such Revolving Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Revolving Lender.

(ii)          Notwithstanding anything to the contrary contained herein, each
Issuing Bank may, upon ten days’ prior written notice to the Top Borrower, each
other Issuing Bank and the Lenders, resign as Issuing Bank, which resignation
shall be effective as of the date referenced in such notice (but in no event
less than ten days after the delivery of such written notice); it being
understood that in the event of any such resignation, any Letter of Credit then
outstanding shall remain outstanding (irrespective of whether any amounts have
been drawn at such time).  In the event of any such resignation as an Issuing
Bank, the Top Borrower shall be entitled to appoint any Revolving Lender that
accepts such appointment in writing as successor Issuing Bank. Upon the
acceptance of any appointment as Issuing Bank hereunder, the successor Issuing
Bank shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Issuing Bank, and the retiring Issuing
Bank shall be discharged from its duties and obligations in such capacity
hereunder.

(j)          Cash Collateralization. 





71

--------------------------------------------------------------------------------

 

 

(i)          If any Event of Default exists and the Loans have been declared due
and payable in accordance with Article 7 hereof, then on the Business Day on
which the Top Borrower receives notice from the Administrative Agent at the
direction of the Required Revolving Lenders demanding the deposit of Cash
collateral pursuant to this paragraph (j), the Top Borrower shall deposit, in an
interest-bearing account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in Cash equal to 100% of the LC Exposure as of
such date (minus the amount then on deposit in the LC Collateral Account);
provided that the obligation to deposit such Cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in Section 7.01(f) or
(g).

(ii)          Any such deposit under clause (i) above shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations in accordance with the provisions of this paragraph
(j).  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account, and the Top
Borrower hereby grants the Administrative Agent, for the benefit of the Secured
Parties, a First Priority security interest in the LC Collateral
Account.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of the Required Revolving Lenders) be applied to satisfy
other Secured Obligations.  If the Top Borrower is required to provide an amount
of Cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (together with all interest and other earnings with respect
thereto, to the extent not applied as aforesaid) shall be returned to the Top
Borrower promptly but in no event later than three Business Days after such
Event of Default has been cured or waived.

Section 2.06.          [Reserved]. 

Section 2.07.          Funding of Borrowings. 

(a)             Each Lender shall make each Loan to be made by it hereunder not
later than (i) 1:00 p.m., in the case of LIBO Rate Loans, and (ii) 2:00 p.m., in
the case of ABR Loans, in each case on the Business Day specified in the
applicable Borrowing Request by wire transfer of immediately available funds to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s respective
Applicable Percentage; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
relevant Borrower (or the Top Borrower on behalf of the relevant Borrower) by
promptly crediting the amounts so received, in like funds, to the account
designated in the relevant Borrowing Request or as otherwise directed by the
relevant Borrower (or the Top Borrower on behalf of the relevant Borrower);
provided that ABR Revolving Loans made to finance the reimbursement of any LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b)             Unless the Administrative Agent has received notice from any
Lender that such Lender will not make available to the Administrative Agent such
Lender’s share of any Borrowing prior to the proposed date of such Borrowing,
the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the relevant Borrower (or
the Top Borrower on behalf of the





72

--------------------------------------------------------------------------------

 

 

relevant Borrower) a corresponding amount.  In such event, if any Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the relevant Borrower
(or the Top Borrower on behalf of the relevant Borrower) to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of any Borrower, the interest rate applicable
to Loans comprising such Borrowing at such time.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the obligation of the relevant
Borrower (or the Top Borrower on behalf of the relevant Borrower) to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.07(b)
shall cease.  If the relevant Borrower (or the Top Borrower on behalf of the
relevant Borrower) pays such amount to the Administrative Agent, the amount so
paid shall constitute a repayment of such Borrowing by such amount.  Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or any
Borrower or any other Loan Party may have against any Lender as a result of any
default by such Lender hereunder.

Section 2.08.          Type; Interest Elections. 

(a)             Each Borrowing shall initially be of the Type specified in the
applicable Borrowing Request and, in the case of any LIBO Rate Borrowing, shall
have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the relevant Borrower (or the Top Borrower on behalf of
the relevant Borrower) may elect to convert any Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a LIBO Rate
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The relevant Borrower (or the Top Borrower on behalf of the relevant
Borrower) may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders based upon their Applicable Percentages and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Loans, which may not be converted or
continued.

(b)            To make an election pursuant to this Section, the relevant
Borrower (or the Top Borrower on behalf of the relevant Borrower) shall (i)
deliver an Interest Election Request, appropriately completed and signed by a
Responsible Officer of the relevant Borrower (or the Top Borrower on behalf of
the relevant Borrower) or (ii) provide telephonic notice (promptly confirmed in
writing by delivery of a written Interest Election Request, appropriately
completed and signed by a Responsible Officer of the relevant Borrower (or the
Top Borrower on behalf of the relevant Borrower)) of the applicable election to
the Administrative Agent.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Top Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(c)             Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(d)            If the relevant Borrower (or the Top Borrower on behalf of the
relevant Borrower) fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein,
such Borrowing shall be converted at the end of such Interest Period to a LIBO
Rate Borrowing with an Interest Period of one month.  Notwithstanding anything
to the contrary herein, if an Event of Default exists and





73

--------------------------------------------------------------------------------

 

 

the Administrative Agent, at the request of the Required Lenders, so notifies
the Top Borrower, then, so long as such Event of Default exists (i) no
outstanding Borrowing may be converted to or continued as a LIBO Rate Borrowing
and (ii) unless repaid, each LIBO Rate Borrowing shall be converted to an ABR
Borrowing at the end of the then-current Interest Period applicable thereto.

Section 2.09.          Termination and Reduction of Commitments. 

(a)             Unless previously terminated, (i) the Initial Term Commitments
on the Closing Date shall automatically terminate upon the making of the Initial
Term Loans on the Closing Date, (ii) the Initial Revolving Credit Commitments
shall automatically terminate on the Initial Revolving Credit Maturity Date,
(iii) the Additional Term Loan Commitments of any Class shall automatically
terminate upon the making of the Additional Term Loans of such Class and, if any
such Additional Term Loan Commitment is not drawn on the date that such
Additional Term Loan Commitment is required to be drawn pursuant to the
applicable Refinancing Amendment or Incremental Facility Amendment, the undrawn
amount thereof shall automatically terminate and (iv) the Additional Revolving
Credit Commitments of any Class shall automatically terminate on the Maturity
Date specified therefor in the applicable Refinancing Amendment or Incremental
Facility Amendment.

(b)             Upon delivery of the notice required by Section 2.09(c), the Top
Borrower may at any time terminate or from time to time reduce, the Revolving
Credit Commitments of any Class; provided that (i) each reduction of the
Revolving Credit Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the Top
Borrower shall not terminate or reduce the Revolving Credit Commitments of any
Class if, after giving effect to any concurrent prepayment of Revolving Loans
and Swingline Loans, the aggregate amount of the Revolving Credit Exposure
attributable to the Revolving Credit Commitments of such Class would exceed the
aggregate amount Revolving Credit Commitments of such Class; provided that,
after the establishment of any Additional Revolving Credit Facility, any such
termination or reduction of the Revolving Credit Commitments of any Class shall
be subject to the provisions set forth in Section 2.22,  2.23 and/or 9.02, as
applicable.

(c)             The Top Borrower shall notify the Administrative Agent of any
election to terminate or reduce any Revolving Credit Commitment under paragraph
(b) of this Section in writing at least three Business Days prior to the
effective date of such termination or reduction (or such later date to which the
Administrative Agent may agree), specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Lenders of each applicable Class of the contents
thereof.  Each notice delivered by the Top Borrower pursuant to this Section
shall be irrevocable; provided that any such notice may state that it is
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked by the Top Borrower (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of any Revolving Credit Commitment
pursuant to this Section 2.09 shall be permanent.  Upon any reduction of any
Revolving Credit Commitment, the Revolving Credit Commitment of each Revolving
Lender of the relevant Class shall be reduced by such Revolving Lender’s
Applicable Percentage of such reduction amount.

Section 2.10.          Repayment of Loans; Evidence of Debt. 

(a)             (i)  The Borrowers hereby jointly and severally unconditionally
promise to repay the outstanding principal amount of the Initial Term A Loans to
the Administrative Agent for the account of each Initial Term A Lender (i) on
the last Business Day of each March, June, September and December prior to the
Initial Term A Loan Maturity Date (each such date being referred to as a “Term A
Loan Installment Date”), in the amount set forth below for such Loan Installment
Date (as such payment may be





74

--------------------------------------------------------------------------------

 

 

reduced from time to time as a result of the application of prepayments in
accordance with Section 2.11 and/or any repurchase in accordance with
Section 9.05(g) or increased as a result of any increase in the amount of such
Initial Term A Loans pursuant to Section 2.22(a)), and (ii) on the Initial Term
A Loan Maturity Date, in an amount equal to the remainder of the principal
amount of the Initial Term A Loans outstanding on such date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

 

 

MONTH

AMOUNT

December 2016

$3,125,000

March 2017

$3,125,000

June 2017

$3,125,000

September 2017

$3,125,000

December 2017

$3,125,000

March 2018

$3,125,000

June 2018

$3,125,000

September 2018

$3,125,000

December 2018

$3,125,000

March 2019

$4,687,500

June 2019

$4,687,500

September 2019

$4,687,500

December 2019

$4,687,500

March 2020

$6,250,000

June 2020

$6,250,000

September 2020

$6,250,000

December 2020

$6,250,000

March 2021

$9,375,000

June 2021

$9,375,000

 

(ii)          The Borrowers hereby jointly and severally unconditionally promise
to repay the outstanding principal amount of the Initial Term B Loans to the
Administrative Agent for the account of each Term Lender (i) commencing December
31, 2016, on the last Business Day of each March, June, September and December
prior to the Initial Term B Loan Maturity Date (each such date being referred to
as a “Term B Loan Installment Date”), in each case in an amount equal to 0.25%
of the original principal amount of the Initial Term B Loans (as such payments
may be reduced from time to time as a result of the application of prepayments
in accordance with Section 2.11 and/or any repurchase in accordance with Section
9.05(g)), and (ii) on the Initial Term B Loan Maturity Date, in an amount equal
to the remainder of the principal amount of the Initial Term B Loans outstanding
on such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

(iii)          The relevant Borrower (or the Top Borrower on behalf of the
relevant Borrower) shall repay the Additional Term Loans of any Class in such
scheduled amortization





75

--------------------------------------------------------------------------------

 

 

installments and on such date or dates as shall be specified therefor in the
applicable Refinancing Amendment, Incremental Facility Agreement or Extension
Amendment (as such payments may be reduced from time to time as a result of the
application of prepayments in accordance with Section 2.11 or repurchases in
accordance with Section 9.05(g)).

(b)          (i)  The Borrowers hereby jointly and severally unconditionally
promise to pay (i) to the Administrative Agent for the account of each Initial
Revolving Lender, the then-unpaid principal amount of the Initial Revolving
Loans of such Lender on the Initial Revolving Credit Maturity Date, (ii) to the
Administrative Agent for the account of each Additional Revolving Lender, the
then-unpaid principal amount of each Additional Revolving Loan of such
Additional Revolving Lender on the Maturity Date applicable thereto and (iii) to
the Swingline Lender, the then unpaid principal amount of each Swingline Loan on
the Latest Revolving Credit Maturity Date. 

(ii)          On the Maturity Date applicable to the Revolving Credit
Commitments of any Class, the Top Borrower shall (A) cancel and return
outstanding Letters of Credit (or alternatively, with respect to each
outstanding Letter of Credit, furnish to the Administrative Agent a Cash deposit
(or if reasonably satisfactory to the relevant Issuing Bank, a “backstop” letter
of credit) equal to 100% of the amount of the LC Exposure (minus any amount then
on deposit in any Cash collateral account established for the benefit of the
relevant Issuing Bank) as of such date, in each case to the extent necessary so
that, after giving effect thereto, the aggregate amount of the Revolving Credit
Exposure attributable to the Revolving Credit Commitments of any other Class
shall not exceed the Revolving Credit Commitments of such other Class then in
effect, (B) prepay Swingline Loans to the extent necessary so that, after giving
effect thereto, the aggregate amount of the Revolving Credit Exposure
attributable to the Revolving Credit Commitments of any other Class shall not
exceed the Revolving Credit Commitments of such other Class then in effect and
(C) make payment in full in Cash of all accrued and unpaid fees and all
reimbursable expenses and other Obligations with respect to the Revolving
Facility of the applicable Class then due, together with accrued and unpaid
interest (if any) thereon.

(c)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from any
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders or the Issuing
Banks and each Lender’s or Issuing Bank’s share thereof.

(e)          The entries made in the accounts maintained pursuant to paragraphs
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any manifest error therein shall not in any manner affect the
obligation of any Borrower to repay the Loans in accordance with the terms of
this Agreement; provided,  further, that in the event of any inconsistency
between the accounts maintained by the Administrative Agent pursuant to
paragraph (d) of this Section and any Lender’s records, the accounts of the
Administrative Agent shall govern.

(f)          Any Lender may request that any Loan made by it be evidenced by a
Promissory Note.  In such event, the relevant Borrower shall prepare, execute
and deliver a Promissory Note to such





76

--------------------------------------------------------------------------------

 

 

Lender payable to such Lender and its registered assigns; it being understood
and agreed that such Lender (and/or its applicable assign) shall be required to
return such Promissory Note to the Top Borrower in accordance with Section
9.05(b)(iii) and upon the occurrence of the Termination Date (or as promptly
thereafter as practicable).  If any Lender loses the original copy of its
Promissory Note, it shall execute an affidavit of loss containing an
indemnification provision reasonably satisfactory to the Top Borrower.

Section 2.11.          Prepayment of Loans. 

(a)         Optional Prepayments. 

(i)          Upon prior notice in accordance with paragraph (a)(iii) of this
Section, any Borrower (or the Top Borrower on behalf of any Borrower) shall have
the right at any time and from time to time to prepay any Borrowing of Term
Loans of any Class in whole or in part without premium or penalty (but subject
(A) in the case of Borrowings of Initial Term B Loans only, to Section 2.12(f)
and (B) if applicable, to Section 2.16).  Each such prepayment shall be paid to
the Lenders in accordance with their respective Applicable Percentages of the
relevant Class.

(ii)          Upon prior notice in accordance with paragraph (a)(iii) of this
Section, any Borrower (or the Top Borrower on behalf of any Borrower) shall have
the right at any time and from time to time to prepay any Borrowing of Revolving
Loans of any Class or any Borrowing of Swingline Loans, in whole or in part
without premium or penalty (but subject to Section 2.16); provided that (A)
after the establishment of any Additional Revolving Credit Facility, any such
prepayment of any Borrowing of Revolving Loans of any Class shall be subject to
the provisions set forth in Section 2.22,  2.23 and/or 9.02, as applicable, and
(B) no Borrowing of Revolving Loans may be prepaid unless all Swingline Loans
then outstanding, if any, are prepaid concurrently therewith.  Each such
prepayment shall be paid to the Revolving Lenders in accordance with their
respective Applicable Percentages of the relevant Class.

(iii)          The relevant Borrower (or the Top Borrower on behalf of the
relevant Borrower) shall notify the Administrative Agent (and the Swingline
Lender, as applicable) in writing of any prepayment under this Section 2.11(a)
(i) in the case of any prepayment of a LIBO Rate Borrowing, not later than 1:00
p.m. three Business Days before the date of prepayment, (ii) in the case of any
prepayment of an ABR Borrowing, not later than 11:00 a.m. on the day of
prepayment or (iii) in the case of any prepayment of a Swingline Loan, not later
than 1:00 p.m. on the date of prepayment (or, in the case of clauses (i) and
(ii), such later time as to which the Administrative Agent may agree).  Each
such notice shall be irrevocable (except as set forth in the proviso to this
sentence) and shall specify the prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid; provided that any notice of
prepayment delivered by any Borrower (or the Top Borrower on behalf of any
Borrower) may be conditioned upon the effectiveness of other transactions, in
which case such notice may be revoked by the relevant Borrower (or the Top
Borrower on behalf of the relevant Borrower) (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Promptly following receipt of any such notice relating to any
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount at least equal to the amount that would be permitted in the case of a
Borrowing of the same Type and Class as provided in Section 2.02(c), or such
lesser amount that is then outstanding with respect to such Borrowing being
repaid (and in increments of $100,000 in excess thereof or such lesser
incremental amount that is then outstanding with respect to such Borrowing being
repaid).  Each prepayment of Term Loans shall be applied to the Class of Term
Loans specified in the applicable prepayment notice, and each prepayment of Term
Loans of such Class made pursuant to this Section 2.11(a) shall be applied
against the remaining scheduled installments





77

--------------------------------------------------------------------------------

 

 

of principal due in respect of the Term Loans of such Class in the manner
specified by the relevant Borrower (or the Top Borrower on behalf of the
relevant Borrower) or, in the absence of any such specification on or prior to
the date of the relevant optional prepayment, in direct order of maturity.

(b)          Mandatory Prepayments. 

(i)          No later than the fifth Business Day after the date on which the
financial statements with respect to each Fiscal Year of the Top Borrower are
required to be delivered pursuant to Section 5.01(b), commencing with the Fiscal
Year ending December 31, 2017, the Top Borrower shall prepay the outstanding
principal amount of Initial Term B Loans and Additional Term Loans that are
“term B loans” and are then subject to ratable prepayment requirements in
accordance with clause (vi) of this Section 2.11(b) below in an aggregate
principal amount (the “ECF Prepayment Amount”) equal to (A) the Required Excess
Cash Flow Percentage of Excess Cash Flow of the Top Borrower and its Restricted
Subsidiaries for the Excess Cash Flow Period then ended, minus (B) at the option
of the Top Borrower, (x) the aggregate principal amount of any Term Loans and/or
Revolving Loans prepaid pursuant to Section 2.11(a) prior to such date, (y) the
aggregate principal amount of Incremental Equivalent Debt and/or Replacement
Debt that is secured on a pari passu basis with the Secured Obligations that is
voluntarily prepaid, repurchased, redeemed or otherwise retired prior to such
date and (z) the amount of any reduction in the outstanding amount of any Term
Loans resulting from any assignment made in accordance with Section 9.05(g) of
this Agreement (including in connection with any Dutch Auction), with such
reduction being calculated for purposes of this clause (z) based upon the actual
amount of cash paid in connection with the relevant assignment, in each case,
excluding any such optional prepayments, repurchase, redemption, assignment or
other retirement of debt made during such Fiscal Year that reduced the amount
required to be prepaid pursuant to this Section 2.11(b)(i) in the prior Fiscal
Year (in the case of any prepayment of Revolving Loans, to the extent
accompanied by a permanent reduction in the relevant commitment, and in each
case, to the extent that the relevant prepayment or other retirement of
indebtedness was not financed with the proceeds of other Indebtedness (other
than revolving Indebtedness) of the Top Borrower or its Restricted
Subsidiaries); and provided that no prepayment under this Section 2.11(b) shall
be required unless and to the extent that the amount thereof exceeds $7,500,000;
provided,  further, that if at the time that any such prepayment would be
required, the Top Borrower (or any Restricted Subsidiary of the Top Borrower) is
also required to prepay any Indebtedness that is secured on a pari passu basis
with any Secured Obligation that is secured on a first lien basis pursuant to
the terms of the documentation governing such Indebtedness (such Indebtedness
required to be so prepaid or offered to be so repurchased, “Other Applicable
Indebtedness”) with any portion of the ECF Prepayment Amount, then the Top
Borrower may apply such portion of the ECF Prepayment Amount on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Loans and the relevant Other Applicable Indebtedness at such time; provided,
that the portion of such ECF Prepayment Amount allocated to the Other Applicable
Indebtedness shall not exceed the amount of such ECF Prepayment Amount required
to be allocated to the Other Applicable Indebtedness pursuant to the terms
thereof, and the remaining amount, if any, of such ECF Prepayment Amount shall
be allocated to the applicable Term Loans in accordance with the terms hereof)
to the prepayment of the applicable Term Loans and to the prepayment of the
relevant Other Applicable Indebtedness, and the amount of prepayment of the
applicable Term Loans that would have otherwise been required pursuant to this
Section 2.11(b)(i) shall be reduced accordingly; provided,  further, that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness prepaid, the declined amount shall promptly (and in any event
within ten Business Days after the date of such rejection) be applied to prepay
the applicable Term Loans in accordance with the terms hereof.





78

--------------------------------------------------------------------------------

 

 

(ii)          No later than the fifth Business Day following the receipt of Net
Proceeds in respect of any Prepayment Asset Sale or Net Insurance/Condemnation
Proceeds, in each case, in excess of $25,000,000 in any Fiscal Year, the Top
Borrower shall apply an amount equal to 100% of the Net Proceeds or Net
Insurance/Condemnation Proceeds received with respect thereto in excess of such
threshold (collectively, the “Subject Proceeds”) to prepay the outstanding
principal amount of Initial Term Loans and Additional Term Loans then subject to
ratable prepayment requirements (the “Subject Loans”) in accordance with clause
(vi) below; provided that (A) if prior to the date any such prepayment is
required to be made, the Top Borrower notifies the Administrative Agent of its
intention to reinvest the Subject Proceeds in the business (other than Cash or
Cash Equivalents) of the Top Borrower or any of its subsidiaries, then so long
as no Event of Default then exists, the Top Borrower shall not be required to
make a mandatory prepayment under this clause (ii) in respect of the Subject
Proceeds to the extent (x) the Subject Proceeds are so reinvested within 365
days following receipt thereof, or (y) the Top Borrower or any of its
subsidiaries has committed to so reinvest the Subject Proceeds during such
365-day period and the Subject Proceeds are so reinvested within 180 days after
the expiration of such 365-day period; it being understood that if the Subject
Proceeds have not been so reinvested prior to the expiration of the applicable
period, the Top Borrower shall promptly prepay the Subject Loans with the amount
of Subject Proceeds not so reinvested as set forth above (without regard to the
immediately preceding proviso) and (B) if, at the time that any such prepayment
would be required hereunder, the Top Borrower or any of its Restricted
Subsidiaries is required to repay or repurchase Other Applicable Indebtedness,
then the relevant Person may apply the Subject Proceeds on a pro rata basis to
the prepayment of the Subject Loans and to the repurchase or repayment of the
Other Applicable Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Subject Loans and the Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount) at such time); it being understood that (1) the
portion of the Subject Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of the Subject Proceeds required to be allocated to
the Other Applicable Indebtedness pursuant to the terms thereof, (and the
remaining amount, if any, of the Subject Proceeds shall be allocated to the
Subject Loans in accordance with the terms hereof), and the amount of the
prepayment of the Subject Loans that would have otherwise been required pursuant
to this Section 2.11(b)(ii) shall be reduced accordingly and (2) to the extent
the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be applied
to prepay the Subject Loans in accordance with the terms hereof.

(iii)          In the event that the Top Borrower or any of its Restricted
Subsidiaries receives Net Proceeds from the issuance or incurrence of
Indebtedness by the Top Borrower or any of its Restricted Subsidiaries (other
than Indebtedness that is permitted to be incurred under Section 6.01, except to
the extent the relevant Indebtedness constitutes (A) Refinancing Indebtedness
incurred to refinance all or a portion of any Class of Term Loans pursuant to
Section 6.01(p), (B) Incremental Loans incurred to refinance all or a portion of
any Class of  Term Loans pursuant to Section 2.22, (C) Replacement Term Loans
incurred to refinance all or any portion of any Class of Term Loans in
accordance with the requirements of Section 9.02(c) and/or (D) Incremental
Equivalent Debt incurred to finance all or a portion of any Class of Loans in
accordance with the requirements of Section 6.01(z)), the Top Borrower shall,
substantially simultaneously with (and in any event not later than the next
succeeding Business Day) the receipt of such Net Proceeds by the Top Borrower or
its applicable Restricted Subsidiary, apply an amount equal to 100% of such Net
Proceeds to prepay the outstanding principal amount of the applicable portion of
the relevant Class of Term Loans in accordance with clause (vi) below.

(iv)          Notwithstanding anything in this Section 2.11(b) to the contrary:





79

--------------------------------------------------------------------------------

 

 

(A)          the Top Borrower shall not be required to prepay any amount that
would otherwise be required to be paid pursuant to Sections 2.11(b)(i) or (ii)
above to the extent that the relevant Excess Cash Flow is generated by any
Foreign Subsidiary, the relevant Prepayment Asset Sale is consummated by any
Foreign Subsidiary or the relevant Net Insurance/Condemnation Proceeds are
received by any Foreign Subsidiary, as the case may be, for so long as the
repatriation to the Top Borrower of any such amount would be prohibited under,
or conflict with, any Requirement of Law or conflict with the fiduciary duties
of such Foreign Subsidiary’s directors, or result in, or could reasonably be
expected to result in, a material risk of personal or criminal liability for any
officer, director, employee, manager, member of management or consultant of such
Foreign Subsidiary (the Top Borrower hereby agreeing to cause the applicable
Foreign Subsidiary to promptly take all commercially reasonable actions required
by applicable Requirements of Law to permit such repatriation); it being
understood that if the repatriation of the relevant affected Excess Cash Flow or
Subject Proceeds, as the case may be, is permitted under (or would no longer
conflict with) the applicable Requirement of Law and, to the extent applicable,
would no longer conflict with the fiduciary duties of such director, or result
in, or be reasonably expected to result in, a material risk of personal or
criminal liability for the Persons described above, in either case, within 365
days following the end of the applicable Excess Cash Flow Period or the event
giving rise to the relevant Subject Proceeds, the relevant Foreign Subsidiary
will promptly repatriate the relevant Excess Cash Flow or Subject Proceeds, as
the case may be, and the repatriated Excess Cash Flow or Subject Proceeds, as
the case may be, will be promptly (and in any event not later than two Business
Days after such repatriation) applied (net of any Charge (including any
additional Tax) payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.11(b) to the extent
required herein (without regard to this clause (iv)),

(B)          the Top Borrower shall not be required to prepay any amount that
would otherwise be required to be paid pursuant to Sections 2.11(b)(i) or (ii)
to the extent that the relevant Excess Cash Flow is generated by any joint
venture or the relevant Subject Proceeds are received by any joint venture, in
each case, for so long as the distribution to the Top Borrower of such Excess
Cash Flow or Subject Proceeds would be prohibited under the Organizational
Documents governing such joint venture; it being understood that if the relevant
prohibition ceases to exist within the 365-day period following the end of the
applicable Excess Cash Flow Period or the event giving rise to the relevant
Subject Proceeds, the relevant joint venture will promptly distribute the
relevant Excess Cash Flow or the relevant Subject Proceeds, as the case may be,
and the distributed Excess Cash Flow or Subject Proceeds, as the case may be,
will be promptly (and in any event not later than two Business Days after such
distribution) applied (to the extent not already deducted from any prepayment
required by Section 2.11(b)(i) or (ii) or Excess Cash Flow, net of any Charge
(including any additional Tax) payable or reserved against as a result
thereof)  to the repayment of the Term Loans pursuant to this Section 2.11(b) to
the extent required herein (without regard to this clause (iv)), and

(C)          if the Top Borrower determines in good faith that the repatriation
to the Top Borrower as a distribution or dividend of any amounts required to
mandatorily prepay the Term Loans pursuant to Sections 2.11(b)(i) or (ii) above
that are attributable to Foreign Subsidiaries would result in a material and
adverse Tax liability (including any withholding Tax) (such amount, a
“Restricted Amount”), the amount that the Top Borrower shall be required to
mandatorily prepay pursuant to Sections 2.11(b)(i) or (ii) above, as applicable,
shall be reduced by the Restricted Amount; provided that to the extent that the
repatriation of the relevant Subject Proceeds or Excess Cash Flow from the
relevant





80

--------------------------------------------------------------------------------

 

 

Foreign Subsidiary would no longer have an adverse tax consequence within the
365-day period following the event giving rise to the relevant Subject Proceeds
or the end of the applicable Excess Cash Flow Period, as the case may be, an
amount equal to the Subject Proceeds or Excess Cash Flow, as applicable and to
the extent available, not previously applied pursuant to this clause (C), shall
be promptly applied (to the extent not already deducted from any prepayment
required by Section 2.11(b)(i) or (ii) or Excess Cash Flow, net of any Charge
(including any additional Tax) payable or reserved against as a result thereof)
to the repayment of the Term Loans pursuant to Section 2.11(b) as otherwise
required above;

(v)          Any Term Lender may elect, by notice to the Administrative Agent at
or prior to the time and in the manner specified by the Administrative Agent,
prior to any prepayment of Term Loans required to be made by the Top Borrower
pursuant to this Section 2.11(b), to decline all (but not a portion) of its
Applicable Percentage of such prepayment (such declined amounts, the “Declined
Proceeds”); provided that (A) such Declined Proceeds may be retained by the Top
Borrower and (B) for the avoidance of doubt, no Lender may reject any prepayment
made under Section 2.11(b)(iii) above to the extent that such prepayment is made
with the Net Proceeds of (w) Refinancing Indebtedness incurred to refinance all
or a portion of the Term Loans pursuant to Section 6.01(p), (x) Incremental
Loans incurred to refinance all or a portion of the Term Loans pursuant to
Section 2.22, (y) Replacement Term Loans incurred to refinance all or any
portion of the Term Loans in accordance with the requirements of Section 9.02(c)
and/or (z) Incremental Equivalent Debt incurred to finance all or a portion of
the Loans in accordance with the requirements of Section 6.01(z).  If any Lender
fails to deliver a notice to the Administrative Agent of its election to decline
receipt of its Applicable Percentage of any mandatory prepayment within the time
frame specified by the Administrative Agent, such failure will be deemed to
constitute an acceptance of such Lender’s Applicable Percentage of the total
amount of such mandatory prepayment of Term Loans.

(vi)          Except as otherwise provided in any Refinancing Amendment, any
Incremental Facility Amendment or any Extension Amendment, (A) each prepayment
of Term Loans pursuant to Sections 2.11(b)(ii) and (iii) shall be applied
ratably to each Class of Term Loans then outstanding; provided that any
prepayment of Term Loans with the Net Proceeds of any Refinancing Indebtedness,
Incremental Term Facility, Replacement Term Loans or Incremental Equivalent Debt
shall be applied to the applicable Class of Term Loans being refinanced or
replaced and (B) each prepayment of Term B Loans pursuant to Section 2.11(b)(i)
shall be applied ratably to the Term B Loans.  With respect to each applicable
Class of Term Loans, all accepted prepayments under this Section 2.11(b) shall
be applied against the remaining scheduled installments of principal due in
respect of such Class of Term Loans as directed by the Top Borrower (or, in the
absence of direction from the Top Borrower, to the remaining scheduled
amortization payments in respect of such Term Loans in direct order of
maturity), and each such prepayment shall be paid to the Term Lenders in
accordance with their respective Applicable Percentage of the applicable
Class.  The amount of such mandatory prepayments shall be applied first to the
then outstanding Term Loans that are ABR Loans and then to the then outstanding
Term Loans that are LIBO Rate Loans in a manner that minimizes the amount of any
payments required to be made by the Top Borrower pursuant to Section 2.16.

(vii)          (A)  In the event that the Revolving Credit Exposure of any Class
exceeds the amount of the Revolving Credit Commitment of such Class then in
effect, the Top Borrower shall, within five Business Days of receipt of notice
from the Administrative Agent, prepay the Revolving Loans or Swingline Loans
and/or reduce LC Exposure in an aggregate amount sufficient to reduce such
Revolving Credit Exposure as of the date of such payment to an amount not to





81

--------------------------------------------------------------------------------

 

 

exceed the Revolving Credit Commitment of such Class then in effect by taking
any of the following actions as it shall determine at its sole discretion: (x)
prepaying Revolving Loans or Swingline Loans or (y) with respect to any excess
LC Exposure, depositing Cash in a Cash collateral account established for the
benefit of the relevant Issuing Bank or “backstopping” or replacing the relevant
Letters of Credit, in each case, in an amount equal to 100% of such excess LC
Exposure (minus any amount then on deposit in any Cash collateral account
established for the benefit of the relevant Issuing Bank).

(B)          Each prepayment of any Revolving Borrowing under this Section
2.11(b)(vii) shall be paid to the Revolving Lenders in accordance with their
respective Applicable Percentages of the applicable Class.

(viii)          Prepayments made under this Section 2.11(b) shall be
(A) accompanied by accrued interest as required by Section 2.13, (B) subject to
Section 2.16 and (C) in the case of prepayments of Initial Term B Loans under
clause (iii) above as part of a Repricing Transaction, subject to
Section 2.12(f), but shall otherwise be without premium or penalty.

Section 2.12.          Fees. 

(a)          The Top Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender of any Class (other than any Defaulting Lender)
a commitment fee, which shall accrue at a rate equal to the Commitment Fee Rate
per annum applicable to the Revolving Credit Commitments of such Class on the
average daily amount of the unused Revolving Credit Commitment of such Class of
such Revolving Lender during the period from and including the Closing Date to
the date on which such Lender’s Revolving Credit Commitment of such Class
terminates.  Accrued commitment fees shall be payable in arrears on the last
Business Day of each March, June, September and December (commencing December
31, 2016) for the quarterly period then ended, and on the date on which the
Revolving Credit Commitments of the applicable Class terminate.  For purposes of
calculating the commitment fee only, the Revolving Credit Commitment of any
Class of any Revolving Lender shall be deemed to be used to the extent of
Revolving Loans of such Class of such Revolving Lender and the LC Exposure of
such Revolving Lender attributable to its Revolving Credit Commitment of such
Class, and no portion of the Revolving Credit Commitment of any Class shall be
deemed used as a result of outstanding Swingline Loans.

(b)          The Top Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender of any Class a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
Applicable Rate used to determine the interest rate applicable to Revolving
Loans of such Class that are LIBO Rate Loans on the daily face amount of such
Lender’s LC Exposure attributable to its Revolving Credit Commitment of such
Class (excluding any portion thereof that is attributable to unreimbursed LC
Disbursements), during the period from and including the Closing Date to the
earlier of (A) the later of the date on which such Revolving Lender’s Revolving
Credit Commitment of such Class terminates and the date on which such Revolving
Lender ceases to have any LC Exposure attributable to its Revolving Credit
Commitment of such Class and (B) the Termination Date, and (ii) to each Issuing
Bank, for its own account, a fronting fee, in respect of each Letter of Credit
issued by such Issuing Bank for the period from the date of issuance of such
Letter of Credit to the earlier of (A) the expiration date of such Letter of
Credit, (B) the date on which such Letter of Credit terminates or (C) the
Termination Date), computed at a rate equal to the rate agreed by such Issuing
Bank and the Top Borrower (but in any event not to exceed 0.125% per annum) of
the daily face amount of such Letter of Credit, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees shall accrue to but excluding the last Business Day of each
March, June, September and December and be payable in arrears for the quarterly





82

--------------------------------------------------------------------------------

 

 

period then ended on the last Business Day of each March, June, September and
December (commencing, if applicable, December 31, 2016); provided that all such
fees shall be payable on the date on which the Revolving Credit Commitments of
the applicable Class terminate, and any such fees accruing after the date on
which the Revolving Credit Commitments of the applicable Class terminate shall
be payable on demand.  Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within 30 days after receipt of a written demand
(accompanied by reasonable back-up documentation) therefor.

(c)          [Reserved].

(d)          The Top Borrower agrees to pay to the Administrative Agent, for its
own account, the annual administration fee described in the Fee Letter. 

(e)          All fees payable hereunder shall be paid on the dates due, in
Dollars and in immediately available funds, to the Administrative Agent (or to
the applicable Issuing Bank, in the case of fees payable to any Issuing
Bank).  Fees paid shall not be refundable under any circumstances except as
otherwise provided in the Fee Letter.  Fees payable hereunder shall accrue
through and including the last day of the month immediately preceding the
applicable fee payment date.

(f)          In the event that, on or prior to the date that is six months after
the Closing Date, the Top Borrower (A) prepays, repays, refinances, substitutes
or replaces any Initial Term B Loan in connection with a Repricing Transaction
(including, for the avoidance of doubt, any prepayment made pursuant to Section
2.11(b)(iii) that constitutes a Repricing Transaction), or (B) effects any
amendment, modification or waiver of, or consent under, this Agreement resulting
in a Repricing Transaction, the Top Borrower shall pay to the Administrative
Agent, for the ratable account of each of the applicable Initial Term B Lenders,
(I) in the case of clause (A), a premium of 1.00% of the aggregate principal
amount of the Initial Term B Loans so prepaid, repaid, refinanced, substituted
or replaced and (II) in the case of clause (B), a fee equal to 1.00% of the
aggregate principal amount of the Initial B Term Loans that are the subject of
such Repricing Transaction outstanding immediately prior to such amendment.  If,
on or prior to the date that is six months after the Closing Date, all or any
portion of the Initial Term B Loans held by any Initial Term B Lender are
prepaid, repaid, refinanced, substituted or replaced pursuant to Section
2.19(b)(iv) as a result of, or in connection with, such Initial Term B Lender
not agreeing or otherwise consenting to any waiver, consent, modification or
amendment referred to in clause (B) above (or otherwise in connection with a
Repricing Transaction), such prepayment, repayment, refinancing, substitution or
replacement will be made at 101% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced.  All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.

(g)          Unless otherwise indicated herein, all computations of fees shall
be made on the basis of a 360-day year and shall be payable for the actual days
elapsed (including the first day but excluding the last day).  Each
determination by the Administrative Agent of a fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.13.          Interest. 

(a)             The Term Loans and Revolving Loans (including Swingline Loans)
comprising each ABR Borrowing shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

(b)             The Term Loans and Revolving Loans comprising each LIBO Rate
Borrowing shall bear interest at the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(c)             [Reserved].





83

--------------------------------------------------------------------------------

 

 

(d)             Notwithstanding the foregoing, if any principal of or interest
on any Term Loan or Revolving Loan, any LC Disbursement or any fee payable by
the Top Borrower hereunder is not, in each case, paid or reimbursed when due,
whether at stated maturity, upon acceleration or otherwise, the relevant overdue
amount shall bear interest, to the fullest extent permitted by applicable
Requirements of Law, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal or interest of any Term Loan, Revolving
Loan or unreimbursed LC Disbursement, 2.00% plus the rate otherwise applicable
to such Term Loan, Revolving Loan or LC Disbursement as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% plus the rate applicable to Revolving Loans that are ABR Loans as provided
in paragraph (a) of this Section; provided that no amount shall accrue pursuant
to this Section 2.13(d) on any overdue amount, reimbursement obligation in
respect of any LC Disbursement or other amount payable to a Defaulting Lender so
long as such Lender is a Defaulting Lender. 

(e)             Accrued interest on each Term Loan, Revolving Loan and Swingline
Loan shall be payable in arrears on each Interest Payment Date for such Term
Loan, Revolving Loan or Swingline Loan and (i) on the Maturity Date applicable
to such Loan, (ii) in the case of a Revolving Loan of any Class, upon
termination of the Revolving Credit Commitments of such Class and (iii) in the
case of any Swingline Loan, upon termination of all of the Revolving Credit
Commitments, as applicable; provided that (A) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (B) in the event of
any repayment or prepayment of any Term Loan, Revolving Loan (other than an ABR
Revolving Loan of any Class prior to the termination of the Revolving Credit
Commitments of such Class) or Swingline Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (C) in the event of any conversion of any LIBO Rate Loan prior to
the end of the current Interest Period therefor, accrued interest on such Term
Loan or Revolving Loan shall be payable on the effective date of such
conversion.

(f)             All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted Eurocurrency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.  Interest shall
accrue on each Loan for the day on which the Loan is made and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall bear interest for one day.

Section 2.14.          Alternate Rate of Interest.  If at least two Business
Days prior to the commencement of any Interest Period for a LIBO Rate Borrowing:

(a)             the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

(b)             the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall promptly give notice thereof to the Top
Borrower and the Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Top Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, which
the Administrative Agent agrees promptly to do, (i) any Interest Election
Request that requests the conversion





84

--------------------------------------------------------------------------------

 

 

of any Borrowing to, or continuation of any Borrowing as, a LIBO Rate Borrowing
shall be ineffective and such Borrowing shall be converted to an ABR Borrowing
on the last day of the Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a LIBO Rate Borrowing, such Borrowing shall be made
as an ABR Borrowing.

Section 2.15.          Increased Costs. 

(a)          If any Change in Law:

(i)          imposes, modifies or deems applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the LIBO Rate) or Issuing Bank;

(ii)          subject any Lender or Issuing Bank to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on or with respect to its loans,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)         imposes on any Lender or Issuing Bank or the London interbank
market any other condition (other than Taxes) affecting this Agreement or LIBO
Rate Loans made by any Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise) in respect of any
LIBO Rate Loan or Letter of Credit in an amount deemed by such Lender or Issuing
Bank to be material, then, within 30 days after the Top Borrower’s receipt of
the certificate contemplated by paragraph (c) of this Section, the Top Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered; provided that the Top
Borrower shall not be liable for such compensation if (x) the relevant Change in
Law occurs on a date prior to the date such Lender becomes a party hereto, (y)
such Lender invokes Section 2.20 or (z) in the case of requests for
reimbursement under clause (iii) above resulting from a market disruption, (A)
the relevant circumstances are not generally affecting the banking market or (B)
the applicable request has not been made by Lenders constituting Required
Lenders.

(b)          If any Lender or Issuing Bank determines that any Change in Law
regarding liquidity or capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law other than due to Taxes (taking into consideration such Lender’s
or Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy), then within 30 days of
receipt by the Top Borrower of the certificate contemplated by paragraph (c) of
this Section the Top Borrower will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.





85

--------------------------------------------------------------------------------

 

 

(c)          Any Lender or Issuing Bank requesting compensation under this
Section 2.15 shall be required to deliver a certificate to the Top Borrower that
(i) sets forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or the holding company thereof, as applicable, as specified in
paragraph (a) or (b) of this Section, (ii) sets forth, in reasonable detail, the
manner in which such amount or amounts were determined and (iii) certifies that
such Lender or Issuing Bank is generally charging such amounts to similarly
situated borrowers, which certificate shall be conclusive absent manifest error.

(d)          Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation;  provided,
 however that the Top Borrower shall not be required to compensate a Lender or
an Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or Issuing Bank
notifies the Top Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided,  further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.16.          Break Funding Payments.  In the event of (a) the
conversion or prepayment of any principal of any LIBO Rate Loan other than on
the last day of an Interest Period applicable thereto (whether voluntary,
mandatory, automatic, by reason of acceleration or otherwise), (b) the failure
to borrow, convert, continue or prepay any LIBO Rate Loan on the date or in the
amount specified in any notice delivered pursuant hereto or (c) the assignment
of any LIBO Rate Loan of any Lender other than on the last day of the Interest
Period applicable thereto as a result of a request by the Top Borrower pursuant
to Section 2.19, then, in any such event, the Top Borrower shall compensate each
Lender for the amount of any actual out-of-pocket loss, expense and/or liability
(including any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund or
maintain LIBO Rate Loans, but excluding loss of anticipated profit) that such
Lender may incur or sustain as a result of such event.  Any Lender requesting
compensation under this Section 2.16 shall be required to deliver a certificate
to the Top Borrower that (A) sets forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, the basis therefor and, in
reasonable detail, the manner in which such amount or amounts were determined
and (B) certifies that such Lender is generally charging the relevant amounts to
similarly situated borrowers, which certificate shall be conclusive absent
manifest error.  The Top Borrower shall pay such Lender the amount shown as due
on any such certificate within 30 days after receipt thereof.

Section 2.17.          Taxes. 

(a)             Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction for any Taxes, except as required by applicable Requirements of
Law.  If any applicable Requirement of Law requires the deduction or withholding
of any Tax from any such payment, then (i) if such Tax is an Indemnified Tax
and/or Other Tax, the amount payable by the applicable Loan Party shall be
increased as necessary so that after all required deductions or withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 2.17) each Lender (or, in the case of any
payment made to the Administrative Agent for its own account, the Administrative
Agent) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Requirements of Law.  If at any time any applicable
withholding agent is required by any applicable Requirement of Law to make any
deduction or withholding from any amount payable under any Loan Document, the
Top Borrower shall





86

--------------------------------------------------------------------------------

 

 

promptly notify the relevant Lender and the Administrative Agent upon any
Responsible Officer becoming aware of the same.

(b)             In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

(c)             The Borrowers shall jointly and severally indemnify the
Administrative Agent and each Lender within 30 days after receipt of the
certificate described in the succeeding sentence, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by the Administrative Agent or
such Lender, as applicable (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.17),
other than any penalties determined by a final and non-appealable judgment of a
court of competent jurisdiction (or documented in any settlement agreement) to
have resulted from the gross negligence, bad faith or willful misconduct of the
Administrative Agent or such Lender, and, in each case, any reasonable expenses
arising therefrom or with respect thereto, whether or not correctly or legally
imposed or asserted); provided that if the Top Borrower reasonably believes that
such Taxes were not correctly or legally asserted, the Administrative Agent or
such Lender, as applicable, will use reasonable efforts to cooperate with the
Top Borrower to obtain a refund of such Taxes (which shall be repaid to the Top
Borrower in accordance with Section 2.17(g)) so long as such efforts would not,
in the sole determination of the Administrative Agent or such Lender, result in
any additional out-of-pocket costs or expenses not reimbursed by such Loan Party
or be otherwise materially disadvantageous to the Administrative Agent or such
Lender, as applicable.  In connection with any request for reimbursement under
this Section 2.17(c), the relevant Lender or the Administrative Agent, as
applicable, shall deliver a certificate to the Top Borrower setting forth, in
reasonable detail, the basis and calculation of the amount of the relevant
payment or liability.  Notwithstanding anything to the contrary contained in
this Section 2.17(c), no Borrower shall be required to indemnify the
Administrative Agent or any Lender pursuant to this Section 2.17(c) for any
amount to the extent the Administrative Agent or such Lender fails to notify the
Top Borrower of such possible indemnification claim within 180 days after the
Administrative Agent or such Lender receives written notice from the applicable
taxing authority of the specific tax assessment giving rise to such
indemnification claim.

(d)             Each Lender shall severally indemnify the Administrative Agent,
within 30 days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes imposed on or with respect to any payment under any Loan Document that is
attributable to such Lender (but only to the extent that no Loan Party has
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Loan Parties to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.05(c) relating to the maintenance of a Participant Register and (iii)
any Taxes not described in clauses (i) or (ii) that are attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender under any Loan Document or otherwise payable
by the Administrative Agent to any Lender from any other source against any
amount due to the Administrative Agent under this clause (d).

(e)             As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Loan Party to a Governmental Authority, the Top Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment that is
reasonably satisfactory to the Administrative Agent.





87

--------------------------------------------------------------------------------

 

 

(f)          Status of Lenders. 

(i)          Any Lender that is entitled to an exemption from or reduction of
any withholding Tax with respect to any payments made under any Loan Document
shall deliver to the Top Borrower and the Administrative Agent, at the time or
times reasonably requested by the Top Borrower or the Administrative Agent, such
properly completed and executed documentation as the Top Borrower or the
Administrative Agent may reasonably request to permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Top Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Top Borrower or the Administrative Agent as
will enable the Top Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.

(ii)          Without limiting the generality of the foregoing,

(A)          each Lender that is not a Foreign Lender shall deliver to the Top
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Top Borrower or the Administrative Agent),
two executed original copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B)          each Foreign Lender shall deliver to the Top Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Top Borrower or the Administrative Agent), whichever
of the following is applicable:

(1)          in the case of any Foreign Lender claiming the benefits of an
income tax treaty to which the U.S. is a party, two executed original copies of
IRS Form W-8BEN or W-8BEN-E establishing any available exemption from, or
reduction of, U.S. federal withholding Tax;

(2)          two executed original copies of IRS Form W-8ECI;

(3)          in the case of any Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Code, (x)
two executed original copies of a certificate substantially in the form of
Exhibit L-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Top Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments payable to such Lender are effectively connected with the
conduct of a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and
(y) two executed original copies of IRS Form W-8BEN or W-8BEN-E; or

(4)          to the extent any Foreign Lender is not the beneficial owner (e.g.,
where the Foreign Lender is a partnership or participating Lender), two executed
original copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate





88

--------------------------------------------------------------------------------

 

 

substantially in the form of Exhibit L-2,  Exhibit L-3 or Exhibit L-4, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if such Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-2 on behalf of each such direct or indirect partner;

(C)          each Foreign Lender shall deliver to the Top Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Top Borrower or the Administrative Agent), two
executed original copies of any other form prescribed by applicable Requirements
of Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Requirements of Law to permit the Top
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)          if a payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Top Borrower and the Administrative Agent at the
time or times prescribed by applicable Requirements of Law and at such time or
times reasonably requested by the Top Borrower or the Administrative Agent such
documentation as is prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and may be necessary for the
Top Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment.

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such
documentation or promptly notify the Top Borrower and the Administrative Agent
in writing of its legal ineligibility to do so.  Each Lender hereby authorizes
the Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender to the
Administrative Agent pursuant to this Section 2.17(f).

Notwithstanding anything to the contrary in this Section 2.17(f), no Lender
shall be required to provide any documentation that such Lender is not legally
eligible to deliver.

(g)          If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by any Borrower or with respect to
which any Borrower has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to the Top Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the relevant Borrower
under this Section 2.17 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund), and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Top
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent





89

--------------------------------------------------------------------------------

 

 

or such Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the Administrative Agent or any Lender be required to pay any
amount to the Top Borrower pursuant to this paragraph (g) to the extent that the
payment thereof would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the position that the Administrative Agent
or such Lender would have been in if the Tax subject to indemnification had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This Section
2.17 shall not be construed to require the Administrative Agent or any Lender to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the relevant Loan Party or any other Person.

(h)          Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i)          Definition of “Lender”.  For the avoidance of doubt, the term
“Lender” shall, for all purposes of this Section 2.17, include any Issuing Bank
and any Swingline Lender.

(j)          Certain Tax Matters.

(i)          For the avoidance of doubt, solely for purposes of FATCA, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat), this Agreement and any Loans made
thereunder (including any Loans already outstanding) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

(ii)          The parties shall treat this Agreement as resulting in a
significant modification to the Converted Term B Loans (as defined in the
Restatement Agreement) within the meaning of Treasury Regulation Section
1.1001-3 and, in connection therewith (A) all Initial Term B Loans (including
the Converted Term B Loans (as defined in the Restatement Agreement)) shall be
treated as one fungible tranche for U.S. federal income tax purposes and (B) the
issue price (for U.S. federal income tax purposes) of all Initial Term B Loans
shall be determined based on the amount of cash paid for the Initial Term B
Loans other than the Converted Term B Loans (in accordance with Treasury
Regulation Section 1.1273(a)(1)).

Section 2.18.          Payments Generally; Allocation of Proceeds; Sharing of
Payments.   

(a)          Unless otherwise specified, the relevant Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest or
fees, reimbursements of LC Disbursements, or of amounts payable under Section
2.15,  2.16 or 2.17, or otherwise) prior to 3:00 p.m. on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
by the Administrative Agent to the Top Borrower, except that payments pursuant
to Sections 2.15,  2.16,  2.17 and 9.03 shall be made directly to the Person or
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  Except as provided in Sections
2.19(b) and 2.20, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans of a given Class and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type (and of the same Class) shall be allocated pro rata among the
Lenders in accordance with their





90

--------------------------------------------------------------------------------

 

 

respective Applicable Percentages of the applicable Class.  Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount.  All payments
hereunder shall be made in Dollars.  Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.    

(b)          Subject in all respects to the provisions of any Intercreditor
Agreement, all proceeds of Collateral received by the Administrative Agent while
an Event of Default exists and all or any portion of the Loans have been
accelerated hereunder pursuant to Section 7.01, shall be applied, first, to the
payment of all costs and expenses then due incurred by the Administrative Agent
in connection with any collection, sale or realization on Collateral or
otherwise in connection with this Agreement, any other Loan Document or any of
the Secured Obligations, including all court costs and the fees and expenses of
agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Loan Party and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document,
second, on a pro rata basis, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent (other than those covered in
clause first above) or to the Swingline Lender or any Issuing Bank from the Top
Borrower constituting Secured Obligations, third, on a pro rata basis in
accordance with the amounts of the Secured Obligations (other than contingent
indemnification obligations for which no claim has yet been made) owed to the
Secured Parties on the date of any such distribution, to the payment in full of
the Secured Obligations (including, with respect to LC Exposure, an amount to be
paid to the Administrative Agent equal to 100% of the LC Exposure (minus the
amount then on deposit in the LC Collateral Account) on such date, to be held in
the LC Collateral Account as Cash collateral for such Obligations); provided
that if any Letter of Credit expires undrawn, then any Cash collateral held to
secure the related LC Exposure shall be applied in accordance with this Section
2.17(b), beginning with clause first above, fourth, as provided in any
Intercreditor Agreement, and fifth, to, or at the direction of, the Top Borrower
or as a court of competent jurisdiction may otherwise direct.

(c)          If any Lender obtains payment (whether voluntary, involuntary,
through the exercise of any right of set-off or otherwise) in respect of any
principal of or interest on any of its Loans of any Class or participations in
LC Disbursements or Swingline Loans held by it resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
of such Class and participations in LC Disbursements or Swingline Loans and
accrued interest thereon than the proportion received by any other Lender with
Loans of such Class and participations in LC Disbursements or Swingline Loans,
then the Lender receiving such greater proportion shall purchase (for Cash at
face value) participations in the Loans of such Class and sub-participations in
LC Disbursements or Swingline Loans of other Lenders of such Class at such time
outstanding to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders of such Class ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
of such Class and participations in LC Disbursements or Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
apply to (x) any payment made by any Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by any Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any permitted assignee or participant, including any payment made or
deemed made in connection with Sections 2.22,  2.23 and 9.02(c).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Requirements of Law, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise





91

--------------------------------------------------------------------------------

 

 

against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.  The Administrative Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section 2.18(c) and will, in each case,
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.18(c) shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

(d)          Unless the Administrative Agent has received notice from the Top
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lender or any Issuing Bank hereunder that the Top
Borrower will not make such payment, the Administrative Agent may assume that
the Top Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the applicable Lender or
Issuing Bank the amount due.  In such event, if the Top Borrower has not in fact
made such payment, then each Lender or the applicable Issuing Bank severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e)          If any Lender fails to make any payment required to be made by it
pursuant to Section 2.07(b) or Section 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

Section 2.19.          Mitigation Obligations; Replacement of Lenders. 

(a)             If any Lender requests compensation under Section 2.15 or such
Lender determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, or any Loan Party is required to pay any additional amount to or
indemnify any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or its participation in any Letter of Credit affected by such event, or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as applicable, in the future or mitigate the impact of Section
2.20, as the case may be, and (ii) would not subject such Lender to any
unreimbursed out-of-pocket cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect.  The Top Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)             If (i) any Lender requests compensation under Section 2.15 or
such Lender determines it can no longer make or maintain LIBO Rate Loans
pursuant to Section 2.20, (ii) any Loan Party is required to pay any additional
amount to or indemnify any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, (iii) any Lender is a Defaulting Lender
or (iv) in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender”, “each Revolving Lender” or “each Lender directly
affected thereby” (or any other Class or group of Lenders other than the
Required Lenders) with respect to which Required Lender, Required Revolving
Lender, Required Term A Lender or Required Pro Rata Lender consent (or the
consent of Lenders holding loans or





92

--------------------------------------------------------------------------------

 

 

commitments of such Class or lesser group representing more than 50% of the sum
of the total loans and unused commitments of such Class or lesser group at such
time) has been obtained, as applicable, any Lender is a non-consenting Lender
(each such Lender described in this clause (iv), a “Non-Consenting Lender”),
then the Top Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, (x) terminate the applicable Commitments of
such Lender, and repay all Obligations of the relevant Borrowers owing to such
Lender relating to the applicable Loans and participations held by such Lender
as of such termination date (provided that, if, after giving effect such
termination and repayment, the aggregate amount of the Revolving Credit Exposure
of any Class exceeds the aggregate amount of the Revolving Credit Commitments of
such Class then in effect, then the Top Borrower shall, not later than the next
Business Day, prepay one or more Revolving Borrowings of the applicable Class or
Swingline Loans (and, if no Revolving Borrowings of such Class are outstanding,
deposit Cash collateral in the LC Collateral Account) in an amount necessary to
eliminate such excess) or (y) replace such Lender by requiring such Lender to
assign and delegate (and such Lender shall be obligated to assign and delegate),
without recourse (in accordance with and subject to the restrictions contained
in Section 9.05), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if any Lender accepts such assignment);
provided that (A) such Lender has received payment of an amount equal to the
outstanding principal amount of its Loans and, if applicable, participations in
LC Disbursements and Swingline Loans, in each case of such Class of Loans and/or
Commitments, accrued interest thereon, accrued fees and all other amounts
payable to it under any Loan Document with respect to such Class of Loans and/or
Commitments, (B) in the case of any assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment would result in a reduction in such compensation
or payments and (C) such assignment does not conflict with applicable
Requirements of Law.  No Lender (other than a Defaulting Lender) shall be
required to make any such assignment and delegation, and the Top Borrower may
not repay the Obligations of such Lender or terminate its Commitments, if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Top Borrower to require such assignment and delegation cease to
apply.  Each Lender agrees that if it is replaced pursuant to this Section 2.19,
it shall execute and deliver to the Administrative Agent an Assignment and
Assumption to evidence such sale and purchase and shall deliver to the
Administrative Agent any Promissory Note (if the assigning Lender’s Loans are
evidenced by one or more Promissory Notes) subject to such Assignment and
Assumption (provided that the failure of any Lender replaced pursuant to this
Section 2.19 to execute an Assignment and Assumption or deliver any such
Promissory Note shall not render such sale and purchase (and the corresponding
assignment) invalid), such assignment shall be recorded in the Register, any
such Promissory Note shall be deemed cancelled.  Each Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Lender’s attorney-in-fact, with full authority in the place
and stead of such Lender and in the name of such Lender, from time to time in
the Administrative Agent’s discretion, with prior written notice to such Lender,
to take any action and to execute any such Assignment and Assumption or other
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (b).  To the extent that any Initial Term B
Lender is replaced pursuant to Section 2.19(b)(iv) in connection with a
Repricing Transaction requiring payment of a fee pursuant to Section 2.12(f),
the Top Borrower shall pay to such Initial Term B Lender the fee described in
Section 2.12(f).

Section 2.20.          Illegality.  If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for such Lender or its
applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to the Published LIBO Rate, or to determine or charge
interest rates based upon the Published LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of Dollars in the applicable interbank market, then,
on notice thereof by such Lender to the Top Borrower through the Administrative
Agent, (i) any obligation of such Lender to make or continue LIBO Rate Loans or
to convert ABR Loans to LIBO Rate Loans shall be





93

--------------------------------------------------------------------------------

 

 

suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining ABR Loans the interest rate on which is determined by reference
to the Published LIBO Rate component of the Alternate Base Rate, the interest
rate on which ABR Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Published LIBO Rate component of the Alternate Base Rate, in each case until
such Lender notifies the Administrative Agent and the Top Borrower that the
circumstances giving rise to such determination no longer exist (which notice
such Lender agrees to give promptly).  Upon receipt of such notice, (x) the Top
Borrower shall, upon demand from the relevant Lender (with a copy to the
Administrative Agent), prepay or convert all of such Lender’s LIBO Rate Loans to
ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Published LIBO Rate component of the Alternate Base
Rate) either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBO Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBO Rate Loans (in
which case the Top Borrower shall not be required to make payments pursuant to
Section 2.16 in connection with such payment) and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Published LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Published LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Published LIBO
Rate.  Upon any such prepayment or conversion, the Top Borrower shall also pay
accrued interest on the amount so prepaid or converted.  Each Lender agrees to
designate a different lending office if such designation will avoid the need for
such notice and will not, in the determination of such Lender, otherwise be
materially disadvantageous to such Lender.

Section 2.21.          Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)             Fees shall cease to accrue on the unfunded portion of any
Commitment of such Defaulting Lender pursuant to Section 2.12(a) and, subject to
clause (d)(iv) below, on the participation of such Defaulting Lender in Letters
of Credit pursuant to Section 2.12(b) and pursuant to any other provisions of
this Agreement or other Loan Document.

(b)            The Commitments and the Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, each
affected Lender, the Required Lenders, the Required Revolving Lenders, the
Required Term A Lenders and/or the Required Pro Rata Lenders or such other
number of Lenders as may be required hereby or under any other Loan Document
have taken or may take any action hereunder (including any consent to any
waiver, amendment or modification pursuant to Section 9.02); provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender disproportionately and
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

(c)             Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of any Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 2.11,  Section
2.15,  Section 2.16,  Section 2.17,  Section 2.18,  Article 7,  Section 9.05 or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 9.09), shall be applied at such
time or times as may be determined by the Administrative Agent and, where
relevant, the Top Borrower as follows:  first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to any applicable Issuing Bank and/or Swingline Lender hereunder; third,
if so reasonably determined by the Administrative Agent or reasonably requested
by the applicable Issuing Bank, to be held as Cash collateral for future funding
obligations of





94

--------------------------------------------------------------------------------

 

 

such Defaulting Lender in respect of any participation in any Letter of Credit;
fourth, so long as no Default or Event of Default exists, as the Top Borrower
may request, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement;
fifth, as the Administrative Agent or the Top Borrower may elect, to be held in
a deposit account and released in order to satisfy obligations of such
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the non-Defaulting Lenders, Issuing Banks or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any non-Defaulting Lender, any Issuing Bank or any Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loan or LC Exposure in respect of which such Defaulting
Lender has not fully funded its appropriate share and (y) such Loan or LC
Exposure was made or created, as applicable, at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Exposure owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or LC
Exposure owed to, such Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to any Defaulting Lender that are applied (or held) to
pay amounts owed by any Defaulting Lender or to post Cash collateral pursuant to
this Section 2.21(c) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(d)          If any Swingline Exposure or LC Exposure exists at the time any
Lender becomes a Defaulting Lender then:

(i)          the Swingline Exposure and LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Revolving Lenders in accordance
with their respective Applicable Revolving Credit Percentages but only to the
extent that (A) the sum of the Revolving Credit Exposures of all non-Defaulting
Lenders attributable to the Revolving Credit Commitments of any Class does not
exceed the total of the Revolving Credit Commitments of all non-Defaulting
Revolving Lenders of such Class and (B) the Revolving Credit Exposure of any
non-Defaulting Lender that is attributable to its Revolving Credit Commitment of
such Class does not exceed such non-Defaulting Lender’s Revolving Credit
Commitment of such Class;

(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Top Borrower shall, without prejudice to any
other right or remedy available to it hereunder or under applicable Requirements
of Law, within two Business Days following notice by the Administrative Agent,
Cash collateralize 100% of such Defaulting Lender’s LC Exposure and any
obligations of such Defaulting Lender to fund participations in any Swingline
Loan (after giving effect to any partial reallocation pursuant to paragraph (i)
above and any Cash collateral provided by such Defaulting Lender or pursuant to
Section 2.21(c) above) or make other arrangements reasonably satisfactory to the
Administrative Agent and to the applicable Issuing Bank and/or the Swingline
Lender with respect to such LC Exposure and/or Swingline Loans and obligations
to fund participations.  Cash collateral (or the appropriate portion thereof)
provided to reduce LC Exposure or other obligations shall be released promptly
following (A) the elimination of the applicable LC Exposure or other obligations
giving rise thereto (including by the termination of the Defaulting Lender
status of the applicable Lender (or, as appropriate, its assignee following
compliance with Section 2.19)) or (B) the Administrative Agent’s good faith
determination that there exists excess Cash collateral (including as a result of
any subsequent reallocation of Swingline Loans and LC Exposure among
non-Defaulting Lenders described in clause (i) above);





95

--------------------------------------------------------------------------------

 

 

(iii)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.21(d), then the fees payable to the Revolving Lenders
pursuant to Sections 2.12(a) and (b), as the case may be, shall be adjusted to
give effect to such reallocation; and

(iv)          if any Defaulting Lender’s LC Exposure is not Cash collateralized,
prepaid or reallocated pursuant to this Section 2.21(d), then, without prejudice
to any rights or remedies of the applicable Issuing Bank or any Revolving Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s LC Exposure is Cash collateralized
or reallocated.

(e)          So long as any Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan, and no
Issuing Bank shall be required to issue, extend, create, incur, amend or
increase any Letter of Credit unless it is reasonably satisfied that the related
exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders, Cash collateral provided pursuant to Section 2.21(c)
and/or Cash collateral provided in accordance with Section 2.21(d), and
participating interests in any such or newly issued, extended or created Letter
of Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Revolving Lenders in a manner consistent with Section 2.21(d)(i) (it being
understood that Defaulting Lenders shall not participate therein).

(f)          In the event that the Administrative Agent and the Top Borrower
agree that any Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Applicable Revolving Credit
Percentage of Swingline Exposure and LC Exposure of the Revolving Lenders shall
be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment, and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the applicable Class of the other Revolving Lenders or
participations in Revolving Loans of the applicable Class as the Administrative
Agent determine as necessary in order for such Revolving Lender to hold such
Revolving Loans or participations in accordance with its Applicable Percentage
of the applicable Class or its Applicable Revolving Credit Percentage, as
applicable.  Notwithstanding the fact that any Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, (x) no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while such Lender was a Defaulting Lender
and (y) except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

Section 2.22.          Incremental Credit Extensions. 

(a)          Any Borrower may, at any time, on one or more occasions pursuant to
an Incremental Facility Amendment (i) add one or more new tranches of term
facilities and/or increase the principal amount of the Term Loans of any
existing Class by requesting new commitments to provide such Term Loans (any
such new tranche or increase, an “Incremental Term Facility” and any loans made
pursuant to an Incremental Term Facility, “Incremental Term Loans”) and/or (ii)
add one or more new tranches of incremental revolving commitments and/or
increase the aggregate amount of the Revolving Credit Commitments of any
existing Class (any such new tranche or increase, an “Incremental Revolving
Facility” and, together with any Incremental Term Facility, “Incremental
Facilities”; and the loans thereunder, “Incremental Revolving Loans” and any
Incremental Revolving Loans, together with any Incremental Term Loans,
“Incremental Loans”) in an aggregate outstanding principal amount not to exceed
the Incremental Cap; provided that:





96

--------------------------------------------------------------------------------

 

 

(i)          no Incremental Commitment in respect of any Incremental Term
Facility may be in an amount that is less than $5,000,000 (or such lesser amount
to which the Administrative Agent may reasonably agree),

(ii)          except as the relevant Borrower and any Lender may separately
agree, no Lender shall be obligated to provide any Incremental Commitment, and
the determination to provide such commitments shall be within the sole and
absolute discretion of such Lender,

(iii)          no Incremental Facility or Incremental Loan (nor the creation,
provision or implementation thereof) shall require the approval of any existing
Lender other than in its capacity, if any, as a lender providing all or part of
any Incremental Commitment or Incremental Loan,

(iv)          except as otherwise permitted herein, (A) the terms of any
Incremental Term Facility (other than any terms which are applicable only after
the Latest Maturity Date applicable to any then-existing Term Loans) must be (1)
substantially consistent with those applicable to the Initial Term A Loans in
the case of Incremental Term A Loans or Initial Term B Loans in the case of
Incremental Term B Loans, or (2) otherwise reasonably acceptable to the
Administrative Agent (it being understood and agreed that any terms that are
more favorable to the Term Lenders than those contained in the then-existing
Loan Documents and are then conformed (or added) to the Loan Documents for the
benefit of the Term Lenders pursuant to an amendment to this Agreement
effectuated in reliance on Section 9.02(d)(ii) are acceptable to the
Administrative Agent) and (B) the terms of any Incremental Revolving Facility
(other than any terms which are applicable only after the then-existing Latest
Revolving Credit Maturity Date), must be substantially consistent with those
applicable to any then-existing Revolving Facility or otherwise reasonably
acceptable to the Administrative Agent (it being understood and agreed that any
terms that are more favorable to the Revolving Lenders than those contained in
the then-existing Loan Documents and are then conformed (or added) to the Loan
Documents for the benefit of the Revolving Lenders pursuant to an amendment to
this Agreement effectuated in reliance on Section 9.02(d)(ii) are acceptable to
the Administrative Agent),

(v)          the Effective Yield (and the components thereof) applicable to any
Incremental Facility may be determined by the relevant Borrower and the lender
or lenders providing such Incremental Facility; provided that, in the case of
any Incremental Term B Facility (other than any Incremental Term B Facility
consisting of a Customary Bridge Loan (excluding any Indebtedness into which
such Customary Bridge Loans are converted)) that is pari passu with the Initial
Term B Loans in right of payment and with respect to security, the Effective
Yield applicable thereto may not be more than 0.50% higher than the Effective
Yield applicable to the Initial Term B Loans unless the Applicable Rate with
respect to the Initial Term B Loans is adjusted to be equal to the Effective
Yield with respect to such Incremental Facility, minus, 0.50%,

(vi)          (A) the final maturity date with respect to (1) any Incremental
Term A Loans shall be no earlier than the Latest Maturity Date applicable to
Term A Loans and/or (2) any Incremental Term B Loans shall be no earlier than
the Latest Maturity Date applicable to Term B Loans and (B) no Incremental
Revolving Facility may have a final maturity date earlier than (or require
scheduled amortization or mandatory commitment reductions prior to) the Latest
Revolving Credit Maturity Date,

(vii)          (A) the Weighted Average Life to Maturity of any Incremental Term
A Facility shall be no shorter than the remaining Weighted Average Life to
Maturity of any then-existing tranche of Term A Loans and (B) the Weighted
Average Life to Maturity of any





97

--------------------------------------------------------------------------------

 

 

Incremental Term B Facility (other than any Customary Bridge Loan) shall be no
shorter than the remaining Weighted Average Life to Maturity of any
then-existing tranche of Term B Loans,

(viii)          (A) any Incremental Term Facility or Incremental Revolving
Facility may rank pari passu with or junior to any then-existing tranche of Term
Loans or Revolving Loans, as applicable, in right of payment and/or security or
may be unsecured (and to the extent the relevant Incremental Facility is pari
passu with or subordinated to any then-existing tranche of Term Loans or
Revolving Loans, as applicable, in right of payment or security and documented
in a separate agreement, it shall be subject to an Intercreditor Agreement) and
(B) no Incremental Facility may be (x) guaranteed by any Person which is not a
Loan Party or (y) secured by any assets other than the Collateral,

(ix)          any prepayment (other than any scheduled amortization payment) of
Incremental Term Loans that are pari passu in right of payment and security with
any then-existing Term Loans that require ratable prepayment shall be made on a
pro rata basis with such existing Term Loans of a similar Class (i.e., Term A
Loans or term B loans, as applicable), except that the relevant Borrower and the
lenders providing the relevant Incremental Term Loans shall be permitted, in
their sole discretion, to elect to prepay or receive, as applicable, any such
prepayment on a less than pro rata basis (but not on a greater than pro rata
basis),

(x)          except as otherwise agreed by the lenders providing the relevant
Incremental Facility in connection with an acquisition or other Investment
permitted under this Agreement, no Event of Default shall exist immediately
prior to or after giving effect to such Incremental Facility,

(xi)          the proceeds of any Incremental Facility may be used for working
capital and other general corporate purposes (including acquisitions,
Investments and Restricted Payments) and any other use not prohibited by this
Agreement, and

(xii)          on the date of the Borrowing of any Incremental Term Loans that
will be of the same Class as any then-existing Class of Term Loans, and
notwithstanding anything to the contrary set forth in Sections 2.08 or 2.13
above, such Incremental Term Loans shall be added to (and constitute a part of,
be of the same Type as and, at the election of the Top Borrower, have the same
Interest Period as) each Borrowing of outstanding Term Loans of such Class on a
pro rata basis (based on the relative sizes of such Borrowings), so that each
Term Lender providing such Incremental Term Loans will participate
proportionately in each then-outstanding Borrowing of Term Loans of such Class;
it being acknowledged that the application of this clause (a)(xii) may result in
new Incremental Term Loans having Interest Periods (the duration of which may be
less than one month) that begin during an Interest Period then applicable to
outstanding LIBO Rate Loans of the relevant Class and which end on the last day
of such Interest Period.

(b)          Incremental Commitments may be provided by any existing Lender, or
by any other Eligible Assignee (any such other lender being called an
“Additional Lender”); provided that the Administrative Agent (and, in the case
of any Incremental Revolving Facility, the Swingline Lender and any Issuing
Bank) shall have a right to consent (such consent not to be unreasonably
withheld) to the relevant Additional Lender’s provision of Incremental
Commitments if such consent would be required under Section 9.05(b) for an
assignment of Loans or Commitments to such Additional Lender; provided,
 further, that any Additional Lender that is an Affiliated Lender shall be
subject to the provisions of Section 9.05(g),  mutatis mutandis, to the same
extent as if the relevant Incremental Commitments and related Obligations had
been acquired by such Lender by way of assignment.





98

--------------------------------------------------------------------------------

 

 

(c)          Each Lender or Additional Lender providing a portion of any
Incremental Commitment shall execute and deliver to the Administrative Agent and
the Top Borrower all such documentation (including the relevant Incremental
Facility Amendment) as may be reasonably required by the Administrative Agent to
evidence and effectuate such Incremental Commitment.  On the effective date of
such Incremental Commitment, each Additional Lender shall become a Lender for
all purposes in connection with this Agreement.

(d)          As conditions precedent to the effectiveness of any Incremental
Facility or the making of any Incremental Loans, (i) upon its request, the
Administrative Agent shall be entitled to receive customary written opinions of
counsel, as well as such reaffirmation agreements, supplements and/or amendments
as it shall reasonably require, (ii) the Administrative Agent shall be entitled
to receive, from each Additional Lender, an Administrative Questionnaire and
such other documents as it shall reasonably require from such Additional Lender,
(iii) the Administrative Agent and Lenders shall be entitled to receive all fees
required to be paid in respect of such Incremental Facility or Incremental
Loans, (iv) subject to Section 2.22(a)(x) and Section 2.22(h), the
Administrative Agent shall have received a Borrowing Request as if the relevant
Incremental Loans were subject to Section 2.03 or another written request the
form of which is reasonably acceptable to the Administrative Agent and (v) the
Administrative Agent shall be entitled to receive a certificate of the Top
Borrower signed by a Responsible Officer thereof:

(A)          certifying and attaching a copy of the resolutions adopted by the
governing body of the relevant Borrower approving or consenting to such
Incremental Facility or Incremental Loans, and

(B)          to the extent applicable, certifying that the condition set forth
in clause (a)(x) above has been satisfied.

(e)          Upon the implementation of any Incremental Revolving Facility
pursuant to this Section 2.22:

(i)          if such Incremental Revolving Facility establishes Revolving Credit
Commitments of the same Class as any then-existing Class of Revolving Credit
Commitments, (i) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each deemed assignment and assumption of participations, all of the Revolving
Lenders’ (including each Incremental Revolving Facility Lender) (A)
participations hereunder in Letters of Credit and (B) participations hereunder
in Swingline Loans shall be held on a pro rata basis on the basis of their
respective Revolving Credit Commitments (after giving effect to any increase in
the Revolving Credit Commitment pursuant to Section 2.22) and (ii) the existing
Revolving Lenders of the applicable Class shall assign Revolving Loans to
certain other Revolving Lenders of such Class (including the Revolving Lenders
providing the relevant Incremental Revolving Facility), and such other Revolving
Lenders (including the Revolving Lenders providing the relevant Incremental
Revolving Facility) shall purchase such Revolving Loans, in each case to the
extent necessary so that all of the Revolving Lenders of such Class participate
in each outstanding Borrowing of Revolving Loans pro rata on the basis of their
respective Revolving Credit Commitments of such Class (after giving effect to
any increase in the Revolving Credit Commitment pursuant to this Section 2.22);
it being understood and agreed that the minimum borrowing, pro rata borrowing
and pro rata payment requirements contained elsewhere in this Agreement shall
not apply to the transactions effected pursuant to this clause (i); and





99

--------------------------------------------------------------------------------

 

 

(ii)          if such Incremental Revolving Facility establishes Revolving
Credit Commitments of a new Class, then (A) the borrowing and repayment (except
for (x) payments of interest and fees at different rates on the Revolving
Facilities (and related outstandings), (y) repayments required on the Maturity
Date of any Revolving Facility and (z) repayments made in connection with a
permanent repayment and termination of the Revolving Credit Commitments under
any Revolving Facility (subject to clause (C) below)) of Revolving Loans with
respect to any Revolving Facility after the effective date of such Incremental
Revolving Facility shall be made on a pro rata basis with all other Revolving
Facilities, (B) all Swingline Loans and Letters of Credit shall be participated
on a pro rata basis by all Revolving Lenders and (C) any permanent repayment of
Revolving Loans with respect to, and reduction and termination of Revolving
Credit Commitments under, any Revolving Facility after the effective date of
such Incremental Revolving Facility shall be made on a pro rata basis with all
other Revolving Facilities, except that the relevant Borrower shall be permitted
to permanently repay Revolving Loans and reduce or terminate Revolving Credit
Commitments under any Revolving Facility on a greater than pro rata basis as
compared to any other Revolving Facilities with a later Maturity Date than such
Revolving Facility.

(f)          On the date of effectiveness of any Incremental Revolving Facility,
the maximum amount of LC Exposure and Swingline Loans permitted hereunder shall
increase by an amount, if any, agreed upon by Administrative Agent, the relevant
Issuing Banks, the Swingline Lender and the relevant Borrower.

(g)          The Lenders hereby irrevocably authorize the Administrative Agent
to enter into any Incremental Facility Amendment and/or any amendment to any
other Loan Document as may be necessary in order to establish new Classes or
sub-Classes in respect of Loans or commitments pursuant to this Section 2.22 and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Top Borrower in connection with the
establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.22.

(h)          Notwithstanding anything to the contrary in this Section 2.22 or in
any other provision of any Loan Document, if the proceeds of any Incremental
Facility are intended to be applied to finance an acquisition or other
Investment and the lenders providing such Incremental Facility so agree, the
availability thereof shall be subject to customary “SunGard” or “certain funds”
conditionality.

(i)          This Section 2.22 shall supersede any provision in Section 2.18 or
9.02 to the contrary.

Section 2.23.          Extensions of Loans and Revolving Commitments. 

(a)             Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by such Borrower to all Lenders holding Loans of any Class or Commitments
of any Class, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Loans or Commitments of such
Class) and on the same terms to each such Lender, any Borrower is hereby
permitted to consummate transactions with any individual Lender who accepts the
terms contained in the relevant Extension Offer to extend the Maturity Date of
such Lender’s Loans and/or Commitments of such Class and otherwise modify the
terms of such Loans and/or Commitments pursuant to the terms of the relevant
Extension Offer (including by increasing the interest rate or fees payable in
respect of such Loans and/or Commitments (and related outstandings) and/or
modifying the amortization schedule, if any, in respect of such Loans) (each, an
“Extension”, and each group of Loans or Commitments, as applicable, in each case
as so extended, and the original Loans and the original Commitments (in each
case not so extended), being a “tranche”; it being understood that any Extended
Term Loans shall constitute a separate tranche of Loans from the tranche of
Loans from which





100

--------------------------------------------------------------------------------

 

 

they were converted and any Extended Revolving Credit Commitments shall
constitute a separate tranche of Revolving Credit Commitments from the tranche
of Revolving Credit Commitments from which they were converted), so long as the
following terms are satisfied:

(i)          except as to (A) interest rates, fees and final maturity (which
shall, subject to immediately succeeding clause (iii), be determined by the
relevant Borrower and any Lender who agrees to an Extension of its Revolving
Credit Commitments and set forth in the relevant Extension Offer) and (B) any
covenants or other provisions applicable only to periods after the Latest
Maturity Date, the Revolving Credit Commitment of any Lender who agrees to an
extension with respect to such Commitment (an “Extended Revolving Credit
Commitment”; and the Loans thereunder, “Extended Revolving Loans”), and the
related outstandings, shall constitute a revolving commitment (or related
outstandings, as the case may be) with the same terms (or terms not less
favorable to existing Lenders) as the tranche of Revolving Credit Commitments
subject to the relevant Extension Offer (and related outstandings) provided
hereunder; provided that to the extent more than one Revolving Facility exists
after giving effect to any such Extension, (x) the borrowing and repayment
(except for (1) payments of interest and fees at different rates on the
Revolving Facilities (and related outstandings), (2) repayments required upon
the Maturity Date of any Revolving Facility and (3) repayments made in
connection with a permanent repayment and termination of Revolving Credit
Commitments under any Revolving Facility (subject to clause (z) below)) of
Revolving Loans with respect to any Revolving Facility after the effective date
of such Extended Revolving Credit Commitments shall be made on a pro rata basis
with all other Revolving Facilities, (y) all Swingline Loans and Letters of
Credit shall be participated on a pro rata basis by all Revolving Lenders and
(z) the permanent repayment of Revolving Loans with respect to, and reduction or
termination of Revolving Credit Commitments under, any Revolving Facility after
the effective date of such Extended Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Facilities, except that the
relevant Borrower shall be permitted to permanently repay Revolving Loans and
terminate Revolving Credit Commitments of any Revolving Facility on a greater
than pro rata basis as compared to any other Revolving Facilities with a later
Maturity Date than such Revolving Facility;

(ii)          except as to (A) interest rates, fees, amortization, final
maturity date, premiums, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii),  (iv)
and (v), be determined by the relevant Borrower and any Lender who agrees to an
Extension of its Term Loans and set forth in the relevant Extension Offer) and
(B) any covenants or other provisions applicable only to periods after the
Latest Maturity Date (in each case, as of the date of such Extension), the Term
Loans of any Lender extended pursuant to any Extension (any such extended Term
Loans, the “Extended Term Loans”) shall have the same terms (or terms not less
favorable to existing Lenders) as the tranche of Term Loans subject to the
relevant Extension Offer; provided,  however, that any representations and
warranties, affirmative and negative covenants (including financial covenants)
and events of default applicable to such tranche of Extended Term Loans that
also expressly apply to (and for the benefit of) the tranche of Term Loans
subject to the Extension Offer and each other Class of Term Loans hereunder may
be more favorable to the lenders of the applicable tranche of Extended Term
Loans than those originally applicable to the tranche of Term Loans subject to
the Extension Offer;

(iii)          (x) the final Maturity Date of (1) any Extended Term Loans that
are “Customary Term A Loans” may be no earlier than the then applicable Latest
Maturity Date applicable to any then-existing Term A Loans at the time of
Extension and/or (2) any Extended Term Loans that are “term B loans” may be no
earlier than the then applicable Latest Maturity Date applicable to any
then-existing Term B Loans at the time of Extension and (y) no Extended
Revolving Credit Commitments or Extended Revolving Loans may have a final
Maturity Date  





101

--------------------------------------------------------------------------------

 

 

earlier than (or require commitment reductions prior to) the Latest Maturity
Date applicable to any then-existing Revolving Facility;

(iv)          (A) the Weighted Average Life to Maturity of any Extended Term
Loans that are Customary Term A Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of any then-existing Term A Loans and (B) the
Weighted Average Life to Maturity of any Extended Term Loans that are “term B
loans” shall be no shorter than the remaining Weighted Average Life to Maturity
of any then-existing Term B Loans;

(v)          any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments (but, for purposes of clarity,
not scheduled amortization payments) in respect of the Term Loans of the
applicable Class to the extent the relevant Subject Term Loans were entitled to
such repayment or prepayment, in each case as specified in the relevant
Extension Offer;

(vi)          if the aggregate principal amount of Loans or Commitments, as the
case may be, in respect of which Lenders have accepted the relevant Extension
Offer exceed the maximum aggregate principal amount of Loans or Commitments, as
the case may be, offered to be extended by the relevant Borrower pursuant to
such Extension Offer, then the Loans or Commitments, as the case may be, of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed the applicable Lender’s actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer;

(vii)          unless the Administrative Agent otherwise agrees, any Extension
must be in a minimum amount of $5,000,000;

(viii)         any applicable Minimum Extension Condition must be satisfied or
waived by the relevant Borrower;

(ix)          any documentation in respect of any Extension shall be consistent
with the foregoing; and

(x)          no Extension of any Revolving Facility shall be effective as to the
obligations of the Swingline Lender to make any Swingline Loans or any Issuing
Bank with respect to Letters of Credit without the consent of the Swingline
Lender or such Issuing Bank (such consents not to be unreasonably withheld or
delayed) (and, in the absence of such consent, all references herein to Latest
Revolving Credit Maturity Date shall be determined, when used in reference to
the Swingline Lender or such Issuing Bank, as applicable, without giving effect
to such Extension).

(b)          (i) No Extension consummated in reliance on this Section 2.23 shall
constitute a voluntary or mandatory prepayment for purposes of Section 2.11,
(ii) the scheduled amortization payments (insofar as such schedule affects
payments due to Lenders participating in the relevant Class) set forth in
Section 2.10 shall be adjusted to give effect to any Extension of any Class of
Loans and/or Commitments and (iii) except as set forth in clause (a)(vii) above,
no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the relevant Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to the consummation of any Extension
that a minimum amount (to be specified in the relevant Extension Offer in the
relevant Borrower’s sole discretion) of Loans or Commitments (as applicable) of
any or all applicable tranches be tendered; it being understood that the
relevant Borrower may, in its sole discretion, waive any such Minimum Extension
Condition.  The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.23 





102

--------------------------------------------------------------------------------

 

 

(including, for the avoidance of doubt, the payment of any interest, fees or
premium in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
Sections 2.10,  2.11 and/or 2.18) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section.

(c)          Subject to any consents required under Section 2.23(a)(x), no
consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or Commitments of any
Class (or a portion thereof).  All Extended Term Loans and Extended Revolving
Credit Commitments and all obligations in respect thereof shall constitute
Secured Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral and guaranteed on a pari passu basis with all other
applicable Secured Obligations under this Agreement and the other Loan
Documents.  The Lenders hereby irrevocably authorize the Administrative Agent to
enter into any Extension Amendment and any amendments to any of the other Loan
Documents with the Loan Parties as may be necessary in order to establish new
Classes or sub-Classes in respect of Loans or Commitments so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the relevant Borrower in connection with
the establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.23.

(d)          In connection with any Extension, the relevant Borrower shall
provide the Administrative Agent at least five Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures (including regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.23.

ARTICLE 3     REPRESENTATIONS AND WARRANTIES

On the dates and to the extent required pursuant to Sections 4.01 or 4.02
hereof, as applicable, Holdings (solely with respect to Sections 3.01,  3.02,
 3.03,  3.07,  3.08,  3.09,  3.13,  3.14,  3.16 and 3.17) and the Borrowers
hereby represent and warrant to the Lenders that:

Section 3.01.          Organization; Powers.  Holdings, the Top Borrower and
each of its Restricted Subsidiaries (a) is (i) duly organized and validly
existing and (ii) in good standing (to the extent such concept exists in the
relevant jurisdiction) under the Requirements of Law of its jurisdiction of
organization, (b) has all requisite organizational power and authority to own
its assets and to carry on its business as now conducted and (c) is qualified to
do business in, and is in good standing (to the extent such concept exists in
the relevant jurisdiction) in, every jurisdiction where the ownership, lease or
operation of its properties or conduct of its business requires such
qualification, except, in each case referred to in this Section 3.01 (other than
(i) clause (a)(i) with respect to any Borrower and (ii) clause (b) with respect
to any Loan Party) where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

Section 3.02.          Authorization; Enforceability.  The execution, delivery
and performance of each Loan Document are within each applicable Loan Party’s
corporate or other organizational power and have been duly authorized by all
necessary corporate or other organizational action of such Loan Party.  Each
Loan Document to which any Loan Party is a party has been duly executed and
delivered by such Loan Party and is a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to the Legal
Reservations.





103

--------------------------------------------------------------------------------

 

 

Section 3.03.          Governmental Approvals; No Conflicts.  The execution and
delivery of each Loan Document by each Loan Party thereto and the performance by
such Loan Party thereof (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) in connection with the Perfection Requirements and (iii) such consents,
approvals, registrations, filings, or other actions the failure to obtain or
make which could not be reasonably expected to have a Material Adverse Effect,
(b) will not violate any (i) of such Loan Party’s Organizational Documents or
(ii) Requirement of Law applicable to such Loan Party which violation, in the
case of this clause (b)(ii), could reasonably be expected to have a Material
Adverse Effect and (c) will not violate or result in a default under any
material Contractual Obligation to which such Loan Party is a party which
violation, in the case of this clause (c), could reasonably be expected to
result in a Material Adverse Effect.

Section 3.04.          Financial Condition; No Material Adverse Effect. 

(a)             The financial statements (i) of Cotiviti Holdings provided
pursuant to Section 4.01(c)(i) and (ii) after the Closing Date, most recently
provided pursuant to Section 5.01(a) or (b), as applicable, present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Top Borrower (or the applicable Parent Company) on a consolidated
basis as of such dates and for such periods in accordance with GAAP, subject, in
the case of financial statements provided pursuant to Section 5.01(a), to the
absence of footnotes and normal year-end adjustments.

(b)             Since December 31, 2015, there have been no events, developments
or circumstances that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.05.          Properties. 

(a)             As of the Closing Date, Schedule 3.05 sets forth the address of
each Real Estate Asset (or each set of such assets that collectively comprise
one operating property) that is owned in fee simple by any Loan Party.

(b)             The Top Borrower and each of its Restricted Subsidiaries have
good and valid fee simple title to or rights to purchase, or valid leasehold
interests in, or easements or other limited property interests in, all of their
respective Real Estate Assets and have good title to their personal property and
assets, in each case, except (i) for defects in title that do not materially
interfere with their ability to conduct their business as currently conducted or
to utilize such properties and assets for their intended purposes or (ii) where
the failure to have such title would not reasonably be expected to have a
Material Adverse Effect.

(c)             The Top Borrower and its Restricted Subsidiaries own or
otherwise have a license or right to use all rights in Patents, Trademarks,
Copyrights and other rights in works of authorship (including all copyrights
embodied in software) and all other intellectual property rights (“IP Rights”)
used to conduct their respective businesses as presently conducted without, to
the knowledge of the Top Borrower, any infringement or misappropriation of the
IP Rights of third parties, except to the extent the failure to own or license
or have rights to use would not, or where such infringement or misappropriation
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 3.06.          Litigation and Environmental Matters. 

(a)             There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Top Borrower, threatened in writing





104

--------------------------------------------------------------------------------

 

 

against or affecting the Top Borrower or any of its Restricted Subsidiaries
which would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

(b)             Except for any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, (i)
neither the Top Borrower nor any of its Restricted Subsidiaries is subject to or
has received notice of any Environmental Claim or Environmental Liability or
knows of any basis for any Environmental Liability of the Top Borrower or any of
its Restricted Subsidiaries and (ii) neither the Top Borrower nor any of its
Restricted Subsidiaries has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law.

(c)             Neither the Top Borrower nor any of its Restricted Subsidiaries
has treated, stored, transported or Released any Hazardous Materials on, at,
under or from any currently or formerly operated real estate or facility in a
manner that would reasonably be expected to have a Material Adverse Effect.

Section 3.07.          Compliance with Laws.  Each of Holdings, the Top Borrower
and each of its Restricted Subsidiaries is in compliance with all Requirements
of Law applicable to it or its property, except, in each case where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect; it being understood and agreed that this
Section 3.07 shall not apply to the Requirements of Law covered by Section 3.17
below.

Section 3.08.          Investment Company Status.  No Loan Party is an
“investment company” as defined in, or is required to be registered under, the
Investment Company Act of 1940.

Section 3.09.          Taxes.  Each of Holdings, the Top Borrower and each of
its Restricted Subsidiaries has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it that are due and payable
(including in its capacity as a withholding agent), except (a) Taxes (or any
requirement to file Tax returns with respect thereto) that are being contested
in good faith by appropriate proceedings and for which the Top Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.10.          ERISA. 

(a)             Each Plan is in compliance in form and operation with its terms
and with ERISA and the Code and all other applicable Requirements of Law, except
where any failure to comply would not reasonably be expected to result in a
Material Adverse Effect.

(b)             In the five-year period prior to the date on which this
representation is made or deemed made, no ERISA Event has occurred and is
continuing or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect.

Section 3.11.          Disclosure. 

(a)             As of the Closing Date, all written information (other than the
Projections, other forward-looking information and information of a general
economic or industry-specific nature) concerning Holdings (or any Parent Company
thereof), the Top Borrower and its subsidiaries that was prepared by or on
behalf of Holdings, the Top Borrower or its subsidiaries or their respective
representatives and made available to any Initial Lender or the Administrative
Agent in connection with the Transactions on or before





105

--------------------------------------------------------------------------------

 

 

the Closing Date (the “Information”), when taken as a whole, did not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto from time
to time).

(b)          The Projections have been prepared in good faith based upon
assumptions believed by the Top Borrower to be reasonable at the time furnished
(it being recognized that such Projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies many of which are beyond
the Top Borrower’s control, that no assurance can be given that any particular
financial projections will be realized, that actual results may differ from
projected results and that such differences may be material).

Section 3.12.          Solvency.  As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of Indebtedness and obligations on the Closing Date in connection with this
Agreement and the Transactions, (i) the sum of the debt (including contingent
liabilities) of the Top Borrower and its Restricted Subsidiaries, on a
consolidated basis, does not exceed the fair value of the assets of the Top
Borrower and its Restricted Subsidiaries, on a consolidated basis; (ii) the
present fair saleable value of the assets of the Top Borrower and its Restricted
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
the Top Borrower and its Restricted Subsidiaries, on a consolidated basis, on
their debts as they become absolute and matured; (iii) the capital of the Top
Borrower and its Restricted Subsidiaries, on a consolidated basis, is not
unreasonably small in relation to the business of the Top Borrower and its
Restricted Subsidiaries, on a consolidated basis, contemplated as of the Closing
Date; and (iv) the Top Borrower and its Restricted Subsidiaries, on a
consolidated basis, do not intend to incur, or believe that they will incur,
debts (including current obligations and contingent liabilities) beyond their
ability to pay such debts as they mature in the ordinary course of
business.  For the purposes hereof, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

Section 3.13.          Capitalization and Subsidiaries.  Schedule 3.13 sets
forth, in each case as of the Closing Date, (a) a correct and complete list of
the name of each subsidiary of Holdings and the ownership interest therein held
by Holdings or its applicable subsidiary, and (b) the type of entity of Holdings
and each of its subsidiaries.

Section 3.14.          Security Interest in Collateral.  Subject to the Legal
Reservations, the Perfection Requirements and the provisions of this Agreement
and the other relevant Loan Documents, the Collateral Documents create legal,
valid and enforceable Liens on all of the Collateral in favor of the
Administrative Agent, for the benefit of itself and the other Secured Parties,
and upon the satisfaction of the applicable Perfection Requirements, such Liens
constitute perfected Liens (with the priority that such Liens are expressed to
have under the relevant Collateral Documents) on the Collateral (to the extent
such Liens are required to be perfected under the terms of the Loan Documents)
securing the Secured Obligations, in each case as and to the extent set forth
therein.

Section 3.15.          Labor Disputes.  As of the Closing Date, except as
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect, (a) there are no strikes, lockouts or slowdowns against
the Top Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of the Top Borrower or any of its Restricted Subsidiaries, threatened
and (b) the hours worked by and payments made to employees of the Top Borrower
and its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Requirements of Law dealing with such
matters.





106

--------------------------------------------------------------------------------

 

 

Section 3.16.          Federal Reserve Regulations.  No part of the proceeds of
any Loan or any Letter of Credit have been used, whether directly or indirectly,
and whether immediately, incidentally or ultimately, for any purpose that
results in a violation of the provisions of Regulation T, U or X.

Section 3.17.          OFAC; PATRIOT ACT and FCPA. 

(a)          (i) None of Holdings, the Top Borrower nor any of its Restricted
Subsidiaries nor, to the knowledge of the Top Borrower, any director, officer,
agent, employee or Affiliate of any of the foregoing (A) is a person on the list
of “Specially Designated Nationals and Blocked Persons,” (B) is currently the
target of any Sanctions or (C) conducts any activity, business or other
transaction in, or is resident or organized in, any Sanctioned Country unless
otherwise authorized or approved by each relevant Sanctions Authority; (ii) no
Borrower will directly or, to its knowledge, indirectly, use the proceeds of the
Loans or Letters of Credit or otherwise make available such proceeds to any
Person, (A) for the purpose of funding, financing or facilitating the
activities, business or transaction of or with any Person, or in any country,
region, or territory that is, at the time of such funding, financing or
facilitating, is subject of any Sanction, except to the extent licensed or
otherwise approved by each applicable Sanctions Authority or (B) in any manner
that would result in the violation of any Sanction applicable to any party
hereto.

(b)          To the extent applicable, Holdings, the Top Borrower and their
respective subsidiaries are in compliance, in all material respects, with the
USA PATRIOT Act.

(c)          Neither Holdings, the Top Borrower nor any of their respective
subsidiaries nor, to the knowledge of the Top Borrower, any director, officer,
Affiliate, agent or employee of the Top Borrower or any subsidiary has taken any
action, directly or indirectly, that would result in a material violation by
such Person of any applicable Anti-Corruption Law. No part of the proceeds of
any Loan or Letter of Credit will be used, directly or, to the knowledge of the
Top Borrower, indirectly, in violation of any applicable Anti-Corruption Law.

(d)          The Top Borrower has implemented and maintains in effect policies
and procedures designed to ensure compliance in all material respects by the Top
Borrower, its subsidiaries and their respective directors, officers, employees
and agents with applicable Anti-Corruption Laws and applicable U.S. Sanctions.

The representations and warranties set forth in Section 3.17 above made by or on
behalf of any Foreign Subsidiary are subject to and limited by any Requirement
of Law applicable to such Foreign Subsidiary; it being understood and agreed
that to the extent that any Foreign Subsidiary is unable to make any
representation or warranty set forth in Section 3.17 as a result of the
application of this sentence, such Foreign Subsidiary shall be deemed to have
represented and warranted that it is in compliance, in all material respects,
with any equivalent Requirement of Law relating to anti-terrorism,
anti-corruption or anti-money laundering that is applicable to such Foreign
Subsidiary in its relevant local jurisdiction of organization.

ARTICLE 4     CONDITIONS

Section 4.01.          Closing Date.  The obligations of (i) each Lender to make
Loans and (ii) any Issuing Bank to issue Letters of Credit shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)          Credit Agreement and Loan Documents.  The Administrative Agent (or
its counsel) shall have received (i) from each Loan Party party thereto, a
counterpart signed by such Loan Party (or written evidence satisfactory to the
Administrative Agent (which may include a copy transmitted





107

--------------------------------------------------------------------------------

 

 

by facsimile or other electronic method) that such party has signed a
counterpart) of (A) the Loan Guaranty, (B) the Security Agreement and (C) each
Promissory Note requested by a Lender at least three Business Days prior to the
Closing Date and (ii) from the Borrowers, a Borrowing Request as required by
Section 2.03.

(b)          Legal Opinions.  The Administrative Agent shall have received, on
behalf of itself, the Lenders and each Issuing Bank on the Closing Date, a
customary written opinion of Weil, Gotshal & Manges LLP, in its capacity as
special counsel for Holdings, the Borrowers and the Subsidiary Guarantors, dated
the Closing Date and addressed to the Administrative Agent, the Lenders and each
Issuing Bank.

(c)          Financial Statements and Pro Forma Financial Statements.  The
Administrative Agent shall have received (i) an audited consolidated balance
sheet and audited consolidated statements of income, stockholders’ equity and
cash flows of Cotiviti Holdings as of and for the Fiscal Year ended December 31,
2015, (ii) an unaudited consolidated balance sheet and the related unaudited
consolidated statements of income and cash flows of Cotiviti Holdings as of and
for the Fiscal Quarter ended June 30, 2016 and (iii) a pro forma consolidated
balance sheet and related pro forma statement of income of Cotiviti Holdings as
of the last day of and for the Fiscal Quarter ended June 30, 2016, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of the statement of income); provided, that (i) each such
pro forma financial statement shall be prepared in good faith by the Top
Borrower and (ii) no such pro forma financial statement shall be required to
include adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).

(d)          Secretary’s Certificate and Good Standing Certificates.  The
Administrative Agent shall have received (to the extent requested) (i) a
certificate of each Loan Party, dated the Closing Date and executed by a
secretary, assistant secretary or other Responsible Officer thereof, which shall
(A) certify that (w) attached thereto is a true and complete copy of the
certificate or articles of incorporation, formation or organization of such Loan
Party certified by the relevant authority of its jurisdiction of organization,
(x) certificate or articles of incorporation, formation or organization of such
Loan Party attached thereto have not been amended (except as attached thereto)
since the date reflected thereon, (y) attached thereto is a true and correct
copy of the by-laws or operating, management, partnership or similar agreement
of such Loan Party, together with all amendments thereto as of the Closing Date
and such by-laws or operating, management, partnership or similar agreement are
in full force and effect and (z) attached thereto is a true and complete copy of
the resolutions or written consent, as applicable, of its board of directors,
board of managers, sole member or other applicable governing body authorizing
the execution and delivery of the Loan Documents, which resolutions or consent
have not been modified, rescinded or amended (other than as attached thereto)
and are in full force and effect, and (B) identify by name and title and bear
the signatures of the officers, managers, directors or authorized signatories of
such Loan Party authorized to sign the Loan Documents to which such Loan Party
is a party on the Closing Date and (ii) a good standing (or equivalent)
certificate as of a recent date for such Loan Party from the relevant authority
of its jurisdiction of organization.

(e)          Fees.  Prior to or substantially concurrently with the funding of
the Initial Term Loans hereunder, the Administrative Agent shall have received
(i) all fees required to be paid by the Top Borrower on the Closing Date
pursuant to the Fee Letter and the Engagement Letter and (ii) all expenses
required to be paid by the Top Borrower for which invoices have been presented
at least three Business Days prior to the Closing Date or such later date to
which the Top Borrower may agree (including the reasonable fees and expenses of
legal counsel), in each case on or before the Closing Date, which amounts may be
offset against the proceeds of the Loans.





108

--------------------------------------------------------------------------------

 

 

(f)          Refinancing.  Substantially concurrently with the funding of the
Initial Term Loans hereunder, (i)(A) the Initial Term Loans (as defined in the
Original First Lien Credit Agreement) and any outstanding Revolving Loans (as
defined in the Original First Lien Credit Agreement) and (B) the Initial Term
Loans (as defined in the Original Second Lien Credit Agreement) shall, in each
case, be repaid in full and/or “rolled over” in a cashless transaction (in the
case of Initial Term Loans (as defined in the Original First Lien Credit
Agreement)) as Initial Term Loans hereunder, (ii) the Revolving Credit
Commitments (as defined in the Original First Lien Credit Agreement) shall be
terminated, (iii) all accrued interest, fees and other amounts due and payable
under the Original First Lien Credit Agreement and the Original Second Lien
Credit Agreement shall have been paid in full; it being understood and agreed
that the Existing Letters of Credit shall be deemed to be issued under this
Agreement in accordance with Section 2.05(a)  hereof and (iv) the Administrative
Agent shall have received a customary payoff letter evidencing the payment of
the obligations under the Original Second Lien Credit Agreement that are
required to be paid on the Closing Date and termination of all security
interest, guarantees and commitments (the transactions described in this clause
(f), the “Existing Debt Refinancing”). 

(g)          Solvency.  The Administrative Agent shall have received a
certificate in substantially the form of Exhibit M from the chief financial
officer (or other officer with reasonably equivalent responsibilities) of the
Top Borrower dated as of the Closing Date and certifying as to the matters set
forth therein.

(h)          Perfection Certificate.  The Administrative Agent shall have
received a completed Perfection Certificate dated the Closing Date and signed by
a Responsible Officer of each Loan Party, together with all attachments
contemplated thereby.

(i)          Pledged Stock.  To the extent not already delivered to the
Administrative Agent under the Original First Lien Credit Agreement, the
Administrative Agent shall have received the certificates representing the
Capital Stock required to be pledged pursuant to the Security Agreement,
together with an undated stock power or similar instrument of transfer for each
such certificate endorsed in blank by a duly authorized officer of pledger
thereof.

(j)          Filings, Registration and Recordings.  Each document (including any
UCC (or similar) financing statement) required by any Collateral Document or
under applicable Requirements of Law to be filed, registered or recorded in
order to maintain in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral required to be delivered
pursuant to such Collateral Documents, shall be in proper form for filing,
registration or recordation.

(k)          USA PATRIOT Act.  No later than three Business Days in advance of
the Closing Date, the Administrative Agent shall have received all documentation
and other information reasonably requested with respect to any Loan Party in
writing by any Initial Lender at least ten days in advance of the Closing Date,
which documentation or other information is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

(l)          Representations and Warranties. The representations and warranties
of the Loan Parties set forth in this Agreement and the Restatement Agreement
and the other Loan Documents shall be true and correct in all material respects
on and as of the Closing Date, with the same effect as though such
representations and warranties had been made on and as of the Closing Date;
provided that to the extent that any representation and warranty specifically
refers to a given date or period, it shall be true and correct in all material
respects as of such date or for such period.





109

--------------------------------------------------------------------------------

 

 

(m)          Absence of Default. On the Closing Date and immediately after
giving effect to the Transactions, no Event of Default or Default shall have
occurred and be continuing.

(n)          The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03.

(o)          For purposes of determining whether the conditions specified in
this Section 4.01 have been satisfied on the Closing Date, by funding the Loans
hereunder, the Administrative Agent and each Lender shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to the Administrative Agent or such Lender, as the case may be.

Section 4.02.          Each Credit Extension.  After the Closing Date, the
obligation of each Revolving Lender to make any Credit Extension is subject to
the satisfaction of the following conditions:

(a)          (i) In the case of any Borrowing, the Administrative Agent shall
have received a Borrowing Request as required by Section 2.03, (ii) in the case
of the issuance of any Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b) or (iii) in the case of any
Borrowing of Swingline Loans, the Swingline Lender and the Administrative Agent
shall have received a request as required by Section 2.04(a).

(b)          The representations and warranties of the Loan Parties set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date of any such Credit Extension with the
same effect as though such representations and warranties had been made on and
as of the date of such Credit Extension; provided that to the extent that any
representation and warranty specifically refers to a given date or period, it
shall be true and correct in all material respects as of such date or for such
period.

(c)          At the time of and immediately after giving effect to the
applicable Credit Extension, no Event of Default or Default has occurred and is
continuing.

Each Credit Extension after the Closing Date shall be deemed to constitute a
representation and warranty by the relevant Borrower on the date thereof as to
the matters specified in paragraphs (b) and (c) of this Section; provided,
 however, that the conditions set forth in this Section 4.02 shall not apply to
(A) any Incremental Loan made in connection with any acquisition or other
Investment and/or (B) any Credit Extension under any Refinancing Amendment
and/or Extension Amendment unless in each case the lenders in respect thereof
have required satisfaction of the same in the applicable Incremental Amendment,
Refinancing Amendment or Extension Amendment, as applicable.

ARTICLE 5     AFFIRMATIVE COVENANTS

From the Closing Date until the date on which all Revolving Credit Commitments
have expired or terminated and the principal of and interest on each Loan and
all fees, expenses and other amounts payable under any Loan Document (other than
contingent indemnification obligations for which no claim or demand has been
made) have been paid in full in Cash and all Letters of Credit have expired or
have been terminated (or have been collateralized or back-stopped by a letter of
credit or otherwise in a manner reasonably satisfactory to the relevant Issuing
Bank) and all LC Disbursements have been reimbursed (such date, the “Termination
Date”), Holdings (solely with respect to Sections 5.02,  5.03 and 5.12) and each
Borrower hereby covenant and agree with the Lenders that:





110

--------------------------------------------------------------------------------

 

 

Section 5.01.          Financial Statements and Other Reports.  The Top Borrower
will deliver to the Administrative Agent for delivery by the Administrative
Agent to each Lender:

(a)          Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, commencing with the Fiscal Quarter ending September 30, 2016,
the consolidated balance sheet of the Top Borrower as at the end of such Fiscal
Quarter and the related consolidated statements of income and cash flows of the
Top Borrower for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, and setting
forth, in reasonable detail, in comparative form the corresponding figures for
the corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a Responsible Officer Certification (which may be included in the
applicable Compliance Certificate) with respect thereto;

(b)          Annual Financial Statements.  As soon as available, and in any
event within 90 days after the end of each Fiscal Year ending after the Closing
Date, (i) the consolidated balance sheet of the Top Borrower as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of the Top Borrower for such Fiscal Year
and, commencing after the completion of the second full Fiscal Year ended after
the Closing Date, setting forth, in reasonable detail, in comparative form the
corresponding figures for the previous Fiscal Year and (ii) with respect to such
consolidated financial statements, a report thereon of an independent certified
public accountant of recognized national standing (which report shall be
unqualified as to “going concern” and scope of audit (except for any such
qualification pertaining to (A) the impending maturity of any Indebtedness
occurring within the four Fiscal Quarter period following the relevant audit or
(B) any breach or anticipated breach of any financial covenant), and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of the Top Borrower as at the
dates indicated and its income and cash flows for the periods indicated in
conformity with GAAP;

(c)          Compliance Certificate.  Together with each delivery of financial
statements of the Top Borrower pursuant to Sections 5.01(a) and (b),  (i) a duly
executed and completed Compliance Certificate and (ii) a summary of the pro
forma adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such financial statements;

(d)          Reserved;

(e)          Notice of Default.  Promptly upon any Responsible Officer of the
Top Borrower obtaining knowledge of (i) any Default or Event of Default or (ii)
the occurrence of any event or change that has caused or evidences or would
reasonably be expected to cause or evidence, either individually or in the
aggregate, a Material Adverse Effect, a reasonably-detailed notice specifying
the nature and period of existence of such condition, event or change and what
action the Top Borrower has taken, is taking and proposes to take with respect
thereto;

(f)          Notice of Litigation.  Promptly upon any Responsible Officer of the
Top Borrower obtaining knowledge of (i) the institution of, or threat of, any
Adverse Proceeding not previously disclosed in writing by the Top Borrower to
the Administrative Agent, or (ii) any material development in any Adverse
Proceeding that, in the case of either of clauses (i) or (ii), could reasonably
be expected to have a Material Adverse Effect, written notice thereof from the
Top Borrower together with such other non-privileged information as may be
reasonably available to the Loan Parties to enable the Lenders to evaluate such
matters;





111

--------------------------------------------------------------------------------

 

 

(g)          ERISA.  Promptly upon any Responsible Officer of the Top Borrower
becoming aware of the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect, a written notice specifying the
nature thereof;

(h)          Financial Plan.  As soon as available and in any event no later
than 90 days after the beginning of each Fiscal Year, commencing with the Fiscal
Year ending December 31, 2017, an annual budget prepared by management of the
Top Borrower, consisting of condensed income statements on an annual basis for
such Fiscal Year;

(i)          Information Regarding Collateral.  Prompt (and, in any event,
within 105 days of the relevant change) written notice of any change (i) in any
Loan Party’s legal name, (ii) in any Loan Party’s type of organization, (iii) in
any Loan Party’s jurisdiction of organization or (iv) in any Loan Party’s
organizational identification number, in each case to the extent such
information is necessary to enable the Administrative Agent to perfect or
maintain the perfection and priority of its security interest in the Collateral
of the relevant Loan Party, together with a certified copy of the applicable
Organizational Document reflecting the relevant change;

(j)          [Reserved].

(k)          Certain Reports.  Promptly upon their becoming available and
without duplication of any obligations with respect to any such information that
is otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holdings or its applicable Parent Company to
all of its security holders acting in such capacity and (ii) all regular and
periodic reports and all registration statements (other than on Form S-8 or a
similar form) and prospectuses, if any, filed by Holdings or its applicable
Parent Company with any securities exchange or with the SEC or any analogous
governmental or private regulatory authority with jurisdiction over matters
relating to securities, in each case, other than any prospectus relating to any
equity plan; and

(l)          Other Information.  Such other certificates, reports and
information (financial or otherwise) as the Administrative Agent may reasonably
request from time to time regarding the financial condition or business of the
Top Borrower and its Restricted Subsidiaries; provided, however, that none of
Holdings, the Top Borrower nor any Restricted Subsidiary shall be required to
disclose or provide any information (a) that constitutes non-financial trade
secrets or non-financial proprietary information of Holdings, the Top Borrower
or any of its subsidiaries or any of their respective customers and/or
suppliers, (b) in respect of which disclosure to the Administrative Agent or any
Lender (or any of their respective representatives) is prohibited by applicable
Requirements of Law, (c) that is subject to attorney-client or similar privilege
or constitutes attorney work product or (d) in respect of which Holdings, the
Top Borrower or any Restricted Subsidiary owes confidentiality obligations to
any third party (provided such confidentiality obligations were not entered into
in contemplation of the requirements of this Section 5.01(l)).

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Top Borrower (or a representative
thereof) (x) posts such documents or (y) provides a link thereto at the website
address listed on Schedule 9.01;  provided that, other than with respect to
items required to be delivered pursuant to Section 5.01(k) above, the Top
Borrower shall promptly notify (which notice may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents at the
website address listed on Schedule 9.01 and provide to the Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents;
(ii) on which such documents are delivered by the Top Borrower to the
Administrative Agent for posting on behalf of the Top Borrower on
IntraLinks/SyndTrak or another





112

--------------------------------------------------------------------------------

 

 

relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); (iii) on which such documents are faxed to the
Administrative Agent (or electronically mailed to an address provided by the
Administrative Agent); or (iv) in respect of the items required to be delivered
pursuant to Section 5.01(k) above in respect of information filed by Holdings or
its applicable Parent Company with any securities exchange or with the SEC or
any analogous governmental or private regulatory authority with jurisdiction
over matters relating to securities, on which such items have been made
available on the SEC website or the website of the relevant analogous
governmental or private regulatory authority or securities exchange (including,
for the avoidance of doubt, by way of “EDGAR”).

Notwithstanding the foregoing, the obligations in paragraphs (a),  (b) and (h)
of this Section 5.01 may instead be satisfied with respect to any financial
statements of the Top Borrower by furnishing (A) the applicable financial
statements of Cotiviti Holdings or any other Parent Company or (B) Cotiviti
Holdings’ or any other Parent Company’s, as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC or any securities exchange, in each case, within
the time periods specified in such paragraphs and without any requirement to
provide notice of such filing to the Administrative Agent or any Lender;
provided that, with respect to each of clauses (A) and (B), (i) to the extent
(1) such financial statements relate to Cotiviti Holdings or any other Parent
Company and (2) either (I) Cotiviti Holdings or such Parent Company (or any
other Parent Company that is a subsidiary of Cotiviti Holdings or such Parent
Company, as applicable) has any material third party Indebtedness and/or
material operations (as determined by the Top Borrower in good faith and other
than any operations that are attributable solely to Cotiviti Holdings’ or such
Parent Company’s ownership of the Top Borrower and its subsidiaries) or (II)
there are material differences between the financial statements of Cotiviti
Holdings or such Parent Company, as applicable, and its consolidated
subsidiaries, on the one hand, and the Top Borrower and its consolidated
subsidiaries, on the other hand, such financial statements or Form 10-K or Form
10-Q, as applicable, shall be accompanied by unaudited consolidating information
that summarizes in reasonable detail the differences between the information
relating to Cotiviti Holdings or such Parent Company, as applicable, and its
consolidated subsidiaries, on the one hand, and the information relating to the
Top Borrower and its consolidated subsidiaries on a stand-alone basis, on the
other hand, which consolidating information shall be certified by a Responsible
Officer of the Top Borrower as having been fairly presented in all material
respects and (ii) to the extent such statements are in lieu of statements
required to be provided under Section 5.01(b), such statements shall be
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall satisfy the applicable requirements set forth in Section 5.01(b).

Section 5.02.          Existence.  Except as otherwise permitted under
Section 6.07, Holdings and the Top Borrower will, and the Top Borrower will
cause each of its Restricted Subsidiaries to, at all times preserve and keep in
full force and effect its existence and all rights, franchises, licenses and
permits material to its business except, other than with respect to the
preservation of the existence of any Borrower, to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect;
provided that neither Holdings nor the Top Borrower nor any of the Top
Borrower’s Restricted Subsidiaries shall be required to preserve any such
existence (other than with respect to the preservation of existence of the Top
Borrower), right, franchise, license or permit if a Responsible Officer of such
Person or such Person’s board of directors (or similar governing body)
determines that the preservation thereof is no longer desirable in the conduct
of the business of such Person, and that the loss thereof is not disadvantageous
in any material respect to such Person or to the Lenders.

Section 5.03.          Payment of Taxes.  Holdings and the Top Borrower will,
and the Top Borrower will cause each of its Restricted Subsidiaries to, pay all
Taxes imposed upon it or any of its properties or assets or in respect of any of
its income or businesses or franchises before any penalty or fine accrues
thereon; provided,  however, that no such Tax need be paid if (a) it is being
contested in good faith by





113

--------------------------------------------------------------------------------

 

 

appropriate proceedings, so long as (i) adequate reserves or other appropriate
provisions, as are required in conformity with GAAP, have been made therefor and
(ii) in the case of a Tax which has resulted or may result in the creation of a
Lien on any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or (b)
failure to pay or discharge the same could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 5.04.          Maintenance of Properties.  The Top Borrower will, and
will cause each of its Restricted Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
and casualty and condemnation excepted, all property reasonably necessary to the
normal conduct of business of the Top Borrower and its Restricted Subsidiaries
and from time to time will make or cause to be made all needed and appropriate
repairs, renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such properties or make such repairs,
renewals or replacements could not reasonably be expected to have a Material
Adverse Effect.

Section 5.05.          Insurance.  Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Top Borrower will
maintain or cause to be maintained, with financially sound and reputable
insurers, such insurance coverage with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Top Borrower and its
Restricted Subsidiaries as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons, including flood insurance with respect
to each Flood Hazard Property, in each case in compliance with the National
Flood Insurance Act of 1968 and the Flood Disaster Protection Act of 1973 (where
applicable).  Each such policy of insurance shall, subject to Section 5.15
hereof, (i) name the Administrative Agent on behalf of the Secured Parties as an
additional insured thereunder as its interests may appear and (ii) to the extent
available from the relevant insurance carrier, in the case of each casualty
insurance policy (excluding any business interruption insurance policy), contain
a loss payable clause or endorsement that names the Administrative Agent, on
behalf of the Secured Parties as the loss payee thereunder and, to the extent
available from the relevant insurance carrier after submission of a request by
the applicable Loan Party to obtain the same, provide for at least 30 days’
prior written notice to the Administrative Agent of any modification or
cancellation of such policy (or 10 days’ prior written notice in the case of the
failure to pay any premiums thereunder).

Section 5.06.          Inspections.  The Top Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any authorized representative
designated by the Administrative Agent to visit and inspect any of the
properties of the Top Borrower and any of its Restricted Subsidiaries at which
the principal financial records and executive officers of the applicable Person
are located, to inspect, copy and take extracts from its and their respective
financial and accounting records, and to discuss its and their respective
affairs, finances and accounts with its and their Responsible Officers and
independent public accountants (provided that the Top Borrower (or any of its
subsidiaries) may, if it so chooses, be present at or participate in any such
discussion), all upon reasonable notice and at reasonable times during normal
business hours; provided that (a) only the Administrative Agent on behalf of the
Lenders may exercise the rights of the Administrative Agent and the Lenders
under this Section 5.06 and (b) except as expressly set forth in the proviso
below during the continuance of an Event of Default, (i) the Administrative
Agent shall not exercise such rights more often than one time during any
calendar year and (ii) only one such time per calendar year shall be at the
expense of the Top Borrower and its Restricted Subsidiaries; provided,  further,
that when an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Top Borrower at any time during normal business hours and upon
reasonable advance notice; provided,  further that notwithstanding anything to
the contrary herein, neither the Top Borrower nor any Restricted Subsidiary
shall be required to disclose, permit the inspection, examination or making of
copies of or taking abstracts from, or discuss any document,





114

--------------------------------------------------------------------------------

 

 

information, or other matter (A) that constitutes non-financial trade secrets or
non-financial proprietary information of the Top Borrower and its subsidiaries
and/or any of its customers and/or suppliers, (B) in respect of which disclosure
to the Administrative Agent or any Lender (or any of their respective
representatives or contractors) is prohibited by applicable Requirements of Law,
(C) that is subject to attorney-client or similar privilege or constitutes
attorney work product or (D) in respect of which Holdings, the Top Borrower or
any Restricted Subsidiary owes confidentiality obligations to any third party
(provided such confidentiality obligations were not entered into in
contemplation of the requirements of this Section 5.06).

Section 5.07.          Maintenance of Book and Records.  The Top Borrower will,
and will cause its Restricted Subsidiaries to, maintain proper books of record
and account containing entries of all material financial transactions and
matters involving the assets and business of the Top Borrower and its Restricted
Subsidiaries that are full, true and correct in all material respects and permit
the preparation of consolidated financial statements in accordance with GAAP.

Section 5.08.          Compliance with Laws.  The Top Borrower will comply, and
will cause each of its Restricted Subsidiaries to comply, with the requirements
of all applicable Requirements of Law (including applicable ERISA and all
Environmental Laws, OFAC, the USA PATRIOT Act, the FCPA and other applicable
anti-terrorism laws and anti-money laundering laws), except to the extent the
failure of the Top Borrower or the relevant Restricted Subsidiary to comply
could not reasonably be expected to have a Material Adverse Effect; provided
that the requirements set forth in this Section 5.08, as they pertain to
compliance by any Foreign Subsidiary with OFAC, the USA PATRIOT ACT, the FCPA
and other applicable anti-terrorism laws and anti-money laundering laws are
subject to and limited by any Requirement of Law applicable to such Foreign
Subsidiary in its relevant local jurisdiction.

Section 5.09.          Environmental. 

(a)          Environmental Disclosure.  The Top Borrower will deliver to the
Administrative Agent as soon as practicable following the sending or receipt
thereof by the Top Borrower or any of its Restricted Subsidiaries, a copy of any
and all written communications with respect to (A) any Environmental Claim that,
individually or in the aggregate, has a reasonable possibility of giving rise to
a Material Adverse Effect, (B) any Release required to be reported by the Top
Borrower or any of its Restricted Subsidiaries to any federal, state or local
governmental or regulatory agency that reasonably could be expected to have a
Material Adverse Effect, (C) any request made to the Top Borrower or any of its
Restricted Subsidiaries for information from any governmental agency that
suggests such agency is investigating whether the Top Borrower or any of its
Restricted Subsidiaries may be potentially responsible for any Hazardous
Materials Activity which is reasonably expected to have a Material Adverse
Effect and (D) such other documents and information as from time to time may be
reasonably requested by the Administrative Agent in relation to any matters
disclosed pursuant to this Section 5.09(a);

(b)          Hazardous Materials Activities, Etc.  The Top Borrower shall
promptly take, and shall cause each of its Restricted Subsidiaries promptly to
take, any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by the Top Borrower or its Restricted Subsidiaries, and
address with appropriate corrective or remedial action any Release or threatened
Release of Hazardous Materials at or from any Facility, in each case, that could
reasonably be expected to have a Material Adverse Effect and (ii) make an
appropriate response to any Environmental Claim against the Top Borrower or any
of its Restricted Subsidiaries and discharge any obligations it may have to any
Person thereunder, in each case, where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.





115

--------------------------------------------------------------------------------

 

 

Section 5.10.          Designation of Subsidiaries.  The board of directors (or
equivalent governing body) of the Top Borrower may at any time after the Closing
Date designate (or redesignate) any subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Event of Default exists
(including after giving effect to the reclassification of Investments in,
Indebtedness of and Liens on the assets of, the applicable Restricted Subsidiary
or Unrestricted Subsidiary) and (ii) as of the date of the designation thereof,
no Unrestricted Subsidiary shall own any Capital Stock in any Restricted
Subsidiary of the Top Borrower or hold any Indebtedness of or any Lien on any
property of the Top Borrower or its Restricted Subsidiaries.  The designation of
any subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
the Top Borrower (or its applicable Restricted Subsidiary) therein at the date
of designation in an amount equal to the portion of the fair market value of the
net assets of such Restricted Subsidiary attributable to the Top Borrower’s (or
its applicable Restricted Subsidiary’s) equity interest therein as reasonably
estimated by the Top Borrower (and such designation shall only be permitted to
the extent such Investment is permitted under Section 6.06).  The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
making, incurrence or granting, as applicable, at the time of designation of any
then-existing Investment, Indebtedness or Lien of such Restricted Subsidiary, as
applicable; provided that upon any re-designation of any Unrestricted Subsidiary
as a Restricted Subsidiary, the Top Borrower shall be deemed to continue to have
an Investment in the resulting Restricted Subsidiary in an amount (if positive)
equal to (a) the Top Borrower’s “Investment” in such Restricted Subsidiary at
the time of such re-designation, less (b) the portion of the fair market value
of the net assets of such Restricted Subsidiary attributable to the Top
Borrower’s equity therein at the time of such re-designation.  As of the Closing
Date, the subsidiaries listed on Schedule 5.10 hereto have been designated as
Unrestricted Subsidiaries.

Section 5.11.          Use of Proceeds.  The Borrowers shall use the proceeds of
the Revolving Loans on and after the Closing Date, to finance the working
capital needs and other general corporate purposes of the Borrowers and their
respective subsidiaries (including for capital expenditures, acquisitions,
working capital and/or purchase price adjustments, the payment of transaction
fees and expenses, other Investments, Restricted Payments and any other purpose
not prohibited by the terms of the Loan Documents).  The Borrowers shall use the
proceeds of the Swingline Loans made after the Closing Date to finance the
working capital needs and other general corporate purposes of the Borrowers and
their respective subsidiaries and any other purpose not prohibited by the terms
of the Loan Documents.  The Borrowers shall use the proceeds of the Initial Term
Loans solely to finance a portion of the Transactions (including the payment of
Transaction Costs).  Letters of Credit (including the Existing Letters of
Credit) may be issued (or deemed issued) on and after the Closing Date, for
general corporate purposes of the Top Borrower and its subsidiaries and any
other purpose not prohibited by the terms of the Loan Documents.  No Borrower
will directly or, to its knowledge, indirectly, use the proceeds of the Loans or
Letters of Credit or otherwise make available such proceeds to any Person,
(x) for the purpose of funding, financing or facilitating the activities,
business or transaction of or with any Person currently subject to any Sanction,
except to the extent licensed or otherwise approved by the applicable Sanctions
Authority or (y) in any manner that would result in the violation of any
Sanction or Anti-Corruption Laws applicable to any party hereto.

Section 5.12.          Covenant to Guarantee Obligations and Give Security. 

(a)          Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary, (ii) the designation of any
Unrestricted Subsidiary that is a Domestic Subsidiary as a Restricted
Subsidiary, (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary or (iv) any Restricted Subsidiary that
was an Excluded Subsidiary ceasing to be an Excluded Subsidiary, (x) if the
event giving rise to the obligation under this Section 5.12(a) occurs during the
first three Fiscal Quarters of any Fiscal Year, on or before the date on which
financial statements are required to be delivered pursuant to Section 5.01(a)
for the Fiscal Quarter in which the relevant formation, acquisition, designation
or cessation occurred or (y) if the event giving rise





116

--------------------------------------------------------------------------------

 

 

to the obligation under this Section 5.12(a) occurs during the fourth Fiscal
Quarter of any Fiscal Year, on or before the date that is 60 days after the end
of such Fiscal Quarter (or, in the cases of clauses (x) and (y), such longer
period as the Administrative Agent may reasonably agree), the Top Borrower shall
(A) cause such Restricted Subsidiary (other than any Excluded Subsidiary) to
comply with the requirements set forth in clause (a) of the definition of
“Collateral and Guarantee Requirement” and (B) upon the reasonable request of
the Administrative Agent, cause the relevant Restricted Subsidiary to deliver to
the Administrative Agent a signed copy of a customary opinion of counsel for
such Restricted Subsidiary, addressed to the Administrative Agent and the other
relevant Secured Parties.

(b)          Within 90 days after the acquisition by any Loan Party of any
Material Real Estate Asset other than any Excluded Asset (or such longer period
as the Administrative Agent may reasonably agree), the Top Borrower shall cause
such Loan Party to comply with the requirements set forth in clause (b) of the
definition of “Collateral and Guarantee Requirement”; it being understood and
agreed that, with respect to any Material Real Estate Asset owned by any
Restricted Subsidiary at the time such Restricted Subsidiary is required to
become a Loan Party under Section 5.12(a) above, such Material Real Estate Asset
shall be deemed to have been acquired by such Restricted Subsidiary on the first
day of the time period within which such Restricted Subsidiary is required to
become a Loan Party under Section 5.12(a).  

(c)          Notwithstanding anything to the contrary herein or in any other
Loan Document:

(i)          it is understood and agreed that:

(A)          the Administrative Agent may grant extensions of time for the
creation and perfection of security interests in, or obtaining of title
insurance, legal opinions, surveys or other deliverables with respect to,
particular assets or the provision of any Loan Guaranty by any Restricted
Subsidiary (in connection with assets acquired, or Restricted Subsidiaries
formed or acquired, after the Closing Date), and each Lender hereby consents to
any such extension of time,

(B)          any Lien required to be granted from time to time pursuant to the
definition of “Collateral and Guarantee Requirement” shall be subject to the
exceptions and limitations set forth in the Collateral Documents,

(C)          perfection by control shall not be required with respect to assets
requiring perfection through control agreements or other control arrangements,
including deposit accounts, securities accounts and commodities accounts (other
than control of pledged Capital Stock and/or Material Debt Instruments),

(D)          no Loan Party shall be required to seek any landlord lien waiver,
bailee letter, estoppel, warehouseman waiver or other collateral access or
similar letter or agreement;

(E)          no Loan Party will be required to (A) take any action outside of
the U.S. in order to grant or perfect any security interest in any asset located
outside of the U.S., (B) execute any foreign law security agreement, pledge
agreement, mortgage, deed or charge or (C) make any foreign intellectual
property filing, conduct any foreign intellectual property search or prepare any
foreign intellectual property schedule;

(F)          in no event will the Collateral include any Excluded Asset,





117

--------------------------------------------------------------------------------

 

 

(G)          no action shall be required to perfect any Lien with respect to
(1) any vehicle or other asset subject to a certificate of title, (2)
Letter-of-Credit Rights, (3) the Capital Stock of any Immaterial Subsidiary
and/or (4) the Capital Stock of any Person that is not a subsidiary, which
Person, if a subsidiary, would constitute an Immaterial Subsidiary, in each case
except to the extent that a security interest therein can be perfected by filing
a Form UCC-1 (or similar) financing statement under the UCC,

(H)          no action shall be required to perfect a Lien in any asset in
respect of which the perfection of a security interest therein would (1) be
prohibited by enforceable anti-assignment provisions set forth in any contract
that is permitted or otherwise not prohibited by the terms of this Agreement,
(2) violate the terms of any contract relating to such asset that is permitted
or otherwise not prohibited by the terms of this Agreement or (3) trigger
termination of any contract relating to such asset that is permitted or
otherwise not prohibited by the terms of this Agreement pursuant to any “change
of control” or similar provision,

(I)          no Loan Party shall be required to perfect a security interest in
any asset to the extent the perfection of a security interest in such asset
would be prohibited under any applicable Requirement of Law,

(J)          any joinder or supplement to any Loan Guaranty, any Collateral
Document and/or any other Loan Document executed by any Restricted Subsidiary
that is required to become a Loan Party pursuant to Section 5.12(a) above may,
with the consent of the Administrative Agent (not to be unreasonably withheld or
delayed), include such schedules (or updates to schedules) as may be necessary
to qualify any representation or warranty set forth in any Loan Document to the
extent necessary to ensure that such representation or warranty is true and
correct to the extent required thereby or by the terms of any other Loan
Document, and

(K)          the Administrative Agent shall not require the taking of a Lien on,
or require the perfection of any Lien granted in, those assets as to which the
cost of obtaining or perfecting such Lien (including any mortgage, stamp,
intangibles or other tax or expenses relating to such Lien) is excessive in
relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Top Borrower and the Administrative Agent.

(ii)          the Loan Guaranty provided by iPS and any After Acquired
Disregarded Domestic Person will, in each case, be recourse to all of the assets
of any such entity other than any Capital Stock or Indebtedness of any Foreign
Subsidiary of such Person that is a CFC.

Section 5.13.          Maintenance of Ratings.  The Top Borrower shall use
commercially reasonable efforts to maintain public corporate credit facility and
public corporate family ratings from each of S&P and Moody’s; provided that in
no event shall the Top Borrower be required to maintain any specific rating with
any such agency.

Section 5.14.          Further Assurances.  Promptly upon request of the
Administrative Agent and subject to the limitations described in Section 5.12:

(a)          Holdings and the Top Borrower will, and will cause each other Loan
Party to, execute any and all further documents, financing statements,
agreements, instruments, certificates, notices and acknowledgments and take all
such further actions (including the filing and recordation of financing





118

--------------------------------------------------------------------------------

 

 

statements, fixture filings, Mortgages and/or amendments thereto and other
documents), that may be required under any applicable Requirements of Law and
which the Administrative Agent may request to ensure the creation, perfection
and priority of the Liens created or intended to be created under the Collateral
Documents, all at the expense of the relevant Loan Parties.

(b)          Holdings and the Top Borrower will, and will cause each other Loan
Party to, (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Collateral Documents.

Section 5.15.          Post-Closing Covenant.  Prior to the date that is 45 days
after the Closing Date (or such longer period as the Administrative Agent may
reasonably agree), the Top Borrower will use commercially reasonable efforts to
deliver the loss payable and additional insured endorsements contemplated by the
last sentence of Section 5.05 of this Agreement, which endorsements shall be
reasonably satisfactory to the Administrative Agent.

ARTICLE 6     NEGATIVE COVENANTS

From the Closing Date and until the Termination Date, Holdings (solely with
respect to Section 6.14) and the Top Borrower covenant and agree with the
Lenders that:

Section 6.01.          Indebtedness.  The Top Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or otherwise become or remain liable with respect to any
Indebtedness, except:

(a)          the Secured Obligations (including any Additional Term Loans and
any Additional Revolving Loans);

(b)          Indebtedness of the Top Borrower to Holdings and/or any Restricted
Subsidiary and/or of any Restricted Subsidiary to Holdings, the Top Borrower
and/or any other Restricted Subsidiary; provided that in the case of any
Indebtedness of any Restricted Subsidiary that is not a Loan Party owing to any
Restricted Subsidiary that is a Loan Party, such Indebtedness shall be permitted
as an Investment under Section 6.06;  provided,  further, that any Indebtedness
of any Loan Party to any Restricted Subsidiary that is not a Loan Party must be
unsecured and expressly subordinated to the Obligations of such Loan Party on
terms that are reasonably acceptable to the Administrative Agent;

(c)          [Reserved];

(d)          Indebtedness arising from any agreement providing for
indemnification, adjustment of purchase price or similar obligations (including
contingent earn-out obligations) incurred in connection with any Disposition
permitted hereunder, any acquisition permitted hereunder or consummated prior to
the Closing Date or any other purchase of assets or Capital Stock, and
Indebtedness arising from guaranties, letters of credit, bank guaranties, surety
bonds, performance bonds or similar instruments securing the performance of the
Top Borrower or any such Restricted Subsidiary pursuant to any such agreement;

(e)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
(i) pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, surety, stay, customs,





119

--------------------------------------------------------------------------------

 

 

appeal, performance and/or return of money bonds or other similar obligations
incurred in the ordinary course of business and (ii) in respect of letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
to support any of the foregoing items;

(f)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
in respect of commercial credit cards, stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with Cash management and Deposit Accounts, including
Banking Services Obligations and incentive, supplier finance or similar
programs;

(g)          (i) guaranties by the Top Borrower and/or any Restricted Subsidiary
of the obligations of suppliers, customers and licensees in the ordinary course
of business, (ii) Indebtedness incurred in the ordinary course of business in
respect of obligations of the Top Borrower and/or any Restricted Subsidiary to
pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services and (iii) Indebtedness in respect of
letters of credit, bankers’ acceptances, bank guaranties or similar instruments
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;

(h)          Guarantees by the Top Borrower and/or any Restricted Subsidiary of
Indebtedness or other obligations of the Top Borrower, any Restricted Subsidiary
and/or any joint venture with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.01 or other obligations not prohibited by
this Agreement; provided that in the case of any Guarantee by any Loan Party of
the obligations of any non-Loan Party, the related Investment is permitted under
Section 6.06;

(i)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
existing, or pursuant to commitments existing, on the Closing Date and described
on Schedule 6.01;

(j)          Indebtedness of Restricted Subsidiaries that are not Loan Parties;
provided that the aggregate outstanding principal amount of such Indebtedness
shall not exceed the greater of $100,000,000 and 44% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period;

(k)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
consisting of obligations owing under incentive, supply, license or similar
agreements entered into in the ordinary course of business;

(l)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
consisting of (i) the financing of insurance premiums, (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business and/or (iii) obligations to reacquire assets or inventory in
connection with customer financing arrangements in the ordinary course of
business;

(m)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
with respect to Capital Leases and purchase money Indebtedness in an aggregate
outstanding principal amount not to exceed the greater of $40,000,000 and 18% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period;

(n)          Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition permitted hereunder after
the Closing Date; provided that (i) such Indebtedness (A) existed at the time
such Person became a Restricted Subsidiary or the assets subject to such
Indebtedness were acquired and (B) was not created or incurred in anticipation
thereof,





120

--------------------------------------------------------------------------------

 

 

(ii) no Event of Default exists or would result from the consummation of such
acquisition and (iii) the Top Borrower is in compliance with Section 6.15(a)
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period;

(o)          Indebtedness consisting of promissory notes issued by the Top
Borrower or any Restricted Subsidiary to any stockholder of any Parent Company
or any current or former director, officer, employee, member of management,
manager or consultant of any Parent Company, the Top Borrower or any subsidiary
(or their respective Immediate Family Members) to finance the purchase or
redemption of Capital Stock of any Parent Company permitted by Section 6.04(a);

(p)          the Top Borrower and its Restricted Subsidiaries may become and
remain liable for any Indebtedness refinancing, refunding or replacing any
Indebtedness permitted under clauses (a),  (i),  (j),  (m),  (n),  (q),  (r),
 (u),  (w),  (y), and (z) of this Section 6.01 (in any case, including any
refinancing Indebtedness incurred in respect thereof, “Refinancing
Indebtedness”) and any subsequent Refinancing Indebtedness in respect thereof;
provided that:

(i)          the principal amount of such Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced, refunded or replaced,
except by (A) an amount equal to unpaid accrued interest and premiums (including
tender premiums) thereon plus underwriting discounts, other reasonable and
customary fees, commissions and expenses (including upfront fees, original issue
discount or initial yield payments) incurred in connection with the relevant
refinancing, refunding or replacement, (B) an amount equal to any existing
commitments unutilized thereunder and (C) additional amounts permitted to be
incurred pursuant to this Section 6.01  (provided that (1) any additional
Indebtedness referenced in this clause (C) satisfies the other applicable
requirements of this definition (with additional amounts incurred in reliance on
this clause (C) constituting a utilization of the relevant basket or exception
pursuant to which such additional amount is permitted) and (2) if such
additional Indebtedness is secured, the Lien securing such Indebtedness
satisfies the applicable requirements of Section 6.02),  

(ii)          other than in the case of Refinancing Indebtedness with respect to
clauses (i),  (m),  (n),  (u) and/or (y), (A) such Indebtedness has a final
maturity equal to or later than (and, in the case of revolving Indebtedness,
does not require mandatory commitment reductions, if any, prior to) the final
maturity of the Indebtedness being refinanced, refunded or replaced; and (B)
other than with respect to revolving Indebtedness, a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Indebtedness being refinanced, refunded or replaced; it being understood and
agreed that, notwithstanding the foregoing, with respect to any refinancing of
Indebtedness incurred in reliance on Section 6.01(a), any Indebtedness in the
form of “term B loans”, including any Initial Term B Loan, may be refinanced
with the proceeds of Customary Term A Loans so long as such Customary Term A
Loans have (1) a final maturity equal to or later than the final maturity of the
Initial Term A Loans and (B) a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of the Initial Term A
Loans,  

(iii)          the terms of any Refinancing Indebtedness with an original
principal amount in excess of the Threshold Amount (excluding pricing, fees,
premiums, rate floors, optional prepayment or redemption terms (and, if
applicable, subordination terms) and, with respect to Refinancing Indebtedness
incurred in respect of Indebtedness permitted under clause (a) above, security),
are not, taken as a whole (as reasonably determined by the Top Borrower), more
favorable to the lenders providing such Indebtedness than those applicable to
the Indebtedness being refinanced, refunded or replaced (other than any
covenants or any other provisions applicable only





121

--------------------------------------------------------------------------------

 

 

to periods after the Latest Maturity Date as of such date or any covenants or
provisions which are then-current market terms for the applicable type of
Indebtedness),

(iv)          in the case of Refinancing Indebtedness with respect to
Indebtedness permitted under clauses (j),  (m),  (r),  (u),  (w) (solely as it
relates to the Non-Loan Party Cap), (y) and (z) (solely as it relates to the
Fixed Incremental Amount) of this Section 6.01, the incurrence thereof shall be
without duplication of any amounts outstanding in reliance on the relevant
clause, such that the amount available under the relevant clause shall be
reduced by the amount of the applicable Refinancing Indebtedness,

(v)          except in the case of Refinancing Indebtedness incurred in respect
of Indebtedness permitted under clause (a) of this Section 6.01, (A) such
Indebtedness, if secured, is secured only by Permitted Liens at the time of such
refinancing, refunding or replacement (it being understood that secured
Indebtedness may be refinanced with unsecured Indebtedness), (B) such
Indebtedness is incurred by the obligor or obligors in respect of the
Indebtedness being refinanced, refunded or replaced, except to the extent
otherwise permitted pursuant to Section 6.01 (it being understood that Holdings
may not be the primary obligor in respect of the applicable Refinancing
Indebtedness if Holdings was not the primary obligor in respect of the relevant
refinanced Indebtedness), (C) if the Indebtedness being refinanced, refunded or
replaced was originally contractually subordinated to the Obligations in right
of payment (or the Liens securing such Indebtedness were originally
contractually subordinated to the Liens on the Collateral securing the Initial
Term Loans), such Indebtedness is contractually subordinated to the Obligations
in right of payment (or the Liens securing such Indebtedness are subordinated to
the Liens on the Collateral securing the Initial Term Loans) on terms not
materially less favorable (as reasonably determined by the Top Borrower), taken
as a whole, to the Lenders than those applicable to the Indebtedness (or Liens,
as applicable) being refinanced, refunded or replaced, taken as a whole and (D)
as of the date of the incurrence of such Indebtedness and after giving effect
thereto, no Event of Default exists, and

(vi)          in the case of Refinancing Indebtedness incurred in respect of
Indebtedness permitted under clause (a) of this Section 6.01, (A) such
Indebtedness is pari passu or junior in right of payment and secured by the
Collateral on a pari passu or junior basis with respect to the remaining
Obligations hereunder, or is unsecured; provided that any such Indebtedness that
is pari passu or junior with respect to the Collateral shall be subject to an
Intercreditor Agreement, (B) if the Indebtedness being refinanced, refunded or
replaced is secured, it is not secured by any assets other than the Collateral,
(C) if the Indebtedness being refinanced, refunded or replaced is Guaranteed, it
shall not be Guaranteed by any Person other than one or more Loan Parties and
(D) such Indebtedness is incurred under (and pursuant to) documentation other
than this Agreement; it being understood and agreed that any such Indebtedness
that is pari passu with the Initial Term Loans hereunder in right of payment and
secured by the Collateral on a pari passu basis with respect to the Secured
Obligations hereunder that are secured on a first lien basis may participate on
a pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory prepayment in respect of the Initial Term
Loans (and any Additional Term Loans then subject to ratable repayment
requirements), in each case as the Top Borrower and the relevant lender may
agree;

(q)          Indebtedness incurred to finance any acquisition permitted
hereunder after the Closing Date; provided that (i) before and after giving
effect to such acquisition on a Pro Forma Basis, no Event of Default exists,
(ii) after giving effect to such acquisition on a Pro Forma Basis (A) (1) if
such Indebtedness is secured by a Lien on the Collateral that is pari passu with
or junior to the Lien on the Collateral securing the Secured Obligations that
are secured on a first lien basis, the Secured Leverage Ratio





122

--------------------------------------------------------------------------------

 

 

does not exceed the greater of (x) 4.50:1.00 and (y) the Secured Leverage Ratio
as of the last day of the most recently ended Test Period or (2) if such
Indebtedness is secured solely by a Lien on assets that do not constitute
Collateral or is unsecured, at the election of the Top Borrower, either (x) the
Total Leverage Ratio does not exceed the greater of (I) 5.50:1.00 and (II) the
Total Leverage Ratio as of the last day of the most recently ended Test Period
or (y) the Interest Coverage Ratio is not less than the lesser of (I) 1.75:1.00
and (II) the Interest Coverage Ratio as of the last day of the most recently
ended Test Period and (iii) any such Indebtedness that is subordinated to the
Obligations in right of payment shall be subject to an Intercreditor Agreement;

(r)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
in an aggregate outstanding principal amount not to exceed 100% of the amount of
Net Proceeds received by the Top Borrower since the Original Closing Date from
(i) the issuance or sale of Qualified Capital Stock or (ii) any cash
contribution to its common equity with the Net Proceeds from the issuance and
sale by any Parent Company of its Qualified Capital Stock or a contribution to
the common equity of any Parent Company, in each case, (A) other than any Net
Proceeds received from the sale of Capital Stock to, or contributions from, the
Top Borrower or any of its Restricted Subsidiaries, (B) to the extent the
relevant Net Proceeds have not otherwise been applied to make Investments,
Restricted Payments or Restricted Debt Payments hereunder and (C) other than any
Cure Amount and/or the Available Excluded Contribution Amount (the amount of Net
Proceeds or contribution utilized to incur Indebtedness in reliance on this
clause (r), a “Contribution Indebtedness Amount”);

(s)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
under any Derivative Transaction not entered into for speculative purposes;

(t)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
representing (i) deferred compensation to current or former directors, officers,
employees, members of management, managers, and consultants of any Parent
Company, the Top Borrower and/or any Restricted Subsidiary in the ordinary
course of business and (ii) deferred compensation or other similar arrangements
in connection with the Original Closing Date Transactions, any Permitted
Acquisition or any other Investment permitted hereby;

(u)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
in an aggregate outstanding principal amount not to exceed the greater of
$100,000,000 and 44% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;

(v)          to the extent constituting Indebtedness, obligations arising under
the Acquisition Agreement;

(w)          additional Indebtedness of the Top Borrower and/or any Restricted
Subsidiary so long as, after giving effect thereto, including the application of
the proceeds thereof, (i) (A) if such Indebtedness is secured by a Lien on the
Collateral that is pari passu with or junior to the Lien on the Collateral
securing the Secured Obligations that are secured on a first lien basis, the
Secured Leverage Ratio does not exceed 4.50:1.00 and (B) if such Indebtedness is
secured by a Lien on any asset that does not constitute Collateral or is
unsecured, at the election of the Top Borrower, either (x) the Total Leverage
Ratio does not exceed 5.50:1.00 or (y) the Interest Coverage Ratio is not less
than 2.00:1.00 and (ii) any such Indebtedness that is subordinated to the
Obligations in right of payment shall be subject to an Intercreditor Agreement;
provided,  however, that the aggregate outstanding principal amount of
Indebtedness incurred in reliance on this Section 7.01(w) by Restricted
Subsidiaries that are not Loan Parties shall not, at any time, exceed the
Non-Loan Party Cap;

(x)          [Reserved];





123

--------------------------------------------------------------------------------

 

 

(y)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
incurred in connection with Sale and Lease-Back Transactions permitted pursuant
to Section 6.08;

(z)          Incremental Equivalent Debt;

(aa)          Indebtedness (including obligations in respect of letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
with respect to such Indebtedness) incurred by the Top Borrower and/or any
Restricted Subsidiary in respect of workers compensation claims, unemployment
insurance (including premiums related thereto), other types of social security,
pension obligations, vacation pay, health, disability or other employee
benefits;

(bb)          [Reserved];

(cc)          Indebtedness of the Top Borrower and/or any Restricted Subsidiary
in respect of any letter of credit or bank guarantee issued in favor of any
Issuing Bank or the Swingline Lender to support any Defaulting Lender’s
participation in Letters of Credit issued, or Swingline Loans made, hereunder;

(dd)          Indebtedness of the Top Borrower or any Restricted Subsidiary
supported by any Letter of Credit;

(ee)          unfunded pension fund and other employee benefit plan obligations
and liabilities incurred by the Top Borrower and/or any Restricted Subsidiary in
the ordinary course of business to the extent that the unfunded amounts would
not otherwise cause an Event of Default under Section 7.01(i);  

(ff)          customer deposits and advance payments received in the ordinary
course of business from customers for goods and services purchased in the
ordinary course of business; and

(gg)          without duplication of any other Indebtedness, all premiums (if
any), interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Top Borrower and/or any Restricted
Subsidiary hereunder.

Section 6.02.          Liens.  The Top Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, create, incur, assume or permit or suffer
to exist any Lien on or with respect to any property of any kind owned by it,
whether now owned or hereafter acquired, or any income or profits therefrom,
except:

(a)          Liens securing the Secured Obligations created pursuant to the Loan
Documents;

(b)          Liens for Taxes which are (i) not then due, (ii) if due, not at
such time required to be paid pursuant to Section 5.03 or (iii) being contested
in accordance with Section 5.03;

(c)          statutory Liens (and rights of set-off) of landlords, banks,
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by applicable Requirements of Law, in each case incurred in the
ordinary course of business (i) for amounts not yet overdue by more than 30
days, (ii) for amounts that are overdue by more than 30 days and that are being
contested in good faith by appropriate proceedings, so long as any reserves or
other appropriate provisions required by GAAP have been made for any such
contested amounts or (iii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;





124

--------------------------------------------------------------------------------

 

 

(d)          Liens incurred (i) in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security laws and regulations, (ii) in the ordinary course of business to secure
the performance of tenders, statutory obligations, surety, stay, customs and
appeal bonds, bids, leases, government contracts, trade contracts, performance
and return-of-money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money), (iii) pursuant to pledges and
deposits of Cash or Cash Equivalents in the ordinary course of business securing
(x) any liability for reimbursement or indemnification obligations of insurance
carriers providing property, casualty, liability or other insurance to Holdings,
the Top Borrower and its subsidiaries or (y) leases or licenses of property
otherwise permitted by this Agreement and (iv) to secure obligations in respect
of letters of credit, bank guaranties, surety bonds, performance bonds or
similar instruments posted with respect to the items described in clauses (i)
through (iii) above;

(e)          Liens consisting of easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not, in the aggregate, materially interfere with the ordinary conduct
of the business of the Top Borrower and/or its Restricted Subsidiaries, taken as
a whole, or the use of the affected property for its intended purpose;

(f)          Liens consisting of any (i) interest or title of a lessor or
sub-lessor under any lease of real estate permitted hereunder, (ii) landlord
lien permitted by the terms of any lease, (iii) restriction or encumbrance to
which the interest or title of such lessor or sub-lessor may be subject or (iv)
subordination of the interest of the lessee or sub-lessee under such lease to
any restriction or encumbrance referred to in the preceding clause (iii);

(g)          Liens solely on any Cash earnest money deposits made by the Top
Borrower and/or any of its Restricted Subsidiaries in connection with any letter
of intent or purchase agreement with respect to any Investment permitted
hereunder;

(h)          purported Liens evidenced by the filing of UCC financing statements
relating solely to operating leases or consignment or bailee arrangements
entered into in the ordinary course of business;

(i)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(j)          Liens in connection with any zoning, building or similar
Requirement of Law or right reserved to or vested in any Governmental Authority
to control or regulate the use of any or dimensions of real property or the
structure thereon, including Liens in connection with any condemnation or
eminent domain proceeding or compulsory purchase order;

(k)          Liens securing Indebtedness permitted pursuant to Section 6.01(p)
(solely with respect to the permitted refinancing of (x) Indebtedness permitted
pursuant to Sections 6.01(a),  (i),  (j),  (m),  (n),  (q),  (u),  (w) and (z)
and (y) Indebtedness that is secured in reliance on Section 6.02(u) (without
duplication of any amount outstanding thereunder)); provided that (i) no such
Lien extends to any asset not covered by the Lien securing the Indebtedness that
is being refinanced and (ii) if the Lien securing the Indebtedness being
refinanced was subject to intercreditor arrangements, then (A) the Lien securing
any refinancing Indebtedness in respect thereof shall be subject to
intercreditor arrangements that are not materially less favorable to the Secured
Parties, taken as a whole, than the intercreditor arrangements governing the
Lien securing the Indebtedness that is refinanced or (B) the intercreditor
arrangements governing the Lien securing the relevant refinancing Indebtedness
shall be set forth in an Intercreditor Agreement;





125

--------------------------------------------------------------------------------

 

 

(l)          Liens described on Schedule 6.02 and any modification, replacement,
refinancing, renewal or extension thereof; provided that (i) no such Lien
extends to any additional property other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01 and (B) proceeds and products thereof,
accessions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(m) provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its affiliates) and (ii) any such modification, replacement,
refinancing, renewal or extension of the obligations secured or benefited by
such Liens, if constituting Indebtedness, is permitted by Section 6.01;

(m)          Liens arising out of Sale and Lease-Back Transactions permitted
under Section 6.08;

(n)          Liens securing Indebtedness permitted pursuant to Section 6.01(m);
 provided that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and proceeds and products thereof, accessions
thereto and improvements thereon (it being understood that individual financings
of the type permitted under Section 6.01(m) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);

(o)          (i) Liens securing Indebtedness permitted pursuant to
Section 6.01(n) on the relevant acquired assets or on the Capital Stock and
assets of the relevant newly acquired Restricted Subsidiary; provided that no
such Lien (x) extends to or covers any other assets (other than the proceeds or
products thereof, accessions or additions thereto and improvements thereon) or
(y) was created in contemplation of the applicable acquisition of assets or
Capital Stock, and (ii) Liens securing Indebtedness incurred pursuant to, and
subject to the provisions set forth in, Section 6.01(q);  provided, that any
Lien on the Collateral that is granted in reliance on this clause (o)(ii) and is
pari passu with or junior to the Lien securing the Secured Obligations shall be
subject to an Intercreditor Agreement;

(p)          (i) Liens that are contractual rights of setoff or netting relating
to (A) the establishment of depositary relations with banks not granted in
connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of the Top Borrower or any Restricted Subsidiary to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Top Borrower or any Restricted Subsidiary, (C) purchase orders and other
agreements entered into with customers of the Top Borrower or any Restricted
Subsidiary in the ordinary course of business and (D) commodity trading or other
brokerage accounts incurred in the ordinary course of business, (ii) Liens
encumbering reasonable customary initial deposits and margin deposits, (iii)
bankers Liens and rights and remedies as to Deposit Accounts and (iv) Liens on
the proceeds of any Indebtedness incurred in connection with any transaction
permitted hereunder, which proceeds have been deposited into an escrow account
on customary terms to secure such Indebtedness pending the application of such
proceeds to finance such transaction;

(q)          Liens on assets and Capital Stock of Restricted Subsidiaries that
are not Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to Section 6.01;

(r)          Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Top Borrower
and/or its Restricted Subsidiaries;

(s)          Liens securing Indebtedness incurred in reliance on, and subject to
the provisions set forth in, Section 6.01(w);  provided, that other than with
respect to Indebtedness of the type described in





126

--------------------------------------------------------------------------------

 

 

Section 6.01(m), any Lien that is granted in reliance on this clause (s) on the
Collateral and is pari passu with or junior to the Lien securing the Secured
Obligations shall be subject to an Intercreditor Agreement;

(t)          Liens securing Indebtedness incurred pursuant to Section 6.01(z),
 subject, if applicable, to an Intercreditor Agreement;

(u)          other Liens on assets securing Indebtedness or other obligations in
an aggregate principal amount at any time outstanding not to exceed the greater
of $100,000,000 and 44% of Consolidated Adjusted EBITDA as of the last day of
the most recently ended Test Period; provided that other than with respect to
Indebtedness of the type described in Section 6.01(m), any such Lien on the
Collateral that is pari passu with or junior to the Lien securing the Secured
Obligations shall be subject to an Intercreditor Agreement;

(v)          (i) Liens on assets securing judgments, awards, attachments and/or
decrees and notices of lis pendens and associated rights relating to litigation
being contested in good faith not constituting an Event of Default under
Section 7.01(h) and (ii) any pledge and/or deposit securing any settlement of
litigation;

(w)          leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not secure any Indebtedness;

(x)          Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;

(y)          Liens securing obligations in respect letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments permitted
under Sections 6.01(d),  (e),  (g),  (aa) and (cc);

(z)          Liens arising (i) out of conditional sale, title retention,
consignment or similar arrangements for the sale of any asset in the ordinary
course of business and permitted by this Agreement or (ii) by operation of law
under Article 2 of the UCC (or similar Requirement of Law under any
jurisdiction);

(aa)          Liens (i) in favor of any Loan Party and/or (ii) granted by any
non-Loan Party in favor of any Restricted Subsidiary that is not a Loan Party,
in the case of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01;

(bb)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(cc)          Liens on specific items of inventory or other goods and the
proceeds thereof securing the relevant Person’s obligations in respect of
documentary letters of credit or banker’s acceptances issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or goods;

(dd)          Liens securing (i) obligations of the type described in Section
6.01(f) and/or (ii) obligations of the type described in Section 6.01(s);

(ee)          (i) Liens on Capital Stock of joint ventures or Unrestricted
Subsidiaries securing capital contributions to, or obligations of, such Persons
and (ii) customary rights of first refusal and tag, drag and similar rights in
joint venture agreements and agreements with respect to non-Wholly-Owned
Subsidiaries;





127

--------------------------------------------------------------------------------

 

 

(ff)          Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;

(gg)          Liens consisting of the prior rights of consignees and their
lenders under consignment arrangements entered into in the ordinary course of
business; and

(hh)          Liens disclosed in any Mortgage Policy delivered pursuant to
Section 5.12 with respect to any Material Real Estate Asset and any replacement,
extension or renewal thereof; provided that no such replacement, extension or
renewal Lien shall cover any property other than the property that was subject
to such Lien prior to such replacement, extension or renewal (and additions
thereto, improvements thereon and the proceeds thereof).

Section 6.03.          Reserved.

Section 6.04.          Restricted Payments; Restricted Debt Payments.

(a)          The Top Borrower shall not pay or make, directly or indirectly, any
Restricted Payment, except that:

(i)          the Top Borrower may make Restricted Payments to the extent
necessary to permit any Parent Company:

(A)          to pay general administrative costs and expenses (including
corporate overhead, legal or similar expenses and customary salary, bonus and
other benefits payable to directors, officers, employees, members of management,
managers and/or consultants of any Parent Company) and franchise Taxes, and
similar fees and expenses, required to maintain the organizational existence of
such Parent Company, in each case, which are reasonable and customary and
incurred in the ordinary course of business, plus any reasonable and customary
indemnification claims made by directors, officers, members of management,
managers, employees or consultants of any Parent Company, in each case, to the
extent attributable to the ownership or operations of any Parent Company (but
excluding, for the avoidance of doubt, the portion of any such amount, if any,
that is attributable to the ownership or operations of any subsidiary of any
Parent Company other than the Top Borrower and/or its subsidiaries), and/or its
subsidiaries;

(B)          to discharge the consolidated, combined, unitary or similar Tax
liabilities of such Parent Company and its subsidiaries when and as due, to the
extent such liabilities are attributable to the income of the Top Borrower
and/or any subsidiary; provided that the amount of such payments in respect of
any taxable year do not exceed the amount of such Taxes that the Top Borrower
and/or its applicable subsidiary would have paid had such Taxes been paid as
standalone companies or as a standalone group;

(C)          to pay audit and other accounting and reporting expenses of such
Parent Company to the extent attributable to any Parent Company (but excluding,
for the avoidance of doubt, the portion of any such expenses, if any,
attributable to the ownership or operations of any subsidiary of any Parent
Company other than the Top Borrower and/or its subsidiaries), the Top Borrower
and its subsidiaries;

(D)          for the payment of insurance premiums to the extent attributable to
any Parent Company (but excluding, for the avoidance of doubt, the portion of
any such





128

--------------------------------------------------------------------------------

 

 

premiums, if any, attributable to the ownership or operations of any subsidiary
of any Parent Company other than the Top Borrower and/or its subsidiaries), the
Top Borrower and its subsidiaries;

(E)          to pay (x) fees and expenses related to debt or equity offerings,
investments or acquisitions (whether or not consummated) and (y) Public Company
Costs;

(F)          to finance any Investment permitted under Section 6.06  (provided
that (x) any Restricted Payment under this clause (a)(i)(F) shall be made
substantially concurrently with the closing of such Investment and (y) the
relevant Parent Company shall, promptly following the closing thereof, cause (I)
all property acquired to be contributed to the Top Borrower or one or more of
its Restricted Subsidiaries, or (II) the merger, consolidation or amalgamation
of the Person formed or acquired into the Top Borrower or one or more of its
Restricted Subsidiaries, in order to consummate such Investment in compliance
with the applicable requirements of Section 6.06 as if undertaken as a direct
Investment by the Top Borrower or the relevant Restricted Subsidiary); and

(G)          to pay customary salary, bonus, severance and other benefits
payable to current or former directors, officers, members of management,
managers, employees or consultants of any Parent Company (or any Immediate
Family Member of any of the foregoing) to the extent such salary, bonuses and
other benefits are attributable and reasonably allocated to the operations of
the Top Borrower and/or its subsidiaries, in each case, so long as such Parent
Company applies the amount of any such Restricted Payment for such purpose;

(ii)          the Top Borrower may pay (or make Restricted Payments to allow any
Parent Company) to repurchase, redeem, retire or otherwise acquire or retire for
value the Capital Stock of any Parent Company or any subsidiary held by any
future, present or former employee, director, member of management, officer,
manager or consultant (or any Affiliate or Immediate Family Member thereof) of
any Parent Company, the Top Borrower or any subsidiary:

(A)          with Cash and Cash Equivalents (and including, to the extent
constituting a Restricted Payment, amounts paid in respect of promissory notes
issued to evidence any obligation to repurchase, redeem, retire or otherwise
acquire or retire for value the Capital Stock of any Parent Company or any
subsidiary held by any future, present or former employee, director, member of
management, officer, manager or consultant (or any Affiliate or Immediate Family
Member thereof) of any Parent Company, the Top Borrower or any subsidiary) in an
amount not to exceed $15,000,000 in any Fiscal Year, which, if not used in such
Fiscal Year, may be carried forward to the next two succeeding Fiscal Years;

(B)          with the proceeds of any sale or issuance of the Capital Stock of
the Top Borrower or any Parent Company (to the extent such proceeds are
contributed in respect of Qualified Capital Stock to the Top Borrower or any
Restricted Subsidiary); or

(C)          with the net proceeds of any key-man life insurance policies;

(iii)          the Top Borrower may make additional Restricted Payments in an
amount not to exceed (A) the portion, if any, of the Available Amount on such
date that the Top Borrower elects to apply to this clause (iii)(A) and/or (B)
the portion, if any, of the Available Excluded Contribution Amount on such date
that the Top Borrower elects to apply to this clause (iii)(B);





129

--------------------------------------------------------------------------------

 

 

(iv)          the Top Borrower may make Restricted Payments (i) to any Parent
Company to enable such Parent Company to make Cash payments in lieu of the
issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
of such Parent Company and (ii) consisting of (A) payments made or expected to
be made in respect of withholding or similar Taxes payable by any future,
present or former officers, directors, employees, members of management,
managers or consultants of the Top Borrower, any Restricted Subsidiary or any
Parent Company or any of their respective Immediate Family Members and/or (B)
repurchases of Capital Stock in consideration of the payments described in
sub-clause (A) above, including demand repurchases in connection with the
exercise of stock options;

(v)          the Top Borrower may repurchase (or make Restricted Payments to any
Parent Company to enable it to repurchase) Capital Stock upon the exercise of
warrants, options or other securities convertible into or exchangeable for
Capital Stock if such Capital Stock represents all or a portion of the exercise
price of such warrants, options or other securities convertible into or
exchangeable for Capital Stock as part of a “cashless” exercise;

(vi)          the Top Borrower may make Restricted Payments, the proceeds of
which are applied to satisfy any payment obligations owing under the Acquisition
Agreement;

(vii)          so long as no Event of Default then exists, the Top Borrower may
(or may make Restricted Payments to any Parent Company to enable it to) make
Restricted Payments with respect to any Capital Stock in an amount of 6.00% per
annum of the net Cash proceeds received by or contributed to the Top Borrower
from the Initial Public Offering and/or any subsequent public offering of
Capital Stock of any Parent Company;

(viii)          the Top Borrower may make Restricted Payments to (i) redeem,
repurchase, retire or otherwise acquire any (A) Capital Stock (“Treasury Capital
Stock”) of the Top Borrower and/or any Restricted Subsidiary or (B) Capital
Stock of any Parent Company, in the case of each of subclauses (A) and (B), in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to the Top Borrower and/or any Restricted Subsidiary) of, Qualified Capital
Stock of the Top Borrower or any Parent Company to the extent any such proceeds
are contributed to the capital of the Top Borrower and/or any Restricted
Subsidiary in respect of Qualified Capital Stock (“Refunding Capital Stock”) and
(ii) declare and pay dividends on any Treasury Capital Stock out of the proceeds
of the substantially concurrent sale (other than to the Top Borrower or a
Restricted Subsidiary) of any Refunding Capital Stock;

(ix)          to the extent constituting a Restricted Payment, the Top Borrower
may consummate any transaction permitted by Section 6.06 (other than Sections
6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and Section 6.09
(other than Section 6.09(d));

(x)          the Top Borrower may make additional Restricted Payments in an
aggregate amount not to exceed the greater of $50,000,000 and 23% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period, minus (A) the amount of Restricted Debt Payments made by the Top
Borrower or any Restricted Subsidiary in reliance on Section 6.04(b)(iv)(B),
 minus (B) the outstanding amount of Investments made by the Top Borrower or any
Restricted Subsidiary in reliance on Section 6.06(q)(ii); and

(xi)          the Top Borrower may make additional Restricted Payments so long
as the Total Leverage Ratio, calculated on a Pro Forma Basis, would not exceed
3.75:1.00.





130

--------------------------------------------------------------------------------

 

 

(b)          The Top Borrower shall not, nor shall it permit any Restricted
Subsidiary to, make any payment in Cash on or in respect of principal of or
interest on (x) any Junior Lien Indebtedness or (y) any Junior Indebtedness (the
Indebtedness described in clauses (x) and (y), the “Restricted Debt”), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Restricted Debt more
than one year prior to the scheduled maturity date thereof (collectively,
“Restricted Debt Payments”), except:

(i)          with respect to any purchase, defeasance, redemption, repurchase,
repayment or other acquisition or retirement thereof made by exchange for, or
out of the proceeds of, Refinancing Indebtedness permitted by Section 6.01
and/or refinancing Indebtedness permitted by Section 6.01(x);

(ii)          as part of an applicable high yield discount obligation catch-up
payment;

(iii)          payments of regularly scheduled interest and payments of fees,
expenses and indemnification obligations as and when due (other than payments
with respect to Junior Indebtedness that are prohibited by the subordination
provisions thereof);

(iv)          so long as no Event of Default exists or would result therefrom,
additional Restricted Debt Payments in an aggregate amount not to exceed:

(A)          the greater of $50,000,000 and 23% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period, minus the
amount of Investments made in reliance on Section 6.06(q)(iii);  plus

(B)          the greater of: $50,000,000 and 23% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period, minus (1) the
amount of Restricted Payments made by the Top Borrower in reliance on Section
6.04(a)(x), minus (2) the outstanding amount of Investments made by the Top
Borrower or any Restricted Subsidiary in reliance on Section 6.06(q)(ii);

(v)          (A) Restricted Debt Payments in exchange for, or with proceeds of
any issuance of, Qualified Capital Stock of the Top Borrower and/or any
Restricted Subsidiary and/or any capital contribution in respect of Qualified
Capital Stock of the Top Borrower or any Restricted Subsidiary, (B) Restricted
Debt Payments as a result of the conversion of all or any portion of any
Restricted Debt into Qualified Capital Stock of the Top Borrower and/or any
Restricted Subsidiary and (C) to the extent constituting a Restricted Debt
Payment, payment-in-kind interest with respect to any Restricted Debt that is
permitted under Section 6.01;

(vi)          Restricted Debt Payments in an aggregate amount not to exceed (A)
the portion, if any, of the Available Amount on such date that the Top Borrower
elects to apply to this clause (vi)(A) and/or (B) the portion, if any, of the
Available Excluded Contribution Amount on such date that the Top Borrower elects
to apply to this clause (vi)(B); and

(vii)          additional Restricted Debt Payments; provided that the Total
Leverage Ratio, calculated on a Pro Forma Basis, would not exceed 5.25:1.00.

Section 6.05.          Burdensome Agreements.  Except as provided herein or in
any other Loan Document, any document with respect to any “Incremental
Equivalent Debt” (as defined herein) and/or in agreements with respect to
refinancings, renewals or replacements of such Indebtedness that are permitted
by Section 6.01, the Top Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, enter





131

--------------------------------------------------------------------------------

 

 

into or cause to exist any agreement restricting the ability of (x) any
Restricted Subsidiary of the Top Borrower to pay dividends or other
distributions to the Top Borrower or any Loan Party, (y) any Restricted
Subsidiary to make cash loans or advances to the Top Borrower or any Loan Party
or (z) any Loan Party to create, permit or grant a Lien on any of its properties
or assets to secure the Secured Obligations, except restrictions:

(a)          set forth in any agreement evidencing (i) Indebtedness of a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.01, (ii)
Indebtedness permitted by Section 6.01 that is secured by a Permitted Lien if
the relevant restriction applies only to the Person obligated under such
Indebtedness and its Restricted Subsidiaries or the assets intended to secure
such Indebtedness and (iii) Indebtedness permitted pursuant to clauses (m),  (p)
(as it relates to Indebtedness in respect of clauses (a),  (m),  (q),  (r),
 (u),  (w) and/or (y) of Section 6.01), (q),  (r),  (u),  (w) and/or (y) of
Section 6.01;

(b)          arising under customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses, joint venture agreements and other
agreements entered into in the ordinary course of business;

(c)          that are or were created by virtue of any Lien granted upon,
transfer of, agreement to transfer or grant of, any option or right with respect
to any assets or Capital Stock not otherwise prohibited under this Agreement;

(d)          that are assumed in connection with any acquisition of property or
the Capital Stock of any Person, so long as the relevant encumbrance or
restriction relates solely to the Person and its subsidiaries (including the
Capital Stock of the relevant Person or Persons) and/or property so acquired and
was not created in connection with or in anticipation of such acquisition;

(e)          set forth in any agreement for any Disposition of any Restricted
Subsidiary (or all or substantially all of the assets thereof) that restricts
the payment of dividends or other distributions or the making of cash loans or
advances by such Restricted Subsidiary pending such Disposition;

(f)          set forth in provisions in agreements or instruments which prohibit
the payment of dividends or the making of other distributions with respect to
any class of Capital Stock of a Person other than on a pro rata basis;

(g)          imposed by customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements;

(h)          on Cash, other deposits or net worth or similar restrictions
imposed by any Person under any contract entered into in the ordinary course of
business or for whose benefit such Cash, other deposits or net worth or similar
restrictions exist;

(i)          set forth in documents which exist on the Closing Date and were not
created in contemplation thereof;

(j)          arising pursuant to an agreement or instrument relating to any
Indebtedness permitted to be incurred after the Closing Date if the relevant
restrictions, taken as a whole, are not materially less favorable to the Lenders
than the restrictions contained in this Agreement, taken as a whole (as
determined in good faith by the Top Borrower);

(k)          arising under or as a result of applicable Requirements of Law or
the terms of any license, authorization, concession or permit;





132

--------------------------------------------------------------------------------

 

 

(l)          arising in any Hedge Agreement and/or any agreement relating to
Banking Services Obligation and/or any banking services obligation (as defined
in any other “credit” or “loan” document);

(m)          relating to any asset (or all of the assets) of and/or the Capital
Stock of the Top Borrower and/or any Restricted Subsidiary which is imposed
pursuant to an agreement entered into in connection with any Disposition of such
asset (or assets) and/or all or a portion of the Capital Stock of the relevant
Person that is permitted or not restricted by this Agreement;

(n)          set forth in any agreement relating to any Permitted Lien that
limit the right of the Top Borrower or any Restricted Subsidiary to Dispose of
or encumber the assets subject thereto; and/or

(o)          imposed by any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of any contract,
instrument or obligation referred to in clauses (a) through (n) above; provided
that no such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of the Top Borrower,  more restrictive with respect to such restrictions, taken
as a whole, than those in existence prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 6.06.          Investments.  The Top Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, make or own any Investment in any
other Person except:

(a)          Cash or Investments that were Cash Equivalents at the time made;

(b)          (i) Investments existing on the Closing Date in any Borrower or in
any subsidiary, (ii) Investments made after the Closing Date among the Top
Borrower and/or one or more Restricted Subsidiaries that are Loan Parties, (iii)
Investments made after the Closing Date by any Loan Party in Holdings and/or any
Restricted Subsidiary that is not a Loan Party in an aggregate outstanding
amount not to exceed the greater of $100,000,000 and 44% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period, (iv)
Investments made by any Restricted Subsidiary that is not a Loan Party in any
Loan Party and/or any other Restricted Subsidiary that is not a Loan Party and
(v) Investments made by any Loan Party and/or any Restricted Subsidiary that is
not a Loan Party in the form of any contribution or Disposition of the Capital
Stock of any Person that is not a Loan Party;

(c)          Investments (i) constituting deposits, prepayments and/or other
credits to suppliers, (ii) made in connection with obtaining, maintaining or
renewing client and customer contracts and/or (iii) in the form of advances made
to distributors, suppliers, licensors and licensees, in each case, in the
ordinary course of business or, in the case of clause (iii), to the extent
necessary to maintain the ordinary course of supplies to the Top Borrower or any
Restricted Subsidiary;

(d)          Investments in Similar Businesses in an aggregate outstanding
amount not to exceed the greater of $65,000,000 and 29% of Consolidated Adjusted
EBITDA as of the end of the most recently ended Test Period;

(e)          (i) Permitted Acquisitions and (ii) any Investment in any
Restricted Subsidiary that is not a Loan Party in an amount required to permit
such Restricted Subsidiary to consummate a Permitted Acquisition (in compliance,
if applicable, with any cap on Investments in non-Loan Parties that is set forth
in the relevant carve-out from this Section 6.06), which amount is actually
applied by such Restricted Subsidiary to consummate such Permitted Acquisition;





133

--------------------------------------------------------------------------------

 

 

(f)          Investments (i) existing on, or contractually committed to or
contemplated as of, the Closing Date and described on Schedule 6.06 and (ii) any
modification, replacement, renewal or extension of any Investment described in
clause (i) above so long as no such modification, renewal or extension increases
the amount of such Investment except by the terms thereof or as otherwise
permitted by this Section 6.06;

(g)          Investments received in lieu of Cash in connection with any
Disposition permitted by Section 6.07;

(h)          loans or advances to present or former employees, directors,
members of management, officers, managers or consultants or independent
contractors (or their respective Immediate Family Members) of any Parent
Company, the Top Borrower, its subsidiaries and/or any joint venture to the
extent permitted by Requirements of Law, in connection with such Person’s
purchase of Capital Stock of any Parent Company, either (i) in an aggregate
principal amount not to exceed $1,000,000 at any one time outstanding or (ii) so
long as the proceeds of such loan or advance are substantially contemporaneously
contributed to the Top Borrower for the purchase of such Capital Stock;

(i)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

(j)          Investments consisting of (or resulting from) Indebtedness
permitted under Section 6.01 (other than Indebtedness permitted under
Sections 6.01(b) and (h)), Permitted Liens, Restricted Payments permitted under
Section 6.04 (other than Section 6.04(a)(ix)), Restricted Debt Payments
permitted by Section 6.04 and mergers, consolidations, amalgamations,
liquidations, windings up, dissolutions or Dispositions permitted by
Section 6.07 (other than Section 6.07(a) (if made in reliance on subclause
(ii)(y) of the proviso thereto), Section 6.07(b) (if made in reliance on
clause (ii) therein), Section 6.07(c)(ii) (if made in reliance on clause (B)
therein) and Section 6.07(g));

(k)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers;

(l)          Investments (including debt obligations and Capital Stock) received
(i) in connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment and/or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;

(m)          loans and advances of payroll payments or other compensation to
present or former employees, directors, members of management, officers,
managers or consultants of any Parent Company (to the extent such payments or
other compensation relate to services provided to such Parent Company (but
excluding, for the avoidance of doubt, the portion of any such amount, if any,
attributable to the ownership or operations of any subsidiary of any Parent
Company other than the Top Borrower and/or its subsidiaries)), the Top Borrower
and/or any subsidiary in the ordinary course of business;

(n)          Investments to the extent that payment therefor is made solely with
Capital Stock of any Parent Company or Qualified Capital Stock of the Top
Borrower or any Restricted Subsidiary, in each case, to the extent not resulting
in a Change of Control;

(o)          (i) Investments of any Restricted Subsidiary acquired after the
Closing Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Top Borrower or any





134

--------------------------------------------------------------------------------

 

 

Restricted Subsidiary after the Closing Date, in each case as part of an
Investment otherwise permitted by this Section 6.06 to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of the relevant acquisition, merger, amalgamation or consolidation and (ii)
any modification, replacement, renewal or extension of any Investment permitted
under clause (i) of this Section 6.06(o) so long as no such modification,
replacement, renewal or extension thereof increases the amount of such
Investment except as otherwise permitted by this Section 6.06;

(p)          Investments made in connection with the Transactions;

(q)          Investments made after the Closing Date by the Top Borrower and/or
any of its Restricted Subsidiaries in an aggregate amount at any time
outstanding not to exceed:

(i)          the greater of $100,000,000 and 44% of Consolidated Adjusted EBITDA
as of the last day of the most recently ended Test Period, plus

(ii)          the greater of $50,000,000 and 23% of Consolidated Adjusted EBITDA
as of the last day of the most recently ended Test Period, minus (A) the amount
of Restricted Payments made by the Top Borrower or any Restricted Subsidiary in
reliance on Section 6.04(a)(x), minus (B) the amount of Restricted Debt Payments
made by the Top Borrower or any Restricted Subsidiary in reliance on Section
6.04(b)(iv)(B),  plus

(iii)          the greater of $50,000,000 and 23% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period, minus the
amount of Restricted Debt Payments made in reliance on Section 6.04(b)(iv)(A),
 plus 

(iv)          in the event that (A) the Top Borrower or any of its Restricted
Subsidiaries makes any Investment (excluding investments made in Unrestricted
Subsidiaries pursuant to Section 6.06(r)(i), which are included in clause
(a)(vii)(A) of the definition of “Available Amount”) after the Closing Date in
any Person that is not a Restricted Subsidiary and (B) such Person subsequently
becomes a Restricted Subsidiary, an amount equal to 100.0% of the fair market
value of such Investment as of the date on which such Person becomes a
Restricted Subsidiary;

(r)          Investments made after the Closing Date by the Top Borrower and/or
any of its Restricted Subsidiaries in an aggregate outstanding amount not to
exceed (i) the portion, if any, of the Available Amount on such date that the
Top Borrower elects to apply to this clause (r)(i) and/or (ii) the portion, if
any, of the Available Excluded Contribution Amount on such date that the Top
Borrower elects to apply to this clause (r)(ii);

(s)          (i) Guarantees of leases (other than Capital Leases) or of other
obligations not constituting Indebtedness and (ii) Guarantees of the lease
obligations of suppliers, customers, franchisees and licensees of the Top
Borrower and/or its Restricted Subsidiaries, in each case, in the ordinary
course of business;

(t)          Investments in any Parent Company in amounts and for purposes for
which Restricted Payments to such Parent Company are permitted under Section
6.04(a);  provided that any Investment made as provided above in lieu of any
such Restricted Payment shall reduce availability under the applicable
Restricted Payment basket under Section 6.04(a);

(u)          Investments made by any Restricted Subsidiary that is not a Loan
Party with the proceeds received by such Restricted Subsidiary from an
Investment made by any Loan Party in such





135

--------------------------------------------------------------------------------

 

 

Restricted Subsidiary pursuant to this Section 6.06 (other than Investments made
pursuant to Section 6.06(e)(ii));

(v)          Investments in subsidiaries in connection with internal
reorganizations and/or restructurings and activities related to tax planning;
provided that, after giving effect to any such reorganization, restructuring or
activity, neither the Loan Guaranty, taken as a whole, nor the security interest
of the Administrative Agent in the Collateral, taken as a whole, is materially
impaired;

(w)          Investments under any Derivative Transaction of the type permitted
under Section 6.01(s);  

(x)          [Reserved];

(y)          Investments made in joint ventures as required by, or made pursuant
to, customary buy/sell arrangements between the joint venture parties set forth
in joint venture agreements and similar binding arrangements entered into in the
ordinary course of business;

(z)          unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent that the same are permitted to remain unfunded
under applicable Requirements of Law;

(aa)          Investments in Holdings, the Top Borrower, any subsidiary and/or
any joint venture in connection with intercompany cash management arrangements
and related activities in the ordinary course of business;

(bb)          additional Investments so long as, after giving effect thereto on
a Pro Forma Basis, the Total Leverage Ratio does not exceed 5.50:1.00;

(cc)          any Investment made by any Unrestricted Subsidiary prior to the
date on which such Unrestricted Subsidiary is designated as a Restricted
Subsidiary so long as the relevant Investment was not made in contemplation of
the designation of such Unrestricted Subsidiary as a Restricted Subsidiary; and

(dd)          Investments consisting of the licensing or contribution of IP
Rights pursuant to joint marketing arrangements with other Persons.

Section 6.07.          Fundamental Changes; Disposition of Assets.  The Top
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
enter into any transaction of merger, consolidation or amalgamation, or
liquidate, wind up or dissolve themselves (or suffer any liquidation or
dissolution), or make any Disposition of any assets having a fair market value
in excess of $12,500,000, in a single transaction or in a series of related
transactions, except:

(a)          any Restricted Subsidiary may be merged, consolidated or
amalgamated with or into the Top Borrower or any other Restricted Subsidiary;
provided that (i) in the case of any such merger, consolidation or amalgamation
with or into the Top Borrower, (A) the Top Borrower shall be the continuing or
surviving Person or (B) if the Person formed by or surviving any such merger,
consolidation or amalgamation is not the Top Borrower (any such Person, the
“Successor Top Borrower”), (x) the Successor Top Borrower shall be an entity
organized or existing under the law of the U.S., any state thereof or the
District of Columbia, (y) the Successor Top Borrower shall expressly assume the
Obligations of the Top Borrower in a manner reasonably satisfactory to the
Administrative Agent and, in each case, shall provide, execute and deliver such
customary certificates and joinders reasonably requested by the Administrative
Agent in connection with such merger, consolidation or amalgamation and other
documentation reasonably





136

--------------------------------------------------------------------------------

 

 

requested by the Administrative Agent which are necessary to facilitate
compliance by any Lender with applicable Requirements of Law and (z) except as
the Administrative Agent may otherwise agree, each Guarantor, unless it is the
other party to such merger, consolidation or amalgamation, shall have executed
and delivered a reaffirmation agreement with respect to its obligations under
the Loan Guaranty and the other Loan Documents; it being understood and agreed
that if the foregoing conditions under clauses (x) through (z) are satisfied,
the Successor Top Borrower will succeed to, and be substituted for, the Top
Borrower under this Agreement and the other Loan Documents, and (ii) in the case
of any such merger, consolidation or amalgamation with or into any Borrower
(other than the Top Borrower) or any Subsidiary Guarantor, either (x) a Borrower
or a Subsidiary Guarantor shall be the continuing or surviving Person or the
continuing or surviving Person shall expressly assume the obligations of the
relevant Borrower or Subsidiary Guarantor in a manner reasonably satisfactory to
the Administrative Agent or (y) the relevant transaction shall be treated as an
Investment and shall comply with Section 6.06;

(b)          Dispositions (including of Capital Stock) among the Top Borrower
and/or any Restricted Subsidiary (upon voluntary liquidation or otherwise);
provided that any such Disposition made by any Loan Party to any Person that is
not a Loan Party shall be (i) for fair market value (as reasonably determined by
such Person) with at least 75% of the consideration for such Disposition
consisting of Cash or Cash Equivalents at the time of such Disposition or (ii)
treated as an Investment and otherwise made in compliance with Section 6.06
(other than in reliance on clause (j) thereof);

(c)          (i) the liquidation or dissolution of any Restricted Subsidiary if
the Top Borrower determines in good faith that such liquidation or dissolution
is in the best interests of the Top Borrower, is not materially disadvantageous
to the Lenders and the Top Borrower or any Restricted Subsidiary receives any
assets of the relevant dissolved or liquidated Restricted Subsidiary; provided
that in the case of any liquidation or dissolution of any Loan Party that
results in a distribution of assets to any Restricted Subsidiary that is not a
Loan Party, such distribution shall be treated as an Investment and shall comply
with Section 6.06 (other than in reliance on clause (j) thereof); (ii) any
merger, amalgamation, dissolution, liquidation or consolidation, the purpose of
which is to effect (A) any Disposition otherwise permitted under this Section
6.07 (other than clause (a),  clause (b) or this clause (c)) or (B) any
Investment permitted under Section 6.06; and (iii) the conversion of the Top
Borrower or any Restricted Subsidiary into another form of entity, so long as
such conversion does not adversely affect the value of the Loan Guaranty or
Collateral, if any;

(d)          (x) Dispositions of inventory or equipment in the ordinary course
of business (including on an intercompany basis) and (y) the leasing or
subleasing of real property in the ordinary course of business;

(e)          Dispositions of surplus, obsolete, used or worn out property or
other property that, in the reasonable judgment of the Top Borrower, is (A) no
longer useful in its business (or in the business of any Restricted Subsidiary
of the Top Borrower) or (B) otherwise economically impracticable to maintain;

(f)          Dispositions of Cash and/or Cash Equivalents and/or other assets
that were Cash Equivalents when the relevant original Investment was made;

(g)          Dispositions, mergers, amalgamations, consolidations or conveyances
that constitute (w) Investments permitted pursuant to Section 6.06 (other than
Section 6.06(j)), (x) Permitted Liens, (y) Restricted Payments permitted by
Section 6.04(a) (other than Section 6.04(a)(ix)) and (z) Sale-Leaseback
Transactions permitted by Section 6.08;

(h)          Dispositions for fair market value; provided that with respect to
any such Disposition with a purchase price in excess of the greater of
$25,000,000 and 12% of Consolidated Adjusted





137

--------------------------------------------------------------------------------

 

 

EBITDA as of the last day of the most recently ended Test Period, at least 75%
of the consideration for such Disposition shall consist of Cash or Cash
Equivalents (provided that for purposes of the 75% Cash consideration
requirement, (w) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities that are subordinated to the Obligations or
that are owed to the Top Borrower or any Restricted Subsidiary) of the Top
Borrower or any Restricted Subsidiary (as shown on such Person’s most recent
balance sheet or statement of financial position (or in the notes thereto) that
are assumed by the transferee of any such assets (or that are otherwise
terminated or cancelled in connection with the transaction with such transferee)
and for which the Top Borrower and/or its applicable Restricted Subsidiary have
been validly released by all relevant creditors in writing, (x) the amount of
any trade-in value applied to the purchase price of any replacement assets
acquired in connection with such Disposition, (y) any Securities received by the
Top Borrower or any Restricted Subsidiary from such transferee that are
converted by such Person into Cash or Cash Equivalents (to the extent of the
Cash or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition and (z) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (z) and Section 6.08(B)(1) that is at that time outstanding, not in
excess of the greater of $65,000,000 and 29% of Consolidated Adjusted EBITDA as
of the last day of the most recently ended Test Period, in each case, shall be
deemed to be Cash); provided,  further, that (x) immediately prior to and after
giving effect to such Disposition, as determined on the date on which the
agreement governing such Disposition is executed, no Event of Default exists and
(y) the Net Proceeds of such Disposition shall be applied and/or reinvested as
(and to the extent) required by Section 2.11(b)(ii);

(i)          to the extent that (i) the relevant property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of the relevant Disposition are promptly applied to the purchase price
of such replacement property;

(j)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to, buy/sell arrangements between joint venture or
similar parties set forth in the relevant joint venture arrangements and/or
similar binding arrangements;

(k)          Dispositions of accounts receivable in the ordinary course of
business (including any discount and/or forgiveness thereof) or in connection
with the collection or compromise thereof;

(l)          Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under any open source license),
(i) the Disposition of termination of which will not materially interfere with
the business of the Top Borrower and its Restricted Subsidiaries or (ii) which
relate to closed facilities or the discontinuation of any product line;

(m)          (i) any termination of any lease in the ordinary course of
business, (ii) any expiration of any option agreement in respect of real or
personal property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business;

(n)          Dispositions of property subject to foreclosure, casualty, eminent
domain or condemnation proceedings (including in lieu thereof or any similar
proceeding);

(o)          Dispositions or consignments of equipment, inventory or other
assets (including leasehold interests in real property) with respect to
facilities that are temporarily not in use, held for sale or closed;

(p)          to the extent constituting a Disposition, the consummation of the
Transaction;





138

--------------------------------------------------------------------------------

 

 

(q)          Dispositions of non-core assets acquired in connection with any
acquisition permitted hereunder and sales of Real Estate Assets acquired in any
acquisition permitted hereunder which, within 90 days of the date of such
acquisition, are designated in writing to the Administrative Agent as being held
for sale and not for the continued operation of the Top Borrower or any of its
Restricted Subsidiaries or any of their respective businesses; provided that no
Event of Default exists on the date on which the definitive agreement governing
the relevant Disposition is executed;

(r)          exchanges or swaps, including transactions covered by Section 1031
of the Code (or any comparable provision of any foreign jurisdiction), of assets
so long as any such exchange or swap is made for fair value (as reasonably
determined by the Top Borrower) for like assets; provided that upon the
consummation of any such exchange or swap by any Loan Party, to the extent the
assets received do not constitute an Excluded Asset, the Administrative Agent
has a perfected Lien with the same priority as the Lien held on the Real Estate
Assets so exchanged or swapped;

(s)          Dispositions of assets that do not constitute Collateral for fair
market value;

(t)          (i) licensing and cross-licensing arrangements involving any
technology, intellectual property or IP Rights of the Top Borrower or any
Restricted Subsidiary in the ordinary course of business and (ii) Dispositions,
abandonments, cancellations or lapses of IP Rights, or issuances or
registrations, or applications for issuances or registrations, of IP Rights,
which, in the reasonable good faith determination of the Top Borrower, are not
material to the conduct of the business of the Top Borrower or its Restricted
Subsidiaries, or are no longer economical to maintain in light of its use;

(u)          terminations or unwinds of Derivative Transactions;

(v)          Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

(w)         Dispositions of Real Estate Assets and related assets in the
ordinary course of business in connection with relocation activities for
directors, officers, employees, members of management, managers or consultants
of any Parent Company, the Top Borrower and/or any Restricted Subsidiary;

(x)          Dispositions made to comply with any order of any Governmental
Authority or any applicable Requirement of Law;

(y)          any merger, consolidation, Disposition or conveyance the sole
purpose of which is to reincorporate or reorganize (i) any Domestic Subsidiary
in another jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the
U.S. or any other jurisdiction;

(z)          any sale of motor vehicles and information technology equipment
purchased at the end of an operating lease and resold thereafter;

(aa)        other Dispositions involving assets having a fair market value (as
reasonably determined by the Top Borrower at the time of the relevant
Disposition) of not more than $17,250,000 in any Fiscal Year; and

(bb)        Dispositions contemplated on the Closing Date and described on
Schedule 6.07 hereto.





139

--------------------------------------------------------------------------------

 

 

(cc)        To the extent that any Collateral is Disposed of as expressly
permitted by this Section 6.07 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, which Liens shall be automatically released upon the consummation of
such Disposition; it being understood and agreed that the Administrative Agent
shall be authorized to take, and shall take, any actions deemed appropriate in
order to effect the foregoing in accordance with Article 8 hereof.

Section 6.08.          Sale and Lease-Back Transactions.  The Top Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which the Top Borrower or the relevant
Restricted Subsidiary (a) has sold or transferred or is to sell or to transfer
to any other Person (other than the Top Borrower or any of its Restricted
Subsidiaries) and (b) intends to use for substantially the same purpose as the
property which has been or is to be sold or transferred by the Top Borrower or
such Restricted Subsidiary to any Person (other than the Top Borrower or any of
its Restricted Subsidiaries) in connection with such lease (such a transaction,
a “Sale and Lease-Back Transaction”); provided that any Sale and Lease-Back
Transaction shall be permitted so long as the Net Proceeds of such Disposition
are applied and/or reinvested as (and to the extent) required by Section
2.11(b)(ii) and either (A) the resulting Indebtedness is permitted by
Section 6.01 or (B)(1) the relevant Sale and Leaseback Transaction is
consummated in exchange for cash consideration (provided that for purposes of
the foregoing cash consideration requirement, (w) the amount of any Indebtedness
or other liabilities (other than Indebtedness or other liabilities that are
subordinated to the Obligations or that are owed to the Top Borrower or any
Restricted Subsidiary) of the Top Borrower or any Restricted Subsidiary (as
shown on such Person’s most recent balance sheet or statement of financial
position (or in the notes thereto) that are assumed by the transferee of any
such assets and for which the Top Borrower and/or its applicable Restricted
Subsidiary have been validly released by all relevant creditors in writing, (x)
the amount of any trade-in value applied to the purchase price of any
replacement assets acquired in connection with such Disposition, (y) any
Securities received by the Top Borrower or any Restricted Subsidiary from such
transferee that are converted by such Person into Cash or Cash Equivalents (to
the extent of the Cash or Cash Equivalents received) within 180 days following
the closing of the applicable Disposition and (z) any Designated Non-Cash
Consideration received in respect of the relevant Sale and Leaseback Transaction
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (z) and Section
6.07(h)(z) that is at that time outstanding, not in excess of the greater of
$25,000,000 and 12% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period, in each case, shall be deemed to be Cash), (2)
the Top Borrower or its applicable Restricted Subsidiary would otherwise be
permitted to enter into, and remain liable under, the applicable underlying
lease and (3) the aggregate fair market value of the assets sold subject to all
Sale and Lease-Back Transactions under this clause (B) shall not exceed the
greater of $65,000,000 and 29% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period.

Section 6.09.          Transactions with Affiliates.  The Top Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) involving payment in excess of $5,000,000 with any
of their respective Affiliates on terms that are less favorable to the Top
Borrower or such Restricted Subsidiary, as the case may be (as reasonably
determined by the Top Borrower), than those that might be obtained at the time
in a comparable arm’s-length transaction from a Person who is not an Affiliate;
provided that the foregoing restriction shall not apply to:

(a)            any transaction between or among Holdings, the Top Borrower
and/or one or more Restricted Subsidiaries (or any entity that becomes a
Restricted Subsidiary as a result of such transaction) to the extent permitted
or not restricted by this Agreement;





140

--------------------------------------------------------------------------------

 

 

(b)          any issuance, sale or grant of securities or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Top Borrower or any Restricted Subsidiary;

(c)          (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Top
Borrower or any of its Restricted Subsidiaries with their respective current or
former officers, directors, members of management, managers, employees,
consultants or independent contractors or those of any Parent Company, (ii) any
subscription agreement or similar agreement pertaining to the repurchase of
Capital Stock pursuant to put/call rights or similar rights with current or
former officers, directors, members of management, managers, employees,
consultants or independent contractors and (iii) transactions pursuant to any
employee compensation, benefit plan, stock option plan or arrangement, any
health, disability or similar insurance plan which covers current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;

(d)          (i) transactions permitted by Sections 6.01(d),  (o) and (ee),
 6.04 and 6.06(h),  (m),  (o),  (t),  (v),  (y),  (z) and (aa) and (ii)
issuances of Capital Stock and issuances and incurrences of Indebtedness not
restricted by this Agreement;

(e)          transactions in existence on the Closing Date and any amendment,
modification or extension thereof to the extent such amendment, modification or
extension, taken as a whole, is not (i) materially adverse to the Lenders or
(ii) more disadvantageous to the Lenders than the relevant transaction in
existence on the Closing Date;

(f)          (i) so long as no Event of Default under Sections 7.01(a),  7.01(f)
or 7.01(g) then exists or would result therefrom, the payment of management,
monitoring, consulting, advisory and similar fees to any Investor in an amount
not to exceed the greater of $1,000,000 and 2.00% of Consolidated Adjusted
EBITDA per Fiscal Year and (ii) the payment of all indemnification obligations
and expenses owed to any Investor and any of their respective directors,
officers, members of management, managers, employees and consultants, in each
case of clauses (i) and (ii) whether currently due or paid in respect of
accruals from prior periods;

(g)          (i) the Transactions, including the payment of Transaction Costs,
and (ii) the payment of transaction costs and payments required under the
Acquisition Agreement;

(h)          customary compensation to Affiliates in connection with financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the board of directors (or similar
governing body) or a majority of the disinterested members of the board of
directors (or similar governing body) of the Top Borrower in good faith;

(i)          Guarantees permitted by Section 6.01 or Section 6.06;

(j)          transactions among Holdings, the Top Borrower and its Restricted
Subsidiaries that are otherwise permitted (or not restricted) under this Article
6;

(k)          the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, members of the board of directors (or
similar governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Top Borrower and/or any of its
Restricted Subsidiaries in the ordinary course of business and, in the case of





141

--------------------------------------------------------------------------------

 

 

payments to such Person in such capacity on behalf of any Parent Company, to the
extent attributable to the operations of the Top Borrower or its subsidiaries;

(l)          transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are (i) fair to the
Top Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the Top
Borrower or the senior management thereof or (ii) on terms at least as favorable
as might reasonably be obtained from a Person other than an Affiliate;

(m)          the payment of reasonable out-of-pocket costs and expenses related
to registration rights and customary indemnities provided to shareholders under
any shareholder agreement;

(n)          (i) any purchase by Holdings of the Capital Stock of (or
contribution to the equity capital of) the Top Borrower and (ii) any
intercompany loans made by Holdings to the Top Borrower or any Restricted
Subsidiary; and

(o)          any transaction in respect of which the Top Borrower delivers to
the Administrative Agent a letter addressed to the board of directors (or
equivalent governing body) of the Top Borrower from an accounting, appraisal or
investment banking firm of nationally recognized standing stating that such
transaction is on terms that are no less favorable to the Top Borrower or the
applicable Restricted Subsidiary than might be obtained at the time in a
comparable arm’s length transaction from a Person who is not an Affiliate.

Section 6.10.          Conduct of Business.  From and after the Closing Date,
the Top Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, engage in any material line of business other than (a) the
businesses engaged in by the Top Borrower or any Restricted Subsidiary on the
Closing Date and similar, incidental, complementary, ancillary or related
businesses and (b) such other lines of business to which the Administrative
Agent may consent.

Section 6.11.          Amendments or Waivers of Organizational Documents.  The
Top Borrower shall not, nor shall it permit any Subsidiary Guarantor to, amend
or modify their respective Organizational Documents, in each case in a manner
that is materially adverse to the Lenders (in their capacities as such) without
obtaining the prior written consent of the Administrative Agent; provided that,
for purposes of clarity, it is understood and agreed that the Top Borrower
and/or any Subsidiary Guarantor may effect a change to its organizational form
and/or consummate any other transaction that is permitted under Section 6.07.

Section 6.12.          Amendments of or Waivers with Respect to Restricted
Debt.  The Top Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, amend or otherwise modify the terms of any Restricted Debt (or
the documentation governing any Restricted Debt) (a) if the effect of such
amendment or modification, together with all other amendments or modifications
made, is materially adverse to the interests of the Lenders (in their capacities
as such) or (b) in violation of any Intercreditor Agreement or the subordination
terms set forth in the definitive documentation governing any Restricted Debt;
provided that, for purposes of clarity, it is understood and agreed that the
foregoing limitation shall not otherwise prohibit any Refinancing Indebtedness
or any other replacement, refinancing, amendment, supplement, modification,
extension, renewal, restatement or refunding of any Restricted Debt, in each
case, that is permitted under this Agreement in respect thereof.

Section 6.13.          Fiscal Year.  The Top Borrower shall not change its
Fiscal Year-end to a date other than December 31; provided, that, the Top
Borrower may, upon written notice to the Administrative Agent,





142

--------------------------------------------------------------------------------

 

 

change the Fiscal Year-end of the Top Borrower to another date, in which case
the Top Borrower and the Administrative Agent will, and are hereby authorized
to, make any adjustments to this Agreement that are necessary to reflect such
change in Fiscal Year.

Section 6.14.          Permitted Activities of Holdings.  Holdings shall not:

(a)          incur any Indebtedness for borrowed money other than (i) the
Indebtedness permitted to be incurred by Holdings under the Loan Documents or
otherwise in connection with the Transactions and (ii) Guarantees of
Indebtedness or other obligations of the Top Borrower and/or any Restricted
Subsidiary that are otherwise permitted hereunder;

(b)          create or suffer to exist any Lien on any asset now owned or
hereafter acquired by it other than (i) the Liens created under the Collateral
Documents, (ii) any other Lien created in connection with the Transactions,
(iii) Permitted Liens on the Collateral that are secured on a pari passu or
junior basis with the Secured Obligations, so long as such Permitted Liens
secure Guarantees permitted under clause (a)(ii) above and the underlying
Indebtedness subject to such Guarantee is permitted to be secured on the same
basis pursuant to Section 6.02 and (iv) Liens of the type permitted under
Section 6.02 (other than in respect of debt for borrowed money); or

(c)          consolidate or amalgamate with, or merge with or into, or convey,
sell or otherwise transfer all or substantially all of its assets to, any
Person; provided that, so long as no Default or Event of Default exists or would
result therefrom, (A) Holdings may consolidate or amalgamate with, or merge with
or into, any other Person (other than the Top Borrower and any of its
subsidiaries) so long as (i) Holdings is the continuing or surviving Person or
(ii) if the Person formed by or surviving any such consolidation, amalgamation
or merger is not Holdings (x) the successor Person (such successor Person,
“Successor Holdings”) expressly assumes all obligations of Holdings under this
Agreement and the other Loan Documents to which Holdings is a party pursuant to
a supplement hereto and/or thereto in a form reasonably satisfactory to the
Administrative Agent and (y) the Top Borrower delivers a certificate of a
Responsible Officer with respect to the satisfaction of the conditions set forth
in clause (x) of this clause (A) and (B) Holdings may otherwise convey, sell or
otherwise transfer all or substantially all of its assets to any other Person
(other than the Top Borrower and any of its subsidiaries) so long as (x) no
Change of Control results therefrom, (y) the Person acquiring such assets
expressly assumes all of the obligations of Holdings under this Agreement and
the other Loan Documents to which Holdings is a party pursuant to a supplement
hereto and/or thereto in a form reasonably satisfactory to the Administrative
Agent and (z) the Top Borrower delivers a certificate of a Responsible Officer
with respect to the satisfaction of the conditions under clause (x) set forth in
this clause (B);  provided,  further, that (1) if the conditions set forth in
the preceding proviso are satisfied, Successor Holdings will succeed to, and be
substituted for, Holdings under this Agreement and (2) it is understood and
agreed that Holdings may convert into another form of entity so long as such
conversion does not adversely affect the value of the Loan Guaranty or the
Collateral.

Section 6.15.          Financial Covenant. 

(a)          Secured Leverage Ratio.  On the last day of any Test Period set
forth below, the Top Borrower shall not permit the Secured Leverage Ratio to be
greater than the level set forth for such Test Period below:

Test Period Ending

Secured Leverage Ratio Level

December 31, 2016

5.50:1.00

March 31, 2017

5.50:1.00

 





143

--------------------------------------------------------------------------------

 

 

 

 

Test Period Ending

Secured Leverage Ratio Level

June 30, 2017

5.50:1.00

September 30, 2017

5.50:1.00

December 31, 2017

5.50:1.00

March 31, 2018

5.50:1.00

June 30, 2018

5.50:1.00

September 30, 2018

5.50:1.00

December 31, 2018

5.25:1.00

March 31, 2019

5.25:1.00

June 30, 2019

5.25:1.00

September 30, 2019

5.25:1.00

December 31, 2019

5.00:1.00

March 31, 2020

5.00:1.00

June 30, 2020

5.00:1.00

September 30, 2020

5.00:1.00

December 31, 2020

5.00:1.00

March 31, 2021

5.00:1.00

June 30, 2021

5.00:1.00

 

It is understood and agreed that the covenant described in this Section 6.15(a)
shall only apply to the Initial Revolving Facility and the Initial Term A Loan
Facility.

(b)          Financial Cure.  Notwithstanding anything to the contrary in this
Agreement (including Article 7), upon the occurrence of an Event of Default as a
result of the Top Borrower’s failure to comply with Section 6.15(a) above for
any Fiscal Quarter, the Top Borrower shall have the right (the “Cure Right”) (at
any time during such Fiscal Quarter or thereafter until the date that is 15
Business Days after the date on which financial statements for such Fiscal
Quarter are required to be delivered pursuant to Section 5.01(a) or (b), as
applicable) to issue Qualified Capital Stock or other equity (such other equity
to be on terms reasonably acceptable to the Administrative Agent) for Cash or
otherwise receive Cash contributions in respect of Qualified Capital Stock (the
“Cure Amount”), and thereupon the Top Borrower’s compliance with Section 6.15(a)
shall be recalculated giving effect to a pro forma increase in the amount of
Consolidated Adjusted EBITDA by an amount equal to the Cure Amount
(notwithstanding the absence of a related addback in the definition of
“Consolidated Adjusted EBITDA”) solely for the purpose of determining compliance
with Section 6.15(a) as of the end of such Fiscal Quarter and for applicable
subsequent periods that include such Fiscal Quarter.  If, after giving effect to
the foregoing recalculation (but not, for the avoidance of doubt, taking into
account any immediate repayment of Indebtedness in connection therewith), the
requirements of Section 6.15(a) would be satisfied, then the requirements of
Section 6.15(a) shall be deemed satisfied as of the end of the relevant Fiscal
Quarter with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 6.15(a)
that had occurred (or would have occurred) shall be deemed cured for the
purposes of this Agreement.  Notwithstanding anything herein to the contrary,
(i) in each four consecutive Fiscal Quarter period there shall be at least two
Fiscal Quarters (which may, but are not required to be, consecutive) in which
the Cure Right is not exercised, (ii) during the term of this Agreement, the
Cure Right





144

--------------------------------------------------------------------------------

 

 

shall not be exercised more than five times, (iii) the Cure Amount shall be no
greater than the amount required for the purpose of complying with Section
6.15(a), (iv) upon the Administrative Agent’s receipt of a written notice from
the Top Borrower that the Top Borrower intends to exercise the Cure Right (a
“Notice of Intent to Cure”) until the 15th Business Day following the date on
which financial statements for the Fiscal Quarter to which such Notice of Intent
to Cure relates are required to be delivered pursuant to Section 5.01(a) or (b),
as applicable, neither the Administrative Agent (nor any sub-agent therefor) nor
any Lender shall exercise any right to accelerate the Loans or terminate the
Revolving Credit Commitments, and none of the Administrative Agent (nor any
sub-agent therefor) nor any Lender or Secured Party shall exercise any right to
foreclose on or take possession of the Collateral or any other right or remedy
under the Loan Documents solely on the basis of the relevant Event of Default
under Section 6.15(a), (v) there shall be no pro forma or other reduction of the
amount of Indebtedness by the amount of any Cure Amount for purposes of
determining compliance with Section 6.15(a) for the Fiscal Quarter in respect of
which the Cure Right was exercised (other than, with respect to any future
period, to the extent of any portion of such Cure Amount that is actually
applied to repay Indebtedness), (vi) during any Test Period in which any Cure
Amount is included in the calculation of Consolidated Adjusted EBITDA as a
result of any exercise of the Cure Right, such Cure Amount shall be disregarded
for purposes of determining (x) whether any financial ratio-based condition to
the availability of any carve-out set forth in Article 6 of this Agreement has
been satisfied or (y) the Applicable Rate or the Commitment Fee Rate and (vii)
no Revolving Lender or Issuing Bank shall be required to make any Revolving Loan
or issue any Letter of Credit from and after such time as the Administrative
Agent has received the Notice of Intent to Cure unless and until the Cure Amount
is actually received.

ARTICLE 7EVENTS OF DEFAULT

Section 7.01.          Events of Default.  If any of the following events (each,
an “Event of Default”) shall occur:

(a)          Failure To Make Payments When Due.  Failure by the Top Borrower to
pay (i) any installment of principal of any Loan when due, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) any interest on any Loan or any fee or any
other amount due hereunder within five Business Days after the date due; or

(b)          Default in Other Agreements.  (i) Failure by the Top Borrower or
any of its Restricted Subsidiaries to pay when due any principal of or interest
on or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in clause (a) above) with an aggregate
outstanding principal amount exceeding the Threshold Amount, in each case beyond
the grace period, if any, provided therefor; or (ii) breach or default by the
Top Borrower or any of its Restricted Subsidiaries with respect to any other
term of (A) one or more items of Indebtedness with an aggregate outstanding
principal amount exceeding the Threshold Amount or (B) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness
(other than, for the avoidance of doubt, with respect to Indebtedness consisting
of Hedging Obligations, termination events or equivalent events pursuant to the
terms of the relevant Hedge Agreement which are not the result of any default
thereunder by any Loan Party or any Restricted Subsidiary), in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; provided that clause (ii) of this paragraph (b) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property securing such Indebtedness if such sale or transfer is
permitted hereunder; provided,  further, that any failure described under
clauses (i) or (ii) above is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the
Loans pursuant to Article 7; or





145

--------------------------------------------------------------------------------

 

 

(c)          Breach of Certain Covenants.  Failure of any Loan Party, as
required by the relevant provision, to perform or comply with any term or
condition contained in Section 5.01(e)(i),  Section 5.02 (as it applies to the
preservation of the existence of any Borrower), or Article 6;  provided that,
notwithstanding this clause (c), no breach or default by any Loan Party under
Section 6.15(a) will constitute an Event of Default with respect to any Term B
Loan unless and until the Administrative Agent has (i) at the request of the
Required Term A Lenders, demanded repayment of, or otherwise accelerated the
Indebtedness or other obligations in respect of the Initial Term A Loans and
(ii) at the request of the Required Revolving Lenders, the Revolving Loans,
terminated the commitments under the Revolving Facility and demanded repayment
of, or otherwise accelerated, the Indebtedness or other obligations under the
Revolving Facility (the “Financial Covenant Standstill”); it being understood
and agreed that any breach of Section 6.15(a) is subject to cure as provided
therein, and no Event of Default may arise under Section 6.15(a) until the 15th
Business Day after the day on which financial statements are required to be
delivered for the relevant Fiscal Quarter under Sections 5.01(a) or (b), as
applicable, and then only to the extent the Cure Amount has not been received on
or prior to such date; or

(d)          Breach of Representations, Etc.  Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate or any
Perfection Certificate Supplement) being untrue in any material respect as of
the date made or deemed made, subject, in the case of representations and
warranties that are capable of being cured, to a grace period of 30 days
following the Top Borrower’s receipt of written notice of the inaccuracy of the
relevant representation, warranty or certification; or

(e)          Other Defaults Under Loan Documents.  Default by any Loan Party in
the performance of or compliance with any term contained herein or any of the
other Loan Documents, other than any such term referred to in any other Section
of this Article 7, which default has not been remedied or waived within 30 days
after receipt by the Top Borrower of written notice thereof from the
Administrative Agent; or

(f)          Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) The
entry by a court of competent jurisdiction of a decree or order for relief in
respect of Holdings, the Top Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) in an involuntary case under any Debtor
Relief Law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal, state or
local Requirements of Law; or (ii) the commencement of an involuntary case
against Holdings, the Top Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) under any Debtor Relief Law; the entry by a
court having jurisdiction in the premises of a decree or order for the
appointment of a receiver, receiver and manager, (preliminary) insolvency
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Holdings, the Top Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary), or over all or a
substantial part of its property; or the involuntary appointment of an interim
receiver, trustee or other custodian of Holdings, the Top Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) for all or a
substantial part of its property, which remains undismissed, unvacated,
unbounded or unstayed pending appeal for 60 consecutive days; or

(g)          Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) The entry
against Holdings, the Top Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) of an order for relief, the commencement by
Holdings, the Top Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) of a voluntary case under any Debtor Relief Law, or the
consent by Holdings, the Top Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) to the entry of an order for relief in an
involuntary case or to the conversion of an involuntary case to a voluntary
case, under any Debtor Relief Law, or the consent by Holdings, the Top Borrower
or any of its





146

--------------------------------------------------------------------------------

 

 

Restricted Subsidiaries (other than any Immaterial Subsidiary) to the
appointment of or taking possession by a receiver, receiver and manager, trustee
or other custodian for all or a substantial part of its property; (ii) the
making by Holdings, the Top Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) of a general assignment for the benefit
of creditors; or (iii) the admission by Holdings, the Top Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) in writing of
their inability to pay their respective debts as such debts become due; or

(h)          Judgments and Attachments.  The entry or filing of one or more
final money judgments, writs or warrants of attachment or similar process
against Holdings, the Top Borrower or any of its Restricted Subsidiaries or any
of their respective assets involving in the aggregate at any time an amount in
excess of the Threshold Amount (in either case to the extent not adequately
covered by self-insurance (if applicable) or by insurance as to which the
relevant third party insurance company has been notified and not denied
coverage), which judgment, writ, warrant or similar process remains unpaid,
undischarged, unvacated, unbonded or unstayed pending appeal for a period of 60
days; or

(i)          Employee Benefit Plans.  The occurrence of one or more ERISA
Events, which individually or in the aggregate result in liability of Holdings,
the Top Borrower or any of its Restricted Subsidiaries in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or

(j)          Change of Control.  The occurrence of a Change of Control; or

(k)          Guaranties, Collateral Documents and Other Loan Documents.  At any
time after the execution and delivery thereof, (i) any material Loan Guaranty
for any reason, other than the occurrence of the Termination Date, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared to be null and void or any Loan Guarantor shall repudiate in
writing its obligations thereunder (other than as a result of the discharge of
such Loan Guarantor in accordance with the terms thereof), (ii) this Agreement
or any material Collateral Document ceases to be in full force and effect or
shall be declared null and void or any Lien on Collateral created under any
Collateral Document ceases to be perfected with respect to a material portion of
the Collateral (other than solely by reason of (x) the failure of the
Administrative Agent to maintain possession of any Collateral actually delivered
to it or the failure of the Administrative Agent to file Uniform Commercial Code
continuation statements, (y) a release of Collateral in accordance with the
terms hereof or thereof or (z) the occurrence of the Termination Date or any
other termination of such Collateral Document in accordance with the terms
thereof) or (iii) any Loan Party shall contest in writing, the validity or
enforceability of any material provision of any Loan Document (or any Lien
purported to be created by the Collateral Documents or any Loan Guaranty) or
deny in writing that it has any further liability (other than by reason of the
occurrence of the Termination Date), including with respect to future advances
by the Lenders, under any Loan Document to which it is a party; it being
understood and agreed that the failure of the Administrative Agent to file any
Uniform Commercial Code continuation statement shall not result in an Event of
Default under this Section 7.01(k) or any other provision of any Loan Document;
or

(l)          Subordination.  The Obligations ceasing or the assertion in writing
by any Loan Party that the Obligations cease to constitute senior indebtedness
under the subordination provisions of any document or instrument evidencing any
Junior Indebtedness or Junior Lien Indebtedness in excess of the Threshold
Amount or any such subordination provision being invalidated or otherwise
ceasing, for any reason, to be valid, binding and enforceable obligations of the
parties thereto;

then, and in every such event (other than (x) an event with respect to any
Borrower described in clause (f) or (g) of this Article or (y) any Event of
Default arising under Section 6.15(a)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required





147

--------------------------------------------------------------------------------

 

 

Lenders shall, by notice to the Top Borrower, take any of the following actions,
at the same or different times: (i) terminate the Revolving Credit Commitments,
and thereupon such Commitments shall terminate immediately, (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and (iii) require that any
Borrower deposit in the LC Collateral Account an additional amount in Cash as
reasonably requested by the Issuing Banks (not to exceed 100% of the relevant
face amount) of the then outstanding LC Exposure (minus the amount then on
deposit in the LC Collateral Account); provided that (A) upon the occurrence of
an event with respect to any Borrower described in clauses (f) or (g) of this
Article, any such Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of such Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by such Borrower, and the obligation of
such Borrower to Cash collateralize the outstanding Letters of Credit as
aforesaid shall automatically become effective, in each case without further
action of the Administrative Agent or any Lender and (B) during the continuance
of any Event of Default arising under Section 6.15(a), (X) upon the request of
the Required Revolving Lenders (but not the Required Lenders or any other Lender
or group of Lenders), the Administrative Agent shall, by notice to the Top
Borrower, (1) terminate the Initial Revolving Credit Commitments, and thereupon
such Initial Revolving Credit Commitments shall terminate immediately, (2)
declare the Initial Revolving Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Initial Revolving Loans so declared to be due and payable,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower and (3) require that any Borrower deposit in the
LC Collateral Account an additional amount in Cash as reasonably requested by
the Issuing Banks (not to exceed 100% of the relevant face amount) of the then
outstanding LC Exposure (minus the amount then on deposit in the LC Collateral
Account) attributable to any Class of Initial Revolving Credit Commitments, (Y)
at the request of the Required Term A Lenders, declare the Initial Term A Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Initial Term A Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Borrower and (Z) subject to the
Financial Covenant Standstill, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Top Borrower, declare the Loans
(other than the Initial Term A Loans and the Revolving Loans) then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower.  Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.





148

--------------------------------------------------------------------------------

 

 

ARTICLE 8     THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints JPM (or
any successor appointed pursuant hereto) as Administrative Agent and authorizes
the Administrative Agent to take such actions on its behalf, including execution
of the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with any Loan Party or any subsidiary
of any Loan Party or other Affiliate thereof as if it were not the
Administrative Agent hereunder.  The Lenders acknowledge that, pursuant to such
activities, the Administrative Agent or its Affiliates may receive information
regarding any Loan Party or any of its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party or
such Affiliate) and acknowledge that the Administrative Agent shall not be under
any obligation to provide such information to them.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists, and the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirements of Law; it being understood that such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary power, except discretionary
rights and powers that are expressly contemplated by the Loan Documents and
which the Administrative Agent is required to exercise in writing as directed by
the Required Lenders, Required Revolving Lenders, Required Term A Lenders or
Required Pro Rata Lenders (or such other number or percentage of the Lenders as
shall be necessary under the relevant circumstances as provided in
Section 9.02); provided  that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable Requirements of Law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Top Borrower or any of its Restricted Subsidiaries that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity.  The Administrative Agent shall not be liable to the
Lenders or any other Secured Party for any action taken or not taken by it with
the consent or at the request of the Required Lenders, Required Revolving
Lenders, Required Term A Lenders and/or Required Pro Rata Lenders (or such other
number or percentage of the Lenders as is necessary, or as the Administrative
Agent believes in good faith shall be necessary, under the relevant
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, in connection with its duties expressly set forth
herein.  The Administrative Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
the Administrative Agent by the Top Borrower or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any





149

--------------------------------------------------------------------------------

 

 

Loan Document, (iii) the performance or observance of any covenant, agreement or
other term or condition set forth in any Loan Document or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of any Lien on the Collateral or the
existence, value or sufficiency of the Collateral or to assure that the Liens
granted to the Administrative Agent pursuant to any Loan Document have been or
will continue to be properly or sufficiently or lawfully created, perfected or
enforced or are entitled to any particular priority, (vi) the satisfaction of
any condition set forth in Article 4 or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vii) any property, book or record of any Loan Party or
any Affiliate thereof.

Each Lender agrees that, except with the written consent of the Administrative
Agent, it will not take any enforcement action hereunder or under any other Loan
Document, accelerate the Obligations under any Loan Document, or exercise any
right that it might otherwise have under applicable Requirements of Law or
otherwise to credit bid at any foreclosure sale, UCC sale, any sale under
Section 363 of the Bankruptcy Code or any other similar Disposition of
Collateral.  Notwithstanding the foregoing, a Lender may take action to preserve
or enforce its rights against a Loan Party where a deadline or limitation period
is applicable that would, absent such action, bar enforcement of the Obligations
held by such Lender, including the filing of a proof of claim in a case under
the Bankruptcy Code.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrowers, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms hereof, and all powers, rights and remedies under the
other Loan Documents may be exercised solely by the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply all or any portion of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent at such Disposition and (B) the Administrative Agent or any Lender may be
the purchaser or licensor of all or any portion of such Collateral at any such
Disposition.

No holder of any Secured Hedging Obligation or Banking Services Obligation in
its respective capacity as such shall have any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement.

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties to take any of the
following actions upon the instruction of the Required Lenders:

(a)          consent to the Disposition of all or any portion of the Collateral
free and clear of the Liens securing the Secured Obligations in connection with
any Disposition pursuant to the applicable provisions of the Bankruptcy Code,
including Section 363 thereof;

(b)          credit bid all or any portion of the Secured Obligations, or
purchase all or any portion of the Collateral (in each case, either directly or
through one or more acquisition vehicles), in





150

--------------------------------------------------------------------------------

 

 

connection with any Disposition of all or any portion of the Collateral pursuant
to the applicable provisions of the Bankruptcy Code, including under Section 363
thereof;

(c)          credit bid all or any portion of the Secured Obligations, or
purchase all or any portion of the Collateral (in each case, either directly or
through one or more acquisition vehicles), in connection with any Disposition of
all or any portion of the Collateral pursuant to the applicable provisions of
the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC;

(d)          credit bid all or any portion of the Secured Obligations, or
purchase all or any portion of the Collateral (in each case, either directly or
through one or more acquisition vehicles), in connection with any foreclosure or
other Disposition conducted in accordance with applicable Requirements of Law
following the occurrence of an Event of Default, including by power of sale,
judicial action or otherwise; and/or

Cotiviti International Holdings, Inc., which the Top Borrower hereby certifies
is, as of the Closing Date, an Excluded Subsidiary, is hereby released as a
Subsidiary Guarantor pursuant to Section 9.22 and the lien, security interest
and assignment granted to the Administrative Agent by Cotiviti International
Holdings, Inc. under the Security Agreement are hereby terminated, released and
discharged effective as of the Closing Date.

(e)          estimate the amount of any contingent or unliquidated Secured
Obligations of such Lender or other Secured Party;

it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clauses (b),  (c) or (d) without
its prior written consent.

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clauses (b),  (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other
than with respect to contingent or unliquidated liabilities as set forth in the
next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis.

With respect to any contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount thereof for purposes of any credit bid or purchase
described in the second preceding paragraph so long as the estimation of the
amount or liquidation of such claim would not unduly delay the ability of the
Administrative Agent to credit bid the Secured Obligations or purchase the
Collateral in the relevant Disposition.  In the event that the Administrative
Agent, in its sole and absolute discretion, elects not to estimate any such
contingent or unliquidated claim or any such claim cannot be estimated without
unduly delaying the ability of the Administrative Agent to consummate any credit
bid or purchase in accordance with the second preceding paragraph, then any
contingent or unliquidated claims not so estimated shall be disregarded, shall
not be credit bid, and shall not be entitled to any interest in the portion or
the entirety of the Collateral purchased by means of such credit bid.

Each Secured Party whose Secured Obligations are credit bid under clauses (b),
 (c) or (d) of the third preceding paragraph is entitled to receive interests in
the Collateral or any other asset acquired in connection with such credit bid
(or in the Capital Stock of the acquisition vehicle or vehicles that are used to
consummate such acquisition) on a ratable basis in accordance with the
percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid in such credit bid or





151

--------------------------------------------------------------------------------

 

 

other Disposition, by (y) the aggregate amount of all Secured Obligations that
were credit bid in such credit bid or other Disposition.

In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan or LC Disbursement is then due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent has made any demand on the Top Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts to the extent due to the Lenders and the
Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and

(ii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent consents to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amount due to the Administrative Agent under
Sections 2.12 and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) that it
believes to be genuine and to have been signed, sent or otherwise authenticated
by the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Bank, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent has received notice to the contrary from such Lender or
Issuing Bank prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.





152

--------------------------------------------------------------------------------

 

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it.  The
Administrative Agent and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

The Administrative Agent may resign at any time by giving ten days’ written
notice to the Lenders, the Issuing Banks and the Top Borrower.  If the
Administrative Agent is a Defaulting Lender or an Affiliate of a Defaulting
Lender, either the Required Lenders or the Top Borrower may, upon ten days’
notice, remove the Administrative Agent.  Upon receipt of any such notice of
resignation or delivery of any such notice of removal, the Required Lenders
shall have the right, with the consent of the Top Borrower (not to be
unreasonably withheld or delayed), to appoint a successor Administrative Agent
which shall be a commercial bank or trust company with offices in the U.S.
having combined capital and surplus in excess of $1,000,000,000; provided that
during the existence and continuation of an Event of Default under
Section 7.01(a) or, with respect to any Borrower, Sections 7.01(f) or (g), no
consent of the Top Borrower shall be required.  If no successor has been
appointed as provided above and accepted such appointment within ten days after
the retiring Administrative Agent gives notice of its resignation or the
Administrative Agent receives notice of removal, then (a) in the case of a
retirement, the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above (including, for
the avoidance of doubt, the consent of the Top Borrower) or (b) in the case of a
removal, the Top Borrower may, after consulting with the Required Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above;  provided that (x) in the case of a retirement, if the Administrative
Agent notifies the Top Borrower, the Lenders and the Issuing Banks that no
qualifying Person has accepted such appointment or (y) in the case of a removal,
the Top Borrower notifies the Required Lenders that no qualifying Person has
accepted such appointment, then, in each case, such resignation or removal shall
nonetheless become effective in accordance with such notice and (i) the retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent in its capacity
as collateral agent for the Secured Parties for purposes of maintaining the
perfection of the Lien on the Collateral securing the Secured Obligations, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations required to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Bank directly (and each Lender and each Issuing Bank will cooperate
with the Borrowers to enable the Borrowers to take such actions), until such
time as the Required Lenders or the Top Borrower, as applicable, appoint a
successor Administrative Agent, as provided above in this Article 8.  Upon the
acceptance of its appointment as Administrative Agent hereunder as a successor
Administrative Agent, the successor Administrative Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Administrative Agent (other than any rights to indemnity payments
owed to the retiring Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder (other than its obligations under Section 9.13 hereof).  The fees
payable by the Borrowers to any successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Top
Borrower and such successor Administrative Agent.  After the Administrative
Agent’s resignation or removal hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any action taken or omitted to be taken by any of them
while the relevant Person was acting as Administrative Agent (including for this
purpose holding any collateral security following the retirement or removal of
the Administrative





153

--------------------------------------------------------------------------------

 

 

Agent).  Notwithstanding anything to the contrary herein, no Disqualified
Institution (nor any Affiliate thereof) may be appointed as a successor
Administrative Agent.

Each of each Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of each Lender and each Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their respective Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders and the Issuing Banks by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of the Administrative Agent or any
of its Related Parties.

Notwithstanding anything to the contrary herein, the Arrangers and
Co-Documentation Agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement, except in their respective
capacities as the Administrative Agent, a Co-Documentation Agent, an Issuing
Bank or a Lender hereunder, as applicable.

Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent shall:

(a)          release any Lien on any property granted to or held by
Administrative Agent under any Loan Document (i) upon the occurrence of the
Termination Date, (ii) that is sold or to be sold or transferred as part of or
in connection with any Disposition permitted under the Loan Documents to a
Person that is not a Loan Party, (iii) that does not constitute (or ceases to
constitute) Collateral, (iv) if the property subject to such Lien is owned by a
Subsidiary Guarantor, upon the release of such Subsidiary Guarantor from its
Loan Guaranty otherwise in accordance with the Loan Documents, (v) as required
under clause (d) below or (vi) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 9.02;

(b)          subject to Section 9.22,  release any Subsidiary Guarantor from its
obligations under the Loan Guaranty if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions permitted hereunder);

(c)          subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(d),  6.02(e),  6.02(g),  6.02(l),
 6.02(m),  6.02(n),  6.02(o)(i) (other than any Lien on the Capital Stock of any
Subsidiary Guarantor), 6.02(q),  6.02(r),  6.02(u) (to the extent the relevant
Lien is of the type to which the Lien of the Administrative Agent is otherwise
required to be subordinated under this clause (c) pursuant to any of the other
exceptions to Section 6.02 that are expressly included in this clause (c)),
6.02(x),  6.02(y),  6.02(z)(i),  6.02(bb),  6.02(cc),  6.02(dd) (in the case of
clause (ii), to the extent the relevant Lien covers cash collateral posted to
secure the relevant obligation),  6.02(ee),  6.02(ff),  6.02(gg) and/or 6.02(hh)
(and any Refinancing Indebtedness in respect of any thereof to the extent such
Refinancing Indebtedness is permitted to be secured under Section 6.02(k));
 provided, that the subordination of any Lien on any property granted to or held
by the Administrative Agent shall only be required with respect to any Lien on
such property that is permitted by Sections 6.02(l),  6.02(o),  6.02(q),
 6.02(r),  6.02(u),  6.02(bb) 





154

--------------------------------------------------------------------------------

 

 

and/or 6.02(hh) to the extent that the Lien of the Administrative Agent with
respect to such property is required to be subordinated to the relevant
Permitted Lien in accordance with the documentation governing the Indebtedness
that is secured by such Permitted Lien; and

(d)          enter into subordination, intercreditor and/or similar agreements
with respect to Indebtedness (including any Intercreditor Agreement and any
amendment to any Intercreditor Agreement) that is (i) required or permitted to
be subordinated hereunder and/or (ii) secured by Liens, and with respect to
which Indebtedness, this Agreement contemplates an intercreditor, subordination,
collateral trust agreement or similar agreement.

Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Guaranty or its Lien on any
Collateral pursuant to this Article 8.  In each case as specified in this
Article 8, the Administrative Agent will (and each Lender, and each Issuing Bank
hereby authorizes the Administrative Agent to), at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral
Documents, to subordinate its interest therein, or to release such Loan Party
from its obligations under the Loan Guaranty, in each case in accordance with
the terms of the Loan Documents and this Article 8;  provided, that upon the
request of the Administrative Agent, the Top Borrower shall deliver a
certificate of a Responsible Officer certifying that the relevant transaction
has been consummated in compliance with the terms of this Agreement.

The Administrative Agent is authorized to enter into any Intercreditor Agreement
and any other intercreditor, subordination, collateral trust or similar
agreement contemplated hereby with respect to any (a) Indebtedness (i) that is
(A) required or permitted to be subordinated hereunder and/or (B) secured by
Liens and (ii) which contemplates an intercreditor, subordination or collateral
trust agreement and/or (b) Secured Hedging Obligations and/or Secured Banking
Services Obligations, whether or not constituting Indebtedness (any such other
intercreditor agreement an “Additional Agreement”), and the Secured Parties
party hereto acknowledge that any Intercreditor Agreement and any Additional
Agreement is binding upon them.  Each Secured Party party hereto hereby (a)
agrees that they will be bound by, and will not take any action contrary to, the
provisions of any Intercreditor Agreement or any Additional Agreement and (b)
authorizes and instructs the Administrative Agent to enter into any
Intercreditor Agreement and/or any Additional Agreement and to subject the Liens
on the Collateral securing the Secured Obligations to the provisions
thereof.  The foregoing provisions are intended as an inducement to the Secured
Parties to extend credit to the Borrowers, and the Secured Parties are intended
third-party beneficiaries of such provisions and the provisions of any
Intercreditor Agreement and/or any Additional Agreement.

To the extent that the Administrative Agent (or any Affiliate thereof) is not
reimbursed and indemnified by the Top Borrower in accordance with and to the
extent required by Section 9.03(b) hereof, the Lenders will reimburse and
indemnify the Administrative Agent (and any Affiliate thereof) in proportion to
their respective Applicable Percentages (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any Affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).





155

--------------------------------------------------------------------------------

 

 

ARTICLE 9     MISCELLANEOUS

Section 9.01.          Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or email, as
follows:

(i)          if to any Loan Party, to such Loan Party in the care of the Top
Borrower at:

Cotiviti Corporation
50 Danbury Road
Wilton, Connecticut 06897
Attention: General Counsel
Email: jonathan.olefson@cotiviti.com
Telephone: (203) 202-6286
Facsimile: (203) 202-6786

with a copy to (which shall not constitute notice to any Loan Party):

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York  10153
Attention: Allison Liff
Email: allison.liff@weil.com

Telephone: (212) 310-8118

Facsimile: (212) 310-8007

(ii)        if to the Administrative Agent, at:

JPMorgan Chase Bank, N.A.2 
500 Stanton Christiana Road
Ops Building 2, 3rd Floor
Newark, Delaware 19713-2107
Attention: Jane Dreisbach
Email:  jane.dreisbach@jpmorgan.com
Facsimile:  (302) 634-4250

And

JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention: Kyler Eng


--------------------------------------------------------------------------------

2 Notices regarding Disqualified Institutions must be sent in accordance with
the instructions set forth in the definition of “Disqualified Institution.”





156

--------------------------------------------------------------------------------

 

 

Email:  kyler.eng@jpmorgan.com 
Facsimile:  (212) 270-8285

(iii)        if to any Issuing Bank, at:

JPMorgan Chase Bank, N.A.
10420 Highland Manor Drive, 4th Floor
Tampa, Florida 33610-9120
Attention:  Global Trade Services
Facsimile:  (813) 432-5161

with a copy to (which shall not constitute notice to any Loan Party):

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops Building 2, 3rd Floor
Newark, Delaware 19713-2107
Attention: Jane Dreisbach
Email:  jane.dreisbach@jpmorgan.com
Facsimile:  (302) 634-4250

Royal Bank of Canada
200 Vesey Street, 5th Floor
New York, New York 10281-8098
Attention: Nigel Delph and Chandran Panicker
Email:Nigel.Delph@rbccm.com;  Chandran.Panicker@rbccm.com 
Facsimile: (212) 428-3105

SunTrust Bank
3333 Peachtree Road NE, 7th Floor
Atlanta, GA 30326
Attention: Tyler Stephens
Email: Tyler.Stephens@SunTrust.com
Facsimile: (404) 439-7390

or

such address as may be specified in the documentation pursuant to which such
Issuing Bank is appointed in its capacity as such

(iv)       if to any Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this Section
9.01 or (B) sent by facsimile shall be deemed to have been given when sent and
when receipt has been confirmed by telephone; provided  that notices and other
communications sent by telecopier shall be deemed to have been given when sent
(except that, if not given during normal business hours for





157

--------------------------------------------------------------------------------

 

 

the recipient, such notices or other communications shall be deemed to have been
given at the opening of business on the next Business Day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in clause (b) below shall be effective as
provided in such clause (b).

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or Intranet websites) pursuant to procedures set forth herein or
otherwise approved by the Administrative Agent.  The Administrative Agent or the
Top Borrower (on behalf of any Loan Party) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures set forth herein or otherwise approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.  All such notices and other communications (i) sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that any such notice or communication not given
during the normal business hours of the recipient shall be deemed to have been
given at the opening of business on the next Business Day for the recipient and
(ii) posted to an Internet or Intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)          Any party hereto may change its address or facsimile number or
other notice information hereunder by notice to the other parties hereto; it
being understood and agreed that the Top Borrower may provide any such notice to
the Administrative Agent as recipient on behalf of itself, the Swingline Lender,
each Issuing Bank and each Lender.

(d)          (i)  Each of Holdings and the Top Borrower hereby acknowledges that
(a) the Administrative Agent will make available to the Lenders and the Issuing
Bank materials and/or information provided by, or on behalf of, Holdings or the
Top Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
nonpublic information within the meaning of the United States federal securities
laws with respect to Holdings, the Top Borrower or their respective securities)
(each, a “Public Lender”).  At the request of the Administrative Agent, each of
Holdings and the Top Borrower hereby agrees that (i) all Borrower Materials that
are to be made available to Public Lenders shall be clearly identified as such
(which may be done by marking such Borrower Materials as “PUBLIC”), (ii) by
marking Borrower Materials “PUBLIC,” Holdings and the Top Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as information of a type that is publicly available or (B) is
not be material with respect to Holdings, the Top Borrower, their respective
subsidiaries, any of their respective securities as determined in good faith by
the Top Borrower for purposes of the United States federal securities laws and
(iii) the Administrative Agent shall be required to treat all Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Investor” or similar
description.  Notwithstanding the foregoing, the following Borrower Materials
shall be deemed to be marked “PUBLIC”, unless the Top Borrower notifies the
Administrative Agent promptly that any such document contains material nonpublic
information (it being understood that the Top Borrower shall have a reasonable
opportunity to review the same prior to distribution and comply with SEC or
other applicable disclosure obligations): (1) the Loan Documents and (2) any
information delivered pursuant to Section 5.01(a) or (b).

(ii)  Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in





158

--------------------------------------------------------------------------------

 

 

accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Top Borrower or its securities for purposes of United States
Federal or state securities laws.

Section 9.02.          Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any party hereto therefrom shall in any event be effective
unless the same is permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, to
the extent permitted by applicable Requirements of Law, neither the making of
any Loan nor the issuance of any Letter of Credit shall be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.

(b)          Subject to clauses (A),  (B), (C),  (D) and (E) of this Section
9.02(b) and Sections 9.02(c) and (d) below, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified, except (i) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Top Borrower and the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders) or (ii)
in the case of any other Loan Document (other than any waiver, amendment or
modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Document), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and each Loan Party that is
party thereto, with the consent of the Required Lenders; provided that,
notwithstanding the foregoing:

(A)          the consent of each Lender directly and adversely affected thereby
(but not the consent of the Required Lenders) shall be required for any waiver,
amendment or modification that:

(1)          increases the Commitment of such Lender (other than with respect to
any Incremental Facility pursuant to Section 2.22 in respect of which such
Lender has agreed to be an Additional Lender); it being understood that no
amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
constitute an increase of any Commitment of such Lender;

(2)          reduces the principal amount of any Loan owed to such Lender or any
amount due to such Lender on any Loan Installment Date;

(3)          (x) extends the scheduled final maturity of any Loan or
(y) postpones any Loan Installment Date or any Interest Payment Date with
respect to any Loan held by such Lender or the date of any scheduled payment of
any fee





159

--------------------------------------------------------------------------------

 

 

payable to such Lender hereunder (in each case, other than any extension for
administrative reasons agreed by the Administrative Agent);

(4)          reduces the rate of interest (other than to waive any Default or
Event of Default or obligation of the Borrowers to pay interest to such Lender
at the default rate of interest under Section 2.13(d), which shall only require
the consent of the Required Lenders) or the amount of any fee owed to such
Lender; it being understood that no change in the definition of “Secured
Leverage Ratio” or any other ratio used in the calculation of the Applicable
Rate or the Commitment Fee Rate, or in the calculation of any other interest or
fee due hereunder (including any component definition thereof) shall constitute
a reduction in any rate of interest or fee hereunder;

(5)          extends the expiry date of such Lender’s Commitment; it being
understood that no amendment, modification or waiver of, or consent to departure
from, any condition precedent, representation, warranty, covenant, Default,
Event of Default, mandatory prepayment or mandatory reduction of any Commitment
shall constitute an extension of any Commitment of any Lender; and

(6)          waives, amends or modifies the provisions of Sections 2.18(b) or
2.18(c) of this Agreement in a manner that would by its terms alter the
“waterfall” provision therein or the pro rata sharing of payments required
thereby (except in connection with any transaction permitted under
Sections 2.22,  2.23,  9.02(c) and/or 9.05(g) or as otherwise provided in this
Section 9.02);  

(B)          no such agreement shall:

(1)          change (w) any of the provisions of Section 9.02(a) or Section
9.02(b) or the definition of “Required Lenders” to reduce any voting percentage
required to waive, amend or modify any right thereunder or make any
determination or grant any consent thereunder, without the prior written consent
of each Lender, (x) the definition of “Required Revolving Lenders” without the
prior written consent of each Revolving Lender (it being understood that neither
the consent of the Required Lenders nor the consent of any other Lender shall be
required in connection with any change to the definition of “Required Revolving
Lenders”), (y) the definition of “Required Term A Lenders” without the prior
written consent of each Term A Lender (it being understood that neither the
consent of the Required Lenders nor the consent of any other Lender shall be
required in connection with any change to the definition of “Required Term A
Lenders”) or (z) the definition of “Required Pro Rata Lenders” without the prior
written consent of each Revolving Lender and each Term A Lender (it being
understood that neither the consent of the Required Lenders nor the consent of
any other Lender shall be required in connection with any change to the
definition of “Required Pro Rata Lenders”);

(2)          release all or substantially all of the Collateral from the Lien
granted pursuant to the Loan Documents (except as otherwise permitted herein or
in the other Loan Documents, including pursuant to Article 8 or Section 9.22
hereof), without the prior written consent of each Lender; or





160

--------------------------------------------------------------------------------

 

 

(3)          release all or substantially all of the value of the Guarantees
under the Loan Guaranty (except as otherwise permitted herein or in the other
Loan Documents, including pursuant to Section 9.22 hereof), without the prior
written consent of each Lender;

(C)          (x) solely with the consent of the Required Pro Rata Lenders (but
without the consent of the Required Lenders or any other Lender), any such
agreement may waive, amend or modify Section 6.15 (or the definition of “Secured
Leverage Ratio” or any component definition thereof, in each case, as any such
definition is used solely for purposes of Section 6.15) (other than, in the case
of Section 6.15(a), for purposes of determining compliance with such Section as
a condition to taking any action under this Agreement) (other than as permitted
under clause (y)) and/or (y) solely with the consent of the Required Revolving
Lenders (but without the consent of the Required Lenders or any other Lender),
any such agreement may waive, amend or modify any condition precedent set forth
in Section 4.02 hereof as it pertains to any Revolving Loan and/or Additional
Revolving Loan; and

(D)          solely with the consent of the relevant Issuing Bank and, in the
case of clause (x), the Administrative Agent, any such agreement may (x)
increase or decrease the Letter of Credit Sublimit or (y) waive, amend or modify
any condition precedent set forth in Section 4.02 hereof as it pertains to the
issuance of any Letter of Credit;

(E)          shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be.

(c)          Notwithstanding the foregoing, this Agreement may be amended:

(i)          with the written consent of the Borrowers and the Lenders providing
the relevant Replacement Term Loans to permit the refinancing or replacement of
all or any portion of the outstanding Term Loans under the applicable Class (any
such loans being refinanced or replaced, the “Replaced Term Loans”) with one or
more replacement term loans hereunder (“Replacement Term Loans”) pursuant to a
Refinancing Amendment; provided that

(A)          the aggregate principal amount of any Replacement Term Loans shall
not exceed the aggregate principal amount of the Replaced Term Loans (plus (1)
any additional amounts permitted to be incurred under Section 6.01 and, to the
extent any such additional amounts are secured, the related Liens are permitted
under Section 6.02 and plus (2) the amount of accrued interest and premium
(including tender premium) thereon and underwriting discounts, fees (including
upfront fees and original issue discount), commissions and expenses associated
therewith),

(B)          any Replacement Term Loans must have a final maturity date that is
equal to or later than the final maturity date of, and have a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Replaced Term Loans at the time of the relevant refinancing it being
understood and agreed that, notwithstanding the foregoing, any Term B Loan may
be refinanced with the proceeds of Term A Loans so long as such Term A Loans
have (1) a final maturity equal to or later than the final maturity of the
Initial Term A Loans and (B) a Weighted Average Life to





161

--------------------------------------------------------------------------------

 

 

Maturity equal to or greater than the Weighted Average Life to Maturity of the
Initial Term A Loans, 

(C)          any Replacement Term Loans may be pari passu with or junior to any
then-existing Term Loans in right of payment and pari passu with or junior to
such Term Loans with respect to the Collateral (provided that any Replacement
Term Loans that are pari passu with or junior to any then-existing Term Loans
shall be subject an Intercreditor Agreement and may be, at the option of the
Administrative Agent and the Top Borrower, documented in a separate agreement or
agreements), or be unsecured,

(D)          any Replacement Term Loans that are secured may not be secured by
any assets other than the Collateral,

(E)          any Replacement Term Loans that are guaranteed may not be
guaranteed by any Person other than one or more Loan Parties,

(F)          any Replacement Term Loans that are pari passu with the Initial
Term Loans in right of payment and security may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayment or prepayment in respect of the Initial Term
Loans (and any Additional Term Loans then subject to ratable repayment
requirements), in each case, of a similar Class (i.e., Term A Loans or term B
loans), as agreed by the Top Borrower and the Lenders providing the relevant
Replacement Term Loans,

(G)          any Replacement Term Loans may have pricing (including interest,
fees and premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as the Top Borrower and the lenders providing such Replacement
Term Loans may agree,

(H)          either (i) the other terms and conditions of any Replacement Term
Loans (excluding pricing, interest, fees, rate floors, premiums, optional
prepayment or redemption terms, security and maturity, subject to preceding
clauses (B) through (G)) are substantially identical to, or (taken as a whole)
no more favorable (as reasonably determined by the Top Borrower) to the lenders
providing such Replacement Term Loans than those applicable to the Replaced Term
Loans (other than covenants or other provisions applicable only to periods after
the Latest Term Loan Maturity Date (in each case, as of the date of incurrence
of such Replacement Term Loans)) or (ii) such Replacement Term Loans are
provided on then-current market terms (as reasonably determined by the Top
Borrower) for the applicable type of Indebtedness, and

(ii)          with the written consent of the Borrowers and the Lenders
providing the relevant Replacement Revolving Facility to permit the refinancing
or replacement of all or any portion of any Revolving Credit Commitment under
the applicable Class (any such Revolving Credit Commitment being refinanced or
replaced, a “Replaced Revolving Facility”) with a replacement revolving facility
hereunder (a “Replacement Revolving Facility”) pursuant to a Refinancing
Amendment; provided that:

(A)          the aggregate principal amount of any Replacement Revolving
Facility shall not exceed the aggregate principal amount of the Replaced
Revolving Facility (plus (x) any additional amounts permitted to be incurred
under Section 6.01 and, to the extent any such additional amounts are secured,
the related Liens are permitted under





162

--------------------------------------------------------------------------------

 

 

Section 6.02 and plus (y) the amount of accrued interest and premium thereon,
any committed but undrawn amounts and underwriting discounts, fees (including
upfront fees and original issue discount), commissions and expenses associated
therewith),

(B)          no Replacement Revolving Facility may have a final maturity date
(or require commitment reductions) prior to the final maturity date of the
relevant Replaced Revolving Facility at the time of such refinancing,

(C)          any Replacement Revolving Facility may be pari passu with or junior
to any then-existing Revolving Credit Commitment in right of payment and pari
passu with or junior to any then-existing Revolving Credit Commitment with
respect to the Collateral (provided that any Replacement Revolving Facility that
is pari passu with or junior to the Revolving Credit Commitment shall be subject
to an Intercreditor Agreement) on terms reasonably satisfactory to the
Administrative Agent and the Top Borrower and may be, at the option of the
Administrative Agent and the Top Borrower, documented in a separate agreement or
agreements), or be unsecured,

(D)          any Replacement Revolving Facility that is secured may not be
secured by any assets other than the Collateral,

(E)          any Replacement Revolving Facility that is guaranteed may not be
guaranteed by any Person other than one or more Loan Parties,

(F)          any Replacement Revolving Facility shall be subject to the
“ratability” provisions applicable to Extended Revolving Credit Commitments and
Extended Revolving Loans set forth in the proviso to clause (ii) of Section
2.23(a),  mutatis mutandis, to the same extent as if fully set forth in this
Section 9.02(c)(ii),

(G)          any Replacement Revolving Facility may have pricing (including
interest, fees and premiums) and, subject to preceding clause (F), optional
prepayment and redemption terms as the Top Borrower and the lenders providing
such Replacement Revolving Facility may agree, and

(H)          either (i) the other terms and conditions of any Replacement
Revolving Facility (excluding pricing, interest, fees, rate floors, premiums,
optional prepayment or redemption terms, security and maturity, subject to
preceding clauses (B) through (G)) are substantially identical to, or (taken as
a whole) no more favorable (as reasonably determined by the Top Borrower) to the
lenders providing such Replacement Revolving Facility than those applicable to
the Replaced Revolving Facility (other than covenants or other provisions
applicable only to periods after the Latest Revolving Loan Maturity Date (in
each case, as of the date of incurrence of the relevant Replacement Revolving
Facility)) or (ii) such Replacement Revolving Facility are provided on
then-current market terms (as reasonably determined by the Top Borrower) for the
applicable type of Indebtedness, and

(I)          the commitments in respect of the relevant Replaced Revolving
Facility shall be terminated, and all loans outstanding thereunder and all fees
then due and payable in connection therewith shall be paid in full, in each case
on the date any Replacement Revolving Facility is implemented;





163

--------------------------------------------------------------------------------

 

 

provided,  further, that, in respect of each of sub-clauses (i) and (ii) of this
clause (c), any Non-Debt Fund Affiliate and Debt Fund Affiliate shall (x) be
permitted without the consent of the Administrative Agent to provide any
Replacement Term Loans, it being understood that in connection therewith, the
relevant Non-Debt Fund Affiliate or Debt Fund Affiliate, as applicable, shall be
subject to the restrictions applicable to such Person under Section 9.05 as if
such Replacement Term Loans were Term Loans and (y) any Debt Fund Affiliate (but
not any Non-Debt Fund Affiliate) may provide any Replacement Revolving Facility.

Each party hereto hereby agrees that this Agreement may be amended by the
Borrowers, the Administrative Agent and the lenders providing the relevant
Replacement Term Loans or the Replacement Revolving Facility, as applicable, to
the extent (but only to the extent) necessary to reflect the existence and terms
of such Replacement Term Loans or Replacement Revolving Facility, as applicable,
incurred or implemented pursuant thereto (including any amendment necessary to
treat the loans and commitments subject thereto as a separate “tranche” and
“Class” of Loans and/or commitments hereunder).  It is understood that any
Lender approached to provide all or a portion of any Replacement Term Loans or
any Replacement Revolving Facility may elect or decline, in its sole discretion,
to provide such Replacement Term Loans or Replacement Revolving Facility.

(d)          Notwithstanding anything to the contrary contained in this
Section 9.02 or any other provision of this Agreement or any provision of any
other Loan Document:

(i)          the Top Borrower and the Administrative Agent may, without the
input or consent of any Lender, amend, supplement and/or waive any guaranty,
collateral security agreement, pledge agreement and/or related document (if any)
executed in connection with this Agreement to (A) comply with any Requirement of
Law or the advice of counsel or (B) cause any such guaranty, collateral security
agreement, pledge agreement or other document to be consistent with this
Agreement and/or the relevant other Loan Documents,

(ii)          the Top Borrower and the Administrative Agent may, without the
input or consent of any other Lender (other than the relevant Lenders (including
Additional Lenders) providing Loans under such Sections), effect amendments to
this Agreement and the other Loan Documents as may be necessary in the
reasonable opinion of the Top Borrower and the Administrative Agent to (1)
effect the provisions of Sections 2.22,  2.23,  5.12,  6.13 or 9.02(c), or any
other provision specifying that any waiver, amendment or modification may be
made with the consent or approval of the Administrative Agent and/or (2) to add
terms (including representations and warranties, conditions, prepayments,
covenants or events of default), in connection with the addition of any Loan or
Commitment hereunder, that are favorable to the then-existing Lenders, as
reasonably determined by the Administrative Agent,  

(iii)          if the Administrative Agent and the Top Borrower have jointly
identified any ambiguity, mistake, defect, inconsistency, obvious error or any
error or omission of a technical nature or any necessary or desirable technical
change, in each case, in any provision of any Loan Document, then the
Administrative Agent and the Top Borrower shall be permitted to amend such
provision solely to address such matter as reasonably determined by them acting
jointly,

(iv)          the Administrative Agent and the Top Borrower may amend, restate,
amend and restate or otherwise modify any Intercreditor Agreement as provided
therein,

(v)          the Administrative Agent may amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.05, Commitment reductions
or terminations pursuant to  Section 2.09, implementations of Additional
Commitments or incurrences of





164

--------------------------------------------------------------------------------

 

 

Additional Loans pursuant to Sections 2.22,  2.23 or 9.02(c) and reductions or
terminations of any such Additional Commitments or Additional Loans,

(vi)          no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except as permitted pursuant to
Section 2.21(b) and except that the Commitment and any Additional Commitment of
any Defaulting Lender may not be increased without the consent of such
Defaulting Lender (it being understood that any Commitment or Loan held or
deemed held by any Defaulting Lender shall be excluded from any vote hereunder
that requires the consent of any Lender, except as expressly provided in Section
2.21(b)), and

(vii)          this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the Top
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit any extension of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
relevant benefits of this Agreement and the other Loan Documents and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion.

Section 9.03.          Expenses; Indemnity.  (a)  The Borrowers shall pay (i)
all reasonable and documented out-of-pocket expenses incurred by each Arranger,
the Administrative Agent and their respective Affiliates (but limited, in the
case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole and, if necessary, of one local
counsel in any relevant jurisdiction to all such Persons, taken as a whole) in
connection with the syndication and distribution (including via the Internet or
through a service such as Intralinks) of the Credit Facilities, the preparation,
execution, delivery and administration of the Loan Documents and any related
documentation, including in connection with any amendment, modification or
waiver of any provision of any Loan Document (whether or not the transactions
contemplated thereby are consummated, but only to the extent the preparation of
any such amendment, modification or waiver was requested by the Top Borrower and
except as otherwise provided in a separate writing between the Top Borrower, the
relevant Arranger and/or the Administrative Agent) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers, the Issuing Banks or the Lenders or any of their respective
Affiliates (but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one firm of outside counsel to all such Persons taken as a whole and, if
necessary, of one local counsel in any relevant jurisdiction to all such
Persons, taken as a whole) in connection with the enforcement, collection or
protection of their respective rights in connection with the Loan Documents,
including their respective rights under this Section, or in connection with the
Loans made and/or Letters of Credit issued hereunder.  Except to the extent
required to be paid on the Closing Date, all amounts due under this paragraph
(a) shall be payable by any Borrower within 30 days of receipt by the Top
Borrower of an invoice setting forth such expenses in reasonable detail,
together with backup documentation supporting the relevant reimbursement
request. 

(b)          The Borrowers shall indemnify each Arranger, the Administrative
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages and
liabilities (but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to all Indemnitees taken as a whole and, if reasonably necessary,
one local counsel in any relevant jurisdiction to all Indemnitees, taken as a
whole and solely in the case of an actual or perceived conflict of interest,
(x) one additional





165

--------------------------------------------------------------------------------

 

 

counsel to all affected Indemnitees, taken as a whole, and (y) one additional
local counsel to all affected Indemnitees, taken as a whole), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby or thereby and/or the enforcement
of the Loan Documents, (ii) the use of the proceeds of the Loans or any Letter
of Credit, (iii) any actual or alleged Release or presence of Hazardous
Materials on, at, under or from any property currently or formerly owned or
operated by the Top Borrower, any of its Restricted Subsidiaries or any other
Loan Party or any Environmental Liability related to the Top Borrower, any of
its Restricted Subsidiaries or any other Loan Party and/or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Top Borrower, any
other Loan Party or any of their respective Affiliates); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that any
such loss, claim, damage, or liability (i) is determined by a final and
non-appealable judgment of a court of competent jurisdiction (or documented in
any settlement agreement referred to below) to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or, to the extent
such judgment finds (or any such settlement agreement acknowledges) that any
such loss, claim, damage, or liability has resulted from such Person’s material
breach of the Loan Documents or (ii) arises out of any claim, litigation,
investigation or proceeding brought by such Indemnitee against another
Indemnitee (other than any claim, litigation, investigation or proceeding that
is brought by or against the Administrative Agent or any Arranger, acting in its
capacity as the Administrative Agent or as an Arranger) that does not involve
any act or omission of Holdings, the Top Borrower or any of its
subsidiaries.  Each Indemnitee shall be obligated to refund or return any and
all amounts paid by any Borrower pursuant to this Section 9.03(b) to such
Indemnitee for any fees, expenses, or damages to the extent such Indemnitee is
not entitled to payment thereof in accordance with the terms hereof.  All
amounts due under this paragraph (b) shall be payable by any Borrower within 30
days (x) after receipt by the Top Borrower of a written demand therefor, in the
case of any indemnification obligations and (y) in the case of reimbursement of
costs and expenses, after receipt by the Top Borrower of an invoice setting
forth such costs and expenses in reasonable detail, together with backup
documentation supporting the relevant reimbursement request. This Section
9.03(b) shall not apply to Taxes other than any Taxes that represent losses,
claims, damages or liabilities in respect of a non-Tax claim.

(c)          No Borrower shall be liable for any settlement of any proceeding
effected without the written consent of the Top Borrower (which consent shall
not be unreasonably withheld, delayed or conditioned), but if any proceeding is
settled with the written consent of the Top Borrower, or if there is a final
judgment against any Indemnitee in any such proceeding, the Borrowers agree to
indemnify and hold harmless each Indemnitee to the extent and in the manner set
forth above.  No Borrower shall, without the prior written consent of the
affected Indemnitee (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement of any pending or threatened
proceeding in respect of which indemnity could have been sought hereunder by
such Indemnitee unless (i) such settlement includes an unconditional release of
such Indemnitee from all liability or claims that are the subject matter of such
proceeding and (ii) such settlement does not include any statement as to any
admission of fault or culpability.

Section 9.04.          Waiver of Claim.  To the extent permitted by applicable
Requirements of Law, no party to this Agreement shall assert, and each hereby
waives, any claim against any other party hereto, any Loan Party and/or any
Related Party of any thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or any
Letter of Credit or the use of the proceeds thereof, except, in the case of any





166

--------------------------------------------------------------------------------

 

 

claim by any Indemnitee against any Borrower, to the extent such damages would
otherwise be subject to indemnification pursuant to the terms of Section 9.03. 

Section 9.05.          Successors and Assigns. 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07, the Top
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Top Borrower without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with the terms of this Section (any
attempted assignment or transfer not complying with the terms of this Section
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and permitted assigns, to the extent provided in paragraph
(e) of this Section, Participants and, to the extent expressly contemplated
hereby, the Related Parties of each of the Arrangers, the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Loan or Additional Commitment added pursuant to Sections 2.22,  2.23 or 9.02(c)
at the time owing to it) with the prior written consent of:

(A)          the Top Borrower (such consent not to be unreasonably withheld);
provided, that (x) the Top Borrower shall be deemed to have consented to any
assignment of Term B Loans unless it has objected thereto by written notice to
the Administrative Agent within 10 Business Days after receipt of written notice
thereof and (y) the consent of the Top Borrower shall not be required for any
assignment of Term  B Loans or Commitments in respect of Term B Loans (1) to any
Term Lender or any Affiliate of any Term Lender or an Approved Fund or (2) at
any time when an Event of Default under Section 7.01(a) or Sections 7.01(f) or
(g) (with respect to any Borrower) exists; it being understood and agreed that
the consent of the Top Borrower shall always be required for any assignment of
(x) Initial Term A Loan Commitments and Initial Term A Loans; provided that the
Top Borrower shall be deemed to have consented to any assignment of Term A Loan
Commitments and Initial Term A Loans to any Term A Lender or any Affiliate of
any Term A Lender or any Approved Fund of any Term A Lender unless it has
objected thereto by written notice to the Administrative Agent within 10
Business Days after receipt of written notice thereof and (y) Revolving
Commitments and/or Revolving Loans;

(B)          the Administrative Agent (not to be unreasonably withheld or
delayed); provided, that no consent of the Administrative Agent shall be
required for any assignment to another Lender, any Affiliate of a Lender or any
Approved Fund; and

(C)          in the case of any Revolving Facility, each Issuing Bank and the
Swingline Lender, in each case, not to be unreasonably withheld or delayed.

(ii)          Assignments shall be subject to the following additional
conditions:

(A)          except in the case of any assignment to another Lender, any
Affiliate of any Lender or any Approved Fund or any assignment of the entire
remaining





167

--------------------------------------------------------------------------------

 

 

amount of the relevant assigning Lender’s Loans or Commitments of any Class, the
principal amount of Loans or Commitments of the assigning Lender subject to the
relevant assignment (determined as of the date on which the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent and determined on an aggregate basis in the event of concurrent
assignments to Related Funds or by Related Funds) shall not be less than
(x) $1,000,000, in the case of Term Loans and Commitments in respect of Term
Loans and (y) $5,000,000 in the case of Revolving Loans and Revolving Credit
Commitments, unless the Top Borrower and the Administrative Agent otherwise
consent;

(B)          any partial assignment shall be made as an assignment of a
proportionate part of all the relevant assigning Lender’s rights and obligations
under this Agreement;

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(D)          the relevant Eligible Assignee, if it is not a Lender, shall
deliver on or prior to the effective date of such assignment, to the
Administrative Agent (1) an Administrative Questionnaire and (2) any Internal
Revenue Service form required under Section 2.17.

(iii)          Subject to the acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in any Assignment and Assumption, the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned pursuant to such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be (A) entitled to the benefits of Sections 2.15,  2.16,  2.17 and 9.03 with
respect to facts and circumstances occurring on or prior to the effective date
of such assignment and (B) subject to its obligations thereunder and under
Section 9.13).  If any assignment by any Lender holding any Promissory Note is
made after the issuance of such Promissory Note, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and, following such cancellation, if requested by either the
assignee or the assigning Lender, the Borrowers shall issue and deliver a new
Promissory Note to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new commitments and/or outstanding Loans
of the assignee and/or the assigning Lender.

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders and their respective successors and assigns, and
the commitment of, and principal amount of and interest on the Loans and LC
Disbursements owing to, each Lender or Issuing Bank pursuant to the terms hereof
from time to time (the “Register”).  Failure to make any such recordation, or
any error in such





168

--------------------------------------------------------------------------------

 

 

recordation, shall not affect any Borrower’s obligations in respect of such
Loans and LC Disbursements.  The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, each Issuing Bank and each Lender
(but only as to its own holdings), at any reasonable time and from time to time
upon reasonable prior notice.

(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Eligible Assignee, the Eligible
Assignee’s completed Administrative Questionnaire and any tax certification
required by Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, if applicable, and any written consent to the relevant assignment
required by paragraph (b) of this Section, the Administrative Agent shall
promptly accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(vi)          By executing and delivering an Assignment and Assumption, the
assigning Lender and the Eligible Assignee thereunder shall be deemed to confirm
and agree with each other and the other parties hereto as follows: (A) the
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that the
amount of its commitments, and the outstanding balances of its Loans, in each
case without giving effect to any assignment thereof which has not become
effective, are as set forth in such Assignment and Assumption, (B) except as set
forth in clause (A) above, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statement, warranty
or representation made in or in connection with this Agreement, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto, or the financial condition of the Top Borrower or any
Restricted Subsidiary or the performance or observance by the Top Borrower or
any Restricted Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (C) the assignee represents and warrants that it is an Eligible
Assignee, legally authorized to enter into such Assignment and Assumption; (D)
the assignee confirms that it has received a copy of this Agreement and any
Intercreditor Agreement, together with copies of the financial statements
referred to in Section 4.01(c) or the most recent financial statements delivered
pursuant to Section 5.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption; (E) the assignee will independently and without
reliance upon the Administrative Agent, the assigning Lender or any other Lender
and based on such documents and information as it deems appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (F) the assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent, by the terms
hereof, together with such powers as are reasonably incidental thereto; and (G)
the assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(c)          (i) Any Lender may, without the consent of any Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender, sell participations to any bank or other entity (other than to any
Disqualified Institution, any natural Person or, other than with respect to any
participation to any Debt Fund Affiliate (any such participations to a Debt Fund
Affiliate being subject to





169

--------------------------------------------------------------------------------

 

 

the limitation set forth in the first proviso of the penultimate paragraph set
forth in Section 9.05(g), as if the limitation applied to such participations),
the Top Borrower or any of its Affiliates) (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
any Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the relevant Participant, agree to any amendment, modification or
waiver described in (x) clause (A) of the first proviso to Section 9.02(b) that
directly and adversely affects the Loans or commitments in which such
Participant has an interest and (y) clauses (B)(1),  (2) or (3) of the first
proviso to Section 9.02(b).  Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15,  2.16 and 2.17 (subject to the limitations and requirements of
such Sections and Section 2.19) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section (it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender, and if additional
amounts are required to be paid pursuant to Section 2.17(a) or Section 2.17(c),
to the Top Borrower and the Administrative Agent).  To the extent permitted by
applicable Requirements of Law, each Participant also shall be entitled to the
benefits of Section 9.09 as though it were a Lender; provided that such
Participant shall be subject to Section 2.18(c) as though it were a Lender. 

(ii)          No Participant shall be entitled to receive any greater payment
under Section 2.15,  2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Top
Borrower’s prior written consent expressly acknowledging that such Participant’s
entitlement to benefits under Sections 2.15,  2.16 and 2.17 is not limited to
what the participating Lender would have been entitled to receive absent the
participation.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and their respective successors and
registered assigns, and the principal and interest amounts of each Participant’s
interest in the Loans or other obligations under the Loan Documents (a
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of any Participant Register (including the identity
of any Participant or any information relating to any Participant’s interest in
any Commitment, Loan, Letter of Credit or any other obligation under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and each Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)          (i)  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (other than to
any Disqualified Institution or any natural person) to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to any Federal Reserve Bank or other central bank having
jurisdiction over such Lender, and this Section 9.05 shall not apply to any such
pledge or assignment of a security interest; provided that no





170

--------------------------------------------------------------------------------

 

 

such pledge or assignment of a security interest shall release any Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(ii)          No Lender may at any time enter into a total return swap, total
rate of return swap, credit default swap or other derivative instrument under
which any Secured Obligation is a reference obligation with any counterparty
that is a Disqualified Institution.

(e)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
 “SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Top Borrower, the option to provide to any
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of any Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of any Borrower under this Agreement
(including its obligations under Section 2.15,  2.16 or 2.17) and no SPC shall
be entitled to any greater amount under Section 2.13,  2.14 or 2.15 or any other
provision of this Agreement or any other Loan Document that the Granting Lender
would have been entitled to receive, unless the grant to such SPC is made with
the prior written consent of the Top Borrower expressly acknowledging that such
SPC’s entitlement to benefits under Sections 2.15,  2.16 and 2.17 is not limited
to what the Granting Lender would have been entitled to receive absent the grant
to the SPC, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (iii) the Granting Lender shall for all purposes including
approval of any amendment, waiver or other modification of any provision of the
Loan Documents, remain the Lender of record hereunder.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the Requirements of Law
of the U.S. or any State thereof; provided that (i) such SPC’s Granting Lender
is in compliance in all material respects with its obligations to the Borrowers
hereunder and (ii) each Lender designating any SPC hereby agrees to indemnify,
save and hold harmless each other party hereto for any loss, cost, damage or
expense arising out of its inability to institute such a proceeding against such
SPC during such period of forbearance.  In addition, notwithstanding anything to
the contrary contained in this Section 9.05, any SPC may (i) with notice to, but
without the prior written consent of, any Borrower or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guaranty or credit or
liquidity enhancement to such SPC.

(f)          (i)  Any assignment or participation by a Lender without the Top
Borrower’s consent (A) to any Disqualified Institution or any Affiliate thereof
or (B) to the extent the Top Borrower’s consent is required under this Section
9.05, to any other Person, shall be null and void, and any Borrower shall be
entitled to seek specific performance to unwind any such assignment or
participation in addition to injunctive relief (without posting a bond or
presenting evidence of irreparable harm) or any other remedies available to the
Borrowers at law or in equity; it being understood and agreed that Holdings, the
Top Borrower and its subsidiaries will suffer irreparable harm if any Lender
breaches any obligation under this Section 9.05 as it relates to any assignment,
participation or pledge of any Loan or Commitment to any Disqualified
Institution or any Affiliate thereof or any other Person to whom the Top
Borrower’s consent





171

--------------------------------------------------------------------------------

 

 

is required but not obtained.  Upon the request of any Lender, the
Administrative Agent shall make available to such Lender the list of
Disqualified Institutions at the relevant time and such Lender may provide the
list to any potential assignee or participant on a confidential basis in
accordance with Section 9.13 hereof for the purpose of verifying whether such
Person is a Disqualified Institution.

(ii)          If any assignment or participation under this Section 9.05 is made
to any Affiliate of any Disqualified Institution (other than any Bona Fide Debt
Fund) without the Top Borrower’s prior written consent (any such person, a
“Disqualified Person”), then any Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Person and the Administrative Agent,
(A) terminate any Commitment of such Disqualified Person and repay all
obligations of each Borrower owing to such Disqualified Person, (B) in the case
of any outstanding Term Loans, held by such Disqualified Person, purchase such
Term Loans by paying the lesser of (x) par and (y) the amount that such
Disqualified Person paid to acquire such Term Loans, plus accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and/or (C)
require such Disqualified Person to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 9.05), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees; provided that (I) in the case of clause (B), the applicable
Disqualified Person has received payment of an amount equal to the lesser of (1)
par and (2) the amount that such Disqualified Person paid for the applicable
Loans and participations in Letters of Credit and Swingline Loans, plus accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from any Borrower, (II) in the case of clauses (A) and (B), the relevant
Borrower shall be liable to the relevant Disqualified Person under Section 2.16
if any LIBO Rate Loan owing to such Disqualified Person is repaid or purchased
other than on the last day of the Interest Period relating thereto and (III) in
the case of clause (C), the relevant assignment shall otherwise comply with this
Section 9.05 (except that (x) no registration and processing fee required under
this Section 9.05 shall be required with any assignment pursuant to this
paragraph and (y) any Term Loan acquired by any Affiliated Lender pursuant to
this paragraph will not be included in calculating compliance with the
Affiliated Lender Cap for a period of 90 days following such transfer; provided
that, to the extent the aggregate principal amount of Term Loans held by
Affiliated Lenders exceeds the Affiliated Lender Cap on the 91st day following
such transfer, then such excess amount shall either be (x) contributed to
Holdings, the Top Borrower or any of its subsidiaries and retired and cancelled
immediately upon such contribution or (y) automatically cancelled)). Nothing in
this Section 9.05(f) shall be deemed to prejudice any right or remedy that
Holdings or any Borrower may otherwise have at law or equity. 

(g)          Notwithstanding anything to the contrary contained herein, any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Term Loans to any Affiliated Lender on a
non-pro rata basis (A) through Dutch Auctions open to all Lenders holding the
relevant Term Loans on a pro rata basis or (B) through open market purchases, in
each case with respect to clauses (A) and (B), without the consent of the
Administrative Agent; provided that:

(i)          any Term Loans acquired by Holdings, the Top Borrower or any of its
Restricted Subsidiaries shall, to the extent permitted by applicable
Requirements of Law, be retired and cancelled immediately upon the acquisition
thereof; provided that upon any such retirement and cancellation, the aggregate
outstanding principal amount of the Term Loans shall be deemed reduced by the
full par value of the aggregate principal amount of the Term Loans so retired
and cancelled, and each principal repayment installment with respect to the Term
Loans pursuant to Section 2.10(a) shall be reduced on a pro rata basis by the
full par value of the aggregate principal amount of Term Loans so cancelled;





172

--------------------------------------------------------------------------------

 

 

(ii)          any Term Loans acquired by any Non-Debt Fund Affiliate may (but
shall not be required to) be contributed to the Top Borrower or any of its
subsidiaries (it being understood that any such Term Loans shall, to the extent
permitted by applicable Requirements of Law, be retired and cancelled promptly
upon such contribution); provided that upon any such cancellation, the aggregate
outstanding principal amount of the Term Loans shall be deemed reduced, as of
the date of such contribution, by the full par value of the aggregate principal
amount of the Term Loans so contributed and cancelled, and each principal
repayment installment with respect to the Term Loans pursuant to Section 2.10(a)
shall be reduced pro rata by the full par value of the aggregate principal
amount of Initial Term Loans so contributed and cancelled;

(iii)          the relevant Affiliated Lender and assigning Lender shall have
executed an Affiliated Lender Assignment and Assumption;

(iv)          after giving effect to the relevant assignment and to all other
assignments to all Affiliated Lenders, the aggregate principal amount of all
Term Loans then held by all Affiliated Lenders shall not exceed 25% of the
aggregate principal amount of the Term Loans then outstanding (after giving
effect to any substantially simultaneous cancellations thereof) (the “Affiliated
Lender Cap”); provided that each party hereto acknowledges and agrees that the
Administrative Agent shall not be liable for any losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements of
any kind or nature whatsoever incurred or suffered by any Person in connection
with any compliance or non-compliance with this clause (g)(iv) or any purported
assignment exceeding the Affiliated Lender Cap (it being understood and agreed
that the Affiliated Lender Cap is intended to apply to any Loans made available
to Affiliated Lenders by means other than formal assignment (e.g., as a result
of an acquisition of another Lender (other than any Debt Fund Affiliate) by any
Affiliated Lender or the provision of Additional Term Loans by any Affiliated
Lender); provided,  further, that to the extent that any assignment to any
Affiliated Lender would result in the aggregate principal amount of Term Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap (after giving
effect to any substantially simultaneous cancellations thereof), the assignment
of the relevant excess amount shall be null and void;

(v)          in connection with any assignment effected pursuant to a Dutch
Auction and/or open market purchase conducted by Holdings, the Top Borrower or
any of its Restricted Subsidiaries, (A) the relevant Person may not use the
proceeds of any Revolving Loans to fund such assignment and (B) no Default or
Event of Default exists at the time of acceptance of bids for the Dutch Auction
or the confirmation of such open market purchase, as applicable; and

(vi)          by its acquisition of Term Loans, each relevant Affiliated Lender
shall be deemed to have acknowledged and agreed that:

(A)          the Term Loans held by such Affiliated Lender shall be disregarded
in both the numerator and denominator in the calculation of any Required Lender
or other Lender vote (and the Term Loans held by such Affiliated Lender shall be
deemed to be voted pro rata along with the other Lenders that are not Affiliated
Lenders); provided that (x) such Affiliated Lender shall have the right to vote
(and the Term Loans held by such Affiliated Lender shall not be so disregarded)
with respect to any amendment, modification, waiver, consent or other action
that requires the vote of all Lenders or all Lenders directly and adversely
affected thereby, as the case may be, and (y) no amendment, modification,
waiver, consent or other action shall (1) disproportionately affect such
Affiliated Lender in its capacity as a Lender as compared to other Lenders of
the same Class that are not Affiliated Lenders or (2) deprive any Affiliated
Lender of its share of





173

--------------------------------------------------------------------------------

 

 

any payments which the Lenders are entitled to share on a pro rata basis
hereunder, in each case without the consent of such Affiliated Lender; and

(B)          such Affiliated Lender, solely in its capacity as an Affiliated
Lender, will not be entitled to (i) attend (including by telephone) or
participate in any meeting or discussion (or portion thereof) among the
Administrative Agent or any Lender or among Lenders to which the Loan Parties or
their representatives are not invited or (ii) receive any information or
material prepared by the Administrative Agent or any Lender or any communication
by or among the Administrative Agent and one or more Lenders, except to the
extent such information or materials have been made available by the
Administrative Agent or any Lender to any Loan Party or its representatives (and
in any case, other than the right to receive notices of Borrowings, prepayments
and other administrative notices in respect of its Term Loans required to be
delivered to Lenders pursuant to Article 2); and

(vii)          no Affiliated Lender shall be required to represent or warrant
that it is not in possession of material non-public information with respect to
Holdings, the Top Borrower and/or any subsidiary thereof and/or their respective
securities in connection with any assignment permitted by this Section 9.05(g).

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Loans and/or Commitments to any Debt Fund Affiliate,
and any Debt Fund Affiliate may, from time to time, purchase Loans and/or
Commitments (x) on a non-pro rata basis through Dutch Auctions open to all
applicable Lenders or (y) on a non-pro rata basis through open market purchases
without the consent of the Administrative Agent, in each case, notwithstanding
the requirements set forth in subclauses (i) through (vii) of this clause (g);
 provided that the Loans and Commitments held by all Debt Fund Affiliates shall
not account for more than 49.9% of the amounts included in determining whether
the Required Initial Term A Loan Lenders, Required Lenders, Required Pro Rata
Lenders or Required Revolving Lenders have (A) consented to any amendment,
modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, (B)
otherwise acted on any matter related to any Loan Document or (C) directed or
required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document; it
being understood and agreed that the portion of the Loan and/or Commitments that
accounts for more than 49.9% of the relevant Required Lender, Required Revolving
Lender, Required Initial Term Loan Lender and/or Required Pro Rata Lender action
shall be deemed to be voted pro rata along with other Lenders that are not Debt
Fund Affiliates.  Any Loans acquired by any Debt Fund Affiliate may (but shall
not be required to) be contributed to the Top Borrower or any of its
subsidiaries for purposes of cancelling such Indebtedness (it being understood
that any Loans so contributed shall be retired and cancelled immediately upon
thereof); provided that upon any such cancellation, the aggregate outstanding
principal amount of the relevant Class of Loans shall be deemed reduced, as of
the date of such contribution, by the full par value of the aggregate principal
amount of the Loans so contributed and cancelled, and each principal repayment
installment with respect to the Term Loans pursuant to Section 2.10(a) shall be
reduced pro rata by the full par value of the aggregate principal amount of any
applicable Term Loans so contributed and cancelled.

Section 9.06.          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loan and issuance of any
Letter of Credit regardless of any investigation made by any such other party or
on its behalf and notwithstanding that the Administrative Agent may have had
notice or





174

--------------------------------------------------------------------------------

 

 

knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until the Termination Date.  The provisions of
Sections 2.15, 2.16, 2.17, 9.03 and 9.13 and Article 8 of this Agreement and the
Original First Lien Credit Agreement shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans (as defined herein and in the Original First Lien
Credit Agreement), the expiration or termination of the Letters of Credit (as
defined herein and in the Original First Lien Credit Agreement) and the
Revolving Credit Commitment (as defined herein and in the Original First Lien
Credit Agreement), the occurrence of the Termination Date (as defined herein and
in the Original First Lien Credit Agreement) or the termination of this
Agreement or any provision hereof or of the Original First Lien Credit Agreement
but in each case, subject to the limitations set forth in this Agreement

Section 9.07.          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, any Intercreditor Agreement and the Fee Letter and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  This Agreement shall become
effective when it has been executed by Holdings, the Borrowers and the
Administrative Agent and when the Administrative Agent has received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted
assigns.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.08.          Severability.  To the extent permitted by applicable
Requirements of Law, any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.09.          Right of Setoff.  At any time when an Event of Default
exists, upon the written consent of the Administrative Agent and each Issuing
Bank and each Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Requirements of Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations (in any currency) at any time
owing by the Administrative Agent, such Issuing Bank or such Lender to or for
the credit or the account of any Loan Party against any of and all the Secured
Obligations held by the Administrative Agent, such Issuing Bank or such Lender,
irrespective of whether or not the Administrative Agent, such Issuing Bank or
such Lender shall have made any demand under the Loan Documents and although
such obligations may be contingent or unmatured or are owed to a branch or
office of such Lender or Issuing Bank different than the branch or office
holding such deposit or obligation on such Indebtedness.  Any applicable Lender
or Issuing Bank shall promptly notify the Top Borrower and the Administrative
Agent of such set-off or application; provided that any failure to give or any
delay in giving such notice shall not affect the validity of any such set-off or
application under this Section.  The rights of each Lender, each Issuing Bank
and the Administrative Agent under this Section are in addition to other rights
and remedies (including other rights of setoff) which such Lender, such Issuing
Bank or the Administrative Agent may have.





175

--------------------------------------------------------------------------------

 

 

Section 9.10.          Governing Law; Jurisdiction; Consent to Service of
Process. 

(a)          THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT) AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT), WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL
OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW
YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, FEDERAL COURT.  EACH PARTY HERETO AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED
TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT.  EACH PARTY HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE REQUIREMENTS OF LAW.    EACH PARTY HERETO AGREES THAT THE
ADMINISTRATIVE AGENT RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN
PARTY IN THE COURTS OF ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE
EXERCISE OF ITS RIGHTS UNDER ANY COLLATERAL DOCUMENT.

(c)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT.    

(d)          TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS
FOR NOTICES AS PROVIDED FOR IN SECTION 9.01.  EACH PARTY HERETO HEREBY WAIVES
ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR
UNDER ANY LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND
INEFFECTIVE.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW.





176

--------------------------------------------------------------------------------

 

 

Section 9.11.          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF law, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.12.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13.          Confidentiality.  Each of the Administrative Agent, each
Lender, each Issuing Bank and each Arranger agrees (and each Lender agrees to
cause its SPC, if any) to maintain the confidentiality of the Confidential
Information (as defined below), except that Confidential Information may be
disclosed (a) to its and its Affiliates’ directors, officers, managers,
employees, independent auditors, or other experts and advisors, including
accountants, legal counsel and other advisors (collectively, the
“Representatives”) on a “need to know” basis solely in connection with the
transactions contemplated hereby and who are informed of the confidential nature
of the Confidential Information and are or have been advised of their obligation
to keep the Confidential Information of this type confidential; provided that
such Person shall be responsible for its Affiliates’ and their Representatives’
compliance with this paragraph; provided,  further, that unless the Top Borrower
otherwise consents, no such disclosure shall be made by the Administrative
Agent, any Issuing Bank, any Arranger, any Lender or any Affiliate or
Representative thereof to any Affiliate or Representative of the Administrative
Agent, any Issuing Bank, any Arranger, or any Lender that is a Disqualified
Institution, (b) to the extent compelled by legal process in, or reasonably
necessary to, the defense of such legal, judicial or administrative proceeding,
in any legal, judicial or administrative proceeding or otherwise as required by
applicable Requirements of Law (in which case such Person shall (i) to the
extent permitted by applicable Requirements of Law, inform the Top Borrower
promptly in advance thereof and (ii) use commercially reasonable efforts to
ensure that any such information so disclosed is accorded confidential
treatment), (c) upon the demand or request of any regulatory or governmental
authority (including any self-regulatory body) purporting to have jurisdiction
over such Person or its Affiliates (in which case such Person shall, except with
respect to any audit or examination conducted by bank accountants or any
Governmental Authority or regulatory or self-regulatory authority exercising
examination or regulatory authority, to the extent permitted by applicable
Requirements of Law, (i) inform the Top Borrower promptly in advance thereof and
(ii) use commercially reasonable efforts to ensure that any information so
disclosed is accorded confidential treatment), (d) to any other party to this
Agreement, (e) subject to an acknowledgment and agreement by the relevant
recipient that the Confidential Information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
otherwise reasonably acceptable to the Top Borrower and the Administrative
Agent) in accordance with the standard syndication process of the Arrangers or
market standards for dissemination of the relevant type of information, which
shall in any event require “click through” or other affirmative action on the
part of the recipient to access the Confidential Information and acknowledge its
confidentiality obligations in respect thereof, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or prospective
Participant in, any of its rights or obligations under this Agreement, including
any SPC (in each case other than a Disqualified Institution), (ii) any pledgee
referred to in Section 9.05, (iii) any actual or prospective, direct or indirect
contractual counterparty (or its advisors)





177

--------------------------------------------------------------------------------

 

 

to any Derivative Transaction (including any credit default swap) or similar
derivative product to which any Loan Party is a party and (iv) subject to the
Top Borrower’s prior approval of the information to be disclosed, to Moody’s or
S&P on a confidential basis in connection with obtaining or maintaining ratings
as required under Section 5.13, (f) with the prior written consent of the Top
Borrower and (g) to the extent the Confidential Information becomes publicly
available other than as a result of a breach of this Section by such Person, its
Affiliates or their respective Representatives.  For purposes of this Section,
“Confidential Information” means all information relating to Holdings, the Top
Borrower and/or any of its subsidiaries and their respective businesses or the
Transactions (including any information obtained by the Administrative Agent,
any Issuing Bank, any Lender or any Arranger, or any of their respective
Affiliates or Representatives, based on a review of any books and records
relating to Holdings, the Top Borrower and/or any of its subsidiaries and their
respective Affiliates from time to time, including prior to the date hereof)
other than any such information that is publicly available to the Administrative
Agent or any Arranger, Issuing Bank, or Lender on a non-confidential basis prior
to disclosure by Holdings, the Top Borrower or any of its subsidiaries.  For the
avoidance of doubt, in no event shall any disclosure of any Confidential
Information be made to Person that is a Disqualified Institution at the time of
disclosure.

Section 9.14.          No Fiduciary Duty.  Each of the Administrative Agent, the
Arrangers, each Lender, each Issuing Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their respective affiliates.  Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Loan Party, its respective stockholders or its
respective affiliates, on the other.  Each Loan Party acknowledges and agrees
that:  (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender, in its capacity as such, has assumed an advisory
or fiduciary responsibility in favor of any Loan Party, its respective
stockholders or its respective affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Loan Party, its respective stockholders
or its respective Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender, in its capacity as such, is acting solely as principal and not
as the agent or fiduciary of such Loan Party, its respective management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that such Loan Party has consulted its own legal, tax and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.

Section 9.15.          Several Obligations.  The respective obligations of the
Lenders hereunder are several and not joint and the failure of any Lender to
make any Loan, issue any Letter of Credit or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.

Section 9.16.          USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.

Section 9.17.          Disclosure of Agent Conflicts.  Each Loan Party, each
Issuing Bank and each Lender hereby acknowledge and agree that the
Administrative Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates.





178

--------------------------------------------------------------------------------

 

 

Section 9.18.          Appointment for Perfection.  Each Lender hereby appoints
each other Lender and each Issuing Bank as its agent for the purpose of
perfecting Liens for the benefit of the Administrative Agent, the Issuing Banks
and the Lenders, in assets which, in accordance with Article 9 of the UCC or any
other applicable Requirement of Law can be perfected only by possession.  If any
Lender or Issuing Bank (other than the Administrative Agent) obtains possession
of any Collateral, such Lender, Issuing Bank shall notify the Administrative
Agent thereof and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

Section 9.19.          Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or Letter of Credit, together with all fees, charges and other amounts which are
treated as interest on such Loan or Letter of Credit under applicable
Requirements of Law (collectively the “Charged Amounts”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender or Issuing Bank holding such Loan or
Letter of Credit in accordance with applicable Requirements of Law, the rate of
interest payable in respect of such Loan or Letter of Credit hereunder, together
with all Charged Amounts payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charged Amounts that
would have been payable in respect of such Loan or Letter of Credit but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charged Amounts payable to such Lender or Issuing Bank in respect
of other Loans or Letters of Credit or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, have been
received by such Lender or Issuing Bank.

Section 9.20.          Intercreditor Agreements.  EACH LENDER AND ISSUING BANK
HEREUNDER AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO
THE PROVISIONS OF ANY INTERCREDITOR AGREEMENT CONTEMPLATED HEREUNDER AND
AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO ANY
INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER OR ISSUING BANK.  EACH LENDER
AND ISSUING BANK IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF ANY
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES OR SHALL BE DEEMED TO MAKE
ANY REPRESENTATION TO ANY LENDER OR ISSUING BANK AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN ANY INTERCREDITOR AGREEMENT.  THE
FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THE
APPLICABLE INDEBTEDNESS THAT IS SUBJECT TO ANY INTERCREDITOR AGREEMENT
CONTEMPLATED HEREUNDER TO EXTEND CREDIT THEREUNDER AND SUCH LENDERS ARE INTENDED
THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF ANY SUCH
INTERCREDITOR AGREEMENT.

Section 9.21.          Conflicts.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control; provided that in the case of any
conflict or inconsistency between any Intercreditor Agreement and any Loan
Document, the terms of such Intercreditor Agreement shall govern and control.

Section 9.22.          Release of Guarantors.  Notwithstanding anything in
Section 9.02(b) to the contrary, (a) any Subsidiary Guarantor shall
automatically be released from its obligations hereunder (and its Loan Guaranty
shall be automatically released) (i) upon the consummation of any permitted
transaction or series of related transactions if as a result thereof such
Subsidiary Guarantor ceases to be a Restricted





179

--------------------------------------------------------------------------------

 

 

Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions permitted hereunder) and/or
(ii) upon the occurrence of the Termination Date.  In connection with any such
release, the Administrative Agent shall promptly execute and deliver to the
relevant Loan Party, at such Loan Party’s expense, all documents that such Loan
Party shall reasonably request to evidence termination or release; provided,
that upon the request of the Administrative Agent, the Top Borrower shall
deliver a certificate of a Responsible Officer certifying that the relevant
transaction has been consummated in compliance with the terms of this
Agreement.  Any execution and delivery of any document pursuant to the preceding
sentence of this Section 9.22 shall be without recourse to or warranty by the
Administrative Agent (other than as to the Administrative Agent’s authority to
execute and deliver such documents).  For purposes of this Section 9.22, each of
the Parties hereto agrees that the Termination Date (as defined in the Original
First Lien Credit Agreement) has not and will not occur as a result of the
Existing Debt Refinancing. 

Section 9.23.          Joint and Several Liability.  Each Borrower is jointly
and severally liable for the Obligations as a primary obligor in respect
thereof.  The Obligations of each Borrower are independent of the Obligations of
each other Borrower, and a separate action or actions may be brought and
prosecuted against any Borrower to enforce this Agreement, irrespective of
whether any action has been brought against any other Borrower or whether any
other Borrower is joined in any such action.

Section 9.24.          Top Borrower.  Each Borrower hereby designates Cotiviti
Corp., in its capacity as the Top Borrower, to act as its agent hereunder. The
Top Borrower may act as agent on behalf of each Borrower for purposes of
delivering Borrowing Requests and notices of conversion/continuation of to
Section 2.08 or similar notices, giving instructions with respect to the
disbursement of the proceeds of Loans and Letters of Credit, selecting interest
rate options, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or the Borrowers
under the Loan Documents.  Cotiviti Corp. hereby accepts such appointment.  Each
Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by the Top Borrower shall
be deemed for all purposes to have been made by such Borrower and shall be
binding upon and enforceable against such Borrower to the same extent as if the
same had been made directly by such Borrower.

Section 9.25.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding of the parties hereto, each
such party acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)          the application of any Write-Down and Conversion Power by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)          a reduction in full or in part or cancellation of any such
liability;

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 





180

--------------------------------------------------------------------------------

 

 

(iii)          the variation of the terms of such liability  in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Intentionally Omitted]

 

 

 



181

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

Schedules to Amended Credit Agreement

 

 

 



Annex B-1

--------------------------------------------------------------------------------

 

 

Schedule 1.01(a)
Commitment Schedule

Initial Term A Loan Commitments

Term Lender

Initial Term A Loan Commitment

JPMorgan Chase Bank, N.A.

$101,075,000

SunTrust Bank

22,925,000

Goldman Sachs Bank USA

11,000,000

Barclays Bank PLC

11,000,000

Citibank, N.A.

11,000,000

Credit Suisse AG, Cayman Islands Branch

11,000,000

Morgan Stanley Bank, N.A.

11,000,000

Royal Bank of Canada

11,000,000

Sumitomo Mitsui Banking Corporation

25,000,000

State Bank of India, Los Angeles Agency

20,000,000

First Midwest Bank

15,000,000

Total

$250,000,000

 

Initial Term B Loan Commitments

Term Lender

Initial Term B Loan Commitment

JPMorgan Chase Bank, N.A., and each other Converting Lender

$550,000,000

Total

$550,000,000

 

Initial Revolving Credit Commitments

Revolving Lender

Initial Revolving Credit Commitment

JPMorgan Chase Bank, N.A.

$17,075,000

SunTrust Bank

17,075,000

Goldman Sachs Bank USA

10,100,000

Barclays Bank PLC

10,100,000

Citibank, N.A.

10,100,000

Credit Suisse AG, Cayman Islands Branch

10,100,000

Morgan Stanley Bank, N.A.

10,100,000

Royal Bank of Canada

5,350,000

Sumitomo Mitsui Banking Corporation

10,000,000

Total

$100,000,000

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 1.01(b)
Dutch Auction

“Dutch Auction” means an auction (an “Auction”) conducted by any Affiliated
Lender or any Debt Fund Affiliate (any such Person, the “Auction Party”) in
order to purchase Term Loans, in accordance with the following procedures;
provided that no Auction Party shall initiate any Auction unless (I)
at least five Business Days have passed since the consummation of
the most recent purchase of Term Loans pursuant to an Auction conducted
hereunder; or (II) at least three Business Days have passed since the date of
the last Failed Auction which was withdrawn pursuant to clause (c)(i) below:

(a)          Notice Procedures.  In connection with any Auction, the Auction
Party will provide notification to the Auction Agent (as defined below) (for
distribution to the relevant Lenders) of the Term Loans that will be the subject
of the Auction (an “Auction Notice”).  Each Auction Notice shall be in a form
reasonably acceptable to the Auction Agent and shall (i) specify the maximum
aggregate principal amount of the Term Loans subject to the Auction, in a
minimum amount of $10,000,000 and whole increments of $1,000,000 in excess
thereof (or, in any case, such lesser amount of such Term Loans then outstanding
or which is otherwise reasonably acceptable to the Auction Agent and the
Administrative Agent (if different from the Auction Agent)) (the “Auction
Amount”), (ii) specify the discount to par (which may be a range (the “Discount
Range”) of percentages of the par principal amount of the Term Loans subject to
such Auction), that represents the range of purchase prices that the Auction
Party would be willing to accept in the Auction, (iii)
be extended, at the sole discretion of the Auction Party,
to (x) each Lender and/or (y) each Lender with respect to any Term Loan on
an individual Class basis and (iv) remain outstanding through the Auction
Response Date.  The
Auction Agent will promptly provide each appropriate Lender with a copy of the
Auction Notice and a form of the Return Bid to be submitted by
a responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m. on the date specified in the Auction Notice (or such later date as the
Auction Party may agree with the reasonable consent of the Auction Agent) (the
“Auction Response Date”).

(b)          Reply Procedures.  In connection with any Auction, each Lender
holding the relevant Term Loans subject to such Auction may, in its sole
discretion, participate in such Auction and may provide the Auction Agent with a
notice of participation (the “Return Bid”) which shall be in a form reasonably
acceptable to the Auction Agent, and shall specify (i) a discount to par (that
must be expressed as a price at which it is willing to sell all or any portion
of such Term Loans) (the “Reply Price”), which (when expressed as a percentage
of the par principal amount of such Term Loans) must be within the Discount
Range, and (ii) a principal amount of such Term Loans, which must be in whole
increments of $1,000,000 (or, in any case, such lesser amount of such Term Loans
of such Lender then outstanding or which is otherwise reasonably acceptable to
the Auction Agent) (the “Reply Amount”).  Lenders may only submit one Return Bid
per Auction, but each Return Bid may contain up to three bids only one of which
may result in a Qualifying Bid.  In addition to the Return Bid, the
participating Lender must execute and deliver, to be held in escrow by the
Auction Agent, an Assignment and Assumption with the dollar amount of the Term
Loans to be assigned to be left in blank, which amount shall be completed by the
Auction Agent (but in no such event shall the amount be in excess of the
principal amount of Term Loans such Lender has indicated it is willing to sell)
in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below.  Any Lender whose Return Bid is not received by
the Auction Agent by the Auction Response Date shall be deemed to
have declined to participate in the relevant Auction with respect to all of its
Term Loans.

(c)          Acceptance Procedures.  Based on the Reply Prices and Reply Amounts
received by the Auction Agent prior to the applicable Auction Response Date, the
Auction Agent, in consultation with the Auction Party, will determine the
applicable price (the “Applicable Price”) for the Auction, which will be the
lowest Reply Price for which the Auction Party can complete the Auction at the
Auction Amount;





 

--------------------------------------------------------------------------------

 

 

provided that, in the event that the Reply Amounts are insufficient to allow the
Auction Party to complete a purchase of the entire Auction Amount (any such
Auction, a “Failed Auction”), the Auction Party shall either, at its election,
(i) withdraw the Auction or (ii) complete the Auction at an Applicable Price
equal to the highest Reply Price.  The Auction Party shall purchase the relevant
Term Loans (or the respective portions thereof) from each Lender with a Reply
Price that is equal to or lower than the Applicable Price (“Qualifying Bids”) at
the Applicable Price; provided that if the aggregate proceeds required to
purchase all Term Loans subject to Qualifying Bids would exceed the Auction
Amount for such Auction, the Auction Party shall purchase such Term Loans at the
Applicable Price ratably based on the principal amounts of such Qualifying Bids
(subject to rounding requirements specified by the Auction Agent in its
discretion).  If a Lender has submitted a Return Bid containing multiple bids at
different Reply Prices, only the bid with the lowest Reply Price that is equal
to or less than the Applicable Price will be deemed to be the Qualifying Bid of
such Lender (e.g., a Reply Price of $100 with a discount to par of 2%, when
compared to an Applicable Price of $100 with a 1% discount to par, will not be
deemed to be a Qualifying Bid, while, however, a Reply Price of $100 with a
discount to par of 2.50% would be deemed to be a Qualifying Bid).  The Auction
Agent shall promptly, and in any case within five Business Days following the
Auction Response Date with respect to an Auction, notify (I) the Top Borrower of
the respective Lenders’ responses to such solicitation, the effective date of
the purchase of Term Loans pursuant to such Auction, the Applicable Price, and
the aggregate principal amount of the Term Loans and the tranches thereof to be
purchased pursuant to such Auction, (II) each participating Lender of the
effective date of the purchase of Term Loans pursuant to such Auction, the
Applicable Price, and the aggregate principal amount and the tranches of Term
Loans to be purchased at the Applicable Price on such date, (III) each
participating Lender of the aggregate principal amount and the tranches of the
Term Loans of such Lender to be purchased at the Applicable Price on such date
and (IV) if applicable, each participating Lender of any rounding and/or
proration pursuant to the second preceding sentence.  Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Top Borrower
and Lenders shall be conclusive and binding for all purposes absent manifest
error.

(d)          Additional Procedures. 

(i)          Once initiated by an Auction Notice, the Auction Party may not
withdraw an Auction other than a Failed Auction.  Furthermore, in connection
with any Auction, upon submission by a Lender of a Qualifying Bid, such Lender
(each, a “Qualifying Lender”) will be obligated to sell the entirety or its
allocable portion of the Reply Amount, as the case may be, at the Applicable
Price.

(ii)          To the extent not expressly provided for herein, each purchase of
Term Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the Top
Borrower.

(iii)          In connection with any Auction, the Top Borrower and the Lenders
acknowledge and agree that the Auction Agent may require as a condition to any
Auction, the payment of customary fees and expenses by the Auction Party in
connection therewith as agreed between the Auction Party and the Auction Agent.

(iv)          Notwithstanding anything in any Loan Document to the contrary, for
purposes of this definition, each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal





2

--------------------------------------------------------------------------------

 

 

business hours shall be deemed to have been given as of the opening of business
on the next Business Day.

(v)          the Top Borrower and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this definition by
itself or through any Affiliate of the Auction Agent and expressly consent to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any purchase of
Term Loans provided for in this definition as well as activities of the Auction
Agent.

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Top Borrower
(whether or not an Affiliate of the Administrative Agent) to act as an arranger
in connection with any Dutch Auction; provided, that the Top Borrower shall not
designate the Administrative Agent as the Auction Agent without the prior
written consent of the Administrative Agent (it being understood that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Agent); provided,  further, that neither Holdings nor any of its subsidiaries
may act as the Auction Agent.

 

 

 



3

--------------------------------------------------------------------------------

 

 

Schedule 1.01(c)

Mortgages

None.

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 1.01(d)

Existing Letters of Credit

1.    Letter of Credit No. 6644/S25109 issued by Royal Bank of Canada in favor
of Wilton 50, LLC with a Stated Amount of $150,000.

2.    Letter of Credit No. 6644/S25881 issued by Royal Bank of Canada in favor
of West Salt Lake Acquisition Partners LLC with a Stated Amount of $376,000.

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

Schedule 3.05

Fee Owned Real Estate Assets

None.

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 3.13

Subsidiaries

 

 

 

 

 

Name of Subsidiary

Percent Ownership

Owner

Entity Type

Cotiviti Corporation

100%

Cotiviti Intermediate Holdings, Inc.

Delaware corporation

Cotiviti International Holdings, Inc.

100%

Cotiviti Corporation

Delaware corporation

Cotiviti Domestic Holdings, Inc.

100%

Cotiviti Corporation

Delaware corporation

Cotiviti Investments, LLC

100%

Cotiviti Corporation

Delaware limited liability company

Cotiviti, LLC

100%

Cotiviti Domestic Holdings, Inc.

Delaware limited liability company

Cotiviti Services, LLC

100%

Cotiviti Domestic Holdings, Inc.

Delaware limited liability company

Cotiviti USA, LLC

100%

Cotiviti Domestic Holdings, Inc.

Delaware limited liability company

Cotiviti Europe Limited

100%

Cotiviti International Holdings, Inc.

United Kingdom limited company

Cotiviti Canada Corp.

100%

Cotiviti International Holdings, Inc.

Canada corporation

Cotiviti Mauritius Ltd.

100%

Cotiviti International Holdings, Inc.

Mauritius category 1 business license company

Cotiviti India Pvt. Ltd.

100%

Cotiviti Mauritius Ltd.

Company organized in the State of Andhra Pradesh in Republic of India

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 5.10

Unrestricted Subsidiaries

None.

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 6.01

Existing Indebtedness

None.

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 6.02

Existing Liens

None.

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 6.06

Existing Investments

1.    The Investments listed on Schedule 3.13.

2.    32% interest in JJ Innovative Enterprises, Inc., a Delaware corporation,
owned by Cotiviti Investments, LLC, in the amount of 50,000 shares of Series A
Preferred Stock.

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 6.07

Existing Dispositions

None.

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 9.01

Borrower’s Website for Electronic Delivery

www.cotiviti.com

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

Exhibits to Amended Credit Agreement

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the First Lien Credit Agreement identified below (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “First Lien Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the First Lien Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the First
Lien Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the respective facilities identified below (including any letters of credit and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable Requirements of Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
First Lien Credit Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned
Interest”).  In the case where the Assigned Interest covers all of the
Assignor’s rights and obligations under the First Lien Credit Agreement, the
Assignor shall cease to be a party thereto but shall continue to be entitled to
the benefits of Sections 2.15,  2.16,  2.17 and 9.03 of the First Lien Credit
Agreement with respect to facts and circumstances occurring on or prior to the
Effective Date and subject to its obligations hereunder and under Section 9.13
of the First Lien Credit Agreement.  Such sale and assignment is (i) subject to
acceptance and recording thereof in the Register by the Administrative Agent
pursuant to Section 9.05(b)(v) of the First Lien Credit Agreement, (ii) without
recourse to the Assignor and (iii) except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

1.Assignor:     [●]

2.Assignee:     [●]

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.Borrowers:(i) Cotiviti Corporation and (ii) Cotiviti Domestic Holdings, Inc.

4.Administrative Agent:  JPMorgan Chase Bank, N.A., as administrative agent
under the First Lien Credit Agreement

5.First Lien Credit Agreement:  That certain Amended and Restated First Lien
Credit Agreement dated as of September 28, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified and in effect on the date
hereof, the “First Lien Credit Agreement”), by and among,

--------------------------------------------------------------------------------

1 Select as applicable.





A-1-1

--------------------------------------------------------------------------------

 

 

inter alios, Cotiviti Intermediate Holdings, Inc., a Delaware Corporation, as
Holdings, Cotiviti Corporation, a Delaware corporation, as the Top Borrower, the
other Borrower party thereto, the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., in its capacities as the swingline lender and as
administrative agent and collateral agent for the Lenders and the Issuing Banks
party thereto.

6.Assigned Interest:

Aggregate Amount of Commitment/Loans

Class of Loans Assigned

Amount of Commitment/Loans Assigned2

Percentage Assigned of Commitment/Loans under Relevant Class3

CUSIP Number

$

 

$

%

 

$

 

$

%

 

$

 

$

%

 

 

Effective Date:  [●] [●], 20[●] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

Section 17.          THE PARTIES HERETO ACKNOWLEDGE THAT ANY ASSIGNMENT TO ANY
DISQUALIFIED INSTITUTION WITHOUT OBTAINING THE REQUIRED CONSENT OF THE TOP
BORROWER OR, TO THE EXTENT THE TOP BORROWER’S CONSENT IS REQUIRED UNDER SECTION
9.05 OF THE FIRST LIEN CREDIT AGREEMENT, TO ANY OTHER PERSON, SHALL BE NULL AND
VOID, AND, IN THE EVENT OF ANY SUCH ASSIGNMENT (AND ANY ASSIGNMENT TO ANY
AFFILIATE OF ANY DISQUALIFIED INSTITUTION (OTHER THAN A BONA FIDE DEBT FUND)),
ANY BORROWER SHALL BE ENTITLED TO PURSUE THE REMEDIES DESCRIBED IN SECTION 9.05
OF THE FIRST LIEN CREDIT AGREEMENT.

[Signature Page Follows]

--------------------------------------------------------------------------------

2 Not to be less than (x) $1,000,000 in the case of Term Loans and Commitments
in respect of Term Loans and (y) $5,000,000 in the case of Revolving Loans and
Revolving Credit Commitments unless the Top Borrower and the Administrative
Agent otherwise consent.

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 





A-1-2

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

Name:

Title:

 

 





A-1-3

--------------------------------------------------------------------------------

 

 

□   ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED INSTITUTIONS AND (I)
REPRESENTS AND WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND (B) IT IS
NOT AN AFFILIATE OF ANY INSTITUTION IDENTIFIED ON SUCH LIST [(other than, in the
case of this Clause (B), a Bona Fide Debt Fund)]4 AND (II) ACKNOWLEDGES THAT ANY
ASSIGNMENT MADE TO AN AFFILIATE OF A DISQUALIFIED INSTITUTION (OTHER THAN A BONA
FIDE DEBT FUND) SHALL BE SUBJECT TO SECTION 9.05 OF THE FIRST LIEN CREDIT
AGREEMENT.5

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

Name:

Title:

 

Consented to and Accepted:

 

JPMorgan Chase Bank, N.A., as Administrative Agent6

 

By:

 

Name:

Title:

 

 

By:

 

Name:

Title:

 

[ISSUING BANK]7

 

By:

 

Name:

Title:

 

 

[SWINGLINE LENDER, as Swingline Lender]8

 

By:

 

Name:

Title:

 

--------------------------------------------------------------------------------

4 Insert bracketed language if Assignee is a Bona Fide Debt Fund.

5 To be completed by Assignee.

6 To be added only if the consent of the Administrative Agent is required.

7 To be added only with respect to an assignment under the Revolving Facility.

8 To be added only with respect to an assignment under the Revolving Facility.





A-1-4

--------------------------------------------------------------------------------

 

 

[Consented to:]9

 

Cotiviti Corporation,
as the Top Borrower

 

By:

 

Name:

Title:

 

--------------------------------------------------------------------------------

9 To be added only if the consent of the Top Borrower is required by Section
9.05(b)(i)(A) of the First Lien Credit Agreement.

 

 



A-1-5

--------------------------------------------------------------------------------

 

 

Annex I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.          Representations and Warranties. 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) its Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth herein and (iv) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) makes no
representation or warranty and assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
First Lien Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto (other than this Assignment and Assumption)
or any collateral thereunder, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Top Borrower, any of
its Restricted Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Holdings,
the Top Borrower, any of its Restricted Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2          Assignee.  The Assignee (a) represents and warrants that (i) it is
an Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
First Lien Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the First Lien Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the First
Lien Credit Agreement and the other Loan Documents as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder and (iv) it has received a copy of the First Lien Credit Agreement
and any Intercreditor Agreement, together with copies of the most recent
financial statements referred to in Section 4.01(c) or the most recent financial
statements delivered pursuant to  Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) it has examined the list of Disqualified Institutions and
it is not (A) a Disqualified Institution or (B) an Affiliate of a Disqualified
Institution [(other than, in the case of this Clause (B), a Bona Fide Debt
Fund)]10 and (vi) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.17 of the First Lien Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers and discretion under the First
Lien Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, and (iii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

--------------------------------------------------------------------------------

10 Insert bracketed language if Assignee is a Bona Fide Debt Fund and not
otherwise identified on the list of Disqualified Institutions.





Annex I to Exhibit A-1-1

--------------------------------------------------------------------------------

 

 

2.          Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

3.          General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and permitted assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or by email as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
construed in accordance with and governed by the laws of the State of New York.

 

 

 



Annex I to Exhibit A-1-2

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

[FORM OF]

AFFILIATED LENDER

ASSIGNMENT AND ASSUMPTION

 

This Affiliated Lender Assignment and Assumption (the “Affiliated Lender
Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Affiliated Lender] (the “Assignee”).  Capitalized terms used
but not defined herein shall have the meanings given to them in the First Lien
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “First Lien Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Affiliated Lender Assignment and Assumption as if set forth herein in
full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the First Lien Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (i) all of the
Assignor’s rights and obligations in its capacity as a Term Lender under the
First Lien Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable Requirements of Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Term Lender) against any Person, whether known or unknown, arising under or in
connection with the First Lien Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  In the case where the Assigned Interest covers all of
the Assignor’s rights and obligations under the First Lien Credit Agreement, the
Assignor shall cease to be a party thereto but shall continue to be entitled to
the benefits of Sections 2.15,  2.16,  2.17 and 9.03 of the First Lien Credit
Agreement with respect to facts and circumstances occurring on or prior to the
Effective Date and subject to its obligations hereunder and under Section 9.13
of the First Lien Credit Agreement.  Such sale and assignment is (i) subject to
acceptance and recording thereof in the Register by the Administrative Agent
pursuant to Section 9.05(b)(v) of the First Lien Credit Agreement, (ii) without
recourse to the Assignor and (iii) except as expressly provided in this
Affiliated Lender Assignment and Assumption, without representation or warranty
by the Assignor.

1.Assignor:[●]

2.Assignee:[●] and is an Affiliated Lender [that is a Non-Debt Fund Affiliate /
Holdings, the Top Borrower or a subsidiary thereof].

3.Borrowers: (i) Cotiviti Corporation and (ii) Cotiviti Domestic Holdings, Inc.

4.Administrative Agent:  JPMorgan Chase Bank, N.A., as administrative agent
under the First Lien Credit Agreement





A-2-1

--------------------------------------------------------------------------------

 

 

5.First Lien Credit Agreement:  That certain Amended and Restated First Lien
Credit Agreement dated as of September 28, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified and in effect on the date
hereof, the “First Lien Credit Agreement”), by and among, inter alios, Cotiviti
Intermediate Holdings, Inc., a Delaware corporation, as Holdings, Cotiviti
Corporation, a Delaware corporation, as the Top Borrower, the other Borrower
party thereto, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., in its capacities as the swingline lender and as administrative agent and
collateral agent for the Lenders and the Issuing Banks party thereto.

6.Assigned Interest:

Aggregate Amount of Commitment/Loans

Class of
Loans Assigned

Amount of Commitment/Loans Assigned11

Percentage Assigned of Commitment/Loans under Relevant Class12

CUSIP Number

$

 

$

%

 

$

 

$

%

 

$

 

$

%

 

 

SECTION 18.      THE PARTIES HERETO ACKNOWLEDGE THAT ANY ASSIGNMENT TO AN
AFFILIATED LENDER WHICH RESULTS IN THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS
THEN HELD BY ALL AFFILIATED LENDERS EXCEEDING THE AFFILIATED LENDER CAP (AFTER
GIVING EFFECT TO ANY SUBSTANTIALLY SIMULTANEOUS CANCELLATION OF TERM LOANS)
SHALL BE NULL AND VOID WITH RESPECT TO THE AMOUNT IN EXCESS OF THE AFFLIATED
LENDER CAP (SUBJECT TO SECTION 9.05(F)(II) OF THE FIRST LIEN CREDIT AGREEMENT).

Effective Date:  [●] [●], 20[●] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

[Signature Page Follows]

 

--------------------------------------------------------------------------------

11 Not to be less than $1,000,000 unless the Top Borrower and the Administrative
Agent otherwise consent.

12 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 





A-2-2

--------------------------------------------------------------------------------

 

 

The terms set forth in this Affiliated Lender Assignment and Assumption are
hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

Name:

Title:

 





A-2-3

--------------------------------------------------------------------------------

 

 

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

Name:

Title:

 

 

[Consented to:]13

 

Cotiviti Corporation,
as the Top Borrower

By:

 

Name:

Title:

--------------------------------------------------------------------------------

13 To be added only if the consent of the Top Borrower is required by Section
9.05(b)(i)(A) of the First Lien Credit Agreement.

 

 

 

 



A-2-4

--------------------------------------------------------------------------------

 

 

ANNEX I TO EXHIBIT A-2

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1.             Representations and Warranties. 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) its Commitment in respect of Term Loans, and the outstanding balances of
its Term Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth herein, and (iv) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Affiliated Lender Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the First Lien Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto (other
than this Affiliated Lender Assignment and Assumption) or any collateral
thereunder, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of the Top Borrower, any of its Restricted Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Holdings, the Top Borrower, any of its
Restricted Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.  In connection with any Dutch
Auction, the Assignor acknowledges and agrees that in connection with this
Affiliated Lender Assignment and Assumption, (1) the applicable Affiliated
Lender or its Affiliates may have, and later may come into possession of,
material non-public information with respect to Holdings, the Top Borrower
and/or any subsidiary thereof and/or their respective Securities “MNPI”), (2)
the Assignor has independently, without reliance on the applicable Affiliated
Lender, the Investors, Holdings, the Top Borrower, any of their respective
subsidiaries, the Administrative Agent, the Arrangers or any of their respective
Affiliates, made its own analysis and determination to participate in such
assignment notwithstanding the Assignor’s lack of knowledge of the MNPI, (3)
none of the applicable Affiliated Lenders, the Investors, Holdings, the Top
Borrower, any of their respective subsidiaries, the Administrative Agent, the
Arrangers or any of their respective Affiliates shall have any liability to the
Assignor, and the Assignor hereby waives and releases, to the extent permitted
by applicable Requirements of Law, any claims it may have against the applicable
Affiliated Lender, the Investors, Holdings, the Top Borrower, each of its
respective subsidiaries, the Administrative Agent, the Arrangers and their
respective Affiliates, under applicable Requirements of Law or otherwise, with
respect to the nondisclosure of the MNPI and (4) the MNPI may not be available
to the Administrative Agent, the Arrangers or the other Lenders.

1.2          Assignee.  The Assignee (a) represents and warrants that (i) it is
an Affiliated Lender and has full power and authority, and has taken all action
necessary, to execute and deliver this Affiliated Lender Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the First Lien Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the First Lien Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the First Lien Credit Agreement and the other Loan Documents
as a Lender (including as an Affiliated Lender) thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender (including as an
Affiliated Lender) thereunder, (iv) it has received a copy of the First Lien
Credit Agreement and any Intercreditor Agreement, together with copies of the
most recent financial statements referred to in Section 4.01(c) or delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Affiliated Lender Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) if it is a Foreign Lender, attached to the Affiliated
Lender Assignment and Assumption





Annex I to Exhibit A-2-1

--------------------------------------------------------------------------------

 

 

is any documentation required to be delivered by it pursuant to Section 2.17 of
the First Lien Credit Agreement, duly completed and executed by the Assignee,
(vi) after giving effect to this Affiliated Lender Assignment and Assumption and
subject to the provisions of Section 9.05(g)(ii), the aggregate principal amount
of all Term Loans then held by all Affiliated Lenders does not exceed the
Affiliated Lender Cap (after giving effect to any substantially simultaneous
cancellations thereof) and (vii) in the case of Holdings, the Top Borrower or
any of its Restricted Subsidiaries, (1) no Indebtedness incurred under the
Revolving Facility has been utilized to fund the purchase of the Assigned
Interest, (2) no Default or Event of Default exists at the time of acceptance of
bids for any Dutch Auction or the confirmation of any open market purchase and
(3) the Term Loans in respect of such Assigned Interest shall, to the extent
permitted by applicable Requirement of Law, be retired and cancelled immediately
after the Effective Date; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (ii) it appoints and authorizes the Administrative
Agent to take such action on its behalf and to exercise such powers and
discretion under the First Lien Credit Agreement, the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent, by the terms thereof, together with such
powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender  The Assignee
agrees that, solely in its capacity as an Affiliated Lender, it will not be
entitled to (a) attend (including by telephone) or participate in any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender or
among Lenders to which the Loan Parties or their representatives are not invited
or (b) receive any information or material prepared by the Administrative Agent
or any Lender or any communication by or among the Administrative Agent and one
or more Lenders, except to the extent such information or materials have been
made available by the Administrative Agent or any Lender to any Loan Party or
its representatives (and in any case, other than the right to receive notices of
Borrowings, prepayments and other administrative notices in respect of its Term
Loans required to be delivered to Lenders pursuant to Article 2 of the First
Lien Credit Agreement).

2.          Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (other than
Assigned Interests assigned to Holdings, the Top Borrower or any of its
Restricted Subsidiaries) (including payments of principal, interest, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

3.          General Provisions.  This Affiliated Lender Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.  This Affiliated
Lender Assignment and Assumption may be executed in any number of counterparts,
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Affiliated Lender Assignment and
Assumption by facsimile or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Affiliated
Lender Assignment and Assumption.  This Affiliated Lender Assignment and
Assumption shall be construed in accordance with and governed by the laws of the
State of New York.

 

 

 



Annex I to Exhibit A-2-2

--------------------------------------------------------------------------------

 

 

EXHIBIT B

[FORM OF]

BORROWING REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders referred to below
500 Stanton Christiana Road
Ops Building 2, 3rd Floor
Newark, Delaware 19713-2107
Attention: Jane Dreisbach
Fax: (302) 634-4250
Email: jane.dreisbach@jpmorgan.com

 

[●] [●], 20[●]14

 

Ladies and Gentlemen:

Reference is hereby made to that certain Amended and Restated First Lien Credit
Agreement dated as of September 28, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect on the date hereof,
the “First Lien Credit Agreement”), by and among, inter alios, Cotiviti
Intermediate Holdings, Inc., a Delaware corporation, as Holdings, Cotiviti
Corporation, a Delaware corporation, as the Top Borrower, the other Borrower
party thereto, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., in its capacities as the swingline lender and as administrative agent and
collateral agent for the Lenders and the Issuing Banks party thereto.  Terms
defined in the First Lien Credit Agreement are used herein with the same
meanings unless otherwise defined herein.

The undersigned hereby gives you notice pursuant to Section 2.03 of the First
Lien Credit Agreement that it requests the Borrowings under the First Lien
Credit Agreement to be made on [●] [●], 20[●], and in that connection sets forth
below the terms on which the Borrowings are requested to be made:

(A)Borrower:  [Cotiviti Corporation]15 [Cotiviti Domestic Holdings, Inc.]16

(B)Aggregate Amount of Borrowing17 $[●]

--------------------------------------------------------------------------------

14 The Administrative Agent must be notified in writing or by telephone (with
such telephonic notification to be promptly confirmed in writing), which must be
received by the Administrative Agent (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) not later than (i) 1:00 p.m. three
Business Days prior to the requested day of any Borrowing of LIBO Rate Loans (or
one Business Day in the case of any Borrowing of LIBO Rate Loans to be made on
the Closing Date) and (ii) 11:00 a.m. on the requested date of any Borrowing of
ABR Loans (other than Swingline Loans) (or, in each case, such later time as is
acceptable to the Administrative Agent); provided,  however, that if the
relevant Borrower (or the Top Borrower on behalf of the relevant Borrower)
wishes to request LIBO Rate Loans having an Interest Period of other than one,
two, three or six months in duration as provided in the definition of “Interest
Period,” (A) the applicable notice from the relevant Borrower (or the Top
Borrower on behalf of the relevant Borrower) must be received by the
Administrative Agent not later than 1:00 p.m. four Business Days prior to the
requested date of such Borrowing (or such later time as is acceptable to the
Administrative Agent), whereupon the Administrative Agent shall give prompt
notice to the appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to them and (B) not later than 12:00
p.m. three Business Days before the requested date of such Borrowing, the
Administrative Agent shall notify the relevant Borrower (or the Top Borrower on
behalf of the relevant Borrower) whether or not the requested Interest Period is
available to the appropriate Lenders.

15 For Borrowings requested after the Closing Date.

16 For Borrowings requested after the Closing Date.

17 Subject to Section 2.02(c) of First Lien Credit Agreement.





B-1

--------------------------------------------------------------------------------

 

 

(C)        Type of
Borrowing18                                                         [●]

(D)        Class of
Borrowing                                                           [●]

(E)        Interest Period19 (in the
case                                             [●]

of a LIBO Rate Borrowing)

(F)Amount, Account Number and Location

Wire Transfer Instructions:

Amount

$[●]

Bank:

[●]

ABA No.:

[●]

Account No.:

[●]

Account Name:

[●]

 

 

 

[The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Borrowing:

(A)          The representations and warranties of the Loan Parties set forth in
the First Lien Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of the Borrowing with the
same effect as though such representations and warranties had been made on and
as of the date of such Borrowing; provided that to the extent that any
representation and warranty specifically refers to an earlier date, it is true
and correct in all material respects as of such earlier date.

(B)          At the time of and immediately after giving effect to the
Borrowing, no Default or Event of Default exists.]20

[Signature Page Follows]

--------------------------------------------------------------------------------

18 State whether a LIBO Rate Borrowing or ABR Borrowing.  If no Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing.

19 Must be a period contemplated by the definition of “Interest Period”.  If no
Interest Period is specified, then the Interest Period shall be of one-month’s
duration.

20 Include bracketed language only for Borrowings after Closing Date other than
(A) Incremental Loans made in connection with any acquisition or similar
investment and/or (B) any Credit Extension under any Refinancing Amendment
and/or Extension Amendment unless the lenders in respect thereof have required
satisfaction of such conditions in the applicable Incremental Amendment,
Refinancing Amendment or Extension Amendment.

 





B-2

--------------------------------------------------------------------------------

 

 

 

 

[COTIVITI CORPORATION] [COTIVITI DOMESTIC HOLDINGS, INC.]

By:

 

Name:

Title:

 

 

 



B-3

--------------------------------------------------------------------------------

 

 

EXHIBIT C

[FORM OF]

COMPLIANCE CERTIFICATE

 

[●] [●], 20[●]

 

To:The Administrative Agent and each of the Lenders parties to the
First Lien Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated First Lien Credit Agreement dated as of September 28, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified and in effect
on the date hereof, the “First Lien Credit Agreement”), by and among, inter
alios, Cotiviti Intermediate Holdings, Inc., a Delaware corporation, as
Holdings, Cotiviti Corporation, a Delaware corporation (the “Top Borrower”), as
the Top Borrower, the other Borrower party thereto, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., in its capacities as the
swingline lender and as administrative agent and collateral agent for the
Lenders and the Issuing Banks party thereto.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the First Lien Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, AS A RESPONSIBLE OFFICER OF THE TOP BORROWER,
IN SUCH CAPACITY AND NOT IN AN INDIVIDUAL CAPACITY, THAT:

1.          I am the duly elected [●] of the Top Borrower and a Responsible
Officer of the Top Borrower;

2.          I have reviewed the terms of the First Lien Credit Agreement and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and conditions of the Top Borrower and its
Restricted Subsidiaries, on a consolidated basis, during the [Fiscal
Quarter][Fiscal Year] covered by the attached financial statements;

3.          [The attached financial statements fairly present, in all material
respects, in accordance with GAAP, the consolidated financial condition of the
Top Borrower as at the dates indicated and its income and cash flows for the
periods indicated, subject to the absence of footnotes and changes resulting
from audit and normal year-end adjustments.]21

4.          [Except as described in the disclosure set forth below, the][The]
examinations described in paragraph 2 did not disclose, and I have no knowledge
of the existence of any condition or event which constitutes a Default or Event
of Default that exists as of the date of this Compliance Certificate [and the
disclosure set forth below specifies, in reasonable detail, the nature of any
such condition or event and any action taken or proposed to be taken with
respect thereto.]

5.          [Schedule 1 attached hereto sets forth reasonably detailed
calculations of Excess Cash Flow for such Fiscal Year.]22

--------------------------------------------------------------------------------

21 Include to the extent the relevant Compliance Certificate is delivered in
connection with unaudited quarterly financials.

22 Only required to the extent the relevant Compliance Certificate is delivered
in connection with audited annual financial statements (commencing with the
Fiscal Year ending December 31, 2017).

 





C-1

--------------------------------------------------------------------------------

 

 

6.          [Attached as Schedule 2 hereto are a summary of the pro forma
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
from the attached financial statements.]23

7.          Attached as Schedule 3 hereto are calculations in reasonable detail
demonstrating compliance with the covenant set forth in Section 6.15(a) of the
First Lien Credit Agreement.

8.          [Attached as Schedule 4 hereto is unaudited consolidating financial
information summarizing in reasonable detail the differences between the
information relating to Cotiviti Holdings or the applicable Parent Company, as
applicable, [and its consolidated subsidiaries] on the one hand, and the
information relating to the Top Borrower and its consolidated subsidiaries, on a
standalone basis, on the other hand, which consolidating financial information
is fairly presented in all material respects.]24

[Signature Page Follows]

--------------------------------------------------------------------------------

23 Only required if a subsidiary of the Borrower is or has been designated as an
Unrestricted Subsidiary at the time of delivery of the applicable Compliance
Certificate.

24 To the extent required by the last paragraph of Section 5.01.

 





C-2

--------------------------------------------------------------------------------

 

 

The foregoing certifications, together with the information set forth in the
Schedules hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of the date first
written above. 25

Cotiviti Corporation

By:

 

Name:

Title:

--------------------------------------------------------------------------------

25 Please note the deadlines for satisfaction of the following requirements
correspond with the delivery of each Compliance Certificate (unless otherwise
indicated):

1.



The delivery of documents and deliverables required under Section 4.02(a) of the
Security Agreement relating to any (i) certificated Securities and/or (ii)
Tangible Chattel Paper and/or Instruments having a face amount in excess of
$5,000,000, in each case acquired during the Fiscal Quarter covered by the
attached financial statements.  NOTE:  If any Loan Party acquires (i)
certificated Securities and/or (ii) Tangible Chattel Paper and/or Instruments
having a face amount in excess of $5,000,000 during the fourth Fiscal Quarter of
any Fiscal Year, the documents and deliverables required under Section 4.02(a)
of the Security Agreement must be delivered within 60 days after the end of such
Fiscal Quarter.

2.



The delivery of documents and deliverables required under Section 4.03(c) of the
Security Agreement relating to any registration (or any application for
registration of) any Patent, Trademark or Copyright with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, filed or acquired during the Fiscal Quarter covered by the attached
financial statements.  NOTE:  If any Loan Party acquires any registration (or
files any application for registration) of any Parent, Trademark or Copyright
with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, during the fourth Fiscal Quarter of any Fiscal
Year, the documents and deliverables required under Section 4.03(c) of the
Security Agreement must be delivered within 60 days after the end of such Fiscal
Quarter.

3.



The delivery of the documents required under Section 4.04 of the Security
Agreement relating to any Commercial Tort Claim with an individual value (as
reasonably estimated by the Borrower) in excess of $5,000,000 acquired after the
Closing Date.  NOTE:  If any Loan Party acquires any Commercial Tort Claim with
an individual value (as reasonably estimated by the Borrower) in excess of
$5,000,000 during the fourth Fiscal Quarter of any Fiscal Year, the documents
and deliverables required under Section 4.04 of the Security Agreement must be
delivered within 60 days after the end of such Fiscal Quarter.

4.



The delivery of the documents required to be delivered under Section 5.12(a) of
the First Lien Credit Agreement as a result of (i) the formation or acquisition
after the Closing Date of any Restricted Subsidiary that is a Domestic
Subsidiary (other than an Excluded Subsidiary), (ii) the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary (other than an Excluded
Subsidiary), (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary and/or (iv) any Restricted Subsidiary
that was an Excluded Subsidiary ceasing to be an Excluded Subsidiary, in each
case during the Fiscal Quarter covered by the attached financial statements. 
NOTE: upon the taking of any action or the occurrence of any event described in
clauses (i) through (iv) during the fourth Fiscal Quarter of any Fiscal Year,
the documents required to be delivered under Section 5.12(a) of the First Lien
Credit Agreement must be delivered within 60 days after the end of such Fiscal
Quarter.

 

 



C-3

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

Calculation of Excess Cash Flow

 

 

 



Schedule 1 to Exhibit C

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

[Summary of Pro Forma Adjustments]26

--------------------------------------------------------------------------------

26 Only required if any subsidiary is an Unrestricted Subsidiary.

 

 

 



Schedule 2 to Exhibit C

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

Secured Leverage Ratio

See attached.

 

 

 



Schedule 3 to Exhibit C

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

[Consolidating Financial Information]27

--------------------------------------------------------------------------------

27 If required by Section 5.01.

 

 

 



Schedule 4 to Exhibit C

--------------------------------------------------------------------------------

 

 

EXHIBIT D

[FORM OF]

INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders referred to below
500 Stanton Christiana Road
Ops Building 2, 3rd Floor
Newark, Delaware 19713-2107
Attention: Jane Dreisbach
Fax: (302) 634-4250
Email: jane.dreisbach@jpmorgan.com

[●] [●], 20[●]28

Ladies and Gentlemen:

Reference is hereby made to that certain Amended and Restated First Lien Credit
Agreement dated as of September 28, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect on the date hereof,
the “First Lien Credit Agreement”), by and among, inter alios, Cotiviti
Intermediate Holdings, Inc., a Delaware corporation, as Holdings, Cotiviti
Corporation, a Delaware corporation, as the Top Borrower, the other Borrower
party thereto, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., in its capacities as the swingline lender and as administrative agent and
collateral agent for the Lenders and the Issuing Banks party thereto.  Terms
defined in the First Lien Credit Agreement are used herein with the same
meanings unless otherwise defined herein.

The undersigned hereby gives you notice pursuant to Section 2.08 of the First
Lien Credit Agreement of an interest rate election, and in that connection sets
forth below the terms thereof:

(A)          [on [insert applicable date] (which is a Business Day), the
undersigned will convert $[●]29 of the aggregate outstanding principal amount of
the [Term]30 [Revolving]31 Loans, bearing interest at the [ABR][LIBO] Rate, into
a [LIBO Rate][ABR] Loan [and, in the case of a LIBO Rate Loan, having an
Interest Period of [●] month(s)]32 [; and][.]]

--------------------------------------------------------------------------------

28 The Administrative Agent must be notified in writing or by telephone (with
such telephonic notification to be promptly confirmed in writing), which must be
received by the Administrative Agent (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) not later than 1:00 p.m. (i) three
Business Days prior to the requested day of any conversion or continuation of
LIBO Rate Loans (or one Business Day in the case of any conversion or
continuation of LIBO Rate Loans on the Closing Date) and (ii) on the requested
date of any conversion of any Borrowing to ABR Loans or any continuation of any
Borrowing as ABR Loans (or, in each case, such later time as is acceptable to
the Administrative Agent); provided,  however, that if the relevant Borrower (or
the Top Borrower on behalf of the relevant Borrower) wishes to request a
conversion or continuation of LIBO Rate Loans with an Interest Period of other
than one, two, three or six months in duration as provided in the definition of
“Interest Period,” (A) the applicable notice from the Borrower (or the Top
Borrower on behalf of the relevant Borrower) must be received by the
Administrative Agent not later than 1:00 p.m. four Business Days prior to the
requested date of such conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the appropriate Lenders of such request and
determine whether the requested Interest Period is available to them and (B) not
later than 12:00 p.m. three Business Days before the requested date of such
conversion or continuation, the Administrative Agent shall notify the relevant
Borrower (or the Top Borrower on behalf of the relevant Borrower) whether or not
the requested Interest Period is available to the appropriate Lenders.

29 Subject to Section 2.02(c) of the First Lien Credit Agreement.

30 Indicate relevant Class.

31 Indicate relevant Class.

32 Must be a period contemplated by the definition of “Interest Period”.

 





D-1

--------------------------------------------------------------------------------

 

 

(B)          [on [insert applicable date] (which is a Business Day), the
undersigned will continue $[●] of the aggregate outstanding principal amount of
the [Term]33 [Revolving]34 Loans

bearing interest at the LIBO Rate, as LIBO Rate Loans having an Interest Period
of [●] month(s)35.]

 

[Signature Page Follows]

--------------------------------------------------------------------------------

33 Indicate relevant Class.

34 Indicate relevant Class.

35 Must be a period contemplated by the definition of “Interest Period”.

 

 





D-2

--------------------------------------------------------------------------------

 

 

[Cotiviti Corporation] [COTIVITI DOMESTIC HOLDINGS, INC.]

 

 

 

By:

 

Name:

Title:

 

 

 

 

 



D-3

--------------------------------------------------------------------------------

 

 

EXHIBIT E

[FORM OF]

PERFECTION CERTIFICATE

[●] [●], 20[●]

Reference is hereby made to (i) that certain Amended and Restated First Lien
Credit Agreement dated as of September 28, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified and in effect on the date
hereof, the “First Lien Credit Agreement”), by and among, inter alios, Cotiviti
Intermediate Holdings, Inc., a Delaware corporation, as Holdings (“Holdings”),
Cotiviti Corporation, a Delaware corporation (“Cotiviti Corp.”), as the Top
Borrower, the other Borrower party thereto (collectively, the “Borrowers”), the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., in its
capacities as the swingline lender and as administrative agent and collateral
agent (in its capacities as administrative agent and collateral agent, the
“First Lien Administrative Agent”) for the Lenders and the Issuing Banks party
thereto and (ii) that certain Amended and Restated First Lien Pledge and
Security Agreement, dated as of September 28, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified and in effect on the
date hereof, the “First Lien Security Agreement”), by and among the Loan Parties
from time to time party thereto and the First Lien Administrative
Agent.  Capitalized terms used but not defined herein have the meanings assigned
to such terms in the First Lien Security Agreement. 

As used herein, the term “Company”36 means [●].

As of the date hereof, the undersigned hereby represents and warrants to each
Administrative Agent as follows:

1.          Names.  (a)   The exact legal name of [each][the] Company, as such
name appears in its [respective] Organizational Documents filed with the
Secretary of State of [such][the] Company’s jurisdiction of organization is set
forth in Schedule 1(a).  [Each][The] Company is the type of entity disclosed
next to its name in Schedule 1(a).  Also set forth in Schedule 1(a) is the
organizational identification number, if any, of [each][the] Company, the
Federal Taxpayer Identification Number of [each][the] Company and the
jurisdiction of organization of [each][the] Company.

(b)          Except as otherwise disclosed in Schedule 1(c) or Schedule 1(d),
set forth in Schedule 1(b) hereto is (i) any other legal name that [any][the],
together with the date of the relevant change, and (ii) any other name used by
any Company on any filing with the Internal Revenue Service at any time, in each
case, in the past five years.

(c)          Set forth in Schedule 1(c) is a list of the information required by
Section 1(a) of this certificate for any other Person (i) to which [any][the]
Company became the successor by merger, consolidation or acquisition or (ii)
that has been liquidated into, or transferred all or substantially all of its
assets to, [any][the] Company, at any time within the past five years.

(d)          Except as set forth in Schedule 1(d), or as otherwise disclosed in
Schedule 1(c), [no Company has][the Company has not] changed its jurisdiction of
organization or form of entity at any time during the past four months.

2.          Locations.  The chief executive office of [each][the] Company is
currently located at the address set forth in Schedule 2 hereto.

--------------------------------------------------------------------------------

36 Perfection Certificate delivered at closing shall include all Loan Parties in
definition of Company.

 





E-1

--------------------------------------------------------------------------------

 

 

3.          Stock Ownership and Other Equity Interests.  Attached hereto as
Schedule 3 is a true and correct list of all of the issued and outstanding
stock, partnership interests, limited liability company membership interests or
other equity interests owned by [any][the] Company constituting Pledged Stock,
the beneficial owners of such stock, partnership interests, membership interests
or other equity interests and the percentage of the total issued and outstanding
stock, partnership interests, membership interests or other equity interests of
the relevant issuer represented thereby.

4.          Instruments and Tangible Chattel Paper.  Attached hereto as
Schedule 4 is a true and correct list of all Instruments (other than checks to
be deposited in the ordinary course of business) and Tangible Chattel Paper, in
each case having a face amount exceeding $5,000,000, held by [any][the] Company
as of the date hereof, including the names of the obligors, the amounts owing
and the due dates.

5.          Intellectual Property.  (a)  Attached hereto as Schedule 5(a) is a
schedule setting forth all of [each][the] Company’s United States Patents and
United States Trademarks registered with and published by (or applied for in)
the United States Patent and Trademark Office (excluding, for the avoidance of
doubt, any United States Patent or United States Trademark that has expired or
been abandoned or cancelled, but including United States Trademarks that would
constitute Collateral upon the filing of a “Statement of Use” or an “Amendment
to Allege Use” with respect thereto), including the name of the registered owner
and the registration or publication number (or, if applicable, the applicant and
the application number) of each such United States Patent and United States
Trademark.

(b)          Attached hereto as Schedule 5(b) is a schedule setting forth all of
[each][the] Company’s Copyrights registered with (or applied for in) the United
States Copyright Office (excluding, for the avoidance of doubt, any Copyright
that has expired or been abandoned or cancelled), including the name of the
registered owner and the registration number (or, if applicable, the applicant
and the application number) of each such Copyright.

6.          Commercial Tort Claims.  Attached hereto as Schedule 6 is a true and
correct list of all Commercial Tort Claims with an individual value of at least
$5,000,000 (as reasonably determined by the Top Borrower), held by [any][the]
Company, including a brief description thereof.

[Signature Page Follows]

 





E-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has hereunto signed this Perfection
Certificate as of the date first written of above. 

[●]

By:_____________________________________
Name:[●]
Title:[●]

 





E-3

--------------------------------------------------------------------------------

 

 

SCHEDULE 1(A)

LEGAL NAMES

Legal Name

Jurisdiction

Type

Organizational Number

Federal Taxpayer Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





E-4

--------------------------------------------------------------------------------

 

 

SCHEDULE 1(B)

PRIOR ORGANIZATIONAL NAMES

Company

Prior Legal Name

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





E-5

--------------------------------------------------------------------------------

 

 

SCHEDULE 1(C)

PREDECESSOR ENTITIES

 

Company

Action

Legal Name of Predecessor Entity

Jurisdiction of Organization of Predecessor Entity

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





E-6

--------------------------------------------------------------------------------

 

 

SCHEDULE 1(D)

CHANGES IN JURISDICTION OR FORM; OTHER NAMES

A.  Changes in Jurisdiction or Form

Company

Current Jurisdiction of Organization/Form

Prior Jurisdiction of Organization/Form

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.  Other Names on IRS Filings

Company

Prior Name on IRS Filing

 

 

 

 

 

 

 

 

 

 

 

 





E-7

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

CHIEF EXECUTIVE OFFICE ADDRESSES

Company

Address

 

 

 

 

 

 

 

 

 

 

 





E-8

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

PLEDGED STOCK

Issuer

Holder

Certificate No.

No. Shares/Interest

% of Issued and Outstanding Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





E-9

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

INSTRUMENTS AND TANGIBLE CHATTEL PAPER

1.Promissory Notes/Instruments: 

 

Obligee

Obligor

Principal Amount

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.Tangible Chattel Paper: 

 

 





E-10

--------------------------------------------------------------------------------

 

 

SCHEDULE 5(A)

PATENTS AND TRADEMARKS

PATENTS

REGISTERED OWNER

SERIAL NUMBER

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

APPLICANT

APPLICATION NO.

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARKS

REGISTERED OWNER

REGISTRATION NUMBER

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

APPLICANT

APPLICATION NO.

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





E-11

--------------------------------------------------------------------------------

 

 

SCHEDULE 5(B)

COPYRIGHTS

COPYRIGHTS

REGISTERED OWNER

REGISTRATION NUMBER

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

APPLICANT

APPLICATION NUMBER

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





E-12

--------------------------------------------------------------------------------

 

 

SCHEDULE 6

COMMERCIAL TORT CLAIMS

 

 

 

 



E-13

--------------------------------------------------------------------------------

 

 

EXHIBIT F

[RESERVED]

 

 

 



F-1

--------------------------------------------------------------------------------

 

 

EXHIBIT G

[FORM OF]

PROMISSORY NOTE

$[●]

New York, New York

[●] [●], 20[●]

 

FOR VALUE RECEIVED, the each of the undersigned Cotiviti Corporation, a Delaware
corporation (“Cotiviti Corp.”), and Cotiviti Domestic Holdings, Inc. (“Cotiviti
Domestic Holdings”, and together with Cotiviti Corp., the “Borrowers”), hereby
jointly and severally promises to pay on demand to [●] (the “Lender”) or its
registered permitted assign, at the office of JPMorgan Chase Bank, N.A. (“JPM”)
at [●], [Term]37 [Revolving] [Swingline] Loans in the principal amount of $[●]
or such lesser amount as is outstanding from time to time, on the dates and in
the amounts set forth in the First Lien Credit Agreement dated as of September
28, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “First Lien Credit Agreement”),
by and among, inter alios, Cotiviti Intermediate Holdings, Inc., a Delaware
corporation, as Holdings, the Borrowers, the Lenders from time to time party
thereto, JPM, in its capacities as the swingline lender and as administrative
agent and collateral agent for the Lenders (in its capacities as administrative
agent and collateral agent, the “Administrative Agent”) and the Issuing Banks
party thereto.  Each Borrower also promises to pay interest from the date of
such Loans on the principal amount thereof from time to time outstanding, in
like Dollars, at such office, in each case, in the manner and at the rate or
rates per annum and payable on the dates provided in the First Lien Credit
Agreement.  Terms used but not defined herein shall have the meanings assigned
to such terms in the First Lien Credit Agreement.

Each Borrower promises to pay interest on any overdue principal and, to the
extent permitted by applicable Requirements of Law, overdue interest from the
relevant due dates, in each case, in the manner, at the rate or rates and under
the circumstances provided in the First Lien Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind to the extent possible under any applicable Requirements of
Law.  The non-exercise by the holder hereof of any of its rights hereunder in
any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

All Borrowings evidenced by this promissory note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedules attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided,  however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of any Borrower under this Note.

This promissory note is one of the promissory notes referred to in the First
Lien Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the First Lien
Credit Agreement, all upon the terms and conditions therein specified.  This
promissory note is entitled to the benefit of the First Lien Credit Agreement,
and the obligations hereunder are guaranteed and secured as provided therein and
in the other Loan Documents referred to in the First Lien Credit Agreement.

--------------------------------------------------------------------------------

37 Indicate relevant Class.

 





G-1

--------------------------------------------------------------------------------

 

 

If any assignment by the Lender holding this promissory note occurs after the
date of the issuance hereof, the Lender agrees that it shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender this promissory note to the Administrative Agent for cancellation.

THE ASSIGNMENT OF THIS PROMISSORY NOTE AND ANY RIGHTS WITH RESPECT THERETO ARE
SUBJECT TO THE PROVISIONS OF THE FIRST LIEN CREDIT AGREEMENT, INCLUDING THE
PROVISIONS GOVERNING THE REGISTER AND THE PARTICIPANT REGISTER.

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 





G-2

--------------------------------------------------------------------------------

 

 

Cotiviti Corporation

By:_________________________________
Name:
Title:

 

Cotiviti domestic Holdings, Inc.

By:_________________________________
Name:
Title:

 

 

 



G-3

--------------------------------------------------------------------------------

 

 

SCHEDULE A

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

 

 

 

 

 

 

Date

Amount of ABR
Loans

Amount Converted to ABR
Loans

Amount of Principal of
ABR Loans Repaid

Amount of ABR Loans
Converted to LIBO Rate
Loans

Unpaid Principal Balance
of ABR Loans

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule A to Note

--------------------------------------------------------------------------------

 

 

SCHEDULE B

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBO RATE LOANS




 

 

 

 

 

 

 

Date

Amount of LIBO
Rate Loans

Amount Converted to
LIBO Rate Loans

Interest Period and LIBO
Rate with Respect Thereto

Amount of Principal
of LIBO Rate Loans
Repaid

Amount of LIBO
Rate Loans
Converted to ABR
Loans

Unpaid Principal
Balance of LIBO
Rate Loans

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule B to Note

--------------------------------------------------------------------------------

 

 

EXHIBIT H

[FORM OF]

AMENDED AND RESTATED FIRST LIEN PLEDGE AND SECURITY AGREEMENT

[CIRCULATED SEPARATELY; SEE EXHIBIT D TO RESTATEMENT AGREEMENT]

 

 

 



H-1

--------------------------------------------------------------------------------

 

 

EXHIBIT I

[FORM OF]

AMENDED AND RESTATED GUARANTY AGREEMENT

[CIRCULATED SEPARATELY; SEE EXHIBIT E TO RESTATEMENT AGREEMENT]

 

 

 



I-1

--------------------------------------------------------------------------------

 

 

EXHIBIT J

[FORM OF]

FIRST LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT

This FIRST LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of
[●] [●], 20[●], (this “Agreement”), by [●] ([each, a][the] “Grantor”) in favor
of JPMorgan Chase Bank, N.A. (“JPM”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.

Reference is made to that certain Amended and Restated First Lien Pledge and
Security Agreement, dated as of September 28, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time and
in effect on the date hereof, the “Security Agreement”), among the Loan Parties
party thereto and the Collateral Agent.  The First Lien Lenders (as defined
below) have extended credit to the Borrowers (as defined in First Lien Credit
Agreement (as defined below)) subject to the terms and conditions set forth in
that certain Amended and Restated First Lien Credit Agreement, dated as of
September 28, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and in effect on the date hereof, the
“First Lien Credit Agreement”), by and among, inter alios, Cotiviti Intermediate
Holdings, Inc., a Delaware corporation, as Holdings, Cotiviti Corporation, a
Delaware corporation, as the Top Borrower, the other Borrower party thereto, the
Lenders from time to time party thereto, JPM, in its capacities as the swingline
lender and as administrative agent and collateral agent for the Lenders and the
Issuing Banks party thereto.  Consistent with the requirements set forth in
Sections 4.01 and 5.12 of the First Lien Credit Agreement and Section 4.03(c) of
the Security Agreement, the parties hereto agree as follows:

SECTION 1.          Terms.  Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.

SECTION 2.         Grant of Security Interest.  As security for the prompt and
complete payment or performance, as the case may be, in full of the Secured
Obligations, [each][the] Grantor, pursuant to the Security Agreement, did and
hereby does pledge, collaterally assign, mortgage, transfer and grant to the
Collateral Agent, its successors and permitted assigns, on behalf of and for the
benefit of the Secured Parties, a continuing security interest in all of its
right, title or interest in, to or under all of the following assets, whether
now owned or at any time hereafter acquired by or arising in favor of
[such][the] Grantor and regardless of where located (collectively, the “IP
Collateral”):

(A)          all Trademarks, including the Trademark registrations and
registration applications in the United States Patent and Trademark Office
listed on Schedule I hereto;

(B)          all Patents, including the Patent registrations and pending
applications in the United States Patent and Trademark Office listed on
Schedule II hereto

(C)          all Copyrights, including the Copyright registrations and pending
applications for registration in the United States Copyright Office listed on
Schedule III; and

(D)          all proceeds of the foregoing;

in each case to the extent the foregoing items constitute Collateral.

SECTION 3.          Security Agreement.  The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the Security
Agreement.  [Each][The] Grantor hereby acknowledges and affirms that the





J-1

--------------------------------------------------------------------------------

 

 

rights and remedies of the Collateral Agent with respect to the IP Collateral
are more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth
herein.  In the event of any conflict between the terms of this Agreement and
the Security Agreement, the terms of the Security Agreement shall govern.

(a)          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

[Signature Pages Follow]

 





J-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

[●]

By:___________________________________

Name:[●] 

Title:[●]

 

 

 



J-3

--------------------------------------------------------------------------------

 

 

SCHEDULE I

TRADEMARKS

REGISTERED OWNER

REGISTRATION NUMBER

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

APPLICANT

APPLICATION NO.

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule I

--------------------------------------------------------------------------------

 

 

SCHEDULE II

PATENTS

REGISTERED OWNER

SERIAL NUMBER

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

APPLICANT

APPLICATION NO.

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule II

--------------------------------------------------------------------------------

 

 

SCHEDULE III

COPYRIGHTS

REGISTERED OWNER

REGISTRATION NUMBER

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

APPLICANT

APPLICATION NUMBER

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule III

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[FORM OF]

FIRST LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This FIRST LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT is entered
into as of [●] [●], 20[●] (this “IP Security Agreement Supplement”), by [●]
([each, a][the] “Grantor”) in favor of JPMorgan Chase Bank, N.A. (“JPM”), as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties.

Reference is made to that certain Amended and Restated First Lien Pledge and
Security Agreement, dated as of September 28, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time and
in effect on the date hereof, the “Security Agreement”), among the Loan Parties
party thereto and the Collateral Agent.  The First Lien Lenders (as defined
below) have extended credit to the Borrowers (as defined in First Lien Credit
Agreement (as defined below)) subject to the terms and conditions set forth in
that certain Amended and Restated First Lien Credit Agreement, dated as of
September 28, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and in effect on the date hereof, the
“First Lien Credit Agreement”), by and among, inter alios, Cotiviti Intermediate
Holdings, Inc., a Delaware corporation, as Holdings, Cotiviti Corporation, a
Delaware corporation, the other Borrower party thereto, the Lenders from time to
time party thereto, JPM, in its capacities as the swingline lender and as
administrative agent and collateral agent for the Lenders and the Issuing Banks
party thereto.  Consistent with the requirements set forth in Sections 4.01 and
5.12 of the First Lien Credit Agreement, the [Grantor][Grantors] and the
Collateral Agent have entered into that certain Amended and Restated First Lien
Intellectual Property Security Agreement, dated as of [●] [●], 20[●] (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time and in effect on the date hereof, the “IP Security
Agreement”).  Under the terms of the Security Agreement, the Grantor has granted
to the Collateral Agent for the benefit of the Secured Parties a security
interest in the Additional Trademark Collateral (as defined below) and have
agreed, consistent with the requirements of Section 4.03(c) of the Security
Agreement, to execute this IP Security Agreement Supplement.  Now, therefore,
the parties hereto agree as follows:

SECTION 1.          Terms.  Capitalized terms used in this IP Security Agreement
Supplement and not otherwise defined herein have the meanings specified in the
Security Agreement.

SECTION 2.          Grant of Security Interest.  As security for the prompt and
complete payment or performance, as the case may be, in full of the Secured
Obligations, [each][the] Grantor, pursuant to the Security Agreement, did and
hereby does pledge, collaterally assign, mortgage, transfer and grant to the
Collateral Agent, its successors and permitted assigns, on behalf of and for the
benefit of the Secured Parties, a continuing security interest in all of its
right, title or interest in, to or under all of the following assets, whether
now owned or at any time hereafter acquired by or arising in favor of the
[such][the] Grantor and regardless of where located (collectively, the
“Additional IP Collateral”):

(A)          the Trademark registrations and registration applications in the
United States Patent and Trademark Office listed on Schedule I hereto;

(B)          the Patent registrations and pending applications in the United
States Patent and Trademark Office listed on Schedule II hereto

(C)          the Copyright registrations and pending applications for
registration in the United States Copyright Office listed on Schedule III; and





Exhibit A

--------------------------------------------------------------------------------

 

 

(D)          all proceeds of the foregoing;

in each case to the extent the foregoing items constitute Collateral.

SECTION 3.          Security Agreement.  The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the Security
Agreement.  [Each][The] Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the Additional IP
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this IP
Security Agreement Supplement and the Security Agreement, the terms of the
Security Agreement shall govern.

SECTION 4.          Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

[Signature Pages Follow]

 





Exhibit A

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this IP Security
Agreement Supplement as of the day and year first above written.

[●]

By:_________________________________

Name:[●]

Title:[●]

 

 

 



Exhibit A

--------------------------------------------------------------------------------

 

 

SCHEDULE I

TRADEMARKS

REGISTERED OWNER

REGISTRATION NUMBER

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

APPLICANT

APPLICATION NO.

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule I

--------------------------------------------------------------------------------

 

 

SCHEDULE II

PATENTS

REGISTERED OWNER

SERIAL NUMBER

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

APPLICANT

APPLICATION NO.

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule II

--------------------------------------------------------------------------------

 

 

SCHEDULE III

COPYRIGHTS

REGISTERED OWNER

REGISTRATION NUMBER

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

APPLICANT

APPLICATION NUMBER

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule III

--------------------------------------------------------------------------------

 

 

EXHIBIT K

 

[FORM OF]
LETTER OF CREDIT REQUEST

[Issuing Bank],38 
as Issuing Bank

 

Attention:[●]
Fax: [●]

 

with a copy to: JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders referred to below

 

Attention:500 Stanton Christiana Road
Ops Building 2, 3rd Floor
Newark, Delaware 19713-2107
Attention: Jane Dreisbach
Fax: (302) 634-4250
Email: jane.dreisbach@jpmorgan.com

[●] [●] 20[●]39

Ladies and Gentlemen:

We hereby request that [●]40, as an Issuing Bank, in its individual capacity,
[issue, amend, renew, extend][a/an] [existing] [Standby] [Commercial] Letter of
Credit on [●]41(the “Date of Issuance”), which Letter of Credit shall be in the
aggregate amount of [●]42 and shall be for the account of [●]43.  The
beneficiary of the requested Letter of Credit is [●]44, and such Letter of
Credit will have a stated expiration date of [●]45.  For the purposes of this
Letter of Credit Request, unless otherwise defined herein, all capitalized terms
used herein and defined in the First Lien Credit Agreement dated as of September
28, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “First Lien Credit Agreement”),
by and among, inter alios, Cotiviti Intermediate Holdings, Inc., a Delaware
corporation, as Holdings, Cotiviti Corporation, a Delaware corporation, as the
Top Borrower, the other Borrower party thereto, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., in its capacities as the swingline
lender and as administrative agent and collateral agent for the Lenders and the
Issuing Banks party thereto.

--------------------------------------------------------------------------------

38 Insert name and address of the applicable Issuing Bank.

39 Must be delivered to the applicable Issuing Bank and the Administrative
Agent, at least three Business Days in advance of the requested date of
issuance, amendment, extension or renewal (or such shorter period as is
acceptable to the applicable Issuing Bank).

40 Insert name of the applicable Issuing Bank.

41 Insert date of issuance, which must be a Business Day.

42 Insert aggregate initial amount of Letter of Credit.

43 Insert name of account party.

44 Insert name and address of beneficiary.

45 Date may not be later than the date referred to in Section 2.05(c) of the
First Lien Credit Agreement.

 

 





K-1

--------------------------------------------------------------------------------

 

 

We hereby certify that:

(A)       The representations and warranties of the Loan Parties set forth in
the First Lien Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Date of Issuance with the same
effect as though such representations and warranties had been made on and as of
the Date of Issuance; provided that to the extent that a representation and
warranty specifically refers to an earlier date, it is true and correct in all
material respects as of such earlier date.

(B)       As of the Date of Issuance and immediately after giving effect to the
requested Letter of Credit, no Default or Event of Default exists.

[Signature Page Follows]

 





K-2

--------------------------------------------------------------------------------

 

 

[Cotiviti Corporation] [cotiviti domestic holdings, inc.]

By: _________________________________

Name:

Title:

 

 

 



K-3

--------------------------------------------------------------------------------

 

 

EXHIBIT L-1

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated First Lien Credit
Agreement dated as of September 28, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect on the date hereof,
the “First Lien Credit Agreement”), by and among, inter alios, Cotiviti
Intermediate Holdings, Inc., a Delaware corporation, as Holdings, Cotiviti
Corporation, a Delaware corporation, as the Top Borrower, the other Borrower
party thereto, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., in its capacities as the swingline lender and as administrative agent and
collateral agent for the Lenders and the Issuing Banks party thereto. Unless
otherwise defined herein, terms defined in the First Lien Credit Agreement and
used herein shall have the meanings given to them in the First Lien Credit
Agreement.

Pursuant to the provisions of Section 2.17(f)(ii)(B)(3) of the First Lien Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Promissory Notes evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10 percent shareholder” of the Top Borrower within the meaning of Section
881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to the Top Borrower as described in Section 881(c)(3)(C) of the Code and
(v) the interest payments on the Loan(s) are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Top Borrower with
a duly executed certificate of its non-U.S. Person status on IRS Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform each of the Top Borrower and the Administrative Agent in writing and
deliver promptly to the Top Borrower and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the Top Borrower or the Administrative Agent) or
promptly notify the Top Borrower and the Administrative Agent in writing of its
inability to do so, and (2) the undersigned shall have at all times furnished
each of the Top Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[NAME OF LENDER]


By:

Name: 
Title: 

 

Date: [●] [●], 20[●]

 

 

 



L-1-1

--------------------------------------------------------------------------------

 

 

EXHIBIT L-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated First Lien Credit
Agreement dated as of September 28, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect on the date hereof,
the “First Lien Credit Agreement”), by and among, inter alios, Cotiviti
Intermediate Holdings, Inc., a Delaware corporation, as Holdings, Cotiviti
Corporation, a Delaware corporation, as the Top Borrower, the other Borrower
party thereto, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., in its capacities as the swingline lender and as administrative agent and
collateral agent for the Lenders and the Issuing Banks party thereto. Unless
otherwise defined herein, terms defined in the First Lien Credit Agreement and
used herein shall have the meanings given to them in the First Lien Credit
Agreement.

Pursuant to the provisions of Section 2.17(f)(ii)(B)(4) of the First Lien Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (iii) it is not a “10 percent shareholder” of the Top Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a
“controlled foreign corporation” related to the Top Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments with respect to
such participation are not effectively connected with the undersigned’s conduct
of a U.S. trade or business.

The undersigned has furnished its participating Lender with a duly executed
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]


By:

Name: 
Title: 

 

Date: [●] [●], 20[●]

 

 

 



L-2-1

--------------------------------------------------------------------------------

 

 

EXHIBIT L-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Amended and Restated First Lien Credit
Agreement dated as of September 28, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect on the date hereof,
the “First Lien Credit Agreement”), by and among, inter alios, Cotiviti
Intermediate Holdings, Inc., a Delaware corporation, as Holdings, Cotiviti
Corporation, a Delaware corporation, as the Top Borrower, the other Borrower
party thereto, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., in its capacities as the swingline lender and as administrative agent and
collateral agent for the Lenders and the Issuing Banks party thereto. Unless
otherwise defined herein, terms defined in the First Lien Credit Agreement and
used herein shall have the meanings given to them in the First Lien Credit
Agreement.

Pursuant to the provisions of Section 2.17(f)(ii)(B)(4) of the First Lien Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Promissory Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Promissory Note(s) evidencing such Loan(s)), (iii) with respect to the extension
of credit pursuant to this First Lien Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members that is claiming
the portfolio interest exemption is a “10 percent shareholder” of the Top
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
direct or indirect partners/members that is claiming the portfolio interest
exemption is a “controlled foreign corporation” related to the Top Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments on
the Loan(s) are not effectively connected with the conduct of a U.S. trade or
business by the undersigned or any of its direct or indirect partners/members
that is claiming the portfolio interest exemption.

The undersigned has furnished the Administrative Agent and the Top Borrower with
a duly executed IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Top Borrower and the
Administrative Agent in writing and deliver promptly to the Top Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Top Borrower or the
Administrative Agent) or promptly notify the Top Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Top Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

[Signature Page Follows]

 

 





L-3-1

--------------------------------------------------------------------------------

 

 

[NAME OF LENDER]


By:

Name: 
Title: 

 

Date: [●] [●], 20[●]

 

 

 



L-3-2

--------------------------------------------------------------------------------

 

 

EXHIBIT L-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated First Lien Credit
Agreement dated as of September 28, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect on the date hereof,
the “First Lien Credit Agreement”), by and among, inter alios, Cotiviti
Intermediate Holdings, Inc., a Delaware corporation, as Holdings, Cotiviti
Corporation, a Delaware corporation, as the Top Borrower, the other Borrower
party thereto, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., in its capacities as the swingline lender and as administrative agent and
collateral agent for the Lenders and the Issuing Banks party thereto. Unless
otherwise defined herein, terms defined in the First Lien Credit Agreement and
used herein shall have the meanings given to them in the First Lien Credit
Agreement.

Pursuant to the provisions of Section 2.17(f)(ii)(B)(4) of the First Lien Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
“10 percent shareholder” of the Top Borrower within the meaning of Section
881(c)(3)(B) of the Code, (v) none of its direct or indirect partners/members
that is claiming the portfolio interest exemption is a “controlled foreign
corporation” related to the Top Borrower as described in Section 881(c)(3)(C) of
the Code, and (vi) the interest payments on the Loan(s) are not effectively
connected with the conduct of a U.S. trade or business by the undersigned or any
of its direct or indirect partners/members that is claiming the portfolio
interest exemption.

The undersigned has furnished its participating Lender with a duly executed IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any material respect, the undersigned shall
promptly so inform such Lender in writing and deliver promptly to such Lender an
updated certificate or other appropriate documentation (including any new
documentation reasonably requested by such Lender) or promptly notify such
Lender in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[NAME OF PARTICIPANT]

By:

Name: 
Title: 

 

Date: [●] [●], 20[●]

 

 

 



L-4-1

--------------------------------------------------------------------------------

 

 

EXHIBIT M

 

[FORM OF]
SOLVENCY CERTIFICATE

[●] [●], 20[●]

This Solvency Certificate (this “Solvency Certificate”) is being executed and
delivered pursuant to Section 4.01(j) of that certain Amended and Restated First
Lien Credit Agreement dated as of September 28, 2016 (the “First Lien Credit
Agreement”), by and among, inter alios, Cotiviti Intermediate Holdings, Inc., a
Delaware corporation, as Holdings, Cotiviti Corporation, a Delaware corporation
(the “Top Borrower”), as the Top Borrower, the other Borrower party thereto, the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., in its
capacities as the swingline lender and as administrative agent and collateral
agent for the Lenders and the Issuing Banks party thereto.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the First Lien Credit Agreement.

I, [●], the Chief Financial Officer of the Top Borrower, in such capacity and
not in an individual capacity, hereby certify as follows:

1.I am generally familiar with the businesses, financial position and assets of
the Top Borrower and its Restricted Subsidiaries, on a consolidated basis, and
am duly authorized to execute this Solvency Certificate on behalf of the Top
Borrower pursuant to the First Lien Credit Agreement; and

2.As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the First Lien Credit Agreement and the Transactions, that, (i) the sum of the
debt (including contingent liabilities) of the Top Borrower and its Restricted
Subsidiaries, on a consolidated basis, does not exceed the fair value of the
assets of the Top Borrower and its Restricted Subsidiaries, on a consolidated
basis, (ii) the present fair saleable value of the assets of the Top Borrower
and its Restricted Subsidiaries, on a consolidated basis, is not less than the
amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Top Borrower and its Restricted Subsidiaries, on
a consolidated basis, on their debts as they become absolute and matured; (iii)
the capital of the Top Borrower and its Restricted Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to the business of the
Top Borrower or its Restricted Subsidiaries, on a consolidated basis,
contemplated as of the date hereof; and (iv) the Top Borrower and its Restricted
Subsidiaries, on a consolidated basis, do not intend to incur, or believe that
they will incur, debts (including current obligations and contingent
liabilities) beyond their ability to pay such debts as they mature in the
ordinary course of business.  For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

[Signature Page Follows]

 

 

 



M-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
above written.

COTIVITI CORPORATION

By:________________________________

Name:

Title:

 

 

 

 



[Signature Page To First Lien Solvency Certificate]

--------------------------------------------------------------------------------

 

 

EXHIBIT N

 

FORM OF

PARI PASSU INTERCREDITOR  AGREEMENT

Among

Cotiviti Corporation,  as  the

Top Borrower,

the other Grantors party hereto,

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Collateral Agent for the
Credit Agreement Secured Parties,

[●]

as  the Additional Collateral Agent,

[●]

as  the Initial Additional Authorized  Representative,

and

each  additional Authorized Representative from time to  time party hereto

dated as of [●], 20[●]

 

 

 



 

--------------------------------------------------------------------------------

 

 

PARI PASSU INTERCREDITOR  AGREEMENT, dated  as of [●], 20[●] (as
 amended, restated, amended  and restated, extended,
 supplemented or otherwise modified from time  to time,  this  “Agreement”),
 among Cotiviti Corporation, a Delaware corporation (the “Top Borrower”),
 the other  Grantors (as defined below)  from time  to
 time party hereto, JPMORGAN CHASE BANK, N.A. (“JPM”), as collateral  agent
 for the Credit Agreement Secured Parties (as defined below)  (in  such
 capacity and together with  its successors in  such  capacity,  the  “Credit
Agreement Collateral Agent”), [●], as Authorized  Representative  for
 the Initial Additional  Secured  Parties (as defined below) (in  such
 capacity and together  with its successors  in such capacity,  the
 “Initial Additional Authorized  Representative”) and each
 additional Authorized  Representative from time  to
 time party hereto for the other  Additional  Secured Parties of the Series (as
each such term is defined  below) with  respect to  which  it is acting in  such
 capacity.

In consideration of the  mutual agreements herein contained and other  good and
valuable consideration, the  receipt and sufficiency of which are
hereby acknowledged, the Credit Agreement Collateral  Agent (for itself and on
behalf of  the Credit Agreement Secured Parties), the Initial Additional
 Authorized Representative (for  itself and on behalf of the Initial Additional
Secured Parties)  and each additional  Authorized Representative (for
 itself and on behalf of the Additional  Secured Parties of the applicable
Series) agree as follows:

Article I

Definitions

SECTION 1.01Certain Defined Terms.  Capitalized terms used but not otherwise
defined herein have the meanings  set forth in the Credit Agreement (as defined
below) or, if defined in the New York UCC, the meanings specified therein. 
As used in this Agreement, the following terms have the meanings specified
below:

“Additional Collateral  Agent”  means (a) prior to the Discharge  of the
 Initial  Additional Obligations, the Initial Additional  Authorized
 Representative and (b) from and after the Discharge of the Initial
Additional Obligations, the  Authorized Representative  for  the Series of
 Additional Obligations that constitutes  the largest outstanding principal
amount of  any then-outstanding Series of  Additional Obligations.

“Additional Documents”  means, with respect to the  Initial
 Additional Obligations or any Series of Additional Senior  Class Debt, the
notes, indentures, credit agreements, collateral agreements, security documents,
guarantees and other operative agreements evidencing or governing such
Indebtedness and the Liens securing such Indebtedness, including the Initial
Additional Documents and the Additional  Security Documents  and each
other agreement entered into for the purpose  of securing the Initial
Additional Obligations or any Series of Additional Senior  Class
Debt; provided that, in each case, the Indebtedness thereunder (other than the
 Additional Obligations) has been designated as Additional Senior Class Debt
pursuant to Section 5.13 hereto.

“Additional Obligations” means collectively (1) the Initial
Additional Obligations and (2) all amounts owing pursuant to the terms of
any Series  of  Additional Senior  Class Debt designated as
 Additional Obligations pursuant to Section
5.13 after the date hereof, including,  without  limitation, the obligation
(including  guarantee obligations) to pay principal, premium, interest, fees,
expenses (including interest, fees and expenses that accrue  after the
commencement of a Bankruptcy Case, regardless of whether such interest, fees and
expenses are an allowed claim under such Bankruptcy Case at the rate provided
for in the respective Additional Documents), letter of
 credit commissions, reimbursement obligations, charges, attorneys
costs, indemnities, penalties, reimbursements, damages and other amounts payable
by a  Grantor under any Additional Document (including guarantees of the
foregoing).





-1-

--------------------------------------------------------------------------------

 

 

“Additional Secured Party”  means the holders of any Additional Obligations and
any Authorized Representative  with respect thereto and the beneficiaries of
each indemnification obligation undertaken by the Top Borrower and the other
Grantors under any related Additional Document, and shall include the Initial
Additional Secured Parties and the Additional Senior  Class Debt Parties.

“Additional Security Document”  means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that  creates Liens on any assets or properties of any Grantor
to secure any of the  Additional Obligations.

“Additional Senior  Class Debt” has the meaning assigned to such term in Section
 5.13.

“Additional Senior  Class Debt Collateral  Agent”  has the  meaning assigned to
such term in Section 5.13.

“Additional Senior  Class Debt Parties” has  the meaning assigned
to such term in Section 5.13.

“Additional Senior  Class Debt Representative” has the meaning assigned to such
 term in Section 5.13.

“Agreement” has the meaning assigned to such term in
the introductory paragraph of hereto.

“Applicable Authorized Representative”  means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Credit Agreement Collateral Agent and (ii) from and after  the earlier
of (x) the Discharge  of Credit Agreement Obligations and (y) the
Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative.

“Authorized Representative”  means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the Credit
Agreement Collateral Agent, (ii)  in the case of the Initial
 Additional Obligations or the Initial Additional Secured Parties, the  Initial
 Additional  Authorized Representative, and (iii) in the case of any other
Series of Additional Obligations  or  Additional  Secured Parties that become
subject to this Agreement after  the date hereof, the Additional Senior
Class Debt Representative for such Series named in the applicable Joinder
Agreement.

“Bankruptcy Case” has  the meaning assigned to such  term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States  Code, as amended.

“Bankruptcy Law”  means the Bankruptcy Code and any similar
federal, state or foreign  law for the relief of debtors.

“Closing Date” means September 28, 2016.

“Collateral”  means all assets and properties subject to Liens created
pursuant to any Pari Passu Security Document to secure one or  more Series of
Pari Passu Obligations.

“Collateral  Agent”  means (i) in the case of any Credit Agreement
Obligations, the Credit Agreement Collateral  Agent, (ii) in the case of the
Initial Additional Obligations, the Initial Additional Authorized Representative
and (iii)  in the case of any other Series of  Additional Obligations that
become subject to this Agreement after  the date hereof, the Additional Senior
 Class Debt Collateral  Agent for such Series named in the applicable Joinder
Agreement.

“Contingent Pari Passu Obligation” means, at any time, Pari Passu Obligations
for taxes, costs, indemnifications, reimbursements, damages and other contingent
liabilities (excluding (a) the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any Pari Passu Obligation and (b)





-2-

--------------------------------------------------------------------------------

 

 

contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Pari Passu Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Controlling Collateral Agent”  means, with respect to  any Shared Collateral,
 (i) until the earlier of (x)  the Discharge of Credit
Agreement Obligations and (y) the Non-Controlling Authorized Representative
Enforcement Date  with  respect to such Shared Collateral, the Credit
Agreement Collateral  Agent and (ii) from and after  the earlier  of  (x) the
 Discharge of Credit Agreement Obligations and (y) the
Non-Controlling Authorized Representative Enforcement  Date with respect to such
Shared Collateral, the Additional Collateral Agent (acting on the instructions
 of the Applicable Authorized Representative).

“Controlling Secured Parties”  means, with respect to any Shared Collateral,
 (i) at any time  when the Credit Agreement Collateral Agent is the
 Controlling Collateral Agent with respect to such Shared Collateral, the Credit
Agreement Secured Parties and (ii) at any other  time, the Series of Pari Passu
Secured Parties whose Authorized Representative is the  Applicable Authorized
Representative for such Shared Collateral.

“Credit Agreement Administrative  Agent” means the “Administrative  Agent” as
defined in the Credit Agreement and shall include any successor administrative
agent  (including as a result of any Refinancing or other modification
of the Credit Agreement).

“Credit Agreement Collateral Agent” has the meaning assigned to such  term in
the introductory paragraph of this Agreement.

“Credit Agreement”  means the Credit Agreement, dated as of  September 28, 2016,
among, inter alios, the Top Borrower, the other guarantors from time to time
party thereto, JPM, as Credit Agreement  Administrative  Agent and each
lender from time to time party thereto, as amended, restated, amended and
restated, extended, supplemented or otherwise  modified from time to time.

“Credit Agreement Collateral Documents” means the Initial Security Agreement,
the other “Collateral Documents”  as defined in the Credit Agreement and
each other agreement entered into in favor of  the Credit Agreement Collateral
 Agent for the purpose of securing and/or perfecting any Credit Agreement
Obligations.

“Credit Agreement Obligations”  means all  “Secured Obligations” as
defined in the Credit Agreement.

“Credit Agreement Secured Parties”  means the “Secured Parties” as defined
in the Credit Agreement.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the  meaning assigned to such term in Section 2.05(b).

“Discharge”  means, with respect to any Shared  Collateral and any Series  of
Pari Passu Obligations, the date on which (i) such Series of Pari Passu
Obligations have been paid in full in cash (other than any Contingent Pari Passu
Obligations) and are no longer secured by such Shared Collateral pursuant to the
terms of the documentation governing such Series of Pari Passu Obligations or,
with respect to any obligations and liabilities under Secured Hedge Agreements
or Treasury Services Agreements secured by the “collateral documents” for such
Series of Pari Passu Obligations, any of (x) such obligations and liabilities
under Secured Hedge Agreements and Treasury Services Agreements have been paid
in full in





-3-

--------------------------------------------------------------------------------

 

 

cash (other than obligations and liabilities under Treasury Services Agreements
and Secured Hedge Agreements not due and payable), (y) such obligations and
liabilities under Secured Hedge Agreements and Treasury Services Agreements
shall have been cash collateralized on terms satisfactory to each applicable
counterparty (or other arrangements satisfactory to the applicable counterparty
shall have been made) (other than obligations and liabilities under Treasury
Services Agreements and Secured Hedge Agreements not due and payable) or (z)
such obligations and liabilities under Secured Hedge Agreements and Treasury
Services Agreements are no longer secured by such Shared Collateral pursuant to
the terms of the documentation governing such Series of Pari Passu Obligations
(other than obligations and liabilities under Treasury Services Agreements and
Secured Hedge Agreements not due and payable), (ii) any letters of credit issued
pursuant to documentation governing such Series of Pari Passu Obligations shall
either have expired or have been terminated (other than letters of credit that
are cash collateralized or back-stopped or deemed reissued under another
facility, in each case, in the amount and form required under the applicable
Series of Pari Passu Obligations) and (iii) all commitments under such Series of
Pari Passu Obligations have terminated.  The term “Discharged” shall have a
 corresponding  meaning.

“Discharge of Credit Agreement Obligations”  means, with respect  to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit
Agreement Obligations shall not  be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with Additional Obligations
secured by such Shared Collateral under an  Additional Document which has been
designated in writing by the Credit Agreement Administrative  Agent (under the
Credit Agreement so Refinanced) to the Additional Collateral  Agent and each
other  Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

“Event of Default”  means an “Event of  Default” (or similarly defined term) as
defined in any Secured Credit Document.

“Grantors”  means the Top Borrower  and each of the Guarantors  (as defined in
the Credit Agreement) and each other parent entity  or subsidiary of the Top
Borrower  which has granted a security interest pursuant to any Pari Passu
Security Document to secure any Series of Pari Passu Obligations (including any
such Person which becomes a party to this Agreement as contemplated by Section
5.16).    The Grantors existing on the date hereof are set forth in  Annex
I hereto.

“Impairment” has the meaning assigned to such term in  Section 1.03.

“Initial Additional Authorized Representative”  has the meaning assigned to such
 term in the introductory paragraph hereto.

“Initial Additional Agreement”  mean that certain [Indenture] [Other
 Agreement], dated as of [●], among the Top Borrower, [the Guarantors identified
therein,] and [●], as  [trustee], as amended, restated, amended and restated,
extended, supplemented or otherwise modified  from time to time.

“Initial Additional Documents”  means the Initial Additional Agreement, the
debt securities issued thereunder, the Initial  Additional Security Agreement
and any collateral agreements, security documents, guarantees and
other operative agreements evidencing or governing the
Indebtedness thereunder, and the Liens securing such Indebtedness.

“Initial Additional Obligations”  means the  [Obligations] as such term is
defined in the Initial Additional Security Agreement.

“Initial Additional Secured Parties”  means the Additional Collateral  Agent and
the holders of the Initial Additional Obligations issued pursuant to the Initial
 Additional Agreement.





-4-

--------------------------------------------------------------------------------

 

 

“Initial Additional Security Agreement”  means the security agreement, dated as
of the date hereof, among the Top Borrower, the Additional Collateral  Agent
and the other parties thereto, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

“Initial Security Agreement”  means the “Security Agreement” as defined in the
Credit Agreement.

“Insolvency or Liquidation Proceeding”  means:

(1)          any case commenced by or against the Top Borrower or any other
 Grantor under any Bankruptcy Law,
any other proceeding for the reorganization, recapitalization or  adjustment or
marshalling of the assets or liabilities of the Top Borrower or any other
Grantor, any receivership or assignment for the benefit of creditors relating to
the Top Borrower or any other Grantor or any similar case or proceeding
(including any such proceeding under applicable corporate law) relative to the
Top Borrower or any  other  Grantor or its  creditors, as such, in each
case whether or not  voluntary;

(2)          any liquidation, dissolution,  marshalling of assets or liabilities
or other winding up of or  relating to the Top Borrower or any other
 Grantor, in each case whether or not voluntary and whether
or not involving bankruptcy or insolvency; or

(3)          any other proceeding of any type or nature in which
substantially all claims of creditors of the Top Borrower or any other  Grantor
 are determined and any payment or distribution is or may be made on account of
such claims.

“Intervening Creditor” has the meaning assigned  to  such  term in
 Section 2.01(a).

“Joinder  Agreement” means a joinder to this Agreement
 substantially in the form of Annex  II hereto or such other form as shall be
approved by the Controlling Collateral Agent.

“JPM” has the meaning assigned to such term in the introductory paragraph
hereto.

“Lien” means  any mortgage, pledge, hypothecation, assignment,
deposit arrangement,  encumbrance,  lien (statutory or other), charge,
or preference, priority or other security interest or preferential
 arrangement of  any  kind or nature whatsoever (including any conditional
 sale or other title retention agreement,  any easement, right of way or other
 encumbrance on title  to real property,  and any Capitalized
Lease having substantially the same economic effect as
 any of the foregoing); provided that in  no  event  shall an operating lease
 in and of itself be deemed  to be a Lien.

“Major Non-Controlling Authorized  Representative” means,
 with respect to any Shared Collateral,  (i) at any time when  the Credit
Agreement Collateral Agent is  the Controlling Collateral  Agent,
 the Authorized  Representative of the Series of Additional Obligations that
 constitutes the largest outstanding principal  amount of any then
 outstanding Series of Pari Passu Obligations (including the Credit
Agreement Obligations) with  respect to  such Shared  Collateral  and  (ii) at
 any time when  the Credit
Agreement Collateral Agent is not the Controlling Collateral Agent,
 the Authorized  Representative of  the Series of Pari Passu
Obligations that constitutes the largest outstanding principal amount of
 any then  outstanding Series of Pari Passu Obligations with  respect to  such
Shared  Collateral; provided,  however,  that if there are two
outstanding Series of Additional Obligations which have  an
 equal outstanding principal  amount,
 the Series of Additional Obligations with the  earlier maturity date shall be
 considered  to have  the larger outstanding principal  amount
 for purposes of this definition.

“New  York UCC” means  the Uniform Commercial Code  as from time  to  time
 in effect in the State of New  York.





-5-

--------------------------------------------------------------------------------

 

 

“Non-Controlling Authorized  Representative” means, at  any time with
 respect to any Shared  Collateral,  any Authorized
 Representative that is not the Applicable Authorized  Representative
 at such time  with respect  to such  Shared Collateral.

“Non-Controlling Authorized  Representative Enforcement Date” means,
 with respect to  any Non-Controlling Authorized  Representative,
 the date which is 180 days (throughout which  180 day period such
 Non-Controlling Authorized  Representative was the
 Major Non-Controlling Authorized
 Representative) after the occurrence of both (i)  an Event of Default
 (under and as defined in  the Additional Document under which  such
 Non-Controlling Authorized  Representative  is the Authorized
 Representative) and (ii) each  Collateral  Agent’s and each  other Authorized
 Representative’s receipt of written notice from such
 Non-Controlling Authorized  Representative  certifying that (x) such
 Non-Controlling Authorized
 Representative is the Major Non-Controlling Authorized  Representative  and
that  an Event of Default (under  and  as defined
 in the Additional Document under which such  Non-Controlling Authorized
 Representative is the Authorized  Representative) has occurred  and is
 continuing and (y)  the  Additional Obligations of the Series with respect to
 which such  Non-Controlling Authorized  Representative  is the Authorized
 Representative are currently due and payable in  full (whether  as a  result of
 acceleration thereof or otherwise) in accordance with  the terms of
 the applicable Additional Document; provided that the Non-Controlling Authorized
 Representative Enforcement Date  shall be stayed  and  shall not occur and
shall be deemed not to  have occurred  with respect to  the Shared  Collateral
 (1) at any time  the Credit Agreement Collateral Agent,
 the Applicable Authorized  Representative or the Controlling Collateral Agent,
as applicable, has  commenced  and is diligently pursuing any enforcement action
with respect  to the Shared Collateral or a material portion thereof or
 (2) at any time any Grantor which has granted a security  interest in  any
 Shared  Collateral is then a debtor under or with
 respect to (or otherwise subject to)  any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means,  with  respect  to any Shared
 Collateral, the Pari Passu Secured Parties which are not Controlling Secured
Parties with respect to  such Shared  Collateral.

“Non-Shared Collateral” has the meaning assigned to such term in Section
2.01(c).

“Pari Passu Obligations”  means, collectively,  (i) the Credit Agreement
 Obligations and (ii) each Series of  Additional Obligations.

“Pari Passu Secured Parties”  means (i)  the Credit Agreement Secured
Parties and (ii) the Additional Secured Parties with respect to each Series of
 Additional Obligations.

“Pari Passu Security Documents”  means, collectively, (i) the Credit Agreement
Collateral  Documents and (ii) the Additional Security Documents.

“Possessory Collateral” means  any Shared  Collateral in  the possession and/or
control of any Collateral Agent  (or  its agents or bailees), to
 the extent that possession and/or control
thereof perfects a Lien thereon under the Uniform
 Commercial Code of any jurisdiction.  Possessory Collateral includes,
 without limitation, any Certificated Securities, Promissory Notes,
 Instruments,  and Chattel Paper, in each case, delivered  to  or in
 the possession of and/or under the control of any
Collateral Agent under the terms of  the Pari Passu Security Documents.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.

“Proceeds” has  the meaning assigned  to such term in  Section 2.01(a).

“Refinance” means, in  respect of  any indebtedness, to refinance, extend,
renew,  defease, amend, increase,  modify,  supplement,  restructure, refund,
replace or repay such  indebtedness, or to issue other
 indebtedness or enter into  alternative financing arrangements,  in
 exchange or  replacement  for  such  





-6-

--------------------------------------------------------------------------------

 

 

indebtedness (in  whole or in part), including by adding or replacing lenders,
 creditors,  agents, borrowers  and/or guarantors,  and including in  each case,
but not limited to, after the original instrument giving rise  to  such
 indebtedness has been  terminated  and including,  in  each case,  through
 any credit agreement,  indenture or other  agreement. “Refinanced” and
“Refinancing” have  correlative meanings.

“Secured  Credit Document” means  (i) the Credit Agreement  and  each  Loan
 Document (as defined in the Credit Agreement), (ii) each
 Initial Additional Document,  and (iii)  each  Additional Document
 for Additional Obligations  incurred  after  the date hereof.

“Secured Hedge Agreement” means any Hedge Agreement evidencing Secured Hedging
Obligations (or equivalent term under any Additional Document).

“Series” means  (a) with  respect to the Pari Passu Secured
 Parties, each of (i)  the Credit Agreement Secured
Parties (in their capacities as  such), (ii) the Initial Additional  Secured
 Parties (in their capacities  as  such), and (iii)  the Additional  Secured
 Parties  (in  their  capacities as  such) that become  subject  to
 this Agreement  after the date hereof that are represented by a common
Authorized  Representative (in its capacity as  such  for such  Additional
 Secured  Parties) and (b) with respect  to any Pari Passu Obligations,  each
 of (i)  the Credit Agreement Obligations, (ii) the
Initial Additional Obligations,  and (iii) the Additional Obligations incurred
 after the date hereof pursuant  to any Additional Document, the holders
of which, pursuant to  any Joinder Agreement,  are to be represented
 hereunder by a  common Authorized  Representative
(in its capacity as such for such  Additional Obligations).

“Shared  Collateral” means, at  any time,  Collateral in
 which the holders of two or more Series of Pari Passu Obligations
 (or their respective Authorized Representatives or Collateral Agents on
behalf of such holders) hold a valid  and perfected security interest at  such
 time.  If more  than  two Series of Pari Passu
Obligations are outstanding at any time  and
the holders of less than all Series of Pari Passu Obligations hold a valid  and
perfected security interest in any Collateral at  such  time,  then  such
 Collateral  shall  constitute Shared  Collateral for those Series of Pari Passu
Obligations that hold a valid  and perfected security interest in such
 Collateral at such time  and shall not  constitute Shared  Collateral  for
 any Series  which does not have a valid and perfected  security interest in
 such  Collateral at  such  time.

“Top Borrower” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Treasury Services Agreement” means any agreement that evidences Banking
Services Obligations (or equivalent term under any Additional Document).

SECTION 1.02          Terms Generally.    The definitions of terms herein
 shall apply equally to  the  singular  and plural  forms of the terms defined. 
Whenever  the context may require,  any pronoun shall include the
 corresponding masculine, feminine  and neuter  forms.  The words “include”,
 “includes”  and  “including”  shall be deemed  to be  followed
by the phrase “without limitation”.    The word  “will”  shall be construed
 to have  the same meaning and effect  as the word  “shall”. 
Unless the context requires otherwise, (i)  any definition of or  reference
 to any agreement,  instrument, other document,  statute or regulation herein
 shall be construed as referring to such agreement,  instrument, other document,
 statute or regulation as from time  to  time  amended,
supplemented or otherwise modified, (ii) any reference herein  to  any Person
shall be construed  to  include such Person’s  successors and assigns,
but shall not be deemed  to include the subsidiaries of such Person unless
 express reference  is made to  such  subsidiaries,  (iii) the words “hereto”,
“herein”,  “hereof” and “hereunder”,  and words of similar
 import, shall be construed  to  refer to  this  Agreement  in  its entirety and
not to  any particular provision hereof,  (iv)  all references herein to
 Articles, Sections and Annexes shall be  construed to refer to  Articles,
Sections  and Annexes of  this Agreement,  (v) unless otherwise
 expressly qualified herein, the words “asset” and “property” shall be construed
 to have  the same meaning and effect and to refer to  any  and all tangible
 and intangible assets and properties,  including cash, securities,
 accounts and contract rights and (vi) the term “or” is not exclusive.





-7-

--------------------------------------------------------------------------------

 

 

SECTION 1.03          Impairments.  It  is the intention of the Pari Passu
Secured  Parties of  each Series that  the holders of Pari Passu Obligations of
 such Series (and not the Pari Passu Secured Parties of
any other Series) bear the risk of  (i)  any determination by a
 court of competent jurisdiction that (x)  any of the Pari Passu Obligations of
 such Series  are unenforceable under  applicable law  or  are  subordinated to
 any other obligations (other than another Series of Pari Passu
Obligations), (y)  any of  the Pari Passu Obligations of  such Series do
 not have  an enforceable security interest in  any of the Collateral
 securing any other Series of Pari Passu Obligations and/or (z)
 any intervening security interest exists securing any other obligations
 (other than  another Series of Pari Passu Obligations) on
a basis ranking prior to  the  security  interest of  such Series of Pari Passu
Obligations but junior to the security interest of  any other Series of Pari
Passu Obligations or (ii)  the
 existence of any Collateral for any other Series of Pari Passu Obligations that
 is not Shared  Collateral for such  Series (any such
 condition referred to in the foregoing clauses (i) or  (ii) with respect
 to any Series of Pari Passu Obligations,  an
 “Impairment” of such Series); provided that
 the existence of a maximum claim with  respect to  any Material Real Estate
Asset (as defined in  the Credit Agreement) subject to a mortgage
 that applies to all Pari Passu Obligations  shall not be deemed  to be  an
 Impairment of any Series of Pari Passu Obligations.  In  the  event of
 any Impairment with respect  to  any Series of Pari Passu
Obligations, the results of  such  Impairment  shall be borne
 solely by the holders of  such Series of Pari Passu
Obligations, and the rights of  the holders of  such Series of Pari Passu
Obligations (including,  without limitation,  the right
 to receive distributions in  respect of such Series of Pari Passu
Obligations pursuant to  Section 2.01) set  forth herein  shall be modified
 to the extent necessary so  that  the  effects of such  Impairment are borne
 solely by the holders of the Series of such  Pari Passu Obligations  subject to
 such  Impairment.  Additionally,  in the event  the Pari Passu Obligations of
 any Series are  modified pursuant to applicable law (including,
 without limitation, pursuant  to  Section 1129 of the Bankruptcy Code or any
other provision of any Bankruptcy Law),  any reference to  such  Pari Passu
Obligations or the Pari Passu Security Documents governing such  Pari Passu
Obligations  shall  refer  to such obligations or  such documents as  so
 modified.

ARTICLE II

Priorities and  Agreements with Respect to Shared Collateral

SECTION 2.01          Priority of Claims.

(a)          Anything contained herein or  in any of the Secured
Credit Documents to the  contrary notwithstanding (but  subject  to
 Section 1.03), if  an Event of Default has occurred  and is continuing,  and
the Controlling Collateral Agent or  any Pari Passu Secured
Party is taking action to enforce rights  in respect of any Shared
Collateral, or any distribution is made in respect of  any Shared Collateral in
any Bankruptcy Case of  the Top Borrower (including any adequate protection
payments) or  any other Grantor or  any Pari Passu Secured
Party receives any payment pursuant to  any intercreditor  agreement (other
 than  this Agreement) with respect  to  any Shared Collateral, the proceeds of
any sale,  collection or other liquidation of any such
Shared Collateral by the Controlling Collateral Agent or any other Pari Passu
Secured Party on account of such enforcement of rights or
 remedies or distribution in respect  thereof in any Bankruptcy Case or any
payment received by the Controlling Collateral Agent or any other Pari Passu
Secured Party pursuant  to any such intercreditor  agreement (other than this
Agreement) with respect  to  such Shared Collateral (subject,  in the  case of
 any such payment or distribution, to  the  sentence immediately following)
 (all proceeds of any sale,  collection or other liquidation of any Collateral
 and all such payments and proceeds of  any such payment
or distribution being collectively referred to  as “Proceeds”),  shall be
 applied (i) FIRST, to the payment  in full in  cash  of  all  amounts owing to
 each Collateral Agent (in its  capacity as such and, in the case of the Credit
Agreement Collateral Agent, in its capacity as Credit
Agreement Administrative Agent) pursuant to the terms of
 any Secured Credit Document,  (ii) SECOND, subject  to
 Section 1.03, to the payment  in  full  in  cash  of  the Pari Passu
Obligations of  each Series on a ratable basis, with  such Proceeds to be
 applied to the Pari Passu Obligations of a given  Series in  accordance with
the  terms of  the  applicable Secured Credit Documents  and (iii) THIRD after
Discharge of all Pari Passu Obligations, to the Top





-8-

--------------------------------------------------------------------------------

 

 

Borrower and  the other Grantors or their  successors or assigns,  as their
interests may appear,  or to whomsoever may be lawfully entitled to receive  the
same, or  as a  court of competent  jurisdiction may direct; provided that,
following the commencement of any Insolvency or Liquidation Proceeding with
respect to any Grantor, solely for the purposes of this Section 2.01(a) and not
the Credit Agreement or any Additional Documents, in the event that the value of
the Shared Collateral is not sufficient for the entire amount of Post-Petition
Interest on the Pari Passu Obligations to be allowed under Sections 506(a) and
(b) of the Bankruptcy Code or any other applicable provision of the Bankruptcy
Code or other Bankruptcy Law in such Insolvency or Liquidation Proceeding, the
amount of Pari Passu Obligations of each Series of Pari Passu Obligations shall
include only the maximum amount of Post-Petition Interest allowable under
Sections 506(a) and (b) of the Bankruptcy Code or any other applicable provision
of the Bankruptcy Code or other Bankruptcy Law in such Insolvency or Liquidation
Proceeding.  If, despite the provisions of  this Section 2.01(a),  any Pari
Passu Secured Party shall  receive  any payment or other  recovery in
 excess of its portion of payments on account of the Pari Passu Obligations  to
which  it  is then entitled  in accordance with this Section 2.01(a),  such
 Pari Passu Secured Party shall hold  such  payment or recovery in trust  for
the benefit of all Pari Passu Secured Parties in accordance with Section
2.03(b) for distribution in  accordance with this Section 2.01(a).  
 Notwithstanding the foregoing, with respect  to  any Shared Collateral
 for which a third party (other  than a Pari Passu Secured Party) has a lien  or
 security interest  that is junior  in priority to  the  security interest of
 any Series of Pari Passu Obligations but senior (as determined
by appropriate legal proceedings  in the case of any dispute)  to
 the security interest of  any other Series of Pari Passu
Obligations (such third party, an  “Intervening Creditor”), the value of
any Shared Collateral or Proceeds allocated to  such  Intervening Creditor shall
be deducted on a ratable basis  solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of Pari Passu
Obligations with respect to which  such Impairment  exists.

(b)          Notwithstanding the date, time, method, manner or order of
grant, attachment or perfection of any Liens securing any Series of Pari Passu
Obligations granted on the Shared Collateral and
notwithstanding any provision of  the Uniform Commercial Code of
 any jurisdiction, or  any other applicable  law or the Secured  Credit
Documents or any defect or deficiencies in the Liens  securing the Pari Passu
Obligations of  any Series or  any other circumstance whatsoever  (but, in
 each case,  subject  to  Section 1.03), each  Pari Passu Secured
 Party hereby agrees that  the Liens securing each  Series of Pari Passu
Obligations on  any Shared Collateral  shall be of  equal priority.

(c)          Notwithstanding anything in this Agreement,  any Secured
Credit Document or  any other Pari Passu Security Documents to the contrary,
Collateral  consisting of cash  and  cash  equivalents pledged  to
 secure Credit Agreement Obligations consisting of
reimbursement obligations in respect of letters of credit or otherwise held
by the Credit Agreement Collateral Agent or pursuant  to  Sections 2.05,  2.10,
 2.11(b)(vii),  2.18(b),  2.19,  2.21 or 7.01 of  the Credit Agreement  (or
 any equivalent  successor provision) (the “Non-Shared Collateral”)
shall be applied  as  specified in the Credit Agreement  and will not
 constitute Shared Collateral and it is understood and agreed that this
Agreement shall not restrict the rights of any Credit Agreement Secured Party to
pursue enforcement proceedings, exercise remedies or make determinations with
respect to the Non-Shared Collateral in accordance with the Credit Agreement.

SECTION 2.02          Actions with  Respect to Shared
 Collateral; Prohibition on Contesting  Liens.

(a)          Only the Controlling Collateral Agent shall act  or refrain
from acting with respect to any Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral).  At any time
when the Credit Agreement Collateral Agent is the Controlling Collateral Agent,
no Additional Secured Party shall or shall instruct  any Collateral Agent to,
and neither the Additional Collateral Agent nor any other Collateral Agent that
is not the Controlling Collateral Agent shall, commence any judicial or
non-judicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official  appointed for or
over, attempt any action to take possession of, exercise any 





-9-

--------------------------------------------------------------------------------

 

 

right, remedy or power with respect to, or otherwise take
 any action to enforce its security interest in or realize upon, or take
any other action available to it in respect of, any Shared Collateral
(including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Additional Security Document,
applicable law or  otherwise, it being agreed that only the Credit Agreement
Collateral  Agent, acting in accordance with the Credit Agreement  Collateral
Documents, shall be entitled to take any such actions or
exercise any such remedies with respect to Shared Collateral at such time.

(b)          With respect to any Shared Collateral at any time when the Credit
Agreement Collateral Agent is not the Controlling Collateral Agent, (i) the
Controlling Collateral Agent shall act only on the instructions of
the Applicable Authorized Representative, (ii) the Controlling Collateral Agent
shall not follow any instructions with respect to such Shared Collateral
(including with respect to any intercreditor agreement with respect
to any Shared Collateral) from any Non-Controlling Authorized Representative (or
any other Pari Passu Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
 Pari Passu Secured Party (other than the Applicable Authorized Representative)
shall or shall instruct the Controlling Collateral Agent to, commence
any judicial  or non-judicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar  official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its security interest
in or realize upon, or take any other action available to it in respect of,
any Shared Collateral (including with respect to any intercreditor  agreement
with respect  to any Shared Collateral), whether under  any Pari Passu Security
Document, applicable law or otherwise, it being agreed
 that only the Controlling Collateral Agent,  acting on the instructions of
the Applicable Authorized Representative  and in  accordance with the applicable
Additional Security Documents,  shall be entitled to take  any such  actions or
exercise any such  remedies with respect  to Shared Collateral.

(c)          Notwithstanding the equal priority of the Liens securing each
Series of Pari Passu Obligations with respect to any Shared Collateral, the
Controlling Collateral Agent may deal with the Shared Collateral as if such
Controlling Collateral Agent had a senior Lien on such Shared Collateral.  No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object (or support any other Person in contesting,
protesting or objecting) to any foreclosure proceeding or action brought by the
Controlling Collateral Agent, the Applicable Authorized Representative or
any Controlling Secured Party or any other exercise
by the Controlling Collateral Agent, the Applicable Authorized Representative or
any Controlling Secured Party of any rights and remedies relating to the
Shared Collateral, or to cause the  Controlling Collateral Agent to do so.  
 The foregoing shall not be construed to limit the rights and priorities of
any Pari Passu Secured Party, the Controlling Collateral Agent or any Authorized
Representative with respect to any Collateral not constituting Shared Collateral
(including, without limitation, any Non-Shared Collateral).

(d)          Each  of  the Pari Passu Secured Parties  agrees that  it will not
(and hereby waives  any right to) question or contest or support
 any other Person in  contesting,  in
 any proceeding (including any Insolvency or Liquidation Proceeding),
the perfection, priority,  validity,  attachment or enforceability of a Lien
held  by or on behalf of any of  the Pari Passu Secured Parties in all or
any part of the Collateral,  or the provisions of
 this Agreement; provided that nothing in this Agreement  shall be construed to
 prevent or  impair  the rights of  any Collateral Agent or  any Authorized
Representative  to enforce this Agreement.

SECTION 2.03          No  Interference; Payment Over.

(a)          Each Pari Passu Secured Party agrees that (i) it will not challenge
 or question in any proceeding the validity or enforceability of any Pari Passu
Obligations of any Series  or any Pari Passu Security Document or the  validity,
attachment, perfection or priority of any Lien under  any Pari Passu Security
Document or the validity or enforceability of the priorities, rights or
duties established by or other





-10-

--------------------------------------------------------------------------------

 

 

provisions of this Agreement; (ii) it will not take or cause to be
taken any action the purpose or intent  of which is, or could be,
to interfere, hinder  or delay, in any manner, whether by judicial proceedings
or otherwise, any sale, transfer or other  disposition of the Shared Collateral
by the Controlling Collateral Agent, (iii) except  as provided in Section
2.02, it shall have no right to (A) direct the Controlling Collateral Agent or
any other Pari Passu Secured Party to exercise, and shall not  exercise,
any right, remedy or power with respect to any Shared Collateral
(including pursuant to any intercreditor agreement) or (B) consent to the
exercise by the Controlling Collateral Agent or any other Pari Passu Secured
Party of any right, remedy or power with respect to any Shared Collateral, (iv)
it will not institute any suit or assert in any suit, bankruptcy, insolvency or
other proceeding any claim against the Controlling Collateral Agent or any other
Pari Passu Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to any Shared
Collateral, and none of the Controlling Collateral Agent, any Applicable
Authorized Representative or any other Pari Passu Secured Party shall be liable
for any action taken or omitted to be taken by the Controlling Collateral Agent,
such Applicable Authorized Representative  or other Pari Passu
Secured Party with respect to any Shared Collateral in accordance with the
provisions of this Agreement, (v) if not the Controlling Collateral Agent, it
will not seek, and hereby waives any right, to have any Shared Collateral or
any part thereof marshaled upon any foreclosure or other disposition of such
Collateral and (vi) it will not attempt, directly or indirectly, whether
by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the rights  of any of the Controlling
Collateral Agent or any other Pari Passu Secured Party to enforce this
Agreement.

(b)          Each Pari Passu Secured Party hereby agrees that
if it shall obtain possession of any Shared Collateral or  shall realize
 any proceeds or payment  in  respect of  any such Shared Collateral,  pursuant
to any Pari Passu Security Document or by the  exercise of
any rights available to it under  applicable law or in any
Insolvency or Liquidation Proceeding or through  any other  exercise of
remedies (including pursuant to  any intercreditor  agreement), at
 any time prior to the Discharge of each of  the Pari Passu Obligations, then it
 shall hold  such Shared Collateral,  proceeds or payment  in trust  for
the other Pari Passu Secured Parties and promptly transfer  such Shared
Collateral, proceeds or payment,  as the case may be,  to
 the Controlling Collateral Agent,  to be distributed in  accordance with
the provisions of Section 2.01 hereof.

SECTION 2.04          Release of Liens.

(a)          If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a  sale
or  disposition thereof, then (whether  or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of each other
Collateral Agent for the benefit of each Series of  Pari Passu Secured Parties
upon such Shared Collateral will automatically be released and discharged as and
when, but only to the extent, such Liens of the Controlling Collateral Agent on
such Shared Collateral are released and discharged; provided that (i) the Liens
in favor of each Collateral Agent for the benefit of each related Series of Pari
Passu Secured Parties secured by such Shared Collateral attach to any such
Proceeds of such sale or disposition with the same priority vis-à-vis all the
other Pari Passu Secured Parties as existed prior to the commencement of such
sale or other disposition, and any such Liens shall remain subject to the terms
of this Agreement until application thereof pursuant to Section 2.01 and (ii)
any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01.

(b)          Each Collateral Agent and Authorized Representative agrees to
execute and deliver (at the sole costs and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by the
Controlling Collateral Agent to evidence and confirm any release of Shared
Collateral  provided for in this Section.





-11-

--------------------------------------------------------------------------------

 

 

(c)          Each Non-Controlling Authorized Representative and Collateral Agent
that is not the Controlling Collateral Agent, for itself and on behalf of the
Pari Passu Secured Parties of the Series for whom it is acting, hereby
irrevocably appoints the Controlling Collateral Agent and any officer or agent
of the Controlling Collateral Agent, which appointment is coupled with an
interest with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Non-Controlling Authorized Representative, Collateral Agent or
Pari Passu Secured Party, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary to evidence and
confirm any release of Shared Collateral provided for in this Section 2.04.

SECTION 2.05          Certain Agreements with Respect to Bankruptcy or
Insolvency Proceedings.

(a)          This Agreement  shall  continue  in full  force and effect
notwithstanding the commencement of  any Insolvency or Liquidation Proceeding.
 The parties hereto  acknowledge  that  the provisions of
this Agreement are intended  to be  enforceable as  contemplated
by Section 510(a) of the Bankruptcy Code.  All references herein to any Grantor
shall include such Grantor as a debtor-in-possession and any receiver or trustee
for such Grantor.

(b)          If the Top Borrower and/or any other Grantor shall become subject
to a case or proceeding (a “Bankruptcy Case”) under the Bankruptcy Code or any
other Bankruptcy Law and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) to the Top Borrower or such Grantor under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or
the use of cash collateral under Section 363 of the  Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, each Pari Passu
Secured Party (other than any Controlling Secured Party or the Authorized
Representative of any Controlling Secured Party) agrees that it will not raise,
join or support any objection to any such financing or to the Liens on the
Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless the
Controlling Collateral Agent (in the case of the Additional Collateral Agent,
acting  on the instructions of the Applicable Authorized Representative) shall
then oppose or object (or join in or support any objection) to such
DIP Financing or such DIP Financing Liens or use of cash collateral (and (i)
to the extent that such DIP Financing Liens are senior to  the Liens on any such
Shared Collateral  for the benefit of  the Controlling Secured Parties,  each
Non-Controlling Secured  Party will  subordinate its Liens with respect to such
Shared Collateral on the same  terms  as the Liens of the Controlling Secured
 Parties (other  than  any Liens of  any Pari Passu Secured Parties
 constituting DIP Financing Liens) are subordinated  thereto, and (ii)
 to the extent that  such DIP Financing Liens rank pari passu with the Liens on
any  such Shared Collateral granted  to secure the Pari Passu Obligations of
the Controlling Secured Parties,  each Non-Controlling Secured Party will
 confirm the priorities with respect  to such Shared Collateral  as set  forth
herein), in each case so  long as (A) the Pari Passu Secured  Parties of each
Series retain the benefit of  their Liens on all  such Shared Collateral pledged
 to  the DIP Lenders, including proceeds  thereof arising after
 the commencement of such  proceeding, with  the same priority  vis-à-vis all
 the other Pari Passu Secured Parties (other  than any Liens of the Pari Passu
Secured  Parties constituting DIP Financing Liens)  as  existed  prior  to  the
 commencement of the Bankruptcy Case,  (B) the Pari Passu Secured
 Parties of each  Series are granted Liens on any additional  collateral pledged
to any Pari Passu Secured Parties as adequate protection or otherwise in
connection with such  DIP Financing or use of cash  collateral,  with the
same priority  vis-à-vis  the Pari Passu Secured Parties (other than any Liens
of any Pari Passu Secured Parties constituting DIP Financing Liens) as  set
 forth in  this Agreement,  (C) if  any amount of  such DIP Financing or  cash
 collateral is  applied  to repay any of  the Pari Passu Obligations,  such
 amount  is applied pursuant  to Section 2.01, and (D) if any Pari Passu Secured
Parties are granted  adequate protection, including in the
 form of periodic payments,  in connection with  such DIP Financing or use of
 cash  collateral, the proceeds of  such  adequate protection are  applied
pursuant to  Section 2.01; provided that this Agreement  shall
not limit the right of the Pari Passu Secured Parties of  each Series to object
 to the grant of a Lien to secure the DIP  Financing over  any Collateral
 subject  to Liens in favor of the Pari Passu Secured Parties of





-12-

--------------------------------------------------------------------------------

 

 

such Series or  its Authorized  Representative  that shall not
 constitute Shared Collateral;  and provided, further, that  the Pari Passu
Secured Parties receiving adequate protection shall not object to any other Pari
Passu Secured  Party receiving adequate protection comparable to
 any adequate protection  granted to such Pari Passu Secured Parties in
connection with a DIP Financing or use of  cash  collateral.

SECTION 2.06          Reinstatement.  In the event that any of the Pari Passu
Obligations shall be paid in full and such payment or any part
thereof shall subsequently, for  whatever reason (including an order or judgment
for disgorgement or avoidance of a preference, fraudulent transfer or other
avoidance action under the Bankruptcy Code or other Bankruptcy Law, or
any similar  law, or the settlement of any claim in respect thereof), be
required to be returned or  repaid, the terms and conditions of this Article
II shall be fully applicable thereto until  all such Pari Passu Obligations
shall again have been paid in full  in cash.

SECTION 2.07          Insurance.  As  between the Pari Passu Secured
Parties, the Controlling Collateral  Agent (acting  at the direction of the
Applicable Authorized Representative) shall have the right to adjust  or
settle any insurance policy or claim covering or constituting Shared
Collateral in the event of  any loss thereunder and to approve  any award
 granted in  any condemnation, expropriation
or similar proceeding affecting the Shared Collateral.

SECTION 2.08          Refinancings, etc.    The Pari Passu Obligations of
any Series may, subject to the limitations set forth in the then extant Secured
 Credit Documents, be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, Refinanced (in whole or  in part)
or otherwise amended or  modified from time to time, in
each case, without notice to, or  the consent (except  to the extent a consent
is otherwise required to permit the Refinancing transaction under
any Secured Credit Document) of any Pari Passu Secured Party of any other
Series, all without  affecting the priorities provided for in Section 2.01(a)
or the other provisions hereof;  provided that the Authorized Representative
of the holders of any such Refinancing indebtedness shall have
executed a Joinder  Agreement on behalf of the holders of such
Refinancing indebtedness.

SECTION 2.09          Possessory Collateral Agent as Gratuitous Bailee and
Agent for Perfection.

(a)          The Possessory Collateral  shall be delivered to the Credit
Agreement Collateral Agent and the Credit Agreement Collateral Agent agrees to
hold any Shared Collateral constituting Possessory Collateral in its possession
or control (or in the possession or control  of its agents or bailees)  as
 gratuitous bailee and non-fiduciary agent for the benefit of each other Pari
Passu Secured Party for which such Possessory Collateral is Shared Collateral
and any assignee solely for the purpose of perfecting the security interest
granted in such Possessory Collateral, if any, pursuant to the applicable Pari
Passu Security Documents, in each case, subject to the terms and conditions of
this Section 2.09;  provided  that at any time the Credit Agreement Collateral
Agent is not the Controlling Collateral Agent, the Credit Agreement Collateral
Agent shall (at the sole cost and expense of the Grantors), at the request of
the Additional Collateral Agent that is the Controlling Collateral Agent,
promptly deliver all Possessory Collateral to such Additional Collateral Agent
together with any necessary endorsements (or otherwise allow such Additional
Collateral Agent to obtain control  of such Possessory Collateral).    The Top
Borrower and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Collateral
Agent for loss or damage suffered by such Collateral Agent as a result of such
transfer except for loss or damage  suffered by such Collateral Agent as
a result of its own willful  misconduct, gross negligence or  bad faith (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment).

(b)          The Controlling Collateral Agent agrees to hold any Shared
Collateral constituting Possessory Collateral, from time to time
in its possession, as gratuitous bailee and non-fiduciary agent for the benefit
of each other Pari Passu Secured Party and any assignee, solely for the purpose
of perfecting the  





-13-

--------------------------------------------------------------------------------

 

 

security interest granted in such Possessory Collateral, if any, pursuant
to the applicable Pari Passu Security Documents, in each case, subject to the
terms and conditions of this Section 2.09.

(c)          The duties or responsibilities of the Controlling Collateral Agent
and each other Collateral Agent under this Section 2.09  shall be
limited solely to holding any Shared Collateral
constituting Possessory Collateral  as  gratuitous bailee and non-fiduciary
agent for the benefit of each other Pari Passu Secured Party for purposes of
perfecting the Lien held by such Pari Passu Secured  Parties thereon.

SECTION 2.10          Amendments  to Security Documents.

(a)          Without the prior written consent of the Credit Agreement
Collateral  Agent, each Additional Secured Party agrees that  no Additional
Security Document may be amended, supplemented or otherwise  modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Additional Security Document would be prohibited by  any of the terms of
this Agreement.

(b)          Without the prior written consent of the Additional Collateral
Agent, the Credit Agreement Collateral Agent agrees that no Credit Agreement
Collateral Document may be amended, supplemented or  otherwise  modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Credit Agreement Collateral Document would be prohibited by
any of the terms of this Agreement.

(c)          In making determinations required by this Section 2.10,
each Collateral Agent may conclusively rely on a certificate of a Responsible
Officer of the Top Borrower stating that such amendment is permitted by Sections
2.10(a) or (b) as the case may be.

ARTICLE III

 

Existence  and Amounts of Liens and Obligations

SECTION 3.01          Determinations with Respect to  Amounts of Liens
and Obligations.  Whenever a  Collateral Agent or any Authorized Representative
shall be  required, in connection  with the exercise of  its rights
or the performance of  its obligations hereunder, to determine the existence or
amount of any Pari Passu Obligations of any Series, or  the Shared Collateral
subject to any Lien securing the Pari Passu
Obligations of any Series, it may request that  such  information be
 furnished to  it in  writing by each  other Authorized
 Representative or Collateral Agent and shall be entitled to make  such
determination or not make  any determination on the basis of the information so
 furnished; provided,  however,  that  if an  Authorized
 Representative or a Collateral Agent shall fail or refuse
 reasonably promptly to provide the requested  information, the
 requesting Collateral Agent or Authorized  Representative  shall be  entitled
 to  make  any such determination by such  method as it may,  in
 the exercise of its good faith judgment,
determine, including by reliance upon a  certificate of the Top Borrower.  Each
 Collateral  Agent  and each  Authorized  Representative may rely conclusively,
 and shall be  fully protected  in so  relying, on any determination
made by it in
 accordance with the provisions of the preceding sentence (or as otherwise directed
by a  court of  competent jurisdiction) and
shall have no liability to any Grantor,  any Pari Passu Secured Party or
 any other person as a result of such  determination.





-14-

--------------------------------------------------------------------------------

 

 

ARTICLE IV

 

The Controlling Collateral Agent

SECTION 4.01          Authority.

(a)          Notwithstanding any other provision of this Agreement, nothing
herein shall be construed  to  impose any fiduciary or other duty on any
Controlling Collateral Agent to  any Non-Controlling Secured Party or any other
Person, regardless of whether an Event of Default has occurred or is continuing,
or give  any Non-Controlling Secured Party the right to direct  any Controlling
Collateral Agent,  except that  each  Controlling
Collateral Agent shall be obligated  to distribute proceeds of  any Shared
Collateral  in accordance with  Section 2.01  hereof.

(b)          In  furtherance of the foregoing,  each Non-Controlling Secured
Party acknowledges  and agrees that  the Controlling Collateral Agent
 shall be entitled, for the benefit of the Pari Passu Secured Parties, to
sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided  herein and in the Pari Passu Security Documents,
 as applicable, pursuant to which the Controlling Collateral Agent is
 the collateral  agent  and/or administrative  agent for such Shared Collateral,
 without regard to any rights to which the Non-Controlling Secured Parties would
 otherwise be entitled as a result of  the Pari Passu Obligations held by such
Non-Controlling Secured Parties.  Without limiting the  foregoing,  each
Non-Controlling Secured Party agrees
 that none of the Controlling Collateral Agent, the Applicable Authorized
Representative or any other Pari Passu Secured Party shall have
 any duty or obligation first  to  marshal or realize upon  any type of Shared
Collateral  (or any other Collateral  securing any of  the Pari Passu
Obligations), or to sell,  dispose of or otherwise liquidate all or any portion
of  such Shared Collateral  (or any other Collateral securing any Pari Passu
Obligations), in any manner  that would maximize  the return  to
 the Non-Controlling Secured  Parties, notwithstanding that  the order
 and timing of  any such realization, sale, disposition or  liquidation
may affect  the amount of proceeds  actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation.    Each of  the Pari Passu Secured Parties waives any claim it
 may now or hereafter have against  any Collateral Agent or the Authorized
Representative of any other Series of Pari Passu Obligations or any other Pari
Passu Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the Pari Passu Secured Parties take or omit
 to take (including,  actions with respect  to the  creation, perfection or
 continuation of Liens on any Collateral, actions with respect
 to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral  and actions with respect  to the collection
of  any claim for all or any part of the Pari Passu
Obligations from any account debtor,  guarantor or any other party) in
accordance with the Pari Passu Security Documents or any other
 agreement related thereto or  to the collection of the Pari Passu
Obligations or the  valuation, use,  protection  or  release of  any security
 for the Pari Passu Obligations, (ii)  any election by any Applicable Authorized
Representative or  any holders of Pari Passu Obligations,
 in any proceeding instituted under the Bankruptcy Code, of the  application
of Section 1111(b) of the Bankruptcy Code or (iii)  subject  to  Section 2.05,
 any borrowing by, or grant of a security interest or administrative
 expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of  any other Bankruptcy Law, by the Loan
Parties or any of their subsidiaries, as
debtor-in-possession.  Notwithstanding any other provision of
 this Agreement, the Controlling Collateral Agent  shall not accept
 any Shared Collateral  in full or partial satisfaction of any Pari Passu
Obligations pursuant to Section 9-620 of  the Uniform Commercial Code of
any jurisdiction, without the consent of  each Authorized
Representative representing holders of Pari Passu Obligations for whom such
Collateral  constitutes Shared Collateral.

SECTION 4.02          Rights as a Pari Passu Secured Party.  The Person serving
as the Controlling Collateral Agent hereunder shall have the same rights and
powers in its capacity as a Pari Passu Secured Party under any Series of Pari
Passu Obligations that it holds as any other Pari Passu Secured Party of such
Series and may exercise the same as though it were not the Controlling
Collateral Agent and the term “Pari Passu Secured Party” or “Pari Passu Secured
Parties” or (as applicable) “Credit Agreement Secured Party”, “Credit Agreement
Secured Parties”, “Additional Secured Party”, “Additional Secured Parties”,
“Initial Additional Secured Party” or “Initial Additional Secured Parties”
shall, if applicable and unless otherwise





-15-

--------------------------------------------------------------------------------

 

 

expressly indicated or unless the context otherwise requires, include the Person
serving as the Controlling Collateral Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Top Borrower or any subsidiary
or other Affiliate thereof as if such Person were not the Controlling Collateral
Agent hereunder and without any duty to account therefor to any other Pari Passu
Secured Party.

SECTION 4.03          Exculpatory Provisions.

(a)          The Controlling Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Pari Passu
Security Documents to which it is a party.  Without limiting the generality of
the foregoing, the Controlling Collateral Agent:

(i)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Pari Passu Security Documents that
the Controlling Collateral Agent is required to exercise as directed in writing
by the Applicable Authorized Representative; provided that the Controlling
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Controlling Collateral Agent to
liability or that is contrary to any Pari Passu Security Document or applicable
law;

(ii)          shall not, except as expressly set forth herein and in the other
Pari Passu Security Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Top Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Controlling Collateral Agent or any of its Affiliates in any
capacity;

(iii)          shall not be liable for any action taken or not taken by it (A)
with the consent or at the request of the Applicable Authorized Representative
or (B) in the absence of the willful misconduct, gross negligence, bad faith or
material breach of this Agreement by the Controlling Collateral Agent or any
affiliate, director, officer, employee, counsel, agent or attorney-in-fact of
the Controlling Collateral Agent (in each case, as determined by a court of
competent jurisdiction in a final, non-appealable judgment) or (C) in reliance
on a certificate of a Responsible Officer of the Top Borrower stating that such
action is permitted by the terms of this Agreement (it being understood and
agreed that the Controlling Collateral Agent shall be deemed not to have
knowledge of any Event of Default under any Series of Pari Passu Obligations
unless and until notice describing such Event of Default is given to the
Controlling Collateral Agent by the Authorized Representative of such Pari Passu
Obligations or the Top Borrower); shall not be responsible for or have any duty
to ascertain or inquire into (A) any statement, warranty or representation made
in or in connection with this Agreement or any other Pari Passu Security
Document, (B) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (C)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any default, (D)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Pari Passu Security Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Pari Passu Security Documents, (E) the existence, value or the
sufficiency of any Collateral for any Series of Pari Passu Obligations, or (F)
the satisfaction of any condition set forth in any Secured Credit Document,
other than to confirm receipt of items expressly required to be delivered to the
Controlling Collateral Agent; and

(iv)          with respect to the Credit Agreement or any Additional Document,
may conclusively assume that the Grantors have complied with all of their
obligations thereunder unless





-16-

--------------------------------------------------------------------------------

 

 

advised in writing by the Authorized Representative thereunder to the contrary
specifically setting forth the alleged violation.

(b)          Each Pari Passu Secured Party acknowledges that, in addition to
acting as the initial Controlling Collateral Agent, JPM also serves as
Administrative Agent (under, and as defined in, the Credit Agreement), and each
Pari Passu Secured Party hereby waives any right to make any objection or claim
against JPM (or any successor Controlling Collateral Agent or any of their
respective counsel) based on any alleged conflict of interest or breach of
duties arising from the Controlling Collateral Agent also serving as the Credit
Agreement Collateral Agent or Credit Agreement Administrative Agent.

SECTION 4.04          Reliance by Controlling Collateral Agent.  The Controlling
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Controlling Collateral Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying
thereon.  The Controlling Collateral Agent may consult with legal counsel (who
may include, but shall not be limited to, counsel for any Grantor or counsel for
the Applicable Authorized Representative), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

SECTION 4.05          Delegation of Duties.  The Controlling Collateral Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Pari Passu Security Document by or through any one
or more sub-agents appointed by the Controlling Collateral Agent.  The
Controlling Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Affiliates of the Controlling Collateral Agent and any such
sub-agent.

SECTION 4.06          Non Reliance on Controlling Collateral Agent and Other
Pari Passu Secured Parties.  Each Pari Passu Secured Party acknowledges that it
has, independently and without reliance upon the Controlling Collateral Agent,
any Authorized Representative or any other Pari Passu Secured Party or any of
their Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Secured Credit Documents.  Each Pari Passu Secured Party
also acknowledges that it will, independently and without reliance upon the
Controlling Collateral Agent, any Authorized Representative or any other Pari
Passu Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Secured Credit Document or any related agreement or any document
furnished hereunder or thereunder.

ARTICLE V

 

Miscellaneous

SECTION 5.01          Notices.  All notices and other communications provided
for herein shall be in writing and shall be  delivered by hand or overnight
courier service, mailed  by certified or registered mail or sent by telecopy,
as follows:





-17-

--------------------------------------------------------------------------------

 

 

(a)          if to the Credit Agreement Collateral Agent or to the Authorized
Representative for the Credit Agreement  Secured Parties, to it at JPMorgan
Chase Bank, N.A., [●],[●],  Telephone: [●], Facsimile: [●], Attention: [●]
(E-mail: [●]);

(b)          if  to the Additional
Collateral Agent or the Initial Additional Authorized Representative, to it at
[●], Attention of [●]  (Fax No. [●]);

(c)          if to any other additional  Authorized Representative, to it at
the address set forth in the applicable Joinder Agreement.

Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be  given shall be in writing and,
may be personally served, telecopied, electronically mailed or sent by courier
service or  U.S. mail and shall be deemed to have been  given when delivered in
person or by courier service, upon receipt of a  telecopy or electronic mail or
upon receipt via U.S. mail (registered or certified,  with postage prepaid and
properly addressed).  For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
 as  may be designated by such  party in a written notice
 to all of the other parties.

Any party hereto  may change its  address or telecopy  number  for notices and
other communications hereunder by notice to the other parties party hereto. 
All notices and other  communications given  to
 any party hereto in accordance with  the provisions of this Agreement
 shall be deemed  to have been  given on the date of
 receipt (if a Business Day)  and
on the next Business Day thereafter (in all other cases) if delivered by hand
or overnight  courier service or sent by telecopy or on
the date three Business Days after dispatch by certified or registered
 mail if mailed, in  each  case delivered, sent or mailed  (properly addressed)
 to such party as provided  in this Section 5.01 or  in accordance with the
 latest unrevoked direction from such party  given  in
 accordance with this Section 5.01.  To the extent  agreed  to in
 writing among each  Collateral Agent and each  Authorized
 Representative from time  to  time  and upon notification to  the Top Borrower,
notices and other  communications may also be delivered by e-mail  to  the
 e-mail address of a representative of the applicable person provided  from time
 to  time by such person.

SECTION 5.02          Waivers; Amendment; Joinder Agreements.

(a)          No failure or delay on the part
of any party hereto in exercising any right or power hereunder  shall operate
 as a waiver  thereof, nor shall  any single or partial  exercise of any such
 right or power, or  any abandonment or discontinuance of  steps to  enforce
 such a right or power, preclude  any other or  further  exercise thereof or the
 exercise of any other right or power.    The rights and remedies of
 the parties hereto  are cumulative  and  are not  exclusive of any rights or
remedies that  they would  otherwise have.  No waiver of any provision of
this Agreement or  consent to any departure by any party therefrom shall in any
event be effective unless the same  shall be permitted  by Section 5.02(b), and
then such waiver or consent shall be effective only in the
 specific instance and for the purpose for which  given.  No notice or demand on
any party hereto in any  case shall  entitle  such party to any other or
further notice or demand in  similar or other  circumstances.

(b)          Neither  this Agreement nor any provision hereof may be
 terminated, waived, amended  or  modified (other  than pursuant
 to any Joinder Agreement or any Supplement contemplated by
Section 5.16) except pursuant to  an  agreement or  agreements  in
writing entered into by  each Authorized Representative  and each
Collateral Agent (and with respect  to  any such termination, waiver,
 amendment or modification which by the terms of this Agreement requires  the
Top Borrower’s  consent or which increases the obligations or reduces
 the rights of or otherwise materially  adversely affects the Top Borrower or
any other Grantor,  with the consent of the Top Borrower).





-18-

--------------------------------------------------------------------------------

 

 

(c)          Notwithstanding the foregoing, without the consent  of any Pari
Passu Secured Party, any Authorized Representative  may become a party hereto
by execution and delivery of a Joinder Agreement in accordance with Section
5.13 and upon such execution and delivery, such Authorized Representative
and the Additional Secured Parties and Additional Obligations of the Series for
which such Authorized Representative is acting hereunder agree to be bound by,
and shall be subject to, the terms hereof.

(d)          Notwithstanding the foregoing, in connection with
any Refinancing of Pari Passu Obligations of any Series, or the incurrence of
Additional Obligations of any Series, the Collateral Agents and the
Authorized Representatives then party hereto shall enter (and are
hereby authorized to enter without the consent  of any other Pari Passu Secured
Party or any Loan Party), at the request of any Collateral Agent, any Authorized
Representative or the Top Borrower, into such amendments or modifications of
this Agreement as  are reasonably necessary to reflect such Refinancing or
such incurrence in compliance with the Secured Credit Documents and
are reasonably satisfactory to each such Collateral Agent and each such
Authorized Representative, provided that any Collateral Agent or Authorized
Representative  may condition its execution and delivery of any such amendment
or modification on a receipt of a certificate from a Responsible Officer of the
Top Borrower to the  effect that such Refinancing or incurrence is permitted
by the then existing Secured Credit Documents.

SECTION 5.03          Parties in  Interest.    This Agreement
 shall be binding upon and inure to  the benefit of the parties hereto and
their respective  successors and permitted assigns,  as well as the other Pari
Passu Secured Parties, all of whom are  intended to  be bound by,  and to
be third party beneficiaries of, this  Agreement.

SECTION 5.04          Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall  be
considered to have been relied upon by the other parties hereto
and shall survive the execution and delivery of this Agreement.

SECTION 5.05          Counterparts.    This Agreement may be  executed
by one or more of the parties  to this Agreement on  any number of separate
 counterparts, and all of said counterparts taken  together  shall be deemed
 to constitute one and the same  instrument.  Delivery of an  executed
 signature page of this  Agreement by facsimile, pdf.
or other electronic transmission  shall be effective
 as delivery of a manually executed counterpart hereof.

SECTION 5.06          Severability.  Any provision of this Agreement  that is
held to be invalid, illegal or unenforceable in  any jurisdiction  shall, as to
 such jurisdiction, be ineffective  to the extent of  such invalidity,
illegality or unenforceability without affecting the validity, legality or
enforceability of the remaining provisions hereof,  and the invalidity in
 any jurisdiction shall not  invalidate or render unenforceable  such provision
in any other  jurisdiction.    The parties  shall endeavor  in  good faith
 negotiations  to replace the invalid, illegal or unenforceable provisions with
 valid provisions  the  economic  effect of which  comes  as close
 as possible to  that of  the  invalid, illegal or unenforceable provisions.

SECTION 5.07          GOVERNING LAW.  THIS  AGREEMENT AND  THE  RIGHTS  AND
 OBLIGATIONS  OF  THE PARTIES UNDER  THIS AGREEMENT SHALL BE  GOVERNED BY,  AND
 CONSTRUED AND INTERPRETED IN  ACCORDANCE  WITH,  THE LAWS OF  THE  STATE  OF
 NEW YORK.

SECTION 5.08          Submission to Jurisdiction Waivers; Consent  to Service of
Process.  Each party hereto (and in the case of Collateral  Agent
and each Authorized Representative, on behalf of itself and the Pari Passu
Secured Parties of the Series for  whom it is acting)
 irrevocably and unconditionally:





-19-

--------------------------------------------------------------------------------

 

 

(a)          submits  for  itself  and its property in  any legal  action
 or proceeding relating to this Agreement  and the Pari Passu Security
Documents, or for recognition and enforcement of  any judgment  in  respect
 thereof, to the  exclusive jurisdiction of the courts of the State of New
York in  the City of New York, Borough of Manhattan,  the  courts of the United
States for the Southern District of New York,  and, in  each  case, appellate
 courts from any thereof;

(b)          consents and agrees that  any such
 action or proceeding shall be brought  in such  courts and irrevocably waives
(to the extent permitted by applicable law) any objection that  it  may now
or hereafter have  to the venue of any such  action or proceeding in any such
 court or that  such  action or proceeding was brought in  an  inconvenient
 court  and agrees not to  plead or claim the same;

(c)          agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Person (or its Authorized Representative) at the address set forth in Section
5.01;

(d)          agrees that nothing herein  shall  affect  the right of  any  other
party hereto (or any Pari Passu Secured Party) to effect  service of process in
any other manner permitted by law; and

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or
proceeding referred to in this Section 5.08 any special, indirect, exemplary,
punitive or consequential damages.

SECTION 5.09          WAIVER OF  JURY TRIAL.  EACH PARTY  TO THIS  AGREEMENT
 HEREBY EXPRESSLY WAIVES ANY  RIGHT  TO TRIAL  BY  JURY  OF  ANY CLAIM,  DEMAND,
 ACTION  OR  CAUSE OF ACTION  ARISING  UNDER  THIS  AGREEMENT OR IN  ANY  WAY
 CONNECTED WITH  OR  RELATED OR  INCIDENTAL TO THE  DEALINGS OF  THE PARTIES
HERETO  OR  ANY  OF  THEM  WITH  RESPECT  TO THIS  AGREEMENT,  OR
 THE TRANSACTIONS  RELATED THERETO,  IN EACH  CASE WHETHER NOW EXISTING  OR
 HEREAFTER ARISING,  AND  WHETHER FOUNDED IN  CONTRACT OR TORT OR
 OTHERWISE; AND EACH PARTY  HEREBY  AGREES AND CONSENTS  THAT ANY SUCH  CLAIM,
 DEMAND,  ACTION  OR  CAUSE OF  ACTION SHALL BE DECIDED BY  COURT TRIAL
 WITHOUT A JURY,  AND  THAT ANY PARTY TO  THIS  AGREEMENT  MAY FILE AN  ORIGINAL
 COUNTERPART OR A COPY OF  THIS SECTION 5.09 WITH  ANY  COURT AS
 WRITTEN EVIDENCE  OF  THE  CONSENT OF THE  SIGNATORIES HERETO  TO THE  WAIVER
OF  THEIR  RIGHT  TO TRIAL  BY  JURY.

SECTION 5.10          Headings.  Article, Section and Annex headings used
 herein  are for convenience of reference only,
 are not part of this Agreement and are not to  affect the construction of,
or to be taken into  consideration in  interpreting,  this Agreement.

SECTION 5.11          Conflicts.  In the
event of any conflict or inconsistency between the provisions  of this Agreement
and the provisions of any of the Pari Passu Security Documents or
any of the other Secured  Credit  Documents, the provisions of  this Agreement
shall control to the extent of the conflict or inconsistency.

SECTION 5.12          Provisions Solely to Define Relative  Rights.    The
provisions of this Agreement are and  are intended solely for the purpose of
defining the relative  rights of the Pari Passu Secured Parties in relation
to one another.   None of the Top Borrower, any other Grantor or any other
creditor thereof shall have any rights or obligations hereunder, except  as
expressly provided in this  Agreement (provided that nothing in this Agreement
(other  than Section 2.04,  2.05, 2.08,  2.09 or Article V)  is  intended to or
 will 





-20-

--------------------------------------------------------------------------------

 

 

amend, waive or otherwise modify the provisions of the Credit Agreement or any
Additional Documents), and none of the Top Borrower or any other
Grantor may rely on the terms hereof  (other than Sections 2.04,  2.05, 2.08,
 2.09 and Article V).  Nothing in this Agreement is intended to
or shall impair the obligations of any Grantor, which are absolute
and unconditional, to pay the Pari Passu Obligations as and when the same shall
become due and payable in accordance with their  terms.

SECTION 5.13          Additional Senior  Debt.    To
the extent, but only to the extent permitted by the provisions of each of the
then-extant Secured Credit Documents, the Top Borrower may incur
additional indebtedness  after the date hereof that is secured on an equal and
ratable basis by the Liens securing the Pari Passu Obligations on a first lien
basis (such indebtedness  referred to  as “Additional Senior Class Debt”). 
Any such Additional Senior  Class Debt may be secured by a Lien and may be
Guaranteed by the Grantors on a senior basis (which Lien shall rank on a pari
passu basis with the Liens on the Shared Collateral securing all other Pari
Passu Obligations that are secured on a first lien basis), in each case
under and pursuant to the Additional Documents,  if  and subject  to the
condition that the Authorized Representative of any such  Additional Senior
 Class Debt  (each, an “Additional Senior  Class Debt
 Representative”), acting on behalf of the holders of such Additional Senior
 Class Debt and the collateral agent for the holders of such Additional Senior
 Class Debt (each, an “Additional Senior  Class Debt Collateral  Agent”) (such
Additional Senior  Class Debt Representative, Additional Senior  Class Debt
Collateral  Agent and holders in respect of any Additional Senior Class Debt
being referred to as the “Additional Senior  Class Debt Parties”), becomes a
party to this Agreement as an Authorized Representative  and Collateral  Agent,
as applicable, by satisfying the conditions set  forth in clauses (i)  through
(iv) of the immediately succeeding paragraph.

In order for an Additional  Senior  Class Debt  Representative  to become a
party to this Agreement as an Authorized Representative and  Collateral
Agent, as applicable,

(i)          such Additional Senior  Class Debt  Representative, such
 Additional Senior  Class Debt Collateral  Agent, each Collateral  Agent, each
Authorized Representative and each Grantor shall have executed and delivered
a Joinder  Agreement (with such changes as may be reasonably approved by the
Controlling Collateral  Agent and Additional Senior Class  Debt  Representative)
pursuant to which such Additional Senior Class Debt  Representative becomes an
Authorized Representative hereunder, such  Additional Senior  Class Debt
 Collateral  Agent becomes a Collateral Agent hereunder and the Additional
Senior  Class Debt in respect of which such Additional  Senior  Class Debt
Representative is the Authorized Representative constitutes
Additional Obligations and the related Additional Senior  Class Debt Parties
become subject hereto  and bound hereby as Additional Secured Parties;

(ii)          the Top Borrower shall have (x) delivered to each Collateral
 Agent true and complete copies  of each of the Additional Documents relating to
such Additional Senior  Class Debt, certified as being true and correct by a
Responsible Officer of the Top Borrower and (y) identified in a certificate of a
Responsible Officer the obligations to be designated as
 Additional Obligations and the initial aggregate principal amount or
 face amount thereof and certified that such obligations are permitted to be
incurred and secured on a  pari passu basis  with the then-extant  Pari Passu
Obligations and by the  terms of the then extant Secured  Credit Documents;

(iii)          all filings, recordations and/or amendments or supplements to the
Pari Passu Security Documents necessary or desirable in the reasonable judgment
of such Additional Senior  Class Debt Collateral  Agent to confirm and perfect
the Liens securing the relevant obligations relating to such Additional  Senior
 Class Debt  shall have been made, executed and/or delivered (or, with respect
to any such filings or recordations, acceptable provisions to perform such
filings or recordations shall have been taken in the reasonable judgment of such
Additional Senior  Class Debt Collateral  Agent), and all fees and
taxes in connection therewith shall have  been paid (or acceptable





-21-

--------------------------------------------------------------------------------

 

 

provisions to make such payments have been taken in the reasonable judgment of
such Additional Senior  Class Debt Collateral Agent); and

(iv)          the Additional Documents, as applicable, relating to such
 Additional Senior  Class Debt  shall  provide, in a manner
reasonably satisfactory to each  Collateral  Agent, that each Additional Senior
 Class Debt Party with respect to such Additional Senior Class Debt  will be
subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Additional Senior  Class Debt.

SECTION 5.14          Agent Capacities.  Except  as expressly provided herein or
in the Credit Agreement Collateral Documents, JPM is acting in the capacities
of Credit Agreement Administrative  Agent and Credit Agreement Collateral  Agent
solely for the Credit Agreement Secured Parties.  Except as expressly provided
herein or in the Additional Security Documents, [●] is acting in the capacity of
Additional Collateral  Agent solely for the Additional Secured Parties.  Except
as expressly set forth herein, none of the Credit Agreement Administrative
 Agent, the Credit Agreement Collateral Agent or the  Additional Collateral
 Agent shall  have any duties or obligations in respect of any of the
 Collateral, all of such duties and obligations, if any, being subject  to and
governed by the applicable Secured Credit  Documents.

SECTION 5.15          Integration.    This Agreement together with the other
Secured Credit  Documents and the Pari Passu Security Documents represents the
agreement of each  of the  Grantors and the Pari Passu Secured
Parties with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by any Grantor, the Credit
Agreement Collateral Agent, or any other Pari Passu Secured Party relative to
the subject matter hereof not expressly set forth or referred to herein
or in the other Secured Credit Documents.

SECTION 5.16          Additional Grantors.  The Top Borrower agrees that, if any
subsidiary shall become a Grantor after the date hereof, they will promptly
cause such subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex III.  Upon such execution and delivery, such
subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein.  The parties hereto further agree that,
notwithstanding any failure to take the actions required by the immediately
preceding sentence, each Person which becomes a Grantor at any time (and any
security granted by any such Person) shall be subject to the provisions hereof
as fully as if same constituted a Grantor party hereto and had complied with the
requirements of the immediately preceding sentence.  The execution and delivery
of such instrument shall not require the consent of any other party hereunder,
and will be acknowledged by the Credit Agreement Collateral Agent, the Initial
Additional Authorized Representative and each additional Authorized
Representative.  The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

 

 

 



-22-

--------------------------------------------------------------------------------

 

 

IN  WITNESS WHEREOF, the parties hereto have caused  this Agreement  to
 be duly executed by their respective  authorized officers as of the day and
year first  above written.

JPMORGAN CHASE BANK, N.A.,
as Credit Agreement Collateral Agent

By:  ____________________________________
Name:
Title:

[●],
as Additional Collateral  Agent and as Initial
Additional  Authorized Representative

By:  ____________________________________
Name:
Title:

COTIVITI CORPORATION

By:  ____________________________________
Name:
Title:

 





 

--------------------------------------------------------------------------------

 

 

[SIGNATURE BLOCKS OF ADDITIONAL GRANTORS]

By:  ____________________________________
Name:
Title:

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

ANNEX I

 

GRANTORS

1.



[●]

 

 

 



ANNEX I-1

--------------------------------------------------------------------------------

 

 

ANNEX II

 

[FORM OF] JOINDER NO. [●] dated as of [●], 20[●] to the PARI PASSU INTERCREDITOR
AGREEMENT dated  as of [●], 20[●] (the  “Pari Passu Intercreditor Agreement”),
 among Cotiviti Corporation, a Delaware corporation (the “Top Borrower”),
and certain  subsidiaries and affiliates of the Top Borrower (each, a
 “Grantor”), JPMORGAN CHASE BANK, N.A.,  as Credit
Agreement Collateral Agent for the Credit Agreement Secured
Parties under the Pari Passu Security Documents (in such capacity,  the “Credit
Agreement Collateral Agent”), [   ] as Authorized  Representative,  and the
 additional Authorized  Representatives  from time  to  time a party thereto.46

A.          Capitalized  terms used  herein but not otherwise defined
herein shall have  the meanings  assigned to  such terms  in  the Pari Passu
Intercreditor Agreement.

B.          As a  condition to the ability of the Top Borrower
to incur Additional Obligations and
to secure such Additional Senior Class Debt with the liens and security interests created by the Additional
 Security Documents relating thereto, the Additional Senior Class Debt Representative
 in  respect of such  Additional Senior Class Debt is required  to  become  an
 Authorized  Representative,  the
 Additional Senior Class Debt Collateral Agent is respect of  such
 Additional Senior Class Debt is required  to become a Collateral Agent,
 and such  Additional Senior Class Debt and the Additional Senior Class
 Debt Parties in respect  thereof are required  to become  subject to  and bound
by,  the Pari Passu Intercreditor Agreement.  Section 5.13 of the Pari Passu
Intercreditor Agreement provides that  such  Additional Senior Class Debt
 Representative may become  an  Authorized  Representative,  such
 Additional Senior Class  Debt Collateral  Agent may
become a Collateral Agent and such  Additional Senior  Class Debt and such
 Additional Senior Class Debt Parties may become  subject to  and bound
by the Pari Passu Intercreditor Agreement  as Additional Obligations and
Additional  Secured Parties,  respectively, upon the  execution and
delivery by the Additional Senior Class Debt Representative  and the Additional
Senior Class Debt Collateral Agent of an  instrument in the form of
 this Joinder  Agreement  and  the  satisfaction of the other conditions  set
 forth  in  Section 5.13 of  the Pari Passu Intercreditor Agreement.    The
undersigned  Additional Senior Class Debt Representative (the  “New
 Representative”)  and Additional Senior Class Debt Collateral Agent (the “New
 Collateral Agent”) is  executing this Joinder Agreement
 in accordance with the requirements of the Pari Passu Intercreditor Agreement
 and the Pari Passu Security Documents.

Accordingly,  each  Collateral Agent,  each  Authorized Representative
 and the New  Representative  and the New  Collateral Agent  agree as follows:

SECTION  1.          In  accordance with  Section 5.13 of the Pari Passu
Intercreditor Agreement,  the  New  Representative by its  signature below
becomes  an Authorized  Representative under, the New  Collateral Agent by its
signature below becomes a Collateral  Agent under, and the related
 Additional Senior  Class Debt and Additional Senior Class Debt Parties become
 subject to  and bound by,  the Pari Passu
Intercreditor Agreement as Additional Obligations and Additional  Secured
Parties,  with the same  force  and effect as if the New  Representative had
originally been  named  therein  as an  Authorized  Representative  and the New
 Collateral Agent had originally been named  therein  as Collateral Agent,  and
each  of the New Representative  and the New  Collateral  Agent, on its  behalf
 and  on behalf of  such  Additional Senior Class Debt Parties,  hereby agrees
 to all the terms  and provisions of the Pari Passu Intercreditor Agreement
 applicable to  it  as Authorized Representative or Collateral Agent,
 as applicable  and to the Additional Senior Class Debt Parties that it
 represents as Additional  Secured Parties.  Each  reference to  an “Authorized
 Representative”  in the Pari Passu Intercreditor  Agreement  shall be deemed
 to  include the New Representative.  Each reference to a “Collateral Agent”
 in the Pari Passu Intercreditor Agreement  shall be deemed  to  include the New
 Collateral  Agent.    The Pari Passu Intercreditor Agreement
 is hereby incorporated  herein by reference.

--------------------------------------------------------------------------------

46 In the event of the Refinancing of the Credit Agreement Obligations, revise
to reflect joinder by a new Credit Agreement Collateral Agent

 





ANNEX II-1

--------------------------------------------------------------------------------

 

 

SECTION 2.          Each  of  the New  Representative  and  the New
 Collateral Agent  represents and warrants to each  Collateral  Agent,  each
 Authorized  Representative  and the other Pari Passu Secured Parties,
 individually,  that  (i) it has full power  and authority to
 enter into this Joinder, in  its capacity as [trustee/administrative  agent
 and  collateral agent] under [describe new
facility], (ii) this Joinder has been duly authorized, executed and
delivered by it and constitutes its legal,  valid and
binding obligation, enforceable  against it in  accordance  with its terms,
 except as  enforceability may be limited by applicable bankruptcy,
 insolvency or similar
 laws affecting the enforcement of creditors’ rights generally or by equitable principles relating to
 enforceability and (iii) the Additional Documents relating to such
 Additional Senior Class Debt provide  that, upon  the New  Representative’s
 entry into this Agreement,  the Additional Senior Class Debt
Parties in respect of such  Additional Senior Class Debt  will be subject to and
bound by the provisions of the Pari Passu Intercreditor  Agreement
 as Additional  Secured Parties.

SECTION 3.          This Joinder may be  executed  in counterparts, each of
 which  shall  constitute  an original, but all of which  when  taken  together
 shall  constitute a single  contract.    This Joinder shall become
effective when each Collateral Agent  shall have received
a counterpart of this Joinder that bears the signatures of the New
 Representative  and the New  Collateral Agent.  Delivery of an  executed
 signature page  to  this Joinder by telecopy, .pdf or other electronic imaging
means shall be effective  as delivery of a manually signed
 counterpart of this Joinder.

SECTION 4.          Except as expressly supplemented hereby,  the Pari Passu
Intercreditor  Agreement shall remain  in full force  and  effect.

SECTION 5.          THIS  JOINDER  AND  THE  RIGHTS  AND  OBLIGATIONS  OF  THE
PARTIES HEREUNDER SHALL BE GOVERNED BY,  AND  CONSTRUED AND INTERPRETED IN
 ACCORDANCE  WITH, THE LAWS OF  THE  STATE OF  NEW YORK.

SECTION 6.          In  case  any one or more of the provisions contained
 in this Joinder  should be held  invalid, illegal or unenforceable in
 any respect, no party hereto shall be required to  comply with  such provision
for so  long as  such  provision  is held  to be invalid,
illegal or unenforceable, but the validity,  legality  and enforceability of
 the remaining provisions  contained herein  and in the Pari Passu
Intercreditor Agreement  shall not  in any way be affected  or
 impaired.  The parties hereto  shall endeavor in  good-faith negotiations to
 replace the invalid, illegal or unenforceable provisions with  valid
 provisions the economic  effect of which comes  as close as possible to
 that of the  invalid, illegal or unenforceable provisions.

SECTION 7.          All  communications and notices hereunder
 shall be in writing and given  as provided  in  Section 5.01 of  the Pari Passu
Intercreditor Agreement.  All  communications  and notices hereunder to  the New
 Representative or  the New  Collateral Agent  shall be given  to  it at its
 address set  forth below its signature hereto.

SECTION 8.          The Top Borrower agrees to reimburse each  Collateral Agent
 and each  Authorized  Representative  for  its reasonable out-of-pocket
 expenses  in connection with this Joinder,  including the reasonable fees,
other charges  and disbursements of  counsel,  in each  case as  required
by the applicable Secured  Credit Documents.

 





ANNEX II-2

--------------------------------------------------------------------------------

 

 

IN  WITNESS WHEREOF, the New  Representative has duly executed  this Joinder to
 the Pari Passu Intercreditor Agreement  as of the day and year first
 above written.

 

[NAME OF  NEW REPRESENTATIVE], as
[●] and as collateral agent for the holders of
[●],

By:  __________________________________
Name:
Title:

Address for notices:

[●]
[●]
attention of:  [●]
Telecopy:  [●]

[NAME OF  NEW COLLATERAL  AGENT], as
[●] and as collateral agent for the holders of
[●]

By:  __________________________________
Name:
Title:

Address for notices:

[●]
[●]
attention of:  [●]
Telecopy:  [●]

 





ANNEX II-3

--------------------------------------------------------------------------------

 

 

Acknowledged by:

jpmorgan chase bank, n.a,
as  the Credit Agreement Collateral Agent,

By:  __________________________________
Name:
Title:

By:  __________________________________
Name:
Title:

[●],
as Authorized  Representative [and the Additional Collateral Agent],

By:  __________________________________
Name:
Title:

[OTHER AUTHORIZED REPRESENTATIVES]

COTIVITI CORPORATION, as Top Borrower

 

By:  __________________________________
Name:
Title:

THE  OTHER GRANTORS

LISTED ON SCHEDULE I  HERETO,

 

By:  __________________________________
Name:
Title:

 

 

 



ANNEX II-4

--------------------------------------------------------------------------------

 

 

Schedule I to the
Supplement to the
Pari Passu Intercreditor Agreement

 

 

GRANTORS

1.[●]

 

 

 



Schedule I-1

--------------------------------------------------------------------------------

 

 

ANNEX III

 

SUPPLEMENT NO. [●] dated as of [●], 20[●], to the PARI PASSU INTERCREDITOR
 AGREEMENT dated  as of [●], (the “Pari Passu Intercreditor Agreement”),  among
COTIVITI CORPORATION, a Delaware corporation (the “Top Borrower”), and certain
 subsidiaries and affiliates of the Top Borrower (each, a  “Grantor”), JPMORGAN
CHASE BANK, N.A.,  as collateral agent under the Credit Agreement,
[●], as Authorized  Representative,  and the additional Authorized
 Representatives  from time  to  time party thereto.

A.          Capitalized  terms used  herein  and not otherwise defined
herein shall have  the meanings  assigned to  such terms  in  the Pari Passu
Intercreditor Agreement.

B.          The Grantors have  entered into  the Pari Passu
Intercreditor Agreement.  Pursuant to the Credit Agreement  and certain
 Additional Documents,  certain newly acquired or organized subsidiaries of the
Top Borrower are required  to enter into  the Pari Passu
Intercreditor Agreement.  Section 5.16 of the Pari Passu Intercreditor
 Agreement provides that  such subsidiaries may become party  to  the Pari Passu
Intercreditor Agreement by execution and delivery of an  instrument  in the
 form of  this Supplement.    The undersigned subsidiary (the “New  Grantor”) is
 executing this Supplement in  accordance with the requirements of  the Credit
Agreement  and the Additional Documents.

Accordingly,  each  Authorized  Representative  and  the New Subsidiary Grantor
 agree as follows:

SECTION 1.          In  accordance with Section 5.16 of the Pari Passu
Intercreditor Agreement,  the New  Grantor by its signature below
becomes a Grantor under the Pari Passu Intercreditor Agreement with  the  same
 force and effect  as if originally named  therein  as a Grantor, and the New
 Grantor hereby agrees to  all the terms  and provisions of  the Pari Passu
Intercreditor Agreement  applicable to it as a Grantor thereunder.  
 Each reference  to a “Grantor”  in the Pari Passu Intercreditor Agreement
 shall be deemed  to  include the New  Grantor.    The Pari Passu
Intercreditor Agreement is hereby incorporated  herein by reference.

SECTION 2.          The New  Grantor represents  and  warrants  to  each
 Authorized  Representative  and the other Pari Passu Secured Parties that (i)
it has the full power and authority to enter into this Supplement and (ii)
this Supplement has been duly authorized, executed  and delivered by it  and
 constitutes its legal,  valid and binding obligation, enforceable
 against it in  accordance with  its terms,  except  as such
 enforceability may be limited by Bankruptcy Law  and by  general principles of
 equity.

SECTION 3.          This Supplement may be  executed  in  counterparts,  each
 of which shall  constitute  an original, but all of which when  taken together
 shall constitute a single contract.    This Supplement  shall become
effective when  each  Authorized  Representative  shall have received
a counterpart of  this Supplement  that bears the signature of the New
 Grantor.  Delivery of  an  executed  signature page to
 this Supplement by facsimile transmission or other electronic method
shall be as effective  as delivery of a manually  signed
 counterpart of this Supplement.

SECTION 4.          Except as  expressly supplemented  hereby,  the Pari Passu
Intercreditor Agreement shall remain  in full force  and  effect.

SECTION 5.          THIS SUPPLEMENT AND  THE RIGHTS  AND  OBLIGATIONS OF THE
 PARTIES  HEREUNDER SHALL BE GOVERNED  BY,  AND  CONSTRUED  AND
 INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.          In  case  any one or more of  the provisions  contained in
 this Supplement should be held invalid, illegal or unenforceable in
 any respect,  no party hereto  shall be required  to comply with  such
provision for  so long as such provision is held to be invalid,
illegal or unenforceable, but the validity,  legality and
enforceability of the remaining provisions contained  herein and in  the Pari
Passu Intercreditor Agreement  shall not  in any way be affected  or
 impaired.  The parties hereto  shall endeavor in  good-faith  





ANNEX III-1

--------------------------------------------------------------------------------

 

 

negotiations to  replace the invalid, illegal or unenforceable provisions with
 valid  provisions the economic  effect of which comes  as close as possible to
 that of the  invalid, illegal or unenforceable provisions.

SECTION 7.          All  communications and notices hereunder  shall be in
 writing and given  as provided  in  Section 5.01 of  the Pari Passu
Intercreditor Agreement.  All  communications and notices hereunder  to  the New
 Grantor  shall be  given  to  it in  care of the Top Borrower as  specified  in
 the Pari Passu Intercreditor Agreement.

SECTION 8.          The Top Borrower  agrees to reimburse  each Authorized
 Representative for its  reasonable out-of-pocket  expenses in  connection  with
 this Supplement,  including the reasonable fees,  other  charges and
disbursements of  counsel  for each  Authorized  Representative  as required
by the applicable Secured  Credit Documents.

IN  WITNESS WHEREOF, the New  Grantor, and each Authorized
 Representative have duly executed this Supplement  to the Pari Passu
Intercreditor Agreement  as of the day and  year  first  above written.

[NAME OF NEW SUBSIDIARY GRANTOR]

By:  ________________________________
Name:
Title:

Acknowledged by:

Jpmorgan chase bank, n.a.,
as  the Credit Agreement Collateral Agent and  Authorized  Representative,

 

By:  ________________________________
Name:
Title:

 

By:  ________________________________
Name:
Title:

[●],
as  the Initial Additional Authorized  Representative [and
 the Additional Collateral Agent  and],

 

By:  ________________________________
Name:
Title:

[OTHER AUTHORIZED REPRESENTATIVES]

 

 

 



ANNEX III-2

--------------------------------------------------------------------------------

 

 

EXHIBIT O

 

FORM OF SECOND LIEN INTERCREDITOR AGREEMENT

dated as of [●] [●], 20[●],

among

COTIVITI CORPORATION

as the Top Borrower,

 

COTIVITI INTERMEDIATE HOLDINGS, INC.

as Holdings,

EACH OF THE OTHER OBLIGORS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as First Lien Credit Agreement Collateral Agent 

and

[●],

as Initial Second Lien Document Collateral Agent;

EACH OTHER FIRST LIEN COLLATERAL AGENT PARTY HERETO

and

EACH OTHER SECOND LIEN COLLATERAL AGENT PARTY HERETO

 

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

SECTION 1.

Definitions


2 

1.1

Defined Terms


2 

1.2

Terms Generally


14 

SECTION 2.

Lien Priorities


15 

2.1

Relative Priorities


15 

2.2

Prohibition on Contesting Liens


16 

2.3

No New Liens


16 

2.4

Similar Liens and Agreements


17 

2.5

Nature of Obligations


17 

2.6

Certain Cash Collateral


18 

SECTION 3.

Enforcement


18 

3.1

Exercise of Remedies


18 

SECTION 4.

Payments


21 

4.1

Application of Proceeds


21 

4.2

Payments Over


22 

SECTION 5.

Other Agreements


22 

5.1

Releases


22 

5.2

Insurance and Condemnation Awards


24 

5.3

Amendments to First Lien Financing Documents and Second Lien Financing Documents


24 

5.4

Confirmation of Subordination in Second Lien Collateral Documents


26 

5.5

Non-Fiduciary Bailee/Agent for Perfection; Shared Collateral Documents


26 

5.6

When Discharge of First Lien Obligations Deemed to Not Have Occurred


27 

5.7

Purchase Right


28 

SECTION 6.

Insolvency or Liquidation Proceedings


29 

6.1

Finance and Sale Issues


29 

6.2

Relief from the Automatic Stay


30 

6.3

Adequate Protection


30 

6.4

No Waiver


32 

6.5

Reinstatement


32 

6.6

Reorganization Securities


33 

 





-i-

--------------------------------------------------------------------------------

 

 

 

 

 

Page

6.7

Post-Petition Interest


33 

6.8

Waivers


33 

6.9

Separate Grants of Security and Separate Classification; Voting on Plan


34 

6.10

Effectiveness in Insolvency Proceedings


34 

SECTION 7.

Reliance; Waivers; Etc


35 

7.1

Reliance


35 

7.2

No Warranties or Liability


35 

7.3

No Waiver of Lien Priorities


35 

7.4

Waiver of Liability


37 

7.5

Obligations Unconditional


38 

SECTION 8.

Miscellaneous


38 

8.1

Conflicts


38 

8.2

Effectiveness; Continuing Nature of this Agreement; Severability


38 

8.3

Amendments; Waivers


39 

8.4

Information Concerning Financial Condition of the Obligors and its Subsidiaries


39 

8.5

Subrogation


40 

8.6

Application of Payments


40 

8.7

SUBMISSION TO JURISDICTION; WAIVERS


40 

8.8

Notices


41 

8.9

Further Assurances


42 

8.10

CHOICE OF LAW


42 

8.11

Binding on Successors and Assigns


42 

8.12

Headings


42 

8.13

Counterparts


42 

8.14

Authorization; Binding Effect on Claimholders


42 

8.15

No Third Party Beneficiaries; Provisions Solely to Define Relative Rights


42 

8.16

No Indirect Actions


43 

8.17

Obligors; Additional Obligors


43 

8.18

Right of First Lien Collateral Agent to Continue


43 

8.19

Second Lien Claimholders


43 

8.20

Additional Lien Obligations


44 

8.21

Additional Intercreditor Agreements


45 

 

ANNEXES:

 

Annex A   -   Form of Intercreditor Joinder Agreement

 

 

 



-ii-

--------------------------------------------------------------------------------

 

 

SECOND LIEN INTERCREDITOR AGREEMENT

This SECOND LIEN INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time, this
“Agreement”) is dated as [●] [●], 20[●], and entered into by and among JPMORGAN
CHASE BANK, N.A., in its capacity as collateral agent under the First Lien
Credit Agreement and the First Lien Collateral Documents relating thereto (in
each case, as defined below) (in such capacity and together with its successors
and assigns in such capacity, the “First Lien Credit Agreement Collateral
Agent”), [●], in its capacity as collateral agent under the Initial Second Lien
Document and the Second Lien Collateral Documents relating thereto (in each
case, as defined below) (in such capacity and together with its successors and
assigns in such capacity, the “Initial Second Lien Document Collateral Agent”),
each other FIRST LIEN COLLATERAL AGENT that is from time to time party hereto
and each other SECOND LIEN COLLATERAL AGENT that is from time to time party
hereto and acknowledged and agreed to by cOTIVITI CORPORATION, a Delaware
corporation (the “Top Borrower”), cotiviti intermediate holdings, INC., a
Delaware corporation (“Holdings”), and the other Obligors (as defined below)
from time to time party hereto.  Capitalized terms used in this Agreement have
the meanings assigned to them in Section 1 below.

RECITALS

Holdings, the Top Borrower, the lenders party thereto from time to time,
JPMorgan Chase Bank, N.A. (“JPM”), as administrative agent (in such capacity and
together with its successors and assigns in such capacity, the “First Lien
Administrative Agent”), and the First Lien Credit Agreement Collateral Agent,
have entered into that certain First Lien Credit Agreement, dated as of
September 28, 2016 (as amended, amended and restated, supplemented, modified or
Refinanced from time to time in accordance with the terms of this Agreement, the
“First Lien Credit Agreement”);

Holdings, the Top Borrower, the financial institutions party thereto from time
to time, [●], as [●] (in such capacity, the “Second Lien Representative”) and
Initial Second Lien Document Collateral Agent, have entered into that certain
[●], dated as of [●] [●], 20[●] (as amended, amended and restated, supplemented,
modified or Refinanced from time to time in accordance with the terms of this
Agreement, the “Initial Second Lien Document”);

Pursuant to (i) the First Lien Credit Agreement, (A) the Borrowers have incurred
loans and First Lien Letters of Credit may be issued for the account of the Top
Borrower or any of its Subsidiaries (as defined therein) from time to time and
(B) the relevant First Lien Obligors have agreed to guarantee the First Lien
Obligations, and (ii) the Initial Second Lien Document, (A) [●] will incur [●]
and (B) the relevant Second Lien Obligors have agreed to guarantee the Second
Lien Obligations;

The obligations of each First Lien Obligor under (i) the First Lien Financing
Documents, (ii) any First Lien Hedge Agreements and (iii) any First Lien Banking
Services Agreements will be secured on a first priority basis by Liens on
certain assets of each First Lien Obligor pursuant to the terms of the First
Lien Collateral Documents;

The obligations of each Second Lien Obligor under (i) the Second Lien Financing
Documents, (ii) any Second Lien Hedge Agreements and (iii) any Second Lien
Banking Services Agreements will be secured on a second priority basis by Liens
on certain assets of each Second Lien Obligor pursuant to the terms of the
Second Lien Collateral Documents;

The First Lien Credit Agreement and the Initial Second Lien Document require,
among other things, that the parties thereto shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral;





-1-

--------------------------------------------------------------------------------

 

 

The Obligors may, from time to time, to the extent permitted by this Agreement,
the First Lien Financing Documents and the Second Lien Financing Documents,
incur additional secured Indebtedness which the Obligors and the debtholders
thereunder may elect, subject to the terms and conditions hereof, of the First
Lien Financing Documents and of the Second Lien Financing Documents, to be
secured by the Collateral on a first priority basis or a second priority basis;

In order to induce each First Lien Collateral Agent and the other First Lien
Claimholders to consent to the Obligors incurring the Second Lien Obligations
and to induce the First Lien Claimholders to extend credit and other financial
accommodations and lend monies to or for the benefit of the First Lien Obligors,
each Second Lien Collateral Agent, on behalf of itself and its Related Second
Lien Claimholders, and each Second Lien Claimholder by its acceptance of the
benefits of the Second Lien Collateral Documents, has agreed to the
intercreditor and other provisions set forth in this Agreement; and

In order to induce each Second Lien Collateral Agent and the other Second Lien
Claimholders to consent to the Obligors incurring the First Lien Obligations and
to induce the Second Lien Claimholders to extend credit and other financial
accommodations and lend monies to or for the benefit of the Second Lien
Obligors, each First Lien Collateral Agent, on behalf of itself and its Related
First Lien Claimholders, and each First Lien Claimholder by its acceptance of
the benefits of the First Lien Collateral Documents, has agreed to the
intercreditor and other provisions set forth in this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1.          Definitions1.1   Defined Terms.  As used in this Agreement,
the following terms shall have the following meanings:

“Additional First Lien Obligations” means obligations with respect to
Indebtedness of the Top Borrower or any other Obligor (other than, for the
avoidance of doubt, First Lien Obligations under the First Lien Credit
Agreement) issued or guaranteed following the date of this Agreement and
documented in an agreement other than any agreement governing any then-existing
First Lien Obligations; provided that (a) such Indebtedness is permitted by the
terms of each of the First Lien Credit Agreement, the Initial Second Lien
Document and each then-existing Additional First Lien Obligations Agreement and
Additional Second Lien Obligations Agreement to be secured by Liens on the
Collateral ranking pari passu with the Liens securing the First Lien Obligations
on a first lien basis, (b) the Obligors have granted Liens on the Collateral to
secure the obligations in respect of such Indebtedness, (c) the applicable
Additional First Lien Obligations Agent, for itself and on behalf of the holders
of such Indebtedness and obligations in respect of such Indebtedness, has
entered into a joinder agreement pursuant to Section 8.20(b) acknowledging that
such Indebtedness, obligations and Liens shall be subject to, and such
Additional First Lien Obligations Agent and such holders shall be bound by, and
shall have the rights and obligations provided under, the terms of this
Agreement applicable to the First Lien Collateral Agent and the other First Lien
Claimholders, respectively and (d) an amendment to or other modification of this
Agreement shall have been entered into pursuant to Section 8.3 to the extent
contemplated pursuant to Section 8.20(c).

“Additional First Lien Obligations Agent” means any Person appointed to act as
trustee, agent or similar representative for the holders of Additional First
Lien Obligations pursuant to any Additional First Lien Obligations Agreement
(including, in the case of any bilateral arrangement, the actual





-2-

--------------------------------------------------------------------------------

 

 

holder of the relevant Additional First Lien Obligations unless such holder has
otherwise appointed a trustee, agent or similar representative acting on its
behalf).

“Additional First Lien Obligations Agreements” means (i) the indenture, credit
agreement, guarantee or other agreement evidencing or governing any Additional
First Lien Obligations that are designated as Additional First Lien Obligations
pursuant to Section 8.20 and (ii) any other “Loan Documents” or “Financing
Documents” (or similar term as may be defined in the foregoing or referred to in
the foregoing), in each case, as Refinanced from time to time in accordance with
the terms thereof and subject to the terms hereof.

“Additional First Lien Obligations Claimholders” means, at any relevant time,
the lenders, creditors and secured parties under any Additional First Lien
Obligations Agreements, any Additional First Lien Obligations Agent and the
other agents under such Additional First Lien Obligations Agreements, in each
case, in their capacities as such.

“Additional Lien Obligations” means, collectively, the Additional First Lien
Obligations and the Additional Second Lien Obligations.

“Additional Lien Obligations Agent” means the Additional First Lien Obligations
Agent and/or the Additional Second Lien Obligations Agent, as applicable.

“Additional Lien Obligations Agreements” means, collectively, the Additional
First Lien Obligations Agreements and the Additional Second Lien Obligations
Agreements.

“Additional Second Lien Obligations” means obligations with respect to
Indebtedness of the Top Borrower or any other Obligor (other than, for the
avoidance of doubt, Second Lien Obligations under the Initial Second Lien
Document) issued or guaranteed following the date of this Agreement and
documented in an agreement other than any agreement governing any then-existing
Second Lien Obligations, provided that (a) such Indebtedness is permitted by the
terms of each of the First Lien Credit Agreement, the Initial Second Lien
Document and any then-existing Additional First Lien Obligations Agreement and
Additional Second Lien Obligations Agreement to be secured by Liens on the
Collateral ranking pari passu with the Liens securing the Second Lien
Obligations on a second lien basis, (b) the Obligors have granted Liens on the
Collateral to secure the obligations in respect of such Indebtedness, (c) the
applicable Additional Second Lien Obligations Agent, for itself and on behalf of
the holders of such Indebtedness and obligations in respect of such
Indebtedness, has entered into a joinder agreement pursuant to Section 8.20(b)
acknowledging that such Indebtedness, obligations and Liens shall be subject to,
and such Additional Second Lien Obligations Agent and such holders shall be
bound by, and shall have rights and obligations provided under, the terms of
this Agreement applicable to the Second Lien Collateral Agent and the other
Second Lien Claimholders, respectively and (d) an amendment to or other
modification of this Agreement shall have been entered into pursuant to Section
8.3 to the extent contemplated pursuant to Section 8.20(c).

“Additional Second Lien Obligations Agent” means any Person appointed to act as
trustee, agent or similar representative for the holders of Additional Second
Lien Obligations pursuant to any Additional Second Lien Obligations Agreement
(including, in the case of any bilateral arrangement, the actual holder of the
relevant Additional Second Lien Obligations unless such holder has otherwise
appointed a trustee, agent or similar representative acting on its behalf).

“Additional Second Lien Obligations Agreements” means (i) the indenture, credit
agreement, guarantee or other agreement evidencing or governing any Additional
Second Lien Obligations that are designated as Additional Second Lien
Obligations pursuant to Section 8.20 and (ii) any other “Loan





-3-

--------------------------------------------------------------------------------

 

 

Documents” or “Financing Documents” (or similar term as may be defined in the
foregoing or referred to in the foregoing), in each case, as Refinanced from
time to time in accordance with the terms thereof and subject to the terms
hereof.

“Additional Second Lien Obligations Claimholders” means, at any relevant time,
the lenders, creditors and secured parties under any Additional Second Lien
Obligations Agreements, any Additional Second Lien Obligations Agent and the
other agents under such Additional Second Lien Obligations Agreements, in each
case, in their capacities as such.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Banking Services” means the First Lien Banking Services and the Second Lien
Banking Services.

“Banking Services Obligations” means the First Lien Banking Services Obligations
and the Second Lien Banking Services Obligations.

“Bankruptcy Code” means Title 11 of the United States Code (11. U.S.C. § 101 et
seq.).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or is required to be accounted for as a capital lease on the
balance sheet of that Person.

“Cash Collateral” has the meaning set forth in Section 6.1(a).

“Claimholders” means each of the First Lien Claimholders and the Second Lien
Claimholders.

“Collateral” means all of the assets and property of any Obligor, whether real,
personal or mixed, that constitute or are required to constitute (including
pursuant to this Agreement) both First Lien Collateral and Second Lien
Collateral, including any property subject to Liens granted pursuant to
Section 6 to secure both First Lien Obligations and Second Lien Obligations.

“Collateral Agent” means the First Lien Collateral Agent and/or the Second Lien
Collateral Agent, as applicable.

“Collateral Documents” means the First Lien Collateral Documents and the Second
Lien Collateral Documents.

“Comparable Second Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document,
the Second Lien Collateral Document that creates a Lien on the same Collateral,
granted by the same Obligor.





-4-

--------------------------------------------------------------------------------

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the U.S. or any state or other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of Holdings or its subsidiaries shall be a
Derivative Transaction.

“DIP Financing” has the meaning set forth in Section 6.1(a).

“Directing First Lien Collateral Agent” means (a) the First Lien Credit
Agreement Collateral Agent unless (and until) the First Lien Credit Agreement
Collateral Agent enters into a First Lien Intercreditor Agreement (as such term
is defined in the First Lien Credit Agreement) and (b) thereafter, the
Applicable Collateral Agent, as such term is defined in the First Lien
Intercreditor Agreement.  Each Second Lien Collateral Agent shall be entitled to
treat the First Lien Credit Agreement Collateral Agent as the Directing First
Lien Collateral Agent for all purposes hereof until it receives a notice from
the First Lien Credit Agreement Collateral Agent that another First Lien
Collateral Agent became the Directing First Lien Collateral Agent.

“Directing Second Lien Collateral Agent” means (a) the Initial Second Lien
Document Collateral Agent unless (and until) the Initial Second Lien Document
Collateral Agent enters into a Second Lien Intercreditor Agreement (as such term
is defined in the Initial Second Lien Document) and (b) thereafter, the
Applicable Lien Collateral Agent, as such term is defined in the Second Lien
Intercreditor Agreement.  Each First Lien Collateral Agent shall be entitled to
treat the Initial Second Lien Document Collateral Agent as the Directing Second
Lien Collateral Agent for all purposes hereof until it receives a notice from
the Initial Second Lien Document Collateral Agent that another Second Lien
Collateral Agent became the Directing Second Lien Collateral Agent.

“Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.6:

(a)          payment in full in cash of the principal of and interest, fees and
expenses (including Post-Petition Interest, fees and expenses), and premium, if
any, on all Indebtedness outstanding under the First Lien Documents and
constituting First Lien Obligations (other than any First Lien Other
Obligations);





-5-

--------------------------------------------------------------------------------

 

 

(b)          termination or expiration of all commitments, if any, to extend
credit that would constitute First Lien Obligations;

(c)          termination or cash collateralization or backstopping (in an amount
and manner reasonably satisfactory to the applicable First Lien Issuing Banks,
but in no event greater than 105% of all First Lien Letters of Credit
constituting First Lien Obligations;

(d)          payment in full in cash of all other First Lien Obligations (or, in
the case of any First Lien Other Obligations, the cash collateralization or
backstopping of such First Lien Other Obligations on terms reasonably
satisfactory to the applicable lender or counterparty, as applicable) that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (including Post-Petition Interest, fees and
expenses, but other than any indemnification or expense reimbursement
obligations or any other obligations that by the terms of any First Lien
Document expressly survive termination of such First Lien Document, in each
case, for which no claim or demand for payment, whether oral or written, has
been made at such time); and

(e)          adequate provision has been made for any contingent or unliquidated
First Lien Obligations related to claims, causes of action or liabilities that
have been asserted against the First Lien Claimholders for which indemnification
is required under the First Lien Documents.

Upon the satisfaction of the conditions set forth in clauses (a) through (e)
with respect to any First Lien Obligations, the Directing First Lien Collateral
Agent agrees to promptly deliver to the other First Lien Collateral Agents and
the Second Lien Collateral Agents written notice of the same.

“Discharge of Second Lien Obligations” means:

(a)          payment in full in cash of the principal of and interest (including
Post-Petition Interest), and premium, if any, on all Indebtedness outstanding
under the Second Lien Documents and constituting Second Lien Obligations (other
than any Second Lien Other Obligations);

(b)          termination or expiration of all commitments, if any, to extend
credit that would constitute Second Lien Obligations;

(c)          termination or cash collateralization or backstopping (in an amount
and manner reasonably satisfactory to any second lien issuing banks, but in no
event greater than 105% of the aggregate undrawn face amount) of any letter of
credit obligations which constitute Second Lien Obligations;

(d)          payment in full in cash of all other Second Lien Obligations (or,
in the case of any Second Lien Other Obligations, the cash collateralization or
backstopping of such Second Lien Other Obligations on terms reasonably
satisfactory to the applicable lender or counterparty, as applicable) that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (including Post-Petition Interest, but other
than any indemnification or expense reimbursement obligations or any other
obligations that by the terms of any Second Lien Document expressly survive
termination of such Second Lien Document, in each case, for which no claim or
demand for payment, whether oral or written, has been made at such time); and

(e)          adequate provision has been made for any contingent or unliquidated
Second Lien Obligations related to claims, causes of action or liabilities that
have been asserted against the Second Lien Claimholders or for which
indemnification is required under the Second Lien





-6-

--------------------------------------------------------------------------------

 

 

Documents; provided that the Discharge of Second Lien Obligations shall not be
deemed to have occurred if such payments are made with the proceeds of other
Second Lien Obligations that constitute an exchange or replacement for or a
Refinancing of such Second Lien Obligations. 

Upon the satisfaction of the conditions set forth in clauses (a) through (e)
with respect to any Second Lien Obligation, the Directing Second Lien Collateral
Agent agrees to promptly deliver to the other Second Lien Collateral Agents and
the First Lien Collateral Agents written notice of the same.

“Disposition” has the meaning set forth in Section 5.1(b).  “Dispose” has a
meaning correlative thereto.

“Dollars” or “$” refers to lawful money of the United States.

“Enforcement Action” means:

(a)          any action to foreclose, execute, levy or collect on, take
possession or control of, sell or otherwise realize upon (judicially or
non-judicially), or lease, license, or otherwise Dispose of (whether publicly or
privately), any Collateral or otherwise exercise or enforce remedial rights with
respect to any of the Collateral under the First Lien Documents or the Second
Lien Documents (including by way of setoff, recoupment, notification of a public
or private sale or other Disposition pursuant to the UCC or other applicable
law, notification to account debtors, notification to depositary banks under
deposit account control agreements, or exercise of rights under landlord
consents, if applicable);

(b)          any action to solicit bids from third Persons, or approve bid
procedures for, any proposed Disposition of any of the Collateral or conduct any
Disposition of any Collateral;

(c)          any action to receive a transfer of any portion of the Collateral
in satisfaction of Indebtedness or any other Obligation secured thereby;

(d)          any action to otherwise enforce a security interest or exercise
another right or remedy, as a secured creditor or otherwise, pertaining to any
Collateral, whether at law, in equity or pursuant to the First Lien Documents or
the Second Lien Documents (including the commencement of applicable legal
proceedings or other actions with respect to any Collateral to facilitate the
actions described in the preceding clauses, and exercising voting rights in
respect of equity interests comprising any Collateral); or

(e)          the Disposition of any Collateral by any Obligor after the
occurrence and during the continuation of an “event of default” under the First
Lien Documents or the Second Lien Documents with the consent of the First Lien
Collateral Agents or the Second Lien Collateral Agents, as applicable (in either
case, to the extent that such consent is required).

“Escrow Account” has the meaning set forth in Section 6.3(b)(ii).

“First Lien Administrative Agent” has the meaning set forth in the Recitals to
this Agreement.

“First Lien Banking Services” means any of the following services provided to
any First Lien Obligor or any of its “Subsidiaries” as defined in the First Lien
Credit Agreement (or any similar term in any other First Lien
Document):  commercial credit cards, stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and





-7-

--------------------------------------------------------------------------------

 

 

interstate depository network services), employee credit card programs, cash
pooling services and any arrangements or services similar to any of the
foregoing and/or otherwise in connection with cash management and deposit
accounts.

“First Lien Banking Services Agreement” means any documentation with a First
Lien Claimholder governing any First Lien Banking Services Obligations.

“First Lien Banking Services Obligations” means any and all obligations of the
First Lien Obligors, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with First Lien
Banking Services, in each case, that constitute “Secured Obligations” as defined
in the First Lien Credit Agreement (or any similar term in any other First Lien
Financing Document).

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including the First Lien Lenders, the First Lien
Administrative Agent, the First Lien Collateral Agent, the other agents under
the First Lien Credit Agreement and any Additional First Lien Obligations
Claimholders.

“First Lien Collateral” means (i) the “Collateral” as defined in the First Lien
Credit Agreement and (ii) any other assets and property of any Obligor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any First Lien Obligations or that is otherwise
subject (or required pursuant to Section 2.3 to be subject) to a Lien securing
any First Lien Obligations.

“First Lien Collateral Agent” means the First Lien Credit Agreement Collateral
Agent and any Additional First Lien Obligations Agent.

“First Lien Collateral Documents” means the “Collateral Documents” as defined in
the First Lien Credit Agreement and any other agreement, document or instrument
pursuant to which a Lien is granted securing any First Lien Obligations or under
which rights or remedies with respect to such Liens are governed.

“First Lien Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

“First Lien Credit Agreement Collateral Agent” has the meaning set forth in the
Preamble to this Agreement.

“First Lien Documents” means (i) the First Lien Financing Documents, (ii) the
First Lien Hedge Agreements governing First Lien Secured Hedging Obligations and
(iii) the First Lien Banking Services Agreements, in each case, as Refinanced
from time to time in accordance with the terms thereof and subject to the terms
hereof.

“First Lien Financing Documents” means the First Lien Credit Agreement, the
First Lien Collateral Documents, the other “Loan Documents” as defined in the
First Lien Credit Agreement, any Additional First Lien Obligations Agreement and
each of the other agreements, documents and instruments providing for or
evidencing any other First Lien Obligation (other than any First Lien Other
Obligation), and any other document or instrument executed or delivered at any
time in connection with any First Lien Obligations (other than any First Lien
Other Obligations), including any intercreditor or joinder agreement among any
First Lien Claimholders, to the extent such are effective at the relevant time,
as each may be Refinanced from time to time in accordance with the terms thereof
and subject to the terms hereof.





-8-

--------------------------------------------------------------------------------

 

 

“First Lien Hedge Agreement” means any agreement with respect to any Derivative
Transaction between any First Lien Obligor or any “subsidiary” as defined in the
First Lien Credit Agreement (or any similar term in any other First Lien
Document) and any First Lien Claimholder.

“First Lien Hedging Obligations” means, with respect to any First Lien Obligor
or any “subsidiary” as defined in the First Lien Credit Agreement (or any
similar term in any other First Lien Document), the obligations of such Person
under any First Lien Hedge Agreement.

“First Lien Incremental Facility” means an “Incremental Facility” and any
“Incremental Equivalent Debt” as defined in the First Lien Credit Agreement (or
any similar terms in any other First Lien Financing Document).

“First Lien Issuing Bank” means (i) each “Issuing Bank” as defined in the First
Lien Credit Agreement (or any similar term in any Additional First Lien
Obligations Agreement) and (ii) each other issuing bank in respect of a First
Lien Letter of Credit.

“First Lien Lenders” means the “Lenders” as defined in the First Lien Credit
Agreement (or any similar term in any Additional First Lien Obligations
Agreement) and also shall include all First Lien Issuing Banks.

“First Lien Letters of Credit” means any letters of credit issued (or deemed
issued) from time to time under the First Lien Credit Agreement or any other
First Lien Financing Document.

“First Lien Obligations” means all “Secured Obligations” as defined in the First
Lien Credit Agreement (or any similar term in any other First Lien Financing
Document).  To the extent any payment with respect to any First Lien Obligation
(whether by or on behalf of any First Lien Obligor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Second Lien Claimholder, receiver or other Person,
then the obligation or part thereof originally intended to be satisfied shall,
for all purposes of this Agreement and the rights and obligations of the First
Lien Claimholders and the Second Lien Claimholders, be deemed to be reinstated
and outstanding as if such payment had not occurred.  In the event that any
interest, fees, expenses or other amounts (including any interest accruing at
the default rate or any Post-Petition Interest) to be paid by a First Lien
Obligor pursuant to the First Lien Financing Documents, the First Lien Hedge
Agreements governing First Lien Secured Hedging Obligations or the First Lien
Banking Services Agreements are disallowed by order of any court of competent
jurisdiction, including by order of a court of presiding over an Insolvency or
Liquidation Proceeding, such interest, fees, expenses and other amounts
(including default interest and Post-Petition Interest) shall, as between the
First Lien Claimholders and the Second Lien Claimholders, be deemed to continue
to accrue and be added to the amount to be calculated as the “First Lien
Obligations.”

“First Lien Obligors” means, collectively, the “Loan Parties” as defined in the
First Lien Credit Agreement or any similar term in any other First Lien
Document.

“First Lien Other Obligations” means the First Lien Banking Services Obligations
and the First Lien Secured Hedging Obligations.

“First Lien Replacement Revolving Facility” means a “Replacement Revolving
Facility” under and as defined in the First Lien Credit Agreement as in effect
on the date hereof (or any similar term in any other First Lien Financing
Document).





-9-

--------------------------------------------------------------------------------

 

 

“First Lien Replacement Term Loan” means a “Replacement Term Loan” under and as
defined in the First Lien Credit Agreement as in effect on the date hereof (or
any similar term in any other First Lien Financing Document).

“First Lien Secured Hedging Obligations” means all First Lien Hedging
Obligations of the First Lien Obligors, whether absolute, or contingent and
howsoever and whenever created, arising, evidenced or acquired (including all
renewals, extensions or modifications thereof and substitutions therefor), in
each case, that constitute “Secured Obligations” as defined in the First Lien
Credit Agreement (or any similar term in any other First Lien Financing
Document).

“GAAP” means generally accepted accounting principles in the United States in
effect and applicable to the accounting period in respect of which reference to
GAAP is being made.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the United States, the United States, or
a foreign government.

“Hedge Agreements” means the First Lien Hedge Agreements and the Second Lien
Hedge Agreements.

“Hedging Obligations” means the First Lien Hedging Obligations and the Second
Lien Hedging Obligations.

“Holdings” has the meaning set forth in the Preamble to this Agreement.

“Indebtedness”  means “Indebtedness” within the meaning of the First Lien Credit
Agreement or the Initial Second Lien Document, as applicable.  For the avoidance
of doubt, “Indebtedness” shall not include Hedging Obligations or Banking
Services Obligations.

“Initial Second Lien Document” has the meaning set forth in the Recitals to this
Agreement.

“Initial Second Lien Document Collateral Agent” has the meaning set forth in the
Preamble to this Agreement

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Debtor Relief Laws
with respect to any Obligor, (b) the appointment of or taking possession by a
receiver, interim receiver, receiver and manager, (preliminary) insolvency
receiver, liquidator, sequestrator, trustee or other custodian for all or a
substantial part of the property of any Obligor, (c) except as would result in
an “event of default” under the First Lien Credit Agreement or any Additional
First Lien Obligations Agreement, any liquidation, administration (or
appointment of an administrator), dissolution, reorganization or winding up of
any Obligor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any general assignment for the benefit of
creditors or any other marshaling of assets and liabilities of any Obligor.

“JPM” has the meaning assigned to such term in the Recitals to this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or





-10-

--------------------------------------------------------------------------------

 

 

preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any Capital Lease having
substantially the same economic effect as any of the foregoing), in each case in
the nature of security; provided that in no event shall an operating lease in
and of itself be deemed a Lien.

“New First Lien Agent” has the meaning set forth in Section 5.6.

“Obligors” means each First Lien Obligor and each Second Lien Obligor and each
other Person that has executed and delivered, or may from time to time hereafter
execute and deliver, a First Lien Collateral Document or a Second Lien
Collateral Document as a “grantor” or “pledgor” (or the equivalent thereof).

“Other Obligations” means the First Lien Other Obligations and the Second Lien
Other Obligations.

“Pay-Over Amount” has the meaning set forth in Section 6.3(b)(ii).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“Pledged Collateral” has the meaning set forth in Section 5.5(a).

“Post-Petition Interest” means interest (including interest accruing at the
default rate specified in the applicable First Lien Documents or the applicable
Second Lien Documents, as the case may be), fees, expenses and other amounts
that pursuant to the First Lien Documents or the Second Lien Documents, as the
case may be, continue to accrue or become due after the commencement of any
Insolvency or Liquidation Proceeding, whether or not such interest, fees,
expenses and other amounts are allowed or allowable, voided or subordinated
under any Debtor Relief Law or other applicable law or in any such Insolvency or
Liquidation Proceeding.

“Purchase Price” has the meaning set forth in Section 5.7(a).

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness and any agreement governing
any such Indebtedness, to refinance, extend, increase, renew, defease, amend,
restate, amend and restate, modify, supplement, restructure, replace, refund or
repay, or to issue other indebtedness, in exchange or replacement for or
refinancing of, such Indebtedness in whole or in part, including by adding or
replacing lenders, creditors, agents, obligors and/or guarantors, and including,
in each case, but not limited to, after the original instrument giving rise to
such Indebtedness has been terminated.  “Refinanced” and “Refinancing” shall
have correlative meanings.

“Related Claimholders” means, with respect to any Collateral Agent, its Related
First Lien Claimholders or its Related Second Lien Claimholders, as applicable.

“Related First Lien Claimholders” means, with respect to any First Lien
Collateral Agent, the First Lien Claimholders for which such First Lien
Collateral Agent acts as the “collateral agent” (or other agent or similar
representative) under the applicable First Lien Documents.





-11-

--------------------------------------------------------------------------------

 

 

“Related Second Lien Claimholders” means, with respect to any Second Lien
Collateral Agent, the Second Lien Claimholders for which such Second Lien
Collateral Agent acts as the “collateral agent” (or other agent or similar
representative) under the applicable Second Lien Documents.

“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement.

“Second Lien Adequate Protection Payments” has the meaning set forth in Section
6.3(b)(ii).

“Second Lien Administrative Agent” has the meaning set forth in the Recitals to
this Agreement.

“Second Lien Banking Services” means any of the following services provided to
any Second Lien Obligor or any of its “subsidiaries” (or similar term) as
defined in the Initial Second Lien Document (or any similar term in any other
Second Lien Financing Document) commercial credit cards, stored value cards,
purchasing cards, treasury management services, netting services, overdraft
protections, check drawing services, automated payment services (including
depository, overdraft, controlled disbursement, ACH transactions, return items
and interstate depository network services), employee credit card programs, cash
pooling services and any arrangements or services similar to any of the
foregoing and/or otherwise in connection with cash management and deposit
accounts.

“Second Lien Banking Services Agreement” means any documentation with a Second
Lien Claimholder governing any Second Lien Banking Services Obligations.

“Second Lien Banking Services Obligations” means any and all obligations of the
Second Lien Obligors, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Second
Lien Banking Services, in each case, that constitute “Secured Obligations” (or
similar term) as defined in the Initial Second Lien Document (or any similar
term in any other Second Lien Financing Document).

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at that time, including the Second Lien Lenders, the Second
Lien Administrative Agent, the Second Lien Collateral Agent, the other agents
under the Initial Second Lien Document and any Additional Second Lien
Obligations Claimholders.

“Second Lien Collateral” means (i) the “Collateral” (or similar term) as defined
in the Initial Second Lien Document and (ii) any other assets and property of
any Obligor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted as security for any Second Lien Obligations
or that is otherwise subject to a Lien securing any Second Lien Obligations.

“Second Lien Collateral Agent” means the Initial Second Lien Document Collateral
Agent and any Additional Second Lien Obligations Agent.

“Second Lien Collateral Documents” means the “Collateral Documents” (or similar
term) as defined in the Initial Second Lien Document and any other agreement,
document or instrument pursuant





-12-

--------------------------------------------------------------------------------

 

 

to which a Lien is granted securing any Second Lien Obligations or under which
rights or remedies with respect to such Liens are governed.

“Second Lien Documents” means (i) the Second Lien Financing Documents, (ii) the
Second Lien Hedge Agreements governing Second Lien Secured Hedging Obligations
and (iii) the Second Lien Banking Services Agreements, in each case, as
Refinanced from time to time in accordance with the terms thereof and subject to
the terms hereof.

“Second Lien Financing Documents” means the Initial Second Lien Document, the
Second Lien Collateral Documents, the other “Loan Documents”  (or similar term)
as defined in the Initial Second Lien Document, any Additional Second Lien
Obligations Agreement, and each of the other agreements, documents and
instruments providing for or evidencing any other Second Lien Obligation (other
than any Second Lien Other Obligation), and any other document or instrument
executed or delivered at any time in connection with any Second Lien Obligations
(other than any Second Lien Other Obligations), including any intercreditor or
joinder agreement among any Second Lien Claimholders, to the extent such are
effective at the relevant time, as each may be Refinanced from time to time in
accordance with the terms thereof and subject to the terms hereof.

“Second Lien Hedge Agreement” means any agreement with respect to any Derivative
Transaction between any Second Lien Obligor or any “subsidiary” (or similar
term) as defined in the Initial Second Lien Document (or any similar term in any
other Second Lien Document) and any Second Lien Claimholder.

“Second Lien Hedging Obligations” means, with respect to any Second Lien Obligor
or any “subsidiary” (or similar term) as defined in the Initial Second Lien
Document (or any similar term in any other Second Lien Document), the
obligations of such Person under any Second Lien Hedge Agreement.

“Second Lien Incremental Facility” means an “Incremental Facility” and any
“Incremental Equivalent Debt” (or, in each case, any similar term) as defined in
the Initial Second Lien Document or any similar terms in any other Second Lien
Financing Document.

“Second Lien Lenders” means the “Lenders” (or similar term) under and as defined
in the Initial Second Lien Document or any similar term in any Additional Second
Lien Obligations Agreement.

“Second Lien Obligations” means all “Secured Obligations” (or similar term) as
defined in the Initial Second Lien Document (or any similar term in any other
Second Lien Financing Document). To the extent any payment by a Second Lien
Obligor with respect to any Second Lien Obligation (whether by or on behalf of
any Second Lien Obligor, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
receiver or other Person, then the obligation or part thereof originally
intended to be satisfied shall, for all purposes of this Agreement and the
rights and obligations of the First Lien Claimholders and the Second Lien
Claimholders, be deemed to be reinstated and outstanding as if such payment had
not occurred.  In the event that any interest, fees, expenses or other amounts
(including any interest accruing at the default rate or any Post-Petition
Interest) to be paid pursuant to the Second Lien Financing Documents, the Second
Lien Hedge Agreements governing Second Lien Secured Hedging Obligations or the
Second Lien Banking Services Agreements are disallowed by order of any court of
competent jurisdiction, including by order of a court presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and other
amounts (including default interest and Post-Petition Interest) shall, as
between the First Lien Claimholders and the Second Lien Claimholders, be deemed
to continue to accrue and be added to the amount to be calculated as the “Second
Lien Obligations.”





-13-

--------------------------------------------------------------------------------

 

 

“Second Lien Obligors” means, collectively, the “Loan Parties” (or similar term)
as defined in the Initial Second Lien Document (or any similar term in any other
Second Lien Document).

“Second Lien Other Obligations” means the Second Lien Banking Services
Obligations and the Second Lien Secured Hedging Obligations.

“Second Lien Replacement Term Loan” means a “Replacement Term Loan” (or similar
term) as defined in the Initial Second Lien Document as in effect on the date
hereof (or any similar term in any other Second Lien Financing Document).

“Second Lien Secured Hedging Obligations” means all Second Lien Hedging
Obligations of the Second Lien Obligors, whether absolute, or contingent and
howsoever and whenever created, arising, evidenced or acquired (including all
renewals, extensions or modifications thereof and substitutions therefor), in
each case, that constitute “Secured Obligations” (or similar term) as defined in
the Initial Second Lien Document (or any similar term in any other Second Lien
Financing Document).

“Shared Collateral” means any Collateral subject to any Shared Collateral
Document.

“Shared Collateral Document” means any agreement, document or instrument
pursuant to which one Lien is granted to the First Lien Collateral Agent, acting
in its capacity as such and as non-fiduciary agent for the Second Lien
Collateral Agent,  securing both the First Lien Obligations and the Second Lien
Obligations where applicable law does not permit (or it is standard market
practice in the respective local jurisdiction not to require) the granting of
separate Liens securing the First Lien Obligations and the Second Lien
Obligations pursuant to a First Lien Collateral Document and Comparable
Second Lien Collateral Document.

“Short Fall” has the meaning set forth in Section 6.3(b)(ii).

“Standstill Period” has the meaning set forth in Section 3.1(a)(1).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, trustees or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of such Person or a combination thereof, in each case to the extent
such entity’s financial results are required to be included in such Persons
consolidated financial statements under GAAP; provided that in determining the
percentage of ownership interests of any Person controlled by another Person, no
ownership interests in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding.  Unless otherwise specified, “subsidiary”
shall mean any subsidiary of the Top Borrower.

“Top Borrower” has the meaning assigned to such term in the Preamble to this
Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

1.2          Terms Generally.  The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and





-14-

--------------------------------------------------------------------------------

 

 

“including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise:

(a)          any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time permitted to be Refinanced or
replaced in accordance with the terms hereof, in each case to the extent so
Refinanced or replaced;

(b)          any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns;

(c)          the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

(d)          all references herein to Sections, clauses or paragraphs shall be
construed to refer to Sections, clauses or paragraphs of this Agreement, unless
otherwise specified;

(e)          any reference to any law or regulation shall (i) include all
statutory and regulatory provisions consolidating, amending, replacing,
interpreting or supplementing such law or regulation, and (ii) unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time; and

(f)          the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

Notwithstanding anything to the contrary set forth in this Agreement, any
reference herein to the First Lien Financing Documents, the First Lien Documents
or any of the First Lien Credit Agreement or any other First Lien Document
individually “as in effect on the date hereof,” “as in effect on the date
entered into” or words of similar meaning shall include a reference to any
amendment or other modification of any such document that has been made in
accordance with, or with respect to any matters that are not prohibited by,
Section 5.3(a);  provided that any statement herein to the effect that a
capitalized term shall have the meaning as defined in a First Lien Document “as
in effect on the date hereof,” “as in effect on the date entered into” (or words
of similar meaning) shall not include any changes to such term, if any,
contained in any such amendment or modification.  Notwithstanding anything to
the contrary set forth in this Agreement, any reference herein to the Second
Lien Documents or any of the Second Lien Financing Documents or the Initial
Second Lien Document or any other Second Lien Document individually “as in
effect on the date hereof,” “as in effect on the date entered into” or words of
similar meaning shall include a reference to any amendment or other modification
of any such document that has been made in accordance with, or with respect to
any matters that are not prohibited by, Section 5.3(b);  provided that any
statement herein to the effect that a capitalized term shall have the meaning as
defined in a Second Lien Document “as in effect on the date hereof,” “as in
effect on the date entered into” (or words of similar meaning) shall not include
any changes to such term, if any, contained in any such amendment or
modification.

SECTION 2.          Lien Priorities

2.1          Relative Priorities.  Notwithstanding the date, time, method,
manner or order of grant, attachment, recordation or perfection of any Liens on
the Collateral securing the Second Lien Obligations or of any Liens on the
Collateral securing the First Lien Obligations, and notwithstanding any
provision of the UCC or any other applicable law, or the Second Lien Documents
or the First Lien Documents, or any defect or deficiencies in, or failure to
perfect or lapse in perfection of, or avoidance as





-15-

--------------------------------------------------------------------------------

 

 

a fraudulent conveyance or otherwise of, the Liens securing the First Lien
Obligations or any other circumstance whatsoever, whether or not any Insolvency
or Liquidation Proceeding has been commenced by or against any Obligor, each
Second Lien Collateral Agent, on behalf of itself and its Related Second Lien
Claimholders, hereby agrees that:

(a)          any Lien on the Collateral securing any First Lien Obligations now
or hereafter held by or on behalf of any First Lien Collateral Agent, any other
First Lien Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute (including any judgment lien),
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Collateral securing any of the Second Lien Obligations;

(b)          any Lien on the Collateral securing any Second Lien Obligations now
or hereafter held by or on behalf of any Second Lien Collateral Agent, any other
Second Lien Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute (including any judgment lien),
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Collateral securing any of the First Lien
Obligations; and

(c)          all Liens on the Collateral securing any First Lien Obligations
shall be and remain senior in all respects and prior to all Liens on the
Collateral securing any Second Lien Obligations for all purposes, whether or not
such Liens securing any First Lien Obligations are subordinated to any Lien
securing any other obligation of the Obligors or any other Person.

2.2          Prohibition on Contesting Liens.  Each Second Lien Collateral
Agent, for itself and on behalf of its Related Second Lien Claimholders, and
each First Lien Collateral Agent, for itself and on behalf of its Related First
Lien Claimholders, agrees that it and its Related Claimholders will not (and
each hereby waives any right to) directly or indirectly contest or challenge, or
support any other Person in contesting or challenging, in any proceeding
(including any Insolvency or Liquidation Proceeding), (i) the validity,
enforceability or allowability of any First Lien Document or any Second Lien
Document, or any First Lien Obligation or any Second Lien Obligation, (ii) the
existence, validity, perfection, priority or enforceability of the Liens
securing any First Lien Obligations or any Second Lien Obligations or (iii) the
relative rights and duties of the First Lien Claimholders or the Second Lien
Claimholders granted and/or established in this Agreement or any Collateral
Document with respect to such Liens; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any First Lien Collateral
Agent or any other First Lien Claimholder to enforce this Agreement or to
exercise any of its remedies or rights hereunder, including the provisions of
this Agreement relating to the priority of the Liens securing the First Lien
Obligations as provided in Sections 2.1 and 3.1.

2.3          No New Liens.  Subject to Section 2.6 hereof, the parties hereto
agree that, so long as the Discharge of First Lien Obligations has not occurred,
(a) none of the Obligors shall grant or permit any additional Liens on any asset
or property of any Obligor to secure any Second Lien Obligation unless it has
granted, or concurrently therewith grants, through documentation in form and
substance satisfactory to the Directing First Lien Collateral Agent, a Lien on
such asset or property of such Obligor to secure the First Lien Obligations; and
(b) none of the Obligors shall grant or permit any additional Liens on any asset
or property of any Obligor to secure any First Lien Obligation unless it has
granted, or concurrently therewith grants, through documentation in form and
substance satisfactory to the Directing Second Lien Collateral Agent, a Lien on
such asset or property of such Obligor to secure the Second Lien Obligations. 
So long as the Discharge of First Lien Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any of the Obligors, the parties hereto agree that if any Second Lien
Claimholder shall acquire or hold any Lien on any assets of any Obligor securing
any Second Lien Obligation which assets are not also subject to the first
priority Lien of the First Lien Claimholders





-16-

--------------------------------------------------------------------------------

 

 

under the First Lien Collateral Documents, then, without limiting any other
rights and remedies available to any First Lien Collateral Agent or the other
First Lien Claimholders, the applicable Second Lien Collateral Agent, on behalf
of itself and its Related Second Lien Claimholders, agrees that the applicable
Second Lien Collateral Agent or such Second Lien Claimholder, as the case may
be, shall, without the need for any further consent of any person and
notwithstanding anything to the contrary in any other document, be deemed to
also hold and have held such Lien for the benefit of the applicable First Lien
Collateral Agent and the First Lien Claimholders as security for the First Lien
Obligations (subject to the Lien priority and other terms hereof) and shall
promptly notify the First Lien Collateral Agents in writing of the existence of
such Lien (if and to the extent the applicable Second Lien Collateral Agent or
such Second Lien Claimholder has actual knowledge of the existence of such Lien)
and in any event take such actions as may be reasonably requested by the
Directing First Lien Collateral Agent to assign such Liens to the Directing
First Lien Collateral Agent (but may retain a junior lien on such assets or
property subject to the terms hereof) or, in the event that such Liens do not
secure all First Lien Obligations, the relevant First Lien Collateral Agent
(and/or each of their respective designees) as security for the applicable First
Lien Obligations.  To the extent that the provisions of the immediately
preceding sentence are not complied with for any reason, without limiting any
other right or remedy available to any First Lien Collateral Agent or any other
First Lien Claimholder, each Second Lien Collateral Agent agrees, for itself and
on behalf of the other Second Lien Claimholders, that any amounts received by or
distributed to any of them pursuant to or as a result of Liens so granted shall
be subject to Section 4.2.

2.4          Similar Liens and Agreements.  In furtherance of Sections 2.3 and
8.9, each First Lien Collateral Agent, for itself and on behalf of its Related
First Lien Claimholders, and each Second Lien Collateral Agent, for itself and
on behalf of its Related Second Lien Claimholders, agrees, subject to the other
provisions of this Agreement:

(a)          upon request by the Directing First Lien Collateral Agent or the
Directing Second Lien Collateral Agent, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the First Lien Collateral and the
Second Lien Collateral and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the First
Lien Documents and the Second Lien Documents; and

(b)          that the documents, agreements or instruments creating or
evidencing the First Lien Collateral and the Second Lien Collateral and
guaranties for the First Lien Obligations and the Second Lien Obligations,
subject to Section 5.3(c), shall be in all material respects the same forms of
documents, agreements or instruments, other than with respect to the “first
priority” and the “second priority” nature of the Liens thereunder, the identity
of the secured parties that are parties thereto or secured thereby and other
matters contemplated by this Agreement.

2.5          Nature of Obligations.  The priorities of the Liens provided in
Section 2.1 shall not be altered or otherwise affected by (a) any Refinancing of
the First Lien Obligations or the Second Lien Obligations or (b) any action or
inaction which any of the First Lien Claimholders or the Second Lien
Claimholders may take or fail to take in respect of the Collateral. Each Second
Lien Collateral Agent, for itself and on behalf of its Related Second Lien
Claimholders, agrees and acknowledges that (i) a portion of the First Lien
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (ii) the terms of the First Lien Documents and the
First Lien Obligations may be amended, supplemented or otherwise modified, and
the First Lien Obligations, or a portion thereof, may be Refinanced from time to
time and (iii) the aggregate amount of the First Lien Obligations may be
increased, in each case, without notice to or consent by the Second Lien
Collateral Agents or the Second Lien Claimholders and without affecting the
provisions hereof, except as otherwise expressly set forth herein.  As between
the Top Borrower and the other Obligors





-17-

--------------------------------------------------------------------------------

 

 

and the Second Lien Claimholders, the foregoing provisions will not limit or
otherwise affect the obligations of the Top Borrower and the Obligors contained
in any Second Lien Document with respect to the incurrence of additional First
Lien Obligations.

2.6          Certain Cash Collateral.  Notwithstanding anything in this
Agreement or any other First Lien Document or Second Lien Document to the
contrary, collateral consisting of cash and cash equivalents pledged to secure
(i) First Lien Obligations under the First Lien Credit Agreement consisting of
reimbursement obligations in respect of First Lien Letters of Credit issued
thereunder or otherwise held by the First Lien Credit Agreement Collateral Agent
or the First Lien Administrative Agent, as applicable, pursuant to Section 2.05,
2.11(b)(vii), 2.18(b), 2.19 or Article 7 of the First Lien Credit Agreement (or
any equivalent successor provision), (ii) First Lien Obligations under First
Lien Hedge Agreements to the extent permitted by the First Lien Documents and
the Second Lien Documents and/or (iii) Second Lien Obligations under Second Lien
Hedge Agreements to the extent permitted by the First Lien Documents and the
Second Lien Documents, shall be applied as specified in the First Lien Credit
Agreement, the relevant First Lien Hedge Agreement and/or the relevant Second
Lien Hedge Agreement, as applicable, and will not constitute Collateral
hereunder.

SECTION 3.          Enforcement.

3.1          Exercise of Remedies.

(a)          Until the Discharge of First Lien Obligations has occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any of the Obligors, each of the Second Lien Collateral Agents, for itself and
on behalf of its Related Second Lien Claimholders, hereby agrees that it and its
Related Second Lien Claimholders:

(1)          will not exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Collateral or institute or commence, or
join with any Person in instituting or commencing, any other Enforcement Action
or any other action or proceeding with respect to such rights or remedies
(including any action of foreclosure, enforcement, collection or execution and
any Insolvency or Liquidation Proceeding); provided that the Directing Second
Lien Collateral Agent or any Person authorized by it may commence an Enforcement
Action or otherwise exercise any or all such rights or remedies after the
passage of a period of at least 180 days since the Directing First Lien
Collateral Agent shall have received notice from the Directing Second Lien
Collateral Agent with respect to the acceleration by the relevant Second Lien
Claimholders of the maturity of all then outstanding Second Lien Obligations
(and requesting that Enforcement Action be taken with respect to the Collateral)
so long as the applicable “event of default” shall not have been cured or waived
(or the applicable acceleration rescinded)(the “Standstill Period”);
provided further that notwithstanding anything herein to the contrary, in no
event shall the Second Lien Collateral Agents or any other Second Lien
Claimholders exercise any rights or remedies with respect to any Collateral or
institute or commence, or join with any Person in instituting or commencing, any
other Enforcement Action or any other action or proceeding with respect to such
rights or remedies, if, notwithstanding the expiration of the Standstill Period,
either (A) the Directing First Lien Collateral Agent or any other First Lien
Claimholder shall have commenced and be diligently pursuing (or shall have
sought or requested and be diligently pursuing relief from or modification of
the automatic stay or any other stay in any Insolvency or Liquidation Proceeding
to enable the commencement and the pursuit of) an Enforcement Action or other
exercise of their rights or remedies in each case with respect to all or any
material portion of the Collateral (with any determination of which Collateral
to proceed against, and in what order, to be made by the Directing First Lien
Collateral Agent or such First Lien Claimholders in their reasonable judgment)
or (B) any of the Obligors is then a debtor in any Insolvency or Liquidation
Proceeding;





-18-

--------------------------------------------------------------------------------

 

 

(2)          will not contest, protest or object to any Enforcement Action
brought by the Directing First Lien Collateral Agent or any other First Lien
Claimholder or any other exercise by the Directing First Lien Collateral Agent
or any other First Lien Claimholder of any rights and remedies relating to the
Collateral under the First Lien Documents or otherwise;

(3)          subject to their rights under clause (a)(1) above, will not object
to the forbearance by the Directing First Lien Collateral Agent or the other
First Lien Claimholders from bringing or pursuing any Enforcement Action or any
other exercise of any rights or remedies relating to the Collateral, in each
case so long as any proceeds received by the Directing First Lien Collateral
Agent in excess of those necessary to achieve a Discharge of First Lien
Obligations are distributed in accordance with Section 4.1; and

(4)          will not take or receive any Collateral, or any proceeds of or
payment with respect to any Collateral, in connection with any Enforcement
Action or any other exercise of any right or remedy with respect to any
Collateral in its capacity as a creditor or in connection with any insurance
policy award or any award in a condemnation or similar proceeding (or deed in
lieu of condemnation) with respect to any Collateral, in each case unless and
until the Discharge of First Lien Obligations has occurred, except in connection
with any foreclosure expressly permitted by Section 3.1(a)(1) to the extent such
Second Lien Collateral Agent and its Related Second Lien Claimholders are
permitted to retain the proceeds thereof in accordance with Section 4.1.

Without limiting the generality of the foregoing, until the Discharge of First
Lien Obligations has occurred, except as expressly provided in
Sections 3.1(a)(1),  3.1(c) and 6.3(b), the sole right of each Second Lien
Collateral Agent and the other Second Lien Claimholders with respect to the
Collateral (other than inspection, monitoring, reporting and similar rights
provided for in the Second Lien Financing Documents) is to hold a Lien on the
Collateral pursuant to the Second Lien Collateral Documents for the period and
to the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First Lien Obligations has occurred.

(b)          Until the Discharge of First Lien Obligations has occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any First Lien Obligor, subject to Sections 3.1(a)(1),  3.1(c) and 6.3(b), the
First Lien Collateral Agents and the other First Lien Claimholders shall have
the exclusive right to commence and maintain an Enforcement Action or otherwise
exercise any rights and remedies (including set-off, recoupment and the right to
“credit bid” their Indebtedness, except that the Second Lien Collateral Agents
shall have the “credit bid” rights set forth in Section 3.1(c)(6)), and make
determinations regarding the release, Disposition, or restrictions with respect
to the Collateral, in each case without any consultation with or the consent of
any Second Lien Collateral Agent or any other Second Lien Claimholder; provided
that any proceeds received by any First Lien Collateral Agent in excess of those
necessary to achieve a Discharge of First Lien Obligations are distributed in
accordance with Section 4.1.  In commencing or maintaining any Enforcement
Action or otherwise exercising rights and remedies with respect to the
Collateral, the First Lien Collateral Agents and the other First Lien
Claimholders may enforce the provisions of the First Lien Documents and exercise
rights and remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion in compliance with any
applicable law and without consultation with any Second Lien Collateral Agent or
any other Second Lien Claimholder and regardless of whether any such exercise is
adverse to the interest of any Second Lien Claimholder.  Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise Dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or other Disposition, and to exercise all the rights
and remedies of a secured creditor under the UCC or other applicable law and of
a secured creditor under Debtor Relief Laws of any applicable jurisdiction.





-19-

--------------------------------------------------------------------------------

 

 

(c)          Notwithstanding the foregoing, each Second Lien Collateral Agent
and any other Second Lien Claimholder may:

(1)          file a claim, proof of claim or statement of interest with respect
to the Second Lien Obligations; provided that an Insolvency or Liquidation
Proceeding has been commenced by or against any of the Second Lien Obligors;

(2)          take any action in order to create, perfect, preserve or protect
(but not enforce) its Lien on the Collateral to the extent (A) not adverse to
the priority status of the Liens on the Collateral securing the First Lien
Obligations, or the rights of any First Lien Collateral Agent or the other First
Lien Claimholders to exercise rights and remedies in respect thereof, and (B)
not otherwise inconsistent with the terms of this Agreement, including the
automatic release of Liens provided in Section 5.1;

(3)          file any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any Person objecting to or otherwise seeking the disallowance of the claims
of the Second Lien Claimholders, including any claims or Liens secured by the
Collateral, if any, in each case to the extent not inconsistent with the terms
of this Agreement;

(4)          vote on any plan of reorganization or similar dispositive
restructuring plan, arrangement, compromise or liquidation, file any proof of
claim, make other filings and make any arguments and motions with respect to the
Second Lien Obligations and the Collateral that are, in each case, in accordance
with the terms of this Agreement, including Section 6.9(c);  provided that no
filing of any claim or vote, or pleading relating to such claim or vote, to
accept or reject a disclosure statement, plan of reorganization or similar
dispositive restructuring plan, arrangement, compromise or liquidation, or any
other document, agreement or proposal similar to the foregoing by any Second
Lien Collateral Agent or any other Second Lien Claimholder may be inconsistent
with the terms of this Agreement;

(5)          exercise any of its rights or remedies with respect to the
Collateral after the termination of the Standstill Period to the extent
permitted by Section 3.1(a)(1); and

(6)          bid for or purchase any Collateral at any public, private or
judicial foreclosure upon such Collateral initiated by the Directing First Lien
Collateral Agent or any other First Lien Claimholder, or any sale of any
Collateral during an Insolvency or Liquidation Proceeding; provided that such
bid may not include a “credit bid” in respect of any Second Lien Obligations
unless the cash proceeds of such bid are otherwise sufficient to cause the
Discharge of First Lien Obligations.

(d)          Subject to Sections 3.1(a)(1),  3.1(c) and 6.3(b) each Second Lien
Collateral Agent, for itself and on behalf of its Related Second Lien
Claimholders:

(1)          agrees that it and its Related Second Lien Claimholders will not
take any action that would hinder, delay, limit or prohibit any exercise of
rights or remedies under the First Lien Documents or is otherwise prohibited
hereunder, including any collection or Disposition of any Collateral, whether by
foreclosure or otherwise, or that would limit, invalidate, avoid or set aside
any Lien securing any First Lien Obligations or any First Lien Collateral
Document or subordinate the priority of the First Lien Obligations to the Second
Lien Obligations or grant the Liens securing the Second Lien Obligations equal
ranking to the Liens securing the First Lien Obligations;





-20-

--------------------------------------------------------------------------------

 

 

(2)          hereby waives any and all rights it or its Related Second Lien
Claimholders may have as a junior Lien creditor or otherwise (whether arising
under the UCC or under any other law) to object to the manner in which the First
Lien Collateral Agents or the other First Lien Claimholders seek to enforce or
collect the First Lien Obligations or the Liens securing the First Lien
Obligations, regardless of whether any action or failure to act by or on behalf
of any First Lien Collateral Agent or any other First Lien Claimholders is
adverse to the interest of any Second Lien Claimholders; and

(3)          hereby acknowledges and agrees that no covenant, agreement or
restriction contained in the Second Lien Collateral Documents or any other
Second Lien Document shall be deemed to restrict in any way the rights and
remedies of any First Lien Collateral Agent or the other

First Lien Claimholders with respect to the Collateral as set forth in this
Agreement and the First Lien Documents.

(e)          The Second Lien Collateral Agents and the other Second Lien
Claimholders may exercise rights and remedies as unsecured creditors against the
Obligors that have guaranteed or granted Liens to secure the Second Lien
Obligations in accordance with the terms of the Second Lien Documents and
applicable law (other than initiating or joining in an involuntary case or
proceeding under any Insolvency or Liquidation Proceeding with respect to any
Obligor, prior to the termination of the Standstill Period or as otherwise
prohibited pursuant to the second proviso in Section 3.1(a)(1)); provided that
(i) any such exercise shall not be directly or indirectly inconsistent with or
prohibited by the terms of this Agreement (including Section 6 and any provision
prohibiting or restricting the Second Lien Claimholders from taking various
actions or making various objections) and (ii) in the event that any Second Lien
Claimholder becomes a judgment Lien creditor in respect of any Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the Second Lien Obligations, such judgment Lien shall be subject to the terms of
this Agreement for all purposes (including in relation to the First Lien
Obligations) as the other Liens securing the Second Lien Obligations are subject
to this Agreement.  Nothing in this Agreement shall prohibit the receipt by any
Second Lien Collateral Agent or Second Lien Claimholder of the required payments
of principal, premium, interest, fees and other amounts due under the Second
Lien Documents so long as such receipt is not the direct or indirect result of
the exercise by a Second Lien Collateral Agent or other Second Lien Claimholder
of rights or remedies as a secured creditor in respect of Collateral, including
any right of setoff.

SECTION 4.          Payments.

4.1          Application of Proceeds.  So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Obligor, any Collateral or any
proceeds (whether in cash or otherwise) thereof received in connection with any
Enforcement Action or other exercise of rights or remedies by any First Lien
Collateral Agent or the other First Lien Claimholders (including any Disposition
referred to in Section 5.1), shall be applied by the First Lien Collateral
Agents to the First Lien Obligations in accordance with the terms of the First
Lien Documents, including any other intercreditor agreement among the First Lien
Collateral Agents.  Upon the Discharge of First Lien Obligations, each First
Lien Collateral Agent shall deliver to the Directing Second Lien Collateral
Agent any remaining Collateral and proceeds thereof then held by it in the same
form as received, with any necessary endorsements (such endorsements shall be
without recourse and without representation or warranty) to the Directing Second
Lien Collateral Agent, or as a court of competent jurisdiction may otherwise
direct, to be applied by the Second Lien Collateral Agents to the Second Lien
Obligations in accordance with the terms of the Second Lien Documents.





-21-

--------------------------------------------------------------------------------

 

 

4.2          Payments Over.

(a)          So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Obligor, any Collateral or proceeds thereof
(including any assets or proceeds subject to Liens that have been avoided or
otherwise invalidated), any assets or proceeds subject to Liens referred to in
Section 2.3, any amounts referred to in the last sentence of Section 6.3(b) or
any other distribution (whether or not expressly characterized as such) in
respect of the Collateral (including in connection with any Disposition of any
Collateral) received by any Second Lien Collateral Agent or any other Second
Lien Claimholders in connection with any Enforcement Action or other exercise of
any right or remedy (including set-off or recoupment) relating to the Collateral
in contravention of this Agreement, or received by any Second Lien Collateral
Agent or any other Second Lien Claimholders in connection with any insurance
policy claim or any condemnation award (or deed in lieu of condemnation), in
each case, shall be held in trust and forthwith paid over to the Directing First
Lien Collateral Agent for the benefit of the First Lien Claimholders in the same
form as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. 

(b)          Except as otherwise set forth in Section 6.3, so long as the
Discharge of First Lien Obligations has not occurred, if in any Insolvency or
Liquidation Proceeding any Second Lien Collateral Agent or any other Second Lien
Claimholders shall receive any distribution of money or other property in
respect of or on account of the Collateral (including any assets or proceeds
subject to Liens that have been avoided or otherwise invalidated or any amounts
referred to in the last sentence of Section 6.3(b)), such money, other property
or amounts shall be held in trust and forthwith paid over to the Directing First
Lien Collateral Agent for the benefit of the First Lien Claimholders in the same
form as received, with any necessary endorsements.  Any Lien received by any
Second Lien Collateral Agent or any other Second Lien Claimholders in respect of
any of the Second Lien Obligations in any Insolvency or Liquidation Proceeding
shall be subject to the terms of this Agreement.

(c)          Until the Discharge of First Lien Obligations occurs, each Second
Lien Collateral Agent, for itself and on behalf of its Related Second Lien
Claimholders, hereby irrevocably constitutes and appoints the Directing First
Lien Collateral Agent and any officer or agent of the Directing First Lien
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Lien Collateral Agent or any such Second Lien Claimholder
or in the Directing First Lien Collateral Agent’s own name, from time to time in
the Directing First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 4.2, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 4.2, including any
endorsements or other instruments of transfer or release.  This power is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.

SECTION 5.          Other Agreements.

5.1          Releases. 

(a)          In connection with any Enforcement Action by the Directing First
Lien Collateral Agent or any other exercise by the Directing First Lien
Collateral Agent of rights or remedies in respect of the Collateral (including
any Disposition of any of the Collateral by any Obligor, with the consent of the
Directing First Lien Collateral Agent, after the occurrence and during the
continuance of an “event of default” under the First Lien Documents), in each
case, prior to the Discharge of First Lien Obligations, the Directing First Lien
Collateral Agent is irrevocably authorized (at the cost of the Obligors in
accordance with the terms of the applicable First Lien Financing Document and
without any consent, sanction, authority or further confirmation from the
Directing Second Lien Collateral Agent, any other Second Lien Claimholder or any
Obligor):  (i) to release any of its Liens on any part of the Collateral or any
other claim





-22-

--------------------------------------------------------------------------------

 

 

over the asset that is the subject of such Enforcement Action or such other
exercise of rights or remedies, in which case the Liens or any other claim over
the asset that is the subject of such Enforcement Action, if any, of any Second
Lien Collateral Agent, for itself or for the benefit of the other Second Lien
Claimholders, shall be automatically, unconditionally and simultaneously
released to the same extent as the Liens or other claims of the Directing First
Lien Collateral Agent and each other First Lien Collateral Agent are so released
(and the Directing First Lien Collateral Agent is irrevocably authorized to
execute and deliver or enter into any release of such Liens or claims that may,
in the discretion of the Directing First Lien Collateral Agent, be considered
necessary or reasonably desirable in connection with such releases); and (ii) if
the asset that is the subject of such Enforcement Action consists of the equity
interests of any Obligor, to release (x) such Obligor and any subsidiary of such
Obligor from all or any part of its First Lien Obligations, in which case such
Obligor and any subsidiary of such Obligor shall be automatically,
unconditionally and simultaneously released to the same extent from its Second
Lien Obligations, and (y) any Liens or other claims on any assets of such
Obligor and any subsidiary of such Obligor, in which case the Liens or other
claims on such assets of each Second Lien Collateral Agent, for itself or for
the benefit of its Related Second Lien Claimholders, shall be automatically,
unconditionally and simultaneously released to the same extent as such Liens of
the Directing First Lien Collateral Agent and each other First Lien Collateral
Agent are so released (and the Directing First Lien Collateral Agent is
irrevocably authorized to execute and deliver or enter into any release of such
Liens or claims that may, in the discretion of the Directing First Lien
Collateral Agent, be considered necessary or reasonably desirable in connection
with such releases).  Each Second Lien Collateral Agent, for itself or on behalf
of its Related Second Lien Claimholders, promptly shall execute and deliver to
the Directing First Lien Collateral Agent or such Obligor such termination
statements, releases and other documents as the Directing First Lien Collateral
Agent or such Obligor may request to effectively confirm the foregoing releases
upon delivery to the Second Lien Collateral Agents of copies of such termination
statements, releases and other documents used to effect such releases with
respect to the Collateral securing the First Lien Obligations from a Responsible
Officer of the requesting party.  The proceeds of any such Disposition shall be
applied in accordance with Section 4.1.

(b)          If in connection with any sale, lease, exchange, transfer or other
disposition (collectively, a “Disposition”) of any Collateral by any Obligor
permitted under the terms of both the First Lien Financing Documents and the
Second Lien Financing Documents (other than in connection with an Enforcement
Action or other exercise of any First Lien Collateral Agent’s rights or remedies
in respect of the Collateral, which shall be governed by Section 5.1(a) above),
the Directing First Lien Collateral Agent or any other First Lien Collateral
Agent, for itself or on behalf of any of the other First Lien Claimholders,
releases any of its Liens on any part of the Collateral, or releases any Obligor
from its obligations under its guaranty of the First Lien Obligations, in each
case other than in connection with, or following, the Discharge of First Lien
Obligations, then the Liens, if any, of each Second Lien Collateral Agent, for
itself or for the benefit of its Related Second Lien Claimholders, on such
Collateral, and the obligations of such Obligor under its guaranty of the Second
Lien Obligations, shall be automatically, unconditionally and simultaneously
released; provided that such release by such Second Lien Collateral Agent, for
itself or for the benefit of its Related Second Lien Claimholders, shall not
extend to or otherwise affect any of the rights of the Second Lien Claimholders
to the proceeds from any such Disposition. Each Second Lien Collateral Agent,
for itself or on behalf of its Related Second Lien Claimholders, promptly shall
execute and deliver to the Directing First Lien Collateral Agent or such Obligor
such termination statements, releases and other documents as the Directing First
Lien Collateral Agent or such Obligor may request to effectively confirm the
foregoing releases upon delivery to the Second Lien Collateral Agents of copies
of such termination statements, releases and other documents used to effect such
release with respect to the Collateral securing the First Lien Obligations from
a Responsible Officer of the Top Borrower or the Directing First Lien Collateral
Agent and an officer’s certificate of a Responsible Officer of the requesting
party stating that such disposition has been consummated in compliance with the
terms of the Initial Second Lien Document.





-23-

--------------------------------------------------------------------------------

 

 

(c)          Until the Discharge of First Lien Obligations occurs, each Second
Lien Collateral Agent, for itself and on behalf of its Related Second Lien
Claimholders, hereby irrevocably constitutes and appoints the Directing First
Lien Collateral Agent and any officer or agent of the Directing First Lien
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Lien Collateral Agent or such Second Lien Claimholders or
in the Directing First Lien Collateral Agent’s own name, from time to time in
the Directing First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.  This power is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.

(d)          Until the Discharge of First Lien Obligations occurs, to the extent
that any First Lien Collateral Agent or the other First Lien Claimholders (i)
have released any Lien on Collateral or any Obligor from its obligation under
its guaranty and any such Liens or guaranty are later reinstated or (ii) obtain
any additional guarantees from any Obligor or any subsidiary of Holdings, then
each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, shall be granted an additional guaranty.

5.2          Insurance and Condemnation Awards.  Until the Discharge of First
Lien Obligations has occurred, the Directing First Lien Collateral Agent shall
have the sole and exclusive right, subject to the rights of the First Lien
Obligors under the First Lien Financing Documents, to settle or adjust claims
over any insurance policy covering the Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the
Collateral.  Until the Discharge of First Lien Obligations has occurred, and
subject to the rights of the First Lien Obligors under the First Lien Financing
Documents, all proceeds of any such policy and any such award (or any payments
with respect to a deed in lieu of condemnation) in respect of the Collateral
shall be paid to the Directing First Lien Collateral Agent for the benefit of
the First Lien Claimholders pursuant to the terms of the First Lien Documents,
including any other intercreditor agreement among the First Lien Collateral
Agents (including, without limitation, for purposes of cash collateralization of
commitments, First Lien Letters of Credit and obligations under First Lien Hedge
Agreements governing any First Lien Secured Hedging Obligations) and thereafter,
if the Discharge of First Lien Obligations has occurred, and subject to the
rights of the Second Lien Obligors under the Second Lien Financing Documents, to
the Directing Second Lien Collateral Agent for the benefit of the Second Lien
Claimholders to the extent required under the Second Lien Collateral Documents,
and thereafter, if the Discharge of the Second Lien Obligations has occurred, to
the owner of the subject property, as directed by the Top Borrower or as a court
of competent jurisdiction may otherwise direct.  Until the Discharge of First
Lien Obligations has occurred, if any Second Lien Collateral Agent or any other
Second Lien Claimholders shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the Directing First Lien Collateral Agent in accordance with the terms
of Section 4.2.

5.3          Amendments to First Lien Financing Documents and Second Lien
Financing Documents.

(a)          The First Lien Financing Documents may be amended, restated,
amended and restated, supplemented or otherwise modified in accordance with
their terms, and the First Lien Financing Documents and any First Lien
Obligations thereunder may be Refinanced (including in accordance with Section
5.6 below), in each case, without notice to, or the consent of any Second Lien
Collateral Agent or any other Second Lien Claimholder, all without affecting the
Lien subordination or other provisions of this Agreement; provided that (i) the
holders of the Indebtedness Refinancing such First Lien Obligations bind





-24-

--------------------------------------------------------------------------------

 

 

themselves in a writing addressed to the Second Lien Collateral Agents and the
other Second Lien Claimholders to the terms of this Agreement (which may be
amended, restated, modified or supplemented as contemplated by Section 5.6), and
(ii) any such amendment, restatement, amendment and restatement, supplement,
modification or Refinancing shall not, without the consent of the Directing
Second Lien Collateral Agent, contravene the provisions of this Agreement;
provided,  further, that notwithstanding the provisions of this Section 5.3(a)
and for the avoidance of doubt, the First Lien Financing Documents may be
amended, restated, amended and restated, supplemented or otherwise modified
and/or Refinanced from time to time in accordance with their terms in order to
effect the making or provision of (x) any First Lien Incremental Facility, (y)
any First Lien Replacement Term Loan or First Lien Replacement Revolving
Facility or (z) any Extended Term Loans, Extended Revolving Loans or Extended
Revolving Credit Commitment (each as defined in the First Lien Credit Agreement
as in effect on the date hereof), in each case, as and to the extent provided in
the First Lien Credit Agreement as in effect on the date hereof, without notice
to, or the consent of, any Second Lien Collateral Agent or any other Second Lien
Claimholder.

(b)          The Second Lien Financing Documents may be amended, restated,
amended and restated, supplemented or otherwise modified in accordance with
their terms, and the Second Lien Financing Documents and any Second Lien
Obligations thereunder may be Refinanced, in each case, without notice to, or
the consent of any First Lien Collateral Agent or the other First Lien
Claimholders (in each case, except to the extent such notice to or consent is
otherwise expressly required under the First Lien Financing Documents), all
without affecting the Lien subordination or other provisions of this Agreement;
provided that (i) the holders of the Indebtedness Refinancing such Second Lien
Obligations bind themselves in a writing addressed to the First Lien Collateral
Agents and the other First Lien Claimholders to the terms of this Agreement
(which may be amended, restated, modified or supplemented to effect any
appropriate conforming changes to this Agreement in order to reflect such
Indebtedness, which amendment, restatement, modification or supplement shall be
consistent in all material respects with the terms of this Agreement), and (ii)
prior to the Discharge of First Lien Obligations no such amendment, restatement,
amendment and restatement, supplement, modification or Refinancing shall,
without the consent of the Directing First Lien Collateral Agent, contravene the
provisions of this Agreement; provided,  further, that notwithstanding the
provisions of this Section 5.3(b) and for the avoidance of doubt, the Second
Lien Financing Documents may be amended, restated, amended and restated,
supplemented or otherwise modified and/or Refinanced from time to time in
accordance with their terms in order to effect the making or provision of (x)
any Second Lien Incremental Facility, (y) any Second Lien Replacement Term Loan
or (z) any Extended Term Loans (or similar term) (each as defined in the Initial
Second Lien Document as in effect on the date hereof), in each case, as and to
the extent provided in the Initial Second Lien Document, without notice to, or
the consent of, any First Lien Collateral Agent or any other First Lien
Claimholder.

(c)          In the event that the Directing First Lien Collateral Agent enters
into any amendment, restatement, amendment and restatement, supplement or other
modification in respect of or replaces any of the First Lien Collateral
Documents for purposes of adding to, or deleting from, or waiving or consenting
to any departures from any provisions of any First Lien Collateral Document or
changing in any manner the rights of the Directing First Lien Collateral Agent,
the applicable First Lien Claimholders, or any Obligor thereunder (including the
release of any Liens on the Collateral securing the First Lien Obligations),
then such amendment, restatement, amendment and restatement, supplement or other
modification shall apply automatically to any comparable provisions of each
Comparable Second Lien Collateral Document without the consent of any Second
Lien Collateral Agent, Second Lien Claimholder or any Obligor; provided, however
that (1) such amendment, restatement, amendment and restatement, supplement or
other modification does not (A) remove assets subject to any Liens on the
Collateral securing any of the Second Lien Obligations or release any such
Liens, except to the extent such release is permitted or required by Section 5.1
and provided there is a concurrent release of the corresponding Liens securing
the First Lien Obligations, (B) affect the rights or duties of any Second Lien
Collateral Agent without its consent or (C) otherwise materially adversely
affect the rights of the applicable Second Lien Claimholders





-25-

--------------------------------------------------------------------------------

 

 

or the interest of the applicable Second Lien Claimholders in the Collateral and
not the First Lien Collateral Agent or the First Lien Claimholders that have a
Lien on the affected Collateral in a like manner, and (2) written notice of such
amendment, restatement, amendment and restatement, supplement or other
modification shall have been given to each Second Lien Collateral Agent within
15 Business Days of the effectiveness thereof (it being understood that the
failure to deliver such notice shall not impair the effectiveness of any such
amendment, restatement, amendment and restatement, supplement or other
modification).

5.4          Confirmation of Subordination in Second Lien Collateral
Documents.  Each Second Lien Collateral Agent, on behalf of itself and its
Related Second Lien Claimholders, agrees that each Second Lien Collateral
Document shall include the following language (or language to similar effect
approved by the Directing First Lien Collateral Agent): 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
are subject to the provisions of the Second Lien Intercreditor Agreement, dated
as of [●] [●], 20[●] (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Second Lien Intercreditor
Agreement”), among Cotiviti Corporation,  JPMorgan Chase Bank, N.A., as First
Lien Credit Agreement Collateral Agent and [●], as Initial Second Lien Document
Collateral Agent, and certain other Persons party or that may become party
thereto from time to time.  In the event of any conflict between the terms of
the Second Intercreditor Agreement and this Agreement, the terms of the Second
Lien Intercreditor Agreement shall govern and control.”

5.5          Non-Fiduciary Bailee/Agent for Perfection; Shared Collateral
Documents.  

(a)          Each Collateral Agent agrees to hold that part of the Collateral
that is in its possession or control (or in the possession or control of its
agents or bailees) to the extent that possession or control thereof is taken to
perfect a Lien thereon under the UCC or other applicable law (such Collateral
being the “Pledged Collateral”) as gratuitous bailee and non-fiduciary agent on
behalf of and for the benefit of each other Collateral Agent (such bailment
being intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) solely for the
purpose of perfecting, or improving the priority of, the security interest
granted under the First Lien Collateral Documents and the Second Lien Collateral
Documents, as applicable, subject to the terms and conditions of this
Section 5.5;  provided that, in the case of any such possession or control by
any Second Lien Collateral Agent, the foregoing shall not be deemed to be a
waiver of any restriction set forth herein on such possession or control or of
any breach by such Second Lien Collateral Agent of any terms of this Agreement
in respect of such possession or control. 

(b)          Until the Discharge of First Lien Obligations has occurred, each
First Lien Collateral Agent shall be entitled to deal with the Pledged
Collateral in accordance with the terms of the First Lien Financing Documents as
if the Liens of any Second Lien Collateral Agent under the Second Lien
Collateral Documents did not exist.  The rights of each Second Lien Collateral
Agent shall at all times be subject to the terms of this Agreement and to each
First Lien Collateral Agent’s rights under the First Lien Financing Documents.

(c)          No Collateral Agent shall have any obligation whatsoever to any
Claimholder to ensure that the Pledged Collateral is genuine or owned by any of
the Obligors or to preserve rights or benefits of any Person with respect
thereto except as expressly set forth in this Section 5.5 or, in the case of any
Second Lien Collateral Agent, the other provisions hereof (including the
turnover provisions set





-26-

--------------------------------------------------------------------------------

 

 

forth in Section 4.2). The duties or responsibilities of each Collateral Agent
under this Section 5.5 shall be limited solely to holding the Pledged Collateral
as bailee in accordance with this Section 5.5 and, in the case of any First Lien
Collateral Agent, delivering the Pledged Collateral to the Directing Second Lien
Collateral Agent upon a Discharge of First Lien Obligations as provided in
paragraph (e) below or, in the case of any Second Lien Collateral Agent,
delivering the Pledged Collateral to the Directing First Lien Collateral Agent
in accordance with the provisions hereof (including the turnover provisions set
forth in Section 4.2).

(d)          Each Collateral Agent, for itself and on behalf of its Related
Claimholders, hereby waives and releases each other Collateral Agent and each
other Claimholder from all claims and liabilities arising pursuant to any
Collateral Agent’s role under this Section 5.5 as gratuitous bailee and
non-fiduciary agent with respect to the Pledged Collateral; provided that, in
the case of any possession or control of any Pledged Collateral by any Second
Lien Collateral Agent, the foregoing shall not be deemed to be a waiver of any
restriction set forth herein on such possession or control or of any breach by
such Second Lien Collateral Agent of any terms of this Agreement in respect of
such possession or control.  None of the First Lien Collateral Agents or any
other First Lien Claimholders shall have by reason of the First Lien Collateral
Documents, the Second Lien Collateral Documents, the Shared Collateral
Documents, this Agreement or any other document, a fiduciary relationship in
respect of any Second Lien Collateral Agent or any other Second Lien
Claimholder, and it is understood and agreed that the interests of the First
Lien Collateral Agents and the other First Lien Claimholders, on the one hand,
and the Second Lien Collateral Agents and the other Second Lien Claimholders, on
the other hand, may differ and that the First Lien Collateral Agents and the
other First Lien Claimholders shall be fully entitled to act in their own
interest without taking into account the interests of the Second Lien Collateral
Agents or the other Second Lien Claimholders.

(e)          Upon the Discharge of First Lien Obligations, each First Lien
Collateral Agent shall deliver the remaining Pledged Collateral in its
possession (if any) (or proceeds thereof) together with any necessary
endorsements (such endorsement shall be without recourse and without any
representation or warranty), first, to the Directing Second Lien Collateral
Agent, to the extent the Discharge of Second Lien Obligations has not occurred
and second, upon the Discharge of Second Lien Obligations, to the Obligors to
the extent no Obligations remain outstanding (in each case, so as to allow such
Person to obtain possession or control of such Pledged Collateral) or as a court
of competent jurisdiction may otherwise direct.  Following the Discharge of
First Lien Obligations, each First Lien Collateral Agent further agrees to take,
at the expense of the Obligors (which expense reimbursement shall be subject to
the provisions of the applicable First Lien Document), all other actions
reasonably requested by the Directing Second Lien Collateral Agent in connection
with the Directing Second Lien Collateral Agent obtaining a first-priority
interest in the Pledged Collateral.

5.6          When Discharge of First Lien Obligations Deemed to Not Have
Occurred.  If, substantially concurrently with or after the Discharge of First
Lien Obligations having occurred, the Top Borrower or any other First Lien
Obligor enters into any Refinancing of any First Lien Financing Document
evidencing a First Lien Obligation, which Refinancing is permitted hereby and by
the terms of the Second Lien Financing Documents, then such Discharge of First
Lien Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement, and the obligations under such Refinancing of the
First Lien Financing Document shall automatically be treated as First Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein, and the
New First Lien Agent (as defined below) shall be a First Lien Collateral Agent
(and, if applicable in accordance with the definition of such term, the
Directing First Lien Collateral Agent) for all purposes of this Agreement.  Upon
receipt of a notice from the Top Borrower or any other First Lien Obligor
stating that a Borrower or such other First Lien Obligor has entered into a
Refinancing of any First Lien Financing Document (which notice shall include the
identity of the new first lien collateral agent (such agent, the “New First Lien
Agent”)), each Collateral Agent shall promptly (a) enter into such documents





-27-

--------------------------------------------------------------------------------

 

 

and agreements (including amendments or supplements to, or amendment and
restatement of, this Agreement) as the Top Borrower, such other First Lien
Obligor or the New First Lien Agent shall reasonably request in order to provide
to the New First Lien Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement, and (b) in
the case of each Second Lien Collateral Agent only, deliver to the New First
Lien Agent (if it is the Directing First Lien Collateral Agent) any Pledged
Collateral held by it together with any necessary endorsements (or otherwise
allow the New First Lien Agent to obtain control of such Pledged
Collateral).  The New First Lien Agent shall agree in a writing addressed to the
other Collateral Agents and the other Claimholders to be bound by the terms of
this Agreement, for itself and on behalf of its Related First Lien
Claimholders. 

5.7          Purchase Right.

(a)          Without prejudice to the enforcement of any of the First Lien
Claimholder’s rights or remedies under this Agreement, any other First Lien
Financing Documents, at law or in equity or otherwise, each First Lien
Collateral Agent, on behalf of its Related First Lien Claimholders, agrees that
at any time within thirty (30) days following (i) an acceleration of all the
First Lien Obligations in accordance with the terms of the First Lien Financing
Documents or (ii) the commencement of any Insolvency or Liquidation Proceeding
with respect to any Obligor, the Second Lien Claimholders (other than any
Disqualified Institution, as defined in either the First Lien Credit Agreement
or the Initial Second Lien Document) may request, and upon such request, the
First Lien Claimholders will offer each Second Lien Claimholder, the option to
purchase at par the entire aggregate outstanding amount (but not less than the
entire aggregate outstanding amount) of the First Lien Obligations (and to
assume the entire amount of unfunded commitments under the First Lien Financing
Documents), at the Purchase Price (together with the deposit of cash collateral
as set forth below), without warranty or representation or recourse except as
provided in Section 5.7(c), on a pro rata basis among the First Lien
Claimholders.  The “Purchase Price” will equal the sum of:  (1) the principal
amount of all loans, advances or similar extensions of credit included in the
First Lien Obligations (including the unreimbursed amount of all issued letters
of credit (including First Lien Letters of Credit), but excluding the undrawn
amount of then outstanding letters of credit (including the undrawn amount of
then outstanding First Lien Letters of Credit), all accrued and unpaid interest
(including Post-Petition Interest) thereon through the date of purchase and any
prepayment penalties or premiums that would be applicable upon prepayment of the
First Lien Obligations, (2) the net aggregate amount then owing to
counterparties under First Lien Hedge Agreements governing the First Lien
Secured Hedging Obligations and First Lien Banking Services Agreements,
including, in the case of such First Lien Hedge Agreements, all amounts owing to
the counterparties as a result of the termination (or early termination)
thereof, and (3) all accrued and unpaid fees, expenses and other amounts owed to
the First Lien Claimholders under the First Lien Documents on the date of
purchase.  The Purchase Price shall be accompanied by delivery to the Directing
First Lien Collateral Agent of cash collateral in immediately available funds,
to be deposited under the sole dominion and control of the Directing First Lien
Collateral Agent, in such amount as the Directing First Lien Collateral Agent
determines is reasonably necessary to secure the First Lien Claimholders in
connection with any issued and outstanding First Lien Letters of Credit under
the First Lien Financing Documents but in any event not to exceed 105% of the
sum of (x) the aggregate undrawn amount of all such First Lien Letters of Credit
outstanding pursuant to the First Lien Financing Documents and (y) the aggregate
facing and similar fees which will accrue thereon through the stated maturity of
the First Lien Letters of Credit (assuming no drawings thereon before stated
maturity).  It is understood and agreed that (i) at the time any facing or
similar fees are owing to an issuer with respect to any First Lien Letter of
Credit, the Directing First Lien Collateral Agent may apply amounts deposited
with it as described above to pay same and (ii) upon any drawing under any First
Lien Letter of Credit, the Directing First Lien Collateral Agent shall apply
amounts deposited with it as described above to repay the respective unpaid
drawing.  After giving effect to any payment made as described above in this
paragraph (a), those amounts (if any) then on deposit with the Directing First
Lien Collateral Agent as cash collateral, described in this paragraph (a) which
exceed 105% of the sum of the aggregate undrawn amount of all then





-28-

--------------------------------------------------------------------------------

 

 

outstanding First Lien Letters of Credit and the aggregate facing and similar
fees (to the respective issuers) which will accrue thereon through the stated
maturity of the then outstanding First Lien Letters of Credit (assuming no
drawings thereon before stated maturity), shall be returned to the respective
purchaser or purchasers, as their interests appear.  Furthermore, at such time
as all First Lien Letters of Credit have been cancelled, expired or been fully
drawn, as the case may be, and after all applications described above have been
made, any excess cash collateral then on deposit with the Directing First Lien
Collateral Agent as described above in this paragraph (a) (and not previously
applied or released as provided above) shall be returned to the respective
purchaser or purchasers, as their interests appear.

(b)          The Second Lien Claimholders shall irrevocably accept or reject
such offer within 30 days of the receipt thereof by the Directing Second Lien
Collateral Agent and the parties shall endeavor to close promptly thereafter to
the extent such offer has been accepted. The Second Lien Claimholders shall only
be permitted to acquire the entire amount of the First Lien Obligations pursuant
to this Section 5.7, and may not acquire less than all of such First Lien
Obligations.  No Disqualified Institution (as defined in either the First Lien
Credit Agreement or the Initial Second Lien Document) may acquire any First Lien
Obligations.  If any Second Lien Claimholders timely accept such offer, it shall
be exercised pursuant to documentation mutually acceptable to each of the First
Lien Collateral Agents and the relevant Second Lien Collateral Agents.  If the
Second Lien Claimholders reject such offer (or do not so irrevocably accept such
offer within the required timeframe), the First Lien Claimholders shall have no
further obligations pursuant to this Section 5.7 and may take any further
actions in their sole discretion in accordance with the First Lien Documents and
this Agreement.  Each First Lien Claimholder will retain all rights to
indemnification and expense reimbursement provided in the relevant First Lien
Documents for all claims and other amounts relating to periods prior to the
purchase of the First Lien Obligations pursuant to this Section 5.7.  Upon the
consummation of the purchase and sale of the First Lien Obligations, each First
Lien Collateral Agent shall, at the request of the Directing Second Lien
Collateral Agent, resign from its role in accordance with the applicable First
Lien Document (and comply with any provisions contained therein with respect to
successors to such role or the powers granted in connection with such role) and
cooperate with an orderly transition of Liens in the Collateral.

(c)          The purchase and sale of the First Lien Obligations under this
Section 5.7 will be without recourse and without representation or warranty of
any kind by the First Lien Claimholders, except that the First Lien Claimholders
shall severally and not jointly represent and warrant to the Second Lien
Claimholders that on the date of the purchase, immediately before giving effect
to such purchase:

(1)          the principal of and accrued and unpaid interest on the First Lien
Obligations, and the fees, expenses and other amounts in respect thereof owed to
the respective First Lien Claimholders, are as stated in any assignment
agreement prepared in connection with the purchase and sale of the First Lien
Obligations;

(2)          each First Lien Claimholder owns the First Lien Obligations
purported to be owned by it free and clear of any Liens; and

(3)          that such First Lien Claimholder has the right to assign the First
Lien Obligations being assigned by it and its assignment has been duly
authorized and delivered.

SECTION 6.          Insolvency or Liquidation Proceedings.

6.1          Finance and Sale Issues.

(a)          Until the Discharge of First Lien Obligations has occurred, if any
Obligor shall be subject to any Insolvency or Liquidation Proceeding and the
Directing First Lien Collateral Agent shall





-29-

--------------------------------------------------------------------------------

 

 

desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code or any similar Debtor Relief Law) on which
the First Lien Collateral Agents or any other creditor has a Lien or to permit
any Obligor to obtain financing, whether from the First Lien Claimholders or any
other Person, under Section 364 of the Bankruptcy Code or any similar Debtor
Relief Law (“DIP Financing”), then each Second Lien Collateral Agent, on behalf
of itself and its Related Second Lien Claimholders, agrees that it and its
Related Second Lien Claimholders will raise no objection to, or oppose or
contest (or join with or support any third party opposing, objecting or
contesting), such Cash Collateral use or DIP Financing (including any proposed
orders for such Cash Collateral use and/or DIP Financing which are acceptable to
the Directing First Lien Collateral Agent) and it and its Related Second Lien
Claimholders will be deemed to have consented to such Cash Collateral use or DIP
Financing (including such proposed orders), and to the extent the Liens securing
the First Lien Obligations are subordinated to or pari passu with such DIP
Financing, each Second Lien Collateral Agent will subordinate its Liens in the
Collateral to the Liens securing such DIP Financing (and all obligations
relating thereto and any customary “carve-out” agreed to on behalf of the First
Lien Claimholders by the Directing First Lien Collateral Agent) and to all
adequate protection Liens granted to the First Lien Claimholders on the same
basis as the Liens securing the Second Lien Obligations are subordinated to the
Liens securing the First Lien Obligations under this Agreement and will not
request adequate protection or any other relief in connection therewith (except
as expressly agreed by the Directing First Lien Collateral Agent or to the
extent permitted by Section 6.3); provided that the Second Lien Collateral
Agents and the Second Lien Claimholders retain the right to object to any
ancillary agreements or arrangements regarding the use of Cash Collateral or the
DIP Financing that require a specific treatment of a claim in respect of the
Second Lien Obligations for purposes of a plan of reorganization or similar
dispositive restructuring plan.

(b)          Each Second Lien Collateral Agent, for itself and on behalf of its
Related Second Lien Claimholders, agrees that it and its Related Second Lien
Claimholders will not seek consultation rights in connection with, and will
raise no objection or oppose or contest (or join with or support any third party
objecting, opposing or contesting), a motion to sell, liquidate or otherwise
Dispose of Collateral under Section 363 of the Bankruptcy Code if the requisite
First Lien Claimholders have consented to such sale, liquidation or other
Disposition; provided that (1) to the extent the net cash proceeds of such sale
or other Disposition are used to pay the principal amount of Indebtedness for
borrowed money constituting First Lien Obligations, or to reimburse
disbursements under, or cash collateralize the face amount of, the First Lien
Letters of Credit constituting First Lien Obligations, the Liens of the Second
Lien Claimholders shall attach to any remaining proceeds and (2) such motion
does not impair the rights of the Second Lien Claimholders under Section 363(k)
of the Bankruptcy Code (provided that the First Lien Obligations are paid in
cash in full in connection with any such credit bid by the Second Lien
Claimholders); and further provided, however, that the Second Lien Claimholders
may assert any objection with respect to any proposed orders to retain
professionals or set bid or related procedures in connection with such sale,
liquidation or Disposition that may be raised by an unsecured creditor of the
Obligors.

6.2          Relief from the Automatic Stay.  Until the Discharge of First Lien
Obligations has occurred, each Second Lien Collateral Agent, on behalf of itself
and its Related Second Lien Claimholders agrees that none of them shall (a) seek
(or support any other Person seeking) relief from or modification of the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of any of the Collateral, in each case without the prior written consent
of the Directing First Lien Collateral Agent, or (b) oppose (or support any
other Person in opposing) any request by any First Lien Collateral Agent for
relief from or modification of such stay.

6.3          Adequate Protection.

(a)          Each Second Lien Collateral Agent, on behalf of itself and its
Related Second Lien Claimholders, agrees that none of them shall contest (or
support any other Person contesting):





-30-

--------------------------------------------------------------------------------

 

 

(i)          any request by any First Lien Collateral Agent or the other First
Lien Claimholders for adequate protection under any Debtor Relief Law;

(ii)          any objection by any First Lien Collateral Agent or the other
First Lien Claimholders to any motion, relief, action or proceeding based on
such First Lien Collateral Agent or the other First Lien Claimholders claiming a
lack of adequate protection with respect to the Collateral; or

(iii)          the allowance and/or payment of interest, fees or other amounts
to any First Lien Collateral Agent or any other First Lien Claimholder under
Section 506(b) of the Bankruptcy Code or as adequate protection under Section
361 of the Bankruptcy Code.

(b)          Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency or Liquidation Proceeding:

(i)          if the First Lien Claimholders (or any subset thereof) are granted
adequate protection in the form of a Lien on additional or replacement
collateral in connection with any use of Cash Collateral or DIP Financing, then
each Second Lien Collateral Agent, on behalf of itself and its Related Second
Lien Claimholders, may seek or request adequate protection in the form of a Lien
on such additional or replacement collateral, which Lien will be subordinated to
the Liens securing and providing adequate protection for the First Lien
Obligations and such use of Cash Collateral or DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing the
Second Lien Obligations are so subordinated to the Liens securing the First Lien
Obligations under this Agreement; and

(ii)          the Second Lien Collateral Agents and the other Second Lien
Claimholders shall only be permitted to seek adequate protection with respect to
their respective rights in the Collateral in any Insolvency or Liquidation
Proceeding in the form of (A) additional collateral; provided that as adequate
protection for the First Lien Obligations, each First Lien Collateral Agent, on
behalf of itself and its Related First Lien Claimholders, is also granted a Lien
on such additional collateral that is senior to any Lien granted to the Second
Lien Collateral Agents and the other Second Lien Claimholders; (B) replacement
Liens on the Collateral; provided that as adequate protection for the First Lien
Obligations, each First Lien Collateral Agent, on behalf of itself and its
Related First Lien Claimholders, is also granted replacement Liens on the
Collateral that are senior to any Lien granted to the Second Lien Collateral
Agents and the other Second Lien Claimholders; (C) an administrative expense
claim; provided that as adequate protection for the First Lien Obligations, each
First Lien Collateral Agent, on behalf of itself and its Related First Lien
Claimholders, is also granted an administrative expense claim that is senior and
prior to the administrative expense claim of the Second Lien Collateral Agents
and the other Second Lien Claimholders; and (D) cash payments with respect to
current fees and expenses; provided that (1) as adequate protection for the
First Lien Obligations, each First Lien Collateral Agent, on behalf of itself
and its Related First Lien Claimholders, is also granted cash payments with
respect to current fees and expenses and (2) each First Lien Collateral Agent
may object to the amounts of fees and expenses sought by the Second Lien
Collateral Agents and the other Second Lien Claimholders; and (E) cash payments
with respect to interest on the Second Lien Obligations; provided that (1) as
adequate protection for the First Lien Obligations, each First Lien Collateral
Agent, on behalf of itself and its Related First Lien Claimholders, is also
granted cash payments with respect to interest on the First Lien Obligation
represented by it, (2) such cash payments do not exceed an amount equal to the
interest accruing on the principal amount of Second Lien Obligations outstanding
on the date such relief is granted at the interest rate under the applicable
Second Lien Documents and accruing from the date the applicable Second Lien
Collateral Agent is granted such relief and (3) such cash payments are





-31-

--------------------------------------------------------------------------------

 

 

held in the Escrow Account as described below.  If any Second Lien Claimholder
is entitled by order of a court of competent jurisdiction to receive or receives
adequate protection payments for post-petition interest in an Insolvency or
Liquidation Proceeding (“Second Lien Adequate Protection Payments”), then all
such payments shall be payable or transferred to, and held in, an escrow account
(the “Escrow Account”) pursuant to terms mutually satisfactory to the Directing
First Lien Collateral Agent and the Directing Second Lien Collateral Agent, in
each case until the effectiveness of the plan of reorganization or similar
dispositive restructuring plan for, or conclusion of, that Insolvency or
Liquidation Proceeding. If the First Lien Claimholders do not receive payment in
full in cash of all First Lien Obligations upon the effectiveness of the plan of
reorganization or similar dispositive restructuring plan for, or conclusion of,
that Insolvency or Liquidation Proceeding, then an amount contained in the
Escrow Account shall be paid over to the First Lien Claimholders (the “Pay-Over
Amount”) equal to the lesser of (x) the Second Lien Adequate Protection Payments
received by the Second Lien Claimholders and (y) the amount of the short-fall
(the “Short Fall”) in payment in full of the First Lien Obligations; provided
that to the extent any portion of the Short Fall represents payments received by
the First Lien Claimholders in the form of promissory notes, equity or other
property equal in value to the cash paid in respect of the Pay-Over Amount, the
First Lien Claimholders shall, upon receipt of the Pay-Over Amount, transfer
those promissory notes, equity or other property, equal in value to the cash
paid in respect of the Pay-Over Amount, to the applicable Second Lien
Claimholders pro rata in exchange for the Pay-Over Amount. Upon the
effectiveness of the plan of reorganization or similar dispositive restructuring
plan for, or conclusion of, that Insolvency or Liquidation Proceeding, any
amounts remaining in the Escrow Account after application of amounts provided
for above shall be paid to the Second Lien Claimholders as their interests may
appear.  It is understood and agreed that nothing in this Section 6.3(b) shall
modify or otherwise affect the other agreements by or on behalf of the Second
Lien Collateral Agents and the other Second Lien Claimholders set forth in this
Agreement (including the agreements to raise no objection to, or oppose or
contest, that are set forth in Section 6.1).  To the extent the First Lien
Collateral Agents are not granted such adequate protection in the applicable
form, any amounts recovered by or distributed to any Second Lien Collateral
Agent or any other Second Lien Claimholder pursuant to or as a result of any
such additional collateral, any such replacement Lien, any such administrative
expense claim or any such cash payment shall be subject to Section 4.2.

6.4          No Waiver.  Subject to Section 6.7(b), nothing contained herein
shall prohibit or in any way limit any First Lien Collateral Agent or any other
First Lien Claimholder from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by any Second Lien Collateral Agent
or any other Second Lien Claimholders, including the seeking by any Second Lien
Collateral Agent or any other Second Lien Claimholders of adequate protection or
the asserting by any Second Lien Collateral Agent or any other Second Lien
Claimholders of any of its rights and remedies under the Second Lien Financing
Documents or otherwise. Without limiting the foregoing, notwithstanding anything
herein to the contrary, the First Lien Claimholders shall not be deemed to have
consented to, and expressly retain their rights to object to, the grant of
adequate protection in the form of cash payments to the Second Lien Claimholders
made pursuant to Section 6.3(b). 

6.5          Reinstatement.  If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Obligor any amount paid in respect of First Lien
Obligations (a “Recovery”), then such First Lien Claimholder shall be entitled
to a reinstatement of its First Lien Obligations with respect to all such
recovered amounts on the date of such Recovery, and from and after the date of
such reinstatement the Discharge of First Lien Obligations shall be deemed not
to have occurred for all purposes hereunder.  If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties





-32-

--------------------------------------------------------------------------------

 

 

hereto from such date of reinstatement.  Any amounts received by any Second Lien
Collateral Agent or any other Second Lien Claimholder on account of the Second
Lien Obligations after the termination of this Agreement shall, upon a
reinstatement of this Agreement pursuant to this Section 6.5, be held in trust
for and paid over to the Directing First Lien Collateral Agent for the benefit
of the First Lien Claimholders, for application to the reinstated First Lien
Obligations.  This Section 6.5 shall survive termination of this Agreement.

6.6          Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, arrangement,
compromise or liquidation or similar dispositive restructuring plan, both on
account of First Lien Obligations and on account of Second Lien Obligations,
then, to the extent the debt obligations distributed on account of the First
Lien Obligations and on account of the Second Lien Obligations are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

6.7          Post-Petition Interest.

(a)          Each Second Lien Collateral Agent, for itself and on behalf of its
Related Second Lien Claimholders, agrees that neither it nor its Related Second
Lien Claimholders shall oppose or seek to challenge (or join with any other
Person opposing or challenging) any claim by any First Lien Collateral Agent or
any other First Lien Claimholder for allowance in any Insolvency or Liquidation
Proceeding of First Lien Obligations consisting of Post-Petition
Interest.  Regardless of whether any such claim for Post-Petition Interest is
allowed or allowable, and without limiting the generality of the other
provisions of this Agreement, this Agreement expressly is intended to include,
and does include the “rule of explicitness,” and is intended to provide the
First Lien Claimholders with the right to receive payment of all Post-Petition
Interest through distributions made pursuant to the provisions of this Agreement
even though such Post-Petition Interest may not be not allowed or allowable
against the bankruptcy estate of the Top Borrower or any other Obligor under
Section 502(b)(2) or Section 506(b) of the Bankruptcy Code or under any other
provision of the Bankruptcy Code or any other Debtor Relief Law.

(b)          Subject to Section 6.3(b), none of any First Lien Collateral Agent
nor any of its Related First Lien Claimholders shall oppose or seek to challenge
any claim by any Second Lien Collateral Agent or any other Second Lien
Claimholder for allowance in any Insolvency or Liquidation Proceeding of Second
Lien Obligations consisting of Post-Petition Interest to the extent of the value
of the Lien of any Second Lien Collateral Agent, on behalf of the Second Lien
Claimholders, on the Collateral (after taking into account the amount of the
First Lien Obligations).

6.8          Waivers.  (a) Each Second Lien Collateral Agent, for itself and on
behalf of its Related Second Lien Claimholders, waives any claim it or its
Related Second Lien Claimholders may hereafter have against any First Lien
Claimholder arising out of (a) the election of any First Lien Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code or (b) any cash
collateral or financing arrangement, or any grant of a security interest in
connection with the Collateral, in any Insolvency or Liquidation Proceeding so
long as such actions are not in express contravention of the terms of this
Agreement.

(b)          Each Second Lien Collateral Agent, for itself and on behalf of its
Related Second Lien Claimholders, agrees that it will not assert or enforce any
claim under Section 506(c) of the Bankruptcy Code or any similar provision of
any other Debtor Relief Law senior to or on a parity with the Liens securing the
First Lien Obligations for costs or expenses of preserving or disposing of any
Collateral.





-33-

--------------------------------------------------------------------------------

 

 

6.9          Separate Grants of Security and Separate Classification; Voting on
Plan.  Each Second Lien Collateral Agent, for itself and on behalf of its
Related Second Lien Claimholders, and each First Lien Collateral Agent, for
itself and on behalf of its Related First Lien Claimholders, acknowledges and
agrees that:

(a)          the grants of Liens pursuant to the First Lien Collateral Documents
and the Second Lien Collateral Documents constitute, and, in the case of the
Shared Collateral Documents, are intended to constitute, two separate and
distinct grants of Liens;

(b)          because of, among other things, their differing rights in the
Collateral (including the Shared Collateral), the Second Lien Obligations are
fundamentally different from the First Lien Obligations and must, subject to
applicable law, be separately classified in any plan of reorganization or
similar dispositive restructuring plan proposed or adopted in an Insolvency or
Liquidation Proceeding; and

(c)          the Second Lien Claimholders agree that they will not propose,
support or vote in favor of any plan of reorganization unless such plan (i)
provides for the payment in full in cash of all the First Lien Obligations or
(ii) is supported by the First Lien Claimholders required under applicable law
to approve a plan.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral (including the
Shared Collateral) constitute only one secured claim (rather than separate
classes of senior and junior secured claims), then each of the parties hereto
hereby acknowledges and agrees that, subject to Sections 2.1 and 4.1, all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Obligors in respect of the Collateral
(including the Shared Collateral) (with the effect being that, to the extent
that the aggregate value of the Collateral is sufficient (for this purpose
ignoring all claims held by the Second Lien Claimholders), the First Lien
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing (or that would be owing if there were such separate classes of
senior and junior secured claims) in respect of Post-Petition Interest,
including any additional interest payable pursuant to the First Lien Documents
arising from or related to a default, regardless of whether any such claim is
allowed or allowable in any Insolvency or Liquidation Proceeding, before any
distribution is made in respect of the claims held by the Second Lien
Claimholders with respect to the Collateral (including the Shared Collateral),
with each Second Lien Collateral Agent, for itself and on behalf of its Related
Second Lien Claimholders, hereby acknowledging and agreeing to turn over to the
Directing First Lien Collateral Agent, for itself and on behalf of the First
Lien Claimholders, Collateral (including the Shared Collateral) or proceeds of
Collateral (including the Shared Collateral) or any other distribution (whether
or not expressly characterized as such) in respect of the Collateral, otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Second Lien Claimholders.

6.10          Effectiveness in Insolvency Proceedings.  The parties acknowledge
that this Agreement is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code and under comparable provisions of any other applicable Debtor
Relief Law, which will be effective before, during and after the commencement of
any Insolvency or Liquidation Proceeding. All references in this Agreement to
any Obligor will include such Person as a debtor-in-possession and any receiver
or trustee for such Person in any Insolvency or Liquidation Proceeding.





-34-

--------------------------------------------------------------------------------

 

 

SECTION 7.          Reliance; Waivers; Etc.

7.1          Reliance.  Other than any reliance on the terms of this Agreement,
each First Lien Collateral Agent, on behalf of itself and its Related First Lien
Claimholders, acknowledges that it and its Related First Lien Claimholders have,
independently and without reliance on any Second Lien Collateral Agent or any
other Second Lien Claimholder, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into each
of the First Lien Documents (as applicable) and be bound by the terms of this
Agreement, and they will continue to make their own credit decision in taking or
not taking any action under the First Lien Documents or this Agreement.  Each
Second Lien Collateral Agent, on behalf of itself and its Related Second Lien
Claimholders, acknowledges that it and its Related Second Lien Claimholders
have, independently and without reliance on any First Lien Collateral Agent or
any other First Lien Claimholder, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
each of the Second Lien Documents and be bound by the terms of this Agreement,
and they will continue to make their own credit decision in taking or not taking
any action under the Second Lien Documents or this Agreement.

7.2          No Warranties or Liability.

(a)          Each First Lien Collateral Agent, on behalf of itself and its
Related First Lien Claimholders, acknowledges and agrees that, except as set
forth in Section 8.14, no Second Lien Collateral Agent or other Second Lien
Claimholders have made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Second Lien Documents, the
ownership of any Collateral or the perfection or priority of any Liens
thereon.  The Second Lien Claimholders will be entitled to manage and supervise
their respective extensions of credit under the Second Lien Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. 

(b)          Each Second Lien Collateral Agent, on behalf of itself and its
Related Second Lien Claimholders, acknowledges and agrees that, except as set
forth in Section 8.14, no First Lien Collateral Agent or other First Lien
Claimholders have made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the First Lien Documents, the
ownership of any Collateral or the perfection or priority of any Liens
thereon.  The First Lien Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under the First Lien Documents
in accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. 

(c)          The Second Lien Collateral Agents and the other Second Lien
Claimholders shall have no duty to the First Lien Collateral Agents or any of
the other First Lien Claimholders, and the First Lien Collateral Agents and the
other First Lien Claimholders shall have no duty to the Second Lien Collateral
Agents or any of the other Second Lien Claimholders, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with any Obligor (including
the First Lien Financing Documents and the Second Lien Financing Documents, but
in each case other than this Agreement), regardless of any knowledge thereof
which they may have or be charged with.

7.3          No Waiver of Lien Priorities.

(a)          No right of the First Lien Collateral Agents or any other First
Lien Claimholders, or any of them, to enforce any provision of this Agreement or
of any First Lien Document shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Obligor or by any act
or failure to act by any First Lien Collateral Agent or any other First Lien
Claimholder, or by any





-35-

--------------------------------------------------------------------------------

 

 

noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the First Lien Documents or any of the Second Lien Documents,
regardless of any knowledge thereof which the First Lien Collateral Agents or
the other First Lien Claimholders, or any of them, may have or be otherwise
charged with.

(b)          Without in any way limiting the generality of the foregoing
paragraph (a) (but subject to the rights of the First Lien Obligors under the
First Lien Documents and subject to the provisions of Section 5.3(a)), the First
Lien Collateral Agents and the other First Lien Claimholders, or any of them,
may at any time and from time to time in accordance with the First Lien
Documents and/or applicable law, without the consent of, or notice to, any
Second Lien Collateral Agent or any other Second Lien Claimholders, without
incurring any liabilities to any Second Lien Collateral Agent or any other
Second Lien Claimholders and without impairing or releasing the Lien priorities
and other benefits provided in this Agreement (even if any right of subrogation
or other right or remedy of any Second Lien Collateral Agent or any other Second
Lien Claimholders is affected, impaired or extinguished thereby) do any one or
more of the following:

(1)          make loans and advances to any Obligor or issue, provide or obtain
First Lien Letters of Credit for account of any Obligor or otherwise extend
credit to any Obligor, in any amount and on any terms, whether pursuant to a
commitment or as a discretionary advance and whether or not any default or event
of default or failure of condition is then continuing;

(2)          change the manner, place or terms of payment of, or change or
extend the time of payment of, or amend, renew, exchange, increase or alter the
terms of, any of the First Lien Obligations or any Lien on any First Lien
Collateral or guaranty thereof or any liability of any Obligor, or any liability
incurred directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the tenor
or terms of any such increase or extension) or otherwise amend, renew, exchange,
extend, modify or supplement in any manner any Liens held by any First Lien
Collateral Agent or any of the other First Lien Claimholders, the First Lien
Obligations or any of the First Lien Documents;

(3)          sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the First Lien
Collateral or any liability of any Obligor to any First Lien Collateral Agent or
any other First Lien Claimholders, or any liability incurred directly or
indirectly in respect thereof;

(4)          settle or compromise any First Lien Obligation or any other
liability of any Obligor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including the First Lien Obligations) in
any manner or order;

(5)          exercise or delay in or refrain from exercising any right or remedy
against any Obligor or any security or any other Person or with respect to any
security, elect any remedy and otherwise deal freely with any Obligor or any
First Lien Collateral and any security and any guarantor or any liability of any
Obligor to the First Lien Claimholders or any liability incurred directly or
indirectly in respect thereof; and

(6)          release or discharge any First Lien Obligation or any guaranty
thereof or any agreement or obligation of any Obligor or any other Person or
entity with respect thereto.

(c)          Until the Discharge of First Lien Obligations, each Second Lien
Collateral Agent, on behalf of itself and its Related Second Lien Claimholders,
agrees not to assert and hereby waives, to the





-36-

--------------------------------------------------------------------------------

 

 

fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law.

7.4          Waiver of Liability.

(a)          Each Second Lien Collateral Agent, on behalf of itself and its
Related Second Lien Claimholders, agrees that the First Lien Collateral Agents
and the other First Lien Claimholders shall have no liability to any Second Lien
Collateral Agent or any other Second Lien Claimholders, and each Second Lien
Collateral Agent, on behalf of itself and its Related Second Lien Claimholders,
hereby waives any claim against any First Lien Collateral Agent or any other
First Lien Claimholder, arising out of any and all actions which any First Lien
Collateral Agent or any other First Lien Claimholders may take or permit or omit
to take with respect to:  (i) the First Lien Documents (including, without
limitation, any failure to perfect or obtain perfected security interests in the
First Lien Collateral), (ii) the collection of the First Lien Obligations or
(iii) the foreclosure upon, or sale, liquidation or other Disposition of, any
First Lien Collateral.  Each Second Lien Collateral Agent, on behalf of itself
and its Related Second Lien Claimholders, also agrees that the First Lien
Collateral Agents and the other First Lien Claimholders have no duty, express or
implied, fiduciary or otherwise, to them in respect of the maintenance or
preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.  Neither the First Lien Collateral Agents nor any other First Lien
Claimholder nor any of their respective directors, officers, employees or agents
will be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so, or will be under any obligation to sell
or otherwise Dispose of any Collateral upon the request of any Obligor or upon
the request of any Second Lien Collateral Agent, any other Second Lien
Claimholder or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof.  Without limiting the foregoing,
each Second Lien Collateral Agent, on behalf of itself and its Related Second
Lien Claimholders, agrees that neither any First Lien Collateral Agent nor any
other First Lien Claimholder (in directing the First Lien Collateral Agent to
take any action with respect to the Collateral) shall have any duty or
obligation to realize first upon any type of Collateral or to sell or otherwise
Dispose of all or any portion of the Collateral in any manner, including as a
result of the application of the principles of marshaling or otherwise, that
would maximize the return to any First Lien Claimholders or any Second Lien
Claimholders, notwithstanding that the order and timing of any such realization,
sale or other Disposition may affect the amount of proceeds actually received by
such Claimholders from such realization, sale or other Disposition.

(b)          With respect to its share of the First Lien Obligations, JPM shall
have and may exercise the same rights and powers hereunder as, and shall be
subject to the same obligations and liabilities as and to the extent set forth
herein for, any other Claimholder, all as if JPM were not the First Lien
Collateral Agent. The term “Claimholders” or any similar term shall, unless the
context clearly otherwise indicates, include JPM, in its individual capacity as
a Claimholder.  JPM and its Affiliates may lend money to, and generally engage
in any kind of business with, the Obligors or any of their Affiliates as if JPM
were not acting as the First Lien Collateral Agent and without any duty to
account therefor to any other Claimholder.

(c)          [With respect to its share of the Second Lien
Obligations, [●] shall have and may exercise the same rights and powers
hereunder as, and shall be subject to the same obligations and liabilities as
and to the extent set forth herein for, any other Claimholder, all as if [●]
were not the Second Lien Collateral Agent. The term “Claimholders” or any
similar term shall, unless the context clearly otherwise indicates, include [●],
in its individual capacity as a Claimholder.  [●] and its Affiliates may lend
money to, and generally engage in any kind of business with, the Obligors or any
of their Affiliates as if [●] were





-37-

--------------------------------------------------------------------------------

 

 

not acting as the Second Lien Collateral Agent and the Second Lien Collateral
Agent and without any duty to account therefor to any other Claimholder.]

7.5          Obligations Unconditional.  All rights, interests, agreements and
obligations of the First Lien Collateral Agents and the other First Lien
Claimholders and the Second Lien Collateral Agents and the other Second Lien
Claimholders, respectively, hereunder (including the Lien priorities established
hereby) shall remain in full force and effect irrespective of:

(a)          any lack of validity or enforceability of any First Lien Documents
or any Second Lien Documents;

(b)          any change in the time, manner or place of payment of, or in any
other terms of, all or any of the First Lien Obligations or Second Lien
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any First Lien Document or any Second Lien Document;

(c)          any exchange of any security interest in any Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guaranty thereof;

(d)          the commencement of any Insolvency or Liquidation Proceeding in
respect of any Obligor; or

(e)          any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Obligor in respect of any First Lien
Collateral Agent, any other First Lien Claimholder, the First Lien Obligations,
any Second Lien Collateral Agent, any other Second Lien Claimholder or the
Second Lien Obligations in respect of this Agreement.

SECTION 8.          Miscellaneous.

8.1          Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of the First Lien Documents or the Second Lien
Documents, the provisions of this Agreement shall govern and control.

8.2          Effectiveness; Continuing Nature of this Agreement;
Severability.  This Agreement shall become effective when executed and delivered
by the parties hereto.  This is a continuing agreement of Lien subordination and
each of the First Lien Claimholders and the Second Lien Claimholders may
continue, at any time and without notice to any Second Lien Collateral Agent or
any other Second Lien Claimholder or any First Lien Collateral Agent or any
other First Lien Claimholder, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Obligor constituting
First Lien Obligations or Second Lien Obligations in reliance hereon.  Each
Second Lien Collateral Agent, on behalf of itself and its Related Second Lien
Claimholders, hereby waives any right it may have under applicable law to revoke
this Agreement or any of the provisions of this Agreement. Each First Lien
Collateral Agent, on behalf of itself and its Related First Lien Claimholders,
hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement.  The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  All references to any Obligor shall include such Obligor as
debtor and debtor-in-possession and any receiver,





-38-

--------------------------------------------------------------------------------

 

 

trustee or similar Person for any Obligor (as the case may be) in any Insolvency
or Liquidation Proceeding.  This Agreement shall terminate and be of no further
force and effect:

(a)          with respect to any First Lien Collateral Agent, the other First
Lien Claimholders and the First Lien Obligations, upon the Discharge of First
Lien Obligations, subject to Section 5.6 and the rights of the First Lien
Claimholders under Section 6.5; and

(b)          with respect to any Second Lien Collateral Agent, the other Second
Lien Claimholders and the Second Lien Obligations, upon the Discharge of Second
Lien Obligations.

Notwithstanding the foregoing, such termination shall not relieve any such party
of its obligations incurred hereunder prior to the date of such termination.

8.3          Amendments; Waivers.  Neither this Agreement nor any provision
hereof may be amended, modified or waived except pursuant to an agreement or
agreements in writing entered into by each First Lien Collateral Agent and each
Second Lien Collateral Agent then party hereto, subject to any applicable
consent required pursuant to the applicable First Lien Document or Second Lien
Document; provided that (a) the Directing First Lien Collateral Agent and the
Directing Second Lien Collateral Agent may, at the reasonable expense of the
Obligors and without the written consent of any other First Lien Claimholder,
any other Second Lien Claimholder or any Obligor, agree to any amendment to or
other modifications of this Agreement for the purpose of giving effect to
Section 8.20 or any Refinancing of any First Lien Obligations or Second Lien
Obligations and (b) additional Obligors may be added as parties hereto upon the
execution and delivery of a counterpart of the Intercreditor Joinder Agreement
in the form of Annex A hereto in accordance with the provisions of Section
8.17.  Each of the Directing First Lien Collateral Agent and the Directing
Second Lien Collateral Agent shall execute and deliver an amendment or other
modification of this Agreement at the other’s request to permit new creditors to
become a party hereto as set forth in the proviso to the immediately preceding
sentence.  Notwithstanding the provisions of any other First Lien Document or
Second Lien Document, the Directing First Lien Collateral Agent and the
Directing Second Lien Collateral Agent may, with the consent of the Top
Borrower, make any amendments, restatements, amendment and restatements,
supplements or other modifications to this Agreement to correct any ambiguity,
defect or inconsistency contained herein without the consent of any other
Person.  Each waiver of the terms of this Agreement, if any, shall be a waiver
only with respect to the specific instance involved and shall in no way impair
the rights of the parties making such waiver or the obligations of the other
parties owed to such party in any other respect or at any other
time.  Notwithstanding the foregoing, no Obligor shall have any right to consent
to or approve any amendment, modification or waiver of any provision of this
Agreement except (x) to the extent such Obligor’s rights are directly and
adversely affected by such amendment, modification or waiver or (y) to the
extent applicable to such Obligor, with respect to any provision identified in
Section 8.15;  provided,  however, that the Top Borrower shall be given notice
of any amendment, modification or waiver of this Agreement promptly after the
effectiveness thereof (it being understood that the failure to deliver such
notice to the Top Borrower shall in no way impact the effectiveness of any such
amendment, modification or waiver).

8.4          Information Concerning Financial Condition of the Obligors and its
Subsidiaries.  Each of the First Lien Collateral Agents and the other First Lien
Claimholders, on the one hand, and the Second Lien Collateral Agents and the
other Second Lien Claimholders, on the other hand, shall be responsible for
keeping themselves informed of (a) the financial condition of the Obligors and
their subsidiaries and all endorsers and/or guarantors of the First Lien
Obligations or the Second Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations or the Second
Lien Obligations.  The First Lien Collateral Agents and the other First Lien
Claimholders shall have no duty to advise any Second Lien Collateral Agent or
any other Second Lien Claimholder of information known to it or them regarding
such condition or any such circumstances or otherwise.  In the event any





-39-

--------------------------------------------------------------------------------

 

 

First Lien Collateral Agent or any of the other First Lien Claimholders, in its
or their sole discretion, undertakes at any time or from time to time to provide
any such information to any Second Lien Collateral Agent or any other Second
Lien Claimholder, it or they shall be under no obligation:

(i)          to make, and such First Lien Collateral Agent and such First Lien
Claimholders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;

(ii)          to provide any additional information or to provide any such
information on any subsequent occasion;

(iii)          to undertake any investigation; or

(iv)          to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

8.5          Subrogation.  With respect to the value of any payments or
distributions in cash, property or other assets that any Second Lien Collateral
Agent or any other Second Lien Claimholder pays over to the Directing First Lien
Collateral Agent or the other First Lien Claimholders under the terms of this
Agreement, such Second Lien Collateral Agent or such other Second Lien
Claimholder shall be subrogated to the rights of each First Lien Collateral
Agent and the other First Lien Claimholders; provided that each Second Lien
Collateral Agent, on behalf of itself and its Related Second Lien Claimholders,
hereby agrees that neither it nor its Related Second Lien Claimholders shall
assert or enforce any such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of First Lien Obligations has
occurred.  Each Obligor acknowledges and agrees that the value of any payments
or distributions in cash, property or other assets received by any Second Lien
Collateral Agent or the other Second Lien Claimholders and paid over to the
Directing First Lien Collateral Agent or the other First Lien Claimholders
pursuant to, and applied in accordance with, this Agreement, shall not relieve
or reduce any of the Second Lien Obligations under the Second Lien Documents.

8.6          Application of Payments.  All payments received by any First Lien
Collateral Agent or the other First Lien Claimholders may be applied, reversed
and reapplied, in whole or in part, to such part of the First Lien Obligations
as the First Lien Claimholders, in their sole discretion, deem
appropriate.  Each Second Lien Collateral Agent, on behalf of itself and its
Related Second Lien Claimholders, consents to any extension or postponement of
the time of payment of the First Lien Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security which may at any time secure any part of the First Lien
Obligations and to the addition or release of any other Person primarily or
secondarily liable therefor.

8.7          SUBMISSION TO JURISDICTION; WAIVERS.

(a)          EACH PARTY HERETO (IN THE CASE OF EACH COLLATERAL AGENT, FOR ITSELF
AND ON BEHALF OF ITS RELATED CLAIMHOLDERS) HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS (AND THEIR) PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN
THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY APPELLATE COURT
THEREFROM) OVER ANY SUIT OR ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL





-40-

--------------------------------------------------------------------------------

 

 

COURT.  EACH OF THE PARTIES HERETO (IN THE CASE OF EACH COLLATERAL AGENT, FOR
ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS) AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENTS BY REGISTERED MAIL ADDRESSED TO SUCH
PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT.  EACH OF THE PARTIES HERETO (IN
THE CASE OF EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED
CLAIMHOLDERS) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  EACH OF THE PARTIES HERETO (IN THE CASE OF EACH COLLATERAL
AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS) AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 

(b)          TO THE EXTENT PERMITTED BY LAW, EACH PARTY HERETO (IN THE CASE OF
EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS)
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 8.8.  EACH PARTY HERETO (IN THE CASE OF EACH COLLATERAL
AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS) HEREBY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT
SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

(c)          EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (IN THE CASE OF EACH
COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS), TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT (OR THEY) MAY HAVE TO A
TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY FIRST LIEN DOCUMENT OR SECOND LIEN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO (IN THE CASE
OF EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS)
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

8.8          Notices.  All notices to the First Lien Claimholders and the Second
Lien Claimholders permitted or required under this Agreement shall also be sent
to the related First Lien Collateral Agent and the related Second Lien
Collateral Agent, respectively (and, for this purpose, the Directing First Lien
Collateral Agent shall be deemed to be an agent for the First Lien Secured
Hedging Obligations and the First Lien Banking Services Obligations, and the
Directing Second Lien Collateral





-41-

--------------------------------------------------------------------------------

 

 

Agent shall be deemed to be an agent for the Second Lien Secured Hedging
Obligations and the Second Lien Banking Services Obligations).  Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served, sent by facsimile or sent by other electronic transmission
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile or other electronic transmission, or three
(3) Business Days after depositing it in the United States mail with postage
prepaid and properly addressed.  For the purposes hereof, the addresses of the
parties hereto shall be as set forth below each party’s name on the signature
pages hereto, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

8.9          Further Assurances.  Each First Lien Collateral Agent, on behalf of
itself and its Related First Lien Claimholders, and each Second Lien Collateral
Agent, on behalf of itself and its Related Second Lien Claimholders, and each
Obligor, agrees that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Directing First Lien Collateral Agent or the
Directing Second Lien Collateral Agent may reasonably request to effectuate the
terms of and the Lien priorities contemplated by this Agreement.

8.10          CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.11          Binding on Successors and Assigns.  This Agreement shall be
binding upon each First Lien Collateral Agent, the other First Lien
Claimholders, each Second Lien Collateral Agent, the other Second Lien
Claimholders and their respective successors and permitted assigns.  If any
First Lien Collateral Agent or any Second Lien Collateral Agent resigns or is
replaced pursuant to the First Lien Documents or the Second Lien Documents, as
applicable, its successor shall be deemed to be a party to this Agreement and
shall have all the rights of, and be subject to all the obligations of, this
Agreement.

8.12          Headings.  Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

8.13          Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
facsimile or other electronic transmission (including “.pdf” or “.tif” format)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other document or instrument, as applicable.

8.14          Authorization; Binding Effect on Claimholders.  By its signature,
each Person executing this Agreement on behalf of a party hereto represents and
warrants to the other parties hereto that it is duly authorized to execute this
Agreement.  Each First Lien Claimholder and each Second Lien Claimholder, by its
acceptance of the benefits of the First Lien Documents and Second Lien
Documents, as the case may be, shall be deemed to have agreed to be bound by the
agreements made herein, including the agreements made by any Collateral Agent on
its behalf.

8.15          No Third Party Beneficiaries; Provisions Solely to Define Relative
Rights.  This Agreement and the rights and benefits hereof shall inure to the
benefit of each of the parties hereto and its respective successors and assigns
and shall inure to the benefit of each of the First Lien Claimholders and the
Second Lien Claimholders.  The provisions of this Agreement are and are intended
solely for the purpose of defining the relative rights of the First Lien
Collateral Agent and the other First Lien Claimholders, on





-42-

--------------------------------------------------------------------------------

 

 

the one hand, and the Second Lien Collateral Agent and the other Second Lien
Claimholders, on the other hand.  None of the Obligors shall have any rights
hereunder and no Obligor may rely on the terms hereof, other than any provision
hereof expressly preserving any right of, or directly affecting, any Obligor
under this Agreement, any First Lien Document or any Second Lien Financing
Document, including Sections 3.1 (as to the definition of “Standstill Period”),
4.1,  5.1,  5.2,  5.3,  5.4,  5.6,  5.7,  5.8,  6.1,  6.2,  7.1,  8.1,  8.2,
 8.3,  8.6,  8.7,  8.8,  8.9,  8.10,  8.11,  8.13,  8.14, this Section 8.15,
 Sections 8.16,  8.17, and 8.20.  Nothing in this Agreement is intended to or
shall impair the obligations of the Obligors, which are absolute and
unconditional, to pay the First Lien Obligations and the Second Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.

8.16          No Indirect Actions.  Unless otherwise expressly stated, if a
party may not take an action under this Agreement, then it may not take that
action indirectly, or support any other Person in taking that action directly or
indirectly.  “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action; provided, that notwithstanding the
foregoing, nothing in this Section 8.16 shall be deemed to limit the right of
any party hereto to vote on any plan of reorganization or similar dispositive
restructuring plan, arrangement, compromise or liquidation or similar
dispositive restructuring plan in any Insolvency or Liquidation Proceeding to
the extent not inconsistent with the terms of this Agreement.

8.17          Obligors; Additional Obligors.  It is understood and agreed that
Holdings, the Top Borrower and each other Obligor on the date of this Agreement
shall constitute the original Obligors party hereto.  The original Obligors
hereby covenant and agree to cause each subsidiary of Holdings which becomes a
“Subsidiary Guarantor” as defined in the First Lien Credit Agreement or the
Initial Second Lien Document (or any similar term in any other First Lien
Financing Document or Second Lien Financing Document) after the date hereof to
become a party hereto (as an Obligor) by duly executing and delivering a
counterpart of the Intercreditor Joinder Agreement in the form of Annex A hereto
to the Directing First Lien Collateral Agent in accordance with the relevant
provisions of the relevant First Lien Financing Documents and/or Second Lien
Financing Documents, as applicable.  The parties hereto further agree that,
notwithstanding any failure to take the actions required by the immediately
preceding sentence, each Person which becomes a “Subsidiary Guarantor” as
defined in the First Lien Credit Agreement or the Initial Second Lien Document
(or any similar term in any other First Lien Financing Document or Second Lien
Financing Document) at any time shall be subject to the provisions hereof as
fully as if same constituted an Obligor party hereto and had complied with the
requirements of the immediately preceding sentence.

8.18          Right of First Lien Collateral Agent to Continue.  Any Person
serving as First Lien Collateral Agent shall be entitled to continue, including
to continue to perform his, her or its rights, obligations and duties, as the
First Lien Collateral Agent, notwithstanding whether any such Person has served
or is serving as a Second Lien Collateral Agent.  Without limiting the
generality of the preceding sentence of this Section 8.18, any Person serving as
a First Lien Collateral Agent shall be entitled to continue to so serve in such
capacity (including to continue to perform any of such First Lien Collateral
Agent’s rights, obligations, and/or duties) even if any such Person has resigned
as a Second Lien Collateral Agent, but such resignation has not become effective
for any reason, including because a successor Second Lien Collateral Agent has
not been appointed or has accepted such appointment, without any liability to
any of the Second Lien Claimholders by virtue of any such resignation and any of
the circumstances relating in any manner whatsoever to such resignation.

8.19          Second Lien Claimholders.  Notwithstanding anything to the
contrary in this Agreement, it is understood and agreed that this Agreement only
applies to the Second Lien Claimholders in their capacities as holders of the
Second Lien Obligations.  Without limiting the foregoing, this Agreement does
not restrict or apply to the Second Lien Claimholders in their capacities as
holders of any





-43-

--------------------------------------------------------------------------------

 

 

Indebtedness or other obligations of the Obligors other than the Second Lien
Obligations, or in their capacities as holders of equity interests of the
Obligors.

8.20          Additional Lien Obligations.  Subject to the terms and conditions
of this Agreement, the Obligors will be permitted from time to time to designate
as an additional holder of First Lien Obligations and/or Second Lien Obligations
hereunder each Person that is, or that becomes or is to become, the holder of
any Additional Lien Obligations (or the Additional Lien Obligations Agent in
respect of such Additional Lien Obligations).  Upon the issuance or incurrence
of any such Additional Lien Obligations:

(a)          The Top Borrower shall deliver to each of the First Lien Collateral
Agents and the Second Lien Collateral Agents a certificate of a Responsible
Officer stating that the applicable Obligors intend to enter or have entered
into an Additional Lien Obligations Agreement and certifying that the issuance
or incurrence of such Additional Lien Obligations and the Liens securing such
Additional Lien Obligations are permitted by the First Lien Financing Documents,
the Second Lien Financing Documents and each then existing Additional First Lien
Obligations Agreement and Additional Second Lien Obligations Agreement.  Each of
the Additional Lien Obligations Agents, the First Lien Collateral Agents and the
Second Lien Collateral Agents shall be entitled to rely conclusively on the
determination of the Top Borrower that such issuance and/or incurrence is
permitted under the First Lien Financing Documents, the Second Lien Financing
Documents and each then existing Additional First Lien Obligations Agreement and
Additional Second Lien Obligations Agreement if such determination is set forth
in such officer’s certificate delivered to the First Lien Collateral Agents and
the Second Lien Collateral Agents; provided,  however, that such determination
will not affect whether or not the Obligors have complied with their
undertakings in the First Lien Financing Documents, the Second Lien Financing
Documents or any then existing Additional First Lien Obligations Agreement or
Additional Second Lien Obligation Agreement;

(b)          the Additional Lien Obligations Agent for such Additional Lien
Obligations shall execute and deliver to the First Lien Collateral Agent and the
Second Lien Collateral Agent a joinder agreement in form and substance
reasonably satisfactory to the Directing First Lien Collateral Agent and the
Directing Second Lien Collateral Agent acknowledging that such Additional Lien
Obligations and the holders of such Additional Lien Obligations shall be bound
by the terms hereof to the extent applicable to the First Lien Claimholders or
the Second Lien Claimholders, as applicable, and

(c)          each existing First Lien Collateral Agent and Second Lien
Collateral Agent shall promptly enter into such documents and agreements
(including amendments, restatements, amendments and restatements, supplements or
other modifications to this Agreement) as any existing First Lien Collateral
Agent or existing Second Lien Collateral Agent (but no other First Lien
Claimholder or Second Lien Claimholder) or the Additional Lien Obligations Agent
may reasonably request in order to provide to it the rights, remedies and powers
and authorities contemplated hereby, in each case consistent in all respects
with the terms of this Agreement; provided that, for the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, it is understood and
agreed that any such amendment, restatement, amendment and restatement,
supplement or other modification to this Agreement requested pursuant to this
clause (c) may be entered into by the existing First Lien Collateral Agents and
the existing Second Lien Collateral Agents without the consent of any other
First Lien Claimholder or Second Lien Claimholder to effect the provisions of
this Section 8.20 and may contain additional intercreditor terms applicable
solely to the holders of such Additional Lien Obligations vis-à-vis the holders
of the relevant obligations hereunder or the holders of such Additional Lien
Obligations vis-à-vis the





-44-

--------------------------------------------------------------------------------

 

 

Directing First Lien Collateral Agent and the First Lien Claimholders or the
Directing Second Lien Collateral Agent and the Second Lien Claimholders, as
applicable.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Obligor to incur additional Indebtedness unless otherwise permitted by
the terms of each applicable First Lien Financing Document, Second Lien Document
and each then existing Additional First Lien Obligations Agreement and
Additional Second Lien Obligations Agreement.

8.21          Additional Intercreditor Agreements.

(a)          Each party hereto agrees that the First Lien Claimholders (as among
themselves) and the Second Lien Claimholders (as among themselves) may each
enter into intercreditor agreements (or similar arrangements) with the
applicable First Lien Collateral Agents or Second Lien Collateral Agents, as the
case may be, governing the rights, benefits and privileges as among the First
Lien Claimholders in respect of any or all of the First Lien Collateral, this
Agreement and the First Lien Collateral Documents or as among the Second Lien
Claimholders in respect of any or all of the Second Lien Collateral, this
Agreement or the Second Lien Collateral Documents, as the case may be, including
as to the application of proceeds of any Collateral, voting rights, control of
any Collateral and waivers with respect to any Collateral, in each case so long
as the terms thereof do not violate or conflict with the terms of this Agreement
or the First Lien Documents or the Second Lien Documents, as applicable, and are
no less favorable to the Top Borrower or any Loan Party than the terms of this
Agreement.  In any event, if a respective intercreditor agreement (or similar
arrangement) exists, the provisions thereof shall not be (or be construed to be)
an amendment, modification or other change to this Agreement or any other First
Lien Document or Second Lien Document, and the provisions of this Agreement and
the other First Lien Documents and Second Lien Documents shall remain in full
force and effect in accordance with the terms hereof and thereof (as such
provisions may be amended, modified or otherwise supplemented from time to time
in accordance with the terms thereof, including to give effect to any
intercreditor agreement (or similar arrangement)).

(b)          In addition, in the event that the Top Borrower or any of its
subsidiaries incurs any obligations in respect of Indebtedness that is permitted
by the First Lien Documents and the Second Lien Documents to be secured by a
Lien on any Collateral that is junior to the Liens thereon securing any First
Lien Obligations and all Second Lien Obligations and such obligations are not
designated by the Top Borrower as Second Lien Obligations, then the First Lien
Collateral Agents and/or the Second Lien Collateral Agents shall upon the
request of the Top Borrower enter into an intercreditor agreement that is
reasonably satisfactory to the First Lien Collateral Agents and the Second Lien
Collateral Agents with the holders of such other obligations (or their agent,
trustee or other representative) to reflect the relative Lien priorities of such
parties with respect to the Collateral (or the relevant portion thereof) and
governing the relative rights, benefits and privileges as among such parties in
respect of such Collateral, including as to application of the proceeds of such
Collateral, voting rights, control of such Collateral and waivers with respect
to such Collateral, in each case, so long as such secured obligations are not
prohibited by, and the terms of such intercreditor agreement do not violate or
conflict with, the provisions of this Agreement or any of the First Lien
Documents or Second Lien Documents, as the case may be, and are no less
favorable to the Top Borrower or any Loan Party than the terms of this
Agreement.  If any such intercreditor agreement is entered into, the provisions
thereof shall not be (or be construed to be) an amendment, modification or other
change to this Agreement or any First Lien Documents or Second Lien Documents,
and the provisions of this Agreement, the First Lien Documents and the Second
Lien Documents shall remain in full force and effect in accordance with the
terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the respective terms
thereof, including to give effect to any intercreditor agreement (or similar
arrangement)) and in the event of any conflict between the terms of this
Agreement and the terms of such other intercreditor agreement as





-45-

--------------------------------------------------------------------------------

 

 

it relates to the First Lien Claimholders on the one hand and the Second Lien
Claimholders on the other hand, the provisions of this Agreement shall govern
and control.

[Signature pages follow]

 

 

 



-46-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

JPMORGAN CHASE BANK, N.A., as First Lien Credit Agreement Collateral Agent

By:  _______________________________
Name:
Title:

Address for Notices:
Attention: 
Tel.:
Email:

 

 

 



[Signature Page to Second Lien Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

[●], as Initial Second Lien Document Collateral Agent

By:  _______________________________
Name:
Title:

Address for Notices:
Attention: 
Tel.:
Email:

 

 

 



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed to by:

Holdings

COTIVITI INTERMEDIATE HOLDINGS, INC.,

By:  _______________________________
Name:
Title:

Top Borrower

COTIVITI CORPORATION,

By:  _______________________________
Name:
Title:

 





[Signature Page to Second Lien Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

Other Obligors

[●]

 

By:  ____________________________
Name:
Title:

Address for Notices to Obligors:
Tel.:
Fax: 
Attn: 
Email: 

 

 

 



[Signature Page to Second Lien Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

Annex A

 

FORM OF INTERCREDITOR JOINDER AGREEMENT

Reference is made to the Intercreditor Agreement dated as of [●] [●], 20[●] (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among JPMORGAN CHASE BANK, N.A.,
in its capacity as the First Lien Credit Agreement Collateral Agent and [●] in
its capacity as the Initial Second Lien Document Collateral Agent (in each case,
as defined therein), each other FIRST LIEN COLLATERAL AGENT that is from time to
time party thereto and each other SECOND LIEN COLLATERAL AGENT that is from time
to time party thereto and acknowledged and agreed to by cotiviti corporatioN and
the other Obligors (as defined therein) from time to time party
thereto.  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Intercreditor Agreement.

1.          This Intercreditor Joinder Agreement, dated as of [●] [●], 201[●]
(this “Joinder Agreement”), is being delivered pursuant to requirements of the
Intercreditor Agreement.

2.          Joinder.  The undersigned, [●], a [●], hereby agrees to become party
to the Intercreditor Agreement as an Obligor thereunder for all purposes thereof
on the terms set forth therein, and to be bound by the terms, conditions and
provisions of the Intercreditor Agreement as fully as if the undersigned had
executed and delivered the Intercreditor Agreement as of the date thereof.

3.          Agreements.  The undersigned Obligor hereby agrees, for the
enforceable benefit of all existing and future First Lien Claimholders and all
existing and future Second Lien Claimholders that the undersigned is bound by
the terms, conditions and provisions of the Intercreditor Agreement to the
extent set forth therein.

4.          Counterparts.  This Joinder Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.  Delivery of an executed signature
page to this Joinder Agreement by facsimile transmission or by email as a “.pdf”
or “.tif” attachment shall be as effective as delivery of a manually signed
counterpart of this Joinder.

5.          Governing Law.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.          Miscellaneous.  The provisions of Section 8 of the Intercreditor
Agreement shall apply with like effect to this Joinder Agreement.

[Signature Pages Follow]

 





A-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed by its authorized representative, and each Collateral Agent has caused
the same to be accepted by its authorized representative, as of the day and year
first above written.

[NAME OF OBLIGOR],
as an Obligor

By:  ____________________________________
Name:
Title:

Acknowledged and Agreed to by:

JPMORGAN CHASE BANK, N.A.,
as First Lien Credit Agreement Collateral Agent,

By:  ____________________________________
Name:
Title:

[●],
as Initial Second Lien Document Collateral Agent,

By:  ____________________________________
Name:
Title:

 

 

 

 



A-2

--------------------------------------------------------------------------------

 

 

EXHIBIT D

Amended and Restated Security Agreement

 

 

 



 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED FIRST LIEN PLEDGE AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED FIRST LIEN PLEDGE AND SECURITY AGREEMENT (as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Amended and Restated First Lien Security Agreement”) is
entered into as of September 28, 2016 by and among Cotiviti Intermediate
Holdings, Inc., a Delaware corporation (“Holdings”), Cotiviti Corporation, a
Delaware corporation (“Top Borrower”), Cotiviti Domestic Holdings, Inc., a
Delaware corporation (“Cotiviti Domestic Holdings” and, together with Top
Borrower, the “Borrowers”), the Subsidiary Parties (as defined below) from time
to time party hereto (the foregoing, collectively, the ”Grantors”) and JPMorgan
Chase Bank, N.A. (“JPM”), as Administrative Agent (as defined in the Amended and
Restated First Lien Credit Agreement referred to below) and as collateral agent
for the Secured Parties (as defined in the Amended and Restated First Lien
Credit Agreement referred to below) (in such capacity, together with its
successors and assigns, the “Collateral Agent”).

PRELIMINARY STATEMENT

WHEREAS, this Amended and Restated First Lien Security Agreement amends and
restates that certain First Lien Pledge and Security Agreement, dated as of
May 14, 2014 (as supplemented by that certain First Lien Security Agreement
Joinder, dated as of October 13, 2015 and as further amended, supplemented or
otherwise modified and in effect on the date hereof immediately prior to the
execution hereof, the “Original First Lien Security Agreement”), among Holdings,
the Borrowers, the other Grantors party thereto and Goldman Sachs Bank USA, as
administrative agent and collateral agent (the ”Original Agent”);

WHEREAS, Holdings, the Borrowers, the Collateral Agent and others are party to
that certain First Lien Credit Agreement, dated as of May 14, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified and in effect
on the date hereof immediately prior to the effectiveness of the Restatement
Agreement (as defined below), the “Original First Lien Credit Agreement”);

WHEREAS, pursuant to the Restatement Agreement No. 1, dated as of September 28,
2016 (the ”Restatement Agreement”), among the Loan Parties party thereto, the
Original Agent, the Collateral Agent and the lenders party thereto, among other
things, (a) the Original First Lien Credit Agreement was amended and restated as
set forth on Exhibit A to the Restatement Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Amended and Restated First Lien Credit Agreement”) and (b) the Original Agent
resigned and the Collateral Agent was appointed as the successor to the Original
Agent;

WHEREAS, pursuant to the Resignation and Assignment Agreement, dated as of
September 28, 2016, by and among the Original Agent, the Collateral Agent, the
Borrowers and the other Grantors, the Original Agent assigned its rights under
the Original Security Agreement to the Collateral Agent; and

WHEREAS, the Grantors are entering into this Amended and Restated First Lien
Security Agreement to satisfy the requirements of the Restatement Agreement and
in order to induce the Lenders (as defined in the Amended and Restated First
Lien Credit Agreement) to extend credit to the Borrowers under the Amended and
Restated First Lien Credit Agreement and to secure the Secured Obligations (as
defined in the Amended and Restated First Lien Credit Agreement), including the
obligations under the Loan Guaranty, each Hedge Agreement the obligations under
which constitute Secured Hedging Obligations and each agreement relating to
Banking Services the obligations under which constitute Banking Services
Obligations.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend and restate the Original Security Agreement as
follows:





1

--------------------------------------------------------------------------------

 

 

ARTICLE 1

Definitions

Section 1.01          Terms Defined in Amended and Restated First Lien Credit
Agreement.  All capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Amended and Restated First Lien
Credit Agreement.

Section 1.02          Terms Defined in UCC.   Terms defined in the UCC that are
not otherwise defined in this Amended and Restated First Lien Security Agreement
or the Amended and Restated First Lien Credit Agreement are used herein as
defined in Articles 8 or 9 of the UCC, as the context may require (including
without limitation, as if such terms were capitalized in Article 8 or 9 of the
UCC, as the context may require, the following terms: “Account,” “Chattel
Paper,” “Commercial Tort Claim,” “Commodities Account,” “Deposit Accounts,”
“Document,” “Electronic Chattel Paper,” “Equipment,” “Fixture,” “General
Intangible,” “Goods,” “Instruments,” “Inventory,” “Investment Property,”
“Letter-of-Credit Right,” “Securities Account,” “Securities Entitlement,”
“Supporting Obligation” and “Tangible Chattel Paper”).

Section 1.03          Definitions of Certain Terms Used Herein.  As used in this
Amended and Restated First Lien Security Agreement, in addition to the terms
defined in the preamble and Preliminary Statement above, the following terms
shall have the following meanings:

“Amended and Restated First Lien Credit Agreement” has the meaning set forth in
the preliminary statement.

“Amended and Restated First Lien Security Agreement” has the meaning set forth
in the preamble.

“Article” means a numbered article of this Amended and Restated First Lien
Security Agreement, unless another document is specifically referenced.

“Borrowers” has the meaning set forth in the preamble.

“Collateral” has the meaning set forth in Article 2.

“Collateral Agent” has the meaning set forth in the preamble.

“Contract Rights” means all rights of any Grantor under any Contract, including,
without limitation, (i) any and all rights to receive and demand payments under
such Contract, (ii) any and all rights to receive and compel performance under
such Contract and (iii) any and all other rights, interests and claims now
existing or in the future arising in connection with such Contract.

“Contracts” means all contracts between any Grantor and one or more additional
parties (including, without limitation, any Hedge Agreement, licensing agreement
and any partnership agreement, joint venture agreement and/or limited liability
company agreement).

“Control” has the meaning set forth in Article 8 or, if applicable, in Section
9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Cotiviti Domestic Holdings” has the meaning set forth in the preamble.

“Cumulative Perfection Certificate” means the Perfection Certificate delivered
pursuant to Section 4.01(h) of the Amended and Restated First Lien Credit
Agreement and any Perfection Certificate delivered pursuant to Section 5.12(a)
of the Amended and Restated First Lien Credit Agreement, in each case, as
supplemented by delivery of supplemental schedules or updated schedules pursuant
to the terms hereof.





2

--------------------------------------------------------------------------------

 

 

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

“Exhibit” refers to a specific exhibit to this Amended and Restated First Lien
Security Agreement, unless another document is specifically referenced.

“Grantors” has the meaning set forth in the preamble.

“Holdings” has the meaning set forth in the preamble.

“Intellectual Property Collateral” means, collectively, all Copyrights, Patents,
Trademarks, Trade Secrets, Domain Names, Licenses and Software.

“Intellectual Property Security Agreement Supplement” means an Intellectual
Property Security Agreement Supplement substantially in the form of Exhibit A to
the Intellectual Property Security Agreement.

“JPM” has the meaning set forth in the preamble.

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements, whether as licensor or licensee, in (1) Patents, (2) Copyrights,
(3) Trademarks, (4) Trade Secrets or (5) Software, (b) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future breaches thereof, and (c) all rights to sue for past, present, and
future breaches thereof.

“Money” has the meaning set forth in Article 1 of the UCC.

“Original Agent” has the meaning assigned to such term in the preliminary
statement.

“Original First Lien Credit Agreement” has the meaning assigned to such term in
the preliminary statement.

“Original First Lien Security Agreement” has the meaning assigned to such term
in the preliminary statement.

“Permits” shall mean, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any Governmental Authority or agency.

“Pledged Collateral” means all Pledged Stock, including all stock certificates,
options or rights of any nature whatsoever in respect of the Pledged Stock that
may be issued or granted to, or held by, any Grantor, all Instruments,
Securities and other Investment Property owned by any Grantor, whether or not
physically delivered to the Collateral Agent pursuant to this Amended and
Restated First Lien Security Agreement, whether now owned or hereafter acquired
by such Grantor and any and all Proceeds thereof.

“Pledged Stock” means, with respect to any Grantor, the shares of Capital Stock
described in Schedule 3 to the Cumulative Perfection Certificate as held by such
Grantor, together with any other shares of Capital Stock as are now held or
hereafter acquired by such Grantor.

“Proceeds” has the meaning assigned in Article 9 of the UCC and, in any event,
shall also include but not be limited to (i) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Collateral Agent or
any Grantor from time to time with respect to any of the Collateral, (ii) any
and all payments (in any form whatsoever) made or due and payable to any Grantor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of governmental
authority), (iii) any and all





3

--------------------------------------------------------------------------------

 

 

Stock Rights and (iv) any and all other amounts from time to time paid or
payable under or in connection with any of the Collateral.

“Receivables” means any Account, Chattel Paper, Document, Investment Property,
Instrument and/or any General Intangible, in each case, that is a right or claim
to receive money (whether or not earned by performance).

“Restatement Agreement” has the meaning set forth in the preliminary statement.

“Section” means a numbered section of this Amended and Restated First Lien
Security Agreement, unless another document is specifically referenced.

“Software” means computer programs, source code, object code and supporting
documentation including “software” as such term is defined in Article 9 of the
UCC, as well as computer programs that may be construed as included in the
definition of Goods.

“Stock Rights” means all dividends, cash, options, warrants, instruments or
other distributions and any other right or property which any Grantor shall
receive or shall become entitled to receive for any reason whatsoever with
respect to, in substitution for or in exchange for any Capital Stock
constituting Collateral, any right to receive any Capital Stock constituting
Collateral and any right to receive earnings, in which such Grantor now has or
hereafter acquires any right, issued by an issuer of such Capital Stock.

“Subsidiary Parties” means (a) the subsidiaries of the Top Borrower party hereto
on the Closing Date other than Cotiviti Domestic Holdings and (b) each Domestic
Subsidiary that becomes a party to this Amended and Restated First Lien Security
Agreement after the date hereof in accordance with Section 7.10 hereof and
Section 5.12 of the Amended and Restated First Lien Credit Agreement.

“Trade Secrets” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to the following:  (a) confidential and proprietary
information, including unpatented inventions, invention disclosures, engineering
or other data, information, production procedures, know-how, financial data,
customer lists, supplier lists, business and marketing plans, processes,
schematics, algorithms, techniques, analyses, proposals, source code, data,
databases and data collections; (b) all income, royalties, damages, and payments
now or hereafter due or payable with respect thereto, including, without
limitation, damages, claims and payments for past and future misappropriations
or infringements thereof; (c) all rights to sue for past, present and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (d) all rights corresponding to any
of the foregoing.

“Top Borrower” has the meaning set forth in the preamble.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE 2

GRANT OF SECURITY INTEREST

Section 2.01          Grant of Security Interest.   As security for the prompt
and complete payment or performance, as the case may be, in full of the Secured
Obligations, each Grantor hereby pledges, collaterally assigns, mortgages,
transfers and grants (and, to the extent applicable, confirms and reaffirms its
prior continuing pledge, assignment, mortgage, transfer and grant) to the
Collateral Agent, its successors and permitted assigns, on behalf of and for the
benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in, to all of the following personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor, and regardless of where located (all of which
are collectively referred to as the “Collateral”):





4

--------------------------------------------------------------------------------

 

 

(i)          all Accounts;

(ii)          all Chattel Paper (including, without limitation, all Tangible
Chattel Paper and all Electronic Chattel Paper);

(iii)          all Intellectual Property Collateral;

(iv)          all Documents;

(v)          all Equipment;

(vi)          all Fixtures;

(vii)         all General Intangibles;

(viii)        all Goods;

(ix)          all Instruments;

(x)          all Inventory;

(xi)         all Investment Property, Pledged Stock and other Pledged
Collateral;

(xii)          all Money, cash and cash equivalents;

(xiii)         all letters of credit and Letter-of-Credit Rights;

(xiv)         all Deposit Accounts, Securities Accounts, Commodities Accounts
and all other demand, deposit, time, savings, cash management, passbook and
similar accounts maintained by such Grantor with any bank or other financial
institution and all monies, securities, Instruments and other investments
deposited or required to be deposited in any of the foregoing;

(xv)          all Securities Entitlements in any or all of the foregoing;

(xvi)         all Commercial Tort Claims described on Schedule 6 to the
Cumulative Perfection Certificate (including any supplements to such Schedule 6
delivered pursuant to Section 4.04);

(xvii)          all Permits;

(xviii)         all Software and all recorded data of any kind or nature,
regardless of the medium of recording;

(xix)          all Contracts, together with all Contract Rights arising
thereunder;

(xx)          all other personal property not otherwise described in clauses (i)
through (xix) above;

(xxi)          all Supporting Obligations; and

(xxii)         all accessions to, substitutions and replacements for and
Proceeds and products of the foregoing, together with all books and records,
customer lists, credit files, computer files, programs, printouts and other
computer materials and records related thereto and any General





5

--------------------------------------------------------------------------------

 

 

Intangibles at any time evidencing or relating to any of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

(b)          Notwithstanding the foregoing, the term “Collateral” (and any
component definition thereof) shall not include any Excluded
Asset.  Notwithstanding anything to the contrary contained herein, immediately
upon the ineffectiveness, lapse or termination of any restriction or condition
set forth in the definition of “Excluded Assets” in the Amended and Restated
First Lien Credit Agreement, the Collateral shall include, and the relevant
Grantor shall be deemed to have automatically granted a security interest in,
all relevant previously restricted or conditioned rights, interests or other
assets, as the case may be, as if such restriction or condition had never been
in effect.  For the avoidance of doubt, “Excluded Assets” shall not include any
proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).

Article 3
Representations and Warranties

The Grantors, jointly and severally, represent and warrant to the Collateral
Agent as and when required under the Amended and Restated First Lien Credit
Agreement, for the benefit of the Secured Parties, that:

Section 3.01          Title, Perfection and Priority; Filing
Collateral.  Subject to the Legal Reservations, this Amended and Restated First
Lien Security Agreement is effective to create a legal, valid and enforceable
Lien on and security interest in the Collateral in favor of the Collateral Agent
for the benefit of the Secured Parties and, subject to the satisfaction of the
Perfection Requirements, the Collateral Agent will have a fully perfected First
Priority Lien on such Collateral securing the Secured Obligation to the extent
required hereby.

Section 3.02          Intellectual Property. 

(a)          Upon filing of appropriate financing statements with the Secretary
of State (or equivalent office) of the state of organization of such Grantor and
the filing of the Intellectual Property Security Agreement with the United
States Copyright Office or the United States Patent and Trademark Office, as
applicable, the Collateral Agent shall have a fully perfected First Priority
Lien on the Collateral constituting United States issued, registered or applied
for Patents, Trademarks and Copyrights under the UCC and the laws of the United
States for the benefit of the Secured Parties, and such perfected security
interests shall be enforceable as such as against any and all creditors of and
purchasers from the Grantors, subject to the Legal Reservations.

(b)          No Grantor is aware of (i) any third-party claim (A) that any of
its owned Patent, Trademark or Copyright registrations or applications is
invalid or unenforceable, or (B) challenging such Grantor’s rights to such
registrations and applications or (ii) any basis for such claims, other than, in
each case, to the extent any such third-party claim would not reasonably be
expected to have a Material Adverse Effect.

Section 3.03          Pledged Collateral.  (i) All Pledged Stock has been duly
authorized and validly issued (to the extent such concepts are relevant with
respect to such Pledged Collateral) by the issuer thereof and is fully paid and
non-assessable, (ii) each Grantor is the direct owner, beneficially and of
record, of the Pledged Stock described in Schedule 3 to the Cumulative
Perfection Certificate as held by such Grantor and (iii) each Grantor holds the
Pledged Stock described in Schedule 3 to the Cumulative Perfection Certificate
as held by such Grantor free and clear of all Liens (other than Permitted
Liens).





6

--------------------------------------------------------------------------------

 

 

Section 3.04          Perfection Certificate.  The Cumulative Perfection
Certificate has been duly prepared, completed and executed and the
certifications set forth therein are true and correct in all material respects
as of the date thereof.

ARTICLE 4

Covenants

From the date hereof, and thereafter until the Termination Date:

Section 4.01          General. 

(a)          Authorization to File Financing Statements; Ratification.  Each
Grantor hereby (i) authorizes the Collateral Agent to file (A) all financing
statements (including fixture filings) and amendments thereto with respect to
the Collateral naming such Grantor as debtor and the Collateral Agent as secured
party, in form appropriate for filing under the UCC of the relevant
jurisdiction, (B) filings with the United States Patent and Trademark Office and
the United States Copyright Office (including any Intellectual Property Security
Agreement) for the purpose of perfecting, enforcing, maintaining or protecting
the Lien of the Collateral Agent in United States issued, registered and applied
for Patents, Trademarks and Copyrights and naming such Grantor as debtor and the
Collateral Agent as secured party, and (C) other documents and, (ii) subject to
the terms of the Loan Documents agrees to take such other actions, in each case
as may from time to time be necessary or otherwise reasonably requested by the
Collateral Agent (and authorizes the Collateral Agent to take any such other
actions, which it has no obligation to take) in order to establish and maintain
a First Priority, valid, enforceable (subject to the Legal Reservations) and
perfected security interest in and subject, in the case of Pledged Collateral,
to Section 4.02 hereof, Control of, the Collateral.  Each Grantor shall pay any
applicable filing fees, recordation fees and related expenses relating to its
Collateral in accordance with Section 9.03(a) of the Amended and Restated First
Lien Credit Agreement.  Any financing statement filed by the Collateral Agent
may be filed in any filing office in any applicable UCC jurisdiction and may (i)
indicate the Collateral (A) as all assets of the applicable Grantor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC of such jurisdiction,
or (B) by any other description which reasonably approximates the description
contained in this Amended and Restated First Lien Security Agreement and (ii)
contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (A) in each case to the extent applicable, whether the Grantor is an
organization, the type of organization and any organization identification
number issued to the Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the relevant real property to
which the Collateral relates.  Each Grantor agrees to furnish any such
information to the Collateral Agent promptly upon request.  Each Grantor hereby
ratifies its authorization with regard to filings made by the Original Agent and
the Collateral Agent prior to the date hereof.

(b)          Further Assurances.  Each Grantor agrees, at its own expense, to
take any and all actions reasonably necessary to defend title to the Collateral
against all Persons (other than Persons holding Permitted Liens on such
Collateral that have priority over the Collateral Agent’s Lien) and to defend
the security interest of the Collateral Agent in the Collateral and the priority
thereof against any Lien that is not a Permitted Lien.

Section 4.02          Pledged Collateral. 

(a)          Delivery of Certificated Securities, Tangible Chattel Paper,
Instruments and Documents.  Each Grantor will, after the Closing Date, hold in
trust for the Collateral Agent upon receipt and, (x) if the event giving rise to
the obligation under this Section 4.02(a) occurs during the first three Fiscal
Quarters of





7

--------------------------------------------------------------------------------

 

 

any Fiscal Year, on or before the date on which financial statements are
required to be delivered pursuant to Section 5.01(a) of the Amended and Restated
First Lien Credit Agreement for the Fiscal Quarter in which the relevant event
occurred or (y) if the event giving rise to the obligation under this Section
4.02(a) occurs during the fourth Fiscal Quarter of any Fiscal Year, on or before
the date that is 60 days after the end of such Fiscal Quarter (or, in each of
the cases of clauses (x) and (y), such longer period as the Collateral Agent may
reasonably agree), deliver to the Collateral Agent for the benefit of the
Secured Parties any (1) certificated Securities representing or evidencing
Pledged Collateral and (2) Tangible Chattel Paper and Instruments (A) in each
case under this clause (2), having an outstanding balance in excess of
$5,000,000 and (B) in each case under clauses (1) and (2), constituting
Collateral received after the date hereof, accompanied by undated instruments of
transfer or assignment duly executed in blank. 

(b)          Uncertificated Securities and Pledged Collateral.  With respect to
any partnership interest or limited liability company interest owned by any
Grantor which is required to be pledged to the Collateral Agent pursuant to the
terms hereof (other than a partnership interest or limited liability company
interest held by a Clearing Corporation, Securities Intermediary or other
financial intermediary of any kind) which is not represented by a certificate
and which is not a Security for purposes of the UCC, such Grantor shall not
permit any issuer of such partnership interest or limited liability company
interest to (i) enter into any agreement with any Person, other than the
Collateral Agent or any holder of a Permitted Lien, whereby such issuer
effectively delivers “control” of such partnership interest or limited liability
company interest (as applicable) under the UCC to such Person, or (ii) allow
such partnership interest or limited liability company interest (as applicable)
to become a Security unless such Grantor complies with the procedures set forth
in Section 4.02(a) within the time period prescribed therein.  Each Grantor
which is an issuer of any uncertificated Pledged Collateral described in this
Section 4.02(b) hereby agrees to comply with all instructions from the
Collateral Agent without such Grantor’s further consent, in each case subject to
the notice requirements set forth in Section 5.01(a)(iv) hereof.

(c)          Registration in Nominee Name; Denominations.  The Collateral Agent,
on behalf of the Secured Parties, shall hold certificated Pledged Collateral
required to be delivered to the Collateral Agent under clause (a) above in the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent, but at any time when an Event of Default exists and upon at
least three Business Days’ notice to the Top Borrower, the Collateral Agent
shall have the right (in its sole and absolute discretion) to hold the Pledged
Collateral in its own name as pledgee, or in the name of its nominee (as pledgee
or as sub-agent).  At any time when an Event of Default exists, the Collateral
Agent shall have the right to exchange the certificates representing Pledged
Collateral for certificates of smaller or larger denominations for any purpose
consistent with this Amended and Restated First Lien Security Agreement.

(d)          Exercise of Rights in Pledged Collateral.  It is agreed that:

(i)          without in any way limiting the foregoing and subject to clause
(ii) below, each Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral for any purpose that does not
violate this Amended and Restated First Lien Security Agreement, the Amended and
Restated First Lien Credit Agreement or any other Loan Document;

(ii)          each Grantor will permit the Collateral Agent or its nominee at
any time when an Event of Default exists to exercise the rights and remedies
provided under Section 5.01(a)(iv) (subject to the notice requirements set forth
therein); and

(iii)          subject to Section 5.01(a)(iv), each Grantor shall be entitled to
receive and retain any and all dividends, interest, principal and other
distributions paid on or distributed in respect of the Pledged Collateral;
provided that any non-cash dividends or other distributions that would
constitute Pledged Collateral, whether resulting from a subdivision, combination
or reclassification





8

--------------------------------------------------------------------------------

 

 

of the outstanding Capital Stock of the issuer of any Pledged Collateral or
received in exchange for Pledged Collateral or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise,
shall, to the extent constituting Collateral, be and become part of the Pledged
Collateral, and, if received by any Grantor, shall be delivered to the
Collateral Agent as and to the extent required by clause (a) above. 

(e)          Return of Pledged Collateral.  So long as no Event of Default then
exists, the Collateral Agent shall promptly deliver to the applicable Grantor
(without recourse and without any representation or warranty) any Pledged
Collateral in its possession if requested to be delivered to the issuer or
holder thereof in connection with any action or transaction that is permitted or
not restricted by the Amended and Restated First Lien Credit Agreement in
accordance with Article 8 of the Amended and Restated First Lien Credit
Agreement.

Section 4.03          Intellectual Property.  (a)  At any time when an Event of
Default exists and upon the written request of the Collateral Agent, each
Grantor will (i) use its commercially reasonable efforts to obtain all consents
and approvals necessary or appropriate for the assignment to or for the benefit
of the Collateral Agent of any License held by such Grantor in the U.S. to
enable the Collateral Agent to enforce the security interests granted hereunder
and (ii) to the extent required pursuant to any material License in the U.S.
under which such Grantor is the licensee, deliver to the licensor thereunder any
notice of the grant of security interest hereunder or such other notices
required to be delivered thereunder in order to permit the security interest
created or permitted to be created hereunder pursuant to the terms of such
License.

(b)          Each Grantor shall notify the Collateral Agent promptly if it knows
or reasonably expects that any application for or registration of any Patent,
Trademark, Domain Name, or Copyright (now or hereafter existing) may become
abandoned or dedicated to the public, or of any determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) abandoning such Grantor’s ownership of any such
Patent, Trademark or Copyright, its right to register the same, or to keep and
maintain the same, except, in each case, to the extent the same is permitted or
not restricted by the Amended and Restated First Lien Credit Agreement or where
the same, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

(c)          In the event that any Grantor files an application for the
registration of any Patent, Trademark or Copyright with the United States Patent
and Trademark Office or the United States Copyright Office, or acquires any such
application or registration by purchase or assignment, in each case, after the
Closing Date (and other than as a result of an application that is then subject
to an Intellectual Property Security Agreement or Intellectual Property Security
Agreement Supplement becoming registered), it shall, (i) if the event giving
rise to the obligation under this Section 4.03(c) occurs during the first three
Fiscal Quarters of any Fiscal Year, on or before the date on which financial
statements are required to be delivered pursuant to Section 5.01(a) of
the Amended and Restated First Lien Credit Agreement for the Fiscal Quarter in
which the relevant event occurred or (ii) if the event giving rise to the
obligation under this Section 4.03(c) occurs during the fourth Fiscal Quarter of
any Fiscal Year, on or before the date that is 60 days after the end of such
Fiscal Quarter (or, in the case of each of clauses (i) and (ii), such longer
period as the Collateral Agent may reasonably agree), notify the Collateral
Agent and, promptly upon the Collateral Agent’s request, execute and deliver to
the Collateral Agent, at such Grantor’s sole cost and expense, any Intellectual
Property Security Agreement or Intellectual Property Security Agreement
Supplement, as applicable, or other instrument as the Collateral Agent may
reasonably request and require to evidence the Collateral Agent’s security
interest in such registered Patent, Trademark or Copyright (or application
therefor), and the General Intangibles of such Grantor relating thereto or
represented thereby. 





9

--------------------------------------------------------------------------------

 

 

(d)          Each Grantor shall take all actions necessary or reasonably
requested by the Collateral Agent to (i) maintain and pursue each application
and to obtain and maintain the registration of each Patent, Trademark, Domain
Name and Copyright included in the Collateral (now or hereafter existing),
including by filing applications for renewal, affidavits of use, affidavits of
noncontestability and, if consistent with good business judgment, by initiating
opposition and interference and cancellation proceedings against third parties,
(ii) maintain and protect the secrecy or confidentiality of its Trade Secrets
and (iii) otherwise protect and preserve such Grantor’s rights in, and the
validity or enforceability of, its Intellectual Property Collateral, in each
case except where failure to do so (A) could not reasonably be expected to
result in a Material Adverse Effect, or (B) is otherwise permitted under the
Amended and Restated First Lien Credit Agreement.

(e)          Each Grantor shall promptly notify the Collateral Agent of any
material infringement or misappropriation of such Grantor’s Patents, Trademarks,
Copyrights or Trade Secrets of which it becomes aware and shall take such
actions as are reasonable and appropriate under the circumstances to protect
such Patent, Trademark, Copyright or Trade Secret, except where such
infringement, misappropriation or dilution could not reasonably be expected to
cause a Material Adverse Effect.

Section 4.04          Commercial Tort Claims.  After the Closing Date, (i) if
the event giving rise to the obligation under this Section 4.04 occurs during
the first three Fiscal Quarters of any Fiscal Year, on or before the date on
which financial statements are required to be delivered pursuant to Section
5.01(a) of the Amended and Restated First Lien Credit Agreement for the Fiscal
Quarter in which the relevant event occurred or (ii) if the event giving rise to
the obligation under this Section 4.04 occurs during the fourth Fiscal Quarter
of any Fiscal Year, on or before the date that is 60 days after the end of such
Fiscal Quarter (or, in each of the cases of clauses (i) and (ii), such longer
period as the Collateral Agent may reasonably agree), each relevant Grantor
shall notify the Collateral Agent of any Commercial Tort Claim with an
individual value (as reasonably estimated by the Top Borrower) in excess of
$5,000,000 acquired by it, together with an update to Schedule 6 to the
Cumulative Perfection Certificate containing a summary description thereof, and
such Commercial Tort Claim (and the Proceeds thereof) shall automatically
constitute Collateral, all upon the terms of this Amended and Restated First
Lien Security Agreement.

Section 4.05          Insurance.  Except to the extent otherwise permitted to be
retained by any Grantor or applied by any Grantor pursuant to the terms of the
Loan Documents, the Collateral Agent shall, at the time any proceeds of any
insurance are distributed to the Secured Parties, apply such proceeds in
accordance with Section 5.04 hereof. 

Section 4.06          Grantors Remain Liable.    (a)  Each Grantor (rather than
the Collateral Agent or any Secured Party) shall remain liable (as between
itself and any relevant counterparty) to observe and perform all the conditions
and obligations to be observed and performed by it under any Contract relating
to the Collateral, all in accordance with the terms and conditions
thereof.  Neither the Collateral Agent nor any other Secured Party shall have
any obligation or liability under any Contract by reason of or arising out of
this Amended and Restated First Lien Security Agreement or the receipt by the
Collateral Agent or any other Secured Party of any payment relating to such
Contract pursuant hereto, nor shall the Collateral Agent or any other Secured
Party be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or sufficiency of any performance or to collect the
payment of any amounts which may have been assigned to them or to which they may
be entitled at any time or times.

(b)          Each Grantor assumes all liability and responsibility in connection
with the Collateral acquired by it, and the liability of such Grantor to pay the
Secured Obligations shall in no way be affected or diminished by reason of the
fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Grantor.





10

--------------------------------------------------------------------------------

 

 

(c)          Notwithstanding anything herein to the contrary, each Grantor
(rather than the Collateral Agent or any Secured Party) shall remain liable
under each of the Accounts to observe and perform all of the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to such Accounts.  Neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under any Account (or any agreement giving rise thereto) by reason of
or arising out of this Amended and Restated First Lien Security Agreement or the
receipt by the Collateral Agent or any other Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by them or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

Article 5
Remedies

Section 5.01          Remedies.  (a)  Each Grantor agrees that, at any time when
an Event of Default exists, the Collateral Agent may exercise any or all of the
following rights and remedies (in addition to the rights and remedies existing
under applicable Requirements of Law):

(i)          the rights and remedies provided in this Amended and Restated First
Lien Security Agreement, the Amended and Restated First Lien Credit Agreement,
or any other Loan Document; provided that this Section 5.01(a) shall not limit
any rights available to the Collateral Agent prior to an Event of Default;

(ii)          the rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable Requirements of Law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ Lien) when a debtor is in
default under a security agreement;

(iii)          without notice (except as specifically provided in Section 7.01
or elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, personally, or by agents or attorneys, enter the premises of any
Grantor where any Collateral is located (through self-help and without judicial
process) to collect, receive, assemble, process, appropriate, sell, lease,
assign, grant an option or options to purchase or otherwise dispose of, deliver,
or realize upon, the Collateral or any part thereof in one or more parcels at
one or more public or private sales (which sales may be adjourned or continued
from time to time with or without notice and may take place at such Grantor’s
premises or elsewhere), for cash, on credit or for future delivery without
assumption of any credit risk, and upon such other terms as the Collateral Agent
may deem commercially reasonable;

(iv)          upon at least three Business Days’ written notice to the Top
Borrower, transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Collateral, to exercise the voting and all
other rights as a holder with respect thereto (whereupon the voting and other
rights of such Grantor described in Section 4.02(d)(i) above shall immediately
cease such that the Collateral Agent shall have the sole right to exercise such
voting and other rights while the relevant Event of Default exists), to collect
and receive all cash dividends, interest, principal and other distributions made
thereon (it being understood that all Stock Rights received by any Grantor while
the relevant Event of Default exists shall be received in trust for the benefit
of the Collateral





11

--------------------------------------------------------------------------------

 

 

Agent and forthwith paid over to the Collateral Agent in the same form as so
received (with any necessary endorsements) and to otherwise act with respect to
the Pledged Collateral as though the Collateral Agent was the outright owner
thereof; and

(v)          to take possession of the Collateral or any part thereof, by
directing such Grantor in writing to deliver the same to the Collateral Agent at
any reasonable place or places designated by the Collateral Agent, in which
event such Grantor shall at its own expense:

(1)          forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent;

(2)          store and keep any Collateral so delivered to the Collateral Agent
at such place or places pending further action by the Collateral Agent; and

(3)          while the Collateral shall be so stored and kept, provide such
security and maintenance services as shall be reasonably necessary to protect
the same and to preserve and maintain it in good condition.

(b)          Each Grantor acknowledges and agrees that compliance by the
Collateral Agent, on behalf of the Secured Parties, with any applicable state or
federal Requirements of Law in connection with a disposition of the Collateral
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.

(c)          The Collateral Agent shall have the right in any public sale and,
to the extent permitted by applicable Requirements of Law, in any private sale,
to purchase for the benefit of the Collateral Agent and the Secured Parties, all
or any part of the Collateral so sold, free of any right of equity redemption,
which equity redemption each Grantor hereby expressly releases.

(d)          Until the Collateral Agent is able to effect a sale, lease,
transfer or other disposition of any particular Collateral under this Section
5.01, the Collateral Agent shall have the right to hold or use such Collateral,
or any part thereof, to the extent that it deems appropriate for the purpose of
preserving such Collateral or the value of such Collateral, or for any other
purpose deemed reasonably appropriate by the Collateral Agent.  At any time when
an Event of Default exists, the Collateral Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of the Collateral Agent’s remedies (for the benefit of the
Collateral Agent and Secured Parties), with respect to such appointment without
prior notice or hearing as to such appointment.

(e)          Notwithstanding the foregoing, the Collateral Agent shall not be
required to (i) make any demand upon, or pursue or exhaust any of their rights
or remedies against, the Grantors, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Secured Obligations or to pursue
or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Secured Obligations or to resort to the
Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral.

(f)          Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof.  Each Grantor also acknowledges
that any private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that no such private sale shall be deemed to have been
made in a commercially unreasonable manner solely by virtue of such sale being
private.  The Collateral Agent shall be under no obligation to delay a sale of
any of the Pledged Collateral for the period of time necessary to permit any
Grantor or the issuer of any Pledged





12

--------------------------------------------------------------------------------

 

 

Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities Requirements of Law,
even if any Grantor and the issuer would agree to do so.

(g)          Notwithstanding the foregoing, any rights and remedies provided in
this Section 5.01 shall be subject to any applicable Intercreditor Agreement.

Section 5.02          Grantors’ Obligations Upon Default.  Upon the request of
the Collateral Agent at any time when an Event of Default exists, each Grantor
will:

(a)          at its own cost and expense (i) assemble and make available to the
Collateral Agent, the Collateral and all books and records relating thereto at
any place or places reasonably specified by the Collateral Agent, whether at
such Grantor’s premises or elsewhere, (ii) deliver all tangible evidence of its
Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its representatives (copies of which evidence and books
and records may be retained by such Grantor) and (iii) if the Collateral Agent
so directs and in a form and in a manner reasonably satisfactory to the
Collateral Agent, legend the Accounts and the Contracts, as well as books,
records and documents (if any) of such Grantor evidencing or pertaining to such
Accounts and Contracts with an appropriate reference to the fact that such
Accounts and Contracts have been assigned to the Collateral Agent and that the
Collateral Agent has a security interest therein; and

(b)          permit the Collateral Agent and/or its representatives and/or
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay any Grantor for such use and
occupancy.

Section 5.03          Intellectual Property Remedies.  (a)  For the purpose of
enabling the Collateral Agent to exercise the rights and remedies under this
Article 5 at any time when an Event of Default exists and at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent a power of attorney
to sign any document which may be required by the United States Patent and
Trademark Office, the United States Copyright Office, domain name registrar or
similar registrar in order to effect an absolute assignment of all right, title
and interest in each registered Patent, Trademark, Domain Name and Copyright and
each application for any such registration, and record the same.  At any time
when an Event of Default exists, the Collateral Agent may (i) declare the entire
right, title and interest of such Grantor in and to each item of Intellectual
Property Collateral to be vested in the Collateral Agent for the benefit of the
Secured Parties, in which event such right, title and interest shall immediately
vest in the Collateral Agent for the benefit of the Secured Parties, and the
Collateral Agent shall be entitled to exercise the power of attorney referred to
in this Section 5.03 to execute, cause to be acknowledged and notarized and
record such absolute assignment with the applicable agency or registrar; (ii)
sell any Grantor’s Inventory directly to any Person, including without
limitation Persons who have previously purchased any Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Collateral Agent’s rights under this Amended and Restated First Lien Security
Agreement and subject to any restrictions contained in applicable third party
licenses entered into by such Grantor, sell Inventory which bears any Trademark
owned by or licensed to any Grantor and any Inventory that is covered by any
Intellectual Property Collateral owned by or licensed to any Grantor, and the
Collateral Agent may finish any work in process and affix any relevant Trademark
owned by or licensed to such Grantor and sell such Inventory as provided herein;
(iii) direct such Grantor to refrain, in which event such Grantor shall refrain,
from using any Intellectual Property Collateral in any manner whatsoever,
directly or indirectly; and (iv) assign or sell any Patent, Trademark,
Copyright, Domain Name, and/or Trade Secret, as well as the goodwill of such
Grantor’s business





13

--------------------------------------------------------------------------------

 

 

symbolized by any such Trademark and the right to carry on the business and use
the assets of such Grantor in connection with which any such Trademark or Domain
Name has been used.

(b)          Each Grantor hereby grants to the Collateral Agent an irrevocable
(until the Termination Date), nonexclusive, royalty-free, worldwide license to
its right to use, license or sublicense any Intellectual Property Collateral now
owned or hereafter acquired by such Grantor, wherever the same may be located,
and including in such license access to all media in which any of the licensed
items may be recorded or stored and (to the extent not prohibited by any
applicable license) to all computer software and programs used for compilation
or printout thereof.  The use of the license granted to the Collateral Agent
pursuant to the preceding sentence may be exercised, at the option of the
Collateral Agent, only when an Event of Default exists; provided that, any
license, sublicense or other transaction entered into by the Collateral Agent in
accordance with this clause (b) shall be binding upon each Grantor
notwithstanding any subsequent cure of the relevant Event of Default.

Section 5.04          Application of Proceeds.  (a)  Subject to any applicable
Intercreditor Agreement, the Collateral Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization of any Collateral, as well as
any Collateral consisting of Cash, as set forth in Section 2.18(b) of the
Amended and Restated First Lien Credit Agreement.

(b)          Except as otherwise provided herein or in any other Loan Document,
the Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, money or balance in accordance with this
Amended and Restated First Lien Security Agreement.  Upon any sale of Collateral
by the Collateral Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), a receipt by the Collateral Agent or of
the officer making the sale of such proceeds, moneys or balances shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.  It
is understood that the Grantors shall remain jointly and severally liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the Secured Obligations.

Article 6

Account Verification; Attorney in Fact; Proxy

Section 6.01          Account Verification.  The Collateral Agent may at any
time and from time to time when an Event of Default exists, in the Collateral
Agent’s own name, in the name of a nominee of the Collateral Agent, or in the
name of any Grantor, communicate (by mail, telephone, facsimile or otherwise)
with the Account Debtors of such Grantor, parties to Contracts with such Grantor
and obligors in respect of Instruments of such Grantor to verify with such
Persons, to the Collateral Agent’s reasonable satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, Contracts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables that
constitute Collateral.

Section 6.02          Authorization for the Collateral Agent to Take Certain
Action.  (a)  Each Grantor hereby irrevocably authorizes the Collateral Agent
and appoints the Collateral Agent (and all officers, employees or agents
designated by the Collateral Agent) as its true and lawful attorney in fact (i)
at any time and from time to time in its sole discretion (A) to execute (to the
extent necessary under the Requirements of Law of the applicable jurisdiction)
on behalf of such Grantor as debtor and to file financing statements necessary
or desirable in the Collateral Agent’s reasonable discretion to perfect and to
maintain the perfection and priority of the Collateral Agent’s security interest
in the Collateral, (B) to file a carbon, photographic or other reproduction of
this Amended and Restated First Lien Security Agreement as a financing statement
and to file any amendment of a financing statement with respect to the
Collateral (which would not add new collateral or add a debtor, except as
otherwise provided for herein or in any other Loan





14

--------------------------------------------------------------------------------

 

 

Document) in such offices as the Collateral Agent in its reasonable discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the Collateral Agent’s security interest in the Collateral, and
(C) with the consent of the Top Borrower (other than when an Event of Default
exists), to contact and enter into one or more agreements with the issuers of
uncertificated securities that constitute Pledged Collateral or with securities
intermediaries holding Pledged Collateral as may be necessary or advisable to
give the Collateral Agent Control over such Pledged Collateral in accordance
with the terms hereof; (ii) at any time when an Event of Default exists in the
sole discretion of the Collateral Agent (in the name of such Grantor or
otherwise), (A) to endorse and collect any cash proceeds of the Collateral and
to apply the proceeds of any Collateral received by the Collateral Agent to the
Secured Obligations as provided herein or in the Amended and Restated First Lien
Credit Agreement or any other Loan Document, subject to the terms of any
applicable Intercreditor Agreement, (B) to demand payment or enforce payment of
any Receivable in the name of the Collateral Agent or such Grantor and to
endorse any check, draft and/or any other instrument for the payment of money
relating to any such Receivable, (C) to sign such Grantor’s name on any invoice
or bill of lading relating to any Receivable, any draft against any Account
Debtor of such Grantor, and/or any assignment and/or verification of any
Receivable, (D) to exercise all of any Grantor’s rights and remedies with
respect to the collection of any Receivable and any other Collateral, (E) to
settle, adjust, compromise, extend or renew any Receivable, (F) to settle,
adjust or compromise any legal proceedings brought to collect any Receivable,
(G) to prepare, file and sign such Grantor’s name on a proof of claim in
bankruptcy or similar document against any Account Debtor of such Grantor, (H)
to prepare, file and sign such Grantor’s name on any notice of Lien, assignment
or satisfaction of Lien or similar document in connection with any Receivable,
(I) to change the address for delivery of mail addressed to such Grantor to such
address as the Collateral Agent may designate and to receive, open and dispose
of all mail addressed to such Grantor (provided copies of such mail are provided
to such Grantor), (J) to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for Permitted Liens), (K) to make, settle and
adjust claims in respect of Collateral under policies of insurance and endorse
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance, (L) to make all
determinations and decisions with respect thereto and (M) to obtain or maintain
the policies of insurance of the types referred to in Section 5.05 of the
Amended and Restated First Lien Credit Agreement or to pay any premium in whole
or in part relating thereto; and (iii) to do all other acts and things or
institute any proceedings which the Collateral Agent may reasonably deem to be
necessary or advisable (pursuant to this Amended and Restated First Lien
Security Agreement and the other Loan Documents and in accordance with
applicable law) to carry out the terms of this Amended and Restated First Lien
Security Agreement and to protect the interests of the Secured Parties; and,
when and to the extent required pursuant to Section 9.03(a) of the Amended and
Restated First Lien Credit Agreement, such Grantor agrees to reimburse the
Collateral Agent for any payment made in connection with this paragraph or any
expense (including attorneys’ fees, court costs and expenses) and other changes
related thereto incurred by the Collateral Agent in connection with any of the
foregoing (it being understood that any such sums shall constitute additional
Secured Obligations); provided that, this authorization shall not relieve such
Grantor of any of its obligations under this Amended and Restated First Lien
Security Agreement or under the Amended and Restated First Lien Credit
Agreement.

(b)          All acts of such attorney or designee are hereby ratified and
approved by each Grantor.  The powers conferred on the Collateral Agent, for the
benefit of the Collateral Agent and Secured Parties, under this Section 6.02 are
solely to protect the Collateral Agent’s interests in the Collateral and shall
not impose any duty upon the Collateral Agent or any Secured Party to exercise
any such powers.

Section 6.03          PROXY.  EACH GRANTOR HEREBY IRREVOCABLY (UNTIL THE
TERMINATION DATE) CONSTITUTES AND APPOINTS THE COLLATERAL AGENT AS ITS PROXY AND
ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.02 ABOVE) WITH RESPECT TO THE
PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH
FULL POWER OF SUBSTITUTION TO DO SO.  IN ADDITION TO THE





15

--------------------------------------------------------------------------------

 

 

RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE COLLATERAL
AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS).  SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), IN EACH CASE ONLY
WHEN AN EVENT OF DEFAULT EXISTS AND UPON THREE BUSINESS DAYS’ PRIOR WRITTEN
NOTICE TO THE TOP BORROWER.

Section 6.04          NATURE OF APPOINTMENT; LIMITATION OF DUTY.  THE
APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS
ARTICLE 6 IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL TERMINATION
DATE.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT,
NOR ANY SECURED PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT TO THE EXTENT SUCH DAMAGES ARE ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH PERSON AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION SUBJECT TO SECTION 7.20
HEREOF; PROVIDED, THAT THE FOREGOING EXCEPTION SHALL NOT BE CONSTRUED TO
OBLIGATE THE COLLATERAL AGENT TO TAKE OR REFRAIN FROM TAKING ANY ACTION WITH
RESPECT TO THE COLLATERAL.

ARTICLE 7

General Provisions

Section 7.01          Waivers.  To the maximum extent permitted by applicable
Requirements of Law, each Grantor hereby waives notice of the time and place of
any judicial hearing in connection with the Collateral Agent’s taking possession
of the Collateral or of any public sale or the time after which any private sale
or other disposition of all or any part of the Collateral may be made, including
without limitation, any and all prior notice and hearing for any prejudgment
remedy or remedies.  To the extent such notice may not be waived under
applicable Requirements of Law, any notice made shall be deemed reasonable if
sent to any Grantor, addressed as set forth in Article 8, at least 10 days prior
to (a) the date of any such public sale or (b) the time after which any such
private disposition may be made.  To the maximum extent permitted by applicable
Requirements of Law, each Grantor waives all claims, damages, and demands
against the Collateral Agent arising out of the repossession, retention or sale
of the Collateral, except those arising out of the gross negligence or willful
misconduct of the Collateral Agent as determined by a court of competent
jurisdiction in a final and non-appealable judgment.  To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the Collateral
Agent, any valuation, stay (other than an automatic stay under any applicable
Debtor Relief Law), appraisal, extension, moratorium, redemption or similar law
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Amended and Restated First Lien
Security Agreement, or otherwise.  Except as otherwise specifically provided
herein, each Grantor hereby waives presentment,





16

--------------------------------------------------------------------------------

 

 

demand, protest, any notice (to the maximum extent permitted by applicable
Requirements of Law) of any kind or all other requirements as to the time, place
and terms of sale in connection with this Amended and Restated First Lien
Security Agreement or any Collateral.

Section 7.02          Limitation on Collateral Agent’s Duty with Respect to the
Collateral.  The Collateral Agent shall not have any obligation to clean or
otherwise prepare the Collateral for sale.  The Collateral Agent shall use
reasonable care with respect to the Collateral in its possession; provided that
the Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to which it accords its own property. 
The Collateral Agent shall not have any other duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
the Collateral Agent, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto.  To the extent
that applicable Requirements of Law impose duties on the Collateral Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it would be commercially reasonable for the Collateral Agent (a)
to elect not to incur expenses to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (b) to elect not to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(c) to elect not to exercise collection remedies against Account Debtors or
other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (d) to exercise collection remedies against Account
Debtors and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as any Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (k) to purchase insurance or
credit enhancements to insure the Collateral Agent against risks of loss in
connection with any collection or disposition of Collateral or to provide to the
Collateral Agent a guaranteed return from the collection or disposition of
Collateral or (l) to the extent deemed appropriate by the Collateral Agent, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Collateral Agent in the collection or disposition of
any of the Collateral.  Each Grantor acknowledges that the purpose of this
Section 7.02 is to provide non-exhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent’s exercise of remedies with respect to the Collateral and that
other actions or omissions by the Collateral Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.02.  Without limitation upon the foregoing, nothing contained in this
Section 7.02 shall be construed to grant any rights to any Grantor or to impose
any duties on the Collateral Agent that would not have been granted or imposed
by this Amended and Restated First Lien Security Agreement or by applicable law
in the absence of this Section 7.02.

Section 7.03          Compromises and Collection of Collateral.  Each Grantor
and the Collateral Agent recognize that setoffs, counterclaims, defenses and
other claims may be asserted by obligors with respect to certain of the
Receivables, that certain of the Receivables may be or become uncollectible in
whole or in part and that the expense and probability of success in litigating a
disputed Receivable may exceed the amount that reasonably may be expected to be
recovered with respect to any Receivable.  In view of the foregoing, each
Grantor agrees that the Collateral Agent may at any time and from time to time,
if an Event of Default exists, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its sole discretion shall determine or abandon any Receivable, and





17

--------------------------------------------------------------------------------

 

 

any such action by the Collateral Agent shall be commercially reasonable so long
as the Collateral Agent acts in good faith based on information known to it at
the time it takes any such action.

Section 7.04          Collateral Agent Performance of Debtor
Obligations.  Without having any obligation to do so, the Collateral Agent may,
at any time when an Event of Default exists and upon prior notice to the Top
Borrower, perform or pay any obligation which any Grantor has agreed to perform
or pay under this Amended and Restated First Lien Security Agreement and which
obligation is due and unpaid and not being contested by such Grantor in good
faith, and such Grantor shall reimburse the Collateral Agent for any amounts
paid by the Collateral Agent pursuant to this Section 7.04 as a Secured
Obligation payable in accordance with Section 9.03(a) of the Amended and
Restated First Lien Credit Agreement.

Section 7.05          No Waiver; Amendments; Cumulative Remedies.  No delay or
omission of the Collateral Agent (subject to the provisions of Section 8.01 of
the Amended and Restated First Lien Credit Agreement) to exercise any right or
remedy granted under this Amended and Restated First Lien Security Agreement
shall impair such right or remedy or be construed to be a waiver of any Default
or an acquiescence therein, and no single or partial exercise of any such right
or remedy shall preclude any other or further exercise thereof or the exercise
of any other right or remedy.  No waiver, amendment or other variation of the
terms, conditions or provisions of this Amended and Restated First Lien Security
Agreement whatsoever shall be valid unless in writing signed by the Grantors and
the Collateral Agent with the concurrence or at the direction of the Lenders to
the extent required under Section 9.02 of the Amended and Restated First Lien
Credit Agreement and then only to the extent in such writing specifically set
forth.  All rights and remedies contained in this Amended and Restated First
Lien Security Agreement or afforded by law shall be cumulative and all shall be
available to the Collateral Agent until the Termination Date.

Section 7.06          Limitation by Law; Severability of Provisions.  All
rights, remedies and powers provided in this Amended and Restated First Lien
Security Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable Requirements of Law, and all of the provisions
of this Amended and Restated First Lien Security Agreement are intended to be
subject to all applicable mandatory Requirements of Law that may be controlling
and to be limited to the extent necessary so that such provisions do not render
this Amended and Restated First Lien Security Agreement invalid, unenforceable
or not entitled to be recorded or registered, in whole or in part.  To the
extent permitted by applicable Requirements of Law, any provision of this
Amended and Restated First Lien Security Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions of this Amended and Restated First Lien Security Agreement; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 7.07          Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the security interests granted hereunder and all obligations of
each Grantor hereunder shall be absolute and unconditional irrespective of (a)
any lack of validity or enforceability of the Amended and Restated First Lien
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from the Amended and Restated First
Lien Credit Agreement, any other Loan Document or any other agreement or
instrument relating to the foregoing, (c) any exchange, release or nonperfection
of any Lien on any Collateral, or any release or amendment or waiver of or
consent under or departure from any guaranty, securing or guaranteeing all or
any of the Secured Obligations, (d) any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Grantor,
(e) any exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Amended and Restated First Lien Security





18

--------------------------------------------------------------------------------

 

 

Agreement or any other Loan Document or (f) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Amended and Restated First Lien
Security Agreement (other than a termination of any Lien contemplated by Section
7.12 or the occurrence of the Termination Date).

Section 7.08          Benefit of Amended and Restated First Lien Security
Agreement.  The terms and provisions of this Amended and Restated First Lien
Security Agreement shall be binding upon and inure to the benefit of each
Grantor, the Collateral Agent and the Secured Parties and their respective
successors and permitted assigns (including all Persons who become bound as a
debtor to this Amended and Restated First Lien Security Agreement).  No sale of
participations, assignments, transfers, or other dispositions of any agreement
governing the Secured Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to the Collateral Agent hereunder
for the benefit of the Collateral Agent and the Secured Parties.

Section 7.09          Survival of Representations.  All representations and
warranties of each Grantor contained in this Amended and Restated First Lien
Security Agreement shall survive the execution and delivery of this Amended and
Restated First Lien Security Agreement until the Termination Date.

Section 7.10          Additional Subsidiaries.  Upon the execution and delivery
by any Restricted Subsidiary of an instrument in the form of Exhibit A in
accordance with Section 5.12(a) of the Amended and Restated First Lien Credit
Agreement, such Restricted Subsidiary shall become a Subsidiary Party hereunder
with the same force and effect as if such Restricted Subsidiary was originally
named as a Subsidiary Party herein.  The execution and delivery of any such
instrument shall not require the consent of any other Grantor or any other
Person.  The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Amended and Restated First Lien Security Agreement.

Section 7.11          Headings.  The titles of and section headings in this
Amended and Restated First Lien Security Agreement are for convenience of
reference only, and shall not govern the interpretation of any of the terms and
provisions of this Amended and Restated First Lien Security Agreement.

Section 7.12          Termination or Release.  (a)  This Amended and Restated
First Lien Security Agreement shall continue in effect until the Termination
Date, and the Liens granted hereunder shall automatically be released in the
circumstances described in Article 8 of the Amended and Restated First Lien
Credit Agreement.

(b)          In connection with any termination or release pursuant to paragraph
(a) above, the Collateral Agent shall promptly execute (if applicable) and
deliver to any Grantor, at such Grantor’s expense, all UCC termination
statements and similar documents that such Grantor shall reasonably request to
evidence and/or effectuate such termination or release.  Any execution and
delivery of documents pursuant to this Section 7.12 shall be without recourse to
or representation or warranty by the Collateral Agent or any Secured Party.  The
Borrowers shall reimburse the Collateral Agent for all costs and expenses,
including any fees and expenses of counsel, incurred by it in connection with
any action contemplated by this Section 7.12 pursuant to and to the extent
required by Section 9.03(a) of the Amended and Restated First Lien Credit
Agreement.

(c)          The Collateral Agent shall have no liability whatsoever to any
other Secured Party as the result of any release of Collateral by it in
accordance with (or which the Collateral Agent in good faith believes to be in
accordance with) the terms of this Section 7.12.





19

--------------------------------------------------------------------------------

 

 

Section 7.13          Entire Agreement.  This Amended and Restated First Lien
Security Agreement, together with the other Loan Documents and any applicable
Intercreditor Agreement, embodies the entire agreement and understanding between
each Grantor and the Collateral Agent relating to the Collateral and supersedes
all prior agreements and understandings between any Grantor and the Collateral
Agent relating to the Collateral.

Section 7.14          CHOICE OF LAW.  THIS AMENDED AND RESTATED FIRST LIEN
SECURITY AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS AMENDED AND RESTATED FIRST LIEN SECURITY AGREEMENT, WHETHER IN
TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7.15          CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL
OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW
YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDED AND RESTATED FIRST LIEN SECURITY
AGREEMENT AND AGREES THAT ALL CLAIMS, CONTROVERSIES OR DISPUTES IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENTS BY REGISTERED MAIL
ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH
PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY
BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY APPLICABLE REQUIREMENTS OF LAW.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDED AND RESTATED FIRST LIEN SECURITY AGREEMENT IN ANY SUCH COURT.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE REQUIREMENTS OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT. EACH
PARTY HERETO AGREES THAT THE COLLATERAL AGENT AND LENDERS RETAIN THE RIGHT TO
BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION
SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS IN RESPECT OF THE
COLLATERAL UNDER THIS AMENDED AND RESTATED FIRST LIEN SECURITY AGREEMENT.

(b)          To the extent permitted by APPLICABLE REQUIREMENTS OF law, each
party to this Amended and Restated First Lien Security Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) directed to it at its address for notices as
provided for in Section 9.01 of the Amended and Restated First Lien





20

--------------------------------------------------------------------------------

 

 

Credit Agreement.  each party TO THIS AMENDED AND RESTATED FIRST LIEN SECURITY
AGREEMENT hereby waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder that service of process was invalid and
ineffective.  Nothing in this Amended and Restated First Lien Security Agreement
will affect the right of any party to this Amended and Restated First Lien
Security Agreement to serve process in any other manner permitted by APPLICABLE
REQUIREMENTS OF law.

Section 7.16          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, LEGAL
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY)
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDED AND RESTATED
FIRST LIEN SECURITY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDED AND RESTATED FIRST LIEN SECURITY AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7.17          Indemnity.  Each Grantor hereby agrees to indemnify the
Indemnitees, as, and to the extent, set forth in Section 9.03 of the Amended and
Restated First Lien Credit Agreement.

Section 7.18          Counterparts.  This Amended and Restated First Lien
Security Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Amended and Restated First Lien Security Agreement by facsimile or by email as a
“.pdf” or “.tif” attachment or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Amended and Restated
First Lien Security Agreement.

Section 7.19          EFFECT OF INTERCREDITOR AGREEMENT.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE LIENS AND SECURITY INTERESTS GRANTED TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THIS
SECURITY AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL
AGENT WITH RESPECT TO ANY COLLATERAL HEREUNDER ARE SUBJECT TO THE PROVISIONS OF
ANY APPLICABLE INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE PROVISIONS OF ANY APPLICABLE INTERCREDITOR AGREEMENT AND THIS SECURITY
AGREEMENT, THE PROVISIONS OF SUCH INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.    

Section 7.20          Waiver of Consequential Damages, Etc.  To the extent
permitted by applicable law, none of the Grantors or Secured Parties shall
assert, and each hereby waives, any claim against each other or any Related
Party thereof, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Amended and Restated First Lien
Security Agreement or any agreement or instrument contemplated hereby,  except,
in the case of any claim by any Indemnitee against any of the Grantors, to the
extent such damages would otherwise be subject to indemnification pursuant to
the terms of Section 7.17.





21

--------------------------------------------------------------------------------

 

 

Section 7.21          Mortgages.  In the case of a conflict between this Amended
and Restated First Lien Security Agreement and any Mortgage with respect to any
Material Real Estate Asset that is also subject to a valid and enforceable Lien
under the terms of such Mortgage (including Fixtures), the terms of such
Mortgage shall govern.

Section 7.22          Successors and Assigns.  Whenever in this Amended and
Restated First Lien Security Agreement any party hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Grantor or the Collateral Agent in this Amended and Restated First Lien Security
Agreement shall bind and inure to the benefit of their respective successors and
permitted assigns.  Except in a transaction expressly permitted under the
Amended and Restated First Lien Credit Agreement, no Grantor may assign any of
its rights or obligations hereunder without the written consent of the
Collateral Agent.

Section 7.23          Survival of Agreement.  Without limiting any provision of
the Amended and Restated First Lien Credit Agreement or Section 7.17 hereof, all
covenants, agreements, indemnities, representations and warranties made by the
Grantors in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Amended and Restated First Lien
Security Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and shall survive the execution and delivery of the
Loan Documents and the making of any Loans, regardless of any investigation made
by any such Lender or on its behalf and notwithstanding that the Collateral
Agent or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended under the Amended and Restated First Lien Credit Agreement, and shall
continue in full force and effect until the Termination Date, or with respect to
any individual Grantor until such Grantor is otherwise released from its
obligations under this Amended and Restated First Lien Security Agreement in
accordance with the terms hereof.

ARTICLE 8

NOTICES

Section 8.01          Sending Notices.  Any notice required or permitted to be
given under this Amended and Restated First Lien Security Agreement shall be
delivered in accordance with Section 9.01 of the Amended and Restated First Lien
Credit Agreement (it being understood and agreed that references in such Section
to “herein”, “hereunder” and other similar terms shall be deemed to be
references to this Amended and Restated First Lien Security Agreement).

ARTICLE 9

THE COLLATERAL AGENT

JPM has been appointed the Collateral Agent for the Lenders hereunder pursuant
to Article 8 of the Amended and Restated First Lien Credit Agreement.  It is
expressly understood and agreed by the parties to this Amended and Restated
First Lien Security Agreement that any authority conferred upon the Collateral
Agent hereunder is subject to the terms of the delegation of authority made by
the Lenders to the Collateral Agent pursuant to the Amended and Restated First
Lien Credit Agreement, and that the Collateral Agent has agreed to act (and any
successor Collateral Agent shall act) as such hereunder only on the express
conditions contained in such Article 8.  Any successor Collateral Agent
appointed pursuant to Article 8 of the Amended and Restated First Lien Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Collateral Agent hereunder.

By accepting the benefits of this Amended and Restated First Lien Security
Agreement and any other Loan Document, each Secured Party expressly acknowledges
and agrees that this Amended and Restated First Lien Security Agreement and each
other Loan Document may be enforced only by the action





22

--------------------------------------------------------------------------------

 

 

of the Collateral Agent, and that such Secured Party shall not have any right
individually to seek to enforce or to enforce this Amended and Restated First
Lien Security Agreement or to realize upon the security to be granted hereby, it
being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Parties upon the terms of
this Amended and Restated First Lien Security Agreement and the other Loan
Documents.

ARTICLE 10

Amendment and Restatement

This Amended and Restated First Lien Security Agreement is an amendment and
restatement of, and not a novation or extinguishment of, the Original First Lien
Security Agreement and supersedes the Original First Lien Security Agreement in
its entirety.  Each party hereto acknowledges and agrees that the liens,
security interests and assignments created and granted by any Grantor party
hereto under the Original First Lien Security Agreement that encumbers the
Collateral shall continue to exist and remain valid and subsisting, shall not be
impaired, extinguished or released hereby, shall remain in full force and effect
and are hereby ratified, renewed, brought forward, extended and rearranged as
security for the Secured Obligations.

For the avoidance of doubt, the lien, security interest and assignment granted
by Cotiviti International Holdings, Inc. (formerly known as “Connolly
International Holdings, Inc.”) under the Original First Lien Security Agreement
are terminated, released and discharged on the Closing Date in accordance with
Section 9.22 of the Amended and Restated First Lien Credit Agreement.

[Signature Pages Follow]

 

 

 



23

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have executed this
Amended and Restated First Lien Security Agreement as of the date first above
written.

COTIVITI INTERMEDIATE HOLDINGS, INC.
COTIVITI CORPORATION
COTIVITI DOMESTIC HOLDINGS, INC.
COTIVITI, LLC
COTIVITI SERVICES, LLC
COTIVITI USA, LLC
COTIVITI INVESTMENTS, LLC

By:  /s/ Jonathan Olefson
Name:Jonathan Olefson
Title:
Senior Vice President, General Counsel and Secretary





Signature Page to Amended and Restated First Lien Pledge and Security Agreement

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,  
as the Collateral Agent

By:  /s/ Dawn Lee Lum
Name:Dawn Lee Lum
Title:
Executive Director

 

 

 

 



Signature Page to Amended and Restated First Lien Pledge and Security Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[FORM OF] FIRST LIEN SECURITY AGREEMENT JOINDER

A.          SUPPLEMENT NO. [●] dated as of [●] (this “Supplement”), to the
Amended and Restated First Lien Pledge and Security Agreement dated as of
September 28, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Amended and Restated First Lien
Security Agreement”), by and among Cotiviti Intermediate Holdings, Inc., a
Delaware corporation (“Holdings”), Cotiviti Corporation, a Delaware corporation
(“Top Borrower”), Cotiviti Domestic Holdings, Inc., a Delaware corporation
(“Cotiviti Domestic Holdings” and, together with Top Borrower, the “Borrowers”),
the subsidiary parties from time to time party thereto (the foregoing,
collectively, the ”Grantors”) and JPMorgan Chase Bank, N.A. (“JPM”), as
Administrative Agent (as defined in the Amended and Restated First Lien Credit
Agreement referred to below) and as collateral agent for the Secured Parties (as
defined in the Amended and Restated First Lien Credit Agreement referred to
below) (in such capacity, together with its successors and assigns, the
“Collateral Agent”).

B.          Reference is made to the Amended and Restated First Lien Credit
Agreement dated as of September 28, 2016, (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Amended and
Restated First Lien Credit Agreement”), by and among, inter alios, Holdings, the
Borrowers, the lenders from time to time party thereto and the Collateral Agent.

C.          Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Amended and Restated First Lien
Credit Agreement or the Amended and Restated First Lien Security Agreement, as
applicable.

D.          The Grantors have entered into the Amended and Restated First Lien
Security Agreement in order to induce the Lenders to make Loans.  Section 7.10
of the Amended and Restated First Lien Security Agreement and Section 5.12 of
the Amended and Restated First Lien Credit Agreement provide that additional
Domestic Subsidiaries of the Top Borrower may become Subsidiary Parties under
the Amended and Restated First Lien Security Agreement by executing and
delivering an instrument in the form of this Supplement.  [The] [Each]
undersigned Restricted Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Amended and Restated First
Lien Credit Agreement to become a Subsidiary Party under the Amended and
Restated First Lien Security Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made and to secure
the Secured Obligations, including [its] [their] obligations under the Loan
Guaranty, each Hedge Agreement the obligations under which constitute Secured
Hedging Obligations and agreements relating to Banking Services the obligations
under which constitute Banking Services Obligations.

Accordingly, the Collateral Agent and [the] [each] New Subsidiary agree as
follows:

SECTION 1.          In accordance with Section 7.10 of the Amended and Restated
First Lien Security Agreement, [the] [each] New Subsidiary by its signature
below becomes a Subsidiary Party and a Grantor under the Amended and Restated
First Lien Security Agreement with the same force and effect as if originally
named therein as a Subsidiary Party, and [the] [each] New Subsidiary hereby (a)
agrees to all the terms and provisions of the Amended and Restated First Lien
Security Agreement applicable to it as a Subsidiary Party and Grantor thereunder
and (b) makes the representations and warranties applicable to it as a Grantor
under the Amended and Restated First Lien Security Agreement[, subject to
Schedule A hereto,] on and as of the date hereof; it being understood and agreed
that any representation or warranty that expressly relates to an earlier date
shall be deemed to refer to the date hereof.  In furtherance of the foregoing,
[the] [each] New Subsidiary, as security for the payment and performance in full
of the Secured Obligations, does hereby create and grant to the Collateral
Agent, its successors and permitted assigns, for





A-1

--------------------------------------------------------------------------------

 

 

the benefit of the Secured Parties, their successors and permitted assigns, a
security interest in and Lien on all of [the] [each] New Subsidiary’s right,
title and interest in and to the Collateral of [the] [each] New
Subsidiary.  Each reference to a “Grantor” and “Subsidiary Party” in the Amended
and Restated First Lien Security Agreement shall be deemed to include [the]
[each] New Subsidiary.  The Amended and Restated First Lien Security Agreement
is hereby incorporated herein by reference.

SECTION 2.          [The] [Each] New Subsidiary represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to the Legal Reservations.

SECTION 3.          This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of [the] [each] New Subsidiary and the Collateral Agent has executed a
counterpart hereof.  Delivery of an executed signature page to this Supplement
by facsimile transmission or by email as a “.pdf” or “.tif” attachment shall be
as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4.          Attached hereto is a duly prepared, completed and executed
Perfection Certificate with respect to [the] [each] New Subsidiary, and [the]
[each] New Subsidiary hereby represents and warrants that the information set
forth therein is correct and complete in all material respects as of the date
hereof.

SECTION 5.          Except as expressly supplemented hereby, the Amended and
Restated First Lien Security Agreement shall remain in full force and effect.

SECTION 6.          THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.          In case any one or more of the provisions contained in this
Supplement is invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Amended and Restated First Lien Security Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The Top
Borrower and the Collateral Agent shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8.          All communications and notices hereunder shall be in writing
and given as provided in Section 8.01 of the Amended and Restated First Lien
Security Agreement.

SECTION 9.          [The] [Each] New Subsidiary agrees to reimburse the
Collateral Agent for its expenses in connection with this Supplement, including
the fees, other charges and disbursements of counsel in accordance with Section
9.03(a) of the Amended and Restated First Lien Credit Agreement.

SECTION 10.          This Supplement shall constitute a Loan Document, under and
as defined in, the Amended and Restated First Lien Credit Agreement.

[Signature pages follow]





A-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, [each] [the] New Subsidiary has duly executed this
Supplement to the Amended and Restated First Lien Security Agreement as of the
day and year first above written.

[NAME OF NEW SUBSIDIARY]

By:  _________________________________________
Name:
Title:

 

 

 



A-3

--------------------------------------------------------------------------------

 

 

[SCHEDULE A

CERTAIN EXCEPTIONS]

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

Amended and Restated Loan Guaranty

 

 

 



 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED FIRST LIEN LOAN GUARANTY

THIS AMENDED AND RESTATED FIRST LIEN LOAN GUARANTY (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Amended and Restated First Lien Loan Guaranty”) is entered into as
of September 28, 2016 by and among Cotiviti Intermediate Holdings, Inc., a
Delaware corporation (“Holdings”), the Subsidiary Parties (as defined below)
from time to time party hereto (Holdings and the Subsidiary Parties,
collectively, the “Loan Guarantors”) and JPMorgan Chase Bank, N.A. (“JPM”), in
its capacities as administrative agent and collateral agent for the lenders
party the Amended and Restated First Lien Credit Agreement referred to below (in
such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENT

Holdings, Cotiviti Corporation, a Delaware corporation, the other borrowers
party thereto, the Agent and others are party to that certain First Lien Credit
Agreement, dated as of May 14, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect on the date hereof, the
“Original First Lien Credit Agreement”).  In connection therewith, the loan
guarantors party thereto entered into the First Lien Loan Guaranty, dated as of
May 14, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Original First Lien
Loan Guaranty”), in favor of Goldman Sachs Bank USA, as administrative agent, in
order to induce the lenders party to the Original First Lien Credit Agreement to
enter into and extend credit to the borrowers under the Original Credit
Agreement and to guarantee the Secured Obligations under and as defined in the
Original First Lien Credit Agreement.

Pursuant to the Restatement Agreement, dated as of September 28, 2016 (the
“Restatement Agreement”), among the Loan Parties party thereto, the
Administrative Agent and the lenders party thereto, (a) Holdings, the Borrowers,
the lenders party thereto and the Administrative Agent have agreed to amend and
restate the Original First Lien Credit Agreement as set forth on Exhibit A to
the Restatement Agreement (the “Amended and Restated First Lien Credit
Agreement”) and (b) JPM has agreed to act as Administrative Agent and Collateral
Agent under the Amended and Restated First Lien Credit Agreement.

In connection with the Restatement Agreement, the Loan Guarantors have entered
into this Amended and Restated First Lien Loan Guaranty to induce the Lenders
party to the Restatement Agreement to extend credit to the Borrowers under the
Amended and Restated First Lien Credit Agreement and to guarantee the Secured
Obligations under and as defined in the Amended and Restated First Lien Credit
Agreement.

Each Loan Guarantor will obtain benefits from the incurrence of Loans by the
Borrowers and the issuance of, and participation in, Letters of Credit for the
account of the Borrowers and their respective subsidiaries and the incurrence by
the Loan Parties of Secured Hedging Obligations and Banking Services
Obligations.

ACCORDINGLY, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01          Definitions of Certain Terms Used Herein.  As used in this
Amended and Restated First Lien Loan Guaranty, in addition to the terms defined
in the preamble and Preliminary Statement above, the following terms shall have
the following meanings:

“Accommodation Payments” has the meaning assigned to such term in Section 2.09.

“Administrative Agent” has the meaning assigned to such term in the preamble.





 

--------------------------------------------------------------------------------

 

 

“Amended and Restated First Lien Credit Agreement” has the meaning set forth in
the preliminary statement.

“Amended and Restated First Lien Loan Guaranty” has the meaning set forth in the
preliminary statement.

“Article” means a numbered article of this Amended and Restated First Lien Loan
Guaranty, unless another document is specifically referenced.

“Exhibit” refers to a specific exhibit to this Amended and Restated First Lien
Loan Guaranty, unless another document is specifically referenced.

“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01.

“Guarantor Percentage” has the meaning assigned to such term in Section 2.01.

“Guaranty Supplement” has the meaning assigned to such term in Section 3.04.

“Holdings” has the meaning assigned to such term in the preamble.

“JPM” has the meaning assigned to such term in the preliminary statement.

“Loan Guarantors” has the meaning assigned to such term in the preamble.

“Maximum Liability” has the meaning assigned to such term in Section 2.09.

“Non-ECP Guarantor” means each Loan Guarantor other than a Qualified ECP
Guarantor.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 2.09.

“Obligated Party” has the meaning assigned to such term in Section 2.02.

“Original First Lien Credit Agreement” has the meaning assigned to such term in
the preliminary statement.

“Original First Lien Loan Guaranty” has the meaning assigned to such term in the
preliminary statement.

“Paying Guarantor” has the meaning assigned to such term in Section 2.09.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Loan Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time  by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Restatement Agreement” has the meaning assigned to such term in the preliminary
statement.

“Section” means a numbered section of this Amended and Restated First Lien Loan
Guaranty, unless another document is specifically referenced.

“Subsidiary Parties” means (a) the Restricted Subsidiaries of the Top Borrower
identified on Exhibit A hereto and (b) each other Restricted Subsidiary that
becomes a party to this Amended and Restated First Lien Loan Guaranty as a
Subsidiary Party after the date hereof, in accordance with Section 3.04 herein
and Section 5.12 of the Amended and Restated First Lien Credit Agreement.





2

--------------------------------------------------------------------------------

 

 

“UFCA” has the meaning assigned to such term in Section 2.09(a).

“UFTA” has the meaning assigned to such term in Section 2.09(a).

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Capitalized terms used in this Amended and
Restated First Lien Loan Guaranty and not otherwise defined herein shall have
the meanings set forth in the Amended and Restated First Lien Credit Agreement.

ARTICLE 2

LOAN GUARANTY

Section 2.01          Guaranty.  Except as otherwise provided for herein
(including under Section 3.15), each Loan Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, and absolutely and unconditionally and irrevocably guarantees to the
Administrative Agent (acting as agent for the Secured Parties, pursuant to
Article 8 of the Amended and Restated First Lien Credit Agreement) for the
ratable benefit of the Secured Parties, the full and prompt payment, when and as
the same become due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations, including amounts that
would become due but for the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. §362(a) (excluding, for the avoidance of doubt, any
Excluded Swap Obligation), together with any and all expenses which may be
incurred by the Administrative Agent and the other Secured Parties in collecting
any of the Guaranteed Obligations that are reimbursable in accordance with
Section 9.03 of the Amended and Restated First Lien Credit Agreement
(collectively the “Guaranteed Obligations”).  Each Loan Guarantor further agrees
that the Guaranteed Obligations may be increased, extended or renewed in whole
or in part without notice to or further assent from it, and that it remains
bound upon its guarantee notwithstanding any such extension or renewal.  In
addition, if any or all of the Guaranteed Obligations become due and payable
hereunder, each Loan Guarantor, unconditionally and irrevocably, promises to pay
such Guaranteed Obligations to the Administrative Agent for the benefit of the
Secured Parties, on demand.  Each Loan Guarantor unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations whether or
not due or payable by any Borrower upon the occurrence of any of the Events of
Default specified in Sections 7.01(f) or 7.01(g) of the Amended and Restated
First Lien Credit Agreement and thereafter irrevocably and unconditionally
promises to pay such Guaranteed Obligations to the Administrative Agent for the
benefit of the Secured Parties.  This Amended and Restated First Lien Loan
Guaranty is a continuing one and shall remain in full force and effect until the
Termination Date, and all liabilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon.

Section 2.02          Guaranty of Payment.  This Amended and Restated First Lien
Loan Guaranty is a guaranty of payment and not of collection.  Each Loan
Guarantor waives any right to require the Administrative Agent or any Lender to
sue any Borrower, any Loan Guarantor, any other guarantor, or any other Person
obligated for all or any part of the Guaranteed Obligations (each of the
Borrowers, each Loan Guarantor, each other guarantor or such other Person, an
“Obligated Party”), or otherwise to enforce its rights in respect of any
Collateral securing all or any part of the Guaranteed Obligations.  The
Administrative Agent may enforce this Amended and Restated First Lien Loan
Guaranty at any time when an Event of Default exists.

Section 2.03          No Discharge or Diminishment of Loan Guaranty. 

(a)          Except as otherwise provided for herein (including under
Section 3.15), the obligations of each Loan Guarantor hereunder are
unconditional, irrevocable and absolute and not subject to any reduction,
limitation, impairment or termination for any reason, including: (i) any claim
of waiver, release,





3

--------------------------------------------------------------------------------

 

 

extension, renewal, settlement, surrender, alteration, or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of any Obligated Party; (iii)
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
any other Obligated Party, or their assets or any resulting release or discharge
of any obligation of any Obligated Party; (iv) the existence of any claim,
setoff or other right which any Loan Guarantor may have at any time against any
Obligated Party, the Administrative Agent, any Lender or any other Person,
whether in connection herewith or in any unrelated transactions; (v) any
direction as to application of payments by any Borrower or by any other party;
(vi) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the Guaranteed Obligations; (vii) any
payment on or in reduction of any such other guaranty or undertaking; (viii) any
dissolution, termination or increase, decrease or change in personnel by any
Borrower or (ix) any payment made to any Secured Party on the Guaranteed
Obligations which any such Secured Party repays to any Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each Loan Guarantor waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding.

(b)          Except for termination of a Loan Guarantor’s obligations hereunder
or as expressly permitted by Section 3.15, the obligations of each Loan
Guarantor hereunder are not subject to any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity, illegality,
or unenforceability of any of the Guaranteed Obligations or otherwise, or any
Requirements of Law purporting to prohibit payment by any Obligated Party, of
the Guaranteed Obligations or any part thereof.

(c)          Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by the Administrative Agent with respect to any Collateral
securing any part of the Guaranteed Obligations; or (v) any default, failure or
delay, willful or otherwise, in the payment or performance of any of the
Guaranteed Obligations, or any other circumstance, act, omission or delay that
might in any manner or to any extent vary the risk of such Loan Guarantor or
that would otherwise operate as a discharge of any Loan Guarantor as a matter of
law or equity, in each case other than as set forth in Section 3.15.

Section 2.04          Defenses Waived.  To the fullest extent permitted by
applicable Requirements of Law, and except for termination of a Loan Guarantor’s
obligations hereunder or as otherwise provided for herein (including under
Section 3.15), each Loan Guarantor hereby waives any defense based on or arising
out of any defense of any Borrower or any other Loan Guarantor or arising out of
the disability of any Borrower or any other Loan Guarantor or any other party or
the unenforceability of all or any part of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Borrower or any other Loan Guarantor.  Without limiting the generality of
the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by applicable
Requirements of Law, any notice not provided for herein or in any other Loan
Document, including any notice of nonperformance, notice of protest, notice of
dishonor, notice of acceptance of this Amended and Restated First Lien Loan
Guaranty, and any notice of the existence, creation or incurring of new or
additional Guaranteed Obligations, as well as any requirement that at any time
any action be taken by any Person against any Obligated Party, or any other
Person, including any right (except as may be required by applicable
Requirements of Law and to the extent the relevant requirement cannot be waived)
to require the Administrative Agent to (i) proceed against any Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from any Borrower,





4

--------------------------------------------------------------------------------

 

 

any other Loan Guarantor or any other party or (iii) pursue any other remedy in
the Administrative Agent’s power whatsoever.  The Administrative Agent may, at
its election and in accordance with the terms of the applicable Loan Documents,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent permitted by applicable Requirements of Law), accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any Collateral securing all or a part of the
Guaranteed Obligations, and the Administrative Agent may, at its election,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, or any security, without affecting
or impairing in any way the liability of such Loan Guarantor under this Amended
and Restated First Lien Loan Guaranty, except as otherwise provided in
Section 3.15.  To the fullest extent permitted by applicable Requirements of
Law, each Loan Guarantor waives any defense arising out of any such election
even though such election may operate, pursuant to applicable Requirements of
Law, to impair or extinguish any right of reimbursement or subrogation or other
right or remedy of any Loan Guarantor against any Obligated Party or any
security.

Section 2.05          Authorization.  Each Loan Guarantor authorizes the
Administrative Agent without notice or demand (except as may be required by
applicable Requirements of Law and to the extent the relevant requirement cannot
be waived), and without affecting or impairing its liability hereunder (except
as set forth in Section 3.15), from time to time, subject to the Intercreditor
Agreement and the terms of the referenced Loan Documents, to:

(a)          change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Amended and Restated First Lien Loan Guaranty shall apply to the Guaranteed
Obligations as so changed, extended, renewed or altered;

(b)          take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

(c)          exercise or refrain from exercising any rights against any
Borrower, any other Loan Party or others or otherwise act or refrain from
acting;

(d)          release or substitute any endorser, any guarantor, any Borrower,
any other Loan Party and/or any other obligor;

(e)          settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Borrower to its creditors other than the Secured Parties;

(f)          apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Borrower to the Secured Parties regardless of
what liability or liabilities of any Borrower remain unpaid;

(g)          consent to or waive any breach of, or any act, omission or default
under, this Amended and Restated First Lien Loan Guaranty, the Amended and
Restated First Lien Credit





5

--------------------------------------------------------------------------------

 

 

Agreement, any other Loan Document, any Hedge Agreement with respect to any
Secured Hedging Obligation or any of the instruments or agreements referred to
herein or therein, or otherwise amend, modify or supplement this Amended and
Restated First Lien Loan Guaranty, the Amended and Restated First Lien Credit
Agreement, any other Loan Document, any Hedge Agreement with respect to any
Secured Hedging Obligation or any of such other instruments or agreements;
and/or

(h)          take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Loan Guarantors from their respective liabilities under this Amended and
Restated First Lien Loan Guaranty.

Section 2.06          Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including any claim of subrogation,
contribution or indemnification that it has against any Loan Party in respect of
this Amended and Restated First Lien Loan Guaranty until the occurrence of the
Termination Date; provided that if any amount is paid to such Loan Guarantor on
account of such subrogation rights at any time prior to the Termination Date,
then unless such Loan Guarantor has already discharged its liabilities under
this Amended and Restated First Lien Loan Guaranty in an amount equal to such
Loan Guarantor’s Maximum Liability as of such date, such amount shall be held by
the recipient Loan Guarantor in trust for the benefit of the Secured Parties and
shall forthwith be paid by the recipient Loan Guarantor to the Administrative
Agent (for the benefit of the Secured Parties) to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured, in accordance with Section
2.18(b) of the Amended and Restated First Lien Credit Agreement.

Section 2.07          Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Amended and Restated First Lien Loan Guaranty with respect to such
payment shall be reinstated at such time as though the payment had not been
made.  If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the other Loan Guarantors forthwith on demand by the Administrative
Agent.

Section 2.08          Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of each Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each Loan Guarantor assumes and incurs under this
Amended and Restated First Lien Loan Guaranty, and agrees that none of the
Administrative Agent, any Lender or any other Secured Party shall have any duty
to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

Section 2.09          Contribution; Subordination; Maximum Liability. 

(a)          In the event that any Loan Guarantor (a “Paying Guarantor”) makes
any payment or payments under this Amended and Restated First Lien Loan Guaranty
or suffers any loss as a result of any realization upon any Collateral granted
by it to secure its obligations under this Amended and Restated First Lien Loan
Guaranty (each such payment or loss, an “Accommodation Payment”), each other
Loan Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s “Guarantor Percentage”
of such Accommodation Payment by such Paying Guarantor.  For purposes of this
Article 2, each Non-Paying Guarantor’s “Guarantor Percentage” with respect to
any Accommodation Payment by a Paying Guarantor shall be determined as of the
date on which such Accommodation Payment was made by reference to the ratio of
(a) such Non-Paying Guarantor’s





6

--------------------------------------------------------------------------------

 

 

Maximum Liability (as defined below) as of such date to (b) the aggregate
Maximum Liability of all Loan Guarantors hereunder (including such Paying
Guarantor) as of such date.  As of any date of determination, the “Maximum
Liability” of each Loan Guarantor shall be equal to the maximum amount of
liability which could be asserted against such Loan Guarantor hereunder and
under the Amended and Restated First Lien Credit Agreement without (i) rendering
such Loan Guarantor “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or
Section 2 of the Uniform Fraud Conveyance Act (“UFCA”), (ii) leaving such Loan
Guarantor with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA or Section 5 of the
UFCA, or (iii) leaving such Loan Guarantor unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code, Section 4
of the UFTA or Section 5 of the UFCA.  Nothing in this provision shall affect
any Loan Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Loan Guarantor’s Maximum Liability).  Each of the Loan
Guarantors covenants and agrees that its right to receive any contribution under
this Amended and Restated First Lien Loan Guaranty from a Non-Paying Guarantor
shall be subordinate and junior in right of payment to the Secured Obligations
until the Termination Date.  If, prior to the Termination Date, any such
contribution payment is received by a Paying Guarantor at any time when an Event
of Default exists, such contribution payment shall be collected, enforced and
received by such Loan Guarantor as trustee for the Secured Parties and be paid
over to the Administrative Agent on account of the Secured Obligations, but
without affecting or impairing in any manner the liability of such Loan
Guarantor under the other provisions of this Amended and Restated First Lien
Loan Guaranty.  This provision is for the benefit of the Administrative Agent,
the Lenders and the other Secured Parties.

(b)          It is the desire and intent of the Loan Guarantors and the Secured
Parties that this Amended and Restated First Lien Loan Guaranty shall be
enforced against the Loan Guarantors to the fullest extent permissible under the
Requirements of Law and public policies applied in each jurisdiction in which
enforcement is sought.  The provisions of this Amended and Restated First Lien
Loan Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, Federal or foreign bankruptcy, insolvency,
reorganization or other Requirements of Law affecting the rights of creditors
generally, if the obligations of any Loan Guarantor under this Amended and
Restated First Lien Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Amended and Restated First Lien Loan Guaranty,
then, notwithstanding any other provision of this Amended and Restated First
Lien Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by the Loan Guarantors or the Secured Parties, be
automatically limited and reduced to such Loan Guarantor’s Maximum
Liability.  Each Loan Guarantor agrees that the Guaranteed Obligations may at
any time and from time to time exceed the Maximum Liability of such Loan
Guarantor without impairing this Amended and Restated First Lien Loan Guaranty
or affecting the rights and remedies of the Administrative Agent hereunder;
provided that nothing in this sentence shall be construed to increase any Loan
Guarantor’s obligations hereunder beyond its Maximum Liability.

Section 2.10          Representations and Warranties.  As, when (including on
the date hereof) and to the extent required in accordance with the terms of the
Amended and Restated First Lien Credit Agreement, each Loan Guarantor hereby
makes each applicable representation and warranty made in the Loan Documents by
the Borrowers with respect to such Loan Guarantor and each Loan Guarantor hereby
further acknowledges and agrees that such Loan Guarantor has, independently and
without reliance upon any Secured Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amended and Restated First Lien Loan Guaranty and
each other Loan Document to which it is or is to be a party, and such Loan
Guarantor has established adequate means of obtaining from each other Loan
Guarantor on a continuing basis information pertaining to the business,
condition (financial or otherwise), operations, performance, properties and
prospects of each other Loan Guarantor.





7

--------------------------------------------------------------------------------

 

 

Section 2.11          Covenants.  Each Loan Guarantor covenants and agrees that,
until the Termination Date, such Loan Guarantor will perform and observe, and
cause each of its subsidiaries that constitutes a Restricted Subsidiary to
perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents that the Top Borrower has agreed to cause such Loan Guarantor or
such subsidiary to perform or observe.  Until the Termination Date, no Guarantor
shall, without the prior written consent of the Administrative Agent, commence
or join with any other Person in commencing any bankruptcy, reorganization or
insolvency case or proceeding against any Borrower or any Guarantor (it being
understood and agreed, for the avoidance of doubt, that nothing in this Section
2.11 shall prohibit any Guarantor from commencing or joining with any Borrower
or Guarantor as a co-debtor in any bankruptcy, reorganization or insolvency case
or proceeding).

Article 3

GENERAL PROVISIONS

Section 3.01          Liability Cumulative.  The liability of each Loan
Guarantor under this Amended and Restated First Lien Loan Guaranty is in
addition to and shall be cumulative with all liabilities of such Loan Guarantor
to the Administrative Agent and the Lenders under the Amended and Restated First
Lien Credit Agreement and the other Loan Documents to which such Loan Guarantor
is a party or in respect of any obligations or liabilities of the other Loan
Guarantors, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

Section 3.02          No Waiver; Amendments.  No delay or omission of the
Administrative Agent in exercising any right or remedy granted under this
Amended and Restated First Lien Loan Guaranty shall impair such right or remedy
or be construed to be a waiver of any Default or Event of Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy.  No waiver, amendment or other variation of the
terms, conditions or provisions of this Amended and Restated First Lien Loan
Guaranty whatsoever shall be valid unless in writing signed by the Loan
Guarantors and the Administrative Agent in accordance with Section 9.02 of the
Amended and Restated First Lien Credit Agreement and then only to the extent
specifically set forth in such writing. 

Section 3.03          Severability of Provisions.  To the extent permitted by
applicable Requirements of Law, any provision of this Amended and Restated First
Lien Loan Guaranty that is held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions of this Amended and
Restated First Lien Loan Guaranty; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 3.04          Additional Subsidiaries.  Restricted Subsidiaries of the
Top Borrower may be required to enter into this Amended and Restated First Lien
Loan Guaranty as Subsidiary Parties pursuant to and in accordance with
Section 5.12 of the Amended and Restated First Lien Credit Agreement.  Upon
execution and delivery by any such Restricted Subsidiary of an instrument in
substantially the form of Exhibit B hereto (each, a “Guaranty Supplement”), such
Restricted Subsidiary shall become a Subsidiary Party hereunder with the same
force and effect as if originally named as a Subsidiary Party herein.  The
execution and delivery of any such instrument shall not require the consent of
any other Loan Guarantor hereunder or any other Person.  The rights and
obligations of each Loan Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Loan Guarantor as a party to this
Amended and Restated First Lien Loan Guaranty.





8

--------------------------------------------------------------------------------

 

 

Section 3.05          Headings.  The titles of and section headings in this
Amended and Restated First Lien Loan Guaranty are for convenience of reference
only, and shall not govern the interpretation of any of the terms and provisions
of this Amended and Restated First Lien Loan Guaranty.

Section 3.06          Entire Agreement.  This Amended and Restated First Lien
Loan Guaranty, the other Loan Documents constitute the entire agreement among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. 

Section 3.07          CHOICE OF LAW.  THIS AMENDED AND RESTATED FIRST LIEN LOAN
GUARANTY AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
AMENDED AND RESTATED FIRST LIEN LOAN GUARANTY, WHETHER IN TORT, CONTRACT (AT LAW
OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.08          CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS. 

(a)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL
OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW
YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDED AND RESTATED FIRST LIEN LOAN GUARANTY
AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL
(EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, FEDERAL COURT.  EACH
PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY
REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS
AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT.  Each partY hereto agrees that a final judgment in any such action or
proceeding may be enforced in other jurisdictions by suit on SUCH judgment or in
any other manner provided by APPLICABLE REQUIREMENTS OF law.

(b)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDED AND RESTATED FIRST LIEN
LOAN GUARANTY AND BROUGHT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS
SECTION.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY CLAIM OR DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR PROCEEDING IN ANY
SUCH COURT.

(c)          TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS
FOR NOTICES PROVIDED IN SECTION 9.01 OF THE AMENDED AND RESTATED FIRST LIEN
CREDIT AGREEMENT.  EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION TO SUCH SERVICE
OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND





9

--------------------------------------------------------------------------------

 

 

AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE.  NOTHING IN THIS AMENDED
AND RESTATED FIRST LIEN LOAN GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AMENDED AND RESTATED FIRST LIEN LOAN GUARANTY TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 3.09          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDED AND RESTATED FIRST LIEN
LOAN GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDED AND RESTATED FIRST LIEN LOAN GUARANTY BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 3.10          Indemnity.  Each Loan Guarantor hereby agrees to indemnify
the Administrative Agent and the other Indemnitees, as set forth in Section 9.03
of the Amended and Restated First Lien Credit Agreement.

Section 3.11          Counterparts.  This Amended and Restated First Lien Loan
Guaranty may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Amended and Restated First Lien
Loan Guaranty by facsimile or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Amended and
Restated First Lien Loan Guaranty.

Section 3.12          EFFECT OF INTERCREDITOR AGREEMENT.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE GUARANTEE OF THE GUARANTEED OBLIGATIONS
GRANTED TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
PURSUANT TO THIS AMENDED AND RESTATED FIRST LIEN LOAN GUARANTY AND THE EXERCISE
OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE AGENT ARE SUBJECT TO THE PROVISIONS
OF ANY APPLICABLE INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE PROVISIONS OF ANY APPLICABLE INTERCREDITOR AGREEMENT AND THIS AMENDED AND
RESTATED FIRST LIEN LOAN GUARANTY, THE PROVISIONS OF SUCH INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL. 

Section 3.13          Successors and Assigns.  Whenever in this Amended and
Restated First Lien Loan Guaranty any party hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Loan Guarantor or the Administrative Agent that are contained in this Amended
and Restated First Lien Loan Guaranty shall bind and inure to the benefit of
their respective successors and permitted assigns.  Except in a transaction
permitted (or not restricted) under the Amended and Restated First Lien Credit
Agreement, no Loan Guarantor may assign any of its rights or obligations
hereunder without the written consent of the Administrative Agent.





10

--------------------------------------------------------------------------------

 

 

Section 3.14          Survival of Agreement.  Without limitation of any
provision of the Amended and Restated First Lien Credit Agreement or
Section 3.10 hereof, all covenants, agreements, indemnities, representations and
warranties made by the Loan Guarantors in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Amended and Restated First Lien Loan Guaranty or any other Loan Document
shall be considered to have been relied upon by the Lenders and shall survive
the execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such Lender or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended under the Amended and Restated First
Lien Credit Agreement, and shall continue in full force and effect until the
Termination Date, or with respect to any individual Loan Guarantor until such
Loan Guarantor is otherwise released from its obligations under this Amended and
Restated First Lien Loan Guaranty in accordance with Section 3.15.

Section 3.15          Release of Loan Guarantors.  A Subsidiary Party shall
automatically be released from its obligations hereunder and its Amended and
Restated First Lien Loan Guaranty shall be automatically released in the
circumstances described in Article 8 and Section 9.22 of the Amended and
Restated First Lien Credit Agreement.  In connection with any such release, the
Administrative Agent shall promptly execute and deliver to any Loan Guarantor,
at such Loan Guarantor’s expense, all documents that such Loan Guarantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to the preceding sentence of this Section 3.15
shall be without recourse to or warranty by the Administrative Agent (other than
as to the Administrative Agent’s authority to execute and deliver such
documents).

Section 3.16          Payments.  All payments made by any Loan Guarantor
hereunder will be made without setoff, counterclaim or other defense and on the
same basis as payments are made by the Borrowers under Sections 2.17 and 2.18 of
the Amended and Restated First Lien Credit Agreement.

Section 3.17          Notice, etc.  All notices and other communications
provided for hereunder shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile or email, as follows:

(a)          if to any Loan Guarantor, addressed to it in care of the Top
Borrower at its address specified in Section 9.01 of the Amended and Restated
First Lien Credit Agreement;

(b)          if to the Administrative Agent or any Lender, at its address
specified in Section 9.01 of the Amended and Restated First Lien Credit
Agreement;

(c)          if to any Secured Party in respect of any Secured Hedging
Obligations, at its address specified in the Hedge Agreement to which it is a
party; or

(d)          if to any Secured Party in respect of any Banking Services
Obligations, at its address specified in the relevant documentation to which it
is a party.

Section 3.18          Set Off.  In addition to any rights now or hereafter
granted under applicable Requirements of Law and not by way of limitation of any
such rights, while an Event of Default exists, the Administrative Agent, each
Lender, each Issuing Bank and each of their respective Affiliates shall be
entitled to rights of setoff to the extent provided in Section 9.09 of the
Amended and Restated First Lien Credit Agreement.

Section 3.19          Waiver of Consequential Damages, Etc.  To the extent
permitted by applicable Requirements of Law, none of the Loan Guarantors nor the
Secured Parties shall assert, and each hereby





11

--------------------------------------------------------------------------------

 

 

waives, any claim against each other or any Related Party thereof, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Amended and Restated First Lien Loan Guaranty or any agreement
or instrument contemplated hereby,  except, in the case of any claim by any
Indemnitee against any of the Loan Guarantors, to the extent such damages would
otherwise be subject to indemnification pursuant to the terms of Section 3.10.

Section 3.20          Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Non-ECP
Guarantor to honor all of its obligations under this Amended and Restated First
Lien Loan Guaranty in respect of Swap Obligations that would otherwise be
Excluded Swap Obligations (provided,  however, that each Qualified ECP Guarantor
shall only be liable under this Section 3.20 for the maximum amount of such
liability that can be hereby incurred, and otherwise subject to the limitations
on the obligations of Loan Guarantors contained in this Amended and Restated
First Lien Loan Guaranty, without rendering its obligations under this Section
3.20, or otherwise under this Amended and Restated First Lien Loan Guaranty,
voidable under applicable Requirements of Law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount).  This Section 3.20
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Non-ECP Guarantor for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

Section 3.21          Effect of Amendment and Restatement.  This Amended and
Restated First Lien Loan Guaranty is an amendment and restatement of, and not a
novation or extinguishment of, the Original First Lien Loan Guaranty and
supersedes the Original First Lien Loan Guaranty in its entirety.  Each party
hereto acknowledges and agrees that the guarantees created and granted by any
Loan Guarantor party hereto under the Original First Lien Loan Guaranty shall
continue to exist and remain valid and subsisting, shall not be impaired,
extinguished or released hereby, shall remain in full force and effect and are
hereby ratified, renewed, brought forward, extended and rearranged as credit
support for the Secured Obligations; it being understood and agreed for the
avoidance of doubt that (a) this Amended and Restated First Lien Loan Guaranty
shall not be deemed to create, continue or revive any Loan Guaranty provided by
any Person that was party to the Original First Lien Loan Guaranty as a Loan
Guarantor but is not a party to this Amended and Restated First Lien Loan
Guaranty and (b) the Loan Guaranty provided by Connolly Domestic Holdings, Inc.
(formerly known as “Connolly International Holdings, Inc.”) under the Original
First Lien Loan Guaranty will be deemed to be terminated, released and
discharged on the Closing Date on account of its designation as a “Borrower”
under the Amended and Restated First Lien Credit Agreement.

[Signature Page Follows]

 

 

 



12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Loan Guarantor and the Administrative Agent have
executed this Amended and Restated First Lien Loan Guaranty as of the date first
above written.

Holdings:

Cotiviti Intermediate HOLDINGS, Inc.

By:/s/ Jonathan Olefson
Name:Jonathan Olefson
Title:Senior Vice President, General Counsel and Secretary

Subsidiary Parties:

COTIVITI, LLC
COTIVITI SERVICES, LLC
COTIVITI USA, LLC
COTIVITI INVESTMENTS, LLC

By:/s/ Jonathan Olefson
Name:Jonathan Olefson
Title:Senior Vice President, General Counsel and Secretary





Signature Page to Amended and Restated First Lien Loan Guaranty

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:/s/ Dawn Lee Lum
Name:Dawn Lee Lum
Title:Executive Director

 

 

 



Signature Page to Amended and Restated First Lien Loan Guaranty

--------------------------------------------------------------------------------

 

 

EXHIBIT A
Subsidiary Parties

1.Cotiviti, LLC

2.Cotiviti Services, LLC

3.Cotiviti USA, LLC

4.Cotiviti Investments, LLC

 

 

 



A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B
JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [●] [●], 20[●], is
entered into by [●], a [●] ([each, a] [the] “New Subsidiary”), in favor of
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) pursuant to that certain Amended and Restated First Lien
Loan Guaranty, dated as of September 28, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Amended and
Restated First Lien Loan Guaranty”), Cotiviti Intermediate Holdings, Inc., a
Delaware corporation (“Holdings”), the Subsidiary Parties (as defined below)
from time to time party thereto (Holdings and the Subsidiary Parties,
collectively, the “Loan Guarantors”) and the Administrative Agent.  All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Amended and Restated First Lien Loan Guaranty.

[Each] [The] New Subsidiary, for the benefit of the Secured Parties, hereby
agrees as follows:

1.          [Each] [i.The] New Subsidiary hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, [each] [the] New Subsidiary
will be deemed to be a Loan Guarantor under the Amended and Restated First Lien
Loan Guaranty and a Loan Guarantor for all purposes of the Amended and Restated
First Lien Credit Agreement and shall have all of the rights, benefits, duties
and obligations of a Loan Guarantor thereunder as if it had executed the Amended
and Restated First Lien Loan Guaranty.  [Each] [The] New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Amended and Restated First Lien Loan
Guaranty.  Without limiting the generality of the foregoing terms of this
paragraph 1, [each] [the] New Subsidiary hereby absolutely and unconditionally
guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent and the Secured Parties, the prompt payment of the
Guaranteed Obligations in full when due (whether at stated maturity, upon
acceleration or otherwise) to the extent of and in accordance with the Amended
and Restated First Lien Loan Guaranty.

2.          [Each] [i.The] New Subsidiary hereby waives acceptance by the
Administrative Agent and the Secured Parties of the guaranty by the New
Subsidiary upon the execution of this Agreement by [each] [the] New Subsidiary.

3.          [Each] [i.The] New Subsidiary hereby (x) makes, as of the date
hereof, the representation and warranty set forth in Section 2.10 of the Amended
and Restated First Lien Loan Guaranty[, except as set forth on Schedule A
hereto,]47 and (y) agrees to perform and observe, and to cause each of its
Restricted Subsidiaries to perform and observe, the covenant set forth in
Section 2.11 of the Amended and Restated First Lien Loan Guaranty.

4.          From and after the execution and delivery hereof by the parties
hereto, this Agreement shall constitute a “Loan Document” for all purposes of
the Amended and Restated First Lien Credit Agreement and the other Loan
Documents.

5.          This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.    Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by email as a
“.pdf” or “.tif” attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

--------------------------------------------------------------------------------

47 Subject to Section 5.12(c)(i)(J) of the Amended and Restated First Lien
Credit Agreement.

 





B-1

--------------------------------------------------------------------------------

 

 

6.          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

[Signature Page Follows]

 





B-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, [each] [the] New Subsidiary has caused this Agreement to be
duly executed by its authorized officer, as of the day and year first above
written.

[NEW SUBSIDIARY]

 

By:

_________________________________

 

Name:

 

Title:

 

 

 



B-3

--------------------------------------------------------------------------------

 

 

[SCHEDULE A
CERTAIN EXCEPTIONS]

 

--------------------------------------------------------------------------------